


Exhibit 10.1

 

EXECUTION VERSION

 

 

CREDIT AGREEMENT

 

dated as of July 27, 2016

 

among

 

ADIENT GLOBAL HOLDINGS LTD,
as the Initial Borrower,

 

THE LENDERS PARTY HERETO,

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and Collateral Agent,

 

BANK OF AMERICA, N.A.,
as Syndication Agent,

 

BARCLAYS BANK PLC, CITIBANK, N.A., CREDIT AGRICOLE CORPORATE AND INVESTMENT
BANK, WELLS FARGO BANK, NATIONAL ASSOCIATION, THE BANK OF TOKYO-MITSUBISHI
UFJ, LTD., U.S. BANK NATIONAL ASSOCIATION, COMMERZBANK AG, ING CAPITAL LLC,
UNICREDIT BANK AG, INTESA SANPAOLO S.P.A., GOLDMAN SACHS BANK USA AND THE
TORONTO-DOMINION BANK,
as Documentation Agents,

 

JPMORGAN CHASE BANK, N.A.. MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
BARCLAYS BANK PLC, CITIGROUP GLOBAL MARKETS INC. AND CREDIT AGRICOLE CORPORATE
AND INVESTMENT BANK,
as Joint Lead Arrangers and Joint Bookrunners,

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE I

 

Definitions

Section 1.01

Defined Terms

1

Section 1.02

Terms Generally; GAAP

64

Section 1.03

Effectuation of Transactions

65

Section 1.04

Timing of Payment or Performance

65

Section 1.05

Times of Day

65

Section 1.06

Classification of Loans and Borrowings

65

Section 1.07

Change of Currency

65

Section 1.08

Exchange Rates; Currency Equivalents; Basket Calculations

65

Section 1.09

Letter of Credit Amounts

66

Section 1.10

Additional Alternative Currencies

66

 

 

 

ARTICLE II

 

The Credits

 

 

 

Section 2.01

Commitments

67

Section 2.02

Loans and Borrowings

68

Section 2.03

Requests for Borrowings

69

Section 2.04

[Reserved]

69

Section 2.05

Letters of Credit

70

Section 2.06

Funding of Borrowings

74

Section 2.07

Interest Elections

74

Section 2.08

Termination and Reduction of Commitments

76

Section 2.09

Repayment of Loans; Evidence of Debt

76

Section 2.10

Repayment of Term Loans and Revolving Facility Loans

77

Section 2.11

Prepayment of Loans

78

Section 2.12

Fees

79

Section 2.13

Interest

80

Section 2.14

Alternate Rate of Interest

81

Section 2.15

Increased Costs

81

Section 2.16

Break Funding Payments

82

Section 2.17

Taxes

83

Section 2.18

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

88

Section 2.19

Mitigation Obligations; Replacement of Lenders

90

Section 2.20

Illegality

91

Section 2.21

Incremental Commitments

91

Section 2.22

Extensions of Loans and Commitments

93

Section 2.23

Refinancing Amendments

95

Section 2.24

Defaulting Lender

98

Section 2.25

Assumption

99

 

 

 

ARTICLE III

 

Representations and Warranties

 

 

 

Section 3.01

Organization; Powers

100

Section 3.02

Authorization

100

Section 3.03

Enforceability

101

 

i

--------------------------------------------------------------------------------


 

 

Page

 

 

 

Section 3.04

Governmental Approvals

101

Section 3.05

Financial Statements

101

Section 3.06

No Material Adverse Effect

101

Section 3.07

Title to Properties; Possession Under Leases; Flood Documentation

101

Section 3.08

Subsidiaries

102

Section 3.09

Litigation; Compliance with Law

102

Section 3.10

Federal Reserve Regulations

102

Section 3.11

Investment Company Act

102

Section 3.12

Use of Proceeds

103

Section 3.13

Tax

103

Section 3.14

No Material Misstatements

104

Section 3.15

Employee Benefit Plans

104

Section 3.16

Environmental Matters

104

Section 3.17

Security Documents

105

Section 3.18

Solvency

106

Section 3.19

Labor Matters

106

Section 3.20

Insurance

106

Section 3.21

Intellectual Property; Licenses, Etc.

106

Section 3.22

USA PATRIOT Act

107

Section 3.23

Anti-Corruption Laws and Sanctions

107

 

 

 

ARTICLE IV

 

Conditions of Lending

 

 

 

Section 4.01

Signing Date

108

Section 4.02

Closing Date

108

Section 4.03

Subsequent Credit Events

110

Section 4.04

Determinations Under Section 4.02

110

 

 

 

ARTICLE V

 

Affirmative Covenants

 

 

 

Section 5.01

Existence; Business and Properties

111

Section 5.02

Insurance

111

Section 5.03

Taxes

112

Section 5.04

Financial Statements, Reports, Etc.

113

Section 5.05

Litigation and Other Notices

114

Section 5.06

Compliance with Laws

114

Section 5.07

Maintaining Records; Access to Properties and Inspections

115

Section 5.08

Use of Proceeds

115

Section 5.09

Compliance with Environmental Laws

115

Section 5.10

Further Assurances; Additional Guarantors; Additional Security

115

Section 5.11

Restricted and Unrestricted Subsidiaries

118

Section 5.12

Post-Closing

118

 

 

 

ARTICLE VI

 

Negative Covenants

 

 

 

Section 6.01

Indebtedness

118

Section 6.02

Liens

122

Section 6.03

[Reserved]

126

Section 6.04

Investments, Loans and Advances

126

 

ii

--------------------------------------------------------------------------------


 

 

Page

 

 

 

Section 6.05

Mergers, Consolidations, Sales of Assets and Acquisitions

129

Section 6.06

Restricted Payments

132

Section 6.07

Transactions with Affiliates

133

Section 6.08

Business of Parent and the Subsidiaries; Etc.

135

Section 6.09

Restrictions on Subsidiary Distributions and Negative Pledge Clauses

135

Section 6.10

[Reserved]

136

Section 6.11

Fiscal Quarter and/or Fiscal Year

136

Section 6.12

Financial Covenant

137

 

 

 

ARTICLE VII

 

Events of Default

 

 

 

Section 7.01

Events of Default

137

 

 

 

ARTICLE VIII

 

The Agents

 

 

 

Section 8.01

Appointment

140

Section 8.02

Delegation of Duties

140

Section 8.03

Exculpatory Provisions

141

Section 8.04

Reliance by Agents

141

Section 8.05

Notice of Default

142

Section 8.06

Non-Reliance on Agents and Other Lenders

142

Section 8.07

Indemnification

142

Section 8.08

Agent in Its Individual Capacity

143

Section 8.09

Successor Administrative Agent

143

Section 8.10

Arrangers, Etc.

143

Section 8.11

Security Documents and Collateral Agent

144

Section 8.12

Right to Realize on Collateral and Enforce Guarantees

144

Section 8.13

Withholding Tax

145

Section 8.14

Credit Bidding

145

 

 

 

ARTICLE IX

 

Miscellaneous

 

 

 

Section 9.01

Notices; Communications

146

Section 9.02

Survival of Agreement

147

Section 9.03

Binding Effect

147

Section 9.04

Successors and Assigns

147

Section 9.05

Expenses; Indemnity

151

Section 9.06

Right of Set-off

152

Section 9.07

Applicable Law

153

Section 9.08

Waivers; Amendment

153

Section 9.09

Interest Rate Limitation

156

Section 9.10

Entire Agreement

156

Section 9.11

WAIVER OF JURY TRIAL

156

Section 9.12

Severability

156

Section 9.13

Counterparts

156

Section 9.14

Headings

157

Section 9.15

Jurisdiction; Consent to Service of Process

157

Section 9.16

Confidentiality

158

Section 9.17

Platform; Borrower Materials

158

 

iii

--------------------------------------------------------------------------------


 

 

Page

 

 

 

Section 9.18

Release of Liens and Guarantees

159

Section 9.19

USA PATRIOT Act Notice

161

Section 9.20

Agency of Parent for the Loan Parties

161

Section 9.21

No Liability of the Issuing Banks

161

Section 9.22

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

161

Section 9.23

Judgment Currency

162

Section 9.24

Distributable Reserves

162

Section 9.25

Restricted Lenders

162

Section 9.26

No Advisory or Fiduciary Responsibility

163

 

Exhibits and Schedules

 

Exhibit A

 

Form of Assignment and Acceptance

Exhibit B

 

[Reserved]

Exhibit C

 

Form of Solvency Certificate

Exhibit D-1

 

Form of Borrowing Request

Exhibit D-2

 

[Reserved]

Exhibit D-3

 

Form of Letter of Credit Request

Exhibit E

 

Form of Interest Election Request

Exhibit F

 

[Reserved]

Exhibit G

 

[Reserved]

Exhibit H

 

Form of Promissory Note

Exhibit I

 

Form of Perfection Certificate

Exhibit J-1

 

U.S. Tax Certificate (For Non-U.S. Lenders that are not Partnerships for U.S.
Federal Income Tax Purposes)

Exhibit J-2

 

U.S. Tax Certificate (For Non-U.S. Lenders that are Partnerships for U.S.
Federal Income Tax Purposes)

Exhibit J-3

 

U.S. Tax Certificate (For Non-U.S. Participants that are not Partnerships for
U.S. Federal Income Tax Purposes)

Exhibit J-4

 

U.S. Tax Certificate (For Non-U.S. Participants that are Partnerships for U.S.
Federal Income Tax Purposes)

Exhibit K

 

[Reserved]

Exhibit L

 

Form of U.S. Collateral Agreement

Exhibit M

 

Form of Guarantee Agreement

Exhibit N

 

Form of Joinder Agreement

Exhibit O

 

Form of Borrower Assumption Agreement

Exhibit P

 

Form of QPP Certificate

 

Pricing Schedule
Predecessor JCI Pricing Schedule
Successor JCI Pricing Schedule

 

Schedule 1.01(B)

 

Mortgaged Property

Schedule 2.01

 

Commitments

Schedule 2.05(a)

 

Existing Letters of Credit

Schedule 3.04

 

Governmental Approvals

Schedule 3.05

 

Financial Statements

Schedule 3.08(a)

 

Subsidiaries

Schedule 3.08(b)

 

Subscriptions

Schedule 3.16

 

Environmental Matters

Schedule 3.20

 

Insurance

Schedule 3.21

 

Intellectual Property

Schedule 5.12

 

Post-Closing Items

Schedule 6.01

 

Indebtedness

 

iv

--------------------------------------------------------------------------------


 

 

Page

 

 

 

Schedule 6.02(a)

 

Liens

Schedule 6.04

 

Investments

Schedule 6.07

 

Transactions with Affiliates

Schedule 9.01

 

Notice Information

 

v

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT dated as of July 27, 2016 (this “Agreement”), among Adient
Global Holdings Ltd (as defined below), JPMorgan Chase Bank, N.A., as
Administrative Agent (in such capacity, the “Administrative Agent”) and
Collateral Agent, and each Issuing Bank and Lender (each as defined below) party
hereto from time to time.

 

WHEREAS, the Borrowers (as defined below) have requested that the Lenders and
the Issuing Banks extend credit as set forth herein;

 

NOW, THEREFORE, the Lenders and the Issuing Banks are willing to extend such
credit to the Borrowers on the terms and subject to the conditions set forth
herein.

 

Accordingly, the parties hereto agree as follows:

 

ARTICLE I

 

Definitions

 

Section 1.01                             Defined Terms.  As used in this
Agreement, the following terms shall have the meanings specified below:

 

“ABR” shall mean, for any day, a rate per annum equal to the greatest of (a) the
Prime Rate in effect on such day, (b) the NYFRB Rate in effect on such day plus
½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest Period on such
day (or if such day is not a Business Day, the immediately preceding Business
Day) plus 1%, provided that for the purpose of this definition, the Adjusted
LIBO Rate for any day shall be determined as if the relevant ABR Borrowing were
a Eurocurrency Borrowing based on the LIBO Screen Rate (or if the LIBO Screen
Rate is not available for such one month Interest Period, the Interpolated Rate)
at approximately 11:00 a.m. London time on such day.  Any change in the ABR due
to a change in the Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the NYFRB Rate or the Adjusted LIBO Rate, respectively. Notwithstanding
the foregoing, in no event shall ABR be less than 1.00% per annum.

 

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

 

“ABR Loan” shall mean any ABR Term Loan or ABR Revolving Loan.

 

“ABR Revolving Facility Borrowing” shall mean a Borrowing comprised of ABR
Revolving Loans.

 

“ABR Revolving Loan” shall mean any Revolving Facility Loan bearing interest at
a rate determined by reference to the ABR in accordance with the provisions of
Article II.

 

“ABR Term Loan” shall mean any Term Loan bearing interest at a rate determined
by reference to the ABR in accordance with the provisions of Article II.

 

“Accepting Term Lender” shall have the meaning assigned that term in
Section 2.10(d).

 

“Adient Global Holdings Ltd” shall mean Adient Global Holdings Ltd, a public
company organized under the Companies (Jersey) Law 1991 with registered number
121385 (together with its permitted successors), which, prior to the Borrower
Transfer Date, is the “Initial Borrower” under this Agreement.

 

“Additional Borrower” shall mean a company which becomes a Borrower hereunder
pursuant to Section 2.25, Section 6.05 or Section 9.04, and, from and after the
Spinoff Date, the Subsidiary Borrower.

 

“Additional Mortgage” shall have the meaning assigned that term in
Section 5.10(c).

 

--------------------------------------------------------------------------------


 

“Adjusted Consolidated EBITDA” shall mean, with respect to Parent and the
Subsidiaries on a consolidated basis for any period, the Consolidated Net Income
of Parent and the Subsidiaries for such period plus

 

(a)                                 the sum of, without duplication, in each
case, to the extent deducted in or otherwise reducing Consolidated Net Income
for such period:

 

(i)                                     provision for Taxes based on income,
profits or capital of Parent and the Subsidiaries for such period, without
duplication, including, without limitation, state franchise and similar Taxes,
and foreign withholding Taxes (including penalties and interest related to Taxes
or arising from tax examinations); plus

 

(ii)                                  (x) Interest Expense of Parent and the
Subsidiaries for such period and (y) all cash dividend payments (excluding items
eliminated in consolidation) on any series of preferred stock of any Subsidiary
of Parent or any Disqualified Stock of Parent and the Subsidiaries; plus

 

(iii)                               depreciation, amortization (including
amortization of intangibles, deferred financing fees and actuarial gains and
losses related to pensions and other post-employment benefits, but excluding
amortization of prepaid cash expenses that were paid in a prior period) and
other non-cash expenses (excluding any such non-cash charges or expenses to the
extent that it represents an accrual of or reserve for cash expenses in any
future period or amortization of a prepaid cash expense that was paid in a prior
period) of Parent and the Subsidiaries for such period; plus

 

(iv)                              any costs or expenses incurred pursuant to any
management equity plan or stock option plan or any other management or employee
benefit plan or agreement or any stock subscription or shareholder agreement, to
the extent that such costs or expenses are funded with cash proceeds contributed
to the capital of Parent or net cash proceeds of an issuance of Equity Interests
of Parent (other than Disqualified Stock) solely to the extent that such net
cash proceeds are excluded from the calculation of the Available Amount; plus

 

(v)                                 any non-cash losses related to
non-operational hedging, including, without limitation, resulting from hedging
transactions for interest rate or currency exchange risks associated with this
Agreement; minus

 

(b)                                 the sum of, without duplication, in each
case, to the extent added back in or otherwise increasing Consolidated Net
Income for such period:

 

(i)                                     non-cash items increasing such
Consolidated Net Income for such period (excluding the recognition of deferred
revenue or any non-cash items which represent the reversal of any accrual of, or
reserve for, anticipated cash charges in any prior period that reduced Adjusted
Consolidated EBITDA in an earlier period and any items for which cash was
received in any prior period); plus

 

(ii)                                  any non-cash gains related to
non-operational hedging, including, without limitation, resulting from hedging
transactions for interest rate or currency exchange risks associated with this
Agreement;

 

in each case, on a consolidated basis and determined in accordance with GAAP.

 

Notwithstanding the preceding, the provision for Taxes based on the income or
profits of, the Interest Expense of, the depreciation and amortization and other
non-cash expenses or non-cash items of and the restructuring charges or expenses
of, a Subsidiary (other than any Wholly Owned Subsidiary) of Parent will be
added to (or subtracted from, in the case of non-cash items described in clause
(b) above) Consolidated Net Income to compute Adjusted Consolidated EBITDA,
(A) in the same proportion that the Net Income of such Subsidiary was added to
compute such Consolidated Net Income of Parent, and (B) only to the extent that
a corresponding amount

 

2

--------------------------------------------------------------------------------


 

of the Net Income of such Subsidiary would be permitted at the date of
determination to be dividended or distributed to Parent by such Subsidiary
without prior governmental approval (that has not been obtained), and without
direct or indirect restriction pursuant to the terms of its charter and all
agreements, instruments, judgments, decrees, orders, statutes, rules and
governmental regulations applicable to that Subsidiary or its stockholders or
shareholders.

 

“Adjusted LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing in
any currency for any Interest Period, an interest rate per annum (rounded, if
necessary, to the nearest 1/16 of 1%) equal to the LIBO Rate for such currency
in effect for such Interest Period.

 

“Administrative Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement, together with its successors and
assigns.

 

“Administrative Agent Fee Letter” shall mean that certain Administrative Agent
Fee Letter, dated as of June 28, 2016 by and among JCI and the Administrative
Agent.

 

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.12(c).

 

“Administrative Questionnaire” shall mean an Administrative Questionnaire
substantially in the form supplied by the Administrative Agent.

 

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.

 

“Agents” shall mean the Administrative Agent and the Collateral Agent.

 

“Agreement” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement, as may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time.

 

“Agreement Currency” shall have the meaning assigned to such term in
Section 9.23.

 

“Alternative Currency” shall mean each of the following currencies:  Euro and
Sterling, together with each other currency (other than Dollars) that is
approved in accordance with Section 1.10.

 

“Alternative Currency Equivalent” shall mean, at any time, with respect to any
amount denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the applicable
Issuing Bank, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

 

“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to Parent or any of its Subsidiaries from time to time
concerning or relating to bribery or corruption.

 

“Applicable Commitment Fee” shall mean for any day (i) prior to the Spinoff
Date, with respect to (a) any Initial Term A Loan Commitments and (b) any
Revolving Facility Commitments relating to Initial Revolving Loans, 0.25% per
annum; (ii) from and after the Spinoff Date, with respect to any Revolving
Facility Commitments relating to Initial Revolving Loans, the Applicable
Commitment Fee determined in accordance with the Pricing Schedule; and
(iii) with respect to any Other Revolving Facility Commitments, the “Applicable
Commitment Fee” set forth in the applicable Extension Amendment or Refinancing
Amendment (as applicable).

 

“Applicable Date” shall have the meaning assigned to such term in
Section 9.08(f).

 

“Applicable Margin” shall mean for any day (i) prior to the earlier of the
Spinoff Date and the Successor JCI Credit Agreement Effectiveness Date, the
Applicable Margin determined in accordance with the Predecessor JCI Pricing
Schedule, (ii) from and after the Successor JCI Credit Agreement Effectiveness
Date but prior to the

 

3

--------------------------------------------------------------------------------


 

Spinoff Date, the Applicable Margin determined in accordance with the Successor
JCI Pricing Schedule, (iii) from and after the Spinoff Date, the Applicable
Margin determined in accordance with the Pricing Schedule and (iv) with respect
to any Other Term Loan or Other Revolving Loan, the “Applicable Margin” set
forth in the Incremental Assumption Agreement, Extension Amendment or
Refinancing Amendment (as applicable) relating thereto.

 

“Applicable Time” shall mean, with respect to any Borrowings and payments (i) in
Euro or Sterling, 2 p.m. London time and (ii) in any other Alternative Currency,
the local time in the place of settlement for such Alternative Currency as shall
be reasonably determined by the Administrative Agent or the applicable Issuing
Bank, as the case may be, to be necessary for timely settlement on the relevant
date in accordance with normal banking procedures in the place of payment.  In
advance of the initial borrowing of a Revolving Facility Loan or issuance of a
Letter of Credit, in each case, in any Alternative Currency, the Administrative
Agent or the applicable Issuing Bank, as applicable, shall provide the Borrowers
and Lenders with written notice of the Applicable Time for any borrowings and
payments in such Alternative Currency.  In the event no such notice is delivered
by the Administrative Agent, the applicable Borrower and any Lender shall be
required to make any borrowings and payments in accordance with the times
specified herein for borrowings and payments in Dollars.

 

“Approved Fund” shall have the meaning assigned to such term in
Section 9.04(b)(ii).

 

“Arrangers” shall mean the Joint Lead Arrangers.

 

“Asset Sale” shall mean (x) any Disposition (including any sale and lease-back
of assets and any mortgage or lease of Real Property) to any person of, any
asset or assets of Parent or any Subsidiary and (y) any sale of any Equity
Interests by any Subsidiary to a person other than Parent or a Subsidiary.

 

“Assignee” shall have the meaning assigned to such term in Section 9.04(b)(i).

 

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Assignee, and accepted by the Administrative Agent and the
Borrower Representative (if required by Section 9.04), substantially in the form
of Exhibit A or such other form as shall be approved by the Administrative Agent
and reasonably satisfactory to the Borrower Representative.

 

“Attributable Receivables Indebtedness” shall mean the principal amount of
Indebtedness (other than any Indebtedness subordinated in right of payment owing
by a Receivables Entity to a Receivables Seller or a Receivables Seller to
another Receivables Seller in connection with the transfer, sale and/or pledge
of Permitted Receivables Facility Assets) which (i) if a Qualified Receivables
Facility is structured as a secured lending agreement or other similar
agreement, constitutes the principal amount of such Indebtedness or (ii) if a
Qualified Receivables Facility is structured as a purchase agreement or other
similar agreement, would be outstanding at such time under such Qualified
Receivables Facility if the same were structured as a secured lending agreement
rather than a purchase agreement or such other similar agreement.

 

“Auto Renewal Letter of Credit” shall have the meaning assigned that term in
Section 2.05(c).

 

“Availability Period” shall mean, (i) with respect to any Class of Revolving
Facility Commitments, the period from and including the Closing Date (or, if
later, the effective date for such Class of Revolving Facility Commitments) to
but excluding the earlier of the Revolving Facility Maturity Date for such
Class and, in the case of each of the Revolving Facility Loans, Revolving
Facility Borrowings and Letters of Credit, the date of termination of the
Revolving Facility Commitments of such Class and (ii) with respect to the
Initial Term A Loan Commitments, the period from and including the Closing Date
to and including the earlier of the Initial Term A Facility Outside Date and the
Spinoff Date.

 

“Available Amount” shall mean, as at any time of determination, an amount, not
less than zero in the aggregate, determined on a cumulative basis, equal to,
without duplication:

 

(a)                                 $150,000,000, plus

 

4

--------------------------------------------------------------------------------


 

(b)                                 50% of cumulative Consolidated Net Income of
Parent since the Spinoff Date, plus

 

(c)                                  the cumulative amounts of all mandatory
prepayments declined by Term Lenders, plus

 

(d)                                 the Cumulative Qualified Equity Proceeds
Amount on such date of determination, minus

 

(e)                                  the cumulative amount of Investments made
with the Available Amount from and after the Spinoff Date and on or prior to
such time (net of any return on such Investments not otherwise included in the
Cumulative Qualified Equity Proceeds Amount), minus

 

(f)                                   the cumulative amount of Restricted
Payments made with the Available Amount from and after the Spinoff Date and on
or prior to such time.

 

“Available Unused Commitment” shall mean, with respect to (i) a Term Lender
holding Initial Term A Loan Commitments at any time, an amount equal to the
undrawn portion of the Initial Term A Loan Commitment of such Term Lender at
such time and (ii) a Revolving Facility Lender under any Class of Revolving
Facility Commitments at any time, an amount equal to the amount by which (a) the
applicable Revolving Facility Commitment of such Revolving Facility Lender at
such time exceeds (b) the applicable Revolving Facility Credit Exposure of such
Revolving Facility Lender at such time.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Code” shall mean Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, and any successor thereto.

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

 

“Board of Directors” shall mean, as to any person, the board of directors, the
board of managers, the sole manager or other governing body of such person.

 

“Borrower Assumption Agreement” shall mean the Borrower Assumption Agreement
substantially in the form of Exhibit O, dated as of the Borrower Transfer Date.

 

“Borrower DTTP Filing” shall mean an HM Revenue & Customs’ Form DTTP2 duly
completed and filed with HM Revenue & Customs by the relevant Borrower, which:

 

(a)                                 where it relates to a Treaty Lender that is
an Original Lender, contains the scheme reference number and jurisdiction of tax
residence stated opposite that Lender’s name in Schedule 2.01,and

 

(i)                                     where the Borrower is the Initial
Borrower, is filed with HM Revenue & Customs within thirty (30) days of the date
of this Agreement; or

 

(ii)                                  where the Borrower is an Additional
Borrower, is filed with HM Revenue & Customs within thirty (30) days of the date
on which that Borrower becomes an Additional Borrower; or

 

(b)                                 where it relates to a Treaty Lender that is
a New Lender, contains the scheme reference number and jurisdiction of tax
residence stated in respect of that Lender in the relevant Incremental
Assumption Agreement or Assignment and Acceptance, and

 

5

--------------------------------------------------------------------------------


 

(i)                                     where the Borrower is a Borrower at the
effective date of the relevant Incremental Assumption Agreement or Assignment
and Acceptance (as applicable), is filed with HM Revenue & Customs within thirty
(30) days of that effective date; or

 

(ii)                                  where the Borrower is not a Borrower at
the effective date of the relevant Incremental Assumption Agreement or
Assignment and Acceptance (as applicable), is filed with HM Revenue & Customs
within thirty (30) days of the date on which that Borrower becomes an Additional
Borrower.

 

“Borrower Materials” shall have the meaning assigned to such term in
Section 9.17.

 

“Borrower Representative” shall mean (i) prior to the Borrower Transfer Date,
the Initial Borrower and (ii) from and after the Borrower Transfer Date (if
any), the person who becomes the Initial Borrower in accordance with
Section 2.25.

 

“Borrowers” shall mean (i) prior to the Spinoff Date, the Initial Borrower,
(ii) from and after the Spinoff Date and prior to the Borrower Transfer
Date, Initial Borrower and the Subsidiary Borrower and (iii) from and after the
Borrower Transfer Date (if any), the person who becomes the Initial Borrower in
accordance with Section 2.25 and the Subsidiary Borrower.

 

“Borrowing” shall mean a group of Loans of a single Type and currency under a
single Facility, and made on a single date and, in the case of Eurocurrency
Loans, as to which a single Interest Period is in effect.

 

“Borrowing Minimum” shall mean (a) in the case of Eurocurrency Loans, $1,000,000
(or the Alternative Currency Equivalent thereof in the applicable Alternative
Currency) and (b) in the case of ABR Loans, $1,000,000.

 

“Borrowing Multiple” shall mean (a) in the case of Eurocurrency Loans, $500,000
(or the Alternative Currency Equivalent thereof in the applicable Alternative
Currency) and (b) in the case of ABR Loans, $250,000.

 

“Borrowing Request” shall mean a request by the Borrower Representative in
accordance with the terms of Section 2.03 and substantially in the form of
Exhibit D-1 or another form approved by the Administrative Agent.

 

“Borrower Transfer Date” shall have the meaning assigned to such term in
Section 2.25.

 

“Budget” shall have the meaning assigned to such term in Section 5.04(e).

 

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurocurrency Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in deposits in Dollars or the applicable Alternative Currency in
the London interbank market.

 

“Cancelled Certificate” means any QPP Certificate in respect of which HM
Revenue & Customs has given a notification under regulation 7(5) of the QPP
Regulations so that such QPP Certificate is a cancelled certificate for the
purposes of the QPP Regulations.

 

“Capitalized Lease Obligations” shall mean, at the time any determination
thereof is to be made, the amount of the liability in respect of a capital lease
that would at such time be required to be capitalized and reflected as a
liability on the balance sheet (excluding the footnotes thereto) in accordance
with GAAP; provided, that all obligations of any person that are or would be
characterized as operating lease obligations in accordance with GAAP on
August 6, 2013 (whether or not such operating lease obligations were in effect
on such date) shall continue to be accounted for as operating lease obligations
(and not as Capitalized Lease Obligations) for purposes of this Agreement
regardless of any change in GAAP following such date that would otherwise
require such obligations to be recharacterized (on a prospective or retroactive
basis or otherwise) as Capitalized Lease Obligations.

 

6

--------------------------------------------------------------------------------


 

“Cash Collateralize” shall mean to pledge and deposit with or deliver to the
Collateral Agent, for the benefit of one or more of the Issuing Banks or
Lenders, as collateral for Revolving L/C Exposure or obligations of the Lenders
to fund participations in respect of Revolving L/C Exposure, cash or deposit
account balances in the applicable currencies or, if the Collateral Agent and
each Issuing Bank shall agree in their sole discretion, other credit support, in
each case pursuant to documentation in form and substance reasonably
satisfactory to the Collateral Agent and each applicable Issuing Bank.  “Cash
Collateral” and “Cash Collateralization” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.

 

“Cash Management Agreement” shall mean (i) any agreement to provide to Parent or
any Subsidiary cash management services for collections, treasury management
services (including controlled disbursement, overdraft, automated clearing house
fund transfer services, return items and interstate depository network
services), any demand deposit, payroll, trust or operating account
relationships, commercial credit cards, merchant card, purchase or debit cards,
non-card e-payables services, and other cash management services, including
electronic funds transfer services, lockbox services, stop payment services and
wire transfer services and (ii) any arrangements relating to bilateral letters
of credit (including standby and documentary letters of credit) and bank
guarantees.

 

“Cash Management Bank” shall mean any person that is an Agent, an Arranger, a
Lender or an Affiliate of any such person(a) at the time that it enters into a
Cash Management Agreement, or (b)  with respect to Cash Management Agreements
existing on the Spinoff Date, on the Spinoff Date.

 

“CFC” shall mean a “controlled foreign corporation” within the meaning of
section 957(a) of the Code (or any successor provision thereto).

 

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the Signing Date, (b) any change in law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Signing Date or (c) compliance by any Lender (or, for purposes of
Section 2.15(b), by any Lending Office of such Lender or by such Lender’s
holding company, if any) with any written request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the Signing Date; provided, however, that notwithstanding anything
herein to the contrary, (x) all requests, rules, guidelines or directives under
or issued in connection with the Dodd-Frank Wall Street Reform and Consumer
Protection Act, all interpretations and applications thereof and any compliance
by a Lender with any request or directive relating thereto and (y) all requests,
rules, guidelines or directives promulgated under or in connection with, all
interpretations and applications of, and any compliance by a Lender with any
request or directive relating to International Settlements, the Basel Committee
on Banking Supervision (or any successor or similar authority) or the United
States of America or foreign regulatory authorities, in each case pursuant to
Basel III, shall in each case under clauses (x) and (y) be deemed to be a
“Change in Law” regardless of when adopted, enacted or issued but, for purposes
of Section 2.15, only to the extent it is the general policy of a Lender to
impose applicable increased costs or costs in connection with capital adequacy
requirements similar to those described in clauses (a) and (b) of Section 2.15
generally on other similarly situated borrowers under similar circumstances
under agreements permitting such impositions.

 

“Change of Control” shall mean (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the Signing Date) of Equity
Interests representing more than 40% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of Parent; (b) the
occupation of a majority of the seats (other than vacant seats) on the Board of
Directors of Parent by persons who (i) were not members of the Board of
Directors of Parent on the Spinoff Date and (ii) whose election to the Board of
Directors of Parent or whose nomination for election by the stockholders or
shareholders of Parent was not approved by a majority of the members of the
Board of Directors of Parent then still in office who were either members of the
Board of Directors on the Spinoff Date or whose election or nomination for
election was previously so approved; (c) Parent shall cease, directly or
indirectly, to own and control legally and beneficially all of the Equity
Interests in the Initial Borrower; or (d) Parent shall cease, directly or
indirectly, to own and control legally and beneficially all of the Equity
Interests in the Subsidiary Borrower.

 

“Charges” shall have the meaning assigned to such term in Section 9.09.

 

7

--------------------------------------------------------------------------------


 

“Class” shall mean, (a) when used in respect of any Loan or Borrowing, whether
such Loan or the Loans comprising such Borrowing are Initial Term A Loans, Other
Term Loans, Initial Revolving Loans or Other Revolving Loans; and (b) when used
in respect of any Commitment, whether such Commitment is in respect of a
commitment to make Initial Term A Loans, Other Term Loans, Initial Revolving
Loans or Other Revolving Loans.  Other Term Loans or Other Revolving Loans that
have different terms and conditions (together with the Commitments in respect
thereof) from the Initial Term A Loans or the Initial Revolving Loans,
respectively, or from other Other Term Loans or other Other Revolving Loans, as
applicable, shall be construed to be in separate and distinct Classes.

 

“Class Loans” shall have the meaning assigned to such term in Section 9.08(f).

 

“Closing Date” shall mean the first date on which the conditions set forth in
Section 4.02 are satisfied (or waived in accordance with Section 9.08).

 

“Code” shall mean the U.S. Internal Revenue Code of 1986, as amended.

 

“Collateral” shall mean all the “Collateral” as defined in any Security Document
and shall also include the Mortgaged Properties and all other property that is
subject to any Lien in favor of the Administrative Agent, the Collateral Agent
or any Subagent for the benefit of the Secured Parties pursuant to any Security
Document; provided, that notwithstanding anything to the contrary herein or in
any Security Document or other Loan Document, in no case shall the Collateral
include any Excluded Property.

 

“Collateral Agent” shall mean the Administrative Agent acting as collateral
agent for the Secured Parties, together with its successors and permitted
assigns in such capacity.

 

“Collateral and Guarantee Requirement” shall mean the requirement that (in each
case, subject to the last three paragraphs of Section 5.10, and subject to
Schedule 5.12 (as may be updated pursuant to Section 9.08(b) of this Agreement)
(which, for the avoidance of doubt, shall override the applicable clauses of
this definition of “Collateral and Guarantee Requirement”)):

 

(a)                                 on the Spinoff Date, the Collateral Agent
shall have received:

 

(i)                                     from (A) each U.S. Loan Party and
(B) each other Loan Party that owns Equity Interests of a person incorporated or
organized under the law of the United States, any state thereof, or the District
of Columbia (other than Excluded Securities) (provided that the grant by any
such other Loan Party under the U.S. Collateral Agreement shall be solely with
respect to such Equity Interests and related rights and assets as expressly set
forth in the U.S. Collateral Agreement), a counterpart of the U.S. Collateral
Agreement,

 

(ii)                                  from (A) each English Loan Party and
(B) each other Loan Party that owns Equity Interests of a person incorporated or
organized under the laws of England and Wales (other than Excluded Securities)
(provided that the grant by any such other Loan Party under the English Law
Debenture shall be solely with respect to such Equity Interests and related
rights and assets as expressly set forth in the English Law Debenture), a
counterpart of the English Law Debenture,

 

(iii)                               from Parent, a counterpart of the Irish Law
Debenture duly executed as a deed by it,

 

(iv)                              assuming the Borrower Transfer has not
occurred on or prior to such date, from each of Parent and the Initial Borrower,
a counterpart of the Jersey Law All Assets Pledge Agreement,

 

(v)                                 SIR Checklists signed by Parent and Initial
Borrower with respect to the Collateral pledged pursuant to the Jersey Law All
Assets Pledge Agreement (provided that the grant by Parent under the Jersey Law
All Assets Pledge Agreement shall be solely with respect to

 

8

--------------------------------------------------------------------------------


 

the Equity Interests held by Parent in Adient Global Holdings Ltd and related
rights and assets as expressly set forth in the Jersey Law All Assets Pledge
Agreement), and

 

(vi)                              from Parent, the Subsidiary Borrower, the
Initial Borrower (and assuming the Borrower Transfer Date has occurred prior to
such date, Adient Global Holdings Ltd to the extent Adient Global Holdings Ltd
has not liquidated, dissolved or transferred all its assets to Loan Parties or
otherwise wound up in a transaction otherwise permitted by this Agreement on or
prior to such date) and the other Guarantors, a supplement in substantially the
form of Exhibit A to the Guarantee Agreement, in each case duly executed and
delivered on behalf of such person,

 

(b)                                 on the Spinoff Date, (i)(x) all outstanding
Equity Interests directly owned by the Loan Parties, other than Excluded
Securities, and (y) all Indebtedness owing to any Loan Party, other than
Excluded Securities, shall have been pledged or assigned for security purposes
pursuant to the Security Documents, (ii) the Collateral Agent shall have
received certificates, updated share registers (where necessary under the laws
of any applicable jurisdiction in order to create a perfected security interest
in such Equity Interests, including the PSC Register) or other instruments (if
any) representing such Equity Interests and any notes or other instruments
required to be delivered pursuant to the applicable Security Documents, together
with stock powers, note powers or other instruments of transfer with respect
thereto (as applicable) endorsed in blank and (iii) the Collateral Agent shall
have received with respect to each Mortgaged Property located in the United
States of America or any State thereof as of the Spinoff Date, the Flood
Documentation; provided that to the extent any such Flood Documentation cannot
be delivered on or prior to the Spinoff Date after the Borrowers’ use of
commercially reasonable efforts to do so and without undue burden and expense,
then the provision of such Flood Documentation may be delivered within 90 days
after the Spinoff Date (or such longer period as agreed to by the Administrative
Agent in its sole discretion) but in any event, prior to the delivery of the
related Mortgage for such Real Property;

 

(c)                                  in the case of any person that becomes a
Borrower or a Guarantor after the Spinoff Date, the Collateral Agent shall have
received (i) a supplement to the Guarantee Agreement, (ii) a supplement to the
applicable Security Document referred to in clause (a) above and any other
Security Documents, if applicable, in the form specified therefor or otherwise
reasonably acceptable to the Administrative Agent, in each case, duly executed
and delivered on behalf of such Borrower or Guarantor and (iii) if requested by
the Collateral Agent, such documents, certificates and opinions of the type
described in clauses (d), (e) and (n) of the definition of “Spinoff Date”;

 

(d)                                 after the Spinoff Date (x) all outstanding
Equity Interests of any person that becomes a Borrower or Guarantor after the
Spinoff Date and that are held by a Loan Party and (y) all Equity Interests
directly acquired by a Loan Party, and Indebtedness owing to a Loan Party after
the Spinoff Date, in each case other than Excluded Securities, shall have been
pledged pursuant to the Security Documents, together with stock powers or other
instruments of transfer with respect thereto (as applicable) endorsed in blank;

 

(e)                                  as of the Spinoff Date, except as otherwise
contemplated by this Agreement or any Security Document, all documents and
instruments, including Uniform Commercial Code financing statements, and filings
with the United States Copyright Office, the United States Patent and Trademark
Office, registration of financing statement on the SIR in respect of the Jersey
Law All Assets Pledge Agreement, and all other actions reasonably requested by
the Collateral Agent (including those required by applicable Requirements of
Law) to be delivered, filed, registered or recorded to create the Liens intended
to be created by the Security Documents (in each case, including any supplements
thereto) and perfect such Liens to the extent required by the Security
Documents, shall have been delivered, filed, registered or recorded or delivered
to the Collateral Agent for filing, registration or the recording substantially
concurrently with, or promptly following, the execution and delivery of each
such Security Document;

 

(f)                                   as of the Spinoff Date, evidence of the
insurance (if any) required by the terms of Section 5.02 hereof shall have been
received by the Collateral Agent;

 

(g)                                  after the Spinoff Date, the Collateral
Agent shall have received, (i) such other Security Documents as may be required
to be delivered pursuant to Section 5.10 or the Security Documents, and (ii)

 

9

--------------------------------------------------------------------------------


 

upon reasonable request by the Collateral Agent, evidence of compliance with any
other requirements of Section 5.10;

 

(h)                                 (x) (i) within 90 days after the Spinoff
Date with respect to each Spinoff Date Mortgaged Property set forth on Schedule
1.01(B) (as may be updated pursuant to Section 9.08(b) of this Agreement)
located in the United States and (ii) within 20 Business Days after the Spinoff
Date with respect to each Spinoff Date Mortgaged Property set forth on Schedule
1.01(B) located in England and Wales (in each case, or on such later date as the
Administrative Agent may agree in its reasonable discretion) and (y) the time
periods set forth in Section 5.10 with respect to Mortgaged Properties
encumbered pursuant to such Section 5.10, the Collateral Agent shall have
received:

 

(A) with respect to all such Mortgaged Properties in England and Wales:

 

(I) all title documents relating to the relevant owner’s interests in each
Mortgaged Property or a solicitor’s undertaking from a firm of solicitors
regulated by the Law Society of England and Wales and approved for this purpose
by the Collateral Agent in a form and substance reasonably satisfactory to the
Collateral Agent to hold the same to the order of the Collateral Agent (an
“Acceptable Undertaking”),

 

(II) in respect of unregistered land, a clear Land Charges Registry search
against the relevant owner or, in the case of registered land, a clear Land
Registry official priority search in favor of the Collateral Agent, against all
of the land or registered titles (as appropriate) comprising the relevant
owner’s interests in each Mortgaged Property and giving not less than 20
Business Days’ priority (in the case of registered land) and 10 days’ priority
(in the case of unregistered land) beyond the Spinoff Date or the date of the
acquisition of the Mortgaged Property (as applicable), and

 

(III) an Acceptable Undertaking from the relevant owner’s solicitors to submit
to the Land Registry all necessary Land Registry application forms in relation
to the transfer of each Mortgaged Property to the relevant Borrower (if any) and
the charging of each Mortgaged Property in favor of the Collateral Agent
(including a form to note the obligation to make further advances and a form to
register the restriction contained in the Mortgage) within the applicable
priority period, duly completed and accompanied by payment of the applicable
Land Registry fees,

 

(B) counterparts of each Mortgage to be entered into with respect to each such
Mortgaged Property duly executed and delivered by the record owner (with respect
to Mortgaged Properties located in the United States) or owner (with respect to
Mortgaged Properties located in England and Wales), as applicable, of such
Mortgaged Property and suitable for recording, registering or filing (together
with, with respect to Mortgaged Properties located in the United States, any
other forms or undertakings that are required or customary to effect such
recording, registration or filing) in all filing, registration or recording
offices that the Collateral Agent may reasonably deem necessary or desirable
(and as provided for in the Acceptable Undertaking with respect to Mortgaged
Properties located in England and Wales) in order to create a valid and
enforceable Lien subject to no other Liens except Permitted Liens, at the time
of filing, registration or recordation thereof,

 

(C) with respect to the Mortgage encumbering each such Mortgaged Property,
opinions of local counsel regarding the due authorization, execution and
delivery, the enforceability, and perfection of the Mortgages and such other
matters customarily covered in real estate mortgage counsel opinions as the
Collateral Agent may reasonably

 

10

--------------------------------------------------------------------------------

 

request, if and to the extent, and in such form, as local counsel customarily
provides such opinions as to such other matters, and

 

(D) such other documents as the Collateral Agent may reasonably request that are
available to the Borrowers without material expense with respect to any such
Mortgage or Mortgaged Property; and

 

(i)                                     within (x) 90 days after the Spinoff
Date with respect to each Spinoff Date Mortgaged Property set forth on Schedule
1.01(B) (as may be updated pursuant to Section 9.08(b) of this Agreement)
located in the United States (in each case, or on such later date as the
Collateral Agent may agree in its reasonable discretion) and (y) the time
periods set forth in Section 5.10 with respect to Mortgaged Properties located
in the United States and encumbered pursuant to said Section 5.10, the
Collateral Agent shall have received:

 

(i) a policy or policies or marked up unconditional binder of title insurance
with respect to properties located in the United States, or a date-down and
modification endorsement, if available, paid for by the Borrowers, in the amount
of the Fair Market Value of the respective Mortgaged Property, issued by a
nationally recognized title insurance company (“Title Insurer”) insuring the
Lien of each Mortgage as a valid Lien on the Mortgaged Property described
therein, free of any other Liens except Permitted Liens, together with such
customary endorsements, coinsurance and reinsurance as the Collateral Agent may
reasonably request and which are available at commercially reasonable rates in
the jurisdiction where the applicable Mortgaged Property is located (provided,
however, that in lieu of a zoning endorsement, Collateral Agent shall accept a
zoning report from a nationally recognized zoning report provider), and

 

(ii) a survey of each Mortgaged Property (including all improvements, easements
and other customary matters thereon reasonably required by the Collateral
Agent), as applicable, for which all necessary fees (where applicable) have been
paid with respect to properties located in the United States, which (A) complies
in all material respects with the minimum detail requirements of the American
Land Title Association and American Congress of Surveying and Mapping as such
requirements are in effect on the date of preparation of such survey and (B) is
sufficient for such Title Insurer to remove all standard survey exceptions from
the title insurance policy relating to such Mortgaged Property or otherwise
reasonably acceptable to the Collateral Agent; provided, however, that so long
as the Title Insurer shall accept the same to eliminate the standard survey
exceptions from such policy or policies, in lieu of a new or revised survey
Borrowers may provide a “no material change” affidavit with respect to any prior
survey for the respective Mortgaged Property (which prior survey otherwise
substantially complies with the foregoing survey requirements).

 

Notwithstanding anything to the contrary in this Agreement or in the other Loan
Documents, it is understood that to the extent any Collateral (other than
Collateral with respect to which a lien may be perfected by (A) the filing of a
Uniform Commercial Code financing statement or the registration of a financing
statement on the SIR, (B) delivery and taking possession of stock or share
certificates of the Subsidiaries of Parent or, (C) the filing of a short form
security agreement with the United States Patent and Trademark Office or the
United States Copyright Office) is not or cannot be provided or the security
interest of the Collateral Agent therein is not or cannot be perfected on the
Spinoff Date after the use of commercially reasonable efforts by the Borrowers
to do so and without undue burden and expense, then the provision and/or
perfection of the security interest in such Collateral shall not constitute a
condition precedent to the Spinoff Date or any Credit Event on or within the
time periods specified in clauses (U)-(Z) below, and shall instead be required
to be delivered and perfected within the time periods specified in clauses
(U)-(Z) below (in each case, subject to extension by the Administrative Agent in
its sole discretion):

 

(U) registration at UK Companies House under Section 859A of the UK Companies
Act 2006, on or prior to the date which is 21 days after the date of creation of
the applicable security interest,

 

(V) registration at the Companies Registration Office of Ireland pursuant to
Part 7 of the Companies Act 2014 of Ireland and/or the Revenue Commissioners of
Ireland pursuant to Section 1001 of the Taxes

 

11

--------------------------------------------------------------------------------


 

Consolidation Act, 1997 (as amended) of Ireland (provided that Parent has
received an Irish tax registration number as of such time) on or prior to the
date which is 21 days after the date of the applicable charge’s creation,

 

(W) filings with the United Kingdom Intellectual Property Office, the European
Patent Office and/or the European Union Intellectual Property Office on or prior
to the date which is 90 days after the date of creation of the applicable
security interest,

 

(X) registration at the England and Wales Land Registry by (I) in the case of
registered land, the third from last day of the priority search (such search to
be made in favor of the Collateral Agent on the appropriate forms against all of
the registered titles comprising the relevant owner’s interests in each
Mortgaged Property and giving not less than 20 Business Days’ priority) and
(II) in the case of unregistered land, within two months’ of the Spinoff Date or
the date of the Additional Mortgage (as applicable) (following the completion of
a Land Charges Registry search, giving not less than 10 days’ priority),

 

(Y) filing of a copy of all Intellectual Property registrations relating to
Parent (if any) with the Patent Office of Ireland on or prior to the date which
is 21 days after execution of the relevant security document, or

 

(Z) with respect to actions not specified in clauses (U) through (Y) above, on
or prior to the date which is 90 days after the Spinoff Date.

 

“Commitment Fee” shall have the meaning assigned to such term in
Section 2.12(a).

 

“Commitments” shall mean with respect to any Lender, such Lender’s Revolving
Facility Commitment and Term Facility Commitment.

 

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Conduit Lender” shall mean any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument;
provided, that the designation by any Lender of a Conduit Lender shall not
relieve the designating Lender of any of its obligations to fund a Loan under
this Agreement if, for any reason, its Conduit Lender fails to fund any such
Loan, and the designating Lender (and not the Conduit Lender) shall have the
sole right and responsibility to deliver all consents and waivers required or
requested under this Agreement with respect to its Conduit Lender; provided,
further, that no Conduit Lender shall (a) be entitled to receive any greater
amount pursuant to Sections 2.15, 2.16, 2.17 or 9.05 than the designating Lender
would have been entitled to receive in respect of the extensions of credit made
by such Conduit Lender unless the designation of such Conduit Lender is made
with the prior written consent of Parent (not to be unreasonably withheld or
delayed), which consent shall specify that it is being made pursuant to the
proviso in the definition of Conduit Lender and provided that the designating
Lender provides such information as Parent reasonably requests in order for
Parent to determine whether to provide its consent or (b) be deemed to have any
Commitment.

 

“Consolidated Debt” shall mean, as of any date of determination, the sum of
(without duplication) the principal amount of all Indebtedness of the type set
forth in clauses (a), (b), (e) (to the extent related to any Indebtedness that
would otherwise constitute Consolidated Debt), (f), (h) (other than letters of
credit, to the extent undrawn), (i), (j), (k) (to the extent related to any
Indebtedness that would otherwise constitute Consolidated Debt) and (l) of the
definition of “Indebtedness” of Parent and the Subsidiaries determined on a
consolidated basis on such date; provided, that the amount of any Indebtedness
with respect to which the applicable obligors have entered into currency hedging
arrangements shall be calculated giving effect to such currency hedging
arrangements.

 

“Consolidated Net Income” shall mean, with respect to any person for any period,
the aggregate Net Income of such person and its Subsidiaries for such period, on
a consolidated basis, in accordance with GAAP; provided, however, that, without
duplication:

 

12

--------------------------------------------------------------------------------


 

(a)                                 any net after-Tax extraordinary,
restructuring, nonrecurring or unusual gains or losses (less all fees and
expenses relating thereto) or expenses or charges, shall be excluded; provided
that the aggregate cash amount added back in determining Consolidated Net Income
pursuant to this clause (a) which relate to restructuring expenses or charges
shall not, when aggregated with the Non-S-X Adjustment Amount, exceed 20% of
Adjusted Consolidated EBITDA for such period prior to giving effect to such cash
amounts included in Consolidated Net Income and the Non-S-X Adjustment Amount
for such period;

 

(b)                                 effects of purchase accounting adjustments
(including the effects of such adjustments pushed down to such person and such
Subsidiaries) in amounts required or permitted by GAAP, resulting from the
application of purchase accounting in relation to any consummated acquisition or
the amortization or write-off of any amounts thereof, net of Taxes, shall be
excluded;

 

(c)                                  the cumulative effect of a change in
accounting principles (which shall in no case include any change in the
comprehensive basis of accounting) during such period shall be excluded;

 

(d)                                 (i) any net after-Tax income or loss from
disposed, abandoned, transferred, closed or discontinued operations, (ii) any
net after-Tax gain or loss on disposal of disposed, abandoned, transferred,
closed or discontinued operations and (iii) any net after-Tax gains or losses
(less all fees and expenses or charges relating thereto) attributable to
business dispositions or asset dispositions other than in the ordinary course of
business (as determined in good faith by the Borrower Representative) shall be
excluded;

 

(e)                                  any net after-Tax gains or losses, or any
subsequent charges or expenses (less all fees and expenses or charges relating
thereto), attributable to the early extinguishment of Indebtedness, hedging
obligations or other derivative instruments shall be excluded;

 

(f)                                   the Net Income for such period of any
person that is not a Subsidiary of such person, or is an Unrestricted
Subsidiary, or that is accounted for by the equity method of accounting (other
than a Guarantor), shall be included only to the extent of the amount of
dividends or distributions or other payments actually paid in cash or cash
equivalents (or to the extent converted into cash or cash equivalents) to the
referent person or a Subsidiary thereof in respect of such period;

 

(g)                                  solely for purposes of calculating the
Available Amount, the Net Income for such period of any Subsidiary of such
person shall be excluded to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary of its Net Income is not
at the date of determination permitted without any prior governmental approval
(which has not been obtained) or, directly or indirectly, by the operation of
the terms of its charter or any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to such Subsidiary or its
equityholders, unless such restrictions with respect to the payment of dividends
or similar distributions have been legally waived; provided that the
Consolidated Net Income of such person shall be increased by the amount of
dividends or other distributions or other payments actually paid in cash (or
converted into cash) by any such Subsidiary to such person or a Subsidiary of
such person (subject to the provisions of this clause (g)), to the extent not
already included therein;

 

(h)                                 any impairment charge or asset write-off
with respect to long-term assets and amortization of intangibles, in each case
pursuant to GAAP, shall be excluded;

 

(i)                                     (i) any non-cash expense realized or
resulting from stock option plans, employee benefit plans or post-employment
benefit plans, or grants or sales to employees, officers or directors of stock,
stock appreciation or similar rights, stock options, restricted stock, preferred
stock or other rights shall be excluded, and (ii) the effects of any
mark-to-market adjustments of liabilities in respect of pension plans will be
excluded;

 

(j)                                    any (i) non-cash compensation charges or
(ii) non-cash costs or expenses realized in connection with or resulting from
stock appreciation or similar rights, stock options or other rights existing

 

13

--------------------------------------------------------------------------------


 

on the Spinoff Date of officers, directors and employees, in each case of such
person or any of its Subsidiaries, shall be excluded;

 

(k)                                 accruals and reserves that are established
or adjusted within 12 months after the Spinoff Date (excluding any such accruals
or reserves to the extent that they represent an accrual of or reserve for cash
expenses in any future period or amortization of a prepaid cash expense that was
paid in a prior period) and that are so required to be established or adjusted
in accordance with GAAP or as a result of adoption or modification of accounting
policies shall be excluded;

 

(l)                                     the Net Income of any person and its
Subsidiaries shall be calculated by deducting the income attributable to, or
adding the losses attributable to, the minority Equity Interests of third
parties in any non-Wholly Owned Subsidiary;

 

(m)                             [reserved];

 

(n)                                 to the extent covered by insurance and
actually reimbursed, or, so long as such person has made a determination that
there exists reasonable evidence that such amount will in fact be reimbursed by
the insurer and only to the extent that such amount is (i) not denied by the
applicable carrier in writing within 180 days and (ii) in fact reimbursed within
365 days of the date of such evidence (with a deduction for any amount so added
back to the extent not so reimbursed within 365 days), expenses with respect to
liability or casualty events or business interruption shall be excluded; and

 

(o)                                 non-cash charges for deferred Tax asset
valuation allowances shall be excluded (except to the extent reversing a
previously recognized increase to Consolidated Net Income).

 

Consolidated Net Income presented in a currency other than Dollars will be
converted to Dollars based on the average exchange rate for such currency
during, and applied to, each fiscal quarter in the period for which Consolidated
Net Income is being calculated.

 

“Consolidated Secured Net Debt” shall mean, as of any date of determination,
(i) Consolidated Debt to the extent secured by Liens on all or any portion of
the assets of Parent or any of its Subsidiaries on such date (including, for the
avoidance of doubt, all Attributable Receivables Indebtedness with respect to
Qualified Receivables Facilities and Capitalized Lease Obligations) less
(ii) the Unrestricted Cash Amount on such date.  Notwithstanding anything to the
contrary contained above, all Indebtedness incurred pursuant to this Agreement
(including any such Indebtedness incurred pursuant to any Incremental Loan)
pursuant or Sections 6.01(b) and (v), and any Permitted Refinancing Indebtedness
or Refinancing Notes (or successive Permitted Refinancing Indebtedness or
Refinancing Notes) incurred under Section 6.01(b) or (v) (whether or not
secured) shall be included as if secured by Liens as a component of Consolidated
Debt pursuant to clause (i) of the immediately preceding sentence; provided that
any such Permitted Refinancing Indebtedness (x) if unsecured, shall not
constitute a component of Consolidated Secured Net Debt if, when incurred, such
Indebtedness is independently permitted to be incurred under Section 6.01(p) and
(y) if secured by the Collateral by a Junior Lien, shall cease to constitute a
component of Consolidated Secured Net Debt for purposes of the First Lien
Secured Net Leverage Ratio only, if, when incurred, such Indebtedness is
independently permitted to be incurred under Section 6.01(p), and permitted to
be secured under Section 6.02(gg) (or is subsequently permitted to be
outstanding and secured under said Sections).

 

“Consolidated Total Assets” shall mean, as of any date of determination, the
total assets of Parent and the Subsidiaries, determined on a consolidated basis
in accordance with GAAP but excluding amounts attributable to Investments in
Unrestricted Subsidiaries, as set forth on the consolidated balance sheet of
Parent as of the last day of the Test Period ending immediately prior to such
date for which financial statements of Parent have been delivered (or were
required to be delivered) pursuant to Section 5.04(a) or 5.04(b), as
applicable.  Consolidated Total Assets shall be determined on a Pro Forma Basis.

 

“Consolidated Total Net Debt” shall mean, as of any date of determination,
(i) Consolidated Debt on such date less (ii) the Unrestricted Cash Amount on
such date.

 

14

--------------------------------------------------------------------------------


 

“Continuing Letter of Credit” shall have the meaning assigned to such term in
Section 2.05(k).

 

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controls,” “Controlled” and “Controlling” shall have meanings correlative
thereto.

 

“Credit Event” shall mean (i) any Borrowing of Loans or (ii) any issuance,
amendment, extension or renewal of a Letter of Credit.

 

“CTA” shall mean the UK Corporation Tax Act 2009.

 

“Cumulative Qualified Equity Proceeds Amount” shall mean at any date of
determination, an amount equal to, without duplication:

 

(a)                                 100% of the aggregate net proceeds (which
shall be calculated net of all fees (including investment banking fees),
commissions, costs and other expenses, in each case incurred in connection with
the applicable issuance or sale), including cash and the Fair Market Value of
assets other than cash, received by Parent after the Spinoff Date from the issue
or sale of its Qualified Equity Interests, including Qualified Equity Interests
of Parent issued upon conversion of Indebtedness or Disqualified Stock to the
extent Parent or its Wholly Owned Subsidiaries had received the Net Proceeds of
such Indebtedness or Disqualified Stock; plus

 

(b)                                 100% of the aggregate amount received by
Parent or its Wholly Owned Subsidiaries in cash and the Fair Market Value of
assets other than cash received by Parent or its Wholly Owned Subsidiaries after
the Spinoff Date from (without duplication):

 

(i)                                     the sale or other disposition (other
than to Parent or any Subsidiary) of any Investment made by Parent and its
Subsidiaries and repurchases and redemptions of such Investment from Parent and
its Subsidiaries by any person (other than Parent and its Subsidiaries) to the
extent that (x) such Investment was justified as using a portion of the
Available Amount pursuant to clause (Y) of Section 6.04(j) and (y) the Net
Proceeds thereof are not required to be applied pursuant to Section 2.11(b);

 

(ii)                                  the sale (other than to Parent or a
Subsidiary) of the Equity Interests of an Unrestricted Subsidiary to the extent
that (x) the designation of such Unrestricted Subsidiary was justified as using
a portion of the Available Amount pursuant to clause (Y) of Section 6.04(j) and
(y) the Net Proceeds thereof are not required to be applied pursuant to
Section 2.11(b); or

 

(iii)                               to the extent not included in the
calculation of Consolidated Net Income for the relevant period, a distribution,
dividend or other payment from an Unrestricted Subsidiary to the extent relating
to any portion of the Investment therein made pursuant to clause (Y) of
Section 6.04(j).

 

“Debtor Relief Laws” shall mean the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States of America or other applicable
jurisdictions (including also, in the case of Ireland, examinership laws) from
time to time in effect.

 

“Declined Prepayment Amount” shall have the meaning assigned to such term in
Section 2.10(d).

 

“Declining Term Lender” shall have the meaning assigned to such term in
Section 2.10(d).

 

“Default” shall mean any event or condition that upon notice, lapse of time or
both would constitute an Event of Default.

 

15

--------------------------------------------------------------------------------


 

“Defaulting Lender” shall mean, subject to Section 2.24, any Revolving Facility
Lender that (a) has failed to (i) fund all or any portion of its Revolving
Facility Loans within two (2) Business Days of the date such Loans were required
to be funded hereunder or (ii) pay to the Administrative Agent, any Issuing Bank
or any other Lender any other amount required to be paid by it hereunder
(including in respect of its participation in Letters of Credit) within two
(2) Business Days of the date when due, (b) has notified a Borrower,
Administrative Agent or any Issuing Bank in writing that it does not intend or
expect to comply with its funding obligations hereunder or generally under other
agreements in which it commits to extend credit, or has made a public statement
to that effect, (c) has failed, within three (3) Business Days after written
request by the Administrative Agent or Parent, to confirm in writing to the
Administrative Agent and Parent that it will comply with its prospective funding
obligations hereunder (provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon receipt of such written confirmation by
the Administrative Agent and Parent) or (d) has, or has a direct or indirect
parent company that has, (i) become the subject of a proceeding under any Debtor
Relief Law, (ii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity or (iii) become the subject of a
Bail-In Action; provided, that a Lender shall not be a Defaulting Lender solely
by virtue of the ownership or acquisition of any Equity Interest in that Lender
or any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest) does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States of America or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.  Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.24) upon delivery of written notice of such determination
to the Borrower Representative, each Issuing Bank and each Lender.

 

“Designated Jurisdiction” shall mean any country, region or territory to the
extent that such country or territory itself is the subject of any Sanctions (on
the date of this Agreement, the Crimea region of the Ukraine, Cuba, Iran, North
Korea, Sudan and Syria).

 

“Designated Non-Cash Consideration” shall mean the Fair Market Value of non-cash
consideration received by Parent or one of its Subsidiaries in connection with
an Asset Sale that is so designated as Designated Non-Cash Consideration
pursuant to a certificate of a Responsible Officer of Parent, setting forth such
valuation, less the amount of cash or cash equivalents received in connection
with a subsequent disposition of such Designated Non-Cash Consideration.

 

“Disinterested Director” shall mean, with respect to any person and transaction,
a member of the Board of Directors of such person who does not have any material
direct or indirect financial interest in or with respect to such transaction.

 

“Dispose” or “Disposed of” shall mean to convey, sell, lease, sell and
lease-back, assign, farm-out, transfer or otherwise dispose of any property,
business or asset.  The term “Disposition” shall have a correlative meaning to
the foregoing.

 

“Disqualified Institutions” means, collectively, (a) those entities identified
by the Borrower Representative in an e-mail sent to JPMDQ_Contact@jpmorgan.com,
from time to time on 3 Business Days’ prior notice, as competitors of Parent and
its Subsidiaries, (b) those banks, financial institutions and other
institutional lenders separately identified in writing by the Borrower
Representative to the Lenders and the Administrative Agent prior to the Signing
Date, and (c) any Affiliates clearly identifiable solely by similarity of name
to the entities described in the preceding clauses (a) and (b) other than bona
fide debt funds; provided that in no event shall any update to the list of
Disqualified Institutions apply retroactively to disqualify any persons that
have previously acquired an assignment or participation interest under this
Agreement.

 

“Disqualified Stock” shall mean, with respect to any person, any Equity
Interests of such person that, by its terms (or by the terms of any security or
other Equity Interests into which it is convertible or for which it is
exchangeable), or upon the happening of any event or condition (a) matures or is
mandatorily redeemable (other than solely for Qualified Equity Interests of
Parent), pursuant to a sinking fund obligation or otherwise, (b) is

 

16

--------------------------------------------------------------------------------


 

redeemable at the option of the holder thereof (other than solely for Qualified
Equity Interests of Parent), in whole or in part, (c) provides for the
scheduled, mandatory payments of dividends in cash, or (d) is or becomes
convertible into or exchangeable for Indebtedness or any other Equity Interests
that would constitute Disqualified Stock, in the case of each of the foregoing
clauses (a), (b), (c) and (d), prior to the date that is ninety-one (91) days
after the Latest Maturity Date in effect at the time of issuance thereof and
except as a result of a change of control or asset sale so long as any rights of
the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Loan Obligations that are accrued and payable and the termination of the
Commitments (provided, that only the portion of the Equity Interests that so
mature or are mandatorily redeemable, are so convertible or exchangeable or are
so redeemable at the option of the holder thereof prior to such date shall be
deemed to be Disqualified Stock).  Notwithstanding the foregoing:  (i) any
Equity Interests issued to any employee or to any plan for the benefit of
employees of Parent or the Subsidiaries or by any such plan to such employees
shall not constitute Disqualified Stock solely because they may be required to
be repurchased by Parent in order to satisfy applicable statutory or regulatory
obligations or as a result of such employee’s termination, death or disability
and (ii) any class of Equity Interests of such person that by its terms
authorizes such person to satisfy its obligations thereunder by delivery of
Equity Interests that are not Disqualified Stock shall not be deemed to be
Disqualified Stock.

 

“Dollars” or “$” shall mean lawful money of the United States of America.

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the applicable Issuing
Bank, as the case may be, at such time on the basis of the Spot Rate (determined
in respect of the most recent Revaluation Date) for the purchase of Dollars with
such Alternative Currency.

 

“DQ List” shall have the meaning assigned to such term in Section 9.04(i).

 

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“English Law Debenture” shall mean an English law debenture based on the U.S.
Collateral Agreement (including as to the granting clause, excluded assets,
definitions, representations and warranties and covenants) with customary
modifications based on English law and as otherwise agreed by the Administrative
Agent and Borrower Representative, and otherwise in form and substance
reasonably acceptable to the Administrative Agent and the Borrower
Representative, dated as of the Spinoff Date, among the English Loan Parties,
each Loan Party that owns Equity Interests of a person incorporated or organized
under the laws of England and Wales (other than Excluded Securities) or Material
Real Property located in England and Wales (provided that the grant by any such
other Loan Party shall be solely with respect to such Equity Interests or
Material Real Property and related rights and assets as expressly set forth in
the English Law Debenture) and the Collateral Agent, as may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time.

 

“English Loan Parties” shall mean, collectively, each Loan Party that is
incorporated under the laws of England and Wales.

 

17

--------------------------------------------------------------------------------


 

“English Subsidiary” shall mean any Foreign Subsidiary that is incorporated
under the laws of England and Wales.

 

“Environment” shall mean ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources such as flora and fauna, the workplace or
as otherwise defined in any Environmental Law.

 

“Environmental Laws” shall mean all applicable laws (including common law),
rules, regulations, codes, ordinances, orders, binding agreements, decrees or
judgments, promulgated or entered into by or with any Governmental Authority,
relating in any way to the Environment, preservation or reclamation of natural
resources, any Hazardous Materials or to public or employee health and safety
matters (to the extent relating to the Environment or Hazardous Materials).

 

“Environmental Permits” shall have the meaning assigned to such term in
Section 3.16.

 

“Equity Interests” of any person shall mean any and all shares, interests,
rights to purchase or otherwise acquire, warrants, options, participations or
other equivalents of or interests in (however designated) equity or ownership of
such person, including any preferred stock (including any preferred equity
certificates (and any other similar instruments)), any limited or general
partnership interest and any limited liability company membership interest, and
any securities or other rights or interests convertible into or exchangeable for
any of the foregoing.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time and any final regulations promulgated and
the rulings issued thereunder.

 

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with Parent, any Borrower or any Subsidiary, is treated as a
single employer under Section 414(b) or (c) of the Code, or, solely for purposes
of Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

 

“ERISA Event” shall mean (a) any Reportable Event or the requirements of
Section 4043(b) of ERISA apply with respect to a Plan; (b) with respect to any
Plan, the failure to satisfy the minimum funding standard under Section 412 of
the Code or Section 302 of ERISA, whether or not waived; (c) a determination
that any Plan is, or is expected to be, in “at-risk” status (as defined in
Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code); (d) the filing
pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, the failure to make by its due date a required installment under
Section 430(j) of the Code with respect to any Plan or the failure to make by
its due date any required contribution to a Multiemployer Plan; (e) the
incurrence by Parent, a Borrower, a Subsidiary or any ERISA Affiliate of any
liability under Title IV of ERISA with respect to the termination of any Plan or
Multiemployer Plan; (f) the receipt by Parent, a Borrower, a Subsidiary or any
ERISA Affiliate from the PBGC or a plan administrator of any notice relating to
an intention to terminate any Plan or to appoint a trustee to administer any
Plan; (g) the incurrence by Parent, a Borrower, a Subsidiary or any ERISA
Affiliate of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; (h) the receipt by Parent, a Borrower, a
Subsidiary or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from Parent, any Borrower, any Subsidiary or any ERISA
Affiliate of any notice, concerning the impending imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA, or in
“endangered” or “critical” status, within the meaning of Section 432 of the Code
or Section 305 of ERISA; (i) the conditions for imposition of a lien under
Section 303(k) of ERISA shall have been met with respect to any Plan; or (j) the
withdrawal of any of Parent, a Borrower, a Subsidiary or any ERISA Affiliate
from a Plan subject to Section 4063 of ERISA during a plan year in which such
entity was a “substantial employer” as defined in Section 4001(a)(2) of ERISA or
a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA.

 

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

18

--------------------------------------------------------------------------------


 

“Euro” and “€” shall mean the single currency of the European Union as
constituted by the Treaty of Rome which established the European Community, as
such treaty may be amended from time to time and as referred to in the European
Monetary Union legislation.

 

“Eurocurrency” shall mean, when used in reference to any Loan or Borrowing, that
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.

 

“Eurocurrency Borrowing” shall mean a Borrowing comprised of Eurocurrency Loans.

 

“Eurocurrency Loan” shall mean any Eurocurrency Term Loan or Eurocurrency
Revolving Loan.  All Loans denominated in an Alternative Currency must be
Eurocurrency Loans.

 

“Eurocurrency Revolving Facility Borrowing” shall mean a Borrowing comprised of
Eurocurrency Revolving Loans.

 

“Eurocurrency Revolving Loan” shall mean any Revolving Facility Loan bearing
interest at a rate determined by reference to the Adjusted LIBO Rate in
accordance with the provisions of Article II.  Eurocurrency Revolving Loans may
be denominated in Dollars or in an Alternative Currency.

 

“Eurocurrency Term Loan” shall mean any Term Loan bearing interest at a rate
determined by reference to the Adjusted LIBO Rate in accordance with the
provisions of Article II.

 

“Event of Default” shall have the meaning assigned to such term in Section 7.01.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

“Excluded Indebtedness” shall mean all Indebtedness not incurred in violation of
Section 6.01.

 

“Excluded Property” shall have the meaning assigned to such term in
Section 5.10.

 

“Excluded Securities” shall mean any of the following:

 

(a)                                 any Equity Interests or Indebtedness with
respect to which the Collateral Agent and Parent reasonably agree that the cost
or other consequences of pledging such Equity Interests or Indebtedness in favor
of the Secured Parties under the Security Documents (including Tax consequences)
are likely to be excessive in relation to the value to be afforded thereby;

 

(b)                                 any Equity Interests or Indebtedness to the
extent, and for so long as, the pledge thereof is prohibited by any Requirement
of Law(in each case, except to the extent such prohibition is unenforceable
after giving effect to applicable provisions of the Uniform Commercial Code, the
Specified Foreign Laws and other applicable law);

 

(c)                                  any Equity Interests of any person that is
not a Wholly Owned Subsidiary to the extent (A) that a pledge thereof to secure
the Obligations is prohibited by (i) any applicable organizational documents,
constitutional documents, joint venture agreement, shareholder agreement, or
similar agreement or (ii) any other contractual obligation (not created in
contemplation of the consummation of the Transactions) with an unaffiliated
third party not in violation of Section 6.09 that was existing on the Spinoff
Date or at the time of the acquisition of such subsidiary and was not created in
contemplation of such acquisition, (B) any organizational documents,
constitutional documents, joint venture agreement, shareholder agreement, or
similar agreement (or other contractual obligation referred to in subclause
(A)(ii) above) prohibits such a pledge without the consent of any other party;
provided, that this clause (B) shall not apply if (1) such other party is a Loan
Party or a Wholly Owned Subsidiary or (2) consent has been obtained to
consummate such pledge (it being understood that the foregoing shall not be
deemed to obligate Parent or any Subsidiary to obtain any such consent) and for
so long as such organizational documents, constitutional documents, joint
venture agreement, shareholder agreement or similar agreement (or other

 

19

--------------------------------------------------------------------------------


 

contractual obligation referred to in subclause (A)(ii) above) or replacement or
renewal thereof is in effect, or (C) a pledge thereof to secure the Obligations
would give any other party (other than a Loan Party or a Wholly Owned
Subsidiary) to any organizational documents, constitutional documents, joint
venture agreement, shareholder agreement or similar agreement governing such
Equity Interests the right to terminate its obligations thereunder;

 

(d)                                 any Equity Interests of any (A) Unrestricted
Subsidiary or (B) any Receivables Entity (to the extent they are restricted from
being pledged by the applicable Qualified Receivables Facility);

 

(e)                                  [reserved];

 

(f)                                   any Margin Stock; and

 

(g)                                  voting Equity Interests (and any other
interests constituting “stock entitled to vote” within the meaning of U.S.
Treasury Regulation Section 1.956-2(c)(2)) in excess of 65% of all such voting
Equity Interests in (A) any Foreign Subsidiary that is a CFC, (B) any FSHCO or
(C) any Subsidiary that is disregarded for U.S. federal income tax purposes and
owns Equity Interests in a CFC or FSHCO.

 

“Excluded Subsidiary” shall mean any of the following:

 

(a)                                 each Immaterial Subsidiary,

 

(b)                                 each U.S. Subsidiary and English Subsidiary
that is not a Wholly Owned Subsidiary (for so long as such Subsidiary remains a
non-Wholly Owned Subsidiary),

 

(c)                                  each U.S. Subsidiary and English Subsidiary
that is prohibited from Guaranteeing or granting Liens to secure the Obligations
by any Requirement of Law or that would require consent, approval, license or
authorization of a Governmental Authority to Guarantee or grant Liens to secure
the Obligations (unless such consent, approval, license or authorization has
been received),

 

(d)                                 each U.S. Subsidiary and English Subsidiary
that is prohibited by any applicable contractual requirement (not created in
contemplation of the consummation of the Transactions) from Guaranteeing or
granting Liens to secure the Obligations on the Spinoff Date or at the time such
Subsidiary becomes a Subsidiary not in violation of Section 6.09 (and for so
long as such restriction or any replacement or renewal thereof is in effect),

 

(e)                                  any Receivables Entity,

 

(f)                                   any Foreign Subsidiary (other than any
English Subsidiary that is not a CFC or a FSHCO),

 

(g)                                  any U.S. Subsidiary (i) that is a FSHCO or
(ii) that is a Subsidiary of a Foreign Subsidiary that is a CFC,

 

(h)                                 any other U.S. Subsidiary or English
Subsidiary with respect to which the Administrative Agent and Parent reasonably
agree that the cost or other consequences (including, without limitation, Tax
consequences) of providing a Guarantee of or granting Liens to secure the
Obligations are likely to be excessive in relation to the value to be afforded
thereby,

 

(i)                                     any other Subsidiary if in the
reasonable good faith determination of Parent in consultation with the
Administrative Agent, a guarantee by such Subsidiary would result in materially
adverse tax consequences to Parent or any of its Subsidiaries,

 

(j)                                    each Unrestricted Subsidiary, and

 

20

--------------------------------------------------------------------------------

 

(k)                                 each Insurance Subsidiary.

 

“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of (a) such Guarantor’s failure for any reason to constitute
an “eligible contract participant” as defined in the Commodity Exchange Act and
the regulations thereunder or (b) in the case of a Swap Obligation subject to a
clearing requirement pursuant to Section 2(h) of the Commodity Exchange Act (or
any successor provision thereto), because such Guarantor is a “financial
entity,” as defined in Section 2(h)(7)(C)(i) of the Commodity Exchange Act (or
any successor provision thereto), in each case at the time the Guarantee of such
Guarantor or the grant of such security interest becomes effective with respect
to such Swap Obligation, unless otherwise agreed between the Administrative
Agent and Parent.  If a Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Swap Obligation that is attributable to swaps for which such Guarantee or
security interest is or becomes illegal.

 

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document (a
“Recipient”), (i) Taxes imposed on or measured by its overall net income
(however denominated, and including, for the avoidance of doubt, franchise and
similar Taxes imposed on it in lieu of net income Taxes) and branch profits
Taxes, in each case, imposed by a jurisdiction (including any political
subdivision thereof) as a result of such recipient being organized in, having
its principal office in, being engaged in a trade or business in, or in the case
of any Lender, having its applicable lending office in, such jurisdiction, or as
a result of any other present or former connection with such jurisdiction (other
than any such connection arising solely from any Loan Document or any
transactions pursuant to any Loan Document), (ii) U.S. federal withholding Tax
imposed on any payment by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document to a Lender (other than to the extent
such Lender is an assignee pursuant to a request by a Borrower under
Section 2.19(b) or 2.19(c)) pursuant to laws in force at the time such Lender
becomes a party hereto (or designates a new lending office), except to the
extent that such Lender (or its assignor, if any) was entitled, immediately
prior to the designation of a new lending office (or assignment), to receive
additional amounts or indemnification payments from any Loan Party with respect
to such withholding Tax pursuant to Section 2.17, (iii) any withholding Tax
imposed on any payment by or on account of any obligation of any Loan Party
hereunder that is attributable to the Administrative Agent’s, any Lender’s or
any other recipient’s failure to comply with Section 2.17(f) or Section 2.17(i),
(iv) any Tax imposed under FATCA, or (v) any amounts determined by a Finance
Party (acting reasonably) to represent any recoverable input Tax.

 

“Existing Class Loans” shall have the meaning assigned to such term in
Section 9.08(f).

 

“Existing Letter of Credit” shall have the meaning assigned to such term in
Section 2.05(a).

 

“Extended Revolving Facility Commitment” shall have the meaning assigned to such
term in Section 2.22(a).

 

“Extended Revolving Loan” shall have the meaning assigned to such term in
Section 2.22(a).

 

“Extended Term Loan” shall have the meaning assigned to such term in
Section 2.22(a).

 

“Extending Lender” shall have the meaning assigned to such term in
Section 2.22(a).

 

“Extension” shall have the meaning assigned to such term in Section 2.22(a).

 

“Extension Amendment” shall have the meaning assigned to that term in
Section 2.22(b).

 

“Facility” shall mean the respective facility and commitments utilized in making
Loans and credit extensions hereunder, it being understood that, as of the
Signing Date there are two Facilities (i.e., the Initial Term A

 

21

--------------------------------------------------------------------------------


 

Facility and the Revolving Facility) and thereafter, the term “Facility” may
include any other Class of Commitments and the extensions of credit thereunder.

 

“Fair Market Value” shall mean, with respect to any asset or property, the price
that could be negotiated in an arms’-length transaction between a willing seller
and a willing buyer, neither of whom is under undue pressure or compulsion to
complete the transaction (as determined in good faith by the management of
Borrower Representative), including reliance on the most recent real property
tax bill or assessment in the case of Real Property.

 

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), or any current or
future United States Treasury Regulations promulgated thereunder or official
administrative interpretations thereof and any agreements entered into pursuant
to Section 1471(b)(1) of the Code, such Code section as of the date of this
Agreement (or any amended or successor version described above) or any
legislation, rules or official practices adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code.

 

“FATCA Deduction” shall mean a deduction or withholding from a payment under a
Loan Document required by FATCA.

 

“FATCA Exempt Party” shall mean a Recipient that is entitled to receive payments
free from any FATCA Deduction.

 

“Federal Funds Effective Rate” shall mean, for any day, the rate calculated by
the NYFRB based on such day’s federal funds transactions by depositary
institutions, as determined in such manner as the NYFRB shall set forth on its
public website from time to time, and published on the next succeeding Business
Day by the NYFRB as the federal funds effective rate.

 

“Fee Letter” shall mean that certain Fee Letter, dated as of June 28, 2016 by
and among JCI and the Arrangers.

 

“Fees” shall mean the Commitment Fees, the L/C Participation Fees, the Issuing
Bank Fees and the Administrative Agent Fees.

 

“Finance Party” shall mean the Administrative Agent, a Lender or any other
Recipient.

 

“Financial Covenant” shall mean the covenant set forth in Section 6.12.

 

“Financial Officer” of any person shall mean the Chief Financial Officer,
principal accounting officer, Treasurer, Assistant Treasurer, Controller or
other executive responsible for the financial affairs of such person.

 

“First Lien Secured Net Leverage Ratio” shall mean, as of any date of
determination, the ratio of (a) the remainder of (x) Consolidated Secured Net
Debt as of such date minus (y) amounts included in clause (i) of the definition
of Consolidated Secured Net Debt (and not described in the last sentence of the
definition of Consolidated Secured Net Debt, unless excluded by the proviso
thereto) which are secured only by Liens on the Collateral securing the
Obligations on a junior and subordinated (as to Liens and related rights and
remedies only) basis and which are subject to an intercreditor agreement entered
into with the Administrative Agent for the benefit of the holders of the
Obligations which is in form and substance reasonably satisfactory to the
Administrative Agent, to (b) Adjusted Consolidated EBITDA for the most recently
ended Test Period for which financial statements of Parent have been delivered
as required by this Agreement, all determined on a consolidated basis in
accordance with GAAP; provided that Adjusted Consolidated EBITDA shall be
determined for the relevant Test Period on a Pro Forma Basis. All Indebtedness
described in the last sentence of the definition of Consolidated Secured Net
Debt (and not excluded by the proviso thereto) shall also be deemed to
constitute Indebtedness included pursuant to preceding clause (a)(x) and which
is not deducted pursuant to preceding clause (a)(y).

 

22

--------------------------------------------------------------------------------


 

“Flood Documentation” shall mean with respect to each Mortgaged Property located
in the United States of America or any territory thereof, (i) a completed
“life-of-loan” Federal Emergency Management Agency standard flood hazard
determination (to the extent a Mortgaged Property is located in a Special Flood
Hazard Area, together with a notice about Special Flood Hazard Area status and
flood disaster assistance duly executed by the applicable Loan Party relating
thereto) and (ii) a copy of, or a certificate as to coverage under, and a
declaration page relating to, the insurance policies, along with a copy of the
underlying policies (if requested by the Administrative Agent) required by
Section 5.02(c) hereof and the applicable provisions of the Security Documents,
each of which shall (A) be endorsed or otherwise amended to include a “standard”
or “New York” lender’s loss payable or mortgagee endorsement (as applicable),
(B) name the Collateral Agent, on behalf of the Secured Parties, as additional
insured and loss payee/mortgagee, (C) identify the address of each property
located in a Special Flood Hazard Area, the applicable flood zone designation
and the flood insurance coverage and deductible relating thereto and (D) be
otherwise in form and substance reasonably satisfactory to the Collateral Agent
and each of the Lenders, subject to the provisions of Sections 5.02(a),
5.02(b) and 5.02(c).

 

“Flood Insurance Laws” shall mean, collectively, (i) the National Flood
Insurance Act of 1968 as now or hereafter in effect or any successor statute
thereto, (ii) the Flood Disaster Protection Act of 1973 as now or hereafter in
effect or any successor statute thereto, (iii) the National Flood Insurance
Reform Act of 1994 as now or hereafter in effect or any successor statute
thereto, (iv) the Flood Insurance Reform Act of 2004 as now or hereafter in
effect or any successor statute thereto and (v) the Biggert-Waters Flood
Insurance Reform Act of 2012 as now or hereafter in effect or any successor
statute thereto.

 

“Foreign Lender” shall mean a Lender that is not a U.S. Person.

 

“Foreign Subsidiary” shall mean any Subsidiary that is incorporated or organized
under the laws of any jurisdiction other than the United States of America, any
state thereof or the District of Columbia.

 

“Form 10” shall have the meaning assigned to such term in the definition of
“Transactions.”

 

“Fronting Exposure” shall mean, at any time there is a Defaulting Lender, with
respect to any Issuing Bank, such Defaulting Lender’s Revolving Facility
Percentage of Revolving L/C Exposure with respect to Letters of Credit issued by
such Issuing Bank other than such Revolving L/C Exposure as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof.

 

“FSHCO” shall mean any U.S. Subsidiary that owns no material assets (directly or
through subsidiaries) other than the Equity Interests of one or more Foreign
Subsidiaries that are CFCs.

 

“GAAP” shall mean generally accepted accounting principles in effect from time
to time in the United States of America, applied on a consistent basis, subject
to the provisions of Section 1.02.

 

“Governmental Authority” shall mean any federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory or legislative
body (including any applicable supranational bodies, such as the European Union
or the European Central Bank).

 

“Guarantee” of or by any person (the “guarantor”) shall mean (a) any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of the guarantor, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (iv) entered into for the purpose of
assuring in any other manner the holders of such Indebtedness or other
obligation of the payment thereof or to protect such holders against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of the
guarantor securing any Indebtedness or other obligation (or any existing right,
contingent or

 

23

--------------------------------------------------------------------------------


 

otherwise, of the holder of Indebtedness or other obligation to be secured by
such a Lien) of any other person, whether or not such Indebtedness or other
obligation is assumed by the guarantor (other than Liens on Equity Interests of
Unrestricted Subsidiaries securing Indebtedness of such Unrestricted
Subsidiaries); provided, however, that the term “Guarantee” shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business or customary and reasonable indemnity obligations in effect on the
Signing Date or entered into in connection with any acquisition or Disposition
of assets permitted by this Agreement (other than such obligations with respect
to Indebtedness).  The amount of any Guarantee shall be deemed to be an amount
equal to the stated or determinable amount of the Indebtedness or other
obligation in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by such person in good faith. The amount of the Indebtedness or other
obligation subject to any Guarantee provided by any person for purposes of
clause (b) above shall (unless the applicable Indebtedness has been assumed by
such person or is otherwise recourse to such person) be deemed to be equal to
the lesser of (A) the aggregate unpaid amount of such Indebtedness or other
obligation and (B) the Fair Market Value of the property encumbered thereby.

 

“Guarantee Agreement” shall mean the Guarantee Agreement substantially in the
form of Exhibit M dated as of the Signing Date as may be amended, restated,
supplemented or otherwise modified from time to time, between each applicable
Guarantor and the Collateral Agent.

 

“guarantor” shall have the meaning assigned to such term in the definition of
the term “Guarantee.”

 

“Guarantors” shall mean each of:

 

(i) each Subsidiary of Parent (other than the Borrowers) that is or becomes a
Loan Party on the Spinoff Date or pursuant to Section 5.10(d), whether existing
on the Spinoff Date or established, created or acquired after the Spinoff Date,
unless and until such time as such Subsidiary is released from its obligations
under the Guarantee Agreement in accordance with the terms and provisions hereof
or thereof,

 

(ii) from and after the Spinoff Date, Parent with respect to the Obligations
(other than Obligations of Parent),

 

(iii) from and after the Spinoff Date, Initial Borrower with respect to the
Obligations (other than Obligations of the Initial Borrower),

 

(iv) from and after the Spinoff Date, Subsidiary Borrower with respect to the
Obligations (other than Obligations of the Subsidiary Borrower), and

 

(v) prior to the Spinoff Date, (a) JCI and (b) upon the Successor JCI Credit
Agreement Effectiveness Date, New JCI.

 

“Hazardous Materials” shall mean all pollutants, contaminants, wastes,
chemicals, materials, substances and constituents, including, without
limitation, explosive or radioactive substances or petroleum by products or
petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas or pesticides, fungicides, fertilizers or
other agricultural chemicals, of any nature subject to regulation or which can
give rise to liability under any Environmental Law.

 

“Hedge Bank” shall mean any person that is an Agent, an Arranger, a Lender or an
Affiliate of any such person (a) at the time that it enters into a Hedging
Agreement, or (b) with respect to Hedging Agreements existing on the Spinoff
Date, on the Spinoff Date, in each case, in its capacity as a party to such
Hedging Agreement.

 

“Hedging Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction, or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value, or credit spread
transaction, repurchase transaction, reserve repurchase transaction, securities
lending transaction, weather index transaction, spot contracts, fixed price
physical delivery contracts, or any similar transaction or any combination of
these transactions, in each case of the foregoing, whether

 

24

--------------------------------------------------------------------------------


 

or not exchange traded; provided, that no phantom stock or similar plan
providing for payments only on account of services provided by current or former
directors, officers, employees or consultants of Parent or any of the
Subsidiaries shall be a Hedging Agreement.

 

“Immaterial Subsidiary” shall mean any Subsidiary that (a) did not, as of the
last day of the fiscal quarter of Parent most recently ended for which financial
statements have been (or were required to be) delivered pursuant to
Section 5.04(a) or 5.04(b), have assets with a value in excess of 2.5% of the
Consolidated Total Assets or revenues representing in excess of 2.5% of total
revenues of Parent and the Subsidiaries on a consolidated basis as of such date,
and (b) taken together with all such Subsidiaries as of such date, did not have
assets with a value in excess of 5.0% of Consolidated Total Assets or revenues
representing in excess of 5.0% of total revenues of Parent and the Subsidiaries
on a consolidated basis as of such date.

 

“Impacted Interest Period” shall have the meaning assigned to such term in the
definition of “LIBO Rate.”

 

“Increased Amount” of any Indebtedness shall mean any increase in the amount of
such Indebtedness in connection with any accrual of interest, the accretion of
accreted value, the amortization of original issue discount, the payment of
interest in the form of additional Indebtedness or in the form of common stock
of Parent, the accretion of original issue discount or liquidation preference
and increases in the amount of Indebtedness outstanding solely as a result of
fluctuations in the exchange rate of currencies.

 

“Incremental Amount” shall mean, at any time, the greater of:

 

(a)                                 the excess (if any) of (i) $750,000,000 over
(ii) the sum of (x) the aggregate amount of all Incremental Term Loan
Commitments and Incremental Revolving Facility Commitments, in each case,
established after the Spinoff Date and prior to such time and outstanding
pursuant to Section 2.21 and (y) the aggregate principal amount of Indebtedness
outstanding pursuant to Section 6.01(v) at such time; and

 

(b)                                 any amounts so long as immediately after
giving effect to the establishment of the commitments in respect thereof (and
assuming any such Incremental Revolving Facility Commitments are fully drawn)
and the use of proceeds of the loans thereunder, the First Lien Secured Net
Leverage Ratio is not greater than 0.75 to 1.00 tested on a Pro Forma Basis
(which, for the avoidance of doubt, will give effect to any Permitted
Acquisition consummated concurrently therewith) only on the date of the initial
incurrence of the applicable Incremental Facility (except as set forth in clause
(C) of the third paragraph under Section 6.01); provided that, in calculating
the First Lien Secured Net Leverage Ratio for purposes of this clause (b), the
net cash proceeds of any Indebtedness incurred in reliance on this clause (b) at
such time shall not be considered Unrestricted Cash,

 

in each case, plus the aggregate amount of Revolving Facility Commitments of any
Revolving Facility Lender that is a Defaulting Lender that have been terminated.

 

“Incremental Assumption Agreement” shall mean an Incremental Assumption
Agreement in form and substance reasonably satisfactory to the Administrative
Agent, among the Borrowers, the Administrative Agent and, if applicable, one or
more Incremental Term Lenders and/or Incremental Revolving Facility Lenders.

 

“Incremental Commitment” shall mean an Incremental Term Loan Commitment or an
Incremental Revolving Facility Commitment.

 

“Incremental Facility” shall mean the Incremental Commitments and the
Incremental Loans made thereunder.

 

“Incremental Loan” shall mean an Incremental Term Loan or an Incremental
Revolving Loan.

 

“Incremental Revolving Facility Commitment” shall mean the commitment of any
Lender, established pursuant to Section 2.21, to make Incremental Revolving
Loans to the Borrowers.

 

25

--------------------------------------------------------------------------------


 

“Incremental Revolving Facility Lender” shall mean a Lender with an Incremental
Revolving Facility Commitment or an outstanding Incremental Revolving Loan.

 

“Incremental Revolving Loan” shall mean Revolving Facility Loans made by one or
more Revolving Facility Lenders to the Borrowers pursuant to an Incremental
Revolving Facility Commitment to make additional Initial Revolving Loans.

 

“Incremental Term Lender” shall mean a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.

 

“Incremental Term Loan Commitment” shall mean the commitment of any Lender,
established pursuant to Section 2.21, to make Incremental Term Loans to the
applicable Borrower.

 

“Incremental Term Loans” shall mean (i) Term Loans made by one or more Lenders
to the applicable Borrower pursuant to Section 2.01(c) consisting of additional
Initial Term A Loans and (ii) to the extent permitted by Section 2.21 and
provided for in the relevant Incremental Assumption Agreement, Other Incremental
Term Loans.

 

“Indebtedness” of any person shall mean, without duplication,

 

(a)                                 all obligations of such person for borrowed
money,

 

(b)                                 all obligations of such person evidenced by
bonds, debentures, notes or similar instruments (except any such obligation
issued in the ordinary course of business with a maturity date of no more than
six months in a transaction intended to extend payment terms of trade payables
or similar obligations to trade creditors incurred in the ordinary course of
business),

 

(c)                                  all obligations of such person under
conditional sale or other title retention agreements relating to property or
assets purchased by such person (except any such obligation that constitutes a
trade payable or similar obligation to a trade creditor incurred in the ordinary
course of business),

 

(d)                                 all obligations of such person issued or
assumed as the deferred purchase price of property or services (except any such
balance that (i) constitutes a trade payable or similar obligation to a trade
creditor incurred in the ordinary course of business, (ii) any earn-out
obligations until such obligation becomes a liability on the balance sheet of
such person in accordance with GAAP and (iii) liabilities accrued in the
ordinary course of business; it being understood that, for the avoidance of
doubt, obligations owed to banks and other financial institutions in connection
with any Supply Chain Financing or similar arrangement whereby a bank or other
institution purchases payables described in clause (i) above owed by Parent or
its Subsidiaries shall not constitute Indebtedness) which purchase price is due
more than six months after the date of placing the property in service or taking
delivery and title thereto,

 

(e)                                  all Guarantees by such person of
Indebtedness of others,

 

(f)                                   all Capitalized Lease Obligations of such
person,

 

(g)                                  obligations under any Hedging Agreements,
to the extent the foregoing would appear on a balance sheet of such person as a
liability,

 

(h)                                 the principal component of all obligations,
contingent or otherwise, of such person as an account party in respect of
letters of credit,

 

(i)                                     the principal component of all
obligations of such person in respect of bankers’ acceptances,

 

26

--------------------------------------------------------------------------------


 

(j)                                    the amount of all obligations of such
person with respect to the redemption, repayment or other repurchase of any
Disqualified Stock (excluding accrued dividends that have not increased the
liquidation preference of such Disqualified Stock),

 

(k)                                 all Indebtedness of others secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
person (other than Liens on Equity Interests of Unrestricted Subsidiaries
securing Indebtedness of such Unrestricted Subsidiaries), whether or not the
Indebtedness secured thereby has been assumed and

 

(l)                                     all Attributable Receivables
Indebtedness with respect to Qualified Receivables Facilities.

 

The amount of Indebtedness of any person for purposes of clause (k) above shall
(unless such Indebtedness has been assumed by such person) be deemed to be equal
to the lesser of (A) the aggregate unpaid amount of such Indebtedness and
(B) the Fair Market Value of the property encumbered thereby.  Notwithstanding
anything in this Agreement to the contrary, Indebtedness shall not include, and
shall be calculated without giving effect to, the effects of Financial
Accounting Standards Board Accounting Standards Codification 825 and related
interpretations to the extent such effects would otherwise increase or decrease
an amount of Indebtedness for any purpose under this Agreement as a result of
accounting for any embedded derivatives created by the terms of such
Indebtedness and any such amounts that would have constituted Indebtedness under
this Agreement but for the application of this sentence shall not be deemed an
incurrence of Indebtedness under this Agreement.

 

“Indemnified Taxes” shall mean all Taxes imposed on or with respect to any
payment by or on account of any obligation of any Loan Party hereunder or under
any other Loan Document other than (a) Excluded Taxes and (b) Other Taxes.

 

“Indemnified Persons” shall have the meaning assigned to such term in
Section 9.05(b).

 

“Information” shall have the meaning assigned to such term in Section 3.14(a).

 

“Information Memorandum” shall mean the Confidential Information Memorandum
dated June 29, 2016, as modified or supplemented prior to the Signing Date.

 

“Initial Borrower” shall mean (a) initially, Adient Global Holdings Ltd and
(b) from and after the Borrower Transfer Date (if any), the person who becomes
the Initial Borrower in accordance with Section 2.25 (together, in each case,
with its permitted successors).

 

“Initial Revolving Loan” shall mean a Revolving Facility Loan made (i) pursuant
to the Revolving Facility Commitments or (ii) pursuant to any Incremental
Revolving Facility Commitment made on the same terms as (and forming a single
Class with) the Revolving Facility Commitments referred to in clause (i) of this
definition.

 

“Initial Term A Borrowing” shall mean any Borrowing comprised of Initial Term A
Loans.

 

“Initial Term A Facility” shall mean the Initial Term A Loan Commitments and the
Initial Term A Loans made hereunder.

 

“Initial Term A Facility Maturity Date” shall mean the fifth anniversary of the
Closing Date.

 

“Initial Term A Facility Outside Date” shall mean January 31, 2017.

 

“Initial Term A Loan Commitment” shall mean, with respect to each Term Lender,
the commitment of such Term Lender to make Initial Term A Loans hereunder.  The
amount of each Term Lender’s Initial Term A Loan Commitment as of the Signing
Date is set forth on Schedule 2.01.  The aggregate amount of the Initial Term A
Loan Commitments as of the Signing Date is $1,500,000,000.

 

27

--------------------------------------------------------------------------------


 

“Initial Term A Loan Installment Date” shall have the meaning assigned to such
term in Section 2.10(a)(i).

 

“Initial Term A Loans” shall mean (a) the term loans made by the Term Lenders to
the Initial Borrower pursuant to Section 2.01(a) and (b) any Incremental Term
Loans in the form of additional Initial Term A Loans made by the Incremental
Term Lenders to the Borrower Representative pursuant to Section 2.01(c).

 

“Insurance Subsidiary” shall have the meaning assigned to such term in
Section 6.04(y).

 

“Intellectual Property” shall mean the following intellectual property rights,
both statutory and common law rights, if applicable:  (a) copyrights,
registrations and applications for registration thereof, (b) trademarks, service
marks, trade names, slogans, domain names, logos, trade dress, get-up in England
and Wales and Ireland, and registrations and applications of registrations
thereof, (c) patents, together with any registered or unregistered rights in
designs in the United Kingdom, as well as any reissued and reexamined patents
and extensions corresponding to the patents and any patent applications, as well
as any related continuation, continuation in part and divisional applications
and patents issuing therefrom and (d) trade secrets and confidential
information, including ideas, designs, concepts, compilations of information,
methods, techniques, procedures, processes and other know-how, whether or not
patentable.

 

“Intercreditor Agreement” shall have the meaning assigned to such term in
Section 8.11.

 

“Interest Election Request” shall mean a request by a Borrower to convert or
continue a Borrowing in accordance with Section 2.07 and substantially in the
form of Exhibit E or another form approved by the Administrative Agent.

 

“Interest Expense” shall mean, with respect to any person for any period, the
sum of, without duplication,

 

(a)                                 net interest expense of such person for such
period on a consolidated basis, including

 

(i)                                     the amortization of debt discounts,

 

(ii)                                  the amortization of all fees (including
fees with respect to Hedging Agreements) payable in connection with the
incurrence of Indebtedness to the extent included in interest expense,

 

(iii)                               the portion of any payments or accruals with
respect to Capitalized Lease Obligations allocable to interest expense and

 

(iv)                              net payments and receipts (if any) pursuant to
interest rate hedging obligations, and excluding unrealized mark-to-market gains
and losses attributable to such hedging obligations, amortization of deferred
financing fees and expensing of any bridge or other financing fees,

 

(b)                                 capitalized interest of such person, whether
paid or accrued, and

 

(c)                                  commissions, discounts, yield and other
fees and charges incurred for such period, including any losses on sales of
receivables and related assets, in connection with any receivables financing of
such person or any of its Subsidiaries that are payable to persons other than
Parent and the Subsidiaries.

 

“Interest Payment Date” shall mean, (a) with respect to any Eurocurrency Loan,
(i) the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part, (ii) in the case of a Eurocurrency Borrowing with an
Interest Period of more than three months’ duration, each day that would have
been an Interest Payment Date had successive Interest Periods of three months’
duration been applicable to such Borrowing and (iii) in addition, the date of
any refinancing or conversion of such Borrowing with or to a Borrowing of a
different Type and (b) with respect to any ABR Loan, the last Business Day of
each calendar quarter.

 

28

--------------------------------------------------------------------------------


 

“Interest Period” shall mean, as to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing or on the last day of the immediately
preceding Interest Period applicable to such Borrowing, as applicable, and
ending on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is 1, 2, 3 or 6
months thereafter (or, to the extent agreed to by all Lenders with commitments
or Loans under the applicable Facility, 12 months or periods shorter than
1 month as are satisfactory to the Administrative Agent), as the Borrower
Representative may elect; provided, however, that if any Interest Period would
end on a day other than a Business Day, such Interest Period shall be extended
to the next succeeding Business Day unless such next succeeding Business Day
would fall in the next calendar month, in which case such Interest Period shall
end on the next preceding Business Day.  Interest shall accrue from and
including the first day of an Interest Period to but excluding the last day of
such Interest Period.

 

“Interpolated Rate” shall mean, at any time, for any Interest Period, the rate
per annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between:  (a) the LIBO Screen Rate for the
longest period for which the LIBO Screen Rate is available) that is shorter than
the Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest
period (for which that LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.

 

“Investment” shall have the meaning assigned to such term in Section 6.04.

 

“Irish Law Debenture” shall mean an Irish law debenture based on the U.S.
Collateral Agreement (including as to the charging clause, excluded assets,
definitions, representations and warranties and covenants) with customary
modifications based on Irish law and as otherwise agreed by the Administrative
Agent and the Borrower Representative, and otherwise in form and substance
reasonably acceptable to the Administrative Agent and the Borrower
Representative, dated as of the Spinoff Date, between Parent and the Collateral
Agent, as may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time.

 

“IRS” means the U.S. Internal Revenue Service.

 

“Issuing Bank” shall mean (i) JPMorgan Chase Bank, N.A., Bank of America, N.A.,
Barclays Bank PLC, Credit Agricole Corporate and Investment Bank and Citibank,
N.A., (ii) solely with respect to any Existing Letter of Credit, to the extent
such person is not already an Issuing Bank, the Lender or Affiliate of a Lender
that issued such Existing Letter of Credit and (iii) each other Issuing Bank
designated pursuant to Section 2.05(l), in each case in its capacity as an
issuer of Letters of Credit hereunder, and its successors in such capacity.  An
Issuing Bank may, in its discretion, arrange for one or more Letters of Credit
to be issued by Affiliates of such Issuing Bank, in which case the term “Issuing
Bank” shall include any such Affiliate with respect to Letters of Credit issued
by such Affiliate.

 

“Issuing Bank Fees” shall have the meaning assigned to such term in
Section 2.12(b).

 

“ITA” shall mean the UK Income Tax Act 2007.

 

“JCI” shall mean Johnson Controls, Inc., a Wisconsin corporation (together with
its successors).

 

“Jersey Law All Assets Pledge Agreement” shall mean a Jersey law governed
security interest agreement based on the U.S. Collateral Agreement (including as
to the granting clause, excluded assets, definitions, representations and
warranties and covenants) with customary modifications based on Jersey law and
as otherwise agreed by the Administrative Agent and the Borrower Representative,
and otherwise in form and substance reasonably acceptable to the Administrative
Agent and the Borrower Representative, dated as of the Spinoff Date, among
Parent, Adient Global Holdings Ltd and the Collateral Agent (provided that the
grant by Parent under the Jersey Law All Assets Pledge Agreement shall be solely
with respect to the Equity Interests held by Parent in Adient Global Holdings
Ltd and related rights and assets as expressly set forth in the Jersey Law All
Assets Pledge Agreement), as may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time.

 

29

--------------------------------------------------------------------------------


 

“Joinder Agreement” shall have the meaning assigned to such term in the
definition of “Spinoff Date.”

 

“Joint Bookrunners” shall mean, collectively, JPMorgan Chase Bank, N.A. and
Merrill Lynch, Pierce, Fenner & Smith Incorporated, Barclays Bank PLC, Citigroup
Global Markets Inc. and Credit Agricole Corporate and Investment Bank.

 

“Joint Lead Arrangers” shall mean JPMorgan Chase Bank, N.A. and Merrill Lynch,
Pierce, Fenner & Smith Incorporated, Barclays Bank PLC, Citigroup Global Markets
Inc. and Credit Agricole Corporate and Investment Bank.

 

“Judgment Currency” shall have the meaning assigned to such term in
Section 9.23.

 

“Junior Debt Restricted Payment” shall mean, any payment or other distribution
(whether in cash, securities or other property), directly or indirectly made by
Parent or any if its Subsidiaries, of or in respect of principal of or interest
on any Senior Notes (or any Indebtedness incurred as Permitted Refinancing
Indebtedness in respect thereof) or Indebtedness that is by its terms
subordinated in right or payment to the Loan Obligations and is incurred
pursuant to Section 6.01(k) or Section 6.01(p) (each of the foregoing, a “Junior
Financing”); provided, that the following shall not constitute a Junior Debt
Restricted Payment:

 

(a)                                 Refinancings with any Permitted Refinancing
Indebtedness permitted to be incurred under Section 6.01;

 

(b)                                 payments of regularly-scheduled interest and
fees due thereunder, other non-principal payments thereunder, any mandatory
prepayments of principal, interest and fees thereunder, scheduled payments
thereon necessary to avoid the Junior Financing from constituting “applicable
high yield discount obligations” within the meaning of Section 163(i)(l) of the
Code, and, to the extent this Agreement is then in effect, principal on the
scheduled maturity date of any Junior Financing;

 

(c)                                  payments or distributions in respect of all
or any portion of the Junior Financing with the proceeds from the issuance, sale
or exchange by Parent of Qualified Equity Interests within eighteen months prior
thereto; provided, that such proceeds are not included in any determination of
the Available Amount; or

 

(d)                                 the conversion of any Junior Financing to
Qualified Equity Interests of Parent.

 

“Junior Financing” shall have the meaning assigned to such term in the
definition of the term “Junior Debt Restricted Payment.”

 

“Junior Liens” shall mean Liens on the Collateral that are junior to the Liens
thereon securing the Loan Obligations pursuant to a Permitted Junior
Intercreditor Agreement (it being understood that Junior Liens are not required
to rank equally and ratably with other Junior Liens, and that Indebtedness
secured by Junior Liens may be secured by Liens that are senior in priority to,
or rank equally and ratably with, or junior in priority to, other Liens
constituting Junior Liens), which Permitted Junior Intercreditor Agreement
(together with such amendments to the Security Documents and any other
Intercreditor Agreements, if any, as are reasonably necessary or advisable (and
reasonably acceptable to the Collateral Agent) to give effect to such Liens)
shall be entered into in connection with a permitted incurrence of any such
Liens (unless a Permitted Junior Intercreditor Agreement and/or Security
Documents (as applicable) covering such Liens are already in effect).

 

“Latest Maturity Date” shall mean, at any date of determination, the latest of
the latest Revolving Facility Maturity Date and the latest Term Facility
Maturity Date, in each case then in effect on such date of determination.

 

“L/C Disbursement” shall mean a payment or disbursement made by an Issuing Bank
pursuant to a Letter of Credit.

 

“L/C Participation Fee” shall have the meaning assigned to such term in
Section 2.12(b).

 

30

--------------------------------------------------------------------------------

 

“Lender” shall mean each financial institution listed on Schedule 2.01 (other
than any such person that has ceased to be a party hereto pursuant to an
Assignment and Acceptance in accordance with Section 9.04), as well as any
person that becomes a “Lender” hereunder pursuant to Section 9.04, Section 2.21,
Section 2.22 or Section 2.23.

 

“Lending Office” shall mean, as to any Lender, the applicable branch, office or
Affiliate of such Lender designated by such Lender to make Loans.

 

“Letter of Credit” shall have the meaning assigned to such term in
Section 2.05(a).

 

“Letter of Credit Commitment” shall mean, as to any Issuing Bank, on and after
the Spinoff Date, (a) the amount set forth opposite such Issuing Bank’s name on
Schedule 2.01 under the caption “Letter of Credit Commitment” or (b) if such
Issuing Bank has entered into one or more Assignment and Acceptances, the amount
set forth for such Issuing Bank in the Register as such Issuing Bank’s “Letter
of Credit Commitment,” as such amount may be reduced at or prior to such time
pursuant to Section 2.08.

 

“Letter of Credit Sublimit” shall mean an amount equal to the lesser of
(a) $200,000,000 and (b) the aggregate amount of the Issuing Banks’ Letter of
Credit Commitments at such time, as such amount may be reduced pursuant to
Section 2.08.  The Letter of Credit Sublimit is part of, and not in addition to,
the Revolving Facility.

 

“LIBO Rate” with respect to any Eurocurrency Borrowing for any applicable
currency and for any Interest Period, the LIBO Screen Rate at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period; provided that if the LIBO Screen Rate shall not be available at
such time for such Interest Period (an “Impacted Interest Period”) with respect
to the applicable currency then the LIBO Rate shall be the Interpolated Rate;
provided that if the LIBO Rate shall be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.

 

“LIBO Screen Rate” shall mean, for any day and time, with respect to any
Eurocurrency Borrowing for any applicable currency and for any Interest Period,
the London interbank offered rate as administered by ICE Benchmark
Administration (or any other person that takes over the administration of such
rate for the relevant currency for a period equal in length to such Interest
Period as displayed on such day and time on pages LIBOR01 or LIBOR02 of the
Reuters screen that displays such rate (or, in the event such rate does not
appear on a Reuters page or screen, on any successor or substitute page on such
screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion)).

 

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, hypothecation, pledge, charge, security interest or similar monetary
encumbrance in or on such asset and (b) the interest of a vendor or a lessor
under any conditional sale agreement, capital lease or title retention agreement
(or any financing lease having substantially the same economic effect as any of
the foregoing) relating to such asset; provided, that in no event shall an
operating lease or an agreement to sell be deemed to constitute a Lien.

 

“Limited Condition Acquisition” shall mean any acquisition, including by means
of a merger, amalgamation or consolidation, by Parent or one or more of its
subsidiaries, the consummation of which is not conditioned upon the availability
of, or on obtaining, third party financing or in connection with which any fee
or expense would be payable by Parent or its subsidiaries to the seller or
target in the event financing to consummate the acquisition is not obtained as
contemplated by the definitive acquisition agreement.

 

“Loan Documents” shall mean (i) this Agreement, (ii) the Guarantee Agreement,
(iii) the Security Documents, (iv) each Incremental Assumption Agreement,
(v) each Extension Amendment, (vi) each Refinancing Amendment, (vii) any
Intercreditor Agreement, (viii) any Note issued under Section 2.09(e), (ix) the
Letters of Credit and (x) the Specified Foreign Loan Documents.

 

“Loan Obligations” shall mean (a) the due and punctual payment by the Borrowers
of (i) the unpaid principal of and interest, fees and expenses (including
interest, fees and expenses accruing during the pendency of any bankruptcy,
insolvency, receivership, Irish examinership or other similar proceeding,
regardless of whether

 

31

--------------------------------------------------------------------------------


 

allowed or allowable in such proceeding) on the Loans made to the Borrowers
under this Agreement, when and as due, whether at maturity, by acceleration,
upon one or more dates set for prepayment or otherwise, (ii) each payment
required to be made by the Borrowers under this Agreement in respect of any
Letter of Credit, when and as due, including payments in respect of
reimbursement of disbursements, interest, fees and expenses thereon (including
interest, fees and expenses accruing during the pendency of any bankruptcy,
insolvency, receivership, Irish examinership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding) and obligations
to provide Cash Collateral and (iii) all other monetary obligations of the
Borrowers owed under or pursuant to this Agreement and each other Loan Document,
including obligations to pay fees, expense reimbursement obligations and
indemnification obligations, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership, Irish examinership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding), and
(b) the due and punctual payment of all obligations of each other Loan Party
under or pursuant to each of the Loan Documents (including monetary obligations
incurred during the pendency of any bankruptcy, insolvency, receivership, Irish
examinership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding).

 

“Loan Parties” shall mean the Borrowers and the Guarantors.

 

“Loans” shall mean the Term Loans and the Revolving Facility Loans.

 

“Local Time” shall mean (a) local time in London, England, with respect to the
time for the receipt and sending of notices by and to the Administrative Agent
or any Lender with respect to Loans denominated in Euro or Sterling; (b) local
time in London, England, with respect to the disbursement by or payment to the
Administrative Agent or any Lender with respect to Loans denominated in Euro;
and (c) in all other circumstances, New York City time (daylight or standard, as
applicable).

 

“Majority Lenders” of any Facility shall mean, at any time, Lenders under such
Facility having Loans and unused Commitments representing more than 50% of the
sum of all Loans outstanding under such Facility and unused Commitments under
such Facility at such time (subject to the last paragraph of Section 9.08(b)).

 

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

 

“Material Adverse Effect” shall mean a material adverse effect on the business,
property, operations or financial condition of Parent and its Subsidiaries,
taken as a whole, the validity or enforceability of any of the Loan Documents or
the rights and remedies of the Administrative Agent and the Lenders thereunder.

 

“Material Indebtedness” shall mean Indebtedness (other than Loans and Letters of
Credit) of any one or more of Parent or any Subsidiary in an aggregate principal
amount exceeding $75,000,000; provided that in no event shall any Qualified
Receivables Facility be considered Material Indebtedness.

 

“Material Real Property” shall mean any parcel of Real Property located in the
United States, or England and Wales and having a Fair Market Value (on a
per-property basis) greater than or equal to $10,000,000 (or the Alternative
Currency Equivalent thereof) as of (x) the Spinoff Date, for Real Property then
owned or (y) the date of acquisition, for Real Property acquired after the
Spinoff Date, in each case as determined by Parent in good faith; provided, that
“Material Real Property” shall exclude all leasehold interests in Real
Property).

 

“Material Subsidiary” shall mean any Subsidiary, other than an Immaterial
Subsidiary.

 

“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.

 

“Merger Sub” shall have the meaning assigned to such term in the definition of
“Successor JCI Credit Agreement Effectiveness Date.”

 

“Minimum L/C Collateral Amount” shall mean, at any time, in connection with any
Letter of Credit, (i) with respect to Cash Collateral consisting of cash or
deposit account balances, an amount equal to 102% of the

 

32

--------------------------------------------------------------------------------


 

Revolving L/C Exposure with respect to such Letter of Credit at such time and
(ii) otherwise, an amount sufficient to provide credit support with respect to
such Revolving L/C Exposure as determined by the Administrative Agent and the
Issuing Banks in their sole discretion.

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

“Mortgaged Properties” shall mean the Material Real Properties that are
identified as such on Schedule 1.01(B) (as may be updated pursuant to
Section 9.08(b) of this Agreement) (the “Spinoff Date Mortgaged Properties”) and
each additional Material Real Property encumbered by a Mortgage pursuant to
Section 5.10.

 

“Mortgages” shall mean, collectively, the mortgages, trust deeds, deeds of
trust, deeds to secure debt, assignments of leases and rents, debentures, and
other security documents (including amendments to any of the foregoing) executed
and delivered with respect to Mortgaged Properties (either as stand-alone
documents or forming part of other Security Documents), each in form and
substance reasonably satisfactory to the Collateral Agent and the Borrower
Representative, in each case, as amended, supplemented or otherwise modified
from time to time.

 

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which Parent or any Subsidiary or any ERISA
Affiliate (other than one considered an ERISA Affiliate only pursuant to
subsection (m) or (o) of Code Section 414) is making or accruing an obligation
to make contributions, or has within any of the preceding six plan years made or
accrued an obligation to make contributions.

 

“Net Income” shall mean, with respect to any person, the net income (loss) of
such person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends.

 

“Net Proceeds” shall mean:

 

(a)                                 100% of the cash proceeds actually received
by Parent or any Subsidiary (including any cash payments received by way of
deferred payment of principal pursuant to a note or installment receivable or
purchase price adjustment receivable or otherwise, but only as and when
received) from any Asset Sale under Section 6.05(g), net of:

 

(i) attorneys’ fees, accountants’ fees, investment banking fees, survey costs,
title insurance premiums, and related search and recording charges, transfer
Taxes, deed or mortgage recording Taxes, other customary expenses and brokerage,
consultant and other customary fees actually incurred in connection therewith,

 

(ii) required payments of Indebtedness (other than Indebtedness incurred under
the Loan Documents or Other First Lien Debt) and required payments of other
obligations relating to the applicable asset to the extent such Indebtedness or
other obligations are secured by a Lien permitted hereunder (other than pursuant
to the Loan Documents, Other First Lien Debt and other than obligations secured
by a Junior Lien),

 

(iii) repayments of Other First Lien Debt (limited to its proportionate share of
such prepayment, based on the amount of such then outstanding debt as a
percentage of all then outstanding Indebtedness incurred under the Loan
Documents (other than Other Incremental Term Loans and Refinancing Term Loans
that rank junior in right of security with the Initial Term A Loans) and Other
First Lien Debt),

 

(iv) Taxes paid or payable (in the good faith determination of Parent) as a
result thereof, and

 

(v) the amount of any reasonable reserve established in accordance with GAAP
against any adjustment to the sale price or any liabilities (other than any
Taxes deducted pursuant to clause (i) or (iv) above) (x) related to any of the
applicable assets and (y) retained by Parent or any of the Subsidiaries
including, without limitation, pension and other post-employment benefit

 

33

--------------------------------------------------------------------------------


 

liabilities and liabilities related to environmental matters or against any
indemnification obligations (provided that (1) the amount of any reduction of
such reserve (other than in connection with a payment in respect of any such
liability), prior to the date occurring 18 months after the date of the
respective Asset Sale, shall be deemed to be cash proceeds of such Asset Sale
occurring on the date of such reduction and (2) the amount of any such reserve
that is maintained as of the date occurring 18 months after the date of the
applicable Asset Sale shall be deemed to be Net Proceeds from such Asset Sale as
of such date);

 

provided, that, if Parent shall deliver a certificate of a Responsible Officer
of Parent to the Administrative Agent promptly following receipt of any such
proceeds setting forth any Loan Party’s intention to use any portion of such
proceeds, within 12 months of such receipt, to acquire, maintain, develop,
construct, improve, upgrade or repair assets useful in the business of Parent
and the Subsidiaries or to make Permitted Acquisitions and other Investments
permitted hereunder (excluding Permitted Investments or intercompany Investments
in Subsidiaries) or to reimburse the cost of any of the foregoing incurred on or
after the date on which the Asset Sale giving rise to such proceeds was
contractually committed (other than inventory), such portion of such proceeds
shall not constitute Net Proceeds except to the extent not, within 365 days of
such receipt, so used or contractually committed to be so used (it being
understood that if any portion of such proceeds are not so used within such 365
day period but within such 365 day period are contractually committed to be
used, then such remaining portion if not so used within 180 days following the
end of such 365 day period shall constitute Net Proceeds as of such date without
giving effect to this proviso); provided, further, that no net cash proceeds
calculated in accordance with the foregoing realized in a single transaction or
series of related transactions shall constitute Net Proceeds unless such net
cash proceeds shall exceed (i) $50,000,000 individually and (ii) $75,000,000 in
the aggregate in any fiscal year (and thereafter only net cash proceeds in
excess of such amount shall constitute Net Proceeds);

 

(b)                                 100% of the cash proceeds actually received
by Parent or any Subsidiary (including casualty insurance settlements and
condemnation awards, but only as and when received) from any Recovery Event, net
of:

 

(i) attorneys’ fees, accountants’ fees, transfer Taxes, deed or mortgage
recording Taxes on such asset, other customary expenses and brokerage,
consultant and other customary fees actually incurred in connection therewith,

 

(ii) required payments of Indebtedness (other than Indebtedness incurred under
the Loan Documents or Other First Lien Debt) and required payments of other
obligations relating to the applicable asset to the extent such Indebtedness or
other obligations are secured by a Lien permitted hereunder (other than pursuant
to the Loan Documents, and Other First Lien Debt and other than obligations
secured by a Junior Lien),

 

(iii) repayments of Other First Lien Debt (limited to its proportionate share of
such prepayment, based on the amount of such then outstanding debt as a
percentage of all then outstanding Indebtedness incurred under the Loan
Documents (other than Other Incremental Term Loans and Refinancing Term Loans
that rank junior in right of security with the Initial Term A Loans)) and Other
First Lien Debt,

 

(iv) Taxes paid or payable (in the good faith determination of Parent) as a
result thereof,

 

(v) the amount of any reasonable reserve established in accordance with GAAP
against any liabilities (other than any Taxes deducted pursuant to clause (i) or
(iv) above) (x) related to any of the applicable assets and (y) retained by
Parent or any of the Subsidiaries including, without limitation, pension and
other post-employment benefit liabilities and liabilities related to
environmental matters (provided that (1) the amount of any reduction of such
reserve (other than in connection with a payment in respect of any such
liability), prior to the date occurring 18 months after the date of the
respective Recovery Event, shall be deemed to be cash proceeds of such Recovery
Event occurring on the date of such reduction and (2) the amount of any such

 

34

--------------------------------------------------------------------------------


 

reserve that is maintained as of the date occurring 18 months after the date of
the applicable Recovery Event shall be deemed to be Net Proceeds from such
Recovery Event as of such date;

 

provided, that, if Parent shall deliver a certificate of a Responsible Officer
of Parent to the Administrative Agent promptly following receipt of any such
proceeds setting forth any Loan Party’s intention to use any portion of such
proceeds, within 365 days of such receipt, to acquire, maintain, develop,
construct, improve, upgrade or repair assets useful in the business of Parent
and the Subsidiaries or to make Permitted Acquisitions and other Investments
permitted hereunder (excluding Permitted Investments or intercompany Investments
in Subsidiaries) or to reimburse the cost of any of the foregoing incurred on or
after the date on which the Recovery Event giving rise to such proceeds was
contractually committed (other than inventory, except to the extent the proceeds
of such Recovery Event are received in respect of inventory), such portion of
such proceeds shall not constitute Net Proceeds except to the extent not, within
365 days of such receipt, so used or contractually committed to be so used (it
being understood that if any portion of such proceeds are not so used within
such 365 day period but within such 365 day period are contractually committed
to be used, then such remaining portion if not so used within 180 days following
the end of such 365 day period shall constitute Net Proceeds as of such date
without giving effect to this proviso); provided, further, that no net cash
proceeds calculated in accordance with the foregoing realized in a single
transaction or series of related transactions shall constitute Net Proceeds
unless such net cash proceeds shall exceed (i) $50,000,000 individually and
(ii) $75,000,000 in the aggregate in any fiscal year (and thereafter only net
cash proceeds in excess of such amount shall constitute Net Proceeds); and

 

(c)                                  100% of the cash proceeds from the
incurrence, issuance or sale by Parent or any Subsidiary of any Indebtedness
(other than Excluded Indebtedness, except for Refinancing Notes and Refinancing
Term Loans), net of all fees (including investment banking fees), commissions,
costs, Taxes and other expenses, in each case incurred in connection with such
issuance or sale.

 

“New Class Loans” shall have the meaning assigned to such term in
Section 9.08(f).

 

“New JCI” shall mean Tyco International plc, with company number 543654, a
public limited company incorporated under the laws of Ireland (which entity
intends to change its name to Johnson Controls International plc upon or shortly
after the Successor JCI Credit Agreement Effectiveness Date), and its
successors.

 

“New Lender” shall mean any person that becomes a Lender hereunder pursuant to
Section 9.04, Section 2.19, Section 2.21, Section 2.22, Section 2.23 or any
other provision of this Agreement.

 

“Non-Consenting Lender” shall have the meaning assigned to such term in
Section 2.19(c).

 

“Non-Defaulting Lender” shall mean, at any time, each Lender that is not a
Defaulting Lender at such time.

 

“Non-S-X Adjustment Amount” shall have the meaning assigned to such term in the
definition of “Pro Forma Basis.”

 

“Note” shall have the meaning assigned to such term in Section 2.09(e).

 

“NYFRB” shall mean the Federal Reserve Bank of New York.

 

“NYFRB Rate” shall mean, for any day, the greater of (a) the Federal Funds
Effective Rate in effect on such day and (b) the Overnight Bank Funding Rate in
effect on such day (or for any day that is not a Business Day, for the
immediately preceding Business Day); provided that if none of such rates are
published for any day that is a Business Day, the term “NYFRB Rate” means the
rate for a federal funds transaction quoted at 11:00 a.m. New York City time on
such day received to the Administrative Agent from a federal funds broker of
recognized standing selected by it; provided, further, that if any of the
aforesaid rates shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.

 

35

--------------------------------------------------------------------------------


 

“Obligations” shall mean, collectively, (a) the Loan Obligations,
(b) obligations of Parent and its Subsidiaries including non-Wholly Owned
Subsidiaries, if applicable, in respect of any Secured Cash Management
Agreement, (c) obligations of Parent and its Subsidiaries including non-Wholly
Owned Subsidiaries, if applicable, in respect of any Secured Supply Chain
Financing, and (d) obligations of Parent and its Subsidiaries including
non-Wholly Owned Subsidiaries, if applicable in respect of any Secured Hedge
Agreement (including, in each case, monetary obligations incurred during the
pendency of any bankruptcy, insolvency, receivership, Irish examinership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding).

 

“Original Lender” shall mean each financial institution listed on Schedule 2.01.

 

“Other First Lien Debt” shall mean obligations secured by Other First Liens.

 

“Other First Liens” shall mean Liens on the Collateral that are equal and
ratable with the Liens thereon securing the Loan Obligations pursuant to a
Permitted First Lien Intercreditor Agreement, which Permitted First Lien
Intercreditor Agreement (together with such amendments to the Security Documents
and any other Intercreditor Agreements, if any, as are reasonably necessary or
advisable (and reasonably acceptable to the Collateral Agent) to give effect to
such Liens) shall be entered into in connection with a permitted incurrence of
any such Liens (unless a Permitted First Lien Intercreditor Agreement and/or
Security Documents (as applicable) covering such Liens are already in effect).

 

“Other Incremental Term Loans” shall have the meaning assigned to such term in
Section 2.21(a).

 

“Other Revolving Facility Commitments” shall mean, collectively, (a) Extended
Revolving Facility Commitments to make Extended Revolving Loans and
(b) Replacement Revolving Facility Commitments.

 

“Other Revolving Loans” shall mean, collectively (a) Extended Revolving Loans
and (b) Replacement Revolving Loans.

 

“Other Taxes” shall mean any and all present or future stamp or documentary
Taxes or any other excise, transfer, sales, property, intangible, mortgage
recording or similar Taxes arising from any payment made hereunder or under any
other Loan Document or from the execution, registration, delivery or enforcement
of, consummation or administration of, from the receipt or perfection of
security interest under, or otherwise with respect to, the Loan Documents,
except any such Taxes that are imposed with respect to an assignment (other than
an assignment made pursuant to Section 2.19) as a result of any present or
former connection between the Recipient and the jurisdiction imposing such Tax
(other than any such connection arising solely from any Loan Document or any
transactions pursuant to any Loan Document).

 

“Other Term Facilities” shall mean the Other Term Loan Commitments and the Other
Term Loans made thereunder.

 

“Other Term Loan Commitments” shall mean, collectively, (a) Incremental Term
Loan Commitments and (b) commitments to make Refinancing Term Loans.

 

“Other Term Loan Installment Date” shall have, with respect to any Class of
Other Term Loans established pursuant to an Incremental Assumption Agreement, an
Extension Amendment or a Refinancing Amendment, the meaning assigned to such
term in Section 2.10(a)(ii).

 

“Other Term Loans” shall mean, collectively, (a) Other Incremental Term Loans,
(b) Extended Term Loans and (c) Refinancing Term Loans.

 

“Overnight Bank Funding Rate” shall mean, for any day, with respect to any
amount denominated in Dollars, the rate comprised of both overnight federal
funds and overnight eurocurrency borrowings by U.S.-managed banking offices of
depository institutions, as such composite rate shall be determined by the NYFRB
as set forth on its public website from time to time, and published on the next
succeeding Business Day by the NYFRB as

 

36

--------------------------------------------------------------------------------


 

an overnight bank funding rate (from and after such date as the NYFRB shall
commence to publish such composite rate).

 

“Parent” shall mean, Adient plc, a public limited company incorporated under the
laws of Ireland and any permitted successor thereof.

 

“Participant” shall have the meaning assigned to such term in
Section 9.04(c)(i).

 

“Participant Register” shall have the meaning assigned to such term in
Section 9.04(c)(ii).

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

 

“Perfection Certificate” shall mean the Perfection Certificate with respect to
the Borrowers and the other Loan Parties substantially in the form attached
hereto as Exhibit I, or such other form as is reasonably satisfactory to the
Administrative Agent, as the same may be supplemented from time to time to the
extent required by Section 5.04(f).

 

“Permitted Acquisition” shall mean any acquisition by Parent or a Subsidiary of
all or substantially all the assets or business of, or all or substantially all
the Equity Interests (other than directors’ qualifying shares) not previously
held by Parent and its Subsidiaries in, or merger, consolidation or amalgamation
with, a person or business unit or division or line of business of a person (or
any subsequent investment made in a person or business unit or division or line
of business previously acquired in a Permitted Acquisition), if:

 

i.                  no Event of Default shall have occurred and be continuing
immediately after giving effect thereto or would result therefrom, provided,
however, that with respect to a proposed Limited Condition Acquisition pursuant
to an executed acquisition agreement, at the option of Parent, the determination
of whether such an Event of Default shall exist shall be made solely at the time
of the execution of the acquisition agreement related to such Permitted
Acquisition;

 

ii.               [reserved];

 

iii.            Parent shall be in Pro Forma Compliance with the Financial
Covenant immediately after giving effect to such acquisition or investment and
any related transactions;

 

iv.           any acquired or newly formed Subsidiary shall not be liable for
any Indebtedness except for Indebtedness permitted by Section 6.01;

 

v.              to the extent required by Section 5.10, any person acquired in
such acquisition shall be merged into a Loan Party or become upon consummation
of such acquisition a Guarantor; and

 

vi.           the aggregate cash consideration in respect of all such
acquisitions and investments in assets that are not owned by the Loan Parties or
in Equity Interests in persons that are not Guarantors or do not become
Guarantors, in each case upon consummation of such acquisition, shall not exceed
the sum of (X) the greater of $500,000,000 and 5.0% of Consolidated Total Assets
when made, plus (Y) (A) an amount equal to any returns (in the form of dividends
or other distributions or net sale proceeds) received by any Loan Party in
respect of any assets not owned directly by Loan Parties or Equity Interests in
persons that are not Guarantors or do not become Guarantors that were acquired
in such Permitted Acquisitions in reliance on the basket in clause (X) above
(excluding any such returns in excess of the amount originally invested) and
(B) any amounts in excess thereof that can be, and are, permitted as Investments
(and treated as Investments) made under a clause of Section 6.04 (other than
clause (k) thereof).

 

“Permitted Debt” shall mean Indebtedness for borrowed money incurred by any Loan
Party, provided that (i) any such Permitted Debt, if guaranteed, shall not be
guaranteed by any Subsidiary other than a Guarantor and, if secured (as
permitted by Sections 6.01 and 6.02), shall be secured solely by all or some
portion of the Collateral

 

37

--------------------------------------------------------------------------------


 

pursuant to security documents no more favorable to the secured party or party,
taken as a whole (as determined by Parent in good faith), than the Security
Documents, (ii) any such Permitted Debt, if secured, shall be subject to an
Intercreditor Agreement reasonably satisfactory to the Administrative Agent and
(iii) such Permitted Debt shall not mature prior to the date that is the latest
final maturity date of the Loans and Revolving Facility Commitments existing at
the time of such incurrence (or in the case of Junior Financing, until the date
that is 91 days thereafter), and the Weighted Average Life to Maturity of any
such Permitted Debt shall be no shorter than the remaining Weighted Average Life
to Maturity of the Loans with the latest final maturity at the time of such
incurrence.

 

“Permitted First Lien Intercreditor Agreement” shall mean, with respect to any
Liens on Collateral that are intended to be equal and ratable with the Liens
securing the Loan Obligations, one or more customary intercreditor agreements,
each of which shall be in form and substance reasonably satisfactory to the
Administrative Agent.

 

“Permitted Investments” shall mean:

 

(a)                                 direct obligations of the United States of
America, Switzerland, the United Kingdom (and any nation thereof) or any member
of the European Union or any agency thereof or obligations guaranteed by the
United States of America, Switzerland, the United Kingdom (and any nation
thereof) or any member of the European Union or any agency thereof, in each case
with maturities not exceeding two years from the date of acquisition thereof;

 

(b)                                 time deposit accounts, certificates of
deposit, money market deposits, banker’s acceptances and other bank deposits
maturing within 180 days of the date of acquisition thereof issued by a bank or
trust company having capital, surplus and undivided profits in excess of
$250,000,000 and whose long-term debt, or whose parent holding company’s
long-term debt, is rated at least A by S&P or A2 by Moody’s (or such similar
equivalent rating or higher by at least one nationally recognized statistical
rating organization (as defined in Rule 436 under the Securities Act));

 

(c)                                  repurchase obligations with a term of not
more than 180 days for underlying securities of the types described in clause
(a) above entered into with a bank meeting the qualifications described in
clause (b) above;

 

(d)                                 commercial paper, maturing not more than one
year after the date of acquisition, issued by a corporation (other than an
Affiliate of Parent) with a rating at the time as of which any investment
therein is made of P-1 (or higher) according to Moody’s, or A-1 (or higher)
according to S&P (or such similar equivalent rating or higher by at least one
nationally recognized statistical rating organization (as defined in Rule 436
under the Securities Act));

 

(e)                                  securities with maturities of two years or
less from the date of acquisition, issued or fully guaranteed by any State of
the United States of America, or by any political subdivision or taxing
authority thereof, and rated at least A by S&P or A by Moody’s (or such similar
equivalent rating or higher by at least one nationally recognized statistical
rating organization (as defined in Rule 436 under the Securities Act));

 

(f)                                   shares of mutual funds whose investment
guidelines restrict 95% of such funds’ investments to those satisfying the
provisions of clauses (a) through (e);

 

(g)                                  money market funds that (i) comply with the
criteria set forth in Rule 2a-7 under the Investment Company Act of 1940,
(ii) are rated AAA by S&P or Aaa by Moody’s and (iii) have portfolio assets of
at least $1,000,000,000;

 

(h)                                 time deposit accounts, certificates of
deposit, money market deposits, banker’s acceptances and other bank deposits in
an aggregate face amount not in excess of 0.5% of the total assets of Parent and
the Subsidiaries, on a consolidated basis, as of the end of Parent’s most
recently completed fiscal year; and

 

38

--------------------------------------------------------------------------------


 

(i)                                     instruments equivalent to those referred
to in clauses (a) through (h) above denominated in any foreign currency
comparable in credit quality and tenor to those referred to above and commonly
used by corporations for cash management purposes in any jurisdiction outside
the United States of America to the extent reasonably required in connection
with any business conducted by Parent or any Subsidiary organized/incorporated
in such jurisdiction.

 

“Permitted Junior Intercreditor Agreement” shall mean, with respect to any Liens
on Collateral that are intended to be junior to any Liens securing the Loan
Obligations, one or more customary intercreditor agreements, each of which shall
be in form and substance reasonably satisfactory to the Administrative Agent.

 

“Permitted Liens” shall have the meaning assigned to such term in Section 6.02.

 

“Permitted Receivables Facility Assets” shall mean (i) Receivables Assets
(whether now existing or arising in the future) of Parent and any Subsidiary
which are transferred, sold and/or pledged to a Receivables Entity or a bank,
other financial institution or a commercial paper conduit or other conduit
facility established and maintained by a bank or other financial institution,
pursuant to a Qualified Receivables Facility and any related Permitted
Receivables Related Assets which are also so transferred, sold and/or pledged to
such Receivables Entity, bank, other financial institution or commercial paper
conduit or other conduit facility, and all proceeds thereof and (ii) loans to
Parent or any of its Subsidiaries secured by Receivables Assets (whether now
existing or arising in the future) and any Permitted Receivables Related Assets
of Parent and any Subsidiary which are made pursuant to a Qualified Receivables
Facility.

 

“Permitted Receivables Facility Documents” shall mean each of the documents and
agreements entered into in connection with any Qualified Receivables Facility,
including all documents and agreements relating to the issuance, funding and/or
purchase of certificates and purchased interests or the incurrence of loans, as
applicable, in each case as such documents and agreements may be amended,
modified, supplemented, refinanced or replaced from time to time so long as the
relevant Qualified Receivables Facility would still meet the requirements of the
definition thereof after giving effect to such amendment, modification,
supplement, refinancing or replacement.

 

“Permitted Receivables Related Assets” shall mean any other assets that are
customarily transferred, sold and/or pledged or in respect of which security
interests are customarily granted in connection with asset securitization
transactions involving receivables similar to Receivables Assets and any
collections or proceeds of any of the foregoing (including, without limitation,
lock-boxes, deposit accounts, records in respect of Receivables Assets and
collections in respect of Receivables Assets).

 

“Permitted Refinancing Indebtedness” shall mean any Indebtedness issued in
exchange for, or the net proceeds of which are used to extend, refinance, renew,
replace, defease or refund (collectively, to “Refinance”), the Indebtedness
being Refinanced (or previous refinancings thereof constituting Permitted
Refinancing Indebtedness); provided, that:

 

(a) the principal amount (or accreted value, if applicable) of such Permitted
Refinancing Indebtedness does not exceed the principal amount (or accreted
value, if applicable) of the Indebtedness so Refinanced (plus unpaid accrued
interest and premium (including tender premiums) thereon and underwriting
discounts, defeasance costs, fees, commissions and expenses),

 

(b) except with respect to Section 6.01(i), (i) the final maturity date of such
Permitted Refinancing Indebtedness is on or after the earlier of (x) the final
maturity date of the Indebtedness being Refinanced and (y) the 91st day
following the Latest Maturity Date in effect at the time of incurrence thereof
and (ii) the Weighted Average Life to Maturity of such Permitted Refinancing
Indebtedness is greater than or equal to the lesser of (x) the Weighted Average
Life to Maturity of the Indebtedness being Refinanced and (y) 91 days after the
Weighted Average Life to Maturity of the Class of Term Loans then outstanding
with the greatest remaining Weighted Average Life to Maturity,

 

(c) if the Indebtedness being Refinanced is by its terms subordinated in right
of payment to any Loan Obligations, such Permitted Refinancing Indebtedness
shall be subordinated in right of payment to

 

39

--------------------------------------------------------------------------------


 

such Loan Obligations on terms in the aggregate not materially less favorable to
the Lenders than those contained in the documentation governing the Indebtedness
being Refinanced (as determined by Parent in good faith),

 

(d) no Permitted Refinancing Indebtedness shall have obligors that are not (or
would not have been required to become) obligors with respect to the
Indebtedness being so Refinanced (except that (i) one or more Loan Parties may
be added as additional guarantors and (ii) to the extent the Indebtedness being
so Refinanced was Indebtedness of a Subsidiary which was not a Borrower or a
Guarantor, Refinancing Indebtedness incurred in respect thereof may be incurred
or guaranteed by any Subsidiary which is not a Borrower or a Guarantor),

 

(e) if the Indebtedness being Refinanced is Indebtedness of a Loan Party and is
secured (and permitted to be secured), such Permitted Refinancing Indebtedness
may be secured by Liens on the same (or any subset of the) assets as secured (or
would have been required to secure) the Indebtedness being Refinanced, on terms
in the aggregate that are no less favorable to the Secured Parties than, the
Indebtedness being refinanced or on terms otherwise permitted by Section 6.02
(as determined by Parent in good faith), and

 

(f) if the Indebtedness being Refinanced was subject to a Permitted First Lien
Intercreditor Agreement or a Permitted Junior Intercreditor Agreement, and if
the respective Permitted Refinancing Indebtedness is to be secured by the
Collateral, the Permitted Refinancing Indebtedness shall likewise be subject to
a Permitted First Lien Intercreditor Agreement or a Permitted Junior
Intercreditor Agreement, as applicable.

 

“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership, limited liability company or
government, individual or family trusts, or any agency or political subdivision
thereof.

 

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) that is (i) subject to the provisions of Title IV of ERISA or Section 412
of the Code or Section 302 of ERISA, (ii) sponsored or maintained (at the time
of determination or at any time within the five years prior thereto) by Parent,
any Borrower, any Subsidiary or any ERISA Affiliate, and (iii) in respect of
which Parent, any Borrower, any Subsidiary or any ERISA Affiliate is (or, if
such plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.

 

“Platform” shall have the meaning assigned to such term in Section 9.17.

 

“Pledged Collateral” shall have the meaning assigned to such term in the U.S.
Collateral Agreement.

 

“Predecessor JCI Credit Agreement” shall mean that certain Credit Agreement,
dated as of August 6, 2013, among JCI, as borrower and JPMorgan Chase Bank,
N.A., as administrative agent and the other parties thereto.

 

“Predecessor JCI Credit Agreement Affirmative Covenants” shall mean the
covenants set forth in Sections 5.01, 5.02, 5.03, 5.04, 5.05 and 5.06 and the
second sentence of Section 5.10 of the Predecessor JCI Credit Agreement as in
effect on the Signing Date and without giving effect to any amendment or waiver
thereof thereafter that has not been consented to by the Required Lenders under
this Agreement, assuming for such purposes that:

 

a.              each reference to “Agreement,” “Default,” “Loans” or “Loan
Documents” therein (including any such reference contained in a defined term
used in any such section)  was a reference to this Agreement or any Default,
Loans or Loan Documents under this Agreement, respectively;

 

b.              each reference to “Administrative Agent” or a “Lender” therein
was a reference to the Administrative Agent or a Lender under this Agreement,
respectively;

 

40

--------------------------------------------------------------------------------

 

c.               the reference to “Section 5.07” contained in
Section 5.01(c) thereof referred to Section 5.07 of such Agreement as in effect
on the Signing Date and without giving effect to any amendment or waiver
thereunder thereafter that has not been consented to by the Required Lenders
under this Agreement;

 

d.              the second sentence of Section 5.10 of the Predecessor JCI
Credit Agreement applied to the proceeds of the Loans under this Agreement by
the Borrowers rather than the use of proceeds of “Loans” under the Predecessor
JCI Credit Agreement by the “Borrowers” thereunder; and

 

e.               the references to “Material Adverse Effect” contained therein
were modified by deleting clauses (b) and (c) of such definition and replacing
them with the following clause (b): “(b) the ability of JCI or the Initial
Borrower to perform any of its material obligations under the Loan Documents or
the rights and remedies of the Administrative Agent and the Lenders thereunder”,
with each capitalized term being used as defined in this Agreement.

 

“Predecessor JCI Credit Agreement Events of Default” shall mean the occurrence
of any event set forth in clauses (a) through (l) of Section 6.01 of the
Predecessor JCI Credit Agreement as in effect on the Signing Date and without
giving effect to any amendment or waiver thereof thereafter that has not been
consented to by the Required Lenders under this Agreement, assuming for this
purpose that:

 

(i) the reference to “any Loan or any Reimbursement Obligation” in
Section 6.01(a) of the Predecessor JCI Credit Agreement was a reference to “any
Loan or LC Disbursement” under this Agreement,

 

(ii) Section 6.01(b) of the Predecessor JCI Credit Agreement referred to the
Predecessor JCI Credit Agreement Negative Covenants instead of “Section 5.07 to
5.10, inclusive”

 

(iii) Section 6.01(c) of the Predecessor JCI Credit Agreement referred to any
Loan Document instead of “this Agreement”

 

(iv) Section 6.01(d) of the Predecessor JCI Credit Agreement referred to the
Guarantee provided by JCI under the Guarantee Agreement instead of “the guaranty
provided by the Company under Section 10.01 of this Agreement”

 

(v) Section 6.01(e) of the Predecessor JCI Credit Agreement referred to any
representation, warranty, certification or statement made by any Loan Party in
any Loan Document or in any certificate, financial statement or other document
delivered pursuant to this Agreement rather than “any representation, warranty,
certification or statement made by any Borrower in this Agreement or in any
certificate, financial statement or other document delivered pursuant to this
Agreement”

 

(vi) each reference to the term “Material Debt” as used therein applies to the
loans under the Predecessor JCI Credit Agreement in an aggregate principal
amount exceeding $200,000,000, but excludes Indebtedness under this Agreement

 

(vii) each reference to clauses (h) and (i) of Section 6.01 also applied to any
such event occurring with respect to the Initial Borrower in addition to “the
Company or any Significant Subsidiary”,

 

(viii) the reference to “Material Adverse Effect” contained in clause (j) of
Section 6.01 was modified by replacing clauses (b) and (c) of such definition
with the following clause (b): “(b) the ability of JCI or the Initial Borrower
to perform any of its material obligations under the Loan Documents or the
rights and remedies of the Administrative Agent and the Lenders thereunder”,
with each capitalized term being used as defined in this Agreement,

 

(ix) the reference to “hereunder” contained in clause (a) meant under this
Agreement,

 

(x) the references to “Administrative Agent” and “Lender” contained in clause
(c) referred to the Administrative Agent and any Lender, respectively, under
this Agreement, and

 

41

--------------------------------------------------------------------------------


 

(xi) clause (l) thereof contained an additional Event of Default in the event
that JCI ceased to directly or indirectly own 100% of the Equity Interests of
the Initial Borrower prior to the Spinoff Date.

 

“Predecessor JCI Credit Agreement Negative Covenants” shall mean the covenants
set forth in Sections 5.07, 5.08 and 5.09 of the Predecessor JCI Credit
Agreement as in effect on the Signing Date and without giving effect to any
amendment or waiver thereof thereafter that has not been consented to by the
Required Lenders under this Agreement, assuming for such purposes that:

 

(i) each reference to a “Administrative Agent”  in such Section 5.09 was a
reference to the Administrative Agent under this Agreement, and

 

(ii) such Section 5.09 (x) required, that as a condition to any merger of JCI in
which JCI was not the surviving corporation, that the surviving corporation
assume all of JCI’s obligations under the Guarantee Agreement pursuant to a
supplement thereto reasonably satisfactory to the Administrative Agent and
(y) prohibited any merger or consolidation of the Initial Borrower prior to the
Spinoff Date.

 

“Predecessor JCI Credit Agreement Reps and Warranties” shall mean the
representations and warranties made pursuant to Article 4 of the Predecessor JCI
Credit Agreement as in effect on the Signing Date and without giving effect to
any amendment or waiver thereof thereafter that has not been consented to by the
Required Lenders, assuming for such purposes that:

 

a)             each reference to “Agreement,” “Notes,” “Loans” or a “Loan
Document” therein (including in the defined terms used in such section) was a
reference to this Agreement or the Notes, Loans or a Loan Document under this
Agreement, respectively,

 

b)             each reference to “Administrative Agent”, “Arranger”, “Agent” or
a “Lender” therein was a reference to the Administrative Agent, an Arranger, an
Agent or a Lender under this Agreement, respectively,

 

c)              each reference in Section 4.02 to “the Company” was a reference
to “each of JCI and the Initial Borrower” (as defined under this Agreement), and
the reference to “Agreement” was a reference to “this Agreement and the
Guarantee Agreement” (as defined under this Agreement),

 

d)             Section 4.03 was restated to read “Each of this Agreement and the
Guarantee Agreement constitute a valid and binding agreement of each of JCI and
the Initial Borrower, and the Notes, if and when executed and deliver in
accordance with this Agreement, will constitute a valid and binding obligation
of the Initial Borrower”, with each term as defined in this Agreement, in each
case subject to applicable bankruptcy, insolvency, moratorium, reorganization
and other similar laws of general application affecting creditors’ rights and
general principles of equity, regardless of whether considered in a proceeding
in equity or at law,

 

e)              the references in Section 4.04(a) of the Predecessor JCI Credit
Agreement to the financial statements for the fiscal year ended September 30,
2012 and the 2012 form 10-K were references to the financial statements for the
fiscal year ended September 30, 2015 and JCI’s 2015 form 10-K, respectively,

 

f)               the references in Section 4.04(b) of the Predecessor JCI Credit
Agreement to the financial statements for the fiscal quarter ended March 31,
2013 and the form 10-Q for such quarter were references to the financial
statements for the fiscal quarter ended March 31, 2016 (and the corresponding
interim period) and JCI’s form 10-Q for such fiscal quarter, respectively,

 

g)              the reference in Section 4.04(c) of the Predecessor JCI Credit
Agreement to “September 30, 2012” was to September 30, 2015,

 

42

--------------------------------------------------------------------------------


 

h)             each reference to delivery of a copy of a Form 10-K, 8-K or 10-Q
to the Lenders in Section 4.04 was deleted, and the reference to delivery of
such filings in Section 4.05 was deleted,

 

i)                 each reference to the “Effective Date” therein was a
reference to the Closing Date under this Agreement, and

 

j)                the representation and warranty contained in Section 4.08
thereof was also made with respect to the Initial Borrower.

 

“Predecessor JCI Pricing Schedule” shall mean the schedule attached hereto
identified as such.

 

“Pricing Schedule” shall mean the schedule attached hereto identified as such.

 

“primary obligor” shall have the meaning assigned to such term in the definition
of the term “Guarantee.”

 

“Prime Rate” shall mean the rate of interest per annum publicly announced from
time to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
office located at 270 Park Avenue, New York, New York; each change in the Prime
Rate shall be effective from and including the date such change is publicly
announced as being effective.

 

“Pro Forma Basis” shall mean, as to any person, for any events as described
below that occur subsequent to the commencement of a period for which the
financial effect of such events is being calculated, and giving effect to the
events for which such calculation is being made, such calculation as will give
pro forma effect to such events as if such events occurred on the first day of
the most recent Test Period ended on or before the occurrence of such event (the
“Reference Period”):

 

(i)                                     the Transactions, any Asset Sale, any
asset acquisition or Investment (or series of related Investments), in each
case, in excess of $25,000,000, merger, amalgamation, consolidation (or any
similar transaction or transactions), any dividend, distribution or other
similar payment,

 

(ii)                                  any operational changes or restructurings
of the business of Parent or any of its Subsidiaries that Parent or any of its
Subsidiaries has determined to make and/or made during or subsequent to the
Reference Period (including in connection with an Asset Sale or asset
acquisition described in clause (i)) and which are expected to have a continuing
impact and are factually supportable, which would include cost savings resulting
from head count reduction, closure of facilities and other operational changes
and other cost savings in connection therewith,

 

(iii)                               the designation of any Subsidiary as an
Unrestricted Subsidiary or of any Unrestricted Subsidiary as a Subsidiary, and

 

(iv)                              any incurrence, repayment, repurchase or
redemption of Indebtedness (or any issuance, repurchase or redemption of
Disqualified Stock or preferred stock), other than fluctuations in revolving
borrowings in the ordinary course of business (and not resulting from a
transaction as described in clause (i) above).

 

Pro forma calculations made pursuant to this definition shall be determined in
good faith by a Responsible Officer of the Borrower Representative.  Any such
pro forma calculation may include adjustments appropriate, in the reasonable
good faith determination of Parent and set forth in a certificate of a
Responsible Officer, to reflect operating expense reductions, other operating
improvements, synergies or such operational changes or restructurings described
in clause (ii) of the immediately preceding paragraph reasonably expected to
result from the applicable pro forma event in the twelve (12) month period
following the consummation of such pro forma event; provided that the aggregate
amount of adjustments in respect of pro forma operating improvements or
synergies that do not comply with Article 11 of Regulation S-X for any four
quarter period (the “Non-S-X Adjustment Amount”) shall not, when aggregated with
the amount of any increase to Consolidated Net Income pursuant to the addback of
cash costs and expenses related to restructurings pursuant to clause (a) thereof
for such period, exceed 20% of Adjusted

 

43

--------------------------------------------------------------------------------


 

Consolidated EBITDA for such period prior to giving effect to such increase to
Consolidated Net Income and the Non-S-X Adjustment Amount for such period. 
Parent shall deliver to the Administrative Agent a certificate of a Responsible
Officer of Parent setting forth such demonstrable or additional operating
expense reductions and other operating improvements or synergies and information
and calculations supporting them in reasonable detail.

 

If any Indebtedness bears a floating rate of interest and is being given pro
forma effect, the interest on such Indebtedness shall be calculated as if the
rate in effect on the date on which the relevant calculation is being made had
been the applicable rate for the entire period (taking into account any hedging
obligations applicable to such Indebtedness if such hedging obligation has a
remaining term in excess of 12 months). Interest on a Capitalized Lease
Obligation shall be deemed to accrue at an interest rate reasonably determined
by a Financial Officer of Parent to be the rate of interest implicit in such
Capitalized Lease Obligation in accordance with GAAP. For purposes of making the
computation referred to above, interest on any Indebtedness under a revolving
credit facility computed on a pro forma basis shall be computed based upon the
average daily balance of such Indebtedness during the applicable period, except
to the extent the outstandings thereunder are reasonably expected to increase as
a result of any transactions described in clause (i) of the first paragraph of
this definition of “Pro Forma Basis” which occurred during the respective period
or thereafter and on or prior to the date of determination. Interest on
Indebtedness that may optionally be determined at an interest rate based upon a
factor of a prime or similar rate, a eurocurrency interbank offered rate, or
other rate, shall be deemed to have been based upon the rate actually chosen,
or, if none, then based upon such applicable optional rate as Parent may
designate.

 

In the event that any financial ratio is being calculated for purposes of
determining whether Indebtedness or any lien relating thereto may be incurred,
Parent may elect, pursuant to a certificate of a Responsible Officer delivered
to the Administrative Agent, to treat all or any portion of the commitment
relating thereto as being incurred at the time of such commitment (consistently
applied for all purposes under this Agreement), in which case Indebtedness in an
amount equal to such commitment shall be deemed to be outstanding for all
financial calculations until such commitment is terminated, but any subsequent
incurrence of Indebtedness under such commitment shall not be deemed, for
purposes of this calculation, to be an incurrence at such subsequent time.

 

“Pro Forma Compliance” shall mean, at any date of determination, that Parent and
the Subsidiaries shall be in compliance, on a Pro Forma Basis after giving
effect on a Pro Forma Basis to the relevant transactions (including the
assumption, the issuance, incurrence and permanent repayment of Indebtedness),
with the Financial Covenant recomputed as at the last day of the most recently
ended fiscal quarter of Parent for which the financial statements and
certificates required pursuant to Section 5.04 have been delivered.

 

“Pro Rata Extension Offers” shall have the meaning assigned to such term in
Section 2.22(a).

 

“Pro Rata Share” shall have the meaning assigned to such term in
Section 9.08(f).

 

“Proceeding” shall have the meaning assigned to such term in Section 9.05(b).

 

“Process Agent” shall have the meaning assigned to such term in Section 9.15(d).

 

“Projections” shall mean the projections of Parent and the Subsidiaries included
in the Information Memorandum and any other projections and any forward-looking
statements (including statements with respect to booked business) of such
entities furnished to the Lenders or the Administrative Agent by or on behalf of
Parent or any of the Subsidiaries prior to the Signing Date.

 

“PSC Register” shall mean the “PSC register” within the meaning of section
790C(1) of the UK Companies Act 2006.

 

“Public Lender” shall have the meaning assigned to such term in Section 9.17.

 

“QPP Certificate” shall mean a creditor certificate for the purposes of the QPP
Regulations, given in the form set out in Exhibit P which, in the case of a New
Lender, shall be delivered together with the relevant Incremental Assumption
Agreement or Assignment and Acceptance.

 

44

--------------------------------------------------------------------------------


 

“QPP Lender” shall mean a Lender which has delivered a QPP Certificate to the
Borrower, provided that such QPP Certificate is not a Withdrawn Certificate or
Cancelled Certificate.

 

“QPP Regulations” shall mean the Qualifying Private Placements Regulations 2015
(2015 No. 2002).

 

“Qualified Equity Interests” shall mean any Equity Interest other than
Disqualified Stock.

 

“Qualified Receivables Facility” shall mean a receivables or factoring facility
or facilities created under the Permitted Receivables Facility Documents and
which is designated as a “Qualified Receivables Facility” (as provided below),
providing for the transfer, sale and/or pledge Parent, any Subsidiary and/or one
or more other Receivables Sellers of Permitted Receivables Facility Assets
(thereby providing financing to Parent, such Subsidiary and/or the Receivables
Sellers) to (i) a Receivables Entity (either directly or through another
Receivables Seller), which in turn shall transfer, sell and/or pledge interests
in the respective Permitted Receivables Facility Assets to third-party lenders
or investors pursuant to the Permitted Receivables Facility Documents in return
for the cash used by such Receivables Entity to acquire the Permitted
Receivables Facility Assets from Parent, such Subsidiary and/or the respective
Receivables Sellers or (ii) a bank or other financial institution, which in turn
shall finance the acquisition of the Permitted Receivables Facility Assets
through a commercial paper conduit or other conduit facility, or directly to a
commercial paper conduit or other conduit facility established and maintained by
a bank or other financial institution that will finance the acquisition of the
Permitted Receivables Facility Assets through the commercial paper conduit or
other conduit facility, in each case, either directly or through another
Receivables Seller, so long as, in the case of each of clause (i) and clause
(ii), no portion of the Indebtedness or any other obligations (contingent or
otherwise) under such receivables facility or facilities (x) is guaranteed by
Parent or any Subsidiary (excluding guarantees of obligations pursuant to
Standard Securitization Undertakings), (y) is recourse to or obligates Parent or
any Subsidiary in any way (other than pursuant to Standard Securitization
Undertakings) or (z) subjects any property or asset (other than Permitted
Receivables Facility Assets, Permitted Receivables Related Assets or the Equity
Interests of any Receivables Entity) of Parent or any Subsidiary (other than a
Receivables Entity), directly or indirectly, contingently or otherwise, to the
satisfaction thereof (other than pursuant to Standard Securitization
Undertakings).  Any such designation shall be evidenced to the Administrative
Agent by filing with the Administrative Agent a certificate signed by a
Financial Officer of Parent certifying that, to the best of such officer’s
knowledge and belief after consultation with counsel, such designation complied
with the foregoing conditions.

 

“Qualifying Lender” shall mean:

 

(a)                                 a Lender which is beneficially entitled to
interest payable to that Lender in respect of an advance under a Loan Document
and is:

 

(i)                                     a Lender;

 

(1)                                 which is a bank (as defined for the purpose
of section 879 of the ITA) making an advance under a Loan Document and is within
the charge to United Kingdom corporation tax as respects any payments of
interest made in respect of that advance or would be within such charge as
respects such payments apart from section 18A of the CTA; or

 

(2)                                 in respect of an advance made under a Loan
Document by a person that was a bank (as defined for the purpose of section 879
of the ITA) at the time that that advance was made and within the charge to
United Kingdom corporation tax as respects any payments of interest made in
respect of that advance; or

 

(ii)                                  a Lender which is:

 

(1)                                 a company resident in the United Kingdom for
United Kingdom tax purposes;

 

(2)                                 a partnership each member of which is:

 

45

--------------------------------------------------------------------------------


 

(A)                               a company so resident in the United Kingdom;
or

 

(B)                               a company not so resident in the United
Kingdom which carries on a trade in the United Kingdom through a permanent
establishment and which brings into account in computing its chargeable profits
(within the meaning of section 19 of the CTA) the whole of any share of interest
payable in respect of that advance that falls to it by reason of Part 17 of the
CTA; or

 

(3)                                 a company not so resident in the United
Kingdom which carries on a trade in the United Kingdom through a permanent
establishment and which brings into account interest payable in respect of that
advance in computing the chargeable profits (within the meaning of section 19 of
the CTA) of that company; or

 

(iii)                               a Treaty Lender;

 

(iv)                              a QPP Lender; or

 

(b)                                 a Lender which is a building society (as
defined for the purpose of section 880 of the ITA) making an advance under a
Loan Document.

 

“Rate” shall have the meaning assigned to such term in the definition of the
term “Type.”

 

“Real Property” shall mean, collectively, all right, title and interest
(including any leasehold estate) in and to any and all parcels of or interests
in real property owned in fee simple or leased by any Loan Party, whether by
lease, license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment, incidental to the ownership, lease or
operation thereof.

 

“Receivables Assets” shall mean any right to payment created by or arising from
sales of goods, lease of goods or the rendition of services rendered no matter
how evidenced whether or not earned by performance (whether constituting
accounts, general intangibles, chattel paper or otherwise).

 

“Receivables Entity” shall mean any direct or indirect wholly owned Subsidiary
of Parent which engages in no activities other than in connection with the
financing of accounts receivable of the Receivables Sellers and which is
designated (as provided below) as a “Receivables Entity” (a) with which neither
Parent nor any of its Subsidiaries has any contract, agreement, arrangement or
understanding (other than pursuant to the Permitted Receivables Facility
Documents (including with respect to fees payable in the ordinary course of
business in connection with the servicing of accounts receivable and related
assets)) on terms less favorable to Parent or such Subsidiary than those that
might be obtained at the time from persons that are not Affiliates of Parent (as
determined by Parent in good faith) and (b) to which neither Parent nor any
Subsidiary has any obligation to maintain or preserve such entity’s financial
condition or cause such entity to achieve certain levels of operating results
(other than pursuant to Standard Securitization Undertakings).  Any such
designation shall be evidenced to the Administrative Agent by filing with the
Administrative Agent an officer’s certificate of Parent certifying that, to the
best of such officer’s knowledge and belief after consultation with counsel,
such designation complied with the foregoing conditions.

 

“Receivables Seller” shall mean any Loan Party or any Subsidiary of Parent that
is a party to the Permitted Receivables Facility Documents (other than any
Receivables Entity).

 

“Recovery Event” shall mean any event that gives rise to the receipt by Parent
or any of its Subsidiaries of any insurance proceeds or condemnation awards in
respect of any equipment, fixed assets or Real Property (including any
improvements thereon).

 

“Reference Period” shall have the meaning assigned to such term in the
definition of the term “Pro Forma Basis.”

 

46

--------------------------------------------------------------------------------


 

“Refinance” shall have the meaning assigned to such term in the definition of
the term “Permitted Refinancing Indebtedness,” and “Refinanced” and
“Refinancing” shall have meanings correlative thereto.

 

“Refinancing Amendment” shall have the meaning assigned to such term in
Section 2.23(e).

 

“Refinancing Effective Date” shall have the meaning assigned to such term in
Section 2.23(a).

 

“Refinancing Notes” shall mean any secured or unsecured notes or loans issued by
any Loan Party (whether under an indenture, a credit agreement or otherwise) and
the Indebtedness represented thereby; provided, that

 

a.              100% of the Net Proceeds of such Refinancing Notes are used to
permanently reduce Loans and/or replace Commitments substantially simultaneously
with the issuance thereof;

 

b.              the principal amount (or accreted value, if applicable) of such
Refinancing Notes does not exceed the principal amount (or accreted value, if
applicable) of the aggregate portion of the Loans so reduced and/or Commitments
so replaced (plus unpaid accrued interest and premium (including tender
premiums) thereon and underwriting discounts, defeasance costs, fees,
commissions and expenses);

 

c.               the final maturity date of such Refinancing Notes is on or
after the Term Facility Maturity Date or the Revolving Facility Maturity Date,
as applicable, of the Term Loans so reduced or the Revolving Facility
Commitments so replaced;

 

d.              the Weighted Average Life to Maturity of such Refinancing Notes
is greater than or equal to the Weighted Average Life to Maturity of the Term
Loans so repaid;

 

e.               the terms of such Refinancing Notes do not provide for any
scheduled repayment, mandatory redemption or sinking fund obligations prior to
the Term Facility Maturity Date of the Term Loans so reduced or the Revolving
Facility Maturity Date of the Revolving Facility Commitments so replaced, as
applicable (other than (x) in the case of notes, customary offers to repurchase
or mandatory prepayment provisions upon a change of control, asset sale, event
of loss or change in applicable Tax law and customary acceleration rights after
an event of default and (y) in the case of loans, customary amortization and
mandatory and voluntary prepayment provisions which are, when taken as a whole,
consistent in all material respects with, or not materially less favorable to
Parent and the Subsidiaries than, those applicable to the Initial Term A Loans
and/or Revolving Facility Commitments, as the case may be, with such
Indebtedness to provide that any such mandatory prepayments as a result of asset
sales or events of loss, shall be allocated on a pro rata basis or a less than
pro rata basis (but not a greater than pro rata basis) with the Initial Term A
Loans);

 

f.                there shall be no obligor with respect thereto that is not a
Loan Party;

 

g.               if such Refinancing Notes are secured by an asset of any
Subsidiary, any Unrestricted Subsidiary or any Affiliate of the foregoing, the
security agreements relating to such assets shall not extend to any assets not
constituting Collateral and shall be no more favorable to the secured party or
parties, taken as a whole (determined by Parent in good faith) than the Security
Documents (with such differences as are reasonably satisfactory to the
Administrative Agent);

 

h.              if such Refinancing Notes are secured, such Refinancing Notes
shall be secured by all or a portion of the Collateral, but shall not be secured
by any assets of Parent or its subsidiaries other than the Collateral;

 

47

--------------------------------------------------------------------------------


 

i.                  Refinancing Notes that are secured by Collateral shall be
subject to the provisions of a Permitted First Lien Intercreditor Agreement or a
Permitted Junior Intercreditor Agreement, as applicable (and in any event shall
be subject to a Permitted Junior Intercreditor Agreement if the Indebtedness
being Refinanced is secured on a junior lien basis to any of the Obligations)
and

 

j.                 all other terms applicable to such Refinancing Notes (other
than provisions relating to original issue discount, upfront fees, interest
rates and any other pricing terms (which original issue discount, upfront fees,
interest rates and other pricing terms shall not be subject to the provisions
set forth in this clause (j))) taken as a whole shall (as determined by Parent
in good faith) be substantially similar to, or not materially less favorable to
Parent and its Subsidiaries than, the terms, taken as a whole, applicable to the
Term Loans so reduced or the Revolving Facility Commitments so replaced (except
to the extent such covenants and other terms apply solely to any period after
the Latest Maturity Date or are otherwise reasonably acceptable to the
Administrative Agent).

 

“Refinancing Term Loans” shall have the meaning assigned to such term in
Section 2.23(a).

 

“Register” shall have the meaning assigned to such term in Section 9.04(b)(iv).

 

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Related Fund” shall mean, with respect to any Lender that is a fund that
invests in bank or commercial loans and similar extensions of credit, any other
fund that invests in bank or commercial loans and similar extensions of credit
and is advised or managed by (a) such Lender, (b) an Affiliate of such Lender or
(c) an entity (or an Affiliate of such entity) that administers, advises or
manages such Lender.

 

“Related Parties” shall mean, with respect to any specified person, such
person’s controlled and controlling Affiliates and the respective directors,
trustees, officers, employees, agents, advisors and members of such person and
such person’s controlled and controlling Affiliates.

 

“Related Persons” shall have the meaning assigned to such term in
Section 9.05(b).

 

“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, emanating or migrating in, into, onto or through the Environment.

 

“Replacement Revolving Facility” shall have the meaning assigned to such term in
Section 2.23(c).

 

“Replacement Revolving Facility Commitments” shall have the meaning assigned to
such term in Section 2.23(c).

 

“Replacement Revolving Facility Effective Date” shall have the meaning assigned
to such term in Section 2.23(c).

 

“Replacement Revolving Loans” shall have the meaning assigned to such term in
Section 2.23(c).

 

48

--------------------------------------------------------------------------------


 

“Reportable Event” shall mean any reportable event as defined in
Section 4043(c) of ERISA or the regulations issued thereunder, other than those
events as to which the 30-day notice period referred to in Section 4043(c) of
ERISA has been waived, with respect to a Plan (other than a Plan maintained by
an ERISA Affiliate that is considered an ERISA Affiliate only pursuant to
subsection (m) or (o) of Section 414 of the Code).

 

“Required Lenders” shall mean, at any time, Lenders having Term Loans, Term
Facility Commitments and Revolving Facility Commitments (or, if the Revolving
Facility Commitments have terminated, Revolving Facility Credit Exposure) that,
taken together, represent more than 50% of the sum of (x) all Term Loans and
(y) all Revolving Facility Commitments (or, if the Revolving Facility
Commitments have terminated, Revolving Facility Credit Exposure) at such time;
provided, that the Term Loans, Revolving Facility Commitments and Revolving
Facility Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time.

 

“Required Revolving Facility Lenders” shall mean, at any time, Revolving
Facility Lenders having Revolving Facility Commitments (or if the Revolving
Facility Commitments have terminated, Revolving Facility Credit Exposure) that,
taken together, represent more than 50% of the sum of all Revolving Facility
Commitments (or, if the Revolving Facility Commitments have terminated,
Revolving Facility Credit Exposure) at such time; provided, that the Revolving
Facility Commitments and Revolving Facility Credit Exposure of any Defaulting
Lender shall be disregarded in determining Required Revolving Facility Lenders
at any time.

 

“Requirement of Law” shall mean, as to any person, any law, treaty, rule,
regulation, statute, order, ordinance, decree, judgment, consent decree, writ,
injunction, settlement agreement or governmental requirement enacted,
promulgated or imposed or entered into or agreed by any Governmental Authority,
in each case applicable to or binding upon such person or any of its property or
assets or to which such person or any of its property or assets is subject.

 

“Responsible Officer” of any person shall mean any manager, executive officer,
director or Financial Officer of such person and any other officer or similar
official thereof responsible for the administration of the obligations of such
person in respect of this Agreement, or any other duly authorized employee or
signatory of such person.

 

“Restricted Lender” shall have the meaning assigned to such term in
Section 9.25.

 

“Restricted Payments” shall have the meaning assigned to such term in
Section 6.06.  The amount of any Restricted Payment made other than in the form
of cash or cash equivalents shall be the Fair Market Value thereof.

 

“Revaluation Date” means (a) with respect to any Revolving Facility Loan, each
of the following:  (i) each date of a Revolving Facility Borrowing of a
Eurocurrency Loan denominated in an Alternative Currency, (ii) each date of a
continuation of a Eurocurrency Loan denominated in an Alternative Currency
pursuant to Section 2.07, and (iii) such additional dates as the Administrative
Agent shall determine or the Required Lenders shall require; and (b) with
respect to any Letter of Credit, each of the following:  (i) each date of
issuance of a Letter of Credit denominated in an Alternative Currency, (ii) each
date of an amendment of any such Letter of Credit having the effect of
increasing the amount thereof, (iii) each date of any payment by any Issuing
Bank under any Letter of Credit denominated in an Alternative Currency, and
(iv) such additional dates as the Administrative Agent or the applicable Issuing
Bank shall determine or the Required Lenders shall require.

 

“Revolving Facility” shall mean the Revolving Facility Commitments of any
Class and the extensions of credit made hereunder by the Revolving Facility
Lenders of such Class and, for purposes of Section 9.08(b), shall refer to all
such Revolving Facility Commitments as a single Class.

 

“Revolving Facility Borrowing” shall mean a Borrowing comprised of Revolving
Facility Loans of the same Class and currency.

 

“Revolving Facility Commitment” shall mean, with respect to each Revolving
Facility Lender, the commitment of such Revolving Facility Lender to make
Revolving Facility Loans pursuant to Section 2.01(b),

 

49

--------------------------------------------------------------------------------


 

expressed as an amount representing the maximum aggregate permitted amount of
such Revolving Facility Lender’s Revolving Facility Credit Exposure hereunder,
as such commitment may be (a) reduced from time to time pursuant to
Section 2.08, (b) reduced or increased from time to time pursuant to assignments
by or to such Lender under Section 9.04, and (c) increased, extended or replaced
as provided under Section 2.21, 2.22 or 2.23.  The initial amount of each
Lender’s Revolving Facility Commitment is set forth on Schedule 2.01, or in the
Assignment and Acceptance, Incremental Assumption Agreement, Extension Amendment
or Refinancing Amendment pursuant to which such Lender shall have assumed its
Revolving Facility Commitment, as applicable.  The aggregate amount of the
Lenders’ Revolving Facility Commitments on the Closing Date is $1,500,000,000. 
On the Closing Date, there is only one Class of Revolving Facility Commitments. 
After the Closing Date, additional Classes of Revolving Facility Commitments may
be added or created pursuant to Extension Amendments or Refinancing Amendments.

 

“Revolving Facility Credit Exposure” shall mean, at any time with respect to any
Class of Revolving Facility Commitments, the Dollar Equivalent of the sum of
(a) the aggregate principal amount of the Revolving Facility Loans of such
Class outstanding at such time and (b) the Revolving L/C Exposure applicable to
such Class at such time minus, for the purpose of Section 6.12 only, the amount
of Letters of Credit that have been Cash Collateralized in an amount equal to
the Minimum L/C Collateral Amount at such time.  The Revolving Facility Credit
Exposure of any Revolving Facility Lender at any time shall be the product of
(x) such Revolving Facility Lender’s Revolving Facility Percentage of the
applicable Class and (y) the aggregate Revolving Facility Credit Exposure of
such Class of all Revolving Facility Lenders, collectively, at such time.

 

“Revolving Facility Lender” shall mean a Lender (including an Incremental
Revolving Facility Lender, and a Lender providing Extended Revolving Facility
Commitments or Replacement Revolving Facility Commitments) with a Revolving
Facility Commitment or with outstanding Revolving Facility Loans.

 

“Revolving Facility Loan” shall mean a Loan made by a Revolving Facility Lender
pursuant to Section 2.01(b).  Unless the context otherwise requires, the term
“Revolving Facility Loans” shall include the Other Revolving Loans.

 

“Revolving Facility Maturity Date” shall mean, as the context may require,
(a) with respect to the Revolving Facility in effect on the Closing Date, the
fifth anniversary of the Closing Date; provided that if the Spinoff Date does
not occur prior to 11:59 p.m. (New York City time) on the Revolving Facility
Outside Date, the Revolving Facility Maturity Date shall mean the Revolving
Facility Outside Date and (b) with respect to any other Classes of Revolving
Facility Commitments, the maturity dates specified therefor in the applicable
Extension Amendment or Refinancing Amendment.

 

“Revolving Facility Outside Date” shall mean June 30, 2017.

 

“Revolving Facility Percentage” shall mean, with respect to any Revolving
Facility Lender of any Class, the percentage of the total Revolving Facility
Commitments of such Class represented by such Lender’s Revolving Facility
Commitment of such Class.  If the Revolving Facility Commitments of such
Class have terminated or expired, the Revolving Facility Percentages of such
Class shall be determined based upon the Revolving Facility Commitments of such
Class most recently in effect, giving effect to any assignments pursuant to
Section 9.04.

 

“Revolving Facility Termination Event” shall have the meaning assigned to such
term in Section 2.05(k).

 

“Revolving L/C Exposure” of any Class shall mean at any time the Dollar
Equivalent of the sum of (a) the aggregate undrawn amount of all Letters of
Credit applicable to such Class outstanding at such time and (b) the aggregate
principal amount of all L/C Disbursements applicable to such Class that have not
yet been reimbursed at such time.  The Revolving L/C Exposure of any Class of
any Revolving Facility Lender at any time shall mean its applicable Revolving
Facility Percentage of the aggregate Revolving L/C Exposure applicable to such
Class at such time.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the
International Standard Practices, International Chamber of Commerce No. 590,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.  Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the stated amount of
such Letter of Credit in effect at such time; provided, that with respect to any
Letter of Credit that, by its terms or the terms of any document related
thereto, provides for

 

50

--------------------------------------------------------------------------------

 

one or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

 

“S&P” shall mean Standard & Poor’s Ratings Group, Inc.

 

“Sanctions” shall mean any international economic sanctions administered or
enforced by (a) the U.S. government, including those administered by the U.S.
Department of the Treasury’s Office of Foreign Assets Control or the U.S.
Department of State, or (b) the United Nations Security Council, the European
Union or Her Majesty’s Treasury (UK).

 

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

 

“Secured Cash Management Agreement” shall mean any Cash Management Agreement
that is entered into by and between Parent or any Subsidiary and any Cash
Management Bank, including any such Cash Management Agreement that is in effect
on the Spinoff Date, provided that (a) any Cash Management Agreement may at any
time be designated in writing by the Borrower Representative and the applicable
Cash Management Bank to the Administrative Agent not to be included as a Secured
Cash Management Agreement and (b) any Cash Management Agreement relating to a
non-Wholly Owned Subsidiary may at any time be designated in writing by the
Borrower Representative and the applicable Cash Management Bank to the
Administrative Agent to be included as a Secured Cash Management Agreement, but
with a limit on the portion of the obligations thereof which will be
“Obligations” for purposes of the Loan Documents, provided further that
bilateral letters of credit (including standby and documentary letters of
credit) and bank guarantees (x) shall not constitute Secured Cash Management
Agreements unless designated in writing to the Agent by the Borrower
Representative and (y) shall not exceed $50,000,000 in aggregate face value
(provided that any Cash Management Agreement consisting of a bilateral letters
of credit (including standby and documentary letters of credit) and bank
guarantees may be designated in writing to the Agent by the Borrower
Representative to be included as a Secured Cash Management Agreement with a
limit on the portion of the obligation thereunder which will be “Obligations”,
in which case only such portion shall count against such $50,000,000 limit).

 

“Secured Hedge Agreement” shall mean any Hedging Agreement that is entered into
by and between Parent or any Subsidiary and any Hedge Bank, including any such
Hedging Agreement that is in effect on the Spinoff Date, provided that (a) any
Hedging Agreement may at any time be designated in writing by the Borrower
Representative and the applicable Hedge Bank to the Administrative Agent not to
be included as a Secured Hedge Agreement and (b) any Hedging Agreement relating
to a non-Wholly Owned Subsidiary may at any time be designated in writing by the
Borrower Representative and the applicable Hedge Bank to the Administrative
Agent to be included as a Secured Hedge Agreement, but with a specified limit on
the portion of the obligations thereof which will be “Obligations” for purposes
of the Loan Documents.  Notwithstanding the foregoing, for all purposes of the
Loan Documents, any Guarantee of, or grant of any Lien to secure, any
obligations in respect of a Secured Hedge Agreement by a Guarantor shall not
include any Excluded Swap Obligations with respect to such Guarantors.

 

“Secured Parties” shall mean, collectively, the Administrative Agent, the
Collateral Agent, each Lender, each Issuing Bank, each Hedge Bank that is party
to any Secured Hedge Agreement, each Cash Management Bank that is party to any
Secured Cash Management Agreement, each Supply Chain Bank that is a party to any
Secured Supply Chain Financing and each Subagent appointed pursuant to
Section 8.02 by the Administrative Agent with respect to matters relating to the
Loan Documents or by the Collateral Agent with respect to matters relating to
any Security Document.

 

“Secured Supply Chain Financing” shall mean any Supply Chain Financing that is
entered into by and between Parent or any Subsidiary and any Supply Chain Bank,
including any such Supply Chain Financing that is in effect on the Spinoff Date,
provided that (a) any Supply Chain Financing may at any time be designated in
writing by the Borrower Representative and the applicable Supply Chain Bank to
the Administrative Agent not to be included as a Secured Supply Chain Financing
and (b) any Supply Chain Financing relating to a non-Wholly Owned Subsidiary may
at any time be designated in writing by the Borrower Representative and the
applicable Supply Chain Bank to the Administrative Agent to be included as a
Secured Supply Chain Financing, but with a specified limit on the portion of the
obligations thereof which will be “Obligations” for purposes of the Loan
Documents

 

51

--------------------------------------------------------------------------------


 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Security Documents” shall mean each Specified Foreign Loan Document, each
Mortgage, the U.S. Collateral Agreement, each Notice of Grant of Security
Interest in Intellectual Property (as defined in the U.S. Collateral Agreement)
and each other security agreement, pledge agreement or other instruments or
documents executed and delivered pursuant to the foregoing or entered into or
delivered after the Spinoff Date to the extent required by this Agreement or any
other Loan Document, including pursuant to Section 5.10.

 

“Senior Notes” shall mean the senior unsecured notes to be issued by Parent, the
Initial Borrower or a Subsidiary thereof on or prior to the Spinoff Date and any
exchange notes in respect thereof; provided such Senior Notes (1) shall have
covenant and default provisions that are not materially more restrictive, when
taken as a whole, than those set forth in this Agreement, (2) shall not include
any financial maintenance covenant, (3) shall mature no earlier than one year
after the Latest Maturity Date, (4) shall include customary provisions
concerning redemption and offers to purchase, (5) shall not require any
amortization payments, (6) shall be denominated in Euros and/or Dollars and
(7) shall be in an aggregate principal amount not to exceed $2.1 billion
(calculated, in the case of Euro-denominated Senior Notes, in accordance with
Section 1.08(e), except that, for the avoidance of doubt, the amount thereof
shall be calculated solely as of the date on which the Senior Notes are priced
and not on the Spinoff Date).

 

“Signing Date” shall mean the date on which the conditions set forth in
Section 4.01 are satisfied (or waived in accordance with Section 9.08).

 

“Similar Business” shall mean (i) any business the majority of whose revenues
are derived from business or activities conducted by Parent and its Subsidiaries
on the Spinoff Date, (ii) any business that is a natural outgrowth or reasonable
extension, development or expansion of any such business or any business
similar, reasonably related, incidental, complementary or ancillary to any of
the foregoing or (iii) any business that in Parent’s good faith business
judgment constitutes a reasonable diversification of businesses conducted by
Parent and its Subsidiaries.

 

“SIR” means the security interest register maintained under Part 8 of the
Security Interests (Jersey) Law 2012.

 

“SIR Checklist” means a duly completed Jersey Security Interest Register
checklist and consent form in the form provided by Appleby, Jersey Counsel to
the Administrative Agent, which form shall be reasonable and customary and
consistent with this Agreement.

 

“Special Flood Hazard Area” shall have the meaning assigned to such term in
Section 5.02(c).

 

“Special Notice Currency” shall mean at any time an Alternative Currency, other
than the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

 

“Specified Foreign Laws” shall mean English law, Irish law and/or Jersey law.

 

“Specified Foreign Loan Documents” shall mean the English Law Debenture, the
Irish Law Debenture, and the Jersey Law All Assets Pledge Agreement.

 

“Spinoff” shall mean the transfer of all the Equity Interests (other than
nominal shares) of Adient Global Holdings Ltd to Parent and all of the Equity
Interests of Parent being conveyed to New JCI’s public shareholders.

 

“Spinoff Business” shall mean all of the assets constituting the automotive
seating and interiors business of JCI as described in the Form 10.

 

52

--------------------------------------------------------------------------------


 

“Spinoff Date” shall mean the first date on which the following conditions are
satisfied (or waived in accordance with Section 9.08);

 

(a)                                 The representations and warranties set forth
in Article III shall be true and correct in all material respects as of the
Spinoff Date (after giving effect to the Transactions) as though made on and as
of such date, except to the extent such representations and warranties expressly
relate to an earlier date (in which case such representations and warranties
shall be true and correct in all material respects as of such earlier date);
provided that any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects on
such respective dates;

 

(b)                                 No Default or Event of Default shall have
occurred or be continuing, or would result from the consummation of the
Transactions on the Spinoff Date;

 

(c)                                  [reserved];

 

(d)                                 The Administrative Agent shall, in the case
of Parent, have received a certificate of a director or the Secretary or
Assistant Secretary or similar officer of Parent and in the case of the
Subsidiary Borrower and the Guarantors a certificate of the Secretary or
Assistant Secretary or similar officer of each of the Subsidiary Borrower and
the Guarantors, in each case, dated the Spinoff Date and certifying:

 

(i)                                     that attached thereto is a true and
complete copy of the certificate or articles of incorporation, certificate of
limited partnership, certificate of formation or other equivalent constituent or
constitutional and governing documents, including all amendments thereto, of
Parent, the Subsidiary Borrower or such Guarantor, as applicable, certified as
of a recent date by (a) in the case of the Subsidiary Borrower or such
Guarantor, the Secretary of State (or other similar official or Governmental
Authority) of the jurisdiction of its organization or incorporation, (b)(1) in
the case of Parent, by a director or the Secretary or the Assistant Secretary or
similar officer or (2) in the case of the Subsidiary Borrower or such Guarantor,
as applicable, by the Secretary or Assistant Secretary or similar officer, or
(c) in the case of Parent, the Subsidiary Borrower or such Guarantor, any other
person duly authorized by the constituent or constitutional documents of Parent,
the Subsidiary Borrower or such Guarantor, as applicable;

 

(ii)                                  that in the case of the Subsidiary
Borrower and any Guarantor that is a U.S. Subsidiary, attached thereto is a true
and complete copy of a certificate as to the good standing (or similar
certification) of the Subsidiary Borrower or such Guarantor, as applicable (to
the extent that such concept exists in such jurisdiction), as of a recent date
from such Secretary of State (or other similar official or Governmental
Authority);

 

(iii)                               that attached thereto is a true and complete
copy of the by-laws (or articles of association, partnership agreement, limited
liability company agreement or other equivalent constituent or constitutional
and governing documents, if any) of Parent, the Subsidiary Borrower or such
Guarantor, as applicable, as in effect on the Spinoff Date and at all times
since a date prior to the date of the resolutions described in the following
clause (iv);

 

(iv)                              that attached thereto is a true and complete
copy of resolutions or minutes duly adopted by the Board of Directors (or
equivalent governing body) of Parent, the Subsidiary Borrower or such Guarantor,
as applicable, authorizing the execution, delivery and performance by Parent,
the Subsidiary Borrower or such Guarantor, as applicable, of this Agreement, and
the execution, delivery and performance of each of the other Loan Documents
required hereby with respect to Parent, the Subsidiary Borrower or such
Guarantor, as applicable, and that such resolutions or minutes have not been
modified, rescinded or amended and are in full force and effect on the Spinoff
Date; and

 

53

--------------------------------------------------------------------------------


 

(v)                                 as to the specimen signature of each officer
or authorized signatory executing this Agreement or any other Loan Document
delivered in connection herewith on behalf of Parent and as to the incumbency
and specimen signature of each officer or authorized signatory executing this
Agreement or any other Loan Document delivered in connection herewith on behalf
of the Subsidiary Borrower or such Guarantor, as applicable;

 

(e)                                  The Administrative Agent shall have
received, on behalf of itself, the Lenders and each Issuing Bank, a written
opinion of (i) Wachtell, Lipton, Rosen & Katz, as special New York counsel for
Parent, the Initial Borrower, the Subsidiary Borrower and the Guarantors, (ii) 
A&L Goodbody, as special Irish counsel for Parent, (iii) Michigan local counsel
for the Loan Parties (including the Subsidiary Borrower) organized under the
laws of Michigan and (iv) Alabama local counsel for the Loan Parties organized
under the laws of Alabama (or, in each case, such other counsel as may be
reasonably acceptable to the Administrative Agent), in each case (A) dated the
Spinoff Date, (B) addressed to each Issuing Bank, the Administrative Agent and
the Lenders on the Spinoff Date and (C) in form and substance reasonably
satisfactory to the Administrative Agent covering such customary matters
relating to the Loan Documents as the Administrative Agent shall reasonably
request;

 

(f)                                   The Lenders shall have received a solvency
certificate substantially in the form of Exhibit C and signed by a Financial
Officer, relating to Parent and its Subsidiaries on a consolidated basis after
giving effect to the Transactions on the Spinoff Date;

 

(g)                                  To the extent required to be satisfied on
the Spinoff Date, the Collateral and Guarantee Requirement shall be satisfied
(or waived in accordance with Section 9.08) as of the Spinoff Date;

 

(h)                                 The Spinoff Business shall have been
transferred to Parent and its Subsidiaries;

 

(i)                                     The SEC shall have declared the Form 10
effective and the Spinoff shall have been or shall be substantially concurrently
consummated in accordance with the Form 10 in all material respects;

 

(j)                                    The Administrative Agent shall have
received a certificate of a director or the Secretary or the Assistant Secretary
of New JCI, or other officer reasonably acceptable to the Administrative Agent,
dated the Spinoff Date and certifying that attached thereto is a true and
complete copy of resolutions duly adopted by the Board of Directors of New JCI,
authorizing the Spinoff and that such resolutions have not been modified,
rescinded or amended and are in full force and effect on the Spinoff Date;

 

(k)                                 (i) The Administrative Agent shall have
received a joinder agreement to this Agreement substantially in the form of
Exhibit N (the “Joinder Agreement”) from Subsidiary Borrower and (ii) the
Administrative Agent and the Lenders (as requested through the Administrative
Agent) shall have received, at least three (3) Business Days prior to the
Spinoff Date, all documentation and other information required with respect to
the Subsidiary Borrower by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the USA PATRIOT Act to the extent requested in writing at least ten
(10) Business Days prior to the Spinoff Date;

 

(l)                                     Immediately after giving effect to the
Spinoff Date, the Borrowers shall be in Pro Forma Compliance with the Financial
Covenant as of the last day of the then most recently ended Test Period and the
Administrative Agent shall have received a certificate, dated the Spinoff Date
and signed by a Financial Officer of Parent, certifying compliance with this
clause (l) and setting forth reasonably detailed calculations demonstrating such
compliance;

 

(m)                             The Administrative Agent shall have received a
certificate of a Responsible Officer of Parent certifying compliance with the
conditions in clauses (a), (b), (h) and (i) above;

 

(n)                                 The Administrative Agent shall have received
a completed Perfection Certificate, dated on the Spinoff Date and signed by a
Responsible Officer of each Loan Party (to the extent that such concept exists
in such jurisdiction), together with all attachments contemplated thereby;

 

54

--------------------------------------------------------------------------------


 

(o)                                 The Administrative Agent shall have
received, as to each U.S. Loan Party (and with respect to Uniform Commercial
Code lien searches, each other pledgor under the U.S. Collateral Agreement), the
results of customary lien searches including a search of the Uniform Commercial
Code, Tax and judgment searches, United States Patent and Trademark Office and
United States Copyright Office searches, and evidence reasonably satisfactory to
the Administrative Agent that the Liens indicated by such financing statements
(or similar documents) are Permitted Liens or have been, or will be
simultaneously or substantially concurrently with the Spinoff Date, released (or
arrangements reasonably satisfactory to the Administrative Agent for such
release shall have been made);

 

(p)                                 The Administrative Agent shall have
received, as to Parent and Adient Global Holdings Ltd, to the extent that the
Jersey Law All Assets Pledge Agreement will be entered into, an online search on
the SIR against Parent and Adient Global Holdings Ltd;

 

(q)                                 The Administrative Agent shall have
received, as to the English Loan Parties, (i) online searches in the United
Kingdom Intellectual Property Office, European Patent Office and European Union
Intellectual Property Office, and (ii) UK Companies House searches and evidence
reasonably satisfactory to the Administrative Agent that Liens indicated by such
search are Permitted Liens or have been, or will be, simultaneously or
substantially concurrently with the Spinoff Date released (or arrangements
reasonably satisfactory to the Administrative Agent for such release shall have
been made); and

 

(r)                                    The Administrative Agent shall have
received, as to Parent, customary searches (i) at the Companies Registration
Office and in the Index of Petitions and Winding Up Notices maintained at the
Central Office of the High Court and at the Judgments Office in Dublin and
(ii) at the Irish Patents Office.

 

For purposes of the foregoing definition of “Spinoff Date,” the parties hereto
acknowledge and agree that the term “Guarantor” shall exclude JCI and New JCI.

 

“Spinoff Date Mortgaged Properties” shall have the meaning assigned to such term
in the definition of the term “Mortgaged Properties.”

 

“Spot Rate” for a currency means the rate determined by the Administrative Agent
for the purchase of such currency with another currency as published on the
applicable Bloomberg screen page at or about 11:00 a.m. (London, England time)
on the date two Business Days prior to the date as of which the foreign exchange
computation is made.  In the event that such rate does not appear on the
applicable Bloomberg screen page, the “Spot Rate” with respect to the purchase
of such currency with another currency shall be determined by reference to such
other publicly available service for displaying exchange rates as may be agreed
upon by the Administrative Agent and Parent, or, in the absence of such
agreement, such “Spot Rate” shall instead be the rate determined by the
Administrative Agent to be the rate quoted by it as the spot rate for the
purchase by it of such currency with another currency through its principal
foreign exchange trading office in respect of such currency at approximately
11:00 a.m. (local time) on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that if at the time of
any such determination, no such spot rate can reasonably be quoted, the
Administrative Agent may use any reasonable method as it deems applicable to
determine such rate, and such determination shall be conclusive absent manifest
error.

 

“Standard Securitization Undertakings” shall mean representations, warranties,
covenants and indemnities entered into by Parent or any Subsidiary thereof in
connection with a Qualified Receivables Facility which are reasonably customary
(as determined in good faith by the Borrower Representative) in an accounts
receivable financing transaction in the commercial paper, term securitization or
structured lending market.

 

“Standby Letters of Credit” shall have the meaning assigned to such term in
Section 2.05(a).

 

“Sterling” and “£”shall mean the lawful currency of the UK.

 

“Subagent” shall have the meaning assigned to such term in Section 8.02.

 

55

--------------------------------------------------------------------------------


 

“subsidiary” shall mean, with respect to any person (referred to in this
definition as the “parent”), any corporation, limited liability company,
partnership, association or other business entity (a) of which securities or
other ownership interests representing more than 50% of the equity or more than
50% of the ordinary voting power or more than 50% of the general partnership
interests are, at the time any determination is being made, directly or
indirectly, owned, Controlled or held, or (b) that is, at the time any
determination is made, otherwise Controlled, by the parent or one or more
subsidiaries of the parent or by the parent and one or more subsidiaries of the
parent.  In addition, any joint venture owned by any person which is
consolidated with such person pursuant to GAAP shall be a “subsidiary” of such
person.

 

“Subsidiary” shall mean, unless the context otherwise requires, a subsidiary of
Parent.  Notwithstanding the foregoing (and except for purposes of the
definition of “Unrestricted Subsidiary” contained herein) an Unrestricted
Subsidiary shall be deemed not to be a Subsidiary of Parent or any of its
Subsidiaries for purposes of this Agreement.

 

“Subsidiary Borrower” shall mean Adient US LLC, a Michigan limited liability
company (together with its successor).

 

“Subsidiary Redesignation” shall have the meaning provided in the definition of
“Unrestricted Subsidiary” contained in this Section 1.01.

 

“Successor Borrower” shall have the meaning assigned to such term in
Section 6.05(n).

 

“Successor JCI Credit Agreement” shall mean that certain Credit Agreement, dated
as of March 10, 2016, among JCI, JPMorgan Chase Bank, N.A., as administrative
agent and the other parties thereto.

 

“Successor JCI Credit Agreement Affirmative Covenants” shall mean the covenants
set forth in Sections 5.01, 5.02, 5.03, 5.04, 5.05 and 5.06 and the second
sentence of Section 5.10 of the Successor JCI Credit Agreement as in effect on
the Signing Date and without giving effect to any amendment or waiver thereof
thereafter that has not been consented to by the Required Lenders under this
Agreement, assuming for such purposes that:

 

(a)                                 each reference to “Agreement,” “Default,”
“Loans” or “Loan Documents” therein (including any such reference contained in a
defined term used in any such section)  was a reference to this Agreement or any
Default, Loans or Loan Documents under this Agreement, respectively;

 

(b)                                 each reference to “Loan Parties” therein was
a reference to JCI, New JCI and the Initial Borrower;

 

(c)                                  each reference to “Principal Borrower”
therein was a reference to JCI;

 

(c)                                  each reference to “Administrative Agent” or
a “Lender” therein was a reference to the Administrative Agent or a Lender under
this Agreement, respectively;

 

(d)                                 the reference to “Section 5.07” contained in
Section 5.01(c) thereof referred to Section 5.07 of such Agreement as in effect
on the Signing Date and without giving effect to any amendment or waiver
thereunder thereafter that has not been consented to by the Required Lenders
under this Agreement;

 

(e)                                  the second sentence of Section 5.10 of the
Successor JCI Credit Agreement applied to the proceeds of the Loans under this
Agreement by the Borrowers rather than the use of proceeds of “Loans” under the
Successor JCI Credit Agreement by the “Borrowers” thereunder; and

 

(f)                                   the references to “Material Adverse
Effect” contained therein were modified by deleting clauses (b) and (c) of such
definition and replacing them with the following clause (b): “(b) the ability of
New JCI, JCI or the Initial Borrower to perform any of its material obligations
under the Loan Documents or the rights and remedies of the Administrative Agent
and the Lenders thereunder”, with each capitalized term being used as defined in
this Agreement.

 

56

--------------------------------------------------------------------------------


 

“Successor JCI Credit Agreement Effectiveness Date” shall mean the first date on
which the following conditions are satisfied (or waived in accordance with
Section 9.08):

 

(a)                                 The Administrative Agent shall have received
a supplement substantially in the form of Exhibit A to the Guarantee Agreement
from New JCI.

 

(b)                                 The Administrative Agent shall have received
a certificate of a director or the Secretary or Assistant Secretary or similar
officer of New JCI dated the Successor JCI Credit Agreement Effectiveness Date
and certifying:

 

(i)                                     that attached thereto is a true and
complete copy of the certificate of incorporation and constitutional documents
of New JCI including all amendments thereto, as in effect on the Successor JCI
Credit Agreement Effectiveness Date,

 

(ii)                                  that attached thereto is a true and
complete copy of resolutions duly adopted by the Board of Directors of New JCI,
authorizing the execution, delivery and performance by New JCI of the Guarantee
Agreement, and the execution, delivery and performance of each of the other Loan
Documents required thereby with respect to New JCI and that such resolutions
have not been modified, rescinded or amended and are in full force and effect on
the Successor JCI Credit Agreement Effectiveness Date, and

 

(iii)                               as to the specimen signature of each officer
or authorized signatory executing the supplement to the Guarantee Agreement or
any other Loan Document delivered in connection herewith on behalf of New JCI.

 

(c)                                  The Administrative Agent shall have
received, on behalf of itself, the Lenders and each Issuing Bank, a written
opinion of (i) Wachtell, Lipton, Rosen & Katz, as special New York counsel for
New JCI and (ii) A&L Goodbody, as special Irish counsel for New JCI (or such
other counsel as may be reasonably acceptable to the Administrative Agent)
(A) dated the Successor JCI Credit Agreement Effectiveness Date, (B) addressed
to each Issuing Bank, the Administrative Agent and the Lenders on the Successor
JCI Credit Agreement Effectiveness Date and (C) in form and substance reasonably
satisfactory to the Administrative Agent covering such matters relating to the
Loan Documents as the Administrative Agent shall reasonably request.

 

(d)                                 Jagara Merger Sub LLC (“Merger Sub”), an
indirect wholly-owned subsidiary of New JCI, shall have substantially
concurrently merged with and into JCI, in accordance with the Agreement and Plan
of Merger, dated as of January 24, 2016 (as amended from time to time), among
JCI, New JCI and Merger Sub, with JCI surviving as an indirect Wholly Owned
Subsidiary of New JCI.

 

“Successor JCI Credit Agreement Events of Default” shall mean the occurrence of
any event set forth in clauses (a) through (l) of Section 6.01 of the Successor
JCI Credit Agreement as in effect on the Signing Date and without giving effect
to any amendment or waiver thereof thereafter that has not been consented to by
the Required Lenders under this Agreement, assuming for this purpose that:

 

(i)                                     the reference to “any Loan or any
Reimbursement Obligation” in Section 6.01(a) of the Successor JCI Credit
Agreement was a reference to “any Loan or LC Disbursement” under this Agreement,

 

(ii)                                  Section 6.01(b) of the Successor JCI
Credit Agreement referred to the Successor JCI Credit Agreement Negative
Covenants instead of “Section 5.07 to 5.10, inclusive”

 

(iii)                               Section 6.01(c) of the Successor JCI Credit
Agreement referred to any Loan Document instead of “this Agreement”

 

57

--------------------------------------------------------------------------------


 

(iv)                              Section 6.01(d) of the Successor JCI Credit
Agreement referred to the Guarantees provided by New JCI and JCI under the
Guarantee Agreement instead of “the guaranty provided by any Guarantor under
Section 10.01 of this agreement”

 

(v)                                 Section 6.01(e) of the Successor JCI Credit
Agreement referred to any representation, warranty, certification or statement
made by any Loan Party in any Loan Document or in any certificate, financial
statement or other document delivered pursuant to this Agreement rather than
“any representation, warranty, certification or statement made by any Loan Party
in this Agreement or in any certificate, financial statement or other document
delivered pursuant to this Agreement”

 

(vi)                              each reference to the term “Material Debt” as
used therein applies to the loans under the Successor JCI Credit Agreement in an
aggregate principal amount exceeding $200,000,000, but excludes Indebtedness
under this Agreement

 

(vii)                           each reference to clauses (h) and (i) of
Section 6.01 applied to any such event occurring with respect to the New JCI,
JCI, the Initial Borrower and any Significant Subsidiary of New JCI instead of
to “the Parent, the Principal Borrower, any Parent Guarantor or any Significant
Subsidiary of the Parent”,

 

(viii)                        the reference to “Material Adverse Effect”
contained in clause (j) of Section 6.01 was modified by replacing clauses
(b) and (c) of such definition with the following clause (b): “(b) the ability
of New JCI, JCI or the Initial Borrower to perform any of its material
obligations under the Loan Documents or the rights and remedies of the
Administrative Agent and the Lenders thereunder”, with each capitalized term
being used as defined in this Agreement,

 

(ix)                              the reference to “hereunder” contained in
clause (a) meant under this Agreement,

 

(x)                                 the references to “Administrative Agent” and
“Lender” contained in clause (c) referred to the Administrative Agent and any
Lender, respectively, under this Agreement,

 

(xi)                              clause (l) thereof contained an additional
Event of Default in the event that JCI ceased to directly or indirectly own 100%
of the Equity Interests of the Initial Borrower prior to the Spinoff Date,

 

(xii)                           each reference to “Loan Parties” therein was a
reference to JCI, New JCI and the Initial Borrower, and

 

(xiii)                        each reference to “Principal Borrower” therein was
a reference to JCI.

 

“Successor JCI Credit Agreement Negative Covenants” shall mean the covenants set
forth in Sections 5.07, 5.08 and 5.09 of the Successor JCI Credit Agreement as
in effect on the Signing Date and without giving effect to any amendment or
waiver thereof thereafter that has not been consented to by the Required Lenders
under this Agreement, assuming for such purposes that:

 

(i)                                     each reference to a “Administrative
Agent” or “Lender”  in such Section 5.09 was a reference to the Administrative
Agent or a Lender under this Agreement,

 

(ii)                                  each reference to “Loan Parties” therein
was a reference to JCI, New JCI and the Initial Borrower,

 

(iii)                               each reference to “Principal Borrower”
therein was a reference to JCI,

 

(iv)                              the reference to “Default” in the last
paragraph of such Section 5.08 was a reference to any Default hereunder, and

 

(v)                                 such Section 5.09 (x) required, that as a
condition to any merger of JCI or New JCI in which JCI or New JCI was not the
surviving corporation, that the surviving corporation assume all of JCI’s or New

 

58

--------------------------------------------------------------------------------


 

JCI’s obligations, as applicable, under the Guarantee Agreement pursuant to a
supplement thereto reasonably satisfactory to the Administrative Agent and
(y) prohibited any merger or consolidation of the Initial Borrower prior to the
Spinoff Date.

 

“Successor JCI Credit Agreement Reps and Warranties” shall mean the
representations and warranties made pursuant to Article 4 of the Successor JCI
Credit Agreement as in effect on the Signing Date and without giving effect to
any amendment or waiver thereof thereafter that has not been consented to by the
Required Lenders, assuming for such purposes that:

 

(a)                                 each reference to “Agreement,” “Notes,”
“Loans” or a “Loan Document” therein (including in the defined terms used in
such section) was a reference to this Agreement or the Notes, Loans or a Loan
Document under this Agreement, respectively,

 

(b)                                 each reference to “Administrative Agent”,
“Arranger”, “Agent” or a “Lender” therein was a reference to the Administrative
Agent, an Arranger, an Agent or a Lender under this Agreement, respectively,

 

(c)                                  Section 4.03 was restated to read “Each of
this Agreement and the Guarantee Agreement constitute a valid and binding
agreement of each of New JCI, JCI and the Initial Borrower, and the Notes, if
and when executed and deliver in accordance with this Agreement, will constitute
a valid and binding obligation of the Initial Borrower”, with each term as
defined in this Agreement, in each case subject to applicable bankruptcy,
insolvency, moratorium, reorganization and other similar laws of general
application affecting creditors’ rights and general principles of equity,
regardless of whether considered in a proceeding in equity or at law,

 

(d)                                 each reference to delivery of a copy of a
Form 10-K, 8-K or 10-Q to the Lenders in Section 4.04 was deleted,

 

(e)                                  each reference to the “Closing Date”
therein was a reference to the Successor JCI Credit Agreement Effectiveness Date
under this Agreement,

 

(f)                                   the representation and warranty contained
in Section 4.08 thereof was made with respect to New JCI, JCI and the Initial
Borrower only,

 

(g)                                  each reference to “Loan Parties” therein
was a reference to JCI, New JCI and the Initial Borrower, and

 

(h)                                 each reference to “Principal Borrower”
therein was a reference to JCI.

 

“Successor JCI Pricing Schedule” shall mean the schedule attached hereto
identified as such.

 

“Supply Chain Bank” shall mean any person that, at the time it enters into a
Supply Chain Financing (or on the Closing Date), is an Agent, an Arranger, a
Lender or an Affiliate of any such person, in each case, in its capacity as a
party to such Supply Chain Financing.

 

“Supply Chain Financing” shall mean any agreement to provide to Parent or any
Subsidiary letters of credit, guarantees or other credit support provided in
respect of trade payables of Parent or any Subsidiary, in each case issued for
the benefit of any bank, financial institution or other person that has acquired
such trade payables pursuant to “supply chain” or other similar financing for
vendors and suppliers, including tooling vendors, of Parent or any Subsidiaries,
so long as (i) other than in the case of Secured Supply Chain Obligations, such
Indebtedness is unsecured, (ii) the terms of such trade payables shall not have
been extended in connection with the Supply Chain Financing and (iii) such
Indebtedness represents amounts not in excess of those which Parent or any of
its Subsidiaries would otherwise have been obligated to pay to its vendor or
supplier in respect of the applicable trade payables.

 

59

--------------------------------------------------------------------------------


 

“Swap Obligation” shall mean, with respect to any Guarantor, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Tax Confirmation” shall mean a confirmation by a Lender that the person
beneficially entitled to interest payable to that Lender in respect of an
advance under a Loan Document is either:

 

(a)                                 a company resident in the United Kingdom for
United Kingdom tax purposes;

 

(b)                                 a partnership each member of which is:

 

(i)                                     a company so resident in the United
Kingdom; or

 

(ii)                                  a company not so resident in the United
Kingdom which carries on a trade in the United Kingdom through a permanent
establishment and which brings into account in computing its chargeable profits
(within the meaning of section 19 of the CTA) the whole of any share of interest
payable in respect of that advance that falls to it by reason of Part 17 of the
CTA; or

 

(c)               a company not so resident in the United Kingdom which carries
on a trade in the United Kingdom through a permanent establishment and which
brings into account interest payable in respect of that advance in computing the
chargeable profits (within the meaning of section 19 of the CTA) of that
company.

 

“Tax Deduction” shall mean a deduction or withholding for or on account of Tax
from a payment under a Loan Document, other than a FATCA Deduction.

 

“Taxes” shall mean any and all present or future taxes, duties, levies, imposts,
assessments, deductions, withholdings, value added taxes, or any other goods and
services, use or sales taxes, or other similar charges imposed by any
Governmental Authority, whether computed on a separate, consolidated, unitary,
combined or other basis and any interest, fines, penalties or additions to tax
with respect to the foregoing.

 

“Term Borrowing” shall mean the Initial Term A Borrowing or any Borrowing of
Other Term Loans.

 

“Term Facility” shall mean the Initial Term A Facility and/or any or all of the
Other Term Facilities.

 

“Term Facility Commitment” shall mean the commitment of a Term Lender to make
Term Loans, including Initial Term A Loans and/or Other Term Loans.

 

“Term Facility Maturity Date” shall mean, as the context may require, (a) with
respect to the Initial Term A Facility, the Initial Term A Facility Maturity
Date and (b) with respect to any other Class of Term Loans, the maturity dates
specified therefor in the applicable Incremental Assumption Agreement, Extension
Amendment or Refinancing Amendment.

 

“Term Lender” shall mean a Lender (including an Incremental Term Loan Lender, an
Extended Term Loan Lender and a Refinancing Term Loan Lender) with a Term
Facility Commitment or with outstanding Term Loans.

 

“Term Loan Installment Date” shall mean any Initial Term A Loan Installment Date
or any Other Term Loan Installment Date.

 

“Term Loans” shall mean the Initial Term A Loans and/or the Other Term Loans.

 

“Termination Date” shall mean the date on which (a) all Commitments shall have
been terminated, (b) the principal of and interest on each Loan, all Fees and
all other expenses or amounts payable under any Loan Document shall have been
paid in full in cash (other than in respect of contingent indemnification and
expense reimbursement claims not then due), and (c) all Letters of Credit (other
than those that have been Cash Collateralized with the Minimum L/C Collateral
Amount in accordance with Section 2.05(k)) have been cancelled or have expired
and all amounts drawn or paid thereunder have been reimbursed in full in cash.

 

60

--------------------------------------------------------------------------------

 

“Test Period” shall mean, on any date of determination, the period of four
consecutive fiscal quarters of Parent then most recently ended (taken as one
accounting period) for which financial statements have been (or were required to
be) delivered pursuant to Section 5.04(a) or 5.04(b); provided that prior to the
first date financial statements have been delivered pursuant to
Section 5.04(a) or 5.04(b), the Test Period in effect shall be the most recently
ended full four fiscal quarter period prior to the Spinoff Date for which
financial statements would have been required to be delivered hereunder had the
Spinoff Date occurred prior to the end of such period.

 

“Third Party Funds” shall mean any accounts or funds, or any portion thereof,
received by Parent or any Subsidiary as agent on behalf of third parties in
accordance with a written agreement that imposes a duty upon Parent or one or
more of Subsidiaries to collect and remit those funds to such third parties.

 

“Title Insurer” shall have the meaning assigned to such term in the definition
of the term “Collateral and Guarantee Requirement.”

 

“Total Net Leverage Ratio” shall mean, as of any date of determination, the
ratio of (a) Consolidated Total Net Debt as of such date to (b) Adjusted
Consolidated EBITDA for the most recently ended Test Period for which financial
statements of Parent have been delivered (or were required to be delivered) as
required by this Agreement (or for purposes of the Financial Covenant, the Test
Period ending on such date), all determined on a consolidated basis in
accordance with GAAP; provided that Adjusted Consolidated EBITDA shall be
determined for the relevant Test Period on a Pro Forma Basis.

 

“Trade Letters of Credit” shall have the meaning assigned to such term in
Section 2.05(a).

 

“Transaction Documents” shall mean (x) the Loan Documents and (y) the Transition
Services Agreement, Tax Matters Agreement, Employee Matters Agreement and
Trademark License Agreement, each as described in the Form 10.

 

“Transaction Expenses” shall have the meaning assigned to such term in the
definition of “Transactions.”

 

“Transactions” shall mean, collectively:

 

(a) the internal restructuring transactions to be undertaken by New JCI, JCI,
Parent, the Initial Borrower and their subsidiaries prior to, concurrently with,
or following the Spinoff Date, in order to facilitate the Spinoff, so long as
not materially inconsistent with the steps memo provided to the Lenders prior to
the Signing Date (and, to the extent any such transaction differs from the steps
memo, so long as any such transaction does not cause the Spinoff Business to be
materially inconsistent with the model provided by JCI to the Administrative
Agent), including:

 

(i) sales or transfers of any assets of Parent, the Initial Borrower or any of
their subsidiaries or any Equity Interests in any such subsidiaries,

 

(ii) any dividends or distributions by Parent, the Initial Borrower or their
subsidiaries, or any other transfers thereby to New JCI, JCI or any Affiliate or
subsidiary thereof, and including the dividend, distribution or other transfer
of the proceeds of the Senior Notes and the Loans under this Agreement made on
or prior to the Spinoff Date,

 

(iii) any other transaction described in the registration statement on Form 10
filed by Parent with the U.S. Securities and Exchange Commission or any exhibit
thereto (including the information statement to be sent to shareholders of JCI
(or, after the consummation of the Merger, New JCI)) (as amended, supplemented
or modified from time to time (x) prior to the Signing Date or (y) in a manner
not materially adverse to the Lenders, prior to the Spinoff Date, the
“Form 10”), and

 

61

--------------------------------------------------------------------------------


 

(iv) any related intercompany transactions that Parent or the Initial Borrower
deem reasonably necessary or beneficial in connection therewith and that are not
adverse to the Lenders in any material respect,

 

(b) the filing and distribution of the Form 10, and the distribution of Equity
Interests in Parent to the shareholders of New JCI in connection with the
consummation of the Spinoff,

 

(c) the entry into this Agreement and the incurrence of Obligations hereunder,

 

(d) the incurrence of the Senior Notes, and

 

(e) the payment of fees and expenses and other costs incurred in connection with
the foregoing (the “Transaction Expenses”).

 

“Treaty Lender” shall mean a Lender which is not a QPP Lender and :

 

(a)                                 is treated as a resident of a Treaty State
for purposes of the Treaty;

 

(b)                                 does not carry on a business in the United
Kingdom through a permanent establishment with which that Lender’s participation
in the Loan is effectively connected; and

 

(c)                                  meets all other conditions in such Treaty
State’s Treaty to obtain full exemption from United Kingdom taxation on interest
payable to that Lender in respect of an advance under a Loan Document.

 

“Treaty State” shall mean a jurisdiction having a double taxation agreement (a
“Treaty”) with the United Kingdom which makes provision for full exemption from
Tax imposed by the United Kingdom on interest.

 

“Type” shall mean, when used in respect of any Loan or Borrowing, the Rate by
reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined.  For purposes hereof, the term “Rate” shall include the
Adjusted LIBO Rate and the ABR.

 

“UK” shall mean the United Kingdom of Great Britain and Northern Ireland.

 

“UK Loan Party” shall mean any Loan Party that is resident for Tax purposes in
the United Kingdom.

 

“UK Non-Bank Lender” shall mean where a Lender becomes a Party after the day on
which this Agreement is entered into, a Lender which gives a Tax Confirmation in
the Incremental Assumption Agreement or Assignment and Acceptance which it
executes on becoming a Party.

 

“Uniform Commercial Code” or “UCC” shall mean the Uniform Commercial Code as the
same may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

 

“United States” shall mean the United States of America.

 

“Unreimbursed Amount” shall have the meaning assigned to such term in
Section 2.05(e).

 

“Unrestricted Cash” shall mean cash or Permitted Investments of Parent or any of
its Subsidiaries that would not appear as “restricted” on a consolidated balance
sheet of Parent or any of its Subsidiaries.

 

“Unrestricted Cash Amount” shall mean, on any date, the lesser of $500,000,000
and the aggregate amount of Unrestricted Cash of Parent and its Subsidiaries on
such date.

 

62

--------------------------------------------------------------------------------


 

“Unrestricted Subsidiary” shall mean (1) any Subsidiary of Parent (other than a
Borrower), whether now owned or acquired or created after the Spinoff Date, that
is designated on or after the Spinoff Date by the Borrower Representative as an
Unrestricted Subsidiary hereunder by written notice to the Administrative Agent;
provided, that the Borrower Representative shall only be permitted to so
designate a new Unrestricted Subsidiary on or after the Spinoff Date so long as
(a) no Default or Event of Default has occurred and is continuing or would
result therefrom, (b) immediately after giving effect to such designation,
Parent shall be in Pro Forma Compliance with the Financial Covenant as of the
last day of the then most recently ended Test Period, (c) all Investments in
such Unrestricted Subsidiary at the time of designation (as contemplated by the
immediately following sentence) are permitted in accordance with the relevant
requirements of Section 6.04, (d) such Subsidiary being designated as an
“Unrestricted Subsidiary” shall also, concurrently with such designation and
thereafter, constitute an “unrestricted subsidiary” under any Material
Indebtedness issued or incurred on or after the Spinoff Date and (e) if such
designation is on the Spinoff Date, the designation shall not occur until the
conditions set forth in the definition of “Spinoff Date” are satisfied (or
waived in accordance with Section 9.08); and (2) any subsidiary of an
Unrestricted Subsidiary (unless transferred to such Unrestricted Subsidiary or
any of its subsidiaries by Parent or one or more of its Subsidiaries after the
date of the designation of the parent entity as a “Unrestricted Subsidiary”
hereunder, in which case the subsidiary so transferred would be required to be
independently designated in accordance with preceding clause (1)). The
designation of any Subsidiary as an Unrestricted Subsidiary shall constitute an
Investment by Parent (or its Subsidiaries) therein at the date of designation in
an amount equal to the Fair Market Value of Parent’s (or its Subsidiaries’)
Investments therein, which shall be required to be permitted on such date in
accordance with Section 6.04 (and not as an Investment permitted thereby in a
Subsidiary).  The Borrower Representative may designate any Unrestricted
Subsidiary to be a Subsidiary for purposes of this Agreement (each, a
“Subsidiary Redesignation”); provided, that (i) no Default or Event of Default
has occurred and is continuing or would result therefrom (after giving effect to
the provisions of the immediately succeeding sentence), (ii) immediately after
giving effect to such redesignation, Parent shall be in Pro Forma Compliance
with the Financial Covenant (if applicable) as of the last day of the most
recently ended Test Period and (iii) the Borrower Representative shall have
delivered to the Administrative Agent an officer’s certificate executed by a
Responsible Officer of the Borrower Representative, certifying to the best of
such officer’s knowledge, compliance with the requirements of preceding
clause (i).  The designation of any Unrestricted Subsidiary as a Subsidiary on
or after the Spinoff Date shall constitute (i) the incurrence at the time of
designation of any Investment, Indebtedness or Liens of such Subsidiary existing
at such time and (ii) a return on any Investment by the applicable Loan Party
(or its relevant Subsidiaries) in Unrestricted Subsidiaries pursuant to the
preceding sentence in an amount equal to the Fair Market Value at the date of
such designation of such Loan Party’s (or its relevant Subsidiaries’) Investment
in such Subsidiary.

 

“U.S. Collateral Agreement” shall mean the U.S. Collateral Agreement
substantially in the form of Exhibit L dated as of the Spinoff Date, among each
U.S. Loan Party, each other Loan Party that owns Equity Interests of a person
incorporated or organized under the law of the United States, any state thereof,
or the District of Columbia (other than Excluded Securities) (provided that the
grant by any such other Loan Party under the U.S. Collateral Agreement shall be
solely with respect to such Equity Interests and related rights and assets as
expressly set forth in the U.S. Collateral Agreement) and the Collateral Agent,
as may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time.

 

“U.S. Loan Party” shall mean a Loan Party that is organized or incorporated
under the laws of the United States of America, any state thereof, or the
District of Columbia.

 

“U.S. Person” shall mean any person that is a “United States Person” as defined
in Section 7701(a)(30) of the Code.

 

“U.S. Pledged Collateral” shall have the meaning assigned to such term in the
U.S. Collateral Agreement.

 

“U.S. Subsidiary” shall mean any Subsidiary that is not a Foreign Subsidiary.

 

“U.S. Tax Loan Party” shall mean:

 

(a)                                 a Borrower which is resident for Tax
purposes in the United States; or

 

63

--------------------------------------------------------------------------------


 

(b)                                 a Loan Party some or all of whose payments
under the Loan Documents are from sources within the United States for U.S.
federal income tax purposes.

 

“U.S. Tax Compliance Certificate” shall have the meaning assigned to such term
in Section 2.17(d).

 

“USA PATRIOT Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107 56 (signed into law October 26, 2001)).

 

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing:  (a) the sum of the
products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment; by (b) the then outstanding principal
amount of such Indebtedness.

 

“Wholly Owned Subsidiary” of any person shall mean a subsidiary of such person,
all of the Equity Interests of which (other than directors’ qualifying shares or
nominee or other similar shares required pursuant to applicable law) are owned
by such person or another Wholly Owned Subsidiary of such person.  Unless the
context otherwise requires, “Wholly Owned Subsidiary” shall mean a Subsidiary of
Parent that is a Wholly Owned Subsidiary of Parent.

 

“Withdrawn Certificate” shall mean a withdrawn certificate for the purposes of
the QPP Regulation.

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

 

Section 1.02                             Terms Generally; GAAP.  The definitions
set forth or referred to in Section 1.01 shall apply equally to both the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.”  All references herein to
Articles, Sections, Exhibits and Schedules shall be deemed references to
Articles and Sections of, and Exhibits and Schedules to, this Agreement unless
the context shall otherwise require.  Except as otherwise expressly provided
herein, any reference in this Agreement to any Loan Document shall mean such
document as amended, restated, amended and restated, supplemented or otherwise
modified from time to time.  Except as otherwise expressly provided herein
(including, for the avoidance of doubt, the proviso in the definition of
“Capitalized Lease Obligations”), all terms of an accounting or financial nature
shall be construed in accordance with GAAP, as in effect from time to time;
provided, that if at any time, any change in GAAP would affect the computation
of any financial ratio or requirement in the Loan Documents and the Borrower
Representative notifies the Administrative Agent that the Borrowers request an
amendment (or if the Administrative Agent notifies the Borrower Representative
that the Required Lenders request an amendment), the Administrative Agent, the
Lenders and the Borrowers shall, at no cost to the Borrowers, negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, and such financial ratio or
requirement shall be interpreted on the basis of GAAP as in effect and applied
immediately before such change shall have become effective until such provision
is amended in accordance herewith.  Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made (i) without giving effect to any election under Accounting
Standards Codification 825-10-25 (or any other Accounting Standards Codification
or Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of Parent or any Subsidiary at “fair value,”
as defined therein, (ii) without giving effect to any

 

64

--------------------------------------------------------------------------------


 

treatment of Indebtedness in respect of convertible debt instruments under
Accounting Standards Codification 470-20 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any such Indebtedness in a reduced or bifurcated manner as described
therein, and such Indebtedness shall at all times be valued at the full stated
principal amount thereof and (iii) for the avoidance of doubt, except as
provided in the definition of “Consolidated Net Income,” without giving effect
to the financial condition, results and performance of the Unrestricted
Subsidiaries.

 

Section 1.03                             Effectuation of Transactions.  Each of
the representations and warranties of the Borrowers contained in this Agreement
(and all corresponding definitions) and applicable on the Spinoff Date and
thereafter, are made after giving effect to the Transactions, unless the context
otherwise requires.

 

Section 1.04                             Timing of Payment or Performance. 
Except as otherwise expressly provided herein, when the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment or performance shall extend to the immediately succeeding Business
Day.

 

Section 1.05                             Times of Day.  Unless otherwise
specified herein, all references herein to times of day shall be references to
Local Time.

 

Section 1.06                             Classification of Loans and
Borrowings.  For purposes of this Agreement, Loans may be classified and
referred to by Class (e.g., an “Initial Revolving Loan”) or by Type (e.g., a
“Eurocurrency Loan”) or by Class and Type (e.g., a “Eurocurrency Initial
Revolving Loan”).  Borrowings also may be classified and referred to by
Class (e.g., an “Initial Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., an “Initial Eurocurrency Revolving
Borrowing”).

 

Section 1.07                             Change of Currency.

 

(a)                                 Each obligation of the Borrowers to make a
payment denominated in the national currency unit of any member state of the
European Union that adopts the Euro as its lawful currency after the date hereof
shall be redenominated into Euro at the time of such adoption, provided that if
and to the extent that such legislation or member state provides that any such
obligation may be paid by debtors in either the Euro or such other currency,
then the Borrowers shall be permitted to repay such amount either in the Euro or
such other currency.  If, in relation to the currency of any such member state,
the basis of accrual of interest expressed in this Agreement in respect of that
currency shall be inconsistent with any convention or practice in the London
interbank market for the basis of accrual of interest in respect of the Euro,
such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Borrowing in the currency of such member state is
outstanding immediately prior to such date, such replacement shall take effect,
with respect to such Borrowing, at the end of the then current Interest Period.

 

(b)                                 Each provision of this Agreement shall be
subject to such reasonable changes of construction as the Administrative Agent
and the Borrower Representative, acting together, may from time to time
reasonably and mutually specify to be appropriate to reflect the adoption of the
Euro by any member state of the European Union and any relevant market
conventions or practices relating to the Euro.

 

(c)                                  Each provision of this Agreement also shall
be subject to such reasonable changes of construction as the Administrative
Agent and the Borrower Representative, acting together, may from time to time
reasonably and mutually specify to be appropriate to reflect a change in
currency of any other country and any relevant market conventions or practices
relating to the change in currency.

 

Section 1.08                             Exchange Rates; Currency Equivalents;
Basket Calculations.

 

(a)                                 The Administrative Agent, shall determine
the Spot Rates as of each Revaluation Date to be used for calculating Dollar
Equivalent amounts of Credit Events and Revolving Facility Credit Exposure
denominated in Alternative Currencies.  Such Spot Rates shall become effective
as of such Revaluation Date and shall be the Spot Rates employed in converting
any amounts between the applicable currencies until the next Revaluation Date to

 

65

--------------------------------------------------------------------------------


 

occur.  Except for purposes of financial statements delivered by Loan Parties
hereunder or calculating covenants hereunder or except as otherwise provided
herein, whenever referring to a borrowing, conversion, continuation or
prepayment of a Eurocurrency Loan in an Alternative Currency hereunder, or the
issuance, amendment or extension of a Letter of Credit in an Alternative
Currency, the applicable amount of such Eurocurrency Loan or such Letter of
Credit for purposes of the Loan Documents shall be such Dollar Equivalent amount
as so determined by the Administrative Agent in respect of the date of such
determination as if such date were the Revaluation Date.

 

(b)                                 Wherever in this Agreement in connection
with a Borrowing, conversion, continuation or prepayment of a Eurocurrency Loan
or the issuance, amendment or extension of a Letter of Credit, an amount, such
as a required minimum or multiple amount, is expressed in Dollars, but such
Borrowing, Eurocurrency Loan or Letter of Credit is denominated in an
Alternative Currency, such amount shall be the relevant Alternative Currency
Equivalent of such Dollar amount (rounded to the nearest unit of such
Alternative Currency, with 0.5 of a unit being rounded upward), as determined by
the Administrative Agent on the basis of the Spot Rate (determined in respect of
the most recent Revaluation Date).

 

(c)                                  The Administrative Agent does not warrant,
nor accept responsibility, nor shall the Administrative Agent have any liability
with respect to the administration, submission or any other matter related to
the Adjusted LIBO Rate or with respect to any comparable or successor rate
thereto.

 

(d)                                 Notwithstanding the foregoing, for purposes
of determining compliance with any covenant in Article VI, (i) with respect to
any amount of cash on deposit, Indebtedness, Investment, Restricted Payment,
Lien, Disposition or Attributable Receivables Indebtedness (each, a “Covenant
Transaction”) in a currency other than Dollars, no Default or Event of Default
shall be deemed to have occurred solely as a result of changes in rates of
exchange occurring after the time such Covenant Transaction is incurred or made,
and (ii) with respect to any Covenant Transaction incurred or made in reliance
on a provision that makes reference to a percentage of Consolidated Total
Assets, no Default or Event of Default shall be deemed to have occurred solely
as a result of changes in the amount of Consolidated Total Assets occurring
after the time such Covenant Transaction is incurred or made in reliance on such
provision.

 

(e)                                  For purposes of determining compliance with
any covenant in Article VI (other than the Financial Covenant), with respect to
the amount of any Covenant Transaction in a currency other than Dollars, such
amount (i) if incurred or made in reliance on a fixed Dollar basket, will be
converted into Dollars based on the relevant currency exchange rate in effect on
the Spinoff Date, and (ii) if incurred in reliance on a percentage or ratio
basket, will be converted into Dollars based on the relevant currency exchange
rate in effect on the date such Covenant Transaction is incurred or made and
such percentage or ratio basket will be measured at the time such Covenant
Transaction is incurred or made.

 

(f)                                   If at any time on or following the Signing
Date all of the Participating Member States that had adopted the Euro as their
lawful currency on or prior to the Signing Date cease to have the Euro as their
lawful national currency unit, then the Borrower Representative, the
Administrative Agent, and the Lenders will negotiate in good faith to amend the
Loan Documents to (a) follow any generally accepted conventions and market
practice with respect to redenomination of obligations originally denominated in
Euro, and (b) otherwise appropriately reflect the change in currency.

 

Section 1.09                             Letter of Credit Amounts.  Unless
otherwise specified herein, the amount of a Letter of Credit at any time shall
be deemed to be the Dollar Equivalent of the stated amount of such Letter of
Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any agreement related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the Dollar
Equivalent of the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time.

 

Section 1.10                             Additional Alternative Currencies.

 

(a)                                 Parent may from time to time request that
Eurocurrency Revolving Loans be made and/or Letters of Credit be issued in a
currency other than those specifically listed in the definition of “Alternative
Currency;” provided that such requested currency is a lawful currency (other
than Dollars) that is readily transferable and

 

66

--------------------------------------------------------------------------------


 

readily convertible into Dollars in the London interbank market. Such request
shall be subject to the approval of the Administrative Agent and the Revolving
Facility Lenders; and in the case of any such request with respect to the
issuance of Letters of Credit, such request shall also be subject to the
approval of the applicable Issuing Bank.

 

(b)                                 Any such request shall be made to the
Administrative Agent not later than 11:00 a.m. (New York time), fifteen (15)
Business Days prior to the date of the desired Borrowing or issuance of a Letter
of Credit (or such other time or date as may be agreed by the Administrative
Agent and, in the case of any such request pertaining to Letters of Credit, the
applicable Issuing Bank, in its or their sole discretion). In the case of any
such request pertaining to Eurocurrency Revolving Loans, the Administrative
Agent shall promptly notify each Revolving Facility Lender thereof; and in the
case of any such request pertaining to Letters of Credit, the Administrative
Agent shall also promptly notify the applicable Issuing Bank thereof. Each
Revolving Facility Lender and the applicable Issuing Bank (in the case of a
request pertaining to Letters of Credit) shall notify the Administrative Agent,
not later than 11:00 a.m. (New York time), five (5) Business Days after receipt
of such request whether it consents, in its sole discretion, to the making of
Eurocurrency Revolving Loans or the issuance of Letters of Credit, as the case
may be, in such requested currency.

 

(c)                                  Any failure by a Revolving Facility Lender
or an Issuing Bank, as the case may be, to respond to such request within the
time period specified in the preceding sentence shall be deemed to be a refusal
by such Revolving Facility Lender or Issuing Bank, as the case may be, to permit
Eurocurrency Revolving Loans to be made or Letters of Credit to be issued in
such requested currency. If the Administrative Agent and all the Lenders consent
to making Eurocurrency Revolving Loans in such requested currency, the
Administrative Agent shall so notify Parent and such currency shall thereupon be
deemed for all purposes to be an Alternative Currency hereunder for purposes of
any Borrowing of Eurocurrency Revolving Loans; and if the applicable Issuing
Banks also consent to the issuance of Letters of Credit in such requested
currency, the Administrative Agent shall so notify the applicable Borrower and
such currency shall thereupon be deemed for all purposes to be an Alternative
Currency hereunder for purposes of any Letter of Credit issuances. If the
Administrative Agent shall fail to obtain consent to any request for an
additional currency under this Section 1.10, the Administrative Agent shall
promptly so notify the applicable Borrower.

 

Section 1.11                             Jersey terms.                          
In this Agreement, where it relates to a person incorporated or formed or having
its centre of main interests in Jersey, a reference to:

 

(a)                                 a winding up, administration or dissolution
includes, without limitation, bankruptcy (as that term is interpreted pursuant
to Article 8 of the Interpretation (Jersey) Law 1954), a compromise or
arrangement of the type referred to in Article 125 of the Companies (Jersey)
Law’ 1991, any procedure or process referred to in Part 21 of the Companies
(Jersey) Law 1991, and any other similar proceedings affecting the rights of
creditors generally under Jersey law, and shall be construed so as to include
any equivalent or analogous proceedings;

 

(b)                                 a receiver, administrative receiver,
administrator or the like includes, without limitation, the Viscount of the
Royal Court of Jersey, autorisés or any other person performing the same
function of each of the foregoing; and

 

(c)                                  a lien or a security interest includes,
without limitation, any hypothèque whether conventional, judicial granted or
arising by operation of law and any security interest created pursuant to the
Security Interest (Jersey) Law 1983 or Security Interests (Jersey) Law 2012 and
any related legislation.

 

ARTICLE II

 

The Credits

 

Section 2.01                             Commitments.  Subject to the terms and
conditions set forth herein:

 

(a)                                 each Lender agrees, severally and not
jointly, to make Initial Term A Loans in Dollars to the Initial Borrower from
time to time during the Availability Period in an aggregate principal amount
that will not exceed its then outstanding Initial Term A Loan Commitment (as
reduced from time to time in

 

67

--------------------------------------------------------------------------------


 

accordance with Section 2.08(a)); provided that (i) there shall be no more than
three separate borrowings of Initial Term A Loans, (ii) each Borrowing of
Initial Term A Loans shall reduce the Initial Term A Loan Commitments in
accordance with Section 2.08(a) and (iii) all Initial Term A Loans (if and when
funded) shall have the same terms and shall be treated as a single Class for all
purposes, except that interest on each Borrowing of Initial Term A Loans shall
commence to accrue from the date of funding thereof,

 

(b)                                 each Lender agrees, severally and not
jointly, to make Revolving Facility Loans of a Class in Dollars and, from and
after the Spinoff Date, any Alternative Currency to the applicable Borrower from
time to time during the Availability Period in an aggregate Dollar Equivalent
amount that will not result in (i) such Lender’s Revolving Facility Credit
Exposure of such Class exceeding such Lender’s Revolving Facility Commitment of
such Class, or (ii) the Revolving Facility Credit Exposure of such
Class exceeding the total Revolving Facility Commitments of such Class; provided
that (x) no more than the Dollar Equivalent of $750,000,000 of Revolving
Facility Credit Exposure shall be permitted to be outstanding prior to the
Spinoff Date and (y) no Revolving Facility Loans may be made prior to the
termination in full of the Initial Term A Loan Commitments that are in effect on
the Closing Date.  Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrowers may borrow, prepay and reborrow
Revolving Facility Loans,

 

(c)                                  each Lender having an Incremental
Commitment agrees, severally and not jointly, subject to the terms and
conditions set forth in the applicable Incremental Assumption Agreement, to make
Incremental Loans to the applicable Borrower, in an aggregate principal amount
not to exceed its Incremental Commitment, and

 

(d)                                 amounts of Term Loans borrowed under
Section 2.01(a) or Section 2.01(c) that are repaid or prepaid may not be
reborrowed.

 

Section 2.02                             Loans and Borrowings.

 

(a)                                 Each Loan shall be made as part of a
Borrowing consisting of Loans under the same Facility and of the same Type made
by the Lenders ratably in accordance with their respective Commitments under the
applicable Facility; provided, however, that Revolving Facility Loans of any
Class shall be made by the Revolving Facility Lenders of such Class ratably in
accordance with their respective Revolving Facility Percentages on the date such
Loans are made hereunder.  The failure of any Lender to make any Loan required
to be made by it shall not relieve any other Lender of its obligations
hereunder; provided, that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.

 

(b)                                 Subject to Section 2.14, each Borrowing
shall be comprised entirely of ABR Loans or Eurocurrency Loans as the Borrower
Representative may request in accordance herewith. Each Lender at its option may
make any ABR Loan or Eurocurrency Loan by causing any U.S. or non-U.S. branch or
Affiliate of such Lender to make such Loan (and in the case of an Affiliate, the
provisions of Sections 2.15, 2.16 and 2.17 shall apply to such Affiliate to the
same extent as to such Lender); provided, that any exercise of such option shall
not affect the obligation of any Borrower to repay such Loan in accordance with
the terms of this Agreement and such Lender shall not be entitled to any amounts
payable under Section 2.15 or 2.17 solely in respect of increased costs
resulting from such exercise and existing at the time of such exercise.

 

(c)                                  [Reserved].

 

(d)                                 At the commencement of each Interest Period
for any Eurocurrency Revolving Facility Borrowing, such Borrowing shall be in an
aggregate amount that is an integral multiple of the Borrowing Multiple and not
less than the Borrowing Minimum.  At the time that each ABR Revolving Facility
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of the Borrowing Multiple and not less than the Borrowing
Minimum; provided, that an ABR Revolving Facility Borrowing may be in an
aggregate amount that is equal to the entire unused available balance of the
Revolving Facility Commitments or that is required to finance the reimbursement
of an L/C Disbursement as contemplated by Section 2.05(e).  Borrowings of more
than one Type and Class may be outstanding at the same time; provided, however,
that the Borrower Representative shall not be entitled to request any Borrowing
that, if made, would result in more than (i) 10 Eurocurrency Borrowings

 

68

--------------------------------------------------------------------------------


 

outstanding under all Term Facilities at any time or (ii) 10 Eurocurrency
Borrowings outstanding under all Revolving Facilities at any time.  Borrowings
having different Interest Periods, regardless of whether they commence on the
same date, shall be considered separate Borrowings.

 

(e)                                  Notwithstanding any other provision of this
Agreement, the Borrower Representative shall not be entitled to request, or to
elect to convert or continue, any Borrowing of any Class if the Interest Period
requested with respect thereto would end after the Revolving Facility Maturity
Date or Term Facility Maturity Date for such Class, as applicable.

 

Section 2.03                             Requests for Borrowings.

 

(a)                                 To request a Revolving Facility Borrowing
and/or a Term Borrowing, the Borrower Representative shall notify the
Administrative Agent of such request (a) in the case of a Eurocurrency Borrowing
denominated in Dollars, not later than 12:00 noon, Local Time, three
(3) Business Days before the date of the proposed Borrowing (b) in the case of a
Eurocurrency Borrowing denominated in an Alternative Currency, not later than
11:00 a.m. Local Time, four (4) Business Days before the date of the proposed
Borrowing (or five Business Days in the case of a Special Notice Currency) or
(c) in the case of an ABR Borrowing, by telephone, not later than 11:00
a.m. Local Time, on the Business Day of the proposed Borrowing; provided, that,
any such notice of an ABR Revolving Facility Borrowing to finance the
reimbursement of an L/C Disbursement as contemplated by Section 2.05(e) may be
given no later than 12:00 noon, Local Time, on the date of the proposed
Borrowing.  Each such Borrowing Request shall be irrevocable and (in the case of
telephonic requests) shall be confirmed promptly by hand delivery or electronic
means to the Administrative Agent of a written Borrowing Request signed by the
Borrower Representative.  Each such telephonic and written Borrowing Request
shall specify the following information in compliance with Section 2.02:

 

(i)                  whether such Borrowing is to be a Borrowing of Initial Term
A Loans, Other Term Loans or Revolving Facility Loans of a particular Class, as
applicable and, in the case of Revolving Facility Loans, the Borrower to which
such Loan is to be made;

 

(ii)               the aggregate amount of the requested Borrowing;

 

(iii)            the date of such Borrowing, which shall be a Business Day;

 

(iv)           whether such Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing;

 

(v)              in the case of a Eurocurrency Borrowing, (x) the currency of
the requested Borrowing and (y) the initial Interest Period to be applicable
thereto, which shall be a period contemplated by the definition of the term
“Interest Period”; and

 

(vi)           the location and number of the applicable Borrower’s account to
which funds are to be disbursed.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing; provided, however, that all Borrowings
denominated in Alternative Currencies shall be Eurocurrency Borrowings.  If no
Interest Period is specified with respect to any requested Eurocurrency
Borrowing then the Borrower Representative shall be deemed to have selected an
Interest Period of one month’s duration.  If no currency is specified with
respect to any requested Eurocurrency Borrowing, then the Borrower
Representative shall be deemed to have selected the Borrowing be made in
Dollars.  Promptly following receipt of a Borrowing Request in accordance with
this Section 2.03, the Administrative Agent shall advise each Lender of the
details thereof and of the amount of such Lender’s Loan to be made as part of
the requested Borrowing.

 

Section 2.04                             [Reserved].

 

69

--------------------------------------------------------------------------------


 

Section 2.05                             Letters of Credit.

 

(a)                                 General.  Subject to the terms and
conditions set forth herein, the Borrower Representative may, on and after the
Spinoff Date, request the issuance of one or more letters of credit denominated
in Dollars or in one or more Alternative Currencies in the form of (x) trade
letters of credit in support of trade obligations of Parent and its Subsidiaries
incurred in the ordinary course of business (such letters of credit issued for
such purposes, “Trade Letters of Credit”) and (y) standby letters of credit
issued for any other lawful purposes of Parent and its Subsidiaries (such
letters of credit issued for such purposes, “Standby Letters of Credit”; each
such letter of credit issued hereunder, a “Letter of Credit” and collectively,
the “Letters of Credit”) for the account of Parent, any Borrower or any other
Subsidiary (and, in the case of any Letter of Credit for the account of Parent
or such Subsidiary, such Letter of Credit shall be deemed issued for the joint
and several account of the Borrower which requests the Letter of Credit and
Parent or the applicable Subsidiary) in a form reasonably acceptable to the
applicable Issuing Bank, at any time and from time to time during the applicable
Availability Period and prior to the date that is five (5) Business Days prior
to the applicable Revolving Facility Maturity Date.  In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by a Borrower to, or entered into by a Borrower with, an Issuing Bank
relating to any Letter of Credit, the terms and conditions of this Agreement
shall control.  Notwithstanding anything to the contrary provided in this
Agreement, each letter of credit listed on Schedule 2.05(a) (as may be updated
pursuant to Section 9.08(b) of this Agreement) (each, an “Existing Letter of
Credit”) shall be deemed issued under this Agreement from and after the Spinoff
Date.

 

(b)                                 Notice of Issuance, Amendment, Renewal,
Extension:  Certain Conditions.  To request the issuance of a Letter of Credit
(or the amendment, renewal (other than an automatic extension in accordance with
paragraph (c) of this Section) or extension of an outstanding Letter of Credit),
the Borrower Representative shall hand deliver or telecopy (or transmit by
electronic communication, if arrangements for doing so have been approved by the
applicable Issuing Bank) to the applicable Issuing Bank and the Administrative
Agent (at least three (3) Business Days in advance of the requested date of
issuance, amendment or extension or such shorter period as the Administrative
Agent and the applicable Issuing Bank in their sole discretion may agree) a
notice in the form of Exhibit D-3 requesting the issuance of a Letter of Credit,
or identifying the Letter of Credit to be amended or extended, and specifying
the date of issuance, amendment or extension (which shall be a Business Day),
the Borrower (or Parent, or Subsidiary thereof) for which such Letter of Credit
is to be issued (and, if for Parent or a Subsidiary that is not a Borrower, the
Borrower that is responsible under this Agreement for making payments with
respect to such Letter of Credit hereunder, the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
amount of such Letter of Credit, the name and address of the beneficiary
thereof, whether such Letter of Credit constitutes a Standby Letter of Credit or
a Trade Letter of Credit and such other information as shall be necessary to
issue, amend or extend such Letter of Credit.  If requested by the applicable
Issuing Bank, the Borrower Representative also shall submit a letter of credit
application on such Issuing Bank’s standard form and related documents in
connection with any request for a Letter of Credit and in connection with any
request for a Letter of Credit to be amended, renewed, modified or extended.  A
Letter of Credit shall be issued, amended or extended only if (and upon
issuance, amendment or extension of each Letter of Credit the Borrower
Representative shall be deemed to represent and warrant that), after giving
effect to such issuance, amendment or extension, (i) the Revolving Facility
Credit Exposure shall not exceed the applicable Revolving Facility Commitments,
(ii) with respect to such Issuing Bank, the sum of the aggregate face amount of
Letters of Credit issued by such Issuing Bank, when aggregated with the
outstanding Revolving Facility Loans funded by such Issuing Bank, shall not
exceed its Revolving Facility Commitment, (iii) with respect to such Issuing
Bank, the sum of the aggregate face amount of Letters of Credit issued by such
Issuing Bank shall not exceed its Letter of Credit Commitment, (iv) the
Revolving L/C Exposure shall not exceed the applicable Letter of Credit Sublimit
and (v) prior to the Spinoff Date, the Revolving Facility Credit Exposure shall
not exceed $750,000,000. Additionally, Barclays Bank PLC shall be under no
obligation to issue any Trade Letter of Credit.

 

(c)                                  Expiration Date.  Each Letter of Credit
shall expire at or prior to the close of business on the earlier of (i) the date
one year (unless otherwise mutually agreed upon by the Borrower Representative
and the applicable Issuing Bank) after the date of the issuance of such Letter
of Credit (or, in the case of any extension thereof, one year (unless otherwise
mutually agreed upon by the Borrower Representative and the applicable Issuing
Bank) after such renewal or extension) and (ii) the date that is three
(3) Business Days prior to the applicable Revolving Facility Maturity Date;
provided, that any Letter of Credit may provide for automatic renewal or

 

70

--------------------------------------------------------------------------------

 

extension thereof for an additional period of up to 12 months (which, in no
event, shall extend beyond the date referred to in clause (ii) of this paragraph
(c), except to the extent Cash Collateralized or backstopped pursuant to an
arrangement reasonably acceptable to the relevant Issuing Bank) so long as such
Letter of Credit (any such Letter of Credit, an “Auto Renewal Letter of Credit”)
permits the applicable Issuing Bank to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Auto
Renewal Letter of Credit) by giving prior notice to the beneficiary thereof
within a time period during such twelve-month period to be agreed upon at the
time such Auto Renewal Letter of Credit is issued; provided, further, that if
the applicable Issuing Bank consents in its sole discretion, the expiration date
on any Letter of Credit may extend beyond the date referred to in clause
(ii) above but the participations of the Lenders with Revolving Facility
Commitments of the applicable Class shall terminate on the applicable Revolving
Facility Maturity Date. If any such Letter of Credit is outstanding or is issued
under the Revolving Facility Commitments of any Class after the date that is
three (3) Business Days prior to the Revolving Facility Maturity Date for such
Class the applicable Borrower shall provide Cash Collateral pursuant to
documentation reasonably satisfactory to the Collateral Agent and the relevant
Issuing Bank in an amount equal to the face amount of each such Letter of Credit
on or prior to the date that is three (3) Business Days prior to such Revolving
Facility Maturity Date or, if later, such date of issuance.  Unless otherwise
directed by the applicable Issuing Bank, the applicable Borrower shall not be
required to make a specific request to the applicable Issuing Bank for any such
renewal.  Once an Auto Renewal Letter of Credit has been issued, the Lenders
shall be deemed to have authorized (but may not require) the applicable Issuing
Bank to permit the renewal of such Letter of Credit at any time to an expiry
date not later than such Revolving Facility Maturity Date (except as otherwise
provided in the second proviso to this paragraph (c)).

 

(d)                                 Participations.  By the issuance of a Letter
of Credit (or an amendment to a Letter of Credit increasing the amount thereof)
under the Revolving Facility Commitments of any Class and without any further
action on the part of the applicable Issuing Bank or the Revolving Facility
Lenders, such Issuing Bank hereby grants to each Revolving Facility Lender under
such Class, and each such Revolving Facility Lender hereby acquires from such
Issuing Bank, a participation in such Letter of Credit equal to such Revolving
Facility Lender’s applicable Revolving Facility Percentage of the aggregate
amount available to be drawn under such Letter of Credit.  In consideration and
in furtherance of the foregoing, each Revolving Facility Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the applicable Issuing Bank, such Revolving Facility Lender’s
applicable Revolving Facility Percentage of each L/C Disbursement made by such
Issuing Bank and not reimbursed by the applicable Borrower on the date due as
provided in paragraph (e) of this Section, or of any reimbursement payment
required to be refunded to the applicable Borrower for any reason.  Each
Revolving Facility Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or Event of Default or
reduction or termination of the Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.

 

(e)                                  Reimbursement.  If the applicable Issuing
Bank shall make any L/C Disbursement in respect of a Letter of Credit, the
applicable Borrower shall reimburse such L/C Disbursement by paying to the
Administrative Agent an amount equal to such L/C Disbursement not later than
4:00 p.m. Local Time on the day that is one Business Day after notice of such
L/C Disbursement is received by the applicable Borrower, together with accrued
interest thereon from the date of such L/C Disbursement at the rate applicable
to ABR Revolving Loans of the applicable Class; provided, that the applicable
Borrower may, subject to the conditions to borrowing set forth herein, request
in accordance with Section 2.03 that such payment be financed with an ABR
Revolving Facility Borrowing of the applicable Class, as applicable, and, to the
extent so financed, the applicable Borrower’s obligation to make such payment
shall be discharged and replaced by the resulting Borrowing (and with interest
owing thereon from the date of the respective L/C Disbursement).  In the case of
a Letter of Credit denominated in an Alternative Currency, the applicable
Borrower shall reimburse the applicable Issuing Bank in Dollars, unless the
applicable Issuing Bank (at its option) shall have specified in such notice that
it will require reimbursement in such Alternative Currency.  In the case of any
such reimbursement in Dollars of a drawing under a Letter of Credit denominated
in an Alternative Currency, the applicable Issuing Bank shall notify the
applicable Borrower of the Dollar Equivalent of the amount of the drawing
promptly following the determination thereof.  If the applicable Borrower fails
to reimburse any L/C Disbursement when due, then the Administrative Agent shall
promptly notify the applicable Issuing Bank and each other applicable Revolving
Facility Lender of the applicable L/C Disbursement, the payment then due from
the applicable Borrower in respect thereof (the “Unreimbursed Amount”) and, in
the case of a Revolving Facility

 

71

--------------------------------------------------------------------------------


 

Lender, such Lender’s Revolving Facility Percentage thereof.  Promptly following
receipt of such notice, each Revolving Facility Lender with a Revolving Facility
Commitment of the applicable Class shall pay to the Administrative Agent its
Revolving Facility Percentage of the Unreimbursed Amount in the same manner as
provided in Section 2.06 with respect to Loans made by such Lender (and
Section 2.06 shall apply, mutatis mutandis, to the payment obligations of the
Revolving Facility Lenders), and the Administrative Agent shall promptly pay to
the applicable Issuing Bank the amounts so received by it from the Revolving
Facility Lenders.  Promptly following receipt by the Administrative Agent of any
payment from the applicable Borrower pursuant to this paragraph, the
Administrative Agent shall distribute such payment to the applicable Issuing
Bank or, to the extent that Revolving Facility Lenders have made payments
pursuant to this paragraph to reimburse such Issuing Bank, then to such Lenders
and such Issuing Bank as their interests may appear.  Any payment made by a
Revolving Facility Lender pursuant to this paragraph to reimburse an Issuing
Bank for any L/C Disbursement (other than the funding of an ABR Revolving Loan
as contemplated above) shall not constitute a Loan and shall not relieve the
applicable Borrower of its obligations to reimburse such L/C Disbursement.

 

(f)                                   Obligations Absolute.  The Borrowers’
obligations to reimburse L/C Disbursements as provided in paragraph (e) of this
Section shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the applicable Issuing Bank under a Letter of Credit against presentation of a
draft or other document that does not comply with the terms of such Letter of
Credit or (iv) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section, constitute a legal or equitable discharge of, or provide a right of
setoff against, the Borrowers’ obligations hereunder.  Neither the
Administrative Agent, the Lenders nor any Issuing Bank, nor any of their Related
Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of
such Issuing Bank, or any of the circumstances referred to in clauses (i),
(ii) or (iii) of the first sentence; provided, that the foregoing shall not be
construed to excuse the applicable Issuing Bank from liability to any Borrower
to the extent of any direct damages (as opposed to special, indirect,
consequential or punitive damages, claims in respect of which are hereby waived
by each Borrower to the extent permitted by applicable law) suffered by such
Borrower that are determined by final and binding decision of a court of
competent jurisdiction to have been caused by such Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof.  The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of the applicable Issuing Bank, such Issuing Bank shall be deemed to
have exercised care in each such determination.  In furtherance of the foregoing
and without limiting the generality thereof, the parties agree that, with
respect to documents presented that appear on their face to be in substantial
compliance with the terms of a Letter of Credit, the applicable Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

(g)                                  Disbursement Procedures.  The applicable
Issuing Bank shall, promptly following its receipt thereof, examine all
documents purporting to represent a demand for payment under a Letter of
Credit.  Such Issuing Bank shall promptly notify the Administrative Agent and
the applicable Borrower by telephone (confirmed by electronic means) of any such
demand for payment under a Letter of Credit and whether such Issuing Bank has
made or will make an L/C Disbursement thereunder; provided, that any failure to
give or delay in giving such notice shall not relieve the applicable Borrower of
its obligations to reimburse such Issuing Bank and the Revolving Facility
Lenders with respect to any such L/C Disbursement.

 

(h)                                 Interim Interest.  If an Issuing Bank shall
make any L/C Disbursement, then, unless the applicable Borrower reimburses such
L/C Disbursement in full on the date such L/C Disbursement is made, the unpaid
Dollar Equivalent amount thereof shall bear interest, for each day from and
including the date such L/C Disbursement is

 

72

--------------------------------------------------------------------------------


 

made to but excluding the date that the applicable Borrower reimburses such L/C
Disbursement, at the rate per annum then applicable to ABR Revolving Loans of
the applicable Class; provided, that, if such L/C Disbursement is not reimbursed
by the applicable Borrower when due pursuant to paragraph (e) of this Section,
then Section 2.13(c) shall apply.  Interest accrued pursuant to this paragraph
shall be for the account of the applicable Issuing Bank, except that interest
accrued on and after the date of payment by any Revolving Facility Lender
pursuant to paragraph (e) of this Section to reimburse such Issuing Bank shall
be for the account of such Revolving Facility Lender to the extent of such
payment.

 

(i)                                     Replacement of an Issuing Bank.  An
Issuing Bank may be replaced at any time by written agreement among the Borrower
Representative, the Administrative Agent, the replaced Issuing Bank and the
successor Issuing Bank.  The Administrative Agent shall notify the Revolving
Facility Lenders of any such replacement of an Issuing Bank.  At the time any
such replacement shall become effective, the applicable Borrower(s) shall pay
all unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12.  From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
replaced Issuing Bank under this Agreement with respect to Letters of Credit to
be issued thereafter and (ii) references herein to the term “Issuing Bank” shall
be deemed to refer to such successor or to any previous Issuing Bank, or to such
successor and all previous Issuing Banks, as the context shall require.  After
the replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall
remain a party hereto and shall continue to have all the rights and obligations
of such Issuing Bank under this Agreement with respect to Letters of Credit
issued by it prior to such replacement but shall not be required to issue
additional Letters of Credit.

 

(j)                                    Cash Collateralization Following Certain
Events.  If and when any Borrower is required to Cash Collateralize any
Revolving L/C Exposure relating to any outstanding Letters of Credit pursuant to
any of Section 2.11(d), 2.11(e), 2.24(a)(v) or 7.01, such Borrower shall deposit
in an account with or at the direction of the Collateral Agent, in the name of
the Collateral Agent and for the benefit of the Revolving Facility Lenders, an
amount in cash equal to 102% of the Revolving L/C Exposure as of such date plus
any accrued but unpaid interest thereon (or, in the case of Sections 2.11(d),
2.11(e) and 2.24(a)(v), the portion thereof required by such sections).  Each
deposit of Cash Collateral (x) made pursuant to this paragraph or (y) made by
the Administrative Agent pursuant to Section 2.24(a)(ii), in each case, shall be
held by the Collateral Agent as collateral for the payment and performance of
the obligations of such Borrower under this Agreement.  The Collateral Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such account and the Borrowers hereby grant the Collateral
Agent, for the ratable benefit of the Secured Parties, a security interest in
such account.  Other than any interest earned on the investment of such
deposits, which investments shall be made (unless an Event of Default shall be
continuing) at the Borrower Representative’s request in Permitted Investments
and at the risk and expense of the Borrowers, such deposits shall not bear
interest.  Interest or profits, if any, on such investments shall accumulate in
such account.  Moneys in such account shall be applied by the Collateral Agent
to reimburse each Issuing Bank for L/C Disbursements for which such Issuing Bank
has not been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the applicable Borrower for the
Revolving L/C Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of the Required Revolving Lenders), be
applied to satisfy other Loan Obligations.  If any Borrower is required to
provide an amount of Cash Collateral hereunder as a result of the occurrence of
an Event of Default or the existence of a Defaulting Lender or the occurrence of
a limit under Sections 2.11(d) or (e) being exceeded, such amount (to the extent
not applied as aforesaid) shall be returned to the applicable Borrower within
three (3) Business Days after all Events of Default have been cured or waived or
the termination of the Defaulting Lender status or the limits under
Sections 2.11(d) and (e) no longer being exceeded, as applicable.

 

(k)                                 Cash Collateralization Following Termination
of the Revolving Facility.  Notwithstanding anything to the contrary herein, in
the event of the prepayment in full of all outstanding Revolving Facility Loans
and the termination of all Revolving Facility Commitments (a “Revolving Facility
Termination Event”) in connection with which the Borrower Representative
notifies any one or more Issuing Banks that it intends to maintain one or more
Letters of Credit initially issued under this Agreement in effect after the date
of such Revolving Facility Termination Event (each, a “Continuing Letter of
Credit”), then the security interest of the Collateral Agent in the Collateral
under the Security Documents may be terminated in accordance with Section 9.18
if each such Continuing Letter of Credit is Cash Collateralized (in the same
currency in which such Continuing Letter of Credit is denominated) in an amount
equal to the Minimum L/C Collateral Amount, which shall be deposited with or at
the direction of each such Issuing Bank.

 

73

--------------------------------------------------------------------------------


 

(l)                                     Additional Issuing Banks.  From time to
time, the Borrower Representative may by notice to the Administrative Agent
designate any Lender (in addition to the initial Issuing Banks) which agrees (in
its sole discretion) to act in such capacity and is reasonably satisfactory to
the Administrative Agent as an Issuing Bank.  Each such additional Issuing Bank
shall execute a counterpart of this Agreement upon the approval of the
Administrative Agent (which approval shall not be unreasonably withheld) and
shall thereafter be an Issuing Bank hereunder for all purposes.

 

(m)                             Reporting.  Unless otherwise requested by the
Administrative Agent, each Issuing Bank (other than the Administrative Agent or
its Affiliates) shall (i) provide to the Administrative Agent copies of any
notice received from the Borrower Representative pursuant to Section 2.05(b) no
later than the next Business Day after receipt thereof and (ii) report in
writing to the Administrative Agent (A) on or prior to each Business Day on
which such Issuing Bank expects to issue, amend or extend any Letter of Credit,
the date of such issuance, amendment or extension, and the aggregate face amount
of the Letters of Credit to be issued, amended or extended by it and outstanding
after giving effect to such issuance, amendment or extension occurred (and
whether the amount thereof changed), and the applicable Issuing Bank shall be
permitted to issue, amend or extend such Letter of Credit if the Administrative
Agent shall not have advised the applicable Issuing Bank that such issuance,
amendment or extension would not be in conformity with the requirements of this
Agreement, (B) on each Business Day on which such Issuing Bank makes any L/C
Disbursement, the date of such L/C Disbursement and the amount of such L/C
Disbursement and (C) on any other Business Day, such other information with
respect to the outstanding Letters of Credit issued by such Issuing Bank as the
Administrative Agent shall reasonably request.

 

Section 2.06                             Funding of Borrowings.

 

(a)                                 Each Lender shall make each Loan to be made
by it hereunder on the proposed date thereof by wire transfer of immediately
available funds by (x) in the case of Loans denominated in Dollars, 12:00 noon,
Local Time and (y) in the case of Loans denominated in an Alternative Currency,
the Applicable Time specified by the Administrative Agent, in each case, to the
account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders.  The Administrative Agent will make such Loans
available to the applicable Borrower by promptly crediting the amounts so
received, in like funds, to an account of such Borrower as specified in the
applicable Borrowing Request; provided, that Borrowings made to finance the
reimbursement of a L/C Disbursement and reimbursements as provided in
Section 2.05(e) shall be remitted by the Administrative Agent to the applicable
Issuing Bank.

 

(b)                                 Unless the Administrative Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with clause (a) of this
Section and may, in reliance upon such assumption, make available to such
Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the Borrowing available to the Administrative Agent, then the
applicable Lender and such Borrower severally agree to pay to the Administrative
Agent forthwith on demand such amount with interest thereon, for each day from
and including the date such amount is made available to the applicable Borrower
to but excluding the date of payment to the Administrative Agent, at (i) in the
case of a payment to be made by such Lender, the greater of (A) the Federal
Funds Effective Rate and (B) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation or (ii) in the
case of a payment to be made by the Borrowers, the interest rate then applicable
to ABR Loans.  If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.  The
foregoing shall be without prejudice to any claim such Borrower may have against
a Lender that shall have failed to make such payment to the Administrative
Agent.

 

Section 2.07                             Interest Elections.

 

(a)                                 Each Borrowing initially shall be of the
Type, and under the applicable Class, specified in the applicable Borrowing
Request and, in the case of a Eurocurrency Borrowing, shall have an initial
Interest Period as specified in such Borrowing Request.  Thereafter, the
Borrower Representative may elect to convert such Borrowing to a different Type
or to continue such Borrowing and, in the case of a Eurocurrency Borrowing, may
elect Interest Periods therefor, all as provided in this Section.  The Borrower
Representative may elect different options with respect to different portions of
the affected Borrowing, in which case each such portion shall be allocated
ratably

 

74

--------------------------------------------------------------------------------


 

among the Lenders holding the Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing. 
Notwithstanding any other provision of this Section 2.07, the Borrowers shall
not be permitted to change the Class or currency of any Borrowing.

 

(b)                                 To make an election pursuant to this
Section, the Borrower Representative shall notify the Administrative Agent of
such election (by telephone or irrevocable written notice), by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower
Representative were requesting a Borrowing of the Type and Class resulting from
such election to be made on the effective date of such election.  Each such
telephonic Interest Election Request shall be irrevocable and shall be confirmed
promptly by hand delivery or electronic means to the Administrative Agent of a
written Interest Election Request signed by the Borrower Representative. 
Notwithstanding any contrary provision herein, this Section 2.07 shall not be
construed to permit the Borrower Representative to (i) elect an Interest Period
for Eurocurrency Loans that does not comply with Section 2.02(d) or (ii) convert
any Borrowing to a Borrowing of a Type not available under the Class of
Commitments or Loans pursuant to which such Borrowing was made.

 

(c)                                  Each telephonic and written Interest
Election Request shall specify the following information in compliance with
Section 2.02:

 

(i)                  the Borrowing to which such Interest Election Request
applies and, if different options are being elected with respect to different
portions thereof, the portions thereof to be allocated to each resulting
Borrowing (in which case the information to be specified pursuant to
clauses (iii) and (iv) below shall be specified for each resulting Borrowing);

 

(ii)               the effective date of the election made pursuant to such
Interest Election Request, which shall be a Business Day;

 

(iii)            whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

 

(iv)           if the resulting Borrowing is a Eurocurrency Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which Interest Period shall be a period contemplated by the definition of the
term “Interest Period.”

 

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the applicable Borrower shall be deemed to
have selected an Interest Period of one month’s duration.  If less than all the
outstanding principal amount of any Borrowing shall be converted or continued,
then each resulting Borrowing shall be in an integral multiple of the Borrowing
Multiple and not less than the Borrowing Minimum and satisfy the limitations
specified in Section 2.02(d) regarding the maximum number of Borrowings of the
relevant Type.

 

(d)                                 Promptly following receipt of an Interest
Election Request, the Administrative Agent shall advise each Lender to which
such Interest Election Request relates of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

(e)                                  If the applicable Borrower fails to deliver
a timely Interest Election Request with respect to (x) a Eurocurrency Borrowing
denominated in Dollars prior to the end of the Interest Period applicable
thereto, then, unless such Borrowing is repaid as provided herein, at the end of
such Interest Period such Borrowing shall be converted to an ABR Borrowing and
(y) a Eurocurrency Borrowing denominated in an Alternative Currency prior to the
end of the Interest Period applicable thereto, then, unless such Borrowing is
repaid as provided herein, at the end of such Interest Period such Borrowing
shall be continued as a Eurocurrency Borrowing with an Interest Period of one
month’s duration.  Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
written request (including a request through electronic means) of the Required
Lenders, so notifies such Borrower, then, so long as an Event of Default is
continuing (i) no outstanding Borrowing (other than any outstanding Borrowing
denominated in an Alternative Currency) may be converted to or

 

75

--------------------------------------------------------------------------------


 

continued as a Eurocurrency Borrowing and (ii) unless repaid, each Eurocurrency
Borrowing (other than any Eurocurrency Borrowing denominated in an Alternative
Currency) shall be converted to an ABR Borrowing.

 

Section 2.08                             Termination and Reduction of
Commitments.

 

(a)                                 Unless previously terminated, the Revolving
Facility Commitments of each Class shall automatically and permanently terminate
on the applicable Revolving Facility Maturity Date for such Class, including for
the avoidance of doubt, on the Revolving Facility Outside Date to the extent
that the Spinoff Date has not occurred on or prior to 11:59 p.m. (New York City
time) on the Revolving Facility Outside Date.  All outstanding Initial Term A
Loan Commitments shall (x) be reduced immediately and without further action
upon each Borrowing of Initial Term A Loans on a dollar-for-dollar basis by the
amount of such Borrowing and (y) automatically terminate at the earlier of 11:59
p.m. (New York City time) on the Initial Term A Facility Outside Date and the
consummation of the Spinoff on the Spinoff Date, whether or not the full amount
of available Initial Term A Loan Commitments have been funded.

 

(b)                                 The Borrower Representative may at any time
terminate, or from time to time reduce, the Commitments of any Class; provided,
that (i) each reduction of the Commitments of any Class shall be in an amount
that is an integral multiple of $5,000,000 and not less than $10,000,000 (or, if
less, the remaining amount of the Commitments of such Class) and (ii) the
Borrower Representative shall not terminate or reduce the Revolving Facility
Commitments of any Class if, after giving effect to any concurrent prepayment of
the Revolving Facility Loans in accordance with Section 2.11 and any Cash
Collateralization of Letters of Credit in accordance with Section 2.05(j) or
(k), as applicable, the Revolving Facility Credit Exposure of such
Class (excluding any Cash Collateralized Letter of Credit, to the extent so Cash
Collateralized) would exceed the total Revolving Facility Commitments of such
Class.

 

(c)                                  The Borrower Representative shall notify
the Administrative Agent of any election to terminate or reduce the Commitments
of any Class under paragraph (b) of this Section 2.08 at least three
(3) Business Days prior to the effective date of such termination or reduction
(or such shorter period acceptable to the Administrative Agent), specifying such
election and the effective date thereof.  Promptly following receipt of any
notice, the Administrative Agent shall advise the applicable Lenders of the
contents thereof.  Each notice delivered by the Borrower Representative pursuant
to this Section 2.08 shall be irrevocable; provided, that a notice of
termination or reduction of the Commitments of any Class delivered by the
Borrower Representative may state that such notice is conditioned upon the
effectiveness of other credit facilities, indentures or similar agreements or
other transactions, in which case such notice may be revoked by the Borrower
Representative (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied.  Any termination
or reduction of the Commitments shall be permanent.  Each reduction of the
Commitments of any Class shall be made ratably among the Lenders in accordance
with their respective Commitments of such Class.

 

Section 2.09                             Repayment of Loans; Evidence of Debt.

 

(a)                                 Each Borrower hereby unconditionally
promises to pay (i) to the Administrative Agent for the account of each
Revolving Facility Lender the then unpaid principal amount of each Revolving
Facility Loan to such Borrower on the Revolving Facility Maturity Date
applicable to such Revolving Facility Loans and (ii) to the Administrative Agent
for the account of each Lender the then unpaid principal amount of each Term
Loan to such Borrower of such Lender as provided in Section 2.10.

 

(b)                                 Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
each Borrower to such Lender resulting from each Loan made by such Lender,
including the amounts of principal and interest and applicable currencies
payable and paid to such Lender from time to time hereunder.

 

(c)                                  The Administrative Agent shall maintain
accounts in which it shall record (i) the amount of each Loan made hereunder,
the Facility, currency, Class and Type thereof, the Interest Period (if any)
applicable thereto and the Borrower thereof, (ii) the amount of any principal or
interest due and payable or to become due and payable from each Borrower to each
Lender hereunder and (iii) any amount received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

 

76

--------------------------------------------------------------------------------


 

(d)                                 The entries made in the accounts maintained
pursuant to clause (b) or (c) of this Section shall be prima facie evidence of
the existence and amounts of the obligations recorded therein; provided, that
the failure of any Lender or the Administrative Agent to maintain such accounts
or any error therein shall not in any manner affect the obligation of any
Borrower to repay the Loans in accordance with the terms of this Agreement.

 

(e)                                  Any Lender may request that Loans made by
it be evidenced by a promissory note (a “Note”).  In such event, the applicable
Borrower(s) shall prepare, execute and deliver to such Lender a promissory note
payable to such Lender (or, if requested by such Lender, to such Lender and its
registered assigns) and substantially in the form attached hereto as Exhibit H,
or in another form approved by such Lender, the Administrative Agent and the
Borrower Representative in their sole discretion.  Thereafter, unless otherwise
agreed to by the applicable Lender, the Loans evidenced by such promissory note
and interest thereon shall at all times (including after assignment pursuant to
Section 9.04) be represented by one or more promissory notes in such form.

 

Section 2.10                             Repayment of Term Loans and Revolving
Facility Loans.

 

(a)                                 Subject to the other clauses of this
Section 2.10 and to Section 9.08(e),

 

(i)                  the Initial Borrower shall repay principal of outstanding
Initial Term A Loans on the last day of each March, June, September and
December of each year (commencing on the earlier of (i) June 30, 2017 or (ii) if
the Spinoff Date has occurred prior to December 31, 2016, the last day of the
first full fiscal quarter of Parent after the Spinoff Date) and on the
applicable Term Facility Maturity Date or, if any such date is not a Business
Day, on the immediately preceding Business Day (each such date being referred to
as an “Initial Term A Loan Installment Date”), in an aggregate principal amount
of such Initial Term A Loans equal to (i) 0.625% of the aggregate principal
amount of such Initial Term A Loans incurred during the Initial Term A Facility
Availability Period on each Initial Term A Loan Installment Date during the
first year after the Closing Date, (ii) 1.25% of the aggregate principal amount
of such Initial Term A Loans incurred during the Initial Term A Facility
Availability Period on each Initial Term A Loan Installment Date during the
second year after the Closing Date, (iii) 1.25% of the aggregate principal
amount of such Initial Term A Loans incurred during the Initial Term A Facility
Availability Period on each Initial Term A Loan Installment Date during the
third year after the Closing Date, (iv) 2.50% of the aggregate principal amount
of such Initial Term A Loans incurred during the Initial Term A Facility
Availability Period on each Initial Term A Loan Installment Date thereafter
until the Initial Term A Facility Maturity Date and (v) in the case of such
payment due on the Initial Term A Facility Maturity Date, an amount equal to the
then unpaid principal amount of such Initial Term A Loans outstanding;

 

(ii)               in the event that any Other Term Loans are made, the Borrower
thereof shall repay such Other Term Loans on the dates and in the amounts set
forth in the related Incremental Assumption Agreement, Extension Amendment or
Refinancing Amendment (each such date being referred to as an “Other Term Loan
Installment Date”); and

 

(iii)            to the extent not previously paid, all outstanding Term Loans
shall be due and payable on the applicable Term Facility Maturity Date.

 

(b)                                 To the extent not previously paid, all
outstanding Revolving Facility Loans shall be due and payable on the applicable
Revolving Facility Maturity Date, including for the avoidance of doubt, on the
Revolving Facility Outside Date to the extent that the Spinoff Date has not
occurred on or prior to 11:59 p.m. (New York City time) on the Revolving
Facility Outside Date.

 

(c)                                  Any mandatory prepayment of Term Loans
pursuant to Section 2.11(b) shall be applied so that the aggregate amount of
such prepayment is allocated among the Initial Term A Loans and the Other Term
Loans, if any, pro rata based on the aggregate principal amount of outstanding
Initial Term A Loans and Other Term Loans, if any, to reduce amounts due on the
succeeding Term Loan Installment Dates for such Classes; provided, that, subject
to the pro rata application to Loans outstanding within any respective Class of
Loans, (x) with respect to mandatory prepayments of Term Loans pursuant to
Section 2.11(b)(1), any Class of Other Incremental Term Loans may receive less
than such pro rata share thereof (so long as the amount by which such pro rata
share exceeds the amount actually applied to such Class is applied to repay (on
a pro rata basis) the outstanding Initial Term A Loans and any

 

77

--------------------------------------------------------------------------------


 

other Classes of then outstanding Other Incremental Term Loans), in each case to
the extent the respective Class receiving less than its pro rata share has
consented thereto and (y) the Borrower Representative shall allocate any
repayments pursuant to Section 2.11(b)(2) to repay the respective Class or
Classes being refinanced, as provided in said Section 2.11(b)(2).  Any optional
prepayments of the Term Loans pursuant to Section 2.11(a) shall be applied to
the remaining installments of the Term Loans under the applicable Class or
Classes as the Borrower Representative may in each case direct.

 

Prior to any prepayment of any Loan under any Facility hereunder, except as set
forth in Section 2.10(d), the Borrower Representative shall select the Borrowing
or Borrowings under the applicable Facility to be prepaid and shall notify the
Administrative Agent by telephone (confirmed by electronic means) of such
selection not later than 2:00 p.m., Local Time, (i) in the case of an ABR
Borrowing, on the scheduled date of such prepayment and (ii) in the case of a
Eurocurrency Borrowing, at least three (3) Business Days before the scheduled
date of such prepayment (or, in each case, such shorter period acceptable to the
Administrative Agent).  Each such notice shall be irrevocable; provided, that a
notice of prepayment may state that such notice is conditioned upon the
effectiveness of other credit facilities, indentures or similar agreements or
other transactions, in which case such notice may be revoked by the Borrower
Representative (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied.  Each repayment of
a Borrowing (x) in the case of the Revolving Facility Commitments of any Class,
shall be applied to the Revolving Facility Loans included in the repaid
Borrowing such that each Revolving Facility Lender receives its ratable share of
such repayment (based upon the respective Revolving Facility Credit Exposures of
the Revolving Facility Lenders of such Class at the time of such repayment) and
(y) in all other cases, shall be applied ratably to the Loans included in the
repaid Borrowing.  All repayments of Loans shall be accompanied by (1) accrued
interest on the amount repaid to the extent required by Section 2.13(d) and
(2) break funding payments pursuant to Section 2.16.

 

(d)                                 The Borrower Representative shall notify the
Administrative Agent in writing of any mandatory prepayment of Term Loans
required to be made pursuant to Section 2.11(b) at least four (4) Business Days
prior to the date of such prepayment.  Each such notice shall specify the date
of such prepayment and provide a reasonably detailed calculation of the amount
of such prepayment.  The Administrative Agent will promptly notify each Term
Lender of the contents of any such prepayment notice and of such Term Lender’s
ratable portion of such prepayment (based on such Lender’s pro rata share of
each relevant Class of the Term Loans).  Any Term Lender (a “Declining Term
Lender,” and any Term Lender which is not a Declining Term Lender, an “Accepting
Term Lender”) may elect, by delivering written notice to the Administrative
Agent and the Borrower Representative no later than 5:00 p.m. one (1) Business
Day after the date of such Term Lender’s receipt of notice from the
Administrative Agent regarding such prepayment, that the full amount of any
mandatory prepayment otherwise required to be made with respect to the Term
Loans held by such Term Lender pursuant to Section 2.11(b) not be made (the
aggregate amount of such prepayments declined by the Declining Term Lenders, the
“Declined Prepayment Amount”).  If a Term Lender fails to deliver notice setting
forth such rejection of a prepayment to the Administrative Agent within the time
frame specified above or such notice fails to specify the principal amount of
the Term Loans to be rejected, any such failure will be deemed an acceptance of
the total amount of such mandatory prepayment of Term Loans.  In the event that
the Declined Prepayment Amount is greater than $0, the Administrative Agent will
promptly notify each Accepting Term Lender of the amount of such Declined
Prepayment Amount and of any such Accepting Term Lender’s ratable portion of
such Declined Prepayment Amount (based on such Lender’s pro rata share of the
Term Loans (excluding the pro rata share of Declining Term Lenders)).  Any such
Accepting Term Lender may elect, by delivering, no later than 5:00 p.m. one
(1) Business Day after the date of such Accepting Term Lender’s receipt of
notice from the Administrative Agent regarding such additional prepayment, a
written notice, that such Accepting Term Lender’s ratable portion of such
Declined Prepayment Amount not be applied to repay such Accepting Term Lender’s
Term Loans, in which case the portion of such Declined Prepayment Amount which
would otherwise have been applied to such Term Loans of the Declining Term
Lenders shall instead be retained by the Borrowers.  Each Accepting Term
Lender’s ratable portion of such Declined Prepayment Amount (unless declined by
the respective Accepting Term Lender as described in the preceding sentence)
shall be applied to the respective Term Loans of such Lenders.  For the
avoidance of doubt, the Borrowers may, at their option, apply any amounts
retained in accordance with the immediately preceding sentence to prepay loans
in accordance with Section 2.11(a) below.

 

78

--------------------------------------------------------------------------------


 

Section 2.11                             Prepayment of Loans.

 

(a)                                 Each Borrower shall have the right at any
time and from time to time to prepay any Loan to such Borrower in whole or in
part, without premium or penalty (but subject to Section 2.16 and subject to
prior notice in accordance with the provisions of Section 2.10(c)), in an
aggregate principal amount that is an integral multiple of the Borrowing
Multiple and not less than the Borrowing Minimum or, if less, the amount
outstanding, subject to prior notice in accordance with Section 2.10(d).

 

(b)                                 Beginning on the Spinoff Date, the Borrowers
shall apply (1) all Net Proceeds (other than Net Proceeds of the kind described
in the following clause (2)) within five (5) Business Days after receipt thereof
to prepay Term Loans in accordance with clauses (c) and (d) of Section 2.10 and
(2) all Net Proceeds from any issuance or incurrence of Refinancing Notes,
Refinancing Term Loans and Replacement Revolving Facility Commitments (other
than solely by means of extending or renewing then existing Refinancing Notes,
Refinancing Term Loans and Replacement Revolving Facility Commitments without
resulting in any Net Proceeds), no later than three (3) Business Days after the
date on which such Refinancing Notes, Refinancing Term Loans and Replacement
Revolving Facility Commitments are issued or incurred, to prepay Term Loans
and/or Revolving Facility Commitments in accordance with Section 2.10(c),
Section 2.23 and the definition of “Refinancing Notes” (as applicable).

 

(c)                                  Prepayments of any Loans hereunder will be
(x) net of any additional Taxes paid, or estimated by the Borrower
Representative in good faith to be payable, as a result of the repatriation of
such Net Proceeds and (y) limited to the extent that the Borrower Representative
determines in good faith that such prepayments would result in material adverse
Tax consequences or would be prohibited or restricted by applicable Requirement
of Law; provided that, (i) the Borrower Representative shall use commercially
reasonable efforts to eliminate such Tax effects in order to make such
prepayments and (ii) once the repatriation of any such funds is permitted under
the applicable Requirement of Law and no longer results in material adverse Tax
consequences, such repatriation will be promptly effected and such repatriated
funds will be promptly applied (net of additional Taxes payable or reserved
against as a result thereof) to the prepayment of the Term Loans in accordance
with this Section 2.11.

 

(d)                                 In the event that the aggregate amount of
Revolving Facility Credit Exposure of any Class exceeds the total Revolving
Facility Commitments of such Class, the Borrowers shall prepay Revolving
Facility Borrowings of such Class to such Borrower (or, if no such Borrowings
are outstanding, provide Cash Collateral in respect of outstanding Letters of
Credit pursuant to Section 2.05(j)) in an aggregate amount equal to such excess.

 

(e)                                  In the event that the aggregate amount of
Revolving L/C Exposure of any Class exceeds the total Revolving Facility
Commitments of such Class, the Borrowers shall provide Cash Collateral in
respect of outstanding Letters of Credit attributable thereto pursuant to
Section 2.05(j) in an aggregate amount equal to such excess.

 

Section 2.12                             Fees.

 

(a)                                 The Initial Borrower agrees to pay to the
Administrative Agent for the account of each Lender, on the last Business Day of
each fiscal quarter (commencing on the last Business Day of the first full
fiscal quarter after the date that is the earlier of (i) 90 days after the
Signing Date and (ii) the Spinoff Date) and on the date on which the Initial
Term A Loan Commitments and Revolving Facility Commitments, as applicable, of
all the Lenders shall be terminated as provided herein, a commitment fee (a
“Commitment Fee”) in Dollars on the daily amount of the applicable Available
Unused Commitment of such Lender during the preceding quarter (or other period
commencing with the date that is the earlier of (i) 90 days after the Signing
Date and (ii) the Spinoff Date or ending with the date on which the last of the
Commitments of such Lender shall be terminated) at a rate equal to the
Applicable Commitment Fee.  All Commitment Fees shall be computed on the basis
of the actual number of days elapsed (including the first day but excluding the
last) in a year of 360 days.  The Commitment Fee due to each Lender shall
commence to accrue on the date that is the earlier of (i) 90 days after the
Signing Date and (ii) the Spinoff Date and, in each case, shall cease to accrue
on the date on which the last of the Commitments of such Lender shall be
terminated as provided herein.

 

79

--------------------------------------------------------------------------------


 

(b)                                 The Initial Borrower agrees to pay from time
to time (i) to the Administrative Agent for the account of each Revolving
Facility Lender of each Class, on the last Business Day of each fiscal quarter
(commencing on the last Business Day of the first full fiscal quarter after the
Closing Date) and on the date on which the Revolving Facility Commitments of all
the Lenders shall be terminated as provided herein, a fee (an “L/C Participation
Fee”) on such Lender’s Revolving Facility Percentage of the daily average
Revolving L/C Exposure (excluding the portion thereof attributable to
unreimbursed L/C Disbursements) of such Class, during the preceding quarter (or
other period commencing with the Closing Date or ending with the Revolving
Facility Maturity Date or the date on which the Revolving Facility Commitments
of such Class shall be terminated; provided, that any such fees accruing after
the date on which such Revolving Facility Commitments terminate shall be payable
on demand) at the rate per annum equal to (a) with respect to the Trade Letters
of Credit, the Applicable Margin for Eurocurrency Revolving Facility Borrowings
of such Class effective for each day in such period multiplied by 2/3 and
(b) with respect to the Standby Letters of Credit, the Applicable Margin for
Eurocurrency Revolving Facility Borrowings of such Class effective for each day
in such period, and (ii) to each Issuing Bank, for its own account (x) on the
last Business Day of each fiscal quarter (commencing on the last Business Day of
the first full fiscal quarter after the Closing Date) and on the date on which
the Revolving Facility Commitments of all the Lenders shall be terminated, a
fronting fee in Dollars in respect of each Letter of Credit issued by such
Issuing Bank for the period from and including the date of issuance of such
Letter of Credit to and including the termination of such Letter of Credit,
computed at a rate equal to 0.125% per annum (or such lesser rate as any such
Issuing Bank may agree with the Borrower Representative) of the daily stated
amount of such Letter of Credit), plus (y) in connection with the issuance,
amendment, cancellation, negotiation, presentment, renewal, extension or
transfer of any such Letter of Credit or any L/C Disbursement thereunder, such
Issuing Bank’s customary documentary and processing fees and charges
(collectively, “Issuing Bank Fees”).  All L/C Participation Fees and Issuing
Bank Fees that are payable on a per annum basis shall be computed on the basis
of the actual number of days elapsed (including the first day but excluding the
last) in a year of 360 days.

 

(c)                                  The Initial Borrower agrees to pay to the
Administrative Agent, for the account of the Administrative Agent, the
“Administration Fee” as set forth in the Administrative Agent Fee Letter, in the
amounts and, at the times specified therein (the “Administrative Agent Fees”).

 

(d)                                 All Fees shall be paid on the dates due, in
Dollars and immediately available funds, to the Administrative Agent for
distribution, if and as appropriate, among the Lenders, except that Issuing Bank
Fees shall be paid directly to the applicable Issuing Banks.  Once paid, none of
the Fees shall be refundable under any circumstances.

 

Section 2.13                             Interest.

 

(a)                                 The Loans comprising each ABR Borrowing
shall bear interest at the ABR plus the Applicable Margin.

 

(b)                                 The Loans comprising each Eurocurrency
Borrowing shall bear interest at the Adjusted LIBO Rate for the Interest Period
in effect for such Borrowing plus the Applicable Margin.

 

(c)                                  Notwithstanding the foregoing, if any
principal of or interest on any Loan or any Fees or other amount payable by any
Borrower hereunder is not paid when due, whether at stated maturity, upon
acceleration or otherwise, such overdue amount shall bear interest, after as
well as before judgment, at a rate per annum equal to (i) in the case of overdue
principal of any Loan, 2% plus the rate otherwise applicable to such Loan as
provided in the preceding clauses of this Section 2.13 or (ii) in the case of
any other overdue amount, 2% plus the rate applicable to ABR Loans as provided
in clause (a) of this Section; provided, that this clause (c) shall not apply to
any Event of Default that has been waived by the Lenders pursuant to
Section 9.08.

 

(d)                                 Accrued interest on each Loan shall be
payable in arrears (i) on each Interest Payment Date for such Loan, (ii) in the
case of Revolving Facility Loans, upon termination of the applicable Revolving
Facility Commitments and (iii) in the case of the Term Loans, on the applicable
Term Facility Maturity Date; provided, that (A) interest accrued pursuant to
clause (c) of this Section 2.13 shall be payable on demand, (B) in the event of
any repayment or prepayment of any Loan (other than a prepayment of a Revolving
Facility Loan that is an ABR Loan that is not made in conjunction with a
permanent commitment reduction), accrued interest on the principal amount

 

80

--------------------------------------------------------------------------------

 

repaid or prepaid shall be payable on the date of such repayment or prepayment
and (C) in the event of any conversion of any Eurocurrency Loan prior to the end
of the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.

 

(e)                                  All interest hereunder shall be computed on
the basis of a year of 360 days, except that interest computed by reference to
the ABR at times when the ABR is based on the Prime Rate and Eurocurrency Loans
denominated in an Alternative Currency where market convention is to use such
day count, shall be computed on the basis of a year of 365 days (or 366 days in
a leap year), and in each case shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).  The applicable
ABR, Adjusted LIBO Rate, or LIBO Rate shall be determined by the Administrative
Agent, and such determination shall be conclusive absent manifest error.

 

Section 2.14                             Alternate Rate of Interest.  If prior
to the commencement of any Interest Period for a Eurocurrency Borrowing:

 

(a)                                 the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the Adjusted LIBO Rate or the
LIBO Rate, as applicable, for such Interest Period for the applicable currency;
or

 

(b)                                 the Administrative Agent is advised by the
Majority Lenders of any Class that the Adjusted LIBO Rate or the LIBO Rate, as
applicable for such Interest Period will not adequately and fairly reflect the
cost to such Lenders (or Lender) of making or maintaining their Loans (or its
Loan) included in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower
Representative and the applicable Lenders by telephone or electronic means as
promptly as practicable thereafter and, until the Administrative Agent notifies
the Borrower Representative and the applicable Lenders that the circumstances
giving rise to such notice no longer exist, (i) any Interest Election Request
that requests (or any deemed request for) the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurocurrency Borrowing in the affected
currency shall be ineffective and such Borrowing shall be converted to or
continued as on the last day of the Interest Period applicable thereto an ABR
Borrowing denominated in Dollars, and (ii) if any Borrowing Request requests a
Eurocurrency Borrowing in the affected currency, such Borrowing shall be made as
an ABR Borrowing denominated in Dollars; provided, that if the circumstances
giving rise to such notice affect only one Type of Borrowings, then the other
Type of Borrowings shall be permitted.

 

Section 2.15                             Increased Costs.

 

(a)                                 If any Change in Law shall:

 

(i)                  impose, modify or deem applicable any reserve, special
deposit, compulsory loan, insurance charge or similar requirement against assets
of, deposits with or for the account of, or credit extended by, any Lender or
any Issuing Bank;

 

(ii)               subject the Administrative Agent, any Lender or any Issuing
Bank to any Taxes with respect to any Loan Document (other than (i) Indemnified
Taxes and Other Taxes indemnifiable under Section 2.17 or (ii) Excluded Taxes);
or

 

(iii)            impose on any Lender or Issuing Bank or the London or other
relevant interbank market any other condition affecting this Agreement or Loans
made by such Lender or any Letter of Credit or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan or of maintaining its obligation to
make any such Loan or to increase the cost to such Lender or Issuing Bank of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender or Issuing Bank
hereunder, whether of principal, interest or otherwise, then the applicable

 

81

--------------------------------------------------------------------------------


 

Borrower will pay to the Administrative Agent, such Lender or Issuing Bank, as
applicable, such additional amount or amounts as will compensate the
Administrative Agent, such Lender or Issuing Bank, as applicable, for such
additional costs incurred or reduction suffered.

 

(b)                                 If any Lender or Issuing Bank determines
that any Change in Law regarding capital or liquidity requirements has or would
have the effect of reducing the rate of return on such Lender’s or Issuing
Bank’s capital or on the capital of such Lender’s or Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans or Commitments
made by, or participations in Letters of Credit held by, such Lender, or the
Letters of Credit issued by such Issuing Bank, to a level below that which such
Lender or such Issuing Bank or such Lender’s or such Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such Issuing Bank’s policies and the policies of
such Lender’s or such Issuing Bank’s holding company with respect to capital
adequacy and liquidity), then from time to time the applicable Borrower will pay
to such Lender or such Issuing Bank, as applicable, such additional amount or
amounts as will compensate such Lender or such Issuing Bank or such Lender’s or
such Issuing Bank’s holding company for any such reduction suffered.

 

(c)                                  A certificate of a Lender or an Issuing
Bank setting forth the amount or amounts necessary to compensate such Lender or
Issuing Bank or its holding company, as applicable, as specified in clause
(a) or (b) of this Section shall be delivered to the Borrower Representative and
shall be conclusive absent manifest error; provided, that any such certificate
claiming amounts described in clause (x) or (y) of the definition of “Change in
Law” shall, in addition, state the basis upon which such amount has been
calculated and certify that such Lender’s or Issuing Bank’s demand for payment
of such costs hereunder, and such method of allocation is not inconsistent with
its treatment of other borrowers, which as a credit matter, are similarly
situated to the Borrowers and which are subject to similar provisions.  The
applicable Borrower shall pay such Lender or Issuing Bank, as applicable, the
amount shown as due on any such certificate within 10 days after receipt
thereof.

 

(d)                                 Promptly after any Lender or Issuing Bank
has determined that it will make a request for increased compensation pursuant
to this Section 2.15, such Lender or Issuing Bank shall notify the Borrower
Representative thereof.  Failure or delay on the part of any Lender or Issuing
Bank to demand compensation pursuant to this Section 2.15 shall not constitute a
waiver of such Lender’s or Issuing Bank’s right to demand such compensation;
provided, that the Borrowers shall not be required to compensate a Lender or an
Issuing Bank pursuant to this Section 2.15 for any increased costs or reductions
incurred more than 180 days prior to the date that such Lender or Issuing Bank,
as applicable, notifies the Borrower Representative of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or Issuing
Bank’s intention to claim compensation therefor; provided, further, that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof.

 

Section 2.16                             Break Funding Payments.  In the event
of (a) the payment of any principal of any Eurocurrency Loan other than on the
last day of an Interest Period applicable thereto (including as a result of an
Event of Default or as a result of any prepayment pursuant to Section 2.10 or
2.11), (b) the conversion of any Eurocurrency Loan other than on the last day of
the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Eurocurrency Loan on the date specified in any notice
delivered pursuant hereto (unless such notice may be revoked under
Section 2.10(c) and is revoked in accordance therewith) or (d) the assignment of
any Eurocurrency Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by a Borrower pursuant to
Section 2.19, then, in any such event, the applicable Borrower shall compensate
each Lender for the loss, cost and expense attributable to such event.  Such
loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender (it being understood that the deemed amount shall not
exceed the actual amount) to be the excess, if any, of (i) the amount of
interest that would have accrued on the principal amount of such Loan had such
event not occurred, at the LIBO Rate that would have been applicable to such
Loan, for the period from the date of such event to the last day of the then
current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest that would accrue on such principal
amount for such period at the interest rate which such Lender would bid were it
to bid, at the commencement of such period, for deposits in the applicable
currency of a comparable amount and period from other banks in the Eurocurrency
market.  A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section 2.16 shall be
delivered to the Borrower Representative and shall be conclusive absent manifest
error.  The

 

82

--------------------------------------------------------------------------------


 

applicable Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.

 

Section 2.17                             Taxes.

 

(a)                                 Any and all payments made by or on behalf of
a Loan Party under this Agreement or any other Loan Document shall be made free
and clear of, and without deduction or withholding for or on account of, any
Taxes; provided, that if a Loan Party, the Administrative Agent or any other
applicable withholding agent shall be required by applicable Requirement of Law
to deduct or withhold any Taxes from such payments, then (i) the applicable
withholding agent shall make such deductions or withholdings as are reasonably
determined by the applicable withholding agent to be required by any applicable
Requirement of Law, (ii) the applicable withholding agent shall timely pay the
full amount deducted or withheld to the relevant Governmental Authority within
the time allowed and in accordance with applicable Requirement of Law, and
(iii) to the extent withholding or deduction is required to be made on account
of Indemnified Taxes or Other Taxes, the sum payable by the Loan Party shall be
increased as necessary so that after all required deductions and withholdings
have been made (including deductions or withholdings applicable to additional
sums payable under this Section 2.17) the Administrative Agent or any Lender, as
applicable, receives an amount equal to the sum it would have received had no
such deductions or withholdings been made. Whenever any Indemnified Taxes or
Other Taxes are payable by a Loan Party, as promptly as possible thereafter,
such Loan Party shall send to the Administrative Agent for its own account or
for the account of a Lender, as the case may be, a copy of an official receipt
(or other evidence acceptable to the Administrative Agent or such Lender, acting
reasonably) received by the Loan Party showing payment thereof.  Without
duplication, as soon as reasonably practicable after any payment of Taxes by any
Loan Party or the Administrative Agent to a Governmental Authority as provided
in this Section 2.17, the Borrower Representative shall deliver to the
Administrative Agent or the Administrative Agent shall deliver to the Borrower
Representative, as the case may be, a copy of a receipt issued by such
Governmental Authority evidencing such payment, where applicable, a statement
under section 975 of the ITA, a copy of any return required by applicable
Requirements of Law to report such payment or other evidence of such payment
reasonably satisfactory to the Borrower Representative or the Administrative
Agent, as the case may be.

 

(b)                                 Notwithstanding anything herein to the
contrary, the sum payable by a UK Loan Party shall not be increased under
Section 2.17(a) by reason of a Tax Deduction on account of Taxes imposed by the
United Kingdom, and Taxes in respect of which such Tax Deduction is made shall
be treated as Excluded Taxes (and not Indemnified Taxes or Other Taxes) for all
purposes of this Agreement, if on the date on which the payment falls due:

 

(i)                  the payment could have been made to the relevant Lender
without a Tax Deduction if the Lender had been a Qualifying Lender, but on that
date that Lender is not or has ceased to be a Qualifying Lender other than as a
result of any change after the date it became a Lender under this Agreement in
(or in the interpretation, administration, or application of) any law or Treaty
or any published practice or published concession of any relevant taxing
authority; or

 

(ii)               the relevant Lender is a Qualifying Lender solely by virtue
of paragraph (a)(ii) of the definition of Qualifying Lender; and

 

(A)                               an officer of H.M. Revenue & Customs has given
(and not revoked) a direction (a “Direction”) under section 931 of the ITA which
relates to the payment and that Lender has received from the UK Loan Party
making the payment or from the Borrower Representative a certified copy of that
Direction; and:

 

(B)                               the payment could have been made to the Lender
without any Tax Deduction if that Direction had not been made; or

 

(iii)            the relevant Lender is a Qualifying Lender solely by virtue of
paragraph (a)(ii) of the definition of Qualifying Lender and:

 

83

--------------------------------------------------------------------------------


 

(A)                               the relevant Lender has not given a Tax
Confirmation to the Borrower Representative; and

 

(B)                               the payment could have been made to the Lender
without any Tax Deduction if the Lender had given a Tax Confirmation to the
Borrower Representative, on the basis that the Tax Confirmation would have
enabled the Borrower Representative to have formed a reasonable belief that the
payment was an “excepted payment” for the purpose of section 930 of the ITA; or

 

(iv)           the relevant Lender is a Treaty Lender and the UK Loan Party
making the payment is able to demonstrate that payment could have been made to
the Lender without the Tax Deduction had that Lender complied with its
obligations under Sections 2.17(g)(i)-(iii) (as applicable) below.

 

(c)                                  The Initial Borrower shall timely pay any
Other Taxes imposed on or incurred by the Administrative Agent or any Lender to
the relevant Governmental Authority in accordance with applicable law.

 

(d)                                 Without duplication of any additional
amounts paid pursuant to Section 2.17(a)(iii) or any amounts paid pursuant to
Section 2.17(c), the Initial Borrower shall indemnify and hold harmless the
Administrative Agent and each Lender within fifteen (15) Business Days after
written demand therefor, for the full amount of any Indemnified Taxes or Other
Taxes imposed on the Administrative Agent or such Lender, as applicable, as the
case may be (including Indemnified Taxes or Other Taxes imposed or asserted on
or attributable to amounts payable under this Section 2.17), and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate setting forth in
reasonable detail the basis and calculation of the amount of such payment or
liability delivered to the Borrower Representative by a Lender or by the
Administrative Agent (as applicable) on its own behalf or on behalf of a Lender
shall be conclusive absent manifest error.

 

(e)                                  The Borrower Representative shall promptly
upon becoming aware that a Loan Party must make any deduction or withholding in
respect of Taxes (or that there is any change in the rate or the basis of any
deduction or withholding in respect of Taxes) notify the Administrative Agent
accordingly.  Similarly, a Lender shall notify the Administrative Agent on
becoming so aware in respect of a payment payable to that Lender.  If the
Administrative Agent receives such notification from a Lender it shall notify
the Borrower Representative and that Loan Party.

 

(f)                                   Any Lender that may be entitled to an
exemption from or reduction of withholding Tax with respect to payments under
this Agreement shall deliver to the Borrower Representative (with a copy to the
Administrative Agent), at the time(s) and in the manner(s) prescribed by
applicable law or reasonably requested by the Borrower Representative, such
information and/or properly completed and executed documentation prescribed by
applicable law or reasonably requested by the Borrower Representative as may
permit such payments to be made without withholding or at a reduced rate of
withholding and would reasonably assist the applicable Loan Party in assessing
whether any exemption or reduction of withholding Tax applies.  Notwithstanding
anything to the contrary in this Section 2.17(f), the completion, execution and
submission of such documentation shall only be required to the extent the
relevant Lender is legally eligible to do so.

 

Each person that shall become a Participant pursuant to Section 9.04 or a Lender
pursuant to Section 9.04 shall, upon the effectiveness of the related transfer,
be required to provide all the forms and statements required pursuant to this
Section 2.17(f) and Section 2.17(i); provided, that a Participant shall furnish
all such required forms and statements to the participating Lender.

 

(i)                  Each Lender and Administrative Agent that is a U.S. Person
(other than persons that are corporations or otherwise exempt from United States
backup withholding Tax), shall deliver at the time(s) and in the
manner(s) prescribed by applicable law or reasonably requested by the Borrower
Representative, to the Borrower Representative and the Administrative Agent (as
applicable), a properly completed and duly executed IRS Form W-9 or any
successor form, certifying that such person is exempt from United States backup
withholding Tax on payments made hereunder.

 

84

--------------------------------------------------------------------------------


 

(ii)               Without limiting the foregoing:

 

(A)                               any Foreign Lender shall, to the extent it is
legally eligible to do so, deliver to the Borrower Representative and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a party
to this Agreement (and from time to time thereafter upon the reasonable request
of the Borrower Representative or the Administrative Agent), whichever of the
following is applicable:

 

(1)                                 in the case of a Foreign Lender (or, if such
Foreign Lender is disregarded as an entity separate from its owner for U.S.
Federal Tax purposes, the person treated as its owner for U.S. Federal Tax
purposes) eligible for the benefits of an income tax treaty to which the United
States is a party (x) with respect to payments of interest under any Loan
Document, duly completed and executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, whichever is applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such Tax treaty and (y) with respect to any other applicable payments under any
Loan Document, duly completed and executed IRS Form W-8BEN or IRS Form W-8BEN-E,
whichever is applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such Tax treaty;

 

(2)                                 duly completed and executed originals of IRS
Form W-8ECI with respect to such Foreign Lender (or, if such Foreign Lender is
disregarded as an entity separate from its owner for U.S. Federal Tax purposes,
with respect to the person treated as its owner for U.S. Federal Tax purposes);

 

(3)                                 in the case of a Foreign Lender (or, if such
Foreign Lender is disregarded as an entity separate from its owner for U.S.
Federal Tax purposes, the person treated as its owner for U.S. Federal Tax
purposes) entitled to the benefits of the exemption for portfolio interest under
Section 881(c) of the Code, (x) a certificate substantially in the form of
Exhibit J-1 to the effect that such Foreign Lender is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the
Borrower Representative within the meaning of Section 881(c)(3)(B) of the Code,
or a “controlled foreign corporation” described in Section 881(c)(3)(C) of the
Code (a “U.S. Tax Compliance Certificate”) and (y) duly completed and executed
originals of IRS Form W-8BEN or IRS Form W-8BEN-E, whichever is applicable; or

 

(4)                                 to the extent a Foreign Lender (or, if such
Foreign Lender is disregarded as an entity separate from its owner for U.S.
Federal Tax purposes, the person treated as its owner for U.S. Federal Tax
purposes) is not the beneficial owner of such payments, duly completed and
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS
Form W-8BEN or IRS Form W-8BEN-E, whichever is applicable, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit J-1 or Exhibit J-3, IRS
Form W-9, and/or other certification documents from each beneficial owner, as
applicable; provided, that if the Foreign Lender is a partnership and one or
more direct or indirect partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit J-2 or Exhibit J-4
on behalf of each such direct and indirect partner.

 

(iii)            Each Lender (A) shall promptly notify the Borrower
Representative and the Administrative Agent of any change in circumstance which
would modify or render invalid any claimed exemption or reduction, and
(B) agrees that if any form or certification it previously delivered pursuant to
this Section 2.17 expires or becomes inaccurate in any respect, it shall
promptly (x) update such form or certification or (y) notify the Borrower
Representative and the Administrative Agent in writing of its legal inability to
do so.

 

85

--------------------------------------------------------------------------------


 

(g)                                  (i)                                    
Subject to clause (ii) below, a Treaty Lender and each UK Loan Party which makes
a payment to which that Treaty Lender is entitled shall complete as soon as
reasonably practicable any procedural formalities necessary for that UK Loan
Party to obtain authorization to make payment under this Agreement to that
Treaty Lender without a Tax Deduction on account of Tax imposed by the United
Kingdom.

 

(ii)                                  (A)                               A Treaty
Lender which is an Original Lender that holds a passport under the HMRC DT
Treaty Passport scheme, and which wishes that scheme to apply to this Agreement,
shall confirm its scheme reference number and its jurisdiction of tax residence
opposite its name in Schedule 2.01, and

 

(B)                               a New Lender that is a Treaty Lender that
holds a passport under the HMRC DT Treaty Passport scheme, and which wishes that
scheme to apply to this Agreement, shall confirm its scheme reference number and
its jurisdiction of tax residence in the Incremental Assumption Agreement or
Assignment and Acceptance which it executes, and

 

(C)                               having done so, that Lender shall be under no
obligation pursuant to Section 2.17(g)(i) above.

 

(iii)                               If a Lender has confirmed its scheme
reference number and its jurisdiction of tax residence in accordance with
Section 2.17(g)(ii) above and:

 

(A)                               a Borrower making a payment to that Lender has
not made a Borrower DTTP Filing in respect of that Lender; or

 

(B)                               a Borrower making a payment to that Lender has
made a Borrower DTTP Filing in respect of that Lender but:

 

(1) that Borrower DTTP Filing has been rejected by HM Revenue & Customs, or

 

(2) HM Revenue & Customs has not given the Borrower authority to make payments
to that Lender without a Tax Deduction within 60 days of the date of the
Borrower DTTP Filing,

 

and, in each case, the Borrower has notified that Lender in writing, that Lender
and the Borrower shall co-operate in completing any additional procedural
formalities necessary for that Borrower to obtain authorization to make that
payment without a Tax Deduction.

 

(iv)                              If a Lender has not confirmed its scheme
reference number and jurisdiction of tax residence in accordance with
Section 2.17(g)(ii) above, no UK Loan Party shall make a Borrower DTTP Filing or
file any other form relating to the HMRC DT Treaty Passport scheme in respect of
that Lender’s Commitment(s) or its participation in any Loan unless the Lender
otherwise agrees.

 

(v)                                 A Borrower shall, promptly on making a
Borrower DTTP Filing, deliver a copy of that Borrower DTTP Filing to the
Administrative Agent for delivery to the relevant Lender.

 

(vi)                              Each Lender which is an Original Lender
confirms that it is a Qualifying Lender by entering into this Agreement.

 

(vii)                           A Lender shall promptly notify the
Administrative Agent (which shall on receipt of such notification promptly
notify the Borrower Representative) if it becomes aware that is has ceased to be
a Qualifying Lender.

 

(viii)                        A UK Non-Bank Lender which is an Original Lender
gives a Tax Confirmation to the Borrower Representative by entering into this
Agreement.

 

86

--------------------------------------------------------------------------------


 

(ix)                              A UK Non-Bank Lender shall promptly notify the
Borrower Representative and the Administrative Agent if there is any change in
the position from that set out in the Tax Confirmation.

 

(x)                                 Each New Lender shall indicate, in the
Incremental Assumption Agreement or Assignment and Acceptance which it executes
on becoming a Lender which of the following categories it falls in:  (A) not a
Qualifying Lender, (B) a Qualifying Lender (other than a Treaty Lender); or
(C) a Treaty Lender.  If a New Lender fails to indicate its status in accordance
with this Section 2.17(g)(viii) then such New Lender shall be treated for the
purposes of this Agreement (including by each Loan Party) as if it is not a
Qualifying Lender until such time as it notifies the Administrative Agent which
category applies (and the Administrative Agent, upon receipt of such
notification, shall inform the Borrower Representative).  For the avoidance of
doubt, an Incremental Assumption Agreement or Assignment and Acceptance shall
not be invalidated by any failure of a Lender to comply with this
Section 2.17(g)(viii).

 

(xi)                              If a Borrower receives a notification from HM
Revenue & Customs that a QPP Certificate given by a Lender has no effect, the
Borrower shall promptly deliver a copy of that notification to that Lender.

 

(h)                                 If any Lender or the Administrative Agent,
as applicable, determines in good faith that it has received a refund or
repayment (including by way of credit) of, or relief or remission for, an
Indemnified Tax or Other Tax (each, a “Refund”) for which a payment has been
made by a Loan Party pursuant to this Agreement or any other Loan Document,
which Refund in the good faith judgment of such Lender or the Administrative
Agent, as the case may be, is attributable to such payment made by such Loan
Party, then the Lender or the Administrative Agent, as the case may be, shall
reimburse the Loan Party for such amount (net of all reasonable out-of-pocket
expenses of such Lender or the Administrative Agent, as the case may be, and
without interest other than any interest received thereon from the relevant
Governmental Authority with respect to such refund) as the Lender or
Administrative Agent, as the case may be, determines in good faith to be the
portion of the Refund as will leave it, after such reimbursement, in no better
or worse position (taking into account expenses or any Taxes imposed on the
Refund) than it would have been in if the Indemnified Tax or Other Tax giving
rise to such Refund had not been imposed in the first instance; provided, that
the Loan Party, upon the request of the Lender or the Administrative Agent,
agrees to repay the amount paid over to the Loan Party (plus any penalties,
interest (solely with respect to the time period during which the Loan Party
actually held such funds, except to the extent that the refund was initially
claimed at the written request of such Loan Party) or other charges imposed by
the relevant Governmental Authority) to the Lender or the Administrative Agent
in the event the Lender or the Administrative Agent is required to repay such
Refund to such Governmental Authority.  In such event, such Lender or the
Administrative Agent, as the case may be, shall, at the Borrower
Representative’s request, provide the Borrower Representative with a copy of any
notice of assessment or other evidence of the requirement to repay such Refund
received from the relevant Governmental Authority (provided, that such Lender or
the Administrative Agent may delete any information therein that it deems
confidential).  Each Lender and the Administrative Agent shall each claim all
such Refunds that are available to it, unless it concludes in its reasonable
discretion that it would be adversely affected by making such a claim.  No
Lender nor the Administrative Agent shall be obliged to make available its Tax
returns (or any other information relating to its Taxes that it deems
confidential) to any Loan Party in connection with this clause (h) or any other
provision of this Section 2.17.

 

(i)                                     If a payment made to any Lender or any
Agent under this Agreement or any other Loan Document would be subject to U.S.
federal withholding Tax imposed by FATCA if such Lender or such Agent were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender or such Agent shall deliver to the Borrower Representative and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Borrower Representative or the Administrative
Agent such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower Representative or the Administrative Agent
as may be necessary for the Borrowers and the Administrative Agent to comply
with their obligations under FATCA, to determine whether such Lender has or has
not complied with such Lender’s obligations under FATCA or to determine the
amount, if any, to deduct and withhold from such payment.  Solely for purposes
of this Section 2.17(i), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

 

87

--------------------------------------------------------------------------------


 

(j)                                    If:

 

(i)                  a Lender assigns or transfers any of its rights or
obligations under the Loan Documents or changes its Lending Office; and

 

(ii)               as a result of circumstances existing and laws in force at
the date such assignment, transfer or change occurs, a Loan Party would be
obliged to make a payment which relates to a Tax Deduction or Tax imposed by the
United Kingdom to the assignee, transferee, New Lender or Lender acting through
its new Lending Office under this Section 2.17,

 

then such assignee, transferee, New Lender or Lender acting through its new
Lending Office shall only be entitled to receive payment under this Section 2.17
to the same extent as it would have been if the assignment, transfer or change
had not occurred (other than to the extent such Lender is an assignee pursuant
to a request by a Borrower under Section 2.19(b) or 2.19(c)).

 

(k)                                 All amounts expressed to be payable under a
Loan Document by any Loan Party which (in whole or in part) constitute the
consideration for any supply for the purposes of United Kingdom Value Added Tax
(“VAT”) are deemed to be exclusive of any VAT which shall be payable in addition
to and at the same time as any such consideration where a Loan Document requires
any Loan Party to reimburse or indemnify a Finance Party for any cost or
expense, the reference to such cost or expense shall include such part thereof
as represents VAT, save to the extent that such Finance Party reasonably
determines that it is entitled to credit or repayment in respect of such VAT
from the relevant Governmental Authority.

 

The agreements in this Section 2.17 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable under any
Loan Document.

 

For purposes of this Section 2.17, the term “Lender” includes any Issuing Bank
and the term “applicable Requirement of Law” includes FATCA.

 

Section 2.18                             Payments Generally; Pro Rata Treatment;
Sharing of Set-offs.

 

(a)                                 Each Borrower shall make each payment
required to be made by it hereunder (whether of principal, interest, fees or
reimbursement of L/C Disbursements, or of amounts payable under Sections 2.15,
2.16 or 2.17, or otherwise) prior to 2:00 p.m., Local Time (unless otherwise
specified herein), on the date when due, in immediately available funds, without
condition or deduction for any defense, recoupment, set-off or counterclaim. 
Any amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the Administrative Agent to the applicable account designated
to the Borrowers by the Administrative Agent, except payments to be made
directly to the applicable Issuing Bank as expressly provided herein and except
that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.05 shall be made
directly to the persons entitled thereto.  The Administrative Agent shall
distribute any such payments received by it for the account of any other person
to the appropriate recipient promptly following receipt thereof.  Except as
otherwise expressly provided herein, if any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.  All
payments made under the Loan Documents shall be made in Dollars except (i) that
any payment in respect of principal or interest of a Loan shall be made in the
currency in which such Loan is denominated and (ii) reimbursements of L/C
Disbursements shall be made pursuant to Section 2.05(e).  Any payment required
to be made by the Administrative Agent hereunder shall be deemed to have been
made by the time required if the Administrative Agent shall, at or before such
time, have taken the necessary steps to make such payment in accordance with the
regulations or operating procedures of the clearing or settlement system used by
the Administrative Agent to make such payment.

 

(b)                                 Any proceeds of Collateral received by the
Administrative Agent (whether as a result of any realization on the Collateral,
any setoff rights, any distribution in connection with any proceedings or other
action of any Loan Party in respect of Debtor Relief Laws or otherwise and
whether received in cash or otherwise) (i) not constituting (A) a specific
payment of principal, interest, fees or other sum payable under the Loan
Documents

 

88

--------------------------------------------------------------------------------


 

(which shall be applied on a pro rata basis among the relevant Lenders under the
Class of Loans being prepaid as specified by the Borrower Representative) or
(B) a mandatory prepayment (which shall be applied in accordance with
Section 2.11) or (ii) after an Event of Default has occurred and is continuing
and the Administrative Agent or Collateral Agent so elects or the Required
Lenders so direct, shall be applied, subject to the provisions of any applicable
Intercreditor Agreement, ratably first, to pay any fees, indemnities, or expense
reimbursements including amounts then due to the Administrative Agent, the
Collateral Agent (and any agent appointed by it under a Security Document),
including all costs and expenses incurred by the Collateral Agent in connection
with the collection or sale of the Collateral, second, to pay any fees,
indemnitees, or expense reimbursements including amounts then due to any Issuing
Bank from the Borrowers, third, to pay any fees or expense reimbursements then
due to the Lenders (in their capacities as such) from the Borrowers, fourth, to
pay interest (including post-petition interest, whether or not an allowed claim
in any claim or proceeding under any Debtor Relief Laws) then due and payable on
the Loans ratably, fifth, to repay principal on the Loans and unreimbursed L/C
Disbursements, to Cash Collateralize all outstanding Letters of Credit, and any
other amounts owing with respect to Secured Cash Management Agreements, Secured
Supply Chain Financings and Secured Hedge Agreements ratably; provided, that
amounts which are applied to Cash Collateralize outstanding Letters of Credit
that remain available after expiry of the applicable Letter of Credit shall be
applied in the manner set forth herein sixth, to the payment of any other
Obligation due to any Secured Party and seventh to the Loan Parties, their
successors or assigns, or as a court of competent jurisdiction may otherwise
direct.

 

(c)                                  If any Lender shall, by exercising any
right of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of, or interest on, any of its Term Loans, Revolving Facility Loans or
participations in L/C Disbursements of a given Class resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Term
Loans, Revolving Facility Loans and participations in L/C Disbursements of such
Class and accrued interest thereon than the proportion received by any other
Lender entitled to receive the same proportion of such payment, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Term Loans, Revolving Facility Loans and participations in
L/C Disbursements of such Class of such other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by all such Lenders
ratably in accordance with the principal amount of each such Lender’s respective
Term Loans, Revolving Facility Loans and participations in L/C Disbursements of
such Class and accrued interest thereon; provided, that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, (ii) the
provisions of this clause (c) shall not be construed to apply to any payment
made by the Borrowers pursuant to and in accordance with the express terms of
this Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in L/C Disbursements to any assignee or participant and (iii) nothing in this
Section 2.18(c) shall be construed to limit the applicability of
Section 2.18(b) in the circumstances where Section 2.18(b) is applicable in
accordance with its terms.  The Borrowers consent to the foregoing and agree, to
the extent each may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the
applicable Borrower in the amount of such participation.

 

(d)                                 Unless the Administrative Agent shall have
received notice from the Borrower Representative prior to the date on which any
payment is due to the Administrative Agent for the account of the relevant
Lenders or the applicable Issuing Bank hereunder that a Borrower will not make
such payment, the Administrative Agent may assume that such Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the relevant Lenders or the applicable Issuing Bank,
as applicable, the amount due.  In such event, if the applicable Borrower has
not in fact made such payment, then each of the relevant Lenders or the
applicable Issuing Bank, as applicable, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

 

(e)                                  Subject to Section 2.24, if any Lender
shall fail to make any payment required to be made by it pursuant to 2.05(d) or
(e), 2.06, or 2.18(d), then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), (i) apply any amounts
thereafter received by the Administrative Agent for the

 

89

--------------------------------------------------------------------------------


 

account of such Lender to satisfy such Lender’s obligations under such
Sections until all such unsatisfied obligations are fully paid and/or (ii) hold
any such amounts in a segregated account as cash collateral for, and application
to, any future funding obligations of such Lender under any such Section; in the
case of each of clauses (i) and (ii) above, in any order as determined by the
Administrative Agent in its discretion.

 

Section 2.19                             Mitigation Obligations; Replacement of
Lenders.

 

(a)                                 If any Lender requests compensation under
Section 2.15, or if the Borrowers are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 2.17 or mitigate the applicability of Section 2.20 or any event that
gives rise to the operation of Section 2.20, then such Lender shall use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or Affiliates, if, in the reasonable judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or 2.17, as applicable, in the future
and (ii) would not subject such Lender to any material unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender in any
material respect.  The Initial Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

(b)                                 If (i) any Lender requests compensation
under Section 2.15 (in a material amount in excess of that being charged by
other Lenders) or gives notice under Section 2.20, (ii) any Borrower is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17 (in a material amount in excess
of that being charged by other Lenders), or (iii) any Lender is a Defaulting
Lender, then the Borrowers may, at their sole expense and effort, upon notice to
such Lender and the Administrative Agent, require any such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 9.04), all its interests, rights and obligations under the
Loan Documents to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment); provided, that
(i) the Borrowers shall have received the prior written consent of the
Administrative Agent (and, if in respect of any Revolving Facility Commitment or
Revolving Facility Loan, the Issuing Banks), to the extent consent would be
required under Section 9.04(b) for an assignment of Loans or Commitments, as
applicable, which consent, in each case, shall not unreasonably be withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in L/C Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrowers (in the case of all other amounts),
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.15, payments required to be made pursuant to Section 2.17 or a
notice given under Section 2.20, such assignment will result in a reduction in
such compensation or payments and (iv) such assignment does not conflict with
any applicable Requirement of Law.  A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrowers to require
such assignment and delegation cease to apply.  Nothing in this Section 2.19
shall be deemed to prejudice any rights that the Borrowers may have against any
Lender that is a Defaulting Lender.  No action by or consent of the removed
Lender shall be necessary in connection with such assignment, which shall be
immediately and automatically effective upon payment of such purchase price.  In
connection with any such assignment by the Borrowers, Administrative Agent, such
removed Lender and the replacement Lender shall otherwise comply with
Section 9.04, provided, that if such removed Lender does not comply with
Section 9.04 within one Business Day after the Borrowers’ request, compliance
with Section 9.04 (but only on the part of the removed Lender) shall not be
required to effect such assignment.

 

(c)                                  If any Lender (such Lender, a
“Non-Consenting Lender”) has failed to consent to a proposed amendment, waiver
or consent which pursuant to the terms of Section 9.08 requires the consent of
all of the Lenders affected and with respect to which the Required Lenders shall
have granted their consent, then the Borrowers shall have the right (unless such
Non-Consenting Lender grants such consent) at their sole expense (including with
respect to the processing and recordation fee referred to in
Section 9.04(b)(ii)(C)) to replace such Non-Consenting Lender by requiring such
Non-Consenting Lender to (and any such Non-Consenting Lender agrees that it
shall, upon the Borrowers’ request) assign its Loans and its Commitments (or, at
the Borrowers’ option, the Loans and Commitments under the Facility that is the
subject of the proposed amendment, waiver or consent) hereunder to one or more
assignees reasonably acceptable to (i) the Administrative Agent (unless such
assignee is a Lender, an

 

90

--------------------------------------------------------------------------------

 

Affiliate of a Lender or an Approved Fund) and (ii) if in respect of any
Revolving Facility Commitment or Revolving Facility Loan, the Issuing Banks;
provided, that:  (i) all Loan Obligations of the Borrowers owing to such
Non-Consenting Lender being replaced shall be paid in full in same day funds to
such Non-Consenting Lender concurrently with such assignment, (ii) the
replacement Lender shall purchase the foregoing by paying to such Non-Consenting
Lender a price equal to the principal amount thereof plus accrued and unpaid
interest thereon, and (iii) the replacement Lender shall grant its consent with
respect to the applicable proposed amendment, waiver or consent.  No action by
or consent of the Non-Consenting Lender shall be necessary in connection with
such assignment, which shall be immediately and automatically effective upon
payment of such purchase price.  In connection with any such assignment by the
Borrowers, the Administrative Agent, such Non-Consenting Lender and the
replacement Lender shall otherwise comply with Section 9.04; provided, that if
such Non-Consenting Lender does not comply with Section 9.04 within one Business
Day after the Borrowers’ request, compliance with Section 9.04 (but only on the
part of the Non-Consenting Lender) shall not be required to effect such
assignment.

 

Section 2.20                             Illegality.  If any Lender reasonably
determines that any Change in Law has made it unlawful, or that any Governmental
Authority has asserted after the Closing Date that it is unlawful, for any
Lender or its applicable lending office to make, maintain or fund any
Eurocurrency Loans, or to determine or charge interest rates based upon the LIBO
Rate, or any Governmental Authority has imposed material restrictions on the
authority of such Lender to purchase or sell, or to take deposits of, Dollars or
any Alternative Currency in the London interbank market then, on notice thereof
by such Lender to the Borrowers through the Administrative Agent, (i) any
obligations of such Lender to make or continue Eurocurrency Loans or to convert
ABR Borrowings to Eurocurrency Borrowings shall be suspended and (ii) if such
notice asserts the illegality of such Lender making or maintaining ABR Loans the
interest rate on which is determined by reference to the LIBO Rate component of
the ABR, the interest rate on which ABR Loans of such Lender shall, if necessary
to avoid such illegality, be determined by the Administrative Agent without
reference to the Adjusted LIBO Rate component of the ABR, in each case until
such Lender notifies the Administrative Agent and the Borrowers that the
circumstances giving rise to such determination no longer exist.  Upon receipt
of such notice, (x) the Borrowers shall upon demand from such Lender (with a
copy to the Administrative Agent), prepay all Eurocurrency Borrowings of such
Lender or, if applicable and such Loans are denominated in Dollars, convert all
Eurocurrency Borrowings of such Lender to ABR Borrowings (the interest rate on
such ABR Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Adjusted LIBO
Rate component of the ABR), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurocurrency
Borrowings to such day, or immediately, if such Lender may not lawfully continue
to maintain such Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the LIBO Rate, the
Administrative Agent shall during the period of such suspension compute the ABR
applicable to such Lender without reference to the Adjusted LIBO Rate component
thereof until the Administrative Agent is advised in writing by such Lender that
it is no longer illegal for such Lender to determine or charge interest rates
based upon the LIBO Rate.  Upon any such prepayment or conversion, the
applicable Borrower shall also pay accrued interest on the amount so prepaid or
converted.

 

Section 2.21                             Incremental Commitments.

 

(a)                                 After the Spinoff Date has occurred, the
Borrower Representative may, by written notice to the Administrative Agent from
time to time, request Incremental Term Loan Commitments and/or Incremental
Revolving Facility Commitments, as applicable, in an amount not to exceed the
Incremental Amount available at the time such Incremental Term Loans are funded
or Incremental Revolving Facility Commitments are established (except as set
forth in clause (C) of the third paragraph under Section 6.01) from one or more
Incremental Term Lenders and/or Incremental Revolving Facility Lenders (which,
in each case, may include any existing Lender, but shall be required to be
persons which would qualify as assignees of a Lender in accordance with
Section 9.04) willing to provide such Incremental Term Loans and/or Incremental
Revolving Facility Commitments, as the case may be, in their sole discretion;
provided, that each Incremental Revolving Facility Lender providing a commitment
to make revolving loans shall be subject to the approval of the Administrative
Agent and, to the extent the same would be required for an assignment under
Section 9.04, the Issuing Banks (which approvals shall not be unreasonably
withheld, conditioned or delayed).  Such notice shall set forth (i) the amount
of the Incremental Term Loan Commitments and/or Incremental Revolving Facility
Commitments being requested (which shall be in minimum increments of $5,000,000
and a minimum amount of $10,000,000, or equal to the remaining Incremental
Amount or, in each case, such lesser amount approved by the Administrative
Agent), (ii) the date on which such

 

91

--------------------------------------------------------------------------------


 

Incremental Term Loan Commitments and/or Incremental Revolving Facility
Commitments are requested to become effective and (iii) in the case of
Incremental Term Loan Commitments, whether such Incremental Term Loan
Commitments are to be (x) commitments to make term loans with terms identical to
(and which shall together with any then outstanding Initial Term A Loans, as
applicable, form a single Class of) the Initial Term A Loans or (y) commitments
to make term loans with pricing, maturity, amortization, participation in
mandatory prepayments and/or other terms different from the Initial Term A Loans
(“Other Incremental Term Loans”).

 

(b)                                 The applicable Borrower and each Incremental
Term Lender and/or Incremental Revolving Facility Lender shall execute and
deliver to the Administrative Agent an Incremental Assumption Agreement and such
other documentation as the Administrative Agent shall reasonably specify to
evidence the Incremental Term Loan Commitment of such Incremental Term Lender
and/or Incremental Revolving Facility Commitment of such Incremental Revolving
Facility Lender.  Each Incremental Assumption Agreement shall specify the terms
of the applicable Incremental Term Loans and/or Incremental Revolving Facility
Commitments; provided, that:

 

(i)                                     any (x) commitments to make additional
Initial Term A Loans shall have the same terms as the Initial Term A Loans, and
shall form part of the same Class of Initial Term A Loans and (y) Incremental
Revolving Facility Commitments shall have the same terms as the then outstanding
Class of Revolving Facility Commitments (or, if more than one Class of Revolving
Facility Commitments is then outstanding, the Revolving Facility Commitments
with the then latest Revolving Facility Maturity Date) and shall require no
scheduled amortization or mandatory commitment reduction prior to the Latest
Maturity Date of the Revolving Facility Commitments,

 

(ii)                                  the Other Incremental Term Loans incurred
pursuant to clause (a) of this Section 2.21 shall rank equally and ratably in
right of security with the existing Loans,

 

(iii)                               the final maturity date of any such Other
Incremental Term Loans shall be no earlier than the Latest Maturity Date
applicable to the Term Loans in effect at the date of incurrence of such Other
Incremental Term Loans and, except as to pricing, amortization, final maturity
date and participation in mandatory prepayments (which shall, subject to the
other clauses of this proviso, be determined by the applicable Borrower and the
applicable Incremental Term Lenders in their sole discretion), shall have
(x) the same terms as the Term Loans or (y) such other terms as shall be
reasonably satisfactory to the Administrative Agent,

 

(iv)                              the Weighted Average Life to Maturity of any
such Other Incremental Term Loans shall be no shorter than the remaining
Weighted Average Life to Maturity of the Term Loans with the longest remaining
Weighted Average Life to Maturity,

 

(v)                                 the Borrowers shall be in Pro Forma
Compliance immediately after giving effect to the incurrence of such Incremental
Facility and the use of proceeds thereof with the Financial Covenant as of the
last day of the then most recently ended Test Period; provided that in the case
of any Incremental Facility used to finance a Permitted Acquisition, and to the
extent the Incremental Term Lenders participating in such Incremental Facility
agree, this clause (v) shall be tested at the time of the execution of the
acquisition agreement related to such Permitted Acquisition,

 

(vi)                              such Other Incremental Term Loans may
participate on a pro rata basis or a less than pro rata basis (but not a greater
than pro rata basis) than the Initial Term A Loans in any mandatory prepayment
hereunder,

 

(vii)                           there shall be no borrower (other than a
Borrower) or guarantor (other than the Loan Parties) in respect of any
Incremental Term Loan Commitments or Incremental Revolving Facility Commitments,
and

 

(viii)                        Incremental Term Loans and Incremental Revolving
Facility Commitments shall not be secured by any asset of Parent or its
Subsidiaries other than then Collateral.

 

92

--------------------------------------------------------------------------------


 

Each party hereto hereby agrees that, upon the effectiveness of any Incremental
Assumption Agreement, this Agreement shall be amended to the extent (but only to
the extent) necessary to reflect the existence and terms of the Incremental Term
Loan Commitments and/or Incremental Revolving Facility Commitments evidenced
thereby as provided for in Section 9.08(e).  Any amendment to this Agreement or
any other Loan Document that is necessary to effect the provisions of this
Section 2.21 and any such collateral and other documentation shall be deemed
“Loan Documents” hereunder and may be memorialized in writing by the
Administrative Agent with the Borrower Representative’s consent (not to be
unreasonably withheld) and furnished to the other parties hereto.

 

(c)                                  Notwithstanding the foregoing, no
Incremental Term Loan Commitment or Incremental Revolving Facility Commitment
shall become effective under this Section 2.21 unless (i) no Default or Event of
Default shall exist; provided, that in the event that any tranche of Incremental
Term Loans is used to finance a Permitted Acquisition, to the extent the
Incremental Term Lenders participating in such tranche of Incremental Term Loans
agree, the foregoing clause (i) shall be tested at the time of the execution of
the acquisition agreement related to such Permitted Acquisition (provided, that
such Incremental Term Lenders shall not be permitted to waive any Default or
Event of Default then existing or existing after giving effect to such tranche
of Incremental Term Loans); (ii) the representations and warranties of the
applicable Borrower set forth in this Agreement shall be true and correct in all
material respects (other than to the extent qualified by materiality or
“Material Adverse Effect,” in which case, such representations and warranties
shall be true and correct); provided, that in the event that the tranche of
Incremental Term Loans is used to finance a Permitted Acquisition and to the
extent the Incremental Term Lenders participating in such tranche of Incremental
Term Loans agree, the foregoing clause (ii) shall be limited such that the
availability of such Incremental Term Loans shall only be subject to the
accuracy of customary “specified representations” and those representations of
the seller or the target company (as applicable) included in the acquisition
agreement related to such Permitted Acquisition that are material to the
interests of the Lenders and only to the extent that Parent or its applicable
Subsidiary has the right to terminate its obligations under such acquisition
agreement as a result of a failure of such representations to be accurate; and
(iii) the Administrative Agent shall have received documents and legal opinions
consistent with those delivered on the Closing Date as to such matters as are
reasonably requested by the Administrative Agent.  The Administrative Agent
shall promptly notify each Lender as to the effectiveness of each Incremental
Assumption Agreement.

 

(d)                                 Each of the parties hereto hereby agrees
that the Administrative Agent may take any and all action as may be reasonably
necessary to ensure that (i) all Incremental Term Loans (other than Other
Incremental Term Loans), when originally made, are included in each Borrowing of
the outstanding applicable Class of Term Loans on a pro rata basis, and (ii) all
Revolving Facility Loans in respect of Incremental Revolving Facility
Commitments, when originally made, are included in each Borrowing of the
applicable Class of outstanding Revolving Facility Loans on a pro rata basis. 
The Borrowers agree that Section 2.16 shall apply to any conversion of
Eurocurrency Loans to ABR Loans reasonably required by the Administrative Agent
to effect the foregoing.

 

Section 2.22                             Extensions of Loans and Commitments.

 

(a)                                 Notwithstanding anything to the contrary in
this Agreement, including Section 2.18(c) (which provisions shall not be
applicable to this Section 2.22), pursuant to one or more offers made from time
to time by the Borrower Representative to all Lenders of any Class of Term Loans
and/or Revolving Facility Commitments on a pro rata basis (based, in the case of
an offer to the Lenders under any Class of Term Loans, on the aggregate
outstanding Term Loans of such Class and, in the case of an offer to the Lenders
under any Revolving Facility, on the aggregate outstanding Revolving Facility
Commitments under such Revolving Facility, as applicable), and on the same terms
to each such Lender (“Pro Rata Extension Offers”), the Borrowers are hereby
permitted to consummate transactions with individual Lenders that agree to such
transactions from time to time to extend the maturity date of such Lender’s
Loans and/or Commitments of such Class and to otherwise modify the terms of such
Lender’s Loans and/or Commitments of such Class pursuant to the terms of the
relevant Pro Rata Extension Offer (including, without limitation, increasing the
interest rate or fees payable in respect of such Lender’s Loans and/or
Commitments and/or modifying the amortization schedule in respect of such
Lender’s Loans).  For the avoidance of doubt, the reference to “on the same
terms” in the preceding sentence shall mean, (i) in the case of an offer to the
Lenders under any Class of Term Loans, that all of the Term Loans of such
Class are offered to be extended for the same amount of time and that the
interest rate changes and fees payable with respect to such extension are the
same and (ii) in the case of an offer to the Lenders under any Revolving
Facility, that all of the Revolving Facility Commitments of such Facility are
offered to be extended for the same amount of time and that the interest rate

 

93

--------------------------------------------------------------------------------


 

changes and fees payable with respect to such extension are the same.  Any such
extension (an “Extension”) agreed to between the applicable Borrower and any
such Lender (an “Extending Lender”) will be established under this Agreement by
implementing an Other Term Loan for such Lender if such Lender is extending an
existing Term Loan (such extended Term Loan, an “Extended Term Loan”) or an
Other Revolving Facility Commitment for such Lender if such Lender is extending
an existing Revolving Facility Commitment (such extended Revolving Facility
Commitment, an “Extended Revolving Facility Commitment,” and any Revolving
Facility Loan made pursuant to such Extended Revolving Facility Commitment, an
“Extended Revolving Loan”).  Each Pro Rata Extension Offer shall specify the
date on which the Borrower Representative proposes that the Extended Term Loan
shall be made or the proposed Extended Revolving Facility Commitment shall
become effective, which shall be a date not earlier than five (5) Business Days
after the date on which notice is delivered to the Administrative Agent (or such
shorter period agreed to by the Administrative Agent in its reasonable
discretion).

 

(b)                                 The applicable Borrower and each Extending
Lender shall execute and deliver to the Administrative Agent an amendment to
this Agreement (an “Extension Amendment”) and such other documentation as the
Administrative Agent shall reasonably specify to evidence the Extended Term
Loans and/or Extended Revolving Facility Commitments of such Extending Lender. 
Each Extension Amendment shall specify the terms of the applicable Extended Term
Loans and/or Extended Revolving Facility Commitments; provided, that (i) except
as to interest rates, fees and any other pricing terms, and amortization, final
maturity date and participation in prepayments and commitment reductions (which
shall, subject to clauses (ii) and (iii) of this proviso, be determined by the
applicable Borrower and set forth in the Pro Rata Extension Offer), the Extended
Term Loans shall have (x) the same terms as the existing Class of Term Loans
from which they are extended or (y) such other terms as shall be reasonably
satisfactory to the Administrative Agent, (ii) the final maturity date of any
Extended Term Loans shall be no earlier than the latest Term Facility Maturity
Date in effect on the date of incurrence, (iii) the Weighted Average Life to
Maturity of any Extended Term Loans shall be no shorter than the remaining
Weighted Average Life to Maturity of the Class of Term Loans to which such offer
relates, (iv) except as to interest rates, fees, any other pricing terms and
final maturity (which shall be determined by the applicable Borrower and set
forth in the Pro Rata Extension Offer), any Extended Revolving Facility
Commitment shall have (x) the same terms as the existing Class of Revolving
Facility Commitments from which they are extended or (y) have such other terms
as shall be reasonably satisfactory to the Administrative Agent and, in respect
of any other terms that would affect the rights or duties of any Issuing Bank,
such terms as shall be reasonably satisfactory to such Issuing Bank, and (v) any
Extended Term Loans may participate on a pro rata basis or a less than pro rata
basis (but not a greater than pro rata basis) than the Initial Term A Loans in
any mandatory prepayment hereunder.  Upon the effectiveness of any Extension
Amendment, this Agreement shall be amended to the extent (but only to the
extent) necessary to reflect the existence and terms of the Extended Term Loans
and/or Extended Revolving Facility Commitments evidenced thereby as provided for
in Section 9.08(e).  Any such deemed amendment may be memorialized in writing by
the Administrative Agent with the Borrower Representative’s consent (not to be
unreasonably withheld) and furnished to the other parties hereto.  If provided
in any Extension Amendment with respect to any Extended Revolving Facility
Commitments, and with the consent of each Issuing Bank, participations in
Letters of Credit shall be reallocated to lenders holding such Extended
Revolving Facility Commitments in the manner specified in such Extension
Amendment, including upon effectiveness of such Extended Revolving Facility
Commitment or upon or prior to the maturity date for any Class of Revolving
Facility Commitments.

 

(c)                                  Upon the effectiveness of any such
Extension, the applicable Extending Lender’s Term Loan will be automatically
designated an Extended Term Loan and/or such Extending Lender’s Revolving
Facility Commitment will be automatically designated an Extended Revolving
Facility Commitment.  For purposes of this Agreement and the other Loan
Documents, (i) if such Extending Lender is extending a Term Loan, such Extending
Lender will be deemed to have an Other Term Loan having the terms of such
Extended Term Loan and (ii) if such Extending Lender is extending a Revolving
Facility Commitment, such Extending Lender will be deemed to have an Other
Revolving Facility Commitment having the terms of such Extended Revolving
Facility Commitment.

 

(d)                                 Notwithstanding anything to the contrary set
forth in this Agreement or any other Loan Document (including without limitation
this Section 2.22), (i) the aggregate amount of Extended Term Loans and Extended
Revolving Facility Commitments will not be included in the calculation of clause
(a) of the definition of Incremental Amount, (ii) no Extended Term Loan or
Extended Revolving Facility Commitment is required to be in any minimum amount
or any minimum increment, (iii) any Extending Lender may extend all or any
portion of its Term Loans and/or Revolving Facility Commitment pursuant to one
or more Pro Rata Extension Offers (subject to

 

94

--------------------------------------------------------------------------------


 

applicable proration in the case of over participation) (including the extension
of any Extended Term Loan and/or Extended Revolving Facility Commitment),
(iv) there shall be no condition to any Extension of any Loan or Commitment at
any time or from time to time other than notice to the Administrative Agent of
such Extension and the terms of the Extended Term Loan or Extended Revolving
Facility Commitment implemented thereby, (v) all Extended Term Loans, Extended
Revolving Facility Commitments and all obligations in respect thereof shall be
Loan Obligations of the relevant Loan Parties under this Agreement and the other
Loan Documents that rank equally and ratably in right of security with all other
Obligations of the Class being extended (and all other Obligations secured by
Other First Liens), (vi) no Issuing Bank shall be obligated to issue Letters of
Credit under such Extended Revolving Facility Commitments unless it shall have
consented thereto and (vii) there shall be no borrower (other than the
Borrowers) and no guarantors (other than the Guarantors) in respect of any such
Extended Term Loans or Extended Revolving Facility Commitments.

 

(e)                                  Each Extension shall be consummated
pursuant to procedures set forth in the associated Pro Rata Extension Offer;
provided, that the applicable Borrower shall cooperate with the Administrative
Agent prior to making any Pro Rata Extension Offer to establish reasonable
procedures with respect to mechanical provisions relating to such Extension,
including, without limitation, timing, rounding and other adjustments.

 

Section 2.23                             Refinancing Amendments.

 

(a)                                 After the Spinoff Date, (a) notwithstanding
anything to the contrary in this Agreement, including Section 2.18(c) (which
provisions shall not be applicable to this Section 2.23), the Borrower
Representative may by written notice to the Administrative Agent establish one
or more additional tranches of term loans under this Agreement (such loans,
“Refinancing Term Loans”), all Net Proceeds of which are used to Refinance in
whole or in part any Class of Term Loans pursuant to Section 2.11(b)(2).  Each
such notice shall specify the date (each, a “Refinancing Effective Date”) on
which the Borrower Representative proposes that the Refinancing Term Loans shall
be made, which shall be a date not earlier than five (5) Business Days after the
date on which such notice is delivered to the Administrative Agent (or such
shorter period agreed to by the Administrative Agent in its sole discretion);
provided, that:

 

(i)                                     before and after giving effect to the
borrowing of such Refinancing Term Loans on the Refinancing Effective Date each
of the conditions set forth in Section 4.03 shall be satisfied;

 

(ii)                                  the final maturity date of the Refinancing
Term Loans shall be no earlier than the Term Facility Maturity Date of the
refinanced Term Loans;

 

(iii)                               the Weighted Average Life to Maturity of
such Refinancing Term Loans shall be no shorter than the then-remaining Weighted
Average Life to Maturity of the refinanced Term Loans;

 

(iv)                              the aggregate principal amount of the
Refinancing Term Loans shall not exceed the outstanding principal amount of the
refinanced Term Loans plus amounts used to pay fees, premiums, costs and
expenses (including original issue discount) and accrued interest associated
therewith;

 

(v)                                 all other terms applicable to such
Refinancing Term Loans (other than provisions relating to original issue
discount, upfront fees, interest rates and any other pricing terms and optional
prepayment or mandatory prepayment or redemption terms, which shall be as agreed
between the applicable Borrower and the Lenders providing such Refinancing Term
Loans) taken as a whole shall (as determined by the applicable Borrower in good
faith) be substantially similar to, or no more restrictive to Parent and its
Subsidiaries than, the terms, taken as a whole, applicable to the Term Loans
being refinanced (except to the extent such covenants and other terms apply
solely to any period after the Latest Maturity Date or are otherwise reasonably
acceptable to the Administrative Agent);

 

(vi)                              [reserved];

 

(vii)                           there shall be no borrower (other than the
Borrowers) and no guarantors (other than the Loan Parties) in respect of such
Refinancing Term Loans;

 

95

--------------------------------------------------------------------------------


 

(viii)                        Refinancing Term Loans shall not be secured by any
asset of Parent or any of its subsidiaries other than the Collateral; and

 

(ix)                              Refinancing Term Loans may participate on a
pro rata basis or on a less than pro rata basis (but not on a greater than pro
rata basis) in any mandatory prepayments (other than as provided otherwise in
the case of such prepayments pursuant to Section 2.11(b)(2)) hereunder, as
specified in the applicable Refinancing Amendment.

 

(b)                                 Any Borrower may approach any Lender or any
other person that would be a permitted Assignee pursuant to Section 9.04 to
provide all or a portion of the Refinancing Term Loans; provided, that any
Lender offered or approached to provide all or a portion of the Refinancing Term
Loans may elect or decline, in its sole discretion, to provide a Refinancing
Term Loan.  Any Refinancing Term Loans made on any Refinancing Effective Date
shall be designated an additional Class of Term Loans for all purposes of this
Agreement; provided, further, that any Refinancing Term Loans may, to the extent
provided in the applicable Refinancing Amendment governing such Refinancing Term
Loans, be designated as an increase in any previously established Class of Term
Loans made to a Borrower.

 

(c)                                  Notwithstanding anything to the contrary in
this Agreement, including Section 2.18(c) (which provisions shall not be
applicable to this Section 2.23), the Borrower Representative may by written
notice to the Administrative Agent establish one or more additional Facilities
(“Replacement Revolving Facilities”) providing for revolving commitments
(“Replacement Revolving Facility Commitments” and the revolving loans
thereunder, “Replacement Revolving Loans”), which replace in whole or in part
any Class of Revolving Facility Commitments under this Agreement.  Each such
notice shall specify the date (each, a “Replacement Revolving Facility Effective
Date”) on which the Borrower Representative proposes that the Replacement
Revolving Facility Commitments shall become effective, which shall be a date not
less than five (5) Business Days after the date on which such notice is
delivered to the Administrative Agent (or such shorter period agreed to by the
Administrative Agent in its reasonable discretion); provided, that:  (i) before
and after giving effect to the establishment of such Replacement Revolving
Facility Commitments on the Replacement Revolving Facility Effective Date, each
of the conditions set forth in Section 4.03 shall be satisfied; (ii) after
giving effect to the establishment of any Replacement Revolving Facility
Commitments and any concurrent reduction in the aggregate amount of any other
Revolving Facility Commitments, the aggregate amount of Revolving Facility
Commitments shall not exceed the aggregate amount of the Revolving Facility
Commitments outstanding immediately prior to the applicable Replacement
Revolving Facility Effective Date plus amounts used to pay fees, premiums, costs
and expenses (including original issue discount) and accrued interest associated
therewith; (iii) no Replacement Revolving Facility Commitments shall have a
final maturity date (or require commitment reductions or amortizations) prior to
the Revolving Facility Maturity Date for the Revolving Facility Commitments
being replaced; (iv) all other terms applicable to such Replacement Revolving
Facility (other than provisions relating to (x) fees, interest rates and other
pricing terms and prepayment and commitment reduction and optional redemption
terms which shall be as agreed between the applicable Borrower and the Lenders
providing such Replacement Revolving Facility Commitments and (y) the amount of
any letter of credit sublimit under such Replacement Revolving Facility, which
shall be as agreed between the applicable Borrower, the Lenders providing such
Replacement Revolving Facility Commitments, the Administrative Agent and the
replacement issuing bank, if any, under such Replacement Revolving Facility
Commitments) taken as a whole shall (as determined by the applicable Borrower in
good faith) be substantially similar to, or no more restrictive to Parent and
the Subsidiaries than, those, taken as a whole, applicable to the Revolving
Facility Commitments so replaced (except to the extent such covenants and other
terms apply solely to any period after the latest Revolving Facility Maturity
Date in effect at the time of incurrence or are otherwise reasonably acceptable
to the Administrative Agent); and (v) there shall be no borrower (other than the
Borrowers) and no guarantors (other than the Guarantors) in respect of such
Replacement Revolving Facility; and (vi) Replacement Revolving Facility
Commitments and extensions of credit thereunder shall not be secured by any
asset of Parent and its subsidiaries other than the Collateral.  In addition,
the applicable Borrower may establish Replacement Revolving Facility Commitments
to refinance and/or replace all or any portion of a Term Loan hereunder
(regardless of whether such Term Loan is repaid with the proceeds of Replacement
Revolving Loans or otherwise), so long as the aggregate amount of such
Replacement Revolving Facility Commitments does not exceed the aggregate amount
of Term Loans repaid at the time of establishment thereof plus amounts used to
pay fees, premiums, costs and expenses (including original issue discount) and
accrued interest associated therewith (it being understood that such Replacement
Revolving Facility Commitment may be provided by the Lenders holding the

 

96

--------------------------------------------------------------------------------


 

Term Loans being repaid and/or by any other person that would be a permitted
Assignee hereunder) so long as (i) before and after giving effect to the
establishment such Replacement Revolving Facility Commitments on the Replacement
Revolving Facility Effective Date each of the conditions set forth in
Section 4.03 shall be satisfied to the extent required by the relevant agreement
governing such Replacement Revolving Facility Commitments, (ii) the remaining
life to termination of such Replacement Revolving Facility Commitments shall be
no shorter than the Weighted Average Life to Maturity then applicable to the
refinanced Term Loans, (iii) the final termination date of the Replacement
Revolving Facility Commitments shall be no earlier than the Term Facility
Maturity Date of the refinanced Term Loans, (iv) [reserved], (v) there shall be
no borrower (other than the Borrowers) and no guarantors (other than the
Guarantors) in respect of such Replacement Revolving Facility; and (vi) all
other terms applicable to such Replacement Revolving Facility (other than
provisions relating to (x) fees, interest rates and other pricing terms and
prepayment and commitment reduction and optional redemption terms which shall be
as agreed between the applicable Borrower and the Lenders providing such
Replacement Revolving Facility Commitments and (y) the amount of any letter of
credit sublimit under such Replacement Revolving Facility, which shall be as
agreed between the Applicable Borrower, the Lenders providing such Replacement
Revolving Facility Commitments, the Administrative Agent and the replacement
issuing bank, if any, under such Replacement Revolving Facility Commitments)
taken as a whole shall (as determined by the applicable Borrower in good faith)
be substantially similar to, or no more restrictive to Parent and its
Subsidiaries than, those, taken as a whole, applicable to the Term Loans being
refinanced (except to the extent such covenants and other terms apply solely to
any period after the Latest Maturity Date or are otherwise reasonably acceptable
to the Administrative Agent).  Solely to the extent that an Issuing Bank is not
a replacement issuing bank under a Replacement Revolving Facility, it is
understood and agreed that such Issuing Bank shall not be required to issue any
letters of credit under such Replacement Revolving Facility and, to the extent
it is necessary for such Issuing Bank to withdraw as an Issuing Bank, as the
case may be, at the time of the establishment of such Replacement Revolving
Facility, such withdrawal shall be on terms and conditions reasonably
satisfactory to such Issuing Bank in its sole discretion.  The Initial Borrower
agrees to reimburse each Issuing Bank in full upon demand, for any reasonable
and documented out-of-pocket cost or expense attributable to such withdrawal.

 

(d)                                 Any Borrower may approach any Lender or any
other person that would be a permitted Assignee of a Revolving Facility
Commitment pursuant to Section 9.04 to provide all or a portion of the
Replacement Revolving Facility Commitments; provided, that any Lender offered or
approached to provide all or a portion of the Replacement Revolving Facility
Commitments may elect or decline, in its sole discretion, to provide a
Replacement Revolving Facility Commitment.  Any Replacement Revolving Facility
Commitment made on any Replacement Revolving Facility Effective Date shall be
designated an additional Class of Revolving Facility Commitments for all
purposes of this Agreement; provided, that any Replacement Revolving Facility
Commitments may, to the extent provided in the applicable Refinancing Amendment,
be designated as an increase in any previously established Class of Revolving
Facility Commitments.

 

(e)                                  Any Borrower and each Lender providing the
applicable Refinancing Term Loans and/or Replacement Revolving Facility
Commitments (as applicable) shall execute and deliver to the Administrative
Agent an amendment to this Agreement (a “Refinancing Amendment”) and such other
documentation as the Administrative Agent shall reasonably specify to evidence
such Refinancing Term Loans and/or Replacement Revolving Facility Commitments
(as applicable).  For purposes of this Agreement and the other Loan Documents,
(A) if a Lender is providing a Refinancing Term Loan, such Lender will be deemed
to have an Other Term Loan having the terms of such Refinancing Term Loan and
(B) if a Lender is providing a Replacement Revolving Facility Commitment, such
Lender will be deemed to have an Other Revolving Facility Commitment having the
terms of such Replacement Revolving Facility Commitment.  Notwithstanding
anything to the contrary set forth in this Agreement or any other Loan Document
(including without limitation this Section 2.23), (i) the aggregate amount of
Refinancing Term Loans and Replacement Revolving Facility Commitments will not
be included in the calculation of clause (a) of the definition of Incremental
Amount, (ii) no Refinancing Term Loan or Replacement Revolving Facility
Commitment is required to be in any minimum amount or any minimum increment,
(iii) there shall be no condition to any incurrence of any Refinancing Term Loan
or Replacement Revolving Facility Commitment at any time or from time to time
other than those set forth in clauses (a) or (c) above, as applicable, and
(iv) all Refinancing Term Loans, Replacement Revolving Facility Commitments and
all obligations in respect thereof shall be Loan Obligations under this
Agreement and the other Loan Documents that rank equally and ratably in right of
security with the Initial Term A Loans and other Loan Obligations.

 

97

--------------------------------------------------------------------------------


 

Section 2.24                             Defaulting Lender.

 

(a)                                 Defaulting Lender Adjustments. 
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable law:

 

(i)                                     Waivers and Amendments.  Such Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in the definitions of
“Required Lenders” or “Required Revolving Facility Lenders,” as applicable, and
Section 9.08.

 

(ii)                                  Defaulting Lender Waterfall.  Any payment
of principal, interest, fees or other amounts received by the Administrative
Agent for the account of such Defaulting Lender (whether voluntary or mandatory,
at maturity, following an Event of Default or otherwise) or received by the
Administrative Agent from a Defaulting Lender pursuant to Section 9.06 shall be
applied at such time or times as may be determined by the Administrative Agent
as follows:  first, to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent hereunder, second, to the payment on a pro
rata basis of any amounts owing by such Defaulting Lender to any Issuing Bank
hereunder, third, to Cash Collateralize the Issuing Banks’ Fronting Exposure
with respect to such Defaulting Lender in accordance with Section 2.05(j),
fourth, as the Borrower Representative may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent, fifth, if so determined by
the Administrative Agent and the Borrower Representative, to be held in a
deposit account and released pro rata in order to (x) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement and (y) Cash Collateralize the Issuing Banks’ future Fronting Exposure
with respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.05(j), sixth, to the
payment of any amounts owing to the Lenders, the Issuing Banks as a result of
any judgment of a court of competent jurisdiction obtained by any Lender or
Issuing Bank against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement, seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrowers as a result of any judgment of a court of competent jurisdiction
obtained by the Borrowers against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement, and eighth,
to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction.  Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this Section 2.24 shall be deemed
paid to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto.

 

(iii)                               Certain Fees.  (A)  No Defaulting Lender
shall be entitled to receive any Commitment Fee for any period during which that
Lender is a Defaulting Lender (and, except as provided in clause (C) below, the
Borrowers shall not be required to pay any such fee that otherwise would have
been paid to that Defaulting Lender).

 

(B)                               Each Defaulting Lender shall be entitled to
receive L/C Participation Fees for any period during which that Lender is a
Defaulting Lender only to the extent allocable to its pro rata share of the
stated amount of Letters of Credit for which it has provided Cash Collateral.

 

(C)                               With respect to any Commitment Fee or L/C
Participation Fee not required to be paid to any Defaulting Lender pursuant to
clause (A) or (B) above, the Borrowers shall (x) pay to each Non-Defaulting
Lender that portion of any such fee otherwise payable to such Defaulting Lender
with respect to such Defaulting Lender’s participation in Letters of Credit that
has been reallocated to such Non-Defaulting Lender pursuant to clause
(iv) below, (y) pay to each Issuing Bank the amount of any such fee otherwise
payable to such Defaulting Lender to the extent allocable to such Issuing Bank’s
Fronting Exposure to such Defaulting Lender, and (z) not be required to pay the
remaining amount of any such fee.

 

98

--------------------------------------------------------------------------------


 

(iv)                              Reallocation of Participations to Reduce
Fronting Exposure.  All or any part of such Defaulting Lender’s participation in
Letters of Credit shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective pro rata Commitments (calculated without regard
to such Defaulting Lender’s Commitment) but only to the extent that (x) the
conditions set forth in Section 4.03 are satisfied at the time of such
reallocation (and, unless the Borrower Representative has otherwise notified the
Administrative Agent at such time, the Borrowers shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Revolving Facility Credit
Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s
Revolving Facility Commitment.  Subject to Section 9.22, no reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.

 

(v)                                 Cash Collateral.  If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrowers shall, without prejudice to any right or remedy available to it
hereunder or under law, within three (3) Business Days following the written
request of the (i) Administrative Agent or (ii) any Issuing Bank (with a copy to
the Administrative Agent), Cash Collateralize the Issuing Banks’ Fronting
Exposure in accordance with the procedures set forth in Section 2.05(j).

 

(b)                                 Defaulting Lender Cure.  If the Borrower
Representative, the Administrative Agent and each Issuing Bank agree in writing
that a Lender is no longer a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any Cash Collateral), that Lender will, to the
extent applicable, purchase at par (together with any break funding costs
incurred by the non-Defaulting Lenders as a result of such purchase) that
portion of outstanding Revolving Facility Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Loans and funded and unfunded participations in Letters of Credit to
be held pro rata by the Lenders in accordance with their Revolving Facility
Commitments (without giving effect to Section 2.24(a)(iv)), whereupon such
Lender will cease to be a Defaulting Lender; provided, that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrowers while that Lender was a Defaulting Lender; provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

 

(c)                                  New Letters of Credit.  So long as any
Lender is a Defaulting Lender, the Issuing Banks shall not be required to issue,
extend, renew or increase any Letter of Credit unless it is satisfied that it
will have no Fronting Exposure after giving effect thereto.

 

Section 2.25                             Assumption.  Notwithstanding anything
to the contrary contained in this Agreement or any other Loan Document, at any
time from and after the Signing Date, at the option of the Initial Borrower and
upon no less than five Business Days’ prior written notice to the Administrative
Agent, the Initial Borrower may, without the consent of the Administrative
Agent, any Lender or any other party hereto, in its sole discretion, assign and
novate its obligations under this Agreement to a Wholly Owned Subsidiary of
(X) prior to the Spinoff Date, the Initial Borrower or (Y) from and after the
Spinoff Date, Parent, in each case organized under the laws of England and Wales
to whom the Initial Borrower has transferred or intends to promptly commence
transferring all or substantially all of its assets (such date, the “Borrower
Transfer Date”), provided that, (i) such Wholly Owned Subsidiary shall expressly
assume the obligations of the Initial Borrower pursuant to the Borrower
Assumption Agreement, (ii) such Wholly Owned Subsidiary shall cause to be
delivered to the Administrative Agent legal opinions substantially consistent
with those delivered on the Closing Date with respect to the Initial Borrower as
to such matters as are reasonably requested by the Administrative Agent,
(iii) the Administrative Agent shall have received, at least three (3) Business
Days prior to the Borrower Transfer Date, all documentation and other
information required with respect to such Wholly Owned Subsidiary by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation the USA PATRIOT Act and
(iv) such Wholly Owned Subsidiary shall have satisfied the Collateral and
Guarantee Requirement and delivered such Security Documents or joinders thereto
as are required by the Collateral and

 

99

--------------------------------------------------------------------------------


 

Guarantee Requirement.  Adient Global Holdings Ltd will be automatically
released from any obligations and liabilities (including the Loan Obligations)
under this Agreement or any other Loan Document (in each case, solely in its
capacity as the Initial Borrower, a Borrower or as the Borrower Representative,
and not in any other capacity (including as a Guarantor), unless on such date
Adient Global Holdings Ltd is liquidated, dissolved or transfers all its assets
to Loan Parties or is otherwise wound up in a transaction otherwise permitted by
this Agreement, in which case it shall also be released from any other
obligations thereof under the Loan Documents in accordance with Section 9.18),
and all references herein to the “Initial Borrower” shall refer instead to such
Wholly Owned Subsidiary, in each case upon the Borrower Transfer Date.

 

ARTICLE III

 

Representations and Warranties

 

On the Signing Date, the Closing Date and the date of each other Credit Event
prior to the Spinoff Date, as provided in Section 4.03, (i) to the extent prior
to the Successor JCI Credit Agreement Effectiveness Date, the Initial Borrower
represents and warrants to the Lenders that the Predecessor JCI Credit Agreement
Reps and Warranties are true and correct in all material respects as of such
applicable date as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date) and (ii) upon and after the Successor
JCI Credit Agreement Effectiveness Date, the Initial Borrower represents and
warrants to the Lenders that the Successor JCI Credit Agreement Reps and
Warranties are true and correct in all material respects as of such applicable
date as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date).

 

On the Spinoff Date and the date of each Credit Event thereafter, as provided in
Section 4.03, the Borrowers represent and warrant to the Lenders (other than,
from and after the occurrence of the Borrower Transfer Date, with respect to
Section 3.24) that:

 

Section 3.01                             Organization; Powers.  Parent and each
of the Subsidiaries which is a Loan Party or a Material Subsidiary (a) is a
partnership, limited liability company, public limited company, corporation or
other entity duly organized/incorporated, validly existing and in good standing
under the laws of the jurisdiction of its organization/incorporation (to the
extent that each such concept exists in such jurisdiction), (b) has all
requisite power and authority to own its property and assets and to carry on its
business as now conducted, (c) is qualified to do business in each jurisdiction
where such qualification is required, except in the case of clause (a) (other
than with respect to Parent and the Borrowers), clause (b) (other than with
respect to Parent and the Borrowers), and clause (c), where the failure so to be
or have, individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect, and (d) has the power and authority to execute,
deliver and perform its obligations under each of the Loan Documents and each
other agreement or instrument contemplated thereby to which it is or will be a
party and, in the case of the Borrowers, to borrow and otherwise obtain credit
hereunder.

 

Section 3.02                             Authorization.  The execution, delivery
and performance by the Borrowers and each of the Guarantors of each of the Loan
Documents to which it is a party and the borrowings and other extensions of
credit hereunder (a) have been duly authorized by all corporate, stockholder,
shareholder, partnership, limited liability company or other organizational
action required to be obtained by the Borrowers and such Guarantors and (b) will
not (i) violate (A) any provision of law, statute, rule or regulation applicable
to the Borrowers or any such Guarantor (including, with respect to Parent,
Section 82 an Section 239 of the Companies Act of Ireland, as amended), (B) the
certificate or articles of incorporation or other constitutional documents
(including any partnership, limited liability company or operating agreements)
or by-laws or articles of association of the Borrowers, or any such Guarantor,
(C) any applicable order of any court or any law, rule, regulation or order of
any Governmental Authority applicable to the Borrowers or any such Guarantor or
(D) any provision of any indenture, certificate of designation for preferred
stock, agreement or other instrument to which the Borrowers or any such
Guarantor is a party or by which any of them or any of their property is or may
be bound, (ii) result in a breach of or constitute (alone or with due notice or
lapse of time or both) a default under, give rise to a right of or result in any

 

100

--------------------------------------------------------------------------------

 

cancellation or acceleration of any right or obligation (including any payment)
under any such indenture, certificate of designation for preferred stock,
agreement or other instrument, where any such conflict, violation, breach or
default referred to in clause (i) or (ii) of this Section 3.02(b), would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, or (iii) result in the creation or imposition of any Lien upon
or with respect to any property or assets now owned or hereafter acquired by the
Borrowers or any such Guarantor, other than the Liens created by the Loan
Documents and Permitted Liens.

 

Section 3.03                             Enforceability.  This Agreement has
been duly executed and delivered by the Borrowers and constitutes, and each
other Loan Document when executed and delivered by the Borrowers and each
Guarantor that is party thereto will constitute, a legal, valid and binding
obligation of such Loan Party enforceable against the Borrowers and each such
Guarantor in accordance with its terms, subject to (a) the effects of
bankruptcy, insolvency, moratorium, administration, reorganization, Irish
examinership, fraudulent conveyance or other similar laws affecting creditors’
rights generally, (b) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law), (c) implied
covenants of good faith and fair dealing, and (d) the need for filings and
registrations necessary to perfect the Liens on the Collateral granted by the
Loan Parties in favor of the Collateral Agent.

 

Section 3.04                             Governmental Approvals.  No action,
consent or approval of, registration or filing with or any other action by any
Governmental Authority is or will be required for the execution, delivery or
performance of each Loan Document to which the Borrowers or any Guarantor is a
party, except for (a) the filing of Uniform Commercial Code financing
statements, (b) filings with the United States Patent and Trademark Office and
the United States Copyright Office, the United Kingdom Intellectual Property
Office, the European Patent Office and the European Union Intellectual Property
Office, and comparable offices in foreign jurisdictions and equivalent filings
in foreign jurisdictions, (c) such as have been made or obtained and are in full
force and effect, (d) such actions, consents and approvals the failure of which
to be obtained or made would not reasonably be expected to have a Material
Adverse Effect and (e) filings or other actions listed on Schedule 3.04  (as may
be updated prior to the Spinoff Date in a manner acceptable to the
Administrative Agent), recordation of the Mortgages and any other filings or
registrations required to perfect Liens created by the Security Documents
(including, in the case of the Specified Foreign Loan Documents under the laws
of England and Wales, any required registrations with the UK Companies House
under Section 859A of the UK Companies Act 2006 and/or with the Land Registry or
Land Charges Registry in England), and including in the case of any Security
Document entered into by Parent any required registrations with the Companies
Registration Office of Ireland pursuant to Part 7 of the Companies Act 2014 of
Ireland, in the case of the Jersey Law All Assets Pledge Agreement the filing of
the financing statements on SIR and/or with the Revenue Commissioners of Ireland
pursuant to Section 1001 of the Taxes Consolidation Act, 1997 of Ireland (as
amended).

 

Section 3.05                             Financial Statements.  (a) The audited
consolidated balance sheets and the statements of income, stockholders’ or
shareholders’ equity, and cash flow for Parent and its consolidated subsidiaries
and (b) the unaudited consolidated balance sheets and statements of income,
stockholders’ or shareholders’ equity and cash flow for Parent and its
consolidated subsidiaries, in each case as set forth in the Form 10, including
the notes thereto, if applicable, present fairly in all material respects the
consolidated financial position of Parent and its consolidated subsidiaries as
of the dates and for the periods referred to therein and the results of
operations and cash flows for the periods then ended, and, except as set forth
on Schedule 3.05 (as may be updated prior to the Spinoff Date in a manner
acceptable to the Administrative Agent), were prepared in accordance with GAAP
applied on a consistent basis throughout the periods covered thereby, except, in
the case of interim period financial statements, for the absence of notes and
for normal year-end adjustments and except as otherwise noted therein.

 

Section 3.06                             No Material Adverse Effect.  Since
June 30, 2016 (for this purpose, assuming that the Transactions had been
consummated before such date), there has been no event or circumstance that,
individually or in the aggregate with other events or circumstances, has had or
would reasonably be expected to have a Material Adverse Effect.

 

Section 3.07                             Title to Properties; Possession Under
Leases; Flood Documentation.

 

(a)                                 Each of Parent and the Subsidiaries has
valid title in fee simple or equivalent to, or valid leasehold interests in, or
easements or other limited property interests in, all its Real Properties and
has valid title to its

 

101

--------------------------------------------------------------------------------


 

personal property and assets, in each case, subject to Permitted Liens and
except for defects in title that do not materially interfere with its ability to
conduct its business as currently conducted or to utilize such properties and
assets for their intended purposes and except where the failures to have such
title would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.  All such properties and assets are free
and clear of Liens, other than Permitted Liens or Liens arising by operation of
law, subject to the provisions of the immediately preceding sentence.

 

(b)                                 As to all improved Material Real Property
located in the United States which is subject to a Mortgage, (i) the Collateral
Agent has received the Flood Documentation with respect to such Material Real
Property on or prior to the granting of such Mortgage thereon, (ii) all flood
hazard insurance policies required pursuant to Section 5.02(c) with respect to
any such Material Real Property have been obtained and remain in full force and
effect to the extent required by such Section, and (iii) except to the extent
that the Borrower Representative has previously given written notice thereof to
the Collateral Agent, there has been, to the Borrower Representative’s
knowledge,  no redesignation of any Material Real Property subject to a Mortgage
into Special Flood Hazard Area.

 

Section 3.08                             Subsidiaries.

 

(a)                                 Schedule 3.08(a) (as may be updated pursuant
to Section 9.08(b) of this Agreement) sets forth as of the Spinoff Date the name
and jurisdiction of incorporation, formation or organization of each subsidiary
of Parent and, as to each such subsidiary, the percentage of each class of
Equity Interests owned by Parent or by any such subsidiary.

 

(b)                                 As of the Spinoff Date, after giving effect
to the Transactions, there are no outstanding subscriptions, options, warrants,
calls, rights or other agreements or commitments (other than stock options
granted to employees or directors (or entities controlled by directors) and
shares held by directors (or entities controlled by directors)) relating to any
Equity Interests of Parent or any of the Subsidiaries, except as set forth on
Schedule 3.08(b) (as may be updated pursuant to Section 9.08(b) of this
Agreement).

 

Section 3.09                             Litigation; Compliance with Law.

 

(a)                                 There are no actions, suits, proceedings or
investigations at law or in equity or by or on behalf of any Governmental
Authority or in arbitration now pending, or, to the knowledge of Parent or any
Borrower, threatened in writing against Parent, any Borrower or any of the
Subsidiaries or any business, property or rights of any such person (i) that
involve any Loan Document, to the extent that the applicable action, suit,
proceeding or investigation is brought by Parent, any Borrower or any of their
subsidiaries or (ii) that would reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect except for any action, suit or
proceeding at law or in equity or by or on behalf of any Governmental Authority
or in arbitration which has been disclosed in the Form 10.

 

(b)                                 None of Parent, the Borrowers, the
Subsidiaries and their respective properties or assets is in violation of (nor
will the continued operation of their material properties and assets as
currently conducted violate) any law, rule or regulation (including any zoning,
building, ordinance, code or approval or any building permit, but excluding any
Environmental Laws, which are the subject of Section 3.16) or any restriction of
record or indenture, agreement or instrument affecting any Real Property, or is
in default with respect to any judgment, writ, injunction or decree of any
Governmental Authority, where such violation or default would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

Section 3.10                             Federal Reserve Regulations.  No part
of the proceeds of any Loans or any Letter of Credit will be used by Parent, the
Borrowers and their Subsidiaries in any manner that would result in a violation
of Regulation T, Regulation U or Regulation X.

 

Section 3.11                             Investment Company Act.  None of the
Borrowers and the other Loan Parties is required to be registered as an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

 

102

--------------------------------------------------------------------------------


 

Section 3.12                             Use of Proceeds.

 

(a)                                 The Borrowers will use the proceeds of the
(i) Revolving Facility Loans and (ii) Initial Term A Loans to finance certain
payments (by way of debt repayments, distributions, sales or otherwise) to JCI
and/or its subsidiaries or any Affiliate of JCI in connection with the
Transactions, to pay Transaction Expenses, and for working capital, capital
expenditures and other general corporate purposes.

 

(b)                                 On and after the Spinoff Date, the Borrowers
may request the issuance of Letters of Credit to replace or provide credit
support for any Existing Letters of Credit of Parent, the Subsidiary Borrower or
their respective subsidiaries.

 

(c)                                  The Facilities shall not be utilized for
any purpose that would (i) constitute unlawful financial assistance within the
meaning of sections 678 or 679 of the UK Companies Act 2006 or (ii) breach
Section 82 or Section 239 of the Companies Act 2014 of Ireland.

 

Section 3.13                             Tax .

 

(a)                                 Except as would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect, Parent
and each of the Subsidiaries has filed or caused to be filed all U.S. federal,
state, local and non-U.S. Tax returns required to have been filed by it
(including in its capacity as withholding agent) and each such Tax return is
true and correct;

 

(b)                                 Except as would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect, Parent
and each of the Subsidiaries has timely paid or caused to be timely paid all
Taxes shown to be due and payable by it on the returns referred to in clause
(a) and all other Taxes or assessments (or made adequate provision (in
accordance with GAAP) for the payment of all Taxes due), except Taxes or
assessments for which Parent or any of the Subsidiaries (as the case may be) has
set aside on its books adequate reserves in accordance with GAAP and, to the
extent such Taxes are due and payable pursuant to a governmental assessment, the
amount thereof is being contested in good faith by appropriate proceedings; and

 

(c)                                  Other than as would not be, individually or
in the aggregate, reasonably expected to have a Material Adverse Effect, as of
the Closing Date, with respect to Parent and each of the Subsidiaries, there are
no claims being asserted in writing with respect to any Taxes.

 

(d)                                 The Loan Parties are not required to make
any Tax Deduction on account of Tax imposed by the United Kingdom from any
payment they may make under any Loan Document to a Lender which is:

 

(i)                                     a Qualifying Lender:

 

(A)                               falling within paragraph (a)(i) of the
definition of Qualifying Lender; or

 

(B)                               except where a Direction has been given under
section 931 of the ITA in relation to the payment concerned, falling within
paragraph (a)(ii) of the definition of Qualifying Lender; or

 

(C)                               falling within paragraph (b) of the definition
of Qualifying Lender; or

 

(D)                               that is a QPP Lender in respect of which each
of the Loan Parties reasonably believes that it is not a connected person for
purposes of the QPP Regulations; or

 

(ii)                                  a Treaty Lender and the payment is one
specified in a direction given by the Commissioners of Revenue & Customs under
Regulation 2 of the Double Taxation Relief (Taxes on Income) (General)
Regulations 1970 (SI 1970/488).

 

103

--------------------------------------------------------------------------------


 

(e)                                  Under the law of its jurisdiction of
incorporation it is not necessary that the Loan Documents be filed, recorded or
enrolled with any court or other authority in that jurisdiction or that any
stamp, registration or similar tax be paid on or in relation to the Loan
Documents or the transactions contemplated by the Loan Documents.

 

Section 3.14                             No Material Misstatements.

 

(a)                                 All written information (other than the
Projections, forward looking information and information of a general economic
or industry specific nature) (the “Information”) concerning Parent, the
Borrowers, the Subsidiaries, the Transactions and any other transactions
contemplated hereby included in the Information Memorandum or otherwise prepared
by or on behalf of the foregoing or their representatives and made available to
any Lenders or the Administrative Agent in connection with the Transactions or
the other transactions contemplated hereby, when taken as a whole, was true and
correct in all material respects, as of the date such Information was furnished
to the Lenders (and as of the Closing Date, with respect to Information provided
prior thereto) and did not, taken as a whole, contain any untrue statement of a
material fact as of any such date or omit to state a material fact necessary in
order to make the statements contained therein, taken as a whole, not materially
misleading in light of the circumstances under which such statements were made
(giving effect to all supplements and updates provided thereto).

 

(b)                                 The Projections and other forward looking
information prepared by or on behalf of Parent, the Borrowers or any of their
representatives and that have been made available to any Lenders or the
Administrative Agent in connection with the Transactions or the other
transactions contemplated hereby have been prepared in good faith based upon
assumptions believed by Parent and the Borrowers to be reasonable as of the date
thereof (it being understood that such Projections and other forward looking
information are as to future events and are not to be viewed as facts, such
Projections and other forward looking information are subject to significant
uncertainties and contingencies and that actual results during the period or
periods covered by any such Projections or other forward looking information may
differ significantly from the projected results, and that no assurance can be
given that the projected results will be realized) and as of the date such
Projections and information were furnished to the Lenders.

 

Section 3.15                             Employee Benefit Plans.  Except as
would not reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect:  (a) no Reportable Event has occurred during the past
five years as to which Parent, any of its Subsidiaries or any ERISA Affiliate
was required to file a report with the PBGC; (b) no ERISA Event has occurred or
is reasonably expected to occur; and (c) none of Parent, the Borrowers, the
Subsidiaries or any of their ERISA Affiliates has received any written
notification that any Multiemployer Plan is in reorganization or has been
terminated within the meaning of Title IV of ERISA.

 

Section 3.16                             Environmental Matters. Except as to
matters that would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect:  (a) no written notice, request for
information, order, complaint or penalty has been received by Parent or any of
its Subsidiaries, and there are no judicial, administrative or other actions,
suits or proceedings pending or, to Parent or the Borrowers’ knowledge,
threatened which allege a violation of or liability under any Environmental
Laws, in each case relating to Parent or any of its Subsidiaries, (b) each of
Parent and its Subsidiaries has all environmental permits, licenses,
authorizations and other approvals necessary for its operations to comply with
all Environmental Laws (“Environmental Permits”) and is, and in the prior
eighteen (18) month period, has been, in compliance with the terms of such
Environmental Permits and with all other Environmental Laws, (c) except as set
forth on Schedule 3.16 (as may be updated prior to the Spinoff Date in a manner
acceptable to the Administrative Agent), no Hazardous Material is located at, on
or under any property currently or, to Parent or the Borrowers’ knowledge,
formerly owned, operated or leased by Parent or any of its Subsidiaries that
would reasonably be expected to give rise to any cost, liability or obligation
of Parent or any of its Subsidiaries under any Environmental Laws or
Environmental Permits, and no Hazardous Material has been generated, used,
treated, stored, handled, disposed of or controlled, transported or released at
any location in a manner that would reasonably be expected to give rise to any
cost, liability or obligation of Parent or any of its Subsidiaries under any
Environmental Laws or Environmental Permits, (d) there are no agreements in
which Parent or any of its Subsidiaries has expressly assumed or undertaken
responsibility for any known or reasonably likely liability or obligation of any
other person arising under or relating to Environmental Laws, and (e) there has
been no written environmental assessment or audit conducted (other than
customary assessments not revealing anything that would reasonably be expected
to result in a Material Adverse Effect), by or on behalf of Parent or any of the

 

104

--------------------------------------------------------------------------------


 

Subsidiaries of any property currently or, to Parent or the Borrowers’
knowledge, formerly owned, operated or leased by Parent or any of the
Subsidiaries that has not been made available to the Administrative Agent prior
to the Spinoff Date.

 

Section 3.17                             Security Documents.

 

(a)                                 Each Security Document is effective to
create in favor of the Collateral Agent (for the benefit of the Secured Parties)
a legal, valid and enforceable security interest in the Collateral described
therein and proceeds thereof.

 

(i)                                     As of the Spinoff Date, in the case of
the Pledged Collateral and U.S. Pledged Collateral described in the U.S.
Collateral Agreement, when certificates or promissory notes, as applicable,
representing such Pledged Collateral and U.S. Pledged Collateral and required to
be delivered under the U.S. Collateral Agreement are delivered to the Collateral
Agent, and in the case of the other Collateral described in the U.S. Collateral
Agreement (other than the Intellectual Property), when financing statements and
other filings specified in the Perfection Certificate are filed in the offices
specified in the Perfection Certificate, the Collateral Agent (for the benefit
of the Secured Parties) shall have a fully perfected Lien (subject to all
Permitted Liens) on, and security interest in, all right, title and interest of
the Loan Parties in such Collateral and, subject to Section 9-315 of the
New York Uniform Commercial Code, the proceeds thereof, as security for the
Obligations to the extent perfection can be obtained by filing Uniform
Commercial Code financing statements or possession.

 

(ii)                                  In the case of the Collateral described in
the English Law Debenture, when any required registration with the UK Companies
House under Section 859A of the UK Companies Act 2006, the Land Registry or Land
Charges Registry in England, the United Kingdom Intellectual Property Office,
the European Patent Office, and the European Intellectual Property Office has
been validly completed (by or on behalf of the Collateral Agent), the Collateral
Agent (for the benefit of the Secured Parties) shall have a fully perfected Lien
(subject to all Permitted Liens) on, and security interest in, all right, title
and interest of the Loan Parties in such Collateral, to the extent perfection
can be achieved by such registration.

 

(iii)                               In the case of the Collateral described in
the Irish Law Debenture or any other Security Document to which Parent is a
party, when any required registration with the Companies Registration Office of
Ireland pursuant to Part 7 of the Companies Act 2014 of Ireland and/or with the
Revenue Commissioners of Ireland pursuant to Section 1001 of the Taxes
Consolidation Act, 1997 of Ireland (as amended) (to the extent that Parent has
obtained an Irish tax registration number) has been validly completed, the
Collateral Agent (for the benefit of the Secured Parties) shall have a fully
perfected Lien (subject to all Permitted Liens) on, and security interest in,
all right, title and interest of the Loan Parties in such Collateral, to the
extent perfection can be achieved by such registration.

 

(iv)                              In the case of the Collateral described in the
Jersey Law All Assets Pledge Agreement, when any required registration of
financing statement on the SIR has been validly completed (by or on behalf of
the Collateral Agent), the Collateral Agent (for the benefit of the Secured
Parties) shall have a fully perfected Lien (subject to all Permitted Liens) on,
and security interest in, all right, title and interest of the Loan Parties in
such Collateral, to the extent perfection can be achieved by such registration.

 

(b)                                 When the U.S. Collateral Agreement or an
ancillary document thereunder is properly filed and recorded in the United
States Patent and Trademark Office and the United States Copyright Office, and,
with respect to Collateral in which a security interest cannot be perfected by
such filings, upon the proper filing of the financing statements referred to in
clause (a) above, the Collateral Agent (for the benefit of the Secured Parties)
shall have a fully perfected Lien on, and security interest in, all right, title
and interest of the U.S. Loan Parties thereunder in the material United States
Intellectual Property included in the Collateral listed in such ancillary
document (it being understood that subsequent recordings in the United States
Patent and Trademark Office and the United States Copyright Office may be
necessary to perfect a Lien on material registered trademarks and patents,
trademark and patent applications and registered copyrights acquired by the Loan
Parties after the Spinoff Date).

 

105

--------------------------------------------------------------------------------


 

(c)                                  The Mortgages, if any, executed and
delivered on the Spinoff Date are, and the Mortgages executed and delivered
after the Spinoff Date pursuant to Section 5.10 shall be, effective to create in
favor of the Collateral Agent (for the benefit of the Secured Parties) or, if so
contemplated by the respective Mortgage, the Collateral Agent and the other
Secured Parties, legal, valid and enforceable Liens on all of the Loan Parties’
rights, titles and interests in and to the Mortgaged Property thereunder and the
proceeds thereof, and when such Mortgages are validly filed, registered or
recorded in the proper real estate filing, registration or recording offices and
any other required registrations have been validly completed by or on behalf of
the Collateral Agent (including, in the case of any Mortgage over Mortgaged
Property located in England and Wales, any required registration with the Land
Registry or Land Charges Registry of England), and all relevant mortgage Taxes
and recording and registration charges are duly paid, the Collateral Agent (for
the benefit of the Secured Parties) shall have valid Liens with record or
registered notice to third parties on, and security interests in, all rights,
titles and interests of the Loan Parties in such Mortgaged Property and, to the
extent applicable, subject to Section 9-315 of the Uniform Commercial Code, the
proceeds thereof.

 

(d)                                 Notwithstanding anything herein (including
this Section 3.17) or in any other Loan Document to the contrary, no Borrower or
any other Loan Party makes any representation or warranty as to the effects of
perfection or non-perfection, the priority or the enforceability of any pledge
of or security interest in any Equity Interests of any Foreign Subsidiary (other
than English Subsidiaries or Adient Global Holdings Ltd), or as to the rights
and remedies of the Agents or any Lender with respect thereto, under foreign law
(other than the laws of England and Wales and Jersey, as applicable).

 

Section 3.18                             Solvency.  Immediately after giving
effect to the Transactions on the Spinoff Date and the making of each Loan on or
prior to the Spinoff Date and the application of the proceeds of such Loans,
(i) Parent is able to pay its debts within the meaning of Section 570 of the
Companies Act 2014 of Ireland ; (ii) the fair value of the assets of Parent and
its Subsidiaries on a consolidated basis, exceeds, on a consolidated basis,
their debts and liabilities, subordinated, contingent or otherwise; (iii) the
present fair saleable value of the property of Parent and its Subsidiaries, on a
consolidated basis, is greater than the amount that will be required to pay the
probable liability, on a consolidated basis, of their debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured; (iv) Parent and its Subsidiaries, on a
consolidated basis, are able to pay their debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured; and (v) Parent and its Subsidiaries, on a consolidated basis, are not
engaged in, and are not about to engage in, business for which they have
unreasonably small capital. For purposes of the foregoing, the amount of any
contingent liability at any time shall be computed as the amount that would
reasonably be expected to become an actual and matured liability.

 

Section 3.19                             Labor Matters.  Except as, individually
or in the aggregate, would not reasonably be expected to have a Material Adverse
Effect:  (a) there are no strikes or other labor disputes pending or, to the
knowledge of Parent and its Subsidiaries, threatened against Parent or any of
the Subsidiaries; (b) the hours worked and payments made to employees of Parent
and the Subsidiaries have not been in violation of the Fair Labor Standards Act
or any other applicable law dealing with such matters; and (c) all payments due
from Parent or any of the Subsidiaries or for which any claim may be made
against Parent or any of the Subsidiaries, on account of wages and employee
health and welfare insurance and other benefits have been paid or accrued as a
liability on the books of Parent or such Subsidiary to the extent required by
GAAP.  Except as, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect, the consummation of the Transactions
will not give rise to a right of termination or right of renegotiation on the
part of any union under any material collective bargaining agreement to which
Parent or any of the Subsidiaries (or any predecessor) is a party or by which
Parent or any of the Subsidiaries (or any predecessor) is bound.

 

Section 3.20                             Insurance.  Schedule 3.20 (as may be
updated pursuant to Section 9.08(b) of this Agreement) sets forth a true,
complete and correct description, in all material respects, of all material
insurance (excluding any title insurance) maintained by or on behalf of Parent
or the Subsidiaries as of the Spinoff Date.  As of such date, such insurance is
in full force and effect.

 

Section 3.21                             Intellectual Property; Licenses, Etc. 
Except as would not reasonably be expected to have a Material Adverse Effect or
as set forth in Schedule 3.21 (as may be updated pursuant to Section 9.08(b) of
this Agreement), (a) Parent and each of its Subsidiaries owns, or possesses the
right to use, all Intellectual Property that

 

106

--------------------------------------------------------------------------------


 

is used or held for use or is otherwise reasonably necessary in the operation of
their respective businesses (provided that this representation and warranty
shall not be construed as a representation and warranty that the operation of
the Parent’s, and each of its Subsidiaries’, businesses do not infringe,
misappropriate or violate the Intellectual Property of any person, the sole
representation and warranty in respect of which is set out in the following
clause (b)), (b) to the knowledge of the Borrowers the operation of the
Parent’s, and each of its Subsidiaries’, businesses is not interfering with,
infringing upon, misappropriating or otherwise violating Intellectual Property
of any other person, and (c) (i) no claim or litigation regarding any of the
Intellectual Property owned by Parent and its Subsidiaries is pending or, to the
knowledge of the Borrowers, threatened and (ii) to the knowledge of the
Borrowers, no claim or litigation regarding any other Intellectual Property
described in the foregoing clauses (a) and (b) is pending or threatened.

 

Section 3.22                             USA PATRIOT Act.  Except as would not
reasonably be expected to have a Material Adverse Effect, Parent and each of its
Subsidiaries is in compliance with the USA PATRIOT Act.

 

Section 3.23                             Anti-Corruption Laws and Sanctions. 
Parent has implemented and maintains in effect policies and procedures designed
to ensure compliance by Parent, its Subsidiaries and their respective directors,
officers and employees with Anti-Corruption Laws and applicable Sanctions. 
Neither Parent nor any Subsidiary of Parent or, to the knowledge of Parent, any
director, officer, agent, employee or affiliate of Parent or any of its
Subsidiaries that, in each such case, is acting or benefitting in any capacity
in connection with the Loans, (i) is currently the subject of any Sanctions or
(ii) is operating, organized/incorporated or residing in any Designated
Jurisdiction.  Neither Parent nor any Subsidiary of Parent will, directly or, to
its knowledge, indirectly, use or lend, contribute, provide or otherwise make
available the proceeds of any extension of credit made pursuant to the terms of
this Agreement to any Subsidiary, joint venture partner, or other person, (a) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any person in
violation of any Anti-Corruption Laws, (b) to fund any activity or business in,
of or with, any Designated Jurisdiction or to fund any activity or business of
or with any person operating, organized/incorporated or residing, to the
knowledge of Parent, in any Designated Jurisdiction or who, to the knowledge of
Parent, is 50% or more owned by one or more persons who are, listed in any
Sanctions-related list of designated persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, the European Union or Her Majesty’s
Treasury, or (c) in a manner that will (to the knowledge of Parent) result in
any violation by Parent or any Subsidiary of Parent or such Subsidiary of
Sanctions, to the extent such violation in this clause (c) is reasonably
expected to have a Material Adverse Effect.

 

Section 3.24                             Adient Global Holdings Ltd.

 

(a)                                 All returns, resolutions and documents
required by any legislation to be filed by Adient Global Holdings Ltd with the
Jersey Registrar of Companies or the Jersey Financial Services Commission have
been duly prepared, kept and filed (within all applicable time limits) and are
correct.

 

(b)                                 Adient Global Holdings Ltd is not a
“financial services company” or a “utility company” (as respectively defined in
the Income Tax (Jersey) Law 1961).

 

(c)                                  Adient Global Holdings Ltd is exempt from
the duty to hold a business licence under the Control of Housing and Work
(Jersey) Law 2012.

 

(d)                                 Adient Global Holdings Ltd does not conduct
any unauthorised “financial services business” (as defined in the Financial
Services (Jersey) Law 1998).

 

(e)                                  Adient Global Holdings Ltd is and will
remain an “international services entity” (within the meaning of the Goods and
Services Tax (Jersey) Law 2007).

 

(f)                                   The information contained in the SIR
Checklist provided by Parent is accurate and complete.

 

Notwithstanding anything herein to the contrary, the representations and
warranties set forth in this Section 3.24 will automatically be deemed to be of
no further effect from and after the Borrower Transfer Date.

 

107

--------------------------------------------------------------------------------


 

ARTICLE IV

 

Conditions of Lending

 

Section 4.01                             Signing Date.  The effectiveness of
this Agreement is subject to the satisfaction (or waiver in accordance with
Section 9.08) of the following conditions:

 

(a)                                 The Administrative Agent shall have received
from each of the Initial Borrower, the Issuing Banks and the Lenders a
counterpart of this Agreement signed on behalf of such party.

 

(b)                                 The Administrative Agent shall have received
from JCI a counterpart of the Guarantee Agreement signed thereby.

 

(c)                                  The Agents shall have received all fees due
and payable thereto or to any Lender on or prior to the Signing Date and, to the
extent invoiced at least three (3) Business Days prior to the Signing Date,
reimbursement or payment of all reasonable and documented out-of-pocket expenses
(including reasonable fees, charges and disbursements of Cahill Gordon & Reindel
LLP, Linklaters LLP, Appleby Global Group Services Limited and Matheson)
required to be reimbursed or paid by the Loan Parties hereunder, under the Fee
Letter or this Agreement on or prior to the Signing Date.

 

Section 4.02                             Closing Date.  The obligations of
(a) the Revolving Facility Lenders to make Revolving Facility Loans and (b) the
obligation of each Lender with an Initial Term A Loan Commitment to make Initial
Term A Loans to the Initial Borrower are subject to the satisfaction (or waiver
in accordance with Section 9.08) of the following conditions:

 

(a)                                 The Administrative Agent shall have
received, in the case of any Borrowing on the Closing Date, a Borrowing Request
as required by Section 2.03.

 

(b)                                 The Administrative Agent shall have received
a certificate of a Responsible Officer of JCI stating that (i) if the Successor
JCI Credit Agreement Effectiveness Date shall not have occurred, (A) the
Predecessor JCI Credit Agreement Reps and Warranties are true and correct in all
material respects as of the Closing Date as though made on and as of such date,
except to the extent such representations and warranties expressly relate to an
earlier date (in which case such representations and warranties shall be true
and correct in all material respects as of such earlier date); provided that any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects on such respective dates
and (B) no Predecessor JCI Credit Agreement Event of Default (or Default related
thereto)  shall have occurred and be continuing or (ii) if the Successor JCI
Credit Agreement Effectiveness Date shall have occurred (or occurs substantially
concurrently with the Closing Date), (A) the Successor JCI Credit Agreement Reps
and Warranties are true and correct in all material respects as of the Closing
Date as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date); provided that any representation and
warranty that is qualified as to “materiality,” “Material Adverse Effect” or
similar language shall be true and correct (after giving effect to any
qualification therein) in all respects on such respective dates and (B) no
Successor JCI Credit Agreement Event of Default (or Default related thereto)
shall have occurred and be continuing.

 

(c)                                  The Administrative Agent shall have
received, on behalf of itself, the Lenders and each Issuing Bank, a written
opinion of (i) Wachtell, Lipton, Rosen & Katz, as special New York counsel for
the Initial Borrower and JCI and (ii) Brian J. Cadwallader, General Counsel of
JCI, or in each case, such other counsel as may be reasonably acceptable to the
Administrative Agent, with respect to (I) (in the case of the opinion of special
New York counsel) the enforceability of this Agreement and the Guarantee
Agreement and (II) other related matters, in each case (A) dated the Closing
Date, (B) addressed to each Issuing Bank,

 

108

--------------------------------------------------------------------------------


 

the Administrative Agent and the Lenders on the Closing Date and (C) in form and
substance reasonably satisfactory to the Administrative Agent covering such
matters relating to this Agreement and the Guarantee Agreement as the
Administrative Agent shall reasonably request.

 

(d)                                 The Administrative Agent shall have received
a certificate (or certificates) of the Secretary or Assistant Secretary or
similar officer of each of the Initial Borrower and JCI dated the Closing Date
and certifying:

 

(i)                                     that attached thereto is a true and
complete copy of the certificate or articles of incorporation, certificate of
limited partnership, certificate of formation or other equivalent constituent
and governing documents, including all amendments thereto, of the Initial
Borrower or JCI, as applicable, certified as of a recent date by the Secretary
of State (or other similar official or Governmental Authority) of the
jurisdiction of its organization/incorporation or by the Secretary or Assistant
Secretary or similar officer of the Initial Borrower or JCI, as applicable or
other person duly authorized by the constituent documents of the Initial
Borrower or JCI, as applicable,

 

(ii)                                  solely in the case of JCI, that attached
thereto is a true and complete copy of a certificate as to the good standing of
JCI (to the extent that such concept exists in JCI’s jurisdiction) as of a
recent date from such Secretary of State (or other similar official or
Governmental Authority),

 

(iii)                               that attached thereto is a true and complete
copy of the by-laws (or articles of association, partnership agreement, limited
liability company agreement or other equivalent constituent and governing
documents) of the Initial Borrower or JCI, as applicable as in effect on the
Closing Date and at all times since a date prior to the date of the resolutions
described in the following clause (iv),

 

(iv)                              that attached thereto is a true and complete
copy of resolutions duly adopted by the Board of Directors (or equivalent
governing body) of the Initial Borrower or JCI, as applicable (or its managing
general partner or managing member), authorizing the execution, delivery and
performance of the Loan Documents to which such person is a party on the Closing
Date and that such resolutions have not been modified, rescinded or amended and
are in full force and effect on the Closing Date, and

 

(v)                                 as to the incumbency and specimen signature
of each officer or authorized signatory executing this Agreement or the
Guarantee Agreement or any other document delivered in connection herewith on
the Closing Date on behalf of the Initial Borrower or JCI, as applicable.

 

(e)                                  [reserved].

 

(f)                                   The Administrative Agent shall have
received, at least three (3) Business Days prior to the Closing Date, all
documentation and other information required with respect to the Initial
Borrower and JCI by regulatory authorities under applicable “know your customer”
and anti-money laundering rules and regulations, including without limitation
the USA PATRIOT Act to the extent requested in writing at least ten
(10) Business Days prior to the Closing Date.

 

(g)                                  The Agents shall have received all fees due
and payable thereto or to any Lender on or prior to the Closing Date and, to the
extent invoiced at least three (3) Business Days prior to the Closing Date,
reimbursement or payment of all reasonable and documented out-of-pocket expenses
(including reasonable fees, charges and disbursements of Cahill Gordon & Reindel
LLP) required to be reimbursed or paid by the Loan Parties hereunder, under the
Fee Letter or this Agreement on or prior to the Closing Date.

 

(h)                                 No Event of Default or Default (determined,
in each case, pursuant to the lead-in to Section 7.01) shall have occurred and
be continuing.

 

109

--------------------------------------------------------------------------------


 

(i)                                     (i) To the extent the Closing Date is
prior to the Successor JCI Credit Agreement Effectiveness Date, the Predecessor
JCI Credit Agreement Reps and Warranties shall be true and correct in all
material respects as of the Closing Date (after giving effect to the
Transactions) as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date) and (ii) to the extent the Closing
Date is on or after the Successor JCI Credit Agreement Effectiveness Date, the
Successor JCI Credit Agreement Reps and Warranties shall be true and correct in
all material respects as of the Closing Date (after giving effect to the
Transactions) as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date (in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date); provided that any representation and
warranty that is qualified as to “materiality,” “Material Adverse Effect” or
similar language shall be true and correct (after giving effect to any
qualification therein) in all respects on such respective dates.

 

Section 4.03                             Subsequent Credit Events.  Each Credit
Event after the Closing Date and any credit extension pursuant to Sections 2.21,
2.22 or 2.23 is subject to the satisfaction (or waiver in accordance with
Section 9.08) of the following conditions on the date of each Borrowing and on
the date of each issuance, amendment, extension or renewal of a Letter of
Credit:

 

(a)                                 The Administrative Agent shall have
received, in the case of a Borrowing, a Borrowing Request as required by
Section 2.03 or, in the case of the issuance of a Letter of Credit on or after
the Spinoff Date, the applicable Issuing Bank and the Administrative Agent shall
have received a notice requesting the issuance of such Letter of Credit as
required by Section 2.05(b).

 

(b)                                 The applicable representations and
warranties of each Loan Party which is a party to any Loan Document on the date
of such Credit Event which are contained in (i) Article III of this Agreement
(and determined pursuant to the first two paragraphs of Article III) or (ii) any
other Loan Document in effect on the date of such Credit Event shall be true and
correct in all material respects on and as of the date of such Credit Event;
provided, that, to the extent that such representations and warranties
specifically refer to an earlier date, they shall be true and correct in all
material respects as of such earlier date; provided, further, that any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects on such respective dates;
provided, further, that with respect to Incremental Term Loans used to finance
Permitted Acquisitions, the applicable representations and warranties shall be
made in accordance with the foregoing but only the accuracy of customary
“specified representations” shall be a condition to the availability of such
Incremental Term Loans in accordance with Section 2.21(c).

 

(c)                                  Except as set forth in Section 2.21(c) with
respect to Incremental Term Loans used to finance a Permitted Acquisition, at
the time of and immediately after such Credit Event (other than an amendment,
extension or renewal of a Letter of Credit without any increase in the stated
amount of such Letter of Credit), as applicable, no Event of Default or Default
(determined, in each case, pursuant to the lead-in to Section 7.01) shall have
occurred and be continuing.

 

Section 4.04                             Determinations Under Section 4.02.  For
purposes of determining compliance with the conditions specified in Sections
4.01 and 4.02 and the definitions of “Spinoff Date” and “Successor JCI Credit
Agreement Effectiveness Date,” each Lender shall be deemed to have consented to,
approved or accepted or to be satisfied with each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to the Administrative Agent or the Lenders unless an officer of the
Administrative Agent responsible for the transactions contemplated by this
Agreement shall have received written notice from such Lender prior to the
Signing Date, the Closing Date, the Spinoff Date and the Successor JCI Credit
Agreement Effectiveness Date, respectively, specifying its objection thereto in
reasonable detail.  The Administrative Agent shall promptly notify the Lenders
and the Borrower Representative in writing of the occurrence of the Signing
Date, the Closing Date, the Spinoff Date and the Successor JCI Credit Agreement
Effectiveness Date, respectively, and each such notification shall be conclusive
and binding.

 

110

--------------------------------------------------------------------------------

 

ARTICLE V

 

Affirmative Covenants

 

Prior to the Spinoff Date, the Initial Borrower covenants and agrees with each
Lender that from and after the Signing Date until the Spinoff Date, unless the
Required Lenders shall otherwise consent in writing, the Initial Borrower will,
and that JCI (and, after the Successor JCI Credit Agreement Effectiveness Date,
New JCI) and the Subsidiaries will, comply with (i) to the extent prior to the
Successor JCI Credit Agreement Effectiveness Date, the Predecessor JCI Credit
Agreement Affirmative Covenants and (ii) upon and after the Successor JCI Credit
Agreement Effectiveness Date, the Successor JCI Credit Agreement Affirmative
Covenants.

 

Upon and after the Spinoff Date, the Borrowers covenant and agree with each
Lender that from and after the Spinoff Date until the Termination Date, unless
the Required Lenders shall otherwise consent in writing, Parent and the
Borrowers will, and will cause each of the Subsidiaries to:

 

Section 5.01                             Existence; Business and Properties.

 

(a)                                 Do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its legal existence, except
(i) in the case of a Subsidiary of Parent (other than a Borrower), where the
failure to do so would not reasonably be expected to have a Material Adverse
Effect, (ii) as otherwise permitted under Section 6.05, and (iii) for the
liquidation or dissolution of Subsidiaries (other than a Borrower) if the assets
of such Subsidiaries to the extent they exceed estimated liabilities are
acquired by Parent or a Wholly Owned Subsidiary of Parent in such liquidation or
dissolution; provided, that (x) Guarantors may not be liquidated into
Subsidiaries that are not Loan Parties, and (y) U.S. Subsidiaries may not be
liquidated into Foreign Subsidiaries (except in each case as permitted under
Section 6.05).

 

(b)                                 Except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect, do or cause to be done
all things necessary to (i) except with respect to Intellectual Property, which
is addressed in clause (c) below, lawfully obtain, preserve, renew, extend and
keep in full force and effect the permits, franchises, authorizations, licenses
and rights with respect thereto used in the conduct of its business, and (ii) at
all times maintain, protect and preserve all property necessary to the normal
conduct of its business and keep such property in good repair, working order and
condition (ordinary wear and tear excepted), from time to time make, or cause to
be made, all needful and proper repairs, renewals, additions, improvements and
replacements thereto necessary in order that the business carried on in
connection therewith, if any, may be properly conducted at all times (in each
case except as permitted by this Agreement).

 

(c)                                  Except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect, take all steps
necessary to preserve, prosecute, maintain, renew, extend, protect, enforce and
keep in full force and effect the Intellectual Property which is owned by Parent
or its Subsidiaries, to the extent used or held for use in the conduct of its
business.

 

Section 5.02                             Insurance.

 

(a)                                 Maintain, with financially sound and
reputable insurance companies, insurance (subject to customary deductibles and
retentions) in such amounts and against such risks as are customarily maintained
by similarly situated companies engaged in the same or similar businesses
operating in the same or similar locations, and within thirty (30) days after
the Spinoff Date (or such later date as the Collateral Agent may agree in
writing in its reasonable discretion), cause the Collateral Agent to be listed
as a co-insured or co-loss payee, on property and casualty policies with respect
to tangible personal property and assets constituting Collateral located in the
United States of America, England and Wales or Ireland and as an additional or
co-insured on all general liability policies.  Notwithstanding the foregoing,
Parent and the Subsidiaries may (i) maintain all such insurance with any
combination of primary and excess insurance, (ii) maintain any or all such
insurance pursuant to master or so-called “blanket policies” insuring any or all
Collateral and/or other Real Property which does not constitute Collateral (and
in such event the co-payee endorsement shall be limited or otherwise modified
accordingly), and/or (iii) self-insure with respect to such risks with respect
to which companies of established reputation engaged in the same general line of
business in the same general area usually self-insure.

 

111

--------------------------------------------------------------------------------


 

(b)                                 Except as the Collateral Agent may agree in
its reasonable discretion, within thirty (30) days after the later of the
Spinoff Date and, with respect to any Spinoff Date Mortgaged Property, the date
on which such Mortgaged Property is required to be encumbered by a Mortgage
hereunder (or such later date (A) not to exceed an additional fifteen (15) days
if reasonably required by the Borrower Representative or (B) as such period may
be further extended in the sole discretion of the Collateral Agent), subject to
Section 5.02(a)(i), cause all such property and casualty insurance policies with
respect to the Mortgaged Property located in the United States of America or
England and Wales to be endorsed or otherwise amended to include a “standard”
lender’s loss payable endorsement, in form and substance reasonably satisfactory
to the Collateral Agent, deliver a certificate of insurance with respect to each
Mortgaged Property to the Collateral Agent; deliver to the Collateral Agent,
prior to or concurrently with the cancellation or nonrenewal of any such policy
of insurance covered by this clause (b), a copy of a renewal or replacement
policy (or other evidence of renewal of a policy previously delivered to the
Collateral Agent), or insurance certificate with respect thereto, together with
evidence satisfactory to the Collateral Agent of payment of the premium
therefor, in each case of the foregoing, to the extent customarily maintained,
purchased or provided to, or at the request of, lenders by similarly situated
companies in connection with credit facilities of this nature.

 

(c)                                  At the time of delivery of the applicable
Mortgage, if any portion of any Mortgaged Property located in the United States
is at any time located in an area identified by the Federal Emergency Management
Agency (or any successor agency) as a special flood hazard area (each a “Special
Flood Hazard Area”) with respect to which flood insurance has been made
available under the Flood Insurance Laws (as now or hereafter in effect or
successor act thereto), (i) maintain, or cause to be maintained, with a
financially sound and reputable insurer, flood insurance in an amount and
otherwise sufficient to comply with all applicable rules and regulations
promulgated pursuant to the Flood Insurance Laws and (ii) deliver to the
Collateral Agent evidence of such compliance in form and substance reasonably
acceptable to the Collateral Agent.

 

(d)                                 In connection with the covenants set forth
in this Section 5.02, it is understood and agreed that:

 

(i)                                     the Administrative Agent, the Collateral
Agent, the Lenders, the Issuing Banks and their respective agents or employees
shall not be liable for any loss or damage insured by the insurance policies
required to be maintained under this Section 5.02, it being understood that
(A) the Loan Parties shall look solely to their insurance companies or any other
parties other than the aforesaid parties for the recovery of such loss or damage
and (B) such insurance companies shall have no rights of subrogation against the
Administrative Agent, the Collateral Agent, the Lenders, any Issuing Bank or
their agents or employees.  If, however, the insurance policies, as a matter of
the internal policy of such insurer, do not provide waiver of subrogation rights
against such parties, as required above, then the Borrowers, on behalf of
themselves and behalf of each of Parent and the Subsidiaries, hereby agree, to
the extent permitted by law, to waive, and further agree to cause each of Parent
and their Subsidiaries to waive, its right of recovery, if any, against the
Administrative Agent, the Collateral Agent, the Lenders, any Issuing Bank and
their agents and employees;

 

(ii)                                  the designation of any form, type or
amount of insurance coverage by the Collateral Agent (including acting in the
capacity as the Collateral Agent) under this Section 5.02 shall in no event be
deemed a representation, warranty or advice by the Collateral Agent or the
Lenders that such insurance is adequate for the purposes of the business of
Parent and the Subsidiaries or the protection of their properties; and

 

(iii)                               the amount and type of insurance that Parent
and its Subsidiaries have in effect as of the Spinoff Date and the certificates
and endorsements listing the Collateral Agent as a co-insured, co-loss payee or
additional insured, as the case may be, satisfy for all purposes the
requirements of this Section 5.02.

 

Section 5.03                             Taxes.  Pay its obligations in respect
of all Tax liabilities, assessments and governmental charges, before the same
shall become delinquent or in default, except where (i) Parent or a Subsidiary
thereof has set aside on its books adequate reserves therefor in accordance with
GAAP and, to the extent due and payable pursuant to a governmental assessment,
the amount thereof is being contested in good faith by appropriate proceedings
or (ii) the failure to make payment could not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect.

 

112

--------------------------------------------------------------------------------


 

Section 5.04                             Financial Statements, Reports, Etc. 
Furnish to the Administrative Agent (which will promptly furnish such
information to the Lenders):

 

(a)                                 within 90 days after the end of each fiscal
year, commencing with the first fiscal year ending after the Spinoff Date, a
consolidated balance sheet and related statements of operations, cash flows and
owners’ equity showing the financial position of Parent and its Subsidiaries as
of the close of such fiscal year and the consolidated results of their
operations during such year and setting forth in comparative form the
corresponding figures for the prior fiscal year, which consolidated balance
sheet and related statements of operations, cash flows and owners’ equity shall
be accompanied by customary management’s discussion and analysis and audited by
independent public accountants of recognized national standing and accompanied
by an opinion of such accountants (which opinion shall not be qualified as to
scope of audit or as to the status of Parent or any Material Subsidiary as a
going concern, other than solely with respect to, or resulting solely from, an
upcoming maturity date under any Indebtedness incurred under this Agreement
occurring within one year from the time such opinion is delivered) to the effect
that such consolidated financial statements fairly present, in all material
respects, the financial position and results of operations of Parent and its
Subsidiaries on a consolidated basis in accordance with GAAP (it being
understood that the delivery by Parent of annual reports on Form 10-K of Parent
and its consolidated Subsidiaries shall satisfy the requirements of this
Section 5.04(a) to the extent such annual reports include the information
specified herein and are delivered within the time period specified above);

 

(b)                                 within 45 days after the end of each of the
first three fiscal quarters of each fiscal year (commencing with the first
fiscal quarter ending after the Spinoff Date), a consolidated balance sheet and
related statements of operations and cash flows showing the financial position
of Parent and its Subsidiaries as of the close of such fiscal quarter and the
consolidated results of their operations during such fiscal quarter and the
then-elapsed portion of the fiscal year and setting forth in comparative form
the corresponding figures for the corresponding periods of the prior fiscal
year, all of which shall be in reasonable detail, which consolidated balance
sheet and related statements of operations and cash flows shall be accompanied
by customary management’s discussion and analysis and which consolidated balance
sheet and related statements of operations and cash flows shall be certified by
a Financial Officer of Parent on behalf of Parent as fairly presenting, in all
material respects, the financial position and results of operations of Parent
and its Subsidiaries on a consolidated basis in accordance with GAAP (subject to
normal year-end audit adjustments and the absence of footnotes) (it being
understood that the delivery by Parent of quarterly reports on Form 10-Q of
Parent and its consolidated Subsidiaries shall satisfy the requirements of this
Section 5.04(b) to the extent such quarterly reports include the information
specified herein and are delivered within the time period specified above);

 

(c)                                  (x) concurrently with any delivery of
financial statements under clause (a) or (b) above, a certificate of a Financial
Officer of Parent (i) certifying that no Event of Default or Default has
occurred since the date of the last certificate delivered pursuant to this
Section 5.04(c) (or since the Spinoff Date in the case of the first such
certificate) or, if such an Event of Default or Default has occurred, specifying
the nature and extent thereof and any corrective action taken or proposed to be
taken with respect thereto, (ii) commencing with the end of the first full
fiscal quarter after the Spinoff Date, setting forth computations in reasonable
detail satisfactory to the Administrative Agent demonstrating compliance with
the Financial Covenant (if applicable) and (iii) setting forth the calculation
and uses of the Available Amount for the fiscal period then ended if the
Available Amount has been used for any purpose during such fiscal period and
(y) concurrently with any delivery of financial statements under
clause (a) above, if the accounting firm is not restricted from providing such a
certificate by its policies office, a certificate of the accounting firm opining
on or certifying such statements stating whether they obtained knowledge during
the course of their examination of such statements of any Default or Event of
Default (which certificate may be limited to accounting matters and disclaim
responsibility for legal interpretations);

 

(d)                                 promptly after the same become publicly
available, copies of all periodic and other publicly available reports, proxy
statements and, to the extent requested by the Administrative Agent, other
materials filed by Parent or any of the Subsidiaries with the SEC, or
distributed to its stockholders or shareholders generally, as applicable;
provided, however, that such reports, proxy statements, filings and other
materials required to be delivered pursuant to this clause (d) shall be deemed
delivered for purposes

 

113

--------------------------------------------------------------------------------


 

of this Agreement when posted to the website of Parent or the Borrowers or the
website of the SEC and written notice of such posting has been delivered to the
Administrative Agent;

 

(e)                                  within 90 days after the beginning of each
fiscal year that commences after the Spinoff Date, a consolidated annual budget
for such fiscal year consisting of a projected consolidated balance sheet of
Parent and its Subsidiaries as of the end of such fiscal year and the related
consolidated statements of projected cash flow and projected income
(collectively, the “Budget”), which Budget shall in each case be accompanied by
the statement of a Financial Officer of Parent to the effect that the Budget is
based on assumptions believed by Parent to be reasonable as of the date of
delivery thereof;

 

(f)                                   concurrently with the delivery of
financial statements under clause (a) above, an updated Perfection Certificate
reflecting all changes since the date of the information most recently received
pursuant to this clause (f) or Section 5.10(c) (or a certificate of a
Responsible Officer certifying as to the absence of any changes to the
previously delivered update, if applicable); and

 

(g)                                  promptly, from time to time, such other
information regarding the operations, business affairs and financial condition
of Parent or any of the Subsidiaries, or compliance with the terms of any Loan
Document as in each case the Administrative Agent may reasonably request (for
itself or on behalf of any Lender).

 

The Borrowers acknowledge and agree that all financial statements furnished
pursuant to paragraphs (a), (b) and (d) above are hereby deemed to be Borrower
Materials suitable for distribution, and to be made available, to Public Lenders
as contemplated by Section 9.17 and may be treated by the Administrative Agent
and the Lenders as if the same had been marked “PUBLIC” in accordance with such
paragraph (unless the Borrower Representative otherwise notifies the
Administrative Agent in writing on or prior to delivery thereof).

 

Section 5.05                             Litigation and Other Notices.  Furnish
to the Administrative Agent (which will promptly thereafter furnish to the
Lenders) written notice of the following promptly after any Responsible Officer
of the Borrower Representative obtains actual knowledge thereof:

 

(a)                                 any Event of Default or Default, specifying
the nature and extent thereof and the corrective action (if any) proposed to be
taken with respect thereto;

 

(b)                                 the filing or commencement of, or any
written threat or notice of intention of any person to file or commence, any
action, suit or proceeding, whether at law or in equity or by or before any
Governmental Authority or in arbitration, against Parent or any of the
Subsidiaries as to which an adverse determination is reasonably probable and
which, if adversely determined, would reasonably be expected to have a Material
Adverse Effect;

 

(c)                                  any other development specific to Parent or
any of the Subsidiaries that is not a matter of general public knowledge and
that has had, or would reasonably be expected to have, a Material Adverse
Effect; and

 

(d)                                 the occurrence of any ERISA Event that,
together with all other ERISA Events that have occurred, would reasonably be
expected to have a Material Adverse Effect.

 

Each notice delivered under this Section 5.05 shall be accompanied by a
statement of a Responsible Officer of the Borrower Representative setting forth
the details of the event or development requiring such notice and any action
taken or proposed to be taken with respect thereto.

 

Section 5.06                             Compliance with Laws.  Comply with all
laws, rules, regulations and orders of any Governmental Authority applicable to
it or its property, except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect; provided, that this Section 5.06 shall not apply to Environmental Laws,
which are the subject of Section 5.09, or to laws related to Taxes, which are
the subject of Section 5.03.  Parent will implement and maintain in effect and
enforce policies and procedures

 

114

--------------------------------------------------------------------------------


 

designed to ensure compliance by Parent, its Subsidiaries and their respect
directors, officers and employees with Anti-Corruption Laws and applicable
Sanctions.

 

Section 5.07                             Maintaining Records; Access to
Properties and Inspections.  Maintain all financial records in accordance with
GAAP and permit any persons designated by the Administrative Agent or, upon the
occurrence and during the continuance of an Event of Default, any Lender to
visit and inspect the financial records and the properties of Parent or any of
the Subsidiaries at reasonable times, upon reasonable prior notice to Parent,
and as often as reasonably requested and to make extracts from and copies of
such financial records, and permit any persons designated by the Administrative
Agent or, upon the occurrence and during the continuance of an Event of Default,
any Lender upon reasonable prior notice to Parent to discuss the affairs,
finances and condition of Parent or any of the Subsidiaries with the officers
thereof and independent accountants therefor (so long as Parent has the
opportunity to participate in any such discussions with such accountants), in
each case, subject to reasonable requirements of confidentiality, including
requirements imposed by law or by contract.

 

Section 5.08                             Use of Proceeds.  Use the proceeds of
the Loans made and Letters of Credit issued in the manner contemplated by
Section 3.12.

 

Section 5.09                             Compliance with Environmental Laws. 
Comply, and make reasonable efforts to cause all lessees and other persons
occupying its properties to comply, with all applicable Environmental Laws; and
obtain and renew all required Environmental Permits, except, in each case with
respect to this Section 5.09, to the extent the failure to do so would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

Section 5.10                             Further Assurances; Additional
Guarantors; Additional Security.

 

(a)                                 Execute any and all further documents,
financing statements, agreements and instruments, and take all such further
actions (including the filing and recording of financing statements and other
documents), that the Collateral Agent may reasonably request (including, without
limitation, those required by applicable law), to satisfy the Collateral and
Guarantee Requirement and to cause the Collateral and Guarantee Requirement to
be and remain satisfied, all at the expense of the Loan Parties and provide to
the Collateral Agent, from time to time upon reasonable request, evidence
reasonably satisfactory to the Collateral Agent as to the perfection of the
Liens created or intended to be created by the Security Documents.

 

(b)                                 If any asset (other than Real Property) is
acquired by any Loan Party after the Spinoff Date or owned by an entity at the
time it becomes a Guarantor (in each case other than (x) assets constituting
Collateral under a Security Document that automatically become subject to the
Lien of such Security Document upon acquisition thereof, (y) assets constituting
Excluded Property and (z)(i) in the case of a Loan Party organized under the
laws of the United States or any state thereof, assets (other than Equity
Interests) owned thereby and located outside of the United States, (ii) in the
case of a Loan Party organized under the laws of England and Wales, assets
(other than Equity Interests) owned thereby and located outside of England and
Wales, (iii) in the case of Adient Global Holdings Ltd, assets (other than
Equity Interests) owned thereby and located outside of Jersey and (iv) in the
case of Parent, assets (other than Equity Interests) owned thereby and located
outside of Ireland), such Loan Party will, (A) notify the Collateral Agent of
such acquisition or ownership (provided that this clause (A) will be deemed
satisfied with respect to any applicable asset so long as such notice is
delivered on the first date on which financial statements are required to be
delivered pursuant to Section 5.04(a) or (b) which occurs at least 10 business
days after the acquisition of such asset, or at any time prior thereto) and
(B) cause such asset to be subjected to a Lien (subject to any Permitted Liens)
securing the Obligations by, and take, and cause the Guarantors to take, such
actions as shall be reasonably requested by the Collateral Agent to satisfy the
Collateral and Guarantee Requirement to be satisfied with respect to such asset,
including actions described in clause (a) of this Section 5.10, all at the
expense of the Loan Parties, subject to the penultimate paragraph of this
Section 5.10.

 

(c)                                  Grant and cause each of the Guarantors to
grant to the Collateral Agent security interests in, and mortgages on, any
Material Real Property of such Loan Parties, as applicable, that are not
Mortgaged Property as of the Spinoff Date, to the extent acquired after the
Spinoff Date, within (i) with respect to each Mortgaged Property located in the
United States, ninety (90) days after such acquisition and (ii) with respect to
each Mortgaged Property located in England and Wales, twenty (20) days after
such acquisition, or such later date as the Collateral Agent may

 

115

--------------------------------------------------------------------------------


 

agree in its reasonable discretion) pursuant to documentation in form and
substance reasonably satisfactory to the Collateral Agent and the Borrower
Representative (each, an “Additional Mortgage”), which security interest and
mortgage shall constitute valid and enforceable Liens subject to no other Liens
except Permitted Liens and record, register or file, and cause each such
Subsidiary to record, register or file, the Additional Mortgage or instruments
related thereto in such manner and in such places as is required by law to
establish, perfect, preserve and protect the Liens in favor of the Collateral
Agent (for the benefit of the Secured Parties) required to be granted pursuant
to the Additional Mortgages and pay, and cause each such Subsidiary to pay, in
full, all Taxes, fees and other charges required to be paid in connection with
such recording, registration or filing, in each case subject to the penultimate
paragraph of this Section 5.10.  Unless otherwise waived by the Collateral
Agent, with respect to each such Additional Mortgage, the Borrowers shall cause
the requirements set forth in clauses (b)(iii), (h) and (i) of the definition of
“Collateral and Guarantee Requirement” to be satisfied with respect to such
Material Real Property.

 

(d)                                 If any additional direct or indirect
Subsidiary of Parent is formed, acquired or ceases to constitute an Excluded
Subsidiary following the Spinoff Date and such Subsidiary is (1) a Wholly Owned
Subsidiary which is a U.S. Subsidiary or English Subsidiary of Parent and which
is not an Excluded Subsidiary or (2) any other U.S. Subsidiary or English
Subsidiary of Parent that may be designated by Parent in its sole discretion,
within twenty (20) days after the date such Subsidiary is formed or acquired or
meets such criteria (or first becomes subject to such requirement) (or such
longer period as the Collateral Agent may agree in its sole discretion), notify
the Collateral Agent thereof and, within thirty (30) days after the date such
Subsidiary is formed or acquired or meets such criteria (or first becomes
subject to such requirement) or such longer period as the Collateral Agent may
agree in its sole discretion, cause such Subsidiary to become a Guarantor and
cause the Collateral and Guarantee Requirement to be satisfied with respect to
such Subsidiary and with respect to any Equity Interest in or Indebtedness of
such Subsidiary owned by or on behalf of any Loan Party, subject to the
penultimate paragraph of this Section 5.10.  Notwithstanding anything to the
contrary herein, in no circumstance shall an Excluded Subsidiary become a
Guarantor unless designated as a Guarantor by Parent in its sole discretion and
no Foreign Subsidiary other than an English Subsidiary shall become a Guarantor
unless the Administrative Agent shall have consented in writing (such consent
shall be in the sole discretion of the Administrative Agent).

 

(e)                                  Furnish to the Collateral Agent prompt
written notice of any change (A) in any Loan Party’s corporate, registered or
organization name, (B) in any Loan Party’s identity or organizational structure,
(C) in any Loan Party’s organizational identification or registered number (to
the extent relevant in the applicable jurisdiction of organization) and (D) in
any Loan Party’s jurisdiction of organization; provided, that the Loan Parties
shall not effect or permit any such change unless all filings have been made, or
will have been made within 10 days following such change (or such longer period
as the Collateral Agent may agree in its sole discretion), under the Uniform
Commercial Code (or its equivalent in any applicable jurisdiction) that are
required in order for the Collateral Agent to continue at all times following
such change to have a valid, legal and perfected security interest in all the
Collateral in which a security interest may be perfected by such filing, for the
benefit of the Secured Parties.

 

(f)                                   If any additional Foreign Subsidiary
(other than an English Subsidiary) of Parent is formed or acquired after the
Spinoff Date (with any Subsidiary Redesignation resulting in an Unrestricted
Subsidiary becoming a Subsidiary being deemed to constitute the acquisition of a
Subsidiary) and if such Subsidiary is a “first tier” Foreign Subsidiary of a
Loan Party, within thirty (30) days after the date such Foreign Subsidiary is
formed or acquired (or such longer period as the Collateral Agent may agree in
its reasonable discretion), notify the Collateral Agent thereof and, within
sixty (60) days after the date such Foreign Subsidiary is formed or acquired or
such longer period as the Collateral Agent may agree in its reasonable
discretion, cause the Collateral and Guarantee Requirement to be satisfied with
respect to any Equity Interest in such Foreign Subsidiary owned by or on behalf
of any Loan Party, subject to the penultimate paragraph of this Section 5.10.

 

Notwithstanding anything to the contrary in this Agreement or in the other Loan
Documents, the Collateral and Guarantee Requirement and the other provisions of
this Section 5.10 and the other Loan Documents with respect to Collateral need
not be satisfied with respect to any of the following (collectively, the
“Excluded Property”):

 

(i) any Real Property other than Material Real Property;

 

116

--------------------------------------------------------------------------------


 

(ii) motor vehicles and other assets subject to certificates of title (other
than to the extent that a security interest therein can be perfected by the
filing of a financing statement under the Uniform Commercial Code or applicable
filings under Specified Foreign Law or is perfected without any filing under
Specified Foreign Law);

 

(iii) letter of credit rights (other than to the extent that a security interest
therein can be perfected by the filing of a financing statement under the
Uniform Commercial Code or applicable filings under Specified Foreign Law or is
perfected without any filing under Specified Foreign Law);

 

(iv) commercial tort claims with a value of less than $10,000,000 (other than to
the extent that a security interest therein can be perfected by the filing of a
financing statement under the Uniform Commercial Code or applicable filings
under Specified Foreign Law or is perfected without any filing under Specified
Foreign Law);

 

(v) [reserved];

 

(vi) leases, licenses, permits and other agreements to the extent, and so long
as, the pledge thereof as Collateral would violate the terms thereof or create a
right of termination in favor of any other party thereto (other than the
Borrowers or a Guarantor), but only to the extent, and for so long as, such
prohibition is not terminated or rendered unenforceable or otherwise deemed
ineffective by the Uniform Commercial Code, Specified Foreign Law, the
Bankruptcy Code or other Requirement of Law and other than the proceeds thereof
the assignment of which is expressly deemed effective under the Uniform
Commercial Code, Specified Foreign Law or other applicable law;

 

(vii) other assets to the extent the pledge thereof or the security interest
therein is prohibited by applicable law, rule or regulation (other than to the
extent such prohibition is not terminated or rendered unenforceable or otherwise
deemed ineffective by the Uniform Commercial Code, Specified Foreign Law of the
applicable jurisdiction, Bankruptcy Code or any other Requirement of Law and
other than the proceeds thereof the assignment of which is expressly deemed
effective under the Uniform Commercial Code, Specified Foreign Law or other
applicable law) or which require governmental (including regulatory) consent,
approval, license or authorization to be pledged (unless such consent, approval,
license or authorization has been received);

 

(viii) those assets as to which the Administrative Agent and Parent shall
reasonably agree that the costs or other adverse consequences (including,
without limitations, Tax consequences) of obtaining such security interest or
perfection thereof are excessive in relation to the value of the security to be
afforded thereby;

 

(ix) “intent-to-use” trademark applications prior to the filing of a “Statement
of Use” or “Amendment to Allege Use” with respect thereto, to the extent that
the grant of a security interest therein would impair the validity or
enforceability of, or render void or voidable or result in the cancellation of
the applicable grantor’s right, title or interest therein or in any trademark
issued as a result of such application under applicable law;

 

(x) assets securing any Qualified Receivables Facility in compliance with
Section 6.02(z);

 

(xi) any governmental licenses, permits or state or local franchises, charters
and authorizations, to the extent Liens and security interests therein are
prohibited or restricted thereby, but only to the extent, and for so long as,
such prohibition is not terminated or rendered unenforceable or otherwise deemed
ineffective by the Uniform Commercial Code or Specified Foreign Law, as
applicable (other than the proceeds thereof the assignment of which is expressly
deemed effective under the Uniform Commercial Code or Specified Foreign Law, as
applicable); and

 

(xii) Excluded Securities;

 

117

--------------------------------------------------------------------------------


 

provided, that Parent may in its sole discretion elect to exclude any property
from the definition of Excluded Property.

 

In addition, in no event shall (1) control agreements or control, lockbox or
similar agreements or arrangements be required with respect to deposit accounts,
securities accounts or commodities accounts, (2) landlord, mortgagee and bailee
waivers or subordination agreements (other than any subordination agreement
expressly contemplated by Sections 6.01(a), (e) or (m) of this Agreement) be
required, (3) notices be required to be sent to account debtors or other
contractual third parties unless an Event of Default has occurred and is
continuing and (4) foreign-law governed security documents or perfection under
foreign law (other than the Specified Foreign Loan Documents and the perfection
thereof, in each case, under Specified Foreign Law) be required.

 

Notwithstanding anything herein to the contrary, (A) the Collateral Agent may
grant extensions of time or waiver or modification of requirement for the
creation or perfection of security interests in or the obtaining of insurance
(including title insurance) or surveys with respect to particular assets
(including extensions beyond the Spinoff Date for the perfection of security
interests in the assets of the Loan Parties on such date) where it reasonably
determines, in consultation with the Borrowers, that perfection or obtaining of
such items cannot reasonably be accomplished without undue effort or expense or
is otherwise impracticable by the time or times at and/or in the form or manner
in which it would otherwise be required by this Agreement or the other Loan
Documents, (B) Liens required to be granted from time to time pursuant to, or
any other requirements of, the Collateral and Guarantee Requirement and the
Security Documents shall be subject to exceptions and limitations set forth in
the Security Documents and (C) to the extent any Mortgaged Property is located
in a jurisdiction with mortgage recording or similar Tax, the amount secured by
the Security Document with respect to such Mortgaged Property shall be limited
to the Fair Market Value of such Mortgaged Property as determined in good faith
by the Borrower Representative (subject to such lesser amount agreed to by the
Collateral Agent).

 

Section 5.11                             Restricted and Unrestricted
Subsidiaries.  Designate any Subsidiary as an Unrestricted Subsidiary only in
accordance with the definition of “Unrestricted Subsidiary” contained herein.

 

Section 5.12                             Post-Closing.  Take all necessary
actions to satisfy the items described on Schedule 5.12 (as may be updated
pursuant to Section 9.08(b) of this Agreement) within the applicable period of
time specified in such Schedule (or such longer period as the Administrative
Agent may agree in its sole discretion).

 

ARTICLE VI

 

Negative Covenants

 

Prior to the Spinoff Date, the Initial Borrower covenants and agrees with each
Lender that from the Signing Date until the Spinoff Date, unless the Required
Lenders shall otherwise consent in writing, the Initial Borrower will not, and
that JCI (and, after the Successor JCI Credit Agreement Effectiveness Date, New
JCI) and the Subsidiaries will not, take any action that results in (i) to the
extent prior to the Successor JCI Credit Agreement Effectiveness Date, a
violation of the Predecessor JCI Credit Agreement Negative Covenants and
(ii) upon and after the Successor JCI Credit Agreement Effectiveness Date, a
violation of the Successor JCI Credit Agreement Negative Covenants.

 

Upon and after the Spinoff Date, the Borrowers covenant and agree with each
Lender that from the Spinoff Date until the Termination Date, unless the
Required Lenders shall otherwise consent in writing, Parent and the Borrowers
will not, and will not permit any of the Subsidiaries to:

 

Section 6.01                             Indebtedness.  Incur, create, assume or
permit to exist any Indebtedness, except:

 

(a)                                 (i) Indebtedness existing or committed or
anticipated in the future to be outstanding on the Signing Date (provided, that
any Indebtedness incurred pursuant to this clause (a)(i) in an aggregate
principal amount in excess of $35,000,000 or anticipated on the Signing Date to
be outstanding in the future, shall be set forth on Schedule 6.01) and
(ii) Indebtedness existing or committed, or anticipated in the future to be
outstanding, on the Spinoff Date (provided that any Indebtedness incurred
pursuant to this clause (a)(ii) shall be permitted only if the Administrative
Agent consents thereto (in its reasonable

 

118

--------------------------------------------------------------------------------


 

discretion) and Schedule 6.01 is updated accordingly to include such
Indebtedness) and any Permitted Refinancing Indebtedness incurred to Refinance
Indebtedness incurred pursuant to this clause (a); provided, that any
Indebtedness outstanding pursuant to this clause (a) which is owed by a Loan
Party to any Subsidiary that is not a Loan Party shall be subordinated in right
of payment to the Loan Obligations under this Agreement on customary terms;

 

(b)                                 Indebtedness created hereunder (including
pursuant to Section 2.21, Section 2.22 and Section 2.23) and under the other
Loan Documents and any Refinancing Notes incurred to Refinance such
Indebtedness;

 

(c)                                  Indebtedness of Parent or any Subsidiary
pursuant to Hedging Agreements entered into for non-speculative purposes;

 

(d)                                 Indebtedness owed to (including obligations
in respect of letters of credit or bank guarantees or similar instruments for
the benefit of) any person providing workers’ compensation, health, disability
or other employee benefits or property, casualty or liability insurance to
Parent or any Subsidiary, pursuant to reimbursement or indemnification
obligations to such person, in each case in the ordinary course of business or
consistent with past practice or industry practices;

 

(e)                                  Indebtedness of Parent to any Subsidiary
and of any Subsidiary to Parent or any other Subsidiary; provided, that
(i) Indebtedness of any Subsidiary that is not a Loan Party owing to a Loan
Party incurred pursuant to this Section 6.01(e) shall be subject to Section 6.04
and (ii) Indebtedness owed by any Loan Party to any Subsidiary that is not a
Loan Party incurred pursuant to this Section 6.01(e) shall be subordinated in
right of payment to the Loan Obligations under this Agreement on customary
terms;

 

(f)                                   Indebtedness in respect of performance
bonds, bid bonds, appeal bonds, surety bonds and completion guarantees and
similar obligations, in each case provided in the ordinary course of business or
consistent with past practice or industry practices, including those incurred to
secure health, safety and environmental obligations in the ordinary course of
business or consistent with past practice or industry practices;

 

(g)                                  Indebtedness arising from the honoring by a
bank or other financial institution of a check, draft or similar instrument
drawn against insufficient funds in the ordinary course of business or other
cash management services, in each case incurred in the ordinary course of
business;

 

(h)                                 (i) Indebtedness of a Subsidiary acquired
after the Spinoff Date or a person merged or consolidated with Parent, any
Borrower or any Subsidiary after the Spinoff Date and Indebtedness otherwise
assumed by any Loan Party in connection with a Permitted Acquisition; provided,
that, (x) Indebtedness incurred pursuant to preceding sub clause (h)(i) shall be
in existence prior to such Permitted Acquisition and shall not have been created
in contemplation thereof or in connection therewith; (ii) Indebtedness incurred
to finance any Permitted Acquisition after the Spinoff Date; provided that
(i) before and after giving effect to such Permitted Acquisition on a Pro Forma
Basis, no Default or Event of Default exists and (ii) after giving effect to
such acquisition on a Pro Forma Basis, either (x) the Total Net Leverage Ratio
shall not be greater than 2.25 to 1.00 or (y) the Total Net Leverage Ratio shall
not be greater than the Total Net Leverage Ratio in effect immediately prior to
such Permitted Acquisition and (iii) any Permitted Refinancing Indebtedness
incurred to Refinance any Indebtedness incurred pursuant to this clause (h);

 

(i)                                     (x) Capitalized Lease Obligations,
mortgage financings and other Indebtedness (including, for the avoidance of
doubt, any Indebtedness in connection with sale leaseback transactions) incurred
by Parent or any Subsidiary prior to or within 360 days after the acquisition,
lease, construction, repair, replacement or improvement of the respective
property (real or personal, and whether through the direct purchase of property
or the Equity Interest of any person owning such property) permitted under this
Agreement in order to finance such acquisition, lease, construction, repair,
replacement or improvement, in an aggregate principal amount that immediately
after giving effect to the incurrence of such Indebtedness and the use of
proceeds thereof, together with the aggregate principal amount of any other
Indebtedness outstanding pursuant to this Section 6.01(i), would not exceed the
greater of $500,000,000 and 5.0% of

 

119

--------------------------------------------------------------------------------


 

Consolidated Total Assets when incurred, created or assumed, and (y) any
Permitted Refinancing Indebtedness in respect thereof;

 

(j)                                    [reserved];

 

(k)                                 (x) other Indebtedness of Parent or any
Subsidiary, in an aggregate principal amount that, immediately after giving
effect to the incurrence of such Indebtedness and the use of proceeds thereof,
together with the aggregate principal amount of any other Indebtedness
outstanding pursuant to this Section 6.01(k), would not exceed the greater of
$750,000,000 and 7.5% of Consolidated Total Assets when incurred, created or
assumed and (y) any Permitted Refinancing Indebtedness in respect thereof;

 

(l)                                     the Senior Notes and any Permitted
Refinancing Indebtedness in respect thereof;

 

(m)                             Guarantees:

 

(i) by any Loan Party of any Indebtedness of any Loan Party permitted to be
incurred under this Agreement,

 

(ii) by any Loan Party of Indebtedness otherwise permitted hereunder of any
Subsidiary that is not a Loan Party to the extent such Guarantees are permitted
by Section 6.04,

 

(iii) by any Subsidiary that is not a Loan Party of Indebtedness of another
Subsidiary that is not a Loan Party, and

 

(iv) by any Loan Party of Indebtedness of Subsidiaries that are not Loan Parties
incurred for working capital purposes in the ordinary course of business on
ordinary business terms so long as such Indebtedness is permitted to be incurred
under Section 6.01(q) and to the extent such Guarantees are permitted by
Section 6.04; provided, that Guarantees by any Loan Party under this
Section 6.01(m) of any other Indebtedness of a person that is subordinated in
right of payment to other Indebtedness of such person shall be expressly
subordinated in right of payment to the Loan Obligations to at least the same
extent as such underlying Indebtedness is subordinated in right of payment;

 

(n)                                 Indebtedness arising from agreements of
Parent or any Subsidiary providing for indemnification, adjustment of purchase
or acquisition price or similar obligations (including earn-outs), in each case,
incurred or assumed in connection with the Transactions, any Permitted
Acquisition, other Investments or the disposition of any business, assets or a
Subsidiary not prohibited by this Agreement;

 

(o)                                 Indebtedness in respect of letters of
credit, bank guarantees, warehouse receipts or similar instruments issued in the
ordinary course of business or consistent with past practice or industry
practices and not supporting obligations in respect of Indebtedness for borrowed
money;

 

(p)                                 (i) Permitted Debt so long as immediately
after giving effect to the incurrence of such Permitted Debt and the use of
proceeds thereof, (A) the Total Net Leverage Ratio on a Pro Forma Basis is not
greater than 2.25 to 1.00 and (B) no Default or Event of Default shall have
occurred and be continuing or shall result therefrom, and (ii) any Permitted
Refinancing Indebtedness in respect thereof;

 

(q)                                 (x) Indebtedness of Subsidiaries that are
not Guarantors in an aggregate principal amount outstanding that, immediately
after giving effect to the incurrence of such Indebtedness and the use of
proceeds thereof, together with the aggregate principal amount of any other
Indebtedness outstanding pursuant to this Section 6.01(q), would not exceed the
greater of $500,000,000 and 5.0% of Consolidated Total Assets attributable to
the assets of such Subsidiaries that are not Guarantors when incurred, created
or assumed and (y) any Permitted Refinancing Indebtedness in respect thereof;

 

120

--------------------------------------------------------------------------------

 

(r)                                    Indebtedness incurred in the ordinary
course of business in respect of obligations of Parent or any Subsidiary to pay
the deferred purchase price of goods or services or progress payments in
connection with such goods and services; provided, that such obligations are
incurred in connection with open accounts extended by suppliers on customary
trade terms in the ordinary course of business and not in connection with the
borrowing of money or any Hedging Agreements;

 

(s)                                   Indebtedness representing deferred
compensation to employees, consultants or independent contractors of Parent or
any Subsidiary incurred in the ordinary course of business;

 

(t)                                    (x) Indebtedness in connection with
Qualified Receivables Facilities in an aggregate principal amount outstanding
that, immediately after giving effect to the incurrence of such Indebtedness and
the use of proceeds thereof, together with the aggregate principal amount of any
other Indebtedness outstanding pursuant to this Section 6.01(t), would not
exceed the greater of $250,000,000 and 2.50% of Consolidated Total Assets when
incurred, created or assumed and (y) any Permitted Refinancing Indebtedness in
respect thereof;

 

(u)                                 obligations in respect of Cash Management
Agreements and Supply Chain Financings;

 

(v)                                 Permitted Debt secured by Other First Liens
or Junior Liens on the Collateral (i) in an aggregate principal amount
outstanding not to exceed at the time of incurrence the Incremental Amount
available at such time; provided, that any such Permitted Debt shall count as a
usage of the Incremental Amount for purposes of Section 2.21, and (ii) Permitted
Refinancing Indebtedness in respect of any Indebtedness theretofore outstanding
pursuant to this clause (v);

 

(w)                               Indebtedness of, incurred on behalf of, or
representing Guarantees of Indebtedness of, joint ventures or Unrestricted
Subsidiaries subject to compliance with Section 6.04, in an aggregate principal
amount that, immediately after giving effect to the incurrence of such
Indebtedness, together with the aggregate principal amount of any other
Indebtedness outstanding pursuant to this Section 6.01(w), would not exceed the
greater of $500,000,000 and 5.0% of Consolidated Total Assets when incurred;

 

(x)                                 Indebtedness issued by Parent or any
Subsidiary to current or former officers, directors and employees, their
respective estates, spouses or former spouses to finance the purchase or
redemption of Equity Interests of Parent permitted by Section 6.06;

 

(y)                                 Indebtedness consisting of obligations of
Parent or any Subsidiary under deferred compensation or other similar
arrangements incurred by such person in connection with the Transactions and
Permitted Acquisitions or any other Investment permitted hereunder;

 

(z)                                  Indebtedness of Parent or any Subsidiary to
or on behalf of any joint venture (regardless of the form of legal entity) that
is not a Subsidiary arising in the ordinary course of business in connection
with the cash management operations (including with respect to intercompany
self-insurance arrangements) of Parent and the Subsidiaries;

 

(aa)                          Indebtedness under tax-favored or
government-sponsored financing transactions (including, for the avoidance of
doubt, financing transactions sponsored by the European Investment Bank);
provided that the Net Proceeds of such Indebtedness shall be used to (i) prepay
Term Loans in accordance with Section 2.11 or (ii) prepay, repay or refinance
other Indebtedness incurred under other tax-favored or government-sponsored
financing transactions;

 

(bb)                          Indebtedness consisting of (i) the financing of
insurance premiums or (ii) take-or-pay obligations contained in supply
arrangements, in each case, in the ordinary course of business; and

 

(cc)                            (i) Japanese Yen-denominated Indebtedness in
aggregate principal amount not to exceed $350,000,000 at any one time
outstanding incurred by Subsidiaries organized under the laws of Japan, the Net
Proceeds of which are used to (A) prepay Term Loans in accordance with
Section 2.11 or (B) prepay,

 

121

--------------------------------------------------------------------------------


 

repay or refinance other Indebtedness previously incurred pursuant to this
clause (cc) and (ii) any Guarantee by Parent or the Initial Borrower of
Indebtedness incurred pursuant to the foregoing clause (cc)(i).

 

For purposes of determining compliance with this Section 6.01 or Section 6.02,
if Indebtedness is incurred to refinance other Indebtedness denominated in a
currency other than Dollars (or in a different currency from the Indebtedness
being refinanced), and such refinancing would cause the applicable
Dollar-denominated restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such refinancing, such
Dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such refinancing Indebtedness does not exceed (i) the
outstanding or committed principal amount, as applicable, of such Indebtedness
being refinanced plus (ii) the aggregate amount of fees, underwriting discounts,
premiums (including tender premiums), defeasance costs and other costs and
expenses incurred in connection with such refinancing.

 

Further, for purposes of determining compliance with this Section 6.01,
(A) Indebtedness need not be permitted solely by reference to one category of
permitted Indebtedness (or any portion thereof) described in
Sections 6.01(a) through (cc) but may be permitted in part under any relevant
combination thereof (and subject to compliance, where relevant, with
Section 6.02), (B) in the event that an item of Indebtedness (or any portion
thereof) meets the criteria of one or more of the categories of permitted
Indebtedness (or any portion thereof) described in Sections 6.01(a) through
(cc), the Borrower Representative may, in its sole discretion, classify or
divide such item of Indebtedness (or any portion thereof) in any manner that
complies with this Section 6.01 and will be entitled to only include the amount
and type of such item of Indebtedness (or any portion thereof) in one of the
above clauses (or any portion thereof) and such item of Indebtedness (or any
portion thereof) shall be treated as having been incurred or existing pursuant
to only such clause or clauses (or any portion thereof); provided, that all
Indebtedness outstanding under this Agreement shall at all times be deemed to
have been incurred pursuant to clause (b) of this Section 6.01 and (C) at the
option of the Borrower Representative by written notice to the Administrative
Agent, any Indebtedness and/or Lien incurred to finance a Limited Condition
Acquisition shall be deemed to have been incurred on the date the definitive
acquisition agreement relating to such Limited Condition Acquisition was entered
into (and not at the time such Limited Condition Acquisition is consummated) and
the First Lien Secured Net Leverage Ratio and/or the Total Net Leverage Ratio
shall be tested (x) in connection with such incurrence, as of the date the
definitive acquisition agreement relating to such Limited Condition Acquisition
was entered into, giving pro forma effect to such Limited Condition Acquisition,
to any such Indebtedness or Lien, and to all transactions in connection
therewith and (y) in connection with any other incurrence after the date the
definitive acquisition agreement relating to such Limited Condition Acquisition
was entered into and prior to the earlier of the consummation of such Limited
Condition Acquisition or the termination of such definitive agreement prior to
the incurrence (but not, for the avoidance of doubt, for purposes of determining
the Applicable Margin or actual compliance with the Financial Covenant), both
(i) on the basis set forth in clause (x) above and (ii) without giving effect to
such Limited Condition Acquisition or the incurrence of any such Indebtedness or
Liens or the other transactions in connection therewith. In addition, with
respect to any Indebtedness that was permitted to be incurred hereunder on the
date of such incurrence, any Increased Amount of such Indebtedness shall also be
permitted hereunder after the date of such incurrence.

 

For the avoidance of doubt, this Agreement will not treat (1) unsecured
Indebtedness as subordinated or junior in right of payment to secured
Indebtedness merely because it is unsecured or (2) senior Indebtedness as
subordinated or junior in right of payment to any other senior Indebtedness
merely because it has a junior priority with respect to the same collateral.

 

Section 6.02                             Liens.  Create, incur, assume or permit
to exist any Lien on any property or assets (including stock or other securities
of any person) of Parent or any Subsidiary now owned or hereafter acquired by it
or on any income or revenues or rights in respect of any thereof, except the
following (collectively, “Permitted Liens”):

 

(a)                                 (i) Liens on property or assets of Parent
and the Subsidiaries existing, or applicable to committed obligations, or
anticipated to exist in the future, on the Signing Date and, (A) to the extent
securing Indebtedness in an aggregate principal amount in excess of $35,000,000,
or (B) in the case of any such Liens anticipated on the Signing Date to exist in
the future, set forth on Schedule 6.02(a) and (ii) Liens existing, or applicable
to committed obligations, or anticipated to exist in the future, on the Spinoff
Date

 

122

--------------------------------------------------------------------------------


 

(provided that any Liens incurred pursuant to this clause (a)(ii) shall be
permitted only if the Administrative Agent consents thereto (in its reasonable
discretion) and Schedule 6.02(a) is updated accordingly to include such Liens)
and any modifications, replacements, renewals or extensions of Liens permitted
by this clause (a); provided, that such Liens shall secure only those
obligations that they secure (or are committed to secure, or expected to secure
on the future, as the case may be) on the Signing Date or the Spinoff Date, as
the case may be (and any Permitted Refinancing Indebtedness in respect of such
obligations permitted by Section 6.01) and shall not subsequently apply to any
other property or assets of Parent or any Subsidiary other than
(A) after-acquired property that is affixed or incorporated into the property
covered by such Lien and (B) proceeds and products thereof;

 

(b)                                 any Lien created under the Loan Documents
(including Liens created under the Security Documents securing obligations in
respect of Secured Hedge Agreements, Secured Supply Chain Financings and Secured
Cash Management Agreements);

 

(c)                                  any Lien on any property or asset of Parent
or any Subsidiary securing Indebtedness or Permitted Refinancing Indebtedness
permitted by Section 6.01(h); provided, that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such person becoming
a Subsidiary, as the case may be, and (ii) such Lien does not apply to any other
property or assets of Parent or any of the Subsidiaries not securing such
Indebtedness at the date of the acquisition of such property or asset and
accessions and additions thereto and proceeds and products thereof (other than
accessions thereto and proceeds thereof so acquired or any after-acquired
property of such person becoming a Subsidiary (but not of the Borrowers or any
other Loan Party, including any Loan Party into which such acquired entity is
merged) required to be subjected to such Lien pursuant to the terms of such
Indebtedness (and refinancings thereof));

 

(d)                                 Liens for Taxes, assessments or other
governmental charges or levies not yet delinquent by more than 30 days or that
are being contested in good faith in compliance with Section 5.03;

 

(e)                                  Liens imposed by law, constituting
landlord’s, carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
supplier’s, construction or other like Liens, securing obligations that are not
overdue by more than 30 days or that are being contested in good faith by
appropriate proceedings and in respect of which, if applicable, Parent or any
Subsidiary shall have set aside on its books reserves in accordance with GAAP;

 

(f)                                   (i) pledges and deposits and other Liens
made in the ordinary course of business in compliance with the Federal Employers
Liability Act or any other workers’ compensation, unemployment insurance and
other social security laws or regulations and deposits securing liability to
insurance carriers under insurance or self-insurance arrangements in respect of
such obligations and (ii) pledges and deposits and other Liens securing
liability for reimbursement or indemnification obligations of (including
obligations in respect of letters of credit or bank guarantees for the benefit
of) insurance carriers providing property, casualty or liability insurance to
Parent or any Subsidiary;

 

(g)                                  deposits and other Liens to secure the
performance of bids, trade contracts (other than for Indebtedness), leases
(other than Capitalized Lease Obligations), statutory obligations, surety and
appeal bonds, performance and return of money bonds, bids, leases, government
contracts, trade contracts, agreements with utilities, and other obligations of
a like nature (including letters of credit in lieu of any such bonds or to
support the issuance thereof), in each case to the extent such deposits and
other Liens are incurred in the ordinary course of business, including those
incurred to secure health, safety and environmental obligations in the ordinary
course of business;

 

(h)                                 zoning, land use and building restrictions,
regulations and ordinances, easements, survey exceptions, minor encroachments by
and on the Real Property, railroad trackage rights, sidings and spur tracks,
leases (other than Capitalized Lease Obligations), subleases, licenses, special
assessments, rights-of-way, covenants, conditions, restrictions and declarations
on or with respect to the use of Real Property, reservations, restrictions and
leases of or with respect to oil, gas, mineral, riparian and water rights and
water usage, servicing agreements, development agreements, site plan agreements
and other similar

 

123

--------------------------------------------------------------------------------


 

encumbrances incurred in the ordinary course of business and title defects or
irregularities that are of a minor nature and that, in the aggregate, do not
interfere in any material respect with the ordinary conduct of the business of
Parent or any Subsidiary;

 

(i)                                     Liens securing Indebtedness permitted by
Section 6.01(i); provided, that such Liens do not apply to any property or
assets of Parent or any Subsidiary other than the property or assets acquired,
leased (including in connection with a sale leaseback transaction), constructed,
replaced, repaired or improved with such Indebtedness (or the Indebtedness
Refinanced thereby), and accessions and additions thereto, proceeds and products
thereof, customary security deposits and related property; provided, further,
that individual financings provided by one lender may be cross-collateralized to
other financings provided by such lender (and its Affiliates) (it being
understood that with respect to any Liens on the Collateral being incurred under
this clause (i) to secure Permitted Refinancing Indebtedness, if Liens on the
Collateral securing the Indebtedness being Refinanced (if any) were Junior
Liens, then any Liens on such Collateral being incurred under this clause (i) to
secure Permitted Refinancing Indebtedness shall also be Junior Liens);

 

(j)                                    [reserved];

 

(k)                                 non-consensual Liens securing judgments that
do not constitute an Event of Default under Section 7.01(j);

 

(l)                                     any interest or title of a ground lessor
or any other lessor, sublessor or licensor under any ground leases or any other
leases, subleases or licenses entered into by Parent or any Subsidiary in the
ordinary course of business, and all Liens suffered or created by any such
ground lessor or any other lessor, sublessor or licensor (or any predecessor in
interest) with respect to any such interest or title in the real property which
is subject thereof;

 

(m)                             Liens that are contractual rights of set-off
(i) relating to the establishment of depository relations with banks and other
financial institutions not given in connection with the issuance of
Indebtedness, (ii) relating to pooled deposits, sweep accounts, reserve accounts
or similar accounts of Parent or any Subsidiary to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
Parent or any Subsidiary, including with respect to credit card charge-backs and
similar obligations, or (iii) relating to purchase orders and other agreements
entered into with customers, suppliers or service providers of Parent or any
Subsidiary in the ordinary course of business;

 

(n)                                 Liens (i) arising solely by virtue of any
statutory or common law provision relating to banker’s liens, rights of set-off
or similar rights, (ii) attaching to commodity trading accounts or other
commodity brokerage accounts incurred in the ordinary course of business,
(iii) encumbering reasonable customary initial deposits and margin deposits and
similar Liens attaching to brokerage accounts incurred in the ordinary course of
business and not for speculative purposes, (iv) in respect of Third Party Funds
or (v) in favor of credit card companies pursuant to agreements therewith;

 

(o)                                 Liens securing obligations in respect of
letters of credit, bank guarantees, warehouse receipts or similar obligations
permitted under Section 6.01(f) or (o) and incurred in the ordinary course of
business or consistent with past practice or industry practices and not
supporting obligations in respect of Indebtedness for borrowed money;

 

(p)                                 leases or subleases, and licenses or
sublicenses (including with respect to any fixtures, furnishings, equipment,
vehicles or other personal property, or Intellectual Property), granted to
others in the ordinary course of business not interfering in any material
respect with the business of Parent and its Subsidiaries, taken as a whole;

 

(q)                                 Liens in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods;

 

124

--------------------------------------------------------------------------------


 

(r)                                    Liens solely on any cash earnest money
deposits made by Parent or any of the Subsidiaries in connection with any letter
of intent or purchase agreement in respect of any Investment permitted
hereunder;

 

(s)                                   Liens with respect to property or assets
of any Subsidiary that is not a Loan Party securing obligations of a Subsidiary
that is not a Loan Party which obligations are not prohibited under
Section 6.01;

 

(t)                                    Liens on any amounts held by a trustee or
other escrow agent under any indenture or other debt agreement issued in escrow
pursuant to customary escrow arrangements pending the release thereof, or under
any indenture or other debt agreement pursuant to customary discharge,
redemption or defeasance provisions, including Liens in favor of any trustee or
escrow agent in respect of the Senior Notes;

 

(u)                                 [Reserved];

 

(v)                                 [Reserved];

 

(w)                               Liens arising from precautionary Uniform
Commercial Code financing statements regarding operating leases or other
obligations not constituting Indebtedness;

 

(x)                                 Liens (i) on Equity Interests in joint
ventures that are not Subsidiaries (A) securing obligations of such joint
venture or (B) pursuant to the relevant joint venture agreement or arrangement
and (ii) on Equity Interests in Unrestricted Subsidiaries;

 

(y)                                 Liens on securities that are the subject of
repurchase agreements constituting Permitted Investments under clause (c) of the
definition thereof;

 

(z)                                  Liens in respect of Qualified Receivables
Facilities entered into in reliance on Section 6.01(t) that extend only to
Permitted Receivables Facility Assets, Permitted Receivables Related Assets or
the Equity Interests of any Receivables Entity;

 

(aa)                          Liens securing insurance premiums financing
arrangements; provided, that such Liens are limited to the applicable unearned
insurance premiums;

 

(bb)                          in the case of Real Property that constitutes a
leasehold interest, any Lien to which the fee simple interest (or any superior
leasehold interest) is subject;

 

(cc)                            Liens securing Indebtedness or other obligation
(i) of Parent or a Subsidiary in favor of a Borrower or any Guarantor and
(ii) of any Subsidiary that is not a Guarantor in favor of any Subsidiary that
is not a Guarantor;

 

(dd)                          Liens on cash or Permitted Investments securing
Hedging Agreements in the ordinary course of business submitted for clearing in
accordance with applicable Requirements of Law;

 

(ee)                            Liens on goods or inventory the purchase,
shipment or storage price of which is financed by a documentary letter of credit
or bank guarantee issued or created for the account of Parent or any Subsidiary
in the ordinary course of business; provided, that such Lien secures only the
obligations of Parent or such Subsidiaries in respect of such letter of credit,
bank guarantee or banker’s acceptance to the extent permitted under
Section 6.01;

 

(ff)                              Subordination, non-disturbance and/or
attornment agreements with any ground lessor, lessor or any mortgagor of any of
the foregoing, with respect to any ground lease or other lease or sublease
entered into by Parent or any Subsidiary;

 

125

--------------------------------------------------------------------------------


 

(gg)                            Liens on Collateral that are Other First Liens
or Junior Liens, so long as such Other First Liens or Junior Liens secure
Indebtedness permitted by Section 6.01(b) or 6.01(v) and guarantees thereof
permitted by Section 6.01(m);

 

(hh)                          Liens arising out of conditional sale, title
retention or similar arrangements for the sale or purchase of goods by Parent or
any of the Subsidiaries in the ordinary course of business;

 

(ii)                                  With respect to any Real Property which is
acquired in fee after the Signing Date, Liens which exist immediately prior to
the date of acquisition, excluding any Liens securing Indebtedness which is not
otherwise permitted hereunder provided, that (i) such Lien is not created in
contemplation of or in connection with such acquisition and (ii) such Lien does
not apply to any other property or assets of Parent or any of its Subsidiaries;

 

(jj)                                Liens securing Indebtedness permitted by
Section 6.01(aa), provided that such Liens do not at any time encumber any
Collateral unless approved by the Administrative Agent; and

 

(kk)                          other Liens with respect to property or assets of
Parent or any Subsidiary securing (x) obligations in an aggregate outstanding
principal amount that, together with the aggregate principal amount of other
obligations that are secured pursuant to this clause (kk), immediately after
giving effect to the incurrence of such Liens, would not exceed the greater of
$750,000,000 and 7.5% of Consolidated Total Assets when incurred, created or
assumed and (y) Permitted Refinancing Indebtedness incurred to Refinance
obligations secured pursuant to preceding clause (x).

 

For purposes of determining compliance with this Section 6.02, (A) a Lien
securing an item of Indebtedness need not be permitted solely by reference to
one category of permitted Liens (or any portion thereof) described in
Sections 6.02(a) through (kk) but may be permitted in part under any combination
thereof and (B) in the event that a Lien securing any obligation (or any portion
thereof) meets the criteria of one or more of the categories of permitted Liens
(or any portion thereof) described in Sections 6.02(a) through (kk), the
Borrower Representative may, in its sole discretion, classify or divide such
Lien securing such obligation (or any portion thereof) in any manner that
complies with this Section 6.02 and will be entitled to only include the amount
and type of such Lien or such obligation secured by such Lien (or any portion
thereof) in one of the above clauses and such Lien securing such obligation (or
portion thereof) will be treated as being incurred or existing pursuant to only
such clause or clauses (or any portion thereof).

 

Section 6.03                             [Reserved].

 

Section 6.04                             Investments, Loans and Advances. 
(i) Purchase or acquire (including pursuant to any merger with a person that is
not a Wholly Owned Subsidiary immediately prior to such merger) any Equity
Interests, evidences of Indebtedness or other securities of any other person,
(ii) make any loans or advances to or Guarantees of the Indebtedness of any
other person, or (iii) purchase or otherwise acquire, in one transaction or a
series of related transactions, (x) all or substantially all of the property and
assets or business of another person or (y) assets constituting a business unit,
line of business or division of such person (each of the foregoing, an
“Investment”), except:

 

(a)                                 Guarantees permitted by Section 6.01(w) and
(cc)(ii);

 

(b)                                 (i) Investments by any Loan Party in any
Loan Party;

 

(ii) Investments by any Subsidiary that is not a Loan Party in any Loan Party or
any Subsidiary that is not a Loan Party;

 

(iii) other intercompany liabilities amongst Parent and its Subsidiaries (or
solely amongst its Subsidiaries) in the ordinary course of business in
connection with the cash management operations of Parent and its Subsidiaries;
and

 

126

--------------------------------------------------------------------------------


 

(iv) Investments by any Borrower or any Guarantor in any Subsidiary that is not
a Loan Party consisting solely of (x) the contribution or other Disposition of
Equity Interests or Indebtedness of any other Subsidiary that is not a Loan
Party held directly by any Borrower or such Guarantor in exchange for
Indebtedness, Equity Interests (or additional share premium or paid in capital
in respect of Equity Interests) or a combination thereof of the Subsidiary to
which such contribution or other Disposition is made, (y) an exchange of Equity
Interests of any other Subsidiary that is not a Loan Party for Indebtedness of
such Subsidiary or (z) Investments in the form of loans or other Indebtedness
of, advances to, purchases of Equity Interests in, or contributions of cash or
Permitted Investments to, any Subsidiary that is not a Loan Party; provided,
that immediately following the consummation of an Investment pursuant to the
preceding clause (x) or (y), the Subsidiary whose, Equity Interests or
Indebtedness are the subject of such Investment remains a Subsidiary;

 

(c)                                  Permitted Investments and Investments that
were Permitted Investments when made;

 

(d)                                 Investments arising out of the receipt by
Parent or any Subsidiary of non-cash consideration for the Disposition of assets
permitted under Section 6.05;

 

(e)                                  loans and advances to officers, directors,
employees or consultants of Parent or any Subsidiary (i) in the ordinary course
of business in an aggregate outstanding amount (valued at the time of the making
thereof, and without giving effect to any write-downs or write-offs thereof) not
to exceed $10,000,000, (ii) in respect of payroll payments and expenses in the
ordinary course of business and (iii) in connection with such person’s purchase
of Equity Interests of Parent;

 

(f)                                   accounts receivable, security deposits and
prepayments arising and trade credit granted in the ordinary course of business
and any assets or securities received in satisfaction or partial satisfaction
thereof from financially troubled account debtors to the extent reasonably
necessary in order to prevent or limit loss and any prepayments and other
credits to suppliers made in the ordinary course of business;

 

(g)                                  Hedging Agreements entered into for
non-speculative purposes;

 

(h)                                 (i) Investments existing or committed, or
anticipated to exist in the future, as of the Signing Date, and, (A) with
respect to all such investments in an aggregate amount in excess of $35,000,000
or (B) in the case of any such Investment anticipated on the Signing Date to
exist in the future, set forth on Schedule 6.04) and (ii) Investments existing
or committed, or anticipated to exist in the future, on the Spinoff Date
(provided that any Investments incurred pursuant to this clause (h)(ii) shall be
permitted only if the Administrative Agent consents thereto (in its reasonable
discretion) and Schedule 6.04 is updated accordingly to include such
Investments), and any extensions, renewals, replacements or reinvestments of
Investments permitted by this clause (h), so long as the aggregate amount of all
Investments pursuant to this clause (h) is not increased at any time above the
amount of such Investment existing or committed on the Signing Date or Spinoff
Date, as applicable (other than pursuant to an increase as required by the terms
of any such Investment as in existence on the Signing Date or Spinoff Date, as
applicable, or as otherwise permitted by this Section 6.04);(i)  Investments
resulting from pledges and deposits under Sections 6.02(f), (g), (n), (q), (r),
(dd) and (ii);

 

(j)                                    other Investments by Parent or any
Subsidiary in an aggregate outstanding amount (valued at the time of the making
thereof, and without giving effect to any write-downs or write-offs thereof) not
to exceed the sum of (X) the greater of $1,000,000,000 and 10.0% of Consolidated
Total Assets when made, plus (Y) so long as no Default or Event of Default shall
have occurred and be continuing and Parent shall be in Pro Forma Compliance with
the Financial Covenant, any portion of the Available Amount on the date of such
election that the Borrower Representative elects to apply to this
Section 6.04(j)(Y) in a written notice of a Responsible Officer thereof, which
notice shall set forth calculations in reasonable detail of the Available Amount
immediately prior to such election and the amount thereof elected to be so
applied, plus (Z) an amount equal to any returns (including dividends, interest,
distributions, returns of principal, profits on sale, repayments, income and
similar amounts)

 

127

--------------------------------------------------------------------------------


 

actually received in respect of any such Investment (excluding any returns in
excess of the amount originally invested) pursuant to clause (X); provided, that
if any Investment pursuant to this Section 6.04(j) is made in any person that
was not a Subsidiary on the date on which such Investment was made but becomes a
Subsidiary thereafter, then such Investment may, at the option of Parent, upon
such person becoming a Subsidiary and so long as such person remains a
Subsidiary, be deemed to have been made pursuant to Section 6.04(b) (to the
extent permitted by the provisions thereof) and not in reliance on this
Section 6.04(j);

 

(k)                                 Investments constituting Permitted
Acquisitions;

 

(l)                                     Investments received in connection with
the bankruptcy or reorganization of, or settlement of delinquent accounts and
disputes with or judgments against, customers and suppliers, in each case in the
ordinary course of business or Investments acquired by Parent or a Subsidiary as
a result of a foreclosure by Parent or any of the Subsidiaries with respect to
any secured Investments or other transfer of title with respect to any secured
Investment in default;

 

(m)                             Investments of a Subsidiary acquired after the
Signing Date or of a person merged into Parent or merged into or consolidated
with a Subsidiary after the Signing Date, in each case, (i) to the extent such
acquisition, merger, amalgamation or consolidation is permitted under this
Section 6.04, (ii) in the case of any acquisition, merger, amalgamation or
consolidation, in accordance with Section 6.05 and (iii) to the extent that such
Investments were not made in contemplation of or in connection with such
acquisition, merger, amalgamation or consolidation and were in existence on the
date of such acquisition, merger, amalgamation or consolidation;

 

(n)                                 acquisitions by Parent or any Subsidiary of
obligations of one or more officers or other employees of Parent or its
Subsidiaries in connection with such officer’s or employee’s acquisition of
Equity Interests of Parent, so long as no cash is actually advanced by Parent or
any of the Subsidiaries to such officers or employees in connection with the
acquisition of any such obligations;

 

(o)                                 Guarantees by Parent or any Subsidiary of
operating leases (other than Capitalized Lease Obligations) or of other
obligations that do not constitute Indebtedness of the kind described in clauses
(b), (e), (f), (g), (h), (i), (j) or (k) of the definition thereof, in each case
entered into by Parent or any Subsidiary in the ordinary course of business;

 

(p)                                 Investments to the extent that payment for
such Investments is made with Qualified Equity Interests of Parent; provided,
that the issuance of such Equity Interests are not included in any determination
of the Available Amount;

 

(q)                                 Investments in the ordinary course of
business consisting of Uniform Commercial Code Article 3 endorsements for
collection or deposit and Uniform Commercial Code Article 4 customary trade
arrangements with customers;

 

(r)                                    [reserved];

 

(s)                                   advances in the form of a prepayment of
expenses, so long as such expenses are being paid in accordance with customary
trade terms of Parent or any Subsidiary;

 

(t)                                    Investments by Parent and the
Subsidiaries, if Parent or any Subsidiary would otherwise be permitted to make a
Restricted Payment under Section 6.06(g) in such amount (provided, that the
amount of any such Investment shall also be deemed to be a Restricted Payment
under Section 6.06(g) for all purposes of this Agreement);

 

(u)                                 Investments consisting of transfers of
Permitted Receivables Facility Assets or arising as a result of Qualified
Receivables Facilities;

 

128

--------------------------------------------------------------------------------


 

(v)                                 Investments consisting of the licensing or
contribution of Intellectual Property pursuant to joint marketing or other
similar arrangements with other persons;

 

(w)                               to the extent constituting Investments,
purchases and acquisitions of inventory, supplies, materials and equipment or
purchases of contract rights or licenses or leases of Intellectual Property in
each case in the ordinary course of business;

 

(x)                                 [reserved];

 

(y)                                 any Investment in fixed income or other
assets by any Subsidiary that is a so-called “captive” insurance company (each,
an “Insurance Subsidiary”) consistent with customary practices of portfolio
management;

 

(z)                                  Investments made in connection with the
Transactions; and

 

(aa)                          additional Investments, so long as, at the time
any such Investment is made and immediately after giving effect thereto, the
Total Net Leverage Ratio on a Pro Forma Basis is not greater than 1.75 to 1.00.

 

For purposes of determining compliance with this Section 6.04, (A) an Investment
need not be permitted solely by reference to one category of permitted
Investments (or any portion thereof) described in Sections 6.04(a) through (aa)
but may be permitted in part under any relevant combination thereof and (B) in
the event that an Investment (or any portion thereof) meets the criteria of one
or more of the categories of permitted Investments (or any portion thereof)
described in Sections 6.04(a) through (aa), the Borrower Representative may, in
its sole discretion, classify or divide such Investment (or any portion thereof)
in any manner that complies with this Section 6.04 and will be entitled to only
include the amount and type of such Investment (or any portion thereof) in one
or more (as relevant) of the above clauses (or any portion thereof) and such
Investment (or any portion thereof) shall be treated as having been made or
existing pursuant to only such clause or clauses (or any portion thereof);
provided, that all Investments described in Schedule 6.04 shall be deemed
outstanding under Section 6.04(b) or Section 6.04(h), as applicable.

 

Any Investment in any person other than a Loan Party that is otherwise permitted
by this Section 6.04 may be made through intermediate Investments in
Subsidiaries that are not Loan Parties and such intermediate Investments shall
be disregarded for purposes of determining the outstanding amount of Investments
pursuant to any clause set forth above. The amount of any Investment made other
than in the form of cash or cash equivalents shall be the Fair Market Value
thereof valued at the time of the making thereof, and without giving effect to
any subsequent write-downs or write-offs thereof.

 

Section 6.05                             Mergers, Consolidations, Sales of
Assets and Acquisitions.  Merge into, amalgamate with or consolidate with any
other person, or permit any other person to merge into, amalgamate with or
consolidate with it, or Dispose of (in one transaction or in a series of related
transactions) all or any part of its assets (whether now owned or hereafter
acquired), or Dispose of any Equity Interests of any Subsidiary, or purchase,
lease or otherwise acquire (in one transaction or a series of related
transactions) all or substantially all of the assets of any other person or
division or line of business of a person, except that this Section 6.05 shall
not prohibit:

 

(a)                                 (i) the purchase and Disposition of
inventory in the ordinary course of business by Parent or any Subsidiary,

 

(ii) the acquisition or lease (pursuant to an operating lease) of any other
asset in the ordinary course of business by Parent or any Subsidiary or, with
respect to operating leases, otherwise for Fair Market Value on market terms (as
determined in good faith by the Borrower Representative),

 

(iii) the Disposition of surplus, obsolete, damaged or worn out equipment or
other property in the ordinary course of business by Parent or any Subsidiary or

 

129

--------------------------------------------------------------------------------


 

(iv) the Disposition of Permitted Investments in the ordinary course of
business;

 

(b)                                 if at the time thereof and immediately after
giving effect thereto no Event of Default shall have occurred and be continuing
or would result therefrom,

 

(i) the merger, amalgamation or consolidation of any Subsidiary with or into
Parent or any Borrower in a transaction in which Parent or such Borrower is the
survivor,

 

(ii) the merger, amalgamation or consolidation of any Subsidiary with or into
any Guarantor in a transaction in which the surviving or resulting entity is or
becomes a Guarantor and, in the case of each of clauses (i) and (ii), no person
other than a Borrower or a Guarantor receives any consideration (unless
otherwise permitted by Section 6.04),

 

(iii) the merger, amalgamation or consolidation of any Subsidiary that is not a
Guarantor with or into any other Subsidiary that is not a Guarantor,

 

(iv) the liquidation or dissolution or change in form of entity of any
Subsidiary (other than any Borrower) if (x) the Borrower Representative or
Parent determines in good faith that such liquidation, dissolution or change in
form is in the best interests of Parent and its Subsidiaries and is not
materially disadvantageous to the Lenders and (y) the same meets the
requirements contained in the proviso to Section 5.01(a),

 

(v) any Subsidiary may merge, amalgamate or consolidate with any other person in
order to effect an Investment permitted pursuant to Section 6.04 so long as the
continuing or surviving person shall be a Subsidiary (unless otherwise permitted
by Section 6.04 (other than Section 6.04(m)(ii))), which shall be a Loan Party
if the merging, amalgamating or consolidating Subsidiary was a Loan Party and
which together with each of its Subsidiaries shall have complied with any
applicable requirements of Section 5.10, or

 

(vi) any Subsidiary may merge, amalgamate or consolidate with any other person
in order to effect an Asset Sale otherwise permitted pursuant to this
Section 6.05;

 

(c)                                  Dispositions to Parent, a Borrower or a
Subsidiary; provided, that any Dispositions by a Loan Party to a Subsidiary that
is not a Loan Party in reliance on this clause (c) shall be made in compliance
with Section 6.04 (other than Section 6.04(aa));

 

(d)                                 [reserved];

 

(e)                                  (i) Investments permitted by Section 6.04
(other than Section 6.04(m)(ii)), Permitted Liens, and Restricted Payments
permitted by Section 6.06 and (ii) the Transactions to the extent otherwise
prohibited by this Section 6.05;

 

(f)                                   the discount or sale, in each case without
recourse and in the ordinary course of business, of past due receivables arising
in the ordinary course of business, but only in connection with the compromise
or collection thereof consistent with customary industry practice (and not as
part of any bulk sale or financing of receivables);

 

(g)                                  other Dispositions of assets (including in
connection with sale leaseback transactions), the aggregate Fair Market Value of
which does not exceed 15.0% of Consolidated Total Assets (measured as of the
last day of the preceding fiscal year or, until the date that audited financial
statements of Parent for the first fiscal year ending after the Spinoff Date
become available, as of the Spinoff Date) in any fiscal year; provided, that
(i) the Net Proceeds thereof, if any, are applied in accordance with
Section 2.11(b) to the extent required thereby and (ii) any such Dispositions
shall comply with the final sentence of this Section 6.05;

 

130

--------------------------------------------------------------------------------

 

(h)                                 Permitted Acquisitions (including any
merger, consolidation or amalgamation in order to effect a Permitted
Acquisition); provided, that following any such merger, consolidation or
amalgamation involving any Borrower, such Borrower is the surviving entity or
the requirements of Section 6.05(n) are otherwise complied with;

 

(i)                                     leases, licenses or subleases or
sublicenses of any real or personal property in the ordinary course of business;

 

(j)                                    Dispositions of inventory or Dispositions
or abandonment of Intellectual Property of Parent and its Subsidiaries
determined in good faith by the management of the Borrower Representative to be
no longer economically practicable to maintain or useful or necessary in the
operation of the business of Parent or any of the Subsidiaries;

 

(k)                                 Dispositions pursuant to any individual
transaction or series of related transactions involving assets with a Fair
Market Value of less than $25,000,000;

 

(l)                                     the purchase and Disposition (including
by capital contribution) of Permitted Receivables Facility Assets including
pursuant to Qualified Receivables Facilities;

 

(m)                             any exchange or swap of assets (other than cash
and Permitted Investments) for other assets (other than cash and Permitted
Investments) of comparable or greater value or usefulness to the business of
Parent and the Subsidiaries as a whole, determined in good faith by the
management of the Borrower Representative;

 

(n)                                 if at the time thereof and immediately after
giving effect thereto no Event of Default shall have occurred and be continuing
or would result therefrom, any Subsidiary or any other person may be merged,
amalgamated or consolidated with or into any Borrower, provided that (A) such
Borrower shall be the surviving entity or (B) if the surviving entity is not the
applicable Borrower (such other person, the “Successor Borrower”), (1) the
Successor Borrower shall be an entity organized or existing under the laws of
England and Wales, Ireland, Jersey, the United States, any state thereof or the
District of Columbia, or the same country as such Borrower, (2) the Successor
Borrower shall expressly assume all the obligations of such Borrower under this
Agreement and the other Loan Documents pursuant to a supplement hereto or
thereto and, in the case of any Security Document, by executing and/or
delivering any additional required documents, in each case in a form reasonably
satisfactory to the Administrative Agent, (3) each Guarantor, unless it is the
other party to such merger, amalgamation or consolidation, shall have by a
supplement to the Guarantee Agreement, as applicable, confirmed that its
guarantee thereunder shall apply to any Successor Borrower’s obligations under
this Agreement, (4) each Guarantor, unless it is the other party to such merger,
amalgamation or consolidation, shall have by a supplement to any applicable
Security Document affirmed that its obligations thereunder shall apply to its
guarantee as reaffirmed pursuant to clause (3), (5) each mortgagor of a
Mortgaged Property, unless it is the other party to such merger, amalgamation or
consolidation, shall have affirmed that its obligations under the applicable
Mortgage shall apply to its guarantee as reaffirmed pursuant to clause (3) and
(6) the Successor Borrower shall have delivered to the Administrative Agent
(x) a certificate of a Responsible Officer stating that such merger,
amalgamation or consolidation does not violate this Agreement or any other Loan
Document and (y) if requested by the Administrative Agent, an opinion of counsel
to the effect that such merger, amalgamation or consolidation does not violate
this Agreement or any other Loan Document and covering such other matters as are
contemplated by the Collateral and Guarantee Requirement to be covered in
opinions of counsel (it being understood that if the foregoing are satisfied,
the Successor Borrower will succeed to, and be substituted for, the applicable
Borrower under this Agreement);

 

(o)                                 any conversion of a Loan Party from a
corporation to a limited liability company, or from a limited liability company
to a corporation, or other change in corporate formation; and

 

(p)                                 the liquidation or dissolution, or transfer
of all or substantially all the assets thereof to any Loan Party, or other wind
up of Adient Global Holdings Ltd at any time on or after the Borrower Transfer
Date.

 

131

--------------------------------------------------------------------------------


 

Notwithstanding anything to the contrary contained in Section 6.05 above, no
Disposition of assets under Section 6.05(g) shall in each case be permitted
unless (i) such Disposition is for Fair Market Value, and (ii) at least 75% of
the proceeds of such Disposition (except to Loan Parties) consist of cash or
Permitted Investments; ; provided, further, that for purposes of this
clause (ii), each of the following shall be deemed to be cash:  (a) the amount
of any liabilities (as shown on Parent’s or such Subsidiary’s most recent
balance sheet or in the notes thereto) that are assumed by the transferee of any
such assets or are otherwise cancelled in connection with such transaction,
(b) any notes or other obligations or other securities or assets received by
Parent or such Subsidiary from the transferee that are converted by Parent or
such Subsidiary into cash within 180 days after receipt thereof (to the extent
of the cash received) and (c) any Designated Non-Cash Consideration received by
Parent or any of its Subsidiaries in such Disposition or any series of related
Dispositions, having an aggregate Fair Market Value not to exceed, in the
aggregate, the greater of $300,000,000 and 3.0% of Consolidated Total Assets
when received (with the Fair Market Value of each item of Designated Non-Cash
Consideration being measured at the time received and without giving effect to
subsequent changes in value).

 

Section 6.06                             Restricted Payments.  (i) Declare or
pay any dividend or make any other distribution (by reduction of capital or
otherwise), whether in cash, property, securities or a combination thereof, with
respect to any of its Equity Interests (other than dividends and distributions
on Equity Interests payable solely by the issuance of Qualified Equity Interests
of the person declaring, paying or making such dividends or distributions,
provided, that such proceeds are not included in any determination of the
Available Amount), (ii) directly or indirectly redeem, purchase, retire or
otherwise acquire for value (or permit any Subsidiary to purchase or acquire)
any of Parent’s Equity Interests or set aside any amount for any such purpose
(other than through the issuance of Qualified Equity Interests) or (iii) make
any Junior Debt Restricted Payment, (all of the foregoing, “Restricted
Payments”); provided, however, that:

 

(a)                                 Restricted Payments may be made by any
Subsidiary (provided, that Restricted Payments made by a non-Wholly Owned
Subsidiary must be made on a pro rata basis (or more favorable basis from the
perspective of Parent or the Subsidiary which is the parent of such Subsidiary)
based on its ownership interests in such non-Wholly Owned Subsidiary);

 

(b)                                 Restricted Payments may be made to purchase
or redeem the Equity Interests of Parent (including related stock appreciation
rights or similar securities) held by then present or former directors,
consultants, officers or employees of Parent or any of the Subsidiaries or by
any Plan or any shareholders’ agreement then in effect upon such person’s death,
disability, retirement or termination of employment or under the terms of any
such Plan or any other agreement under which such shares of stock or related
rights were issued; provided, that the aggregate amount of such purchases or
redemptions under this clause (b) shall not exceed in any calendar year
$60,000,000 (with unused amounts in any period permitted to be carried over to
succeeding periods until used in full; provided, that the total amount of such
purchases or redemptions under this clause (b) in any calendar year shall not
exceed $120,000,000) (plus (x) the amount of net proceeds contributed to Parent
that were received by Parent during such calendar year from sales of Qualified
Equity Interests of Parent to directors, consultants, officers or employees of
Parent or any Subsidiary in connection with permitted employee compensation and
incentive arrangements; provided, that such proceeds are not included in any
determination of the Available Amount and (y) the amount of net proceeds of any
key-man life insurance policies received during such calendar year, which, if
not used in any year, may be carried forward to any subsequent calendar year);
and provided, further, that cancellation of Indebtedness owing to Parent or any
Subsidiary from members of management of Parent or its Subsidiaries in
connection with a repurchase of Equity Interests of Parent will not be deemed to
constitute a Restricted Payment for purposes of this Section 6.06;

 

(c)                                  any person may make non-cash repurchases of
Equity Interests deemed to occur upon exercise or settlement of stock options or
other Equity Interests if such Equity Interests represent a portion of the
exercise price of or withholding obligation with respect to such options or
other Equity Interests;

 

(d)                                 so long as, at the time any such Restricted
Payment is made and immediately after giving effect thereto (x) no Default or
Event of Default shall have occurred and is continuing and (y) Parent shall be
in Pro Forma Compliance with the Financial Covenant, Restricted Payments may be
made in an aggregate amount equal to a portion of the Available Amount on the
date of such election that Parent elects

 

132

--------------------------------------------------------------------------------


 

to apply to this Section 6.06(d), which such election shall be set forth in a
written notice of a Responsible Officer of the Borrower Representative, which
notice shall set forth calculations in reasonable detail of the Available Amount
immediately prior to such election and the amount thereof elected to be so
applied;

 

(e)                                  Restricted Payments made in connection with
the Transactions;

 

(f)                                   Restricted Payments may be made to make
payments, in cash, in lieu of the issuance of fractional shares, upon the
exercise of warrants or upon the conversion or exchange of Equity Interests of
any such person;

 

(g)                                  other Restricted Payments may be made in an
aggregate amount not to exceed the greater of $350,000,000 and 3.5% of
Consolidated Total Assets when made;

 

(h)                                 additional Restricted Payments, so long as,
at the time any such Restricted Payment is made and immediately after giving
effect thereto, (x) no Default or Event of Default shall have occurred and is
continuing and (y) the Total Net Leverage Ratio on a Pro Forma Basis is not
greater than 1.75 to 1.00;

 

(i)                                     Junior Debt Restricted Payments, so long
as, at the time any such Restricted Payment is made and immediately after giving
effect thereto, (x) no Default or Event of Default shall have occurred and is
continuing and (y) the Total Net Leverage Ratio on a Pro Forma Basis is not
greater than 1.75 to 1.00; and

 

(j)                                    Parent may pay dividends on, or
repurchase or redeem, its Equity Interests in an aggregate amount not to exceed
$150,000,000 in any calendar year.

 

Notwithstanding anything herein to the contrary, the foregoing provisions of
Section 6.06 will not prohibit the payment of any Restricted Payment or the
consummation of any redemption, purchase, defeasance or other payment within 60
days after the date of declaration thereof or the giving of notice, as
applicable, if at the date of declaration or the giving of such notice such
payment would have complied with the provisions of this Section 6.06 (it being
understood that such Restricted Payment shall be deemed to have been made on the
date of declaration or notice for purposes of such provision).

 

Section 6.07                             Transactions with Affiliates.

 

(a)                                 Sell or transfer any property or assets to,
or purchase or acquire any property or assets from, or otherwise engage in any
other transaction with, any of its Affiliates (other than Parent, and the
Subsidiaries or any person that becomes a Subsidiary as a result of such
transaction) in a transaction (or series of related transactions) involving
aggregate consideration in excess of $25,000,000 unless such transaction is
(i) otherwise permitted (or required) under this Agreement; or (ii) upon terms
that are substantially no less favorable to Parent or such Subsidiary, as
applicable, than would be obtained in a comparable arm’s-length transaction with
a person that is not an Affiliate, as determined by the Board of Directors of
Parent or such Subsidiary in good faith.

 

(b)                                 The foregoing clause (a) shall not prohibit,
to the extent otherwise permitted under this Agreement,

 

(i)                                     any issuance of securities, or other
payments, awards or grants in cash, securities or otherwise pursuant to, or the
funding of, employment arrangements, equity purchase agreements, stock options
and stock ownership plans approved by the Board of Directors of Parent,

 

(ii)                                  [reserved],

 

(iii)                               transactions among Parent or any Subsidiary
or any entity that becomes a Subsidiary as a result of such transaction
(including via merger, consolidation or amalgamation in which Parent or a
Subsidiary is the surviving entity),

 

133

--------------------------------------------------------------------------------


 

(iv)                              the payment of fees, reasonable out-of-pocket
costs and indemnities to directors, officers, consultants and employees of
Parent and the Subsidiaries in the ordinary course of business,

 

(v)                                 (A) the Transactions (including the payment
of all fees, expenses, bonuses and awards relating thereto) and any transactions
pursuant to the Transaction Documents and (B) permitted transactions, agreements
and arrangements in existence or committed, or anticipated to exist in the
future, on the Signing Date and set forth on Schedule 6.07 (as such schedule may
be supplemented prior to the Spinoff Date with respect to any such transactions
existing or committed, or anticipated to exist in the future, on the Spinoff
Date to the extent reasonably acceptable to the Administrative Agent), and, in
each case, any amendment thereto or replacement thereof or similar arrangement
to the extent such amendment, replacement or arrangement is not adverse to the
Lenders when taken as a whole in any material respect (as determined by the
Borrower Representative in good faith),

 

(vi)                              (A) any employment agreements entered into by
Parent or any of the Subsidiaries in the ordinary course of business, (B) any
subscription agreement or similar agreement pertaining to the repurchase of
Equity Interests pursuant to put/call rights or similar rights with employees,
officers or directors, and (C) any employee compensation, benefit plan or
arrangement, any health, disability or similar insurance plan which covers
employees, and any reasonable employment contract and transactions pursuant
thereto,

 

(vii)                           Restricted Payments permitted under Section 6.06
and Investments permitted under Section 6.04

 

(viii)                        transactions for the purchase or sale of goods,
equipment, products, parts and services entered into in the ordinary course of
business,

 

(ix)                              any transaction in respect of which the
Borrower Representative delivers to the Administrative Agent a letter addressed
to the Board of Directors of Parent from an accounting, appraisal or investment
banking firm, in each case of nationally recognized standing that is in the good
faith determination of Parent qualified to render such letter, which letter
states that (i) such transaction is on terms that are substantially no less
favorable to Parent or such Subsidiary, as applicable, than would be obtained in
a comparable arm’s-length transaction with a person that is not an Affiliate or
(ii) such transaction is fair to Parent or such Subsidiary, as applicable, from
a financial point of view,

 

(x)                                 transactions with joint ventures for the
purchase or sale of goods, equipment, products, parts and services entered into
in the ordinary course of business,

 

(xi)                              transactions pursuant to any Qualified
Receivables Facility,

 

(xii)                           transactions between Parent or any of the
Subsidiaries and any person, a director of which is also a director of Parent;
provided, however, that (A) such director abstains from voting as a director of
Parent on any matter involving such other person and (B) such person is not an
Affiliate of Parent for any reason other than such director’s acting in such
capacity,

 

(xiii)                        transactions permitted by, and complying with, the
provisions of Section 6.05 (other than Section 6.05(m)),

 

(xiv)                       intercompany transactions undertaken in good faith
(as certified by a Responsible Officer of the Borrower Representative) for the
purpose of improving the consolidated Tax efficiency of Parent and the
Subsidiaries and not for the purpose of circumventing any covenant set forth
herein,

 

(xv)                          payments, loans (or cancellation of loans) or
advances to employees or consultants that are (i) approved by a majority of the
Disinterested Directors of Parent in good faith, (ii) made in compliance with
applicable law and (iii) otherwise permitted under this Agreement,

 

134

--------------------------------------------------------------------------------


 

(xvi)                       transactions with customers, clients or suppliers,
or purchasers or sellers of goods or services, in each case in the ordinary
course of business that are fair to Parent or the Subsidiaries,

 

(xvii)                    transactions with JCI, New JCI or their Affiliates
related to the provision of services and facilities for the operation, servicing
and storage of their respective aircraft (owned or leased).

 

Section 6.08                             Business of Parent and the
Subsidiaries; Etc.  Notwithstanding any other provisions hereof, engage at any
time to any material respect in any business or business activity substantially
different from any business or business activity conducted by any of them on the
Spinoff Date or any Similar Business, and in the case of a Receivables Entity,
Qualified Receivables Facilities and related activities.

 

Section 6.09                             Restrictions on Subsidiary
Distributions and Negative Pledge Clauses.  Permit Parent or any Subsidiary to
enter into any agreement or instrument that by its terms restricts (A) the
payment of dividends or other distributions or the making of cash advances to
Parent or any Subsidiary that is a direct or indirect parent of such Subsidiary
or (B) the granting of Liens by any Borrower or any Guarantor pursuant to the
Security Documents, in each case other than those arising under any Loan
Document, except, in each case, restrictions existing by reason of:

 

(a)                                 restrictions imposed by applicable law;

 

(b)                                 contractual encumbrances or restrictions
(i) in effect on the Signing Date under Indebtedness existing on the Signing
Date and set forth on Schedule 6.01 (as such schedule may be supplemented prior
to the Spinoff Date with respect to any contractual encumbrances or restrictions
in effect, or anticipated to exist in the future, on the Spinoff Date to the
extent reasonably acceptable to the Administrative Agent), (ii) contained in the
indenture governing the Senior Notes (provided that such indenture shall permit
the Liens on Collateral granted pursuant to the Loan Documents) or
(iii) contained in any Indebtedness outstanding pursuant to Section 6.01(z), or,
in each case, any agreements related to any Permitted Refinancing Indebtedness
in respect of any such Indebtedness that does not materially expand the scope of
any such encumbrance or restriction (as determined in good faith by the Borrower
Representative);

 

(c)                                  any restriction on a Subsidiary imposed
pursuant to an agreement entered into for the sale or disposition of the Equity
Interests or assets of a Subsidiary pending the closing of such sale or
disposition;

 

(d)                                 customary provisions in joint venture
agreements and other similar agreements applicable to joint ventures entered
into in the ordinary course of business;

 

(e)                                  any restrictions imposed by any agreement
relating to secured Indebtedness permitted by this Agreement to the extent that
such restrictions apply only to the specific property or assets securing such
Indebtedness;

 

(f)                                   any restrictions imposed by any agreement
relating to Indebtedness incurred pursuant to Section 6.01 or Permitted
Refinancing Indebtedness in respect thereof, to the extent such restrictions are
not materially more restrictive, taken as a whole, than the restrictions
contained in this Agreement (in each case, as determined in good faith by the
Borrower Representative);

 

(g)                                  customary provisions contained in leases or
licenses of Intellectual Property and other similar agreements entered into in
the ordinary course of business;

 

(h)                                 customary provisions restricting subletting
or assignment of any lease governing a leasehold interest;

 

(i)                                     customary provisions restricting
assignment, mortgaging or hypothecation of any agreement entered into in the
ordinary course of business;

 

135

--------------------------------------------------------------------------------


 

(j)                                    customary restrictions and conditions
contained in any agreement relating to the sale, transfer, lease or other
disposition of any asset permitted under Section 6.05 pending the consummation
of such sale, transfer, lease or other disposition;

 

(k)                                 Permitted Liens and customary restrictions
and conditions contained in the document relating thereto, so long as (1) such
restrictions or conditions relate only to the specific asset subject to such
Lien, and (2) such restrictions and conditions are not created for the purpose
of avoiding the restrictions imposed by this Section 6.09;

 

(l)                                     customary net worth provisions contained
in Real Property leases entered into by Subsidiaries, so long as the Borrower
Representative has determined in good faith that such net worth provisions would
not reasonably be expected to impair the ability of Parent and its Subsidiaries
to meet their ongoing obligations;

 

(m)                             any agreement in effect at the time such
subsidiary becomes a Subsidiary, so long as such agreement was not entered into
in contemplation of such person becoming a Subsidiary;

 

(n)                                 restrictions in agreements representing
Indebtedness permitted under Section 6.01 of a Subsidiary that is not a
Guarantor that apply only to such Subsidiary and its Subsidiaries that are not
Guarantors;

 

(o)                                 customary restrictions contained in leases,
subleases, licenses or Equity Interests or asset sale agreements otherwise
permitted hereby as long as such restrictions relate to the Equity Interests and
assets subject thereto;

 

(p)                                 restrictions on cash or other deposits
imposed by customers under contracts entered into in the ordinary course of
business;

 

(q)                                 restrictions contained in any Permitted
Receivables Facility Documents with respect to any Receivables Entity;

 

(r)                                    [reserved];

 

(s)                                   any encumbrances or restrictions of the
type referred to in clause 6.09(A) above imposed by any other instrument or
agreement entered into after the Signing Date that contains encumbrances and
restrictions that, as determined by the Borrower Representative in good faith,
will not materially adversely affect the Borrowers’ ability to make payments on
the Loans; and

 

(t)                                    any encumbrances or restrictions of the
type referred to in clause 6.09(A) or (B) above imposed by any amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings of or similar arrangements to the contracts,
instruments or obligations referred to in clauses (a) through (s) above;
provided, that such amendments, modifications, restatements, renewals,
increases, supplements, refundings, replacements, refinancings or similar
arrangements are, in the good faith judgment of the Borrower Representative, no
more restrictive with respect to such dividend and other payment restrictions
than those contained in the dividend or other payment restrictions as
contemplated by such provisions prior to such amendment, modification,
restatement, renewal, increase, supplement, refunding, replacement, refinancing
or similar arrangement.

 

Section 6.10                             [Reserved].

 

Section 6.11                             Fiscal Quarter and/or Fiscal Year.  In
the case of Parent, permit any change to its fiscal quarter and/or fiscal year;
provided, that Parent and its Subsidiaries may change their fiscal quarter
and/or fiscal year end one or more times, subject to such adjustments to this
Agreement as Parent and Administrative Agent shall reasonably agree are
necessary or appropriate in connection with such change (and the parties hereto
hereby

 

136

--------------------------------------------------------------------------------


 

authorize Parent and the Administrative Agent to make any such amendments to
this Agreement as they jointly deem necessary to give effect to the foregoing).

 

Section 6.12                             Financial Covenant.  Permit the Total
Net Leverage Ratio as of the last day of any fiscal quarter of Parent (beginning
with the end of the first full fiscal quarter after the Spinoff Date and giving
effect on a Pro Forma Basis to the Transactions) to exceed 3.50 to 1.00.

 

ARTICLE VII

 

Events of Default

 

Section 7.01                             Events of Default.  In case of the
happening of (each, an “Event of Default”) (x) prior to the Spinoff Date, (i) to
the extent prior to the Successor JCI Credit Agreement Effectiveness Date, any
Predecessor JCI Credit Agreement Event of Default and (ii) upon and after the
Successor JCI Credit Agreement Effectiveness Date, any Successor JCI Credit
Agreement Event of Default or (y) on and after the Spinoff Date, any of the
following events:

 

(a)                                 any representation or warranty made or
deemed made by any Borrower or any Guarantor herein or in any other Loan
Document or any certificate or document delivered pursuant hereto or thereto
shall prove to have been false or misleading in any material respect when so
made or deemed made;

 

(b)                                 default shall be made in the payment of any
principal of any Loan when and as the same shall become due and payable, whether
at the due date thereof or at a date fixed for prepayment thereof or by
acceleration thereof or otherwise;

 

(c)                                  default shall be made in the payment of any
interest on any Loan or in the payment of any Fee or any other amount (other
than an amount referred to in clause (b) above) due under any Loan Document,
when and as the same shall become due and payable, and such default shall
continue unremedied for a period of five (5) Business Days;

 

(d)                                 default shall be made in the due observance
or performance by any Borrower of any covenant, condition or agreement contained
in, Section 5.01(a) (solely with respect to Parent and the Borrowers),
5.05(a) or 5.08 or in Article VI;

 

(e)                                  default shall be made in the due observance
or performance by any of the Borrowers or any of the Guarantors of any covenant,
condition or agreement contained in any Loan Document (other than those
specified in clauses (b), (c) and (d) above) and such default shall continue
unremedied for a period of 30 days after notice thereof from the Administrative
Agent to the Borrower Representative;

 

(f)                                   (i) any event or condition occurs that
(A) results in any Material Indebtedness becoming due prior to its scheduled
maturity or (B) enables or permits (with all applicable grace periods having
expired) the holder or holders of any Material Indebtedness or any trustee or
agent on its or their behalf to cause any such Material Indebtedness to become
due, or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity, in each case without such Material Indebtedness
having been discharged, or any such event of or condition having been cured
promptly; provided, that this clause (f) shall not apply to any secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness if (x) such sale or transfer
is permitted hereunder and under the documents providing for such Indebtedness
and (y) repayments are made as required by the terms of the respective
Indebtedness;

 

(g)                                  there shall have occurred a Change of
Control;

 

(h)                                 an involuntary proceeding shall be commenced
or an involuntary petition shall be filed in a court of competent jurisdiction
seeking (i) relief in respect of Parent, any Borrower or any of the Material
Subsidiaries, or of a substantial part of the property or assets of Parent, any
Borrower or any Material

 

137

--------------------------------------------------------------------------------


 

Subsidiary, under the Bankruptcy Code, or any other federal, state or foreign
bankruptcy, insolvency, receivership, English-law administration, Irish
examinership or any other Debtor Relief Law, (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator, examiner, liquidator or similar
official for Parent, any Borrower or any of the Material Subsidiaries or for a
substantial part of the property or assets of Parent, any Borrower or any of the
Material Subsidiaries or (iii) the winding-up, liquidation, reorganization,
dissolution, compromise, arrangement or other relief of Parent, any Borrower or
any Material Subsidiary (except in a transaction permitted hereunder); and such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;

 

(i)                                     Parent, any Borrower or any Material
Subsidiary shall (i) voluntarily commence any proceeding or file any petition
seeking relief under the Bankruptcy Code, as now constituted or hereafter
amended, or any other federal, state or foreign bankruptcy, insolvency,
receivership, Irish examinership or any other Debtor Relief Law, (ii) consent to
the institution of, or fail to contest in a timely and appropriate manner, any
proceeding or the filing of any petition described in clause (h) above,
(iii) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator, examiner, liquidator or similar official for Parent,
any Borrower or any of the Material Subsidiaries or for a substantial part of
the property or assets of Parent, any Borrower or any Material Subsidiary,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) become unable or fail generally to pay its debts as they
become due;

 

(j)                                    the failure by Parent, any Borrower or
any Material Subsidiary to pay one or more final judgments aggregating in excess
of $75,000,000, which judgments are not discharged or effectively waived or
stayed for a period of 45 consecutive days, or any action shall be legally taken
by a judgment creditor to attach or levy upon assets or properties of Parent,
any Borrower or any Material Subsidiary to enforce any such judgment;

 

(k)                                 (i) an ERISA Event shall have occurred,
(ii) the PBGC shall institute proceedings (including giving notice of intent
thereof) to terminate any Plan or Plans, (iii) Parent, any Borrower or any
Subsidiary or any ERISA Affiliate shall have been notified by the sponsor of a
Multiemployer Plan that such Multiemployer Plan is in reorganization or is being
terminated, within the meaning of Title IV of ERISA; and in the case of each of
clauses (i) through (iii) above, such event or condition, together with all
other such events or conditions, if any, would reasonably be expected to have a
Material Adverse Effect; or

 

(l)                                     (i) any Loan Document shall for any
reason cease to (or be asserted in writing by any Borrower or any Guarantor to
not be) a legal, valid and binding obligation of any Loan Party party thereto,
(ii) any security interest purported to be created by any Security Document and
to extend to assets that constitute a material portion of the Collateral shall
cease to be, or shall be asserted in writing by any Borrower or any other Loan
Party not to be, a valid and perfected security interest (perfected as required
by this Agreement or the relevant Security Document and subject to such
limitations and restrictions as are set forth herein and therein) in the
securities, assets or properties covered thereby, except to the extent that any
such loss of perfection results from the limitations of foreign laws, rules and
regulations as they apply to pledges of Equity Interests in Foreign Subsidiaries
or the application thereof other than Specified Foreign Laws, or from failure of
the Collateral Agent to maintain possession of certificates actually delivered
to it representing securities pledged under the U.S. Collateral Agreement or to
file Uniform Commercial Code continuation statements or the registration of a
financing statement on the SIR, or from the failure of the Collateral Agent to
make necessary filings under the UK Companies House under Section 859A of the UK
Companies Act 2006 and/or with the Land Registry or Land Charges Registry in
England and/or required registrations with the Companies Registration Office of
Ireland pursuant to Part 7 of the Companies Act 2014 of Ireland and/or with the
Revenue Commissioners of Ireland pursuant to Section 1001 of the Taxes
Consolidation Act, 1997 of Ireland (as amended) (provided that Parent has
obtained an Irish tax registration number), or to make any other similar filings
(provided the Loan Parties have provided any cooperation, documentation or other
assistance reasonably requested on reasonable notice by the Collateral Agent
and/or Administrative Agent to enable the Collateral Agent to make any such
filings by the applicable deadline), and in any case so long as such failure
does not result from the breach or non-compliance with the Loan Documents by any
Loan Party, or (iii) a material portion of the Guarantees pursuant to the Loan

 

138

--------------------------------------------------------------------------------


 

Documents by the Guarantors guaranteeing the Obligations, shall cease to be in
full force and effect (other than in accordance with the terms thereof), or
shall be asserted in writing by any Borrower or any Guarantor not to be in
effect or not to be legal, valid and binding obligations (other than in
accordance with the terms thereof); provided, that no Event of Default shall
occur under this Section 7.01(l) if the Loan Parties cooperate with the
Collateral Agent to replace or perfect such security interest and Lien, such
security interest and Lien is promptly replaced or perfected (as needed) and the
rights, powers and privileges of the Secured Parties are not materially
adversely affected by such replacement;

 

then, subject to Section 4.04, and in every such event (other than an event with
respect to Parent or any Borrower described in clause (h) or (i) above), and at
any time thereafter during the continuance of such event, the Administrative
Agent, at the request of the Required Lenders (or in the case of a termination
of the Revolving Facility Commitments pursuant to clause (i) below, the Required
Revolving Facility Lenders), shall, by notice to Parent, take any or all of the
following actions, at the same or different times:  (i) terminate forthwith the
Commitments, (ii) declare the Loans then outstanding to be forthwith due and
payable in whole or in part (in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), whereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and any unpaid accrued Fees and all other liabilities of the
Borrowers accrued hereunder and under any other Loan Document, shall become
forthwith due and payable, without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived by the Borrowers,
anything contained herein or in any other Loan Document to the contrary
notwithstanding and (iii) if the Loans have been declared due and payable
pursuant to clause (ii) above, demand Cash Collateral pursuant to
Section 2.05(k); and in any event with respect to Parent and the Borrowers
described in clause (h) or (i) above, the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and any unpaid accrued Fees and all other liabilities of the
Borrowers accrued hereunder and under any other Loan Document, shall
automatically become due and payable and the Administrative Agent shall be
deemed to have made a demand for Cash Collateral to the full extent permitted
under Section 2.05(k), without presentment, demand, protest or any other notice
of any kind, all of which are hereby expressly waived by the Borrowers, anything
contained herein or in any other Loan Document to the contrary notwithstanding.

 

In addition to any other rights and remedies granted to the Administrative Agent
and the Secured Parties in the Loan Documents, following the occurrence and
continuation of an Event of Default, the Collateral Agent on behalf of the
Secured Parties may exercise all rights and remedies of a secured party under
the Uniform Commercial Code or any other applicable law.  Without limiting the
generality of the foregoing, following the occurrence and continuation of an
Event of Default, the Collateral Agent, without demand of performance or other
demand, presentment, protest, advertisement or notice of any kind (except any
notice required by law referred to below) to or upon any Guarantor or any other
person (all and each of which demands, defenses, advertisements and notices are
hereby waived), may in such circumstances forthwith collect, receive,
appropriate and realize upon the Collateral, or any part thereof, or consent to
the use by the Guarantor of any cash collateral arising in respect of the
Collateral on such terms as the Collateral Agent deems reasonable, and/or may
forthwith sell, lease, assign give an option or options to purchase or otherwise
dispose of and deliver, or acquire by credit bid on behalf of the Lenders, the
Collateral or any part thereof (or contract to do any of the foregoing), in one
or more parcels at public or private sale or sales, at any exchange, broker’s
board or office of the Collateral Agent or any Secured Party or elsewhere, upon
such terms and conditions as it may deem advisable and at such prices as it may
deem best, for cash or on credit or for future delivery, all without assumption
of any credit risk. The Collateral Agent or any Secured Party shall have the
right upon any such public sale or sales, and, to the extent permitted by law,
upon any such private sale or sales, to purchase the whole or any part of the
Collateral so sold, free of any right or equity of redemption in any Guarantor,
which right or equity is hereby waived and released.  The Administrative Agent
or Collateral Agent shall apply the net proceeds of any action taken by it
pursuant to this Article VII, after deducting all reasonable costs and expenses
of every kind incurred in connection therewith or incidental to the care or
safekeeping of any of the Collateral or in any other way relating to the
Collateral or the rights of the Administrative Agent and the Secured Parties
hereunder, including reasonable attorneys’ fees and disbursements, to the
payment in whole or in part of the obligations of the Loan Parties under the
Loan Documents, in such order as the Administrative Agent may elect, and only
after such application and after the payment by the Administrative Agent of any
other amount required by any provision of law, including Section 9-615(a)(3) of
the UCC, need the Administrative Agent account for the surplus, if any, to any
Guarantor.  To the extent permitted by applicable law, each Guarantor waives all
claims, damages and demands it may acquire against the Administrative Agent or
any Secured Party arising out of the exercise by them of

 

139

--------------------------------------------------------------------------------


 

any rights hereunder.  If any notice of a proposed sale or other disposition of
Collateral shall be required by law, such notice shall be deemed reasonable and
proper if given at least 10 days before such sale or other disposition.

 

ARTICLE VIII

 

The Agents

 

Section 8.01                             Appointment.

 

(a)                                 Each Lender (in its capacities as a Lender
and on behalf of itself and to the extent applicable, its Affiliates as
potential counterparties to Secured Cash Management Agreements, Secured Supply
Chain Financings and Secured Hedge Agreements), each Issuing Bank (in such
capacities and on behalf of itself and to the extent applicable, its Affiliates
as potential counterparties to Secured Cash Management Agreements, Secured
Supply Chain Financings and Secured Hedge Agreements) and each other Secured
Party (by virtue of their acceptance of the benefits of the Loan Documents)
hereby irrevocably designates and appoints the Administrative Agent as the agent
of such Lender under this Agreement and the other Loan Documents, including as
the Collateral Agent for such Lender and the other Secured Parties under the
Security Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent. The provisions of this
Article (other than Section 8.08, Section 8.11 and the final paragraph of
Section 8.12 hereof) are solely for the benefit of the Administrative Agent, the
Lenders and the Issuing Banks, and neither the Borrowers nor any other Loan
Party shall have any rights as a third-party beneficiary of any such provisions.

 

(b)                                 In furtherance of the foregoing, each Lender
(in its capacities as a Lender and on behalf of itself and to the extent
applicable, its Affiliates as potential counterparties to Secured Cash
Management Agreements, Secured Supply Chain Financings or Secured Hedge
Agreements), each Issuing Bank (in such capacities and on behalf of itself and
to the extent applicable, its Affiliates as potential counterparties to Secured
Cash Management Agreements, Secured Supply Chain Financings and Secured Hedge
Agreements) and each other Secured Party (by virtue of their acceptance of the
benefits of the Loan Documents) hereby appoints and authorizes the Collateral
Agent to act as the agent of such Lender for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Loan Parties to
secure any of the Obligations, together with such powers and discretion as are
reasonably incidental thereto.  In this connection, the Collateral Agent (and
any Subagents appointed by the Collateral Agent pursuant to Section 8.02 for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Security Documents, or for exercising any rights or
remedies thereunder at the direction of the Collateral Agent) shall be entitled
to the benefits of this Article VIII (including, without limitation,
Section 8.07) as though the Collateral Agent (and any such Subagents) were an
“Agent” under the Loan Documents, as if set forth in full herein with respect
thereto.

 

Section 8.02                             Delegation of Duties.  The
Administrative Agent and the Collateral Agent may execute any of their
respective duties under this Agreement and the other Loan Documents (including
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof)) by or through agents, employees or attorneys-in-fact and shall be
entitled to advice of counsel and other consultants or experts concerning all
matters pertaining to such duties.  No Agent shall be responsible for the
negligence or misconduct of any such agents, employees or attorneys-in-fact
selected by it with reasonable care.  Each Agent may also from time to time,
when it deems it to be necessary or desirable, appoint one or more trustees,
co-trustees, collateral co-agents, collateral subagents or attorneys-in-fact
(each, a “Subagent”) with respect to all or any part of the Collateral;
provided, that no such Subagent shall be authorized to take any action with
respect to any Collateral unless and except to the extent expressly authorized
in writing by the Administrative Agent or the Collateral Agent.  Should any
instrument in writing from the Borrowers or any other Loan Party be required by
any Subagent so appointed by an Agent to more fully or certainly vest in and
confirm to such Subagent such rights, powers, privileges and duties, the
Borrowers

 

140

--------------------------------------------------------------------------------

 

shall, or shall cause such Loan Party to, execute, acknowledge and deliver any
and all such instruments promptly upon request by such Agent.  If any Subagent,
or successor thereto, shall become incapable of acting, resign or be removed,
all rights, powers, privileges and duties of such Subagent, to the extent
permitted by law, shall automatically vest in and be exercised by the
Administrative Agent or the Collateral Agent until the appointment of a new
Subagent.  No Agent shall be responsible for the negligence or misconduct of any
agent, attorney-in-fact or Subagent that it selects with reasonable care.

 

Section 8.03                             Exculpatory Provisions.  None of the
Agents, the persons named on the cover page hereof as Documentation Agents, or
their respective Affiliates or any of their respective officers, directors,
employees, agents, attorneys-in-fact or affiliates shall be (a) liable for any
action lawfully taken or omitted to be taken by it or such person under or in
connection with this Agreement or any other Loan Document (except to the extent
that any of the foregoing are found by a final and non-appealable decision of a
court of competent jurisdiction to have resulted from its or such person’s own
gross negligence or willful misconduct) or (b) responsible in any manner to any
of the Lenders for any recitals, statements, representations or warranties made
by any Loan Party or any officer thereof contained in this Agreement or any
other Loan Document or in any certificate, report, statement or other document
referred to or provided for in, or received by any Agent under or in connection
with, this Agreement or any other Loan Document or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document or for any failure of any Loan Party a party thereto to
perform its obligations hereunder or thereunder.  No Agent shall be under any
obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document, or to inspect the properties, books or
records of any Loan Party. No Agent shall have any duties or obligations except
those expressly set forth herein and in the other Loan Documents.  Without
limiting the generality of the foregoing, (a) no Agent shall be subject to any
fiduciary or other implied duties, regardless of whether a Default or Event of
Default has occurred and is continuing, (b) no Agent shall have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the respective Agent is required to exercise in writing as directed by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents); provided, that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Laws or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Laws and (c) no Agent shall, except as expressly set forth herein and in
the other Loan Documents, have any duty to disclose, and shall be liable for the
failure to disclose, any information relating to the Borrowers or any of their
Subsidiaries or any of their respective Affiliates that is communicated to or
obtained by such Agent or any of its Affiliates in any capacity.  The Agents
shall be deemed not to have knowledge of any Default or Event of Default unless
and until written notice describing such Default or Event of Default is given to
the Administrative Agent in accordance with Section 8.05.  No Agent shall be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Security
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.  The Administrative Agent shall not be responsible or have
any liability for, or have any duty to ascertain, inquire into, monitor or
enforce, compliance with the provisions hereof relating to Disqualified
Institutions.  Without limiting the generality of the foregoing, the
Administrative Agent shall not (x) be obligated to ascertain, monitor or inquire
as to whether any Lender or Participant or prospective Lender or Participant is
a Disqualified Institution or (y) have any liability with respect to or arising
out of any assignment or participation of Loans and/or Commitments, or
disclosure of confidential information, to any Disqualified Institution.

 

Section 8.04                             Reliance by Agents.  Each Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing

 

141

--------------------------------------------------------------------------------


 

(including any electronic message, Internet or intranet website posting or other
distribution) or conversation believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper person. Each Agent also
may rely upon any statement made to it orally or by telephone and believed by it
to have been made by the proper person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to any
Credit Event, that by its terms must be fulfilled to the satisfaction of a
Lender or any Issuing Bank, each Agent may presume that such condition is
satisfactory to such Lender or Issuing Bank unless such Agent shall have
received notice to the contrary from such Lender or Issuing Bank prior to such
Credit Event.  Each Agent may consult with legal counsel (including counsel to
the Borrowers), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.  Each Agent may deem and
treat the Lender specified in the Register with respect to any amount owing
hereunder as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with such
Agent in accordance with Section 9.04.  Each Agent shall be fully justified in
failing or refusing to take any action under this Agreement or any other Loan
Document unless it shall first receive such advice or concurrence of the
Required Lenders (or, if so specified by this Agreement, all or other Lenders)
as it deems appropriate or it shall first be indemnified to its satisfaction by
the Lenders against any and all liability and expense that may be incurred by it
by reason of taking or continuing to take any such action. Each Agent shall in
all cases be fully protected in acting, or in refraining from acting, under this
Agreement and the other Loan Documents in accordance with a request of the
Required Lenders (or, if so specified by this Agreement, all or other Lenders),
and such request and any action taken or failure to act pursuant thereto shall
be binding upon all the Lenders and all future holders of the Loans.

 

Section 8.05                             Notice of Default.  Neither Agent shall
be deemed to have knowledge or notice of the occurrence of any Default or Event
of Default unless such Agent has received written notice from a Lender or the
Borrowers referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “Notice of Default.”  In the event
that the Administrative Agent receives such a notice, the Administrative Agent
shall give notice thereof to the Lenders.  The Administrative Agent shall take
such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders (or, if so specified by this
Agreement, all or other Lenders); provided, that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.

 

Section 8.06                             Non-Reliance on Agents and Other
Lenders.  Each Lender and Issuing Bank expressly acknowledges that neither the
Agents nor any of their respective Related Parties have made any representations
or warranties to it and that no act by any Agent hereafter taken, including any
review of the affairs of a Loan Party or any affiliate of a Loan Party, shall be
deemed to constitute any representation or warranty by any Agent to any Lender.
Each Lender and Issuing Bank represents to the Agents that it has, independently
and without reliance upon any Agent or any other Lender or any of their
respective Related Parties, and based on such documents and information as it
has deemed appropriate, made its own appraisal of, and investigation into the
business, operations, property, financial and other condition and
creditworthiness of, the Loan Parties and their affiliates and made its own
decision to make its Loans hereunder and enter into this Agreement. Each Lender
also represents that it will, independently and without reliance upon any Agent
or any other Lender or any of their respective Related Parties, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its Related Parties.

 

Section 8.07                             Indemnification.  The Lenders agree to
indemnify each Agent and the Revolving Facility Lenders agree to indemnify each
Issuing Bank, in each case in its capacity as such (to the extent not reimbursed
by the Borrowers and without limiting the obligation of the Borrowers to do so),
in the amount of its pro rata share (based on its aggregate Revolving Facility
Credit Exposure and, in the case of the indemnification of each Agent,

 

142

--------------------------------------------------------------------------------


 

outstanding Term Loans and unused Commitments hereunder; provided, that the
aggregate principal amount of L/C Disbursements owing to any Issuing Bank shall
be considered to be owed to the Revolving Facility Lenders ratably in accordance
with their respective Revolving Facility Credit Exposure) (determined at the
time such indemnity is sought or, if the respective Obligations have been repaid
in full, as determined immediately prior to such repayment in full), from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind
whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against such Agent or such Issuing
Bank in any way relating to or arising out of the Commitments, this Agreement,
any of the other Loan Documents or any documents contemplated by or referred to
herein or therein or the transactions contemplated hereby or thereby or any
action taken or omitted by such Agent, Issuing Bank under or in connection with
any of the foregoing; provided, that no Lender shall be liable for the payment
of any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements that are found by a
final and non-appealable decision of a court of competent jurisdiction to have
resulted from such Agent’s or Issuing Bank’s gross negligence or willful
misconduct. The failure of any Lender to reimburse any Agent or Issuing Bank
promptly upon demand for its ratable share of any amount required to be paid by
the Lenders to such Agent or Issuing Bank as provided herein shall not relieve
any other Lender of its obligation hereunder to reimburse such Agent or such
Issuing Bank, as the case may be, for its ratable share of such amount, but no
Lender shall be responsible for the failure of any other Lender to reimburse
such Agent or Issuing Bank for such other Lender’s ratable share of such
amount.  The agreements in this Section shall survive the payment of the Loans
and all other amounts payable hereunder.

 

Section 8.08                             Agent in Its Individual Capacity.  Each
Agent and its affiliates may make loans to, accept deposits from, and generally
engage in any kind of business with any Loan Party as though such Agent were not
an Agent.  With respect to its Loans made or renewed by it and with respect to
any Letter of Credit issued, or Letter of Credit participated in, by it, each
Agent shall have the same rights and powers under this Agreement and the other
Loan Documents as any Lender and may exercise the same as though it were not an
Agent, and the terms “Lender” and “Lenders” shall include each Agent in its
individual capacity.

 

Section 8.09                             Successor Administrative Agent.  The
Administrative Agent may resign as Administrative Agent and Collateral Agent
under this Agreement and the other Loan Documents upon 30 days’ notice to the
Lenders and the Borrower Representative. Any such resignation by the
Administrative Agent hereunder shall also constitute its resignation as an
Issuing Bank in which case the resigning Administrative Agent (x) shall not be
required to issue any further Letters of Credit hereunder and (y) shall maintain
all of its rights as an Issuing Bank with respect to any Letters of Credit
issued by it prior to the date of such resignation. Upon any such resignation,
then the Required Lenders shall have the right, subject to the reasonable
consent of the Borrower Representative (so long as no Event of Default under
Section 7.01(b), (c), (h) or (i) shall have occurred and be continuing), to
appoint a successor which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States, whereupon
such successor agent shall succeed to the rights, powers and duties of the
Administrative Agent and Collateral Agent, and the term “Administrative Agent”
shall mean such successor agent effective upon such appointment and approval,
and the former Administrative Agent’s rights, powers and duties as
Administrative Agent shall be terminated, without any other or further act or
deed on the part of such former Administrative Agent or any of the parties to
this Agreement or any holders of the Loans.  If no successor agent has accepted
appointment as Administrative Agent by the date that is 30 days following a
retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become effective
(except in the case of the Collateral Agent holding collateral security on
behalf of such Secured Parties, the retiring Collateral Agent shall continue to
hold such collateral security as nominee until such time as a successor
Collateral Agent is appointed), and the Lenders shall assume and perform all of
the duties of the Administrative Agent and Collateral Agent hereunder until such
time, if any, as the Required Lenders appoint a successor agent as provided for
above.  After any retiring Administrative Agent’s resignation as Administrative
Agent, the provisions of this Article VIII and Section 9.05 shall inure to its
benefit as to any actions taken or omitted to be taken by it, its Subagents and
their respective Related Parties while it was Administrative Agent under this
Agreement and the other Loan Documents.

 

Section 8.10                             Arrangers, Etc.  Notwithstanding any
other provision of this Agreement or any provision of any other Loan Document,
each of the persons named on the cover page hereof as Joint Bookrunner, Joint
Lead Arranger or Documentation Agent is named as such for recognition purposes
only, and in its capacity as such shall have no rights, duties, responsibilities
or liabilities with respect to this Agreement or any other Loan Document,

 

143

--------------------------------------------------------------------------------


 

except that each such person and its Affiliates shall be entitled to the rights
expressly stated to be applicable to them in Section 9.05 and 9.17 (subject to
the applicable obligations and limitations as set forth therein).

 

Section 8.11                             Security Documents and Collateral
Agent.  The Lenders and the other Secured Parties (by virtue of their acceptance
of the benefits of the Loan Documents) authorize the Collateral Agent to release
any Collateral or Guarantors in accordance with Section 9.18 or if approved,
authorized or ratified in accordance with Section 9.08.

 

The Lenders and the other Secured Parties (by virtue of their acceptance of the
benefits of the Loan Documents) hereby irrevocably authorize and instruct the
Collateral Agent to, without any further consent of any Lender or any other
Secured Party, enter into (or acknowledge and consent to) or amend, renew,
extend, supplement, restate, replace, waive or otherwise modify any Permitted
Junior Intercreditor Agreement, any Permitted First Lien Intercreditor Agreement
and any other intercreditor or subordination agreement (in form satisfactory to
the Collateral Agent and deemed appropriate by it) with the collateral agent or
other representative of holders of Indebtedness secured (and permitted to be
secured) by a Lien on assets constituting a portion of the Collateral under
(1) any of Sections 6.02(c), (i), (v), (z) and/or (gg) (and in accordance with
the relevant requirements thereof) and (2) any other provision of Section 6.02
(it being acknowledged and agreed that the Collateral Agent shall be under no
obligation to execute any Intercreditor Agreement pursuant to this clause (2),
and may elect to do so, or not do so, in its sole and absolute discretion) (any
of the foregoing, an “Intercreditor Agreement”).  The Lenders and the other
Secured Parties (by virtue of their acceptance of the benefits of the Loan
Documents) irrevocably agree that (x) the Collateral Agent may rely exclusively
on a certificate of a Responsible Officer of the Borrower Representative as to
whether any such other Liens are permitted hereunder and as to the respective
assets constituting Collateral that secure (and are permitted to secure) such
Indebtedness hereunder and (y) any Intercreditor Agreement entered into by the
Collateral Agent shall be binding on the Secured Parties, and each Lender and
each other Secured Party hereby agrees that it will take no actions contrary to
the provisions of, if entered into and if applicable, any Intercreditor
Agreement. Furthermore, the Lenders and the other Secured Parties (by virtue of
their acceptance of the benefits of the Loan Documents) hereby authorize the
Administrative Agent and the Collateral Agent to release any Lien on any
property granted to or held by the Administrative Agent or the Collateral Agent
under any Loan Document (i) to the holder of any Lien on such property that is
permitted by clauses (c), (i), (v) or (z) of Section 6.02 in each case to the
extent the contract or agreement pursuant to which such Lien is granted
prohibits any other Liens on such property or (ii) that is or becomes Excluded
Property; and the Administrative Agent and the Collateral Agent shall do so upon
request of the Borrower Representative ; provided, that prior to any such
request, the Borrower Representative shall have in each case delivered to the
Administrative Agent a certificate of a Responsible Officer of the Borrower
Representative certifying (x) that such Lien is permitted under this Agreement,
(y) in the case of a request pursuant to clause (i) of this sentence, that the
contract or agreement pursuant to which such Lien is granted prohibits any other
Lien on such property and (z) in the case of a request pursuant to clause
(ii) of this sentence, that (A) such property is or has become Excluded Property
and (B) if such property has become Excluded Property as a result of a
contractual restriction, such restriction does not violate Section 6.09.

 

Section 8.12                             Right to Realize on Collateral and
Enforce Guarantees.  In case of the pendency of any proceeding under any Debtor
Relief Laws or other judicial proceeding relative to any Loan Party, (i) the
Administrative Agent (irrespective of whether the principal of any Obligation
shall then be due and payable as herein expressed or by declaration or otherwise
and irrespective of whether the Administrative Agent shall have made any demand
on the Borrowers) shall be entitled and empowered, by intervention in such
proceeding or otherwise (A) to file and prove a claim for the whole amount of
the principal and interest owing and unpaid in respect of any or all of the
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuing
Banks and the Administrative Agent and any Subagents allowed in such judicial
proceeding, and (B) to collect and receive any monies or other property payable
or deliverable on any such claims and to distribute the same, and (ii) any
custodian, receiver, assignee, trustee, liquidator, sequestrator or other
similar official in any such judicial proceeding is hereby authorized by each
Lender and Issuing Bank to make such payments to the Administrative Agent and,
if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the Issuing Banks, and to pay to the Administrative
Agent any amount due for the reasonable compensation, expenses, disbursements
and advances of the Administrative Agent and its agents and counsel, and any
other amounts due the Administrative Agent under the Loan Documents.  Nothing
contained herein shall be deemed to authorize the Administrative Agent to
authorize or

 

144

--------------------------------------------------------------------------------


 

consent to or accept or adopt on behalf of any Lender or Issuing Bank any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or Issuing Bank or to authorize the
Administrative Agent to vote in respect of the claim of any Lender or Issuing
Bank in any such proceeding.

 

Anything contained in any of the Loan Documents to the contrary notwithstanding,
each Borrower, the Administrative Agent, the Collateral Agent and each Secured
Party (by virtue of their acceptance of the benefits of the Loan Documents)
hereby agree that (a) no Secured Party shall have any right individually to
realize upon any of the Collateral or to enforce any Guarantee set forth in any
Loan Document, it being understood and agreed that all powers, rights and
remedies hereunder may be exercised solely by the Administrative Agent and
Collateral Agent, on behalf of the Secured Parties in accordance with the terms
hereof and all powers, rights and remedies under the Security Documents may be
exercised solely by the Collateral Agent; provided that, notwithstanding the
foregoing, the Lenders may exercise the set-off rights contained in Section 9.06
in the manner set forth therein, and (b) in the event of a foreclosure by the
Collateral Agent on any of the Collateral pursuant to a public or private sale
or other disposition, the Collateral Agent or any Lender may be the purchaser or
licensor of any or all of such Collateral at any such sale or other disposition
and the Collateral Agent, as agent for and representative of the Secured Parties
(but not any Lender or Lenders in its or their respective individual capacities
unless the Required Lenders shall otherwise agree in writing) shall be entitled,
for the purpose of bidding and making settlement or payment of the purchase
price for all or any portion of the Collateral sold at any such public sale, to
use and apply any of the Obligations as a credit on account of the purchase
price for any collateral payable by the Collateral Agent at such sale or other
Disposition.

 

Section 8.13                             Withholding Tax.  To the extent
required by any applicable Requirement of Law, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any applicable
withholding Tax.  If the Internal Revenue Service or any authority of the United
States or other jurisdiction asserts a claim that the Administrative Agent did
not properly withhold Tax from amounts paid to or for the account of any Lender
for any reason (including because the appropriate form was not delivered, was
not properly executed, or because such Lender failed to notify the
Administrative Agent of a change in circumstances that rendered the exemption
from, or reduction of, withholding Tax ineffective), such Lender shall indemnify
the Administrative Agent (to the extent that the Administrative Agent has not
already been reimbursed by any applicable Loan Party and without limiting the
obligation of any applicable Loan Party to do so) fully for all amounts paid,
directly or indirectly, by the Administrative Agent as Tax or otherwise,
including penalties, fines, additions to Tax and interest, together with all
expenses incurred, including legal expenses, allocated staff costs and any out
of pocket expenses.  Each Lender hereby authorizes the Administrative Agent to
set off and apply any and all amounts at any time owing to such Lender under
this Agreement or any other Loan Document against any amount due to the
Administrative Agent under this Section 8.13.

 

Section 8.14                             Credit Bidding.  The Secured Parties
hereby irrevocably authorize the Administrative Agent, at the direction of the
Required Lenders, to credit bid all or any portion of the Obligations (including
by accepting some or all of the Collateral in satisfaction of some or all of the
Obligations pursuant to a deed in lieu of foreclosure or otherwise) and in such
manner purchase (either directly or through one or more acquisition vehicles)
all or any portion of the Collateral (a) at any sale thereof conducted under the
provisions of the Bankruptcy Code, including under Sections 363, 1123 or 1129 of
the Bankruptcy Code, or any similar laws in any other jurisdictions to which a
Loan Party is subject, or (b) at any other sale, foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with any applicable law.  In connection with any such credit bid and
purchase, the Obligations owed to the Secured Parties shall be entitled to be,
and shall be, credit bid by the Administrative Agent at the direction of the
Required Lenders on a ratable basis (with Obligations with respect to contingent
or unliquidated claims receiving contingent interests in the acquired assets on
a ratable basis that shall vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating the contingent interests) for the asset or assets so purchased (or
for the Equity Interests or debt instruments of the acquisition vehicle or
vehicles that are issued in connection with such purchase).  In connection with
any such bid (i) the Administrative Agent shall be authorized to form one or
more acquisition vehicles and to assign any successful credit bid to such
acquisition vehicle or vehicles, (ii) each of the Secured Parties’ ratable
interests in the Obligations which were credit bid shall be deemed without any
further action under this Agreement to be assigned to such vehicle or vehicles
for the purpose of closing such sale, (iii) the Administrative Agent shall be
authorized to adopt documents providing for the governance of the acquisition
vehicle or vehicles (provided that any

 

145

--------------------------------------------------------------------------------


 

actions by the Administrative Agent with respect to such acquisition vehicle or
vehicles, including any disposition of the assets or Equity Interests thereof,
shall be governed, directly or indirectly, by, and the governing documents shall
provide for, control by the vote of the Required Lenders or their permitted
assignees under the terms of this Agreement or the governing documents of the
applicable acquisition vehicle or vehicles, as the case may be, irrespective of
the termination of this Agreement and without giving effect to the limitations
on actions by the Required Lenders contained in Section 9.08 of this Agreement),
(iv) the Administrative Agent on behalf of such acquisition vehicle or vehicles
shall be authorized to issue to each of the Secured Parties, ratably on account
of the relevant Obligations which were credit bid, interests, whether as equity,
partnership, limited partnership interests or membership interests, in any such
acquisition vehicle and/or debt instruments issued by such acquisition vehicle,
all without the need for any Secured Party or acquisition vehicle to take any
further action, and (v) to the extent that Obligations that are assigned to an
acquisition vehicle are not used to acquire Collateral for any reason (as a
result of another bid being higher or better, because the amount of Obligations
assigned to the acquisition vehicle exceeds the amount of Obligations credit bid
by the acquisition vehicle or otherwise), such Obligations shall automatically
be reassigned to the Secured Parties pro rata and the Equity Interests and/or
debt instruments issued by any acquisition vehicle on account of such
Obligations shall automatically be cancelled, without the need for any Secured
Party or any acquisition vehicle to take any further action.  Notwithstanding
that the ratable portion of the Obligations of each Secured Party are deemed
assigned to the acquisition vehicle or vehicles as set forth in clause
(ii) above, each Secured Party shall execute such documents and provide such
information regarding the Secured Party (and/or any designee of the Secured
Party which will receive interests in or debt instruments issued by such
acquisition vehicle) as the Administrative Agent may reasonably request in
connection with the formation of any acquisition vehicle, the formulation or
submission of any credit bid or the consummation of the transactions
contemplated by such credit bid.

 

ARTICLE IX

 

Miscellaneous

 

Section 9.01                             Notices; Communications.

 

(a)                                 Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in Section 9.01(b) below), all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
telecopier or other electronic means as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:

 

(i)                                     if to any Loan Party, the Administrative
Agent or any Issuing Bank as of the Closing Date, to the address, telecopier
number, electronic mail address or telephone number specified for such person on
Schedule 9.01; and

 

(ii)                                  if to any other Lender or Issuing Bank, to
the address, telecopier number, electronic mail address or telephone number
specified in its Administrative Questionnaire.

 

(b)                                 Notices and other communications to the
Lenders and the Issuing Banks hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided, that the
foregoing shall not apply to notices to any Lender or Issuing Bank pursuant to
Article II if such Lender or Issuing Bank, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication.  The Administrative Agent or the Borrowers
may, in their discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by them,
provided, that approval of such procedures may be limited to particular notices
or communications.

 

(c)                                  Notices sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received.  Notices sent by telecopier shall be deemed to have been
given when sent (except that, if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next Business Day for the recipient).  Notices delivered through electronic

 

146

--------------------------------------------------------------------------------


 

communications to the extent provided in Section 9.01(b) above shall be
effective as provided in such Section 9.01(b).

 

(d)                                 Any party hereto may change its address or
telecopy number for notices and other communications hereunder by notice to the
other parties hereto.

 

(e)                                  Documents required to be delivered pursuant
to Section 5.04 (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically (including as set
forth in Section 9.17) and if so delivered, shall be deemed to have been
delivered on the date (i) on which Parent posts such documents, or provides a
link thereto on Parent’s website on the Internet at the website address listed
on Schedule 9.01, or (ii) on which such documents are posted on Parent’s behalf
on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided, that (A) the Borrowers
shall deliver paper copies of such documents to the Administrative Agent or any
Lender that requests the Borrowers to deliver such paper copies until a written
request to cease delivering paper copies is given by the Administrative Agent or
such Lender, and (B) the Borrowers shall notify the Administrative Agent (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents.  Except for such certificates required by
Section 5.04(c), the Administrative Agent shall have no obligation to request
the delivery or to maintain copies of the documents referred to above, and in
any event shall have no responsibility to monitor compliance by the Borrowers
with any such request for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.

 

Section 9.02                             Survival of Agreement.  All covenants,
agreements, representations and warranties made by the Loan Parties herein, in
the other Loan Documents and in the certificates or other instruments prepared
or delivered in connection with or pursuant to this Agreement or any other Loan
Document shall be considered to have been relied upon by the other parties
hereto and shall survive the making by the Lenders of the Loans and the
execution and delivery of the Loan Documents and the issuance of the Letters of
Credit, regardless of any investigation made by such persons or on their behalf,
and shall continue in full force and effect until the Termination Date. Without
prejudice to the survival of any other agreements contained herein, the
provisions of Sections 2.15, 2.16, 2.17 and 9.05 and Article VIII shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the occurrence of
the Termination Date or the termination of this Agreement or any other Loan
Document or any provision hereof or thereof.

 

Section 9.03                             Binding Effect.  This Agreement shall
become effective when it shall have been executed by the Initial Borrower and
the Administrative Agent and when the Administrative Agent shall have received
copies hereof which, when taken together, bear the signatures of each of the
other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the Initial Borrower, the Subsidiary Borrower (from and after the
Spinoff Date), the Administrative Agent, each Issuing Bank and each Lender and
their respective permitted successors and assigns.

 

Section 9.04                             Successors and Assigns.

 

(a)                                 The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of any Issuing
Bank that issues any Letter of Credit), except that (i) other than as permitted
by Sections 2.25 and 6.05, the Borrowers may not assign or otherwise transfer
any of its respective rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the
Borrowers without such consent shall be null and void) and (ii) no Lender may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section 9.04.  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any person (other than the parties
hereto, their respective successors and assigns permitted hereby (including any
Affiliate of any Issuing Bank that issues any Letter of Credit), Participants
(to the extent provided in clause (c) of this Section 9.04), and, to the extent
expressly contemplated hereby, the Related Parties of each of the Agents, the
Issuing Banks and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement or the other Loan Documents.

 

147

--------------------------------------------------------------------------------


 

(b)                                 (i)  Subject to the conditions set forth in
subclause (ii) below, any Lender may assign to one or more assignees (each, an
“Assignee”) all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitments and the Loans at the time owing
to it) with the prior written consent of:

 

(A)                               the Borrower Representative (such consent not
to be unreasonably withheld, delayed or conditioned), which consent will be
deemed to have been given if the Borrower Representative has not responded
within ten (10) Business Days after the delivery of any request for such
consent; provided, that no consent of the Borrower Representative shall be
required (x) for an assignment of a Term Loan to a Lender, an Affiliate of a
Lender, an Approved Fund (as defined below), or for an assignment of a Revolving
Facility Commitment or Revolving Facility Loan to a Revolving Facility Lender,
an Affiliate of a Revolving Facility Lender or Approved Fund with respect to a
Revolving Facility Lender or (y) if an Event of Default under Section 7.01(b),
(c), (h) or (i) has occurred and is continuing, for an assignment to any person;

 

(B)                               the Administrative Agent (such consent not to
be unreasonably withheld or delayed); provided, that no consent of the
Administrative Agent shall be required for an assignment of all or any portion
of a Term Loan to a Lender, an Affiliate of a Lender, or an Approved Fund; and

 

(C)                               the Issuing Banks (such consent, in each case,
not to be unreasonably withheld or delayed); provided, that no consent of the
Issuing Banks shall be required for an assignment of all or any portion of a
Term Loan.

 

(ii)                                  Assignments shall be subject to the
following additional conditions:

 

(A)                               except in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund or an assignment of the
entire remaining amount of the assigning Lender’s Commitments or Loans under any
Facility, the amount of the applicable Commitments or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Acceptance with respect to such assignment is delivered to the
Administrative Agent) shall not be less than (x) $1,000,000 or an integral
multiple of $1,000,000 in excess thereof in the case of Term Loans and
(y) $5,000,000 or an integral multiple of $1,000,000 in excess thereof in the
case of Revolving Facility Loans or Revolving Facility Commitments, unless each
of the Borrowers and the Administrative Agent otherwise consent; provided, that
no such consent of the Borrowers shall be required if an Event of Default has
occurred and is continuing; provided, further, that such amounts shall be
aggregated in respect of each Lender and its Affiliates or Approved Funds (with
simultaneous assignments to or by two or more Related Funds being treated as one
assignment), if any;

 

(B)                               each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement; provided, that this clause shall not be
construed to prohibit the assignment of a proportionate part of all the
assigning Lender’s rights and obligations in respect of one Class of Commitments
or Loans;

 

(C)                               the parties to each assignment shall
(1) execute and deliver to the Administrative Agent an Assignment and Acceptance
and any form required to be delivered pursuant to Section 2.17 via an electronic
settlement system acceptable to the Administrative Agent or (2) if previously
agreed with the Administrative Agent, manually execute and deliver to the
Administrative Agent an Assignment and Acceptance, in each case together with a
processing and recordation fee of $3,500 (which fee may be waived or reduced in
the sole discretion of the Administrative Agent);

 

(D)                               the Assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire in
which the assignee designates one or more credit contacts to whom all
syndicate-level information (which may contain material non-public information
about the Borrowers and their Affiliates and their Related Parties or their
respective securities) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal and state securities laws; and

 

148

--------------------------------------------------------------------------------


 

(E)                                the Assignee shall not be (i) a Borrower or
any of the Borrowers’ Affiliates or Subsidiaries, (ii) any Disqualified
Institution (but solely to the extent the DQ List has been made available to the
assigning Lender pursuant to Section 9.04(i)), (iii) a Defaulting Lender or
(iv) a natural person.

 

For the purposes of this Section 9.04, “Approved Fund” means any person (other
than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
and that is administered or managed by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender.

 

Any assigning Lender shall, in connection with any potential assignment, provide
to the Borrowers a copy of its request (including the name of the prospective
assignee) concurrently with its delivery of the same request to the
Administrative Agent irrespective of whether or not an Event of Default under
Section 7.01(b), (c), (h) or (i) has occurred and is continuing.

 

(iii)                               Subject to acceptance and recording thereof
pursuant to subclause (v) below, from and after the effective date specified in
each Assignment and Acceptance the Assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Acceptance,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Acceptance, be released from its obligations under this
Agreement (and, in the case of an Assignment and Acceptance covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.05 (subject to the limitations and
requirements of those Sections, including, without limitation, the requirements
of Sections 2.17(f), Section 2.17(g) and 2.17(i))).  Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this Section 9.04 shall be treated for purposes of this Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with clause (c) of this Section 9.04 (except to the extent such participation is
not permitted by such clause (c) of this Section 9.04, in which case such
assignment or transfer shall be null and void).

 

(iv)                              The Administrative Agent, acting solely for
this purpose as a non-fiduciary agent of the Borrowers, shall maintain at one of
its offices a copy of each Assignment and Acceptance delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal and interest amounts of the Loans and Revolving
L/C Exposure owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”).  The entries in the Register shall be conclusive absent
manifest error, and the Borrowers, the Administrative Agent, the Issuing Banks
and the Lenders shall treat each person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrowers, any Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 

(v)                                 Upon its receipt of a duly completed
Assignment and Acceptance executed by an assigning Lender and an Assignee, the
Assignee’s completed Administrative Questionnaire (unless the Assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in clause (b)(ii)(C) of this Section 9.04, if applicable, and any written
consent to such assignment required by clause (b) of this Section 9.04, the
Administrative Agent shall accept such Assignment and Acceptance and promptly
record the information contained therein in the Register; provided, that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to 2.05(d) or (e), 2.06(b),
2.18(d) or 8.07, the Administrative Agent shall have no obligation to accept
such Assignment and Acceptance and record the information therein in the
Register unless and until such payment shall have been made in full, together
with all accrued interest thereon.  No assignment, whether or not evidenced by a
promissory note, shall be effective for purposes of this Agreement unless it has
been recorded in the Register as provided in this subclause (v).

 

(c)                                  (i)  Any Lender may, without the consent of
the Borrowers or the Administrative Agent or the Issuing Banks, sell
participations in Loans and Commitments to one or more banks or other entities
other than any person that, at the time of such participation, is (I) a
Defaulting Lender, (II) the Borrowers or any of their Subsidiaries or any of
their respective Affiliates or (III) a Disqualified Institution (but solely to
the extent the DQ List has been posted to the Platform pursuant to
Section 9.04(i)) (a “Participant”) in all or a portion of such Lender’s rights
and obligations under this Agreement (including all or a portion of its
Commitments and the Loans owing to

 

149

--------------------------------------------------------------------------------


 

it); provided, that (A) such Lender’s obligations under this Agreement shall
remain unchanged, (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (C) the Borrowers,
the Administrative Agent, the Issuing Banks and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  Any agreement pursuant to which a
Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and the other Loan Documents and to
approve any amendment, modification or waiver of any provision of this Agreement
and the other Loan Documents; provided, that (x) such agreement may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver that both (1) requires the consent of each
Lender directly affected thereby pursuant to the first proviso to
Section 9.08(b) and (2) directly affects such Participant (but, for the
avoidance of doubt, not any waiver of any Default or Event of Default) and
(y) no other agreement with respect to amendment, modification or waiver may
exist between such Lender and such Participant.  Subject to clause (c)(iii) of
this Section 9.04, the Borrowers agree that each Participant shall be entitled
to the benefits of Sections 2.15, 2.16 and 2.17 (subject to the limitations and
requirements of those Sections and Section 2.19, including, without limitation,
the requirements of Sections 2.17(f), 2.17(g) and 2.17(i) (it being understood
that the documentation required under Section 2.17(f) and 2.17(i) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to clause (b) of
this Section 9.04.  To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 9.06 as though it were a Lender;
provided, that such Participant shall be subject to Section 2.18(c) as though it
were a Lender.

 

(ii)                                  Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrowers,
maintain a register on which it enters the name and address of each Participant
and the principal amounts and interest amounts of each Participant’s interest in
the Loans or other obligations under the Loan Documents (the “Participant
Register”).  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  Without
limitation of the requirements of this Section 9.04(c), no Lender shall have any
obligation to disclose all or any portion of a Participant Register to any
person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Loans or other Loan Obligations
under any Loan Document), except to the extent that such disclosure is necessary
to establish that such Commitment, Loan or other Loan Obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

(iii)                               A Participant shall not be entitled to
receive any greater payment under Section 2.15, 2.16 or 2.17 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrowers’ prior written consent (not to be
unreasonably withheld or delayed), which consent shall state that it is being
given pursuant to this Section 9.04(c)(iii); provided, that each potential
Participant shall provide such information as is reasonably requested by the
Borrowers in order for the Borrowers to determine whether to provide their
consent.

 

(d)                                 Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank (or other central bank) and in the case of
any Lender that is an Approved Fund, any pledge or assignment to any holders of
obligations owed, or securities issued, by such Lender, including to any trustee
for, or any other representative of, such holders, and this Section 9.04 shall
not apply to any such pledge or assignment of a security interest; provided,
that no such pledge or assignment of a security interest shall release a Lender
from any of its obligations hereunder or substitute any such pledgee or Assignee
for such Lender as a party hereto.

 

(e)                                  The Borrowers, upon receipt of written
notice from the relevant Lender, agree to issue Notes to any Lender requiring
Notes to facilitate transactions of the type described in clause (d) above.

 

(f)                                   Notwithstanding the foregoing, any Conduit
Lender may assign any or all of the Loans it may have funded hereunder to its
designating Lender without the consent of any Borrower or the Administrative
Agent.  Each of the Borrowers, each Lender and the Administrative Agent hereby
confirms that it will not institute against a

 

150

--------------------------------------------------------------------------------

 

Conduit Lender or join any other person in instituting against a Conduit Lender
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under any state bankruptcy or similar law, for one year and one day
after the payment in full of the latest maturing commercial paper note issued by
such Conduit Lender; provided, however, that each Lender designating any Conduit
Lender hereby agrees to indemnify, save and hold harmless each other party
hereto and each Loan Party for any loss, cost, damage or expense arising out of
its inability to institute such a proceeding against such Conduit Lender during
such period of forbearance.

 

(g)                                  [Reserved].

 

(h)                                 In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrowers and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, each Issuing
Bank or any other Lender hereunder (and interest accrued thereon) and
(y) acquire (and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit in accordance with its Revolving Facility
Percentage; provided, that notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 

(i)                                     The Administrative Agent shall post the
list of Disqualified Institutions provided by the Borrowers and any updates
thereto from time to time (the “DQ List”) on the Platform to “public siders”
and/or “private siders” and/or provide the DQ List to each Lender requesting the
same.

 

(j)                                    The Administrative Agent shall not be
responsible or have any liability for, or have any duty to ascertain, inquire
into, monitor or enforce, compliance with the provisions relating to
Disqualified Institutions.

 

Section 9.05                             Expenses; Indemnity.

 

(a)                                 The Initial Borrower shall reimburse (a) all
reasonable and documented out-of-pocket expenses of the Administrative Agent,
the Collateral Agent and each Arranger (including due diligence expenses,
syndication expenses, travel expenses and reasonable fees, charges and
disbursements of one firm of counsel for the Administrative Agent, the
Collateral Agent and the Arrangers (and one local counsel in any relevant
jurisdiction (including, without limitation, England and Wales, Ireland and
Jersey)) and, solely in the case of an actual or potential conflict of interest,
of one additional counsel (and one additional local counsel in any relevant
jurisdiction)) incurred in connection with the preparation of this Agreement and
the other Loan Documents or the administration, amendment, modification or
waiver thereof and (b) if an Event of Default occurs, all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent, the
Collateral Agent and each Lender, including the fees and disbursements of one
firm of counsel (and one local counsel in any relevant jurisdiction) and, solely
in the case of an actual or potential conflict of interest, of one additional
counsel (and, if reasonably necessary, one additional local counsel in any
relevant jurisdiction) in connection with such Event of Default and collection,
bankruptcy, insolvency, Irish examinership and other enforcement proceedings
resulting therefrom.

 

(b)                                 The Initial Borrower shall indemnify and
hold harmless each Lender, each Issuing Bank, the Administrative Agent, the
Collateral Agent, each Arranger and each of their respective affiliates and
their respective officers, directors, employees, advisors, and agents (each, an
“Indemnified Person”) from and against any and all losses, claims, damages and
liabilities (including environmental liabilities) to which any such Indemnified
Person may become subject arising out of or in connection with this Agreement or
the other Loan Documents, the use of the proceeds of Loans and Letters of Credit
thereunder or any related transaction or any claim, litigation, investigation or
proceeding relating to any of the foregoing, regardless of whether any
Indemnified Person is a party thereto and regardless of whether brought by a
third party or by Parent or any of its affiliates (any of the foregoing, a
“Proceeding”), and to reimburse each Indemnified Person upon demand for any
reasonable and documented legal or

 

151

--------------------------------------------------------------------------------


 

other expenses incurred in connection with investigating or defending any of the
foregoing; provided that (i) the foregoing indemnity will not, as to any
Indemnified Person, apply to losses, claims, damages, liabilities or related
expenses (A) to the extent they are found by a final, non-appealable judgment of
a court of competent jurisdiction to arise from the bad faith, willful
misconduct or gross negligence of such Indemnified Person or any of its Related
Persons, (B) to the extent resulting from any Proceeding that does not involve
an act or omission of Parent or any of its Affiliates and that is brought by an
Indemnified Person solely against another Indemnified Person, other than claims
against the Administrative Agent, any Issuing Bank, Arranger or any other agent
in its capacity in fulfilling its role as an agent, Issuing Bank or Arranger
under the Loan Documents, (C) to the extent resulting from a material breach by
such Indemnified Person or any Related Person thereof of its obligations under
the Loan Documents as found by a final, non-appealable judgment of a court of
competent jurisdiction or (D) to the extent that they consist of recoverable
input tax or any tax imposed on or calculated by reference to the income,
profits or gains of the Indemnified Person.  No Indemnified Person shall be
liable for any damages arising from the use by others of information or other
materials obtained through electronic, telecommunications or other information
transmission systems (other than for direct or actual damages resulting from the
bad faith, gross negligence or willful misconduct of such Indemnified Person or
any Related Person thereof as found by a final, non-appealable judgment of a
court of competent jurisdiction), it being understood that the use of electronic
telecommunications or other information transmission systems will not itself
constitute bad faith, gross negligence or willful misconduct.  The provisions of
this Section 9.05 shall remain operative and in full force and effect regardless
of the expiration of the term of this Agreement, the consummation of the
transactions contemplated hereby, the repayment of any of the Obligations, the
occurrence of the Termination Date, the invalidity or unenforceability of any
term or provision of this Agreement or any other Loan Document, or any
investigation made by or on behalf of the Administrative Agent, any Issuing Bank
or any Lender.  All amounts due under this Section 9.05 shall be payable within
15 days after written demand therefor accompanied by reasonable documentation
with respect to any reimbursement, indemnification or other amount requested.  A
“Related Person” of an Indemnified Person shall mean (a) any controlling person,
controlled affiliate or subsidiary of such Indemnified Person, (b) the
respective directors, officers or employees of such Indemnified Person or any of
its subsidiaries, controlled affiliates or controlling persons and (c) the
respective agents and advisors of such Indemnified Person or any of its
subsidiaries, controlled affiliates or controlling persons.

 

(c)                                  This Section 9.05 shall not apply to any
Taxes (other than Taxes that represent losses, claims, damages, liabilities and
related expenses resulting from a non-Tax claim), which shall be governed
exclusively by Section 2.17 and, to the extent set forth therein, Section 2.15.

 

(d)                                 The Loan Parties shall not be liable to the
Arrangers or any Indemnified Person for any special, indirect, consequential or
punitive damages in connection with the Loan Documents; provided that this
sentence shall not limit the Borrowers’ indemnification obligations as set forth
in this Section 9.05. To the fullest extent permitted by applicable law, the
Borrowers shall not assert, and hereby waive, any claim against any Indemnified
Person, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof.  No Indemnified Person shall be liable for any damages arising from the
use by unintended recipients of any information or other materials distributed
by it through telecommunications, electronic or other information transmission
systems (including the internet) in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby (other than
for direct or actual damages resulting from the bad faith, gross negligence or
willful misconduct of such Indemnified Person or any Related Person thereof as
found by a final, non-appealable judgment of a court of competent jurisdiction),
it being understood that the use of electronic telecommunications or other
information transmission systems will not itself constitute bad faith, gross
negligence or willful misconduct

 

(e)                                  The agreements in this Section 9.05 shall
survive the resignation of the Administrative Agent, the Collateral Agent or any
Issuing Bank, the replacement of any Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all the other Obligations, the
occurrence of the Termination Date and the termination of this Agreement, any
other Loan Document or any provision hereof or thereof.

 

Section 9.06                             Right of Set-off.  If an Event of
Default shall have occurred and be continuing, each Lender, each Issuing Bank
and each of their respective Affiliates is hereby authorized at any time and
from time to time, to the fullest extent permitted by applicable law, to set off
and apply any and all deposits (general or special,

 

152

--------------------------------------------------------------------------------


 

time or demand, provisional or final and in whatever currency denominated) at
any time held and other obligations at any time owing by such Lender or such
Issuing Bank to or for the credit or the account of any Borrower or any
Subsidiary against any of and all the obligations of the Borrowers now or
hereafter existing under this Agreement or any other Loan Document held by such
Lender or such Issuing Bank, irrespective of whether or not such Lender or such
Issuing Bank shall have made any demand under this Agreement or such other Loan
Document and although the obligations may be unmatured; provided, that any
recovery by any Lender, any Issuing Bank or any Affiliate pursuant to its setoff
rights under this Section 9.06 is subject to the provisions of Section 2.18(c);
provided, further, that in the event that any Defaulting Lender shall exercise
any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.24 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.  The rights of each Lender and
each Issuing Bank under this Section 9.06 are in addition to other rights and
remedies (including other rights of set-off) that such Lender or such Issuing
Bank may have.

 

Section 9.07                             Applicable Law.  THIS AGREEMENT AND ANY
CLAIMS, CONTROVERSY, DISPUTE OR CAUSES OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT, SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

Section 9.08                             Waivers; Amendment.

 

(a)                                 No failure or delay of the Administrative
Agent, the Collateral Agent, any Issuing Bank, any Arranger or any Lender in
exercising any right or power hereunder or under any Loan Document shall operate
as a waiver thereof, nor shall any single or partial exercise of any such right
or power, or any abandonment or discontinuance of steps to enforce such a right
or power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent, the
Collateral Agent, each Issuing Bank, each Arranger and the Lenders hereunder and
under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or any other Loan Document or consent to any departure by any
Borrower or any other Loan Party therefrom shall in any event be effective
unless the same shall be permitted by clause (b) below, and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given. No notice or demand on any Borrower or any other Loan Party in any
case shall entitle such person to any other or further notice or demand in
similar or other circumstances. Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default or Event of Default, regardless of whether
the Administrative Agent, the Collateral Agent, any Arranger, any Lender or any
Issuing Bank may have had notice or knowledge of such Default or Event of
Default at the time.

 

(b)                                 Neither this Agreement nor any other Loan
Document nor any provision hereof or thereof may be waived, amended or modified
except (x) as provided in Section 2.21, 2.22 or 2.23, (y) in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrowers and the Required Lenders and (z) in the case of any other Loan
Document, pursuant to an agreement or agreements in writing entered into by each
Loan Party party thereto and the Administrative Agent and consented to by the
Required Lenders; provided, however, that no such agreement shall:

 

(i)                                     decrease or forgive the principal amount
of, or extend the final maturity of, or decrease the rate of interest on, any
Loan or any reimbursement obligation with respect to any L/C Disbursement, or
extend the stated expiration of any Letter of Credit beyond the applicable
Revolving Facility Maturity Date, without the prior written consent of each
Lender directly adversely affected thereby (which, notwithstanding the
foregoing, such consent of such Lender directly adversely affected thereby shall
be the only consent required hereunder to make such modification); provided,
that (x) any amendment to the financial definitions in this Agreement shall not
constitute a reduction in the rate of interest for purposes of this clause
(i) even if the effect of such amendment would be to reduce the rate of interest
on any Loan or any reimbursement obligation with respect to any L/C Disbursement
or to reduce any fee payable

 

153

--------------------------------------------------------------------------------


 

hereunder and (y) only the consent of the Required Lenders shall be necessary to
reduce or waive any obligation of the Borrowers to pay interest or Fees at the
applicable default rate set forth in Section 2.13(c);

 

(ii)                                  increase or extend the Commitment of any
Lender, or decrease the Commitment Fees, L/C Participation Fees or any other
Fees of any Lender without the prior written consent of such Lender (which,
notwithstanding the foregoing, with respect to any such extension or decrease,
such consent of such Lender shall be the only consent required hereunder to make
such modification); provided, that waivers or modifications of conditions
precedent, covenants, Defaults or Events of Default, mandatory prepayments or of
a mandatory reduction in the aggregate Commitments shall not constitute an
increase or extension of the Commitments of any Lender for purposes of this
clause (ii);

 

(iii)                               extend or waive any Term Loan Installment
Date or reduce the amount due on any Term Loan Installment Date, extend or waive
any Revolving Facility Maturity Date or reduce the amount due on any Revolving
Facility Maturity Date or extend any date on which payment of interest (other
than interest payable at the applicable default rate of interest set forth in
Section 2.13(c)) on any Loan or any L/C Disbursement or any Fees is due, without
the prior written consent of each Lender directly adversely affected thereby
(which, notwithstanding the foregoing, such consent of such Lender directly
adversely affected thereby shall be the only consent required hereunder to make
such modification);

 

(iv)                              amend the provisions of Section 2.18(b) or
(c) in a manner that would by its terms alter the pro rata sharing of payments
required thereby or the definition of “Pro Rata Share”, without the prior
written consent of each Lender adversely affected thereby;

 

(v)                                 amend or modify the provisions of this
Section 9.08 or the definition of the terms “Required Lenders,” “Majority
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the prior written consent
of each Lender adversely affected thereby (it being understood that, with the
consent of the Required Lenders, additional extensions of credit pursuant to
this Agreement may be included in the determination of the Required Lenders on
substantially the same basis as the Loans and Commitments are included on the
Closing Date);

 

(vi)                              except as provided in Section 9.18, release
all or substantially all of the Collateral, any Borrower (provided, for the
avoidance of doubt, that this clause shall not apply to the release of Adient
Global Holdings Ltd at any time after the Borrower Transfer Date to the extent
otherwise permitted by this Agreement) or all or substantially all of the value
of the Guarantees provided by the Guarantors taken as a whole, or prior to the
Spinoff Date, the Guarantees provided by JCI and New JCI, as applicable, without
the prior written consent of each Lender;

 

(vii)                           effect any waiver, amendment or modification
that by its terms adversely affects the rights in respect of payments or
collateral of Lenders participating in any Facility differently from those of
Lenders participating in another Facility, without the consent of the Majority
Lenders participating in the adversely affected Facility (it being agreed that
the Required Lenders may waive, in whole or in part, any prepayment or
Commitment reduction required by Section 2.11 so long as the application of any
prepayment or Commitment reduction still required to be made is not changed);

 

provided, further, that (a) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, the Collateral Agent or
the Issuing Banks hereunder without the prior written consent of the
Administrative Agent, the Collateral Agent or each Issuing Bank affected
thereby, as applicable, (b) Schedule 2.05(a), Schedule 3.08(a), Schedule
3.08(b), Schedule 3.20 and Schedule 3.21 may be updated from time to time prior
to the Spinoff Date by the Borrower Representative without the consent of any
other party to this Agreement, (c) Schedule 1.01(B), and Schedule 5.12 may be
updated with the consent of the Borrower Representative and the Administrative
Agent (not to be unreasonably withheld) prior to the Spinoff Date to reflect
circumstances existing on the Spinoff Date and (d) Schedules 3.04, 3.05, 3.16,
6.01, 6.02(a), 6.04, 6.07 and 9.01 may be updated as expressly provided for in
this Agreement.  Each Lender shall be bound by any waiver, amendment or
modification authorized by this Section 9.08 and any consent by any Lender
pursuant to this Section 9.08 shall bind any Assignee of such Lender.

 

154

--------------------------------------------------------------------------------


 

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
the right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be affected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender.

 

(c)                                  Without the consent of any Lender or
Issuing Bank, the Loan Parties and the Administrative Agent and the Collateral
Agent may (in their respective sole discretion, or shall, to the extent required
by any Loan Document) enter into any amendment, modification, supplement or
waiver of any Loan Document, or enter into any new agreement or instrument, to:

 

(i)                                     effect the granting, perfection,
protection, expansion or enhancement of any security interest in any Collateral
or additional property to become Collateral for the benefit of the Secured
Parties,

 

(ii)                                  include holders of Other First Liens or
(to the extent necessary or advisable under applicable local law) Junior Liens
in the benefit of the Security Documents in connection with the incurrence of
any Other First Lien Debt or Indebtedness permitted to be secured by Junior
Liens and to give effect to any Intercreditor Agreement associated therewith, or

 

(iii)                               as required by local law to give effect to,
or protect, any security interest for the benefit of the Secured Parties in any
property or so that the security interests therein comply with applicable law or
this Agreement or in each case to otherwise enhance the rights or benefits of
any Lender under any Loan Document.

 

(d)                                 Notwithstanding the foregoing, this
Agreement may be amended (or amended and restated) with the written consent of
the Required Lenders, the Administrative Agent and the Borrowers (i) to permit
additional extensions of credit to be outstanding hereunder from time to time
and the accrued interest and fees and other obligations in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and the Revolving Facility Loans and the accrued interest
and fees and other obligations in respect thereof and (ii) to include
appropriately the holders of such extensions of credit in any determination of
the requisite lenders required hereunder, including Required Lenders and the
Required Revolving Facility Lenders, and for purposes of the relevant provisions
of Section 2.18(b).

 

(e)                                  Notwithstanding the foregoing, technical
and conforming modifications to the Loan Documents may be made with the consent
of the Borrowers and the Administrative Agent (but without the consent of any
Lender) to the extent necessary (A) to integrate any Other Term Loan
Commitments, Other Revolving Facility Commitments, Other Term Loans and Other
Revolving Loans in a manner consistent with Sections 2.21, 2.22 and 2.23 as may
be necessary to establish such Other Term Loan Commitments, Other Revolving
Facility Commitment, Other Term Loans or Other Revolving Loans as a separate
Class or tranche from the existing Term Facility Commitments, Revolving Facility
Commitments, Term Loans or Revolving Facility Loans, as applicable, and, in the
case of Extended Term Loans, to reduce the amortization schedule of the related
existing Class of Term Loans proportionately, (B) to integrate any Other First
Lien Debt, (C) to cure any ambiguity, omission, error, typographical error,
defect or inconsistency or (D) to give effect to the assumption by a Wholly
Owned Subsidiary of (X) prior to the Spinoff Date, the Initial Borrower or
(Y) from and after the Spinoff Date, Parent, in each case organized under the
laws of England and Wales, of the obligations of the Initial Borrower as a
Borrower on the Borrower Transfer Date.

 

(f)                                   Each of the parties hereto hereby agrees
that the Administrative Agent may take any and all action as may be necessary to
ensure that all Term Loans established pursuant to Section 2.21 after the
Closing Date that will be included in an existing Class of Term Loans
outstanding on such date (an “Applicable Date”), when originally made, are
included in each Borrowing of outstanding Term Loans of such Class (the
“Existing Class Loans”), on a pro rata basis, and/or to ensure that, immediately
after giving effect to such new Term Loans (the “New Class Loans” and, together
with the Existing Class Loans, the “Class Loans”), each Lender holding
Class Loans will be deemed to hold its Pro Rata Share of each Class Loan on the
Applicable Date (but without changing

 

155

--------------------------------------------------------------------------------


 

the amount of any such Lender’s Term Loans), and each such Lender shall be
deemed to have effectuated such assignments as shall be required to ensure the
foregoing.  The “Pro Rata Share” of any Lender on the Applicable Date is the
ratio of (1) the sum of such Lender’s Existing Class Loans immediately prior to
the Applicable Date plus the amount of New Class Loans made by such Lender on
the Applicable Date over (2) the aggregate principal amount of all Class Loans
on the Applicable Date.

 

Section 9.09                             Interest Rate Limitation. 
Notwithstanding anything herein to the contrary, if at any time the applicable
interest rate, together with all fees and charges that are treated as interest
under applicable law (collectively, the “Charges”), as provided for herein or in
any other document executed in connection herewith, or otherwise contracted for,
charged, received, taken or reserved by any Lender or any Issuing Bank, shall
exceed the maximum lawful rate (the “Maximum Rate”) that may be contracted for,
charged, taken, received or reserved by such Lender or Issuing Bank in
accordance with applicable law, the rate of interest payable hereunder, together
with all Charges payable to such Lender or Issuing Bank, shall be limited to the
Maximum Rate; provided, that such excess amount shall be paid to such Lender or
Issuing Bank on subsequent payment dates to the extent not exceeding the legal
limitation. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
person may, to the extent permitted by applicable law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

 

Section 9.10                             Entire Agreement.  This Agreement, the
other Loan Documents and the agreements regarding certain Fees referred to
herein constitute the entire contract between the parties relative to the
subject matter hereof. Any previous agreement among or representations from the
parties or their Affiliates with respect to the subject matter hereof is
superseded by this Agreement and the other Loan Documents.  Notwithstanding the
foregoing, the Fee Letter shall survive the execution and delivery of this
Agreement and remain in full force and effect.  Nothing in this Agreement or in
the other Loan Documents, expressed or implied, is intended to confer upon any
party other than the parties hereto and thereto (and the Indemnified Persons)
rights, remedies, obligations or liabilities under or by reason of this
Agreement or the other Loan Documents.

 

Section 9.11                             WAIVER OF JURY TRIAL.  EACH PARTY
HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF
THE OTHER LOAN DOCUMENTS (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). 
EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

 

Section 9.12                             Severability.  In the event any one or
more of the provisions contained in this Agreement or in any other Loan Document
should be held invalid, illegal or unenforceable in any respect in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions contained herein and therein shall not in any way be affected or
impaired thereby as to such jurisdiction, and the invalidity of a particular
provision in a particular jurisdiction shall not invalidate such provision in
any other jurisdiction. The parties shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

 

Section 9.13                             Counterparts.  This Agreement may be
executed in two or more counterparts, each of which shall constitute an original
but all of which, when taken together, shall constitute but one contract, and
shall become effective as provided in Section 9.03.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy, emailed pdf. or
any other electronic means that reproduces an image of the actual executed
signature page shall be effective as delivery of a manually executed counterpart
of this Agreement.  The words “execution,” “signed,” “signature,” “delivery,”
and words of like import in or relating to any document to be signed in
connection with this Agreement and the transactions contemplated hereby shall be
deemed to include electronic

 

156

--------------------------------------------------------------------------------


 

signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that nothing herein shall require the Administrative
Agent to accept electronic signatures in any form or format without its prior
written consent.

 

Section 9.14                             Headings.  Article and Section headings
and the Table of Contents used herein are for convenience of reference only, are
not part of this Agreement and are not to affect the construction of, or to be
taken into consideration in interpreting, this Agreement.

 

Section 9.15                             Jurisdiction; Consent to Service of
Process.

 

(a)                                 The Borrowers and each other Loan Party
irrevocably and unconditionally agrees that it will not commence any action,
litigation or proceeding of any kind or description, whether in law or equity,
whether in contract or in tort or otherwise, against the Administrative Agent,
the Collateral Agent, any Lender, any Arranger or any Affiliate of the foregoing
in any way relating to this Agreement or any other Loan Document or the
transactions relating hereto or thereto, in any forum other than the courts of
the State of New York sitting in New York County, Borough of Manhattan, and of
the United States District Court of the Southern District of New York, sitting
in New York County, Borough of Manhattan, and any appellate court from any
thereof, and each of the parties hereto irrevocably and unconditionally submits
to the jurisdiction of such courts and agrees that all claims in respect of any
such action, litigation or proceeding may be heard and determined in such
New York State court or, to the fullest extent permitted by applicable law, in
such federal court.  Each of the parties hereto agrees that a final judgment in
any such action, litigation or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Agreement or in any other Loan Document shall
affect any right that the Administrative Agent, any Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against any Borrower or any other Loan Party or its
properties in the courts of any jurisdiction.

 

(b)                                 Each of the parties hereto hereby
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement or the other Loan Documents in any court referred to in paragraph
(a) of this Section 9.15.  Each of the parties hereto hereby irrevocably waives,
to the fullest extent permitted by law, the defense of an inconvenient forum to
the maintenance of such action or proceeding in any such court.

 

(c)                                  Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 9.01.  Nothing in this Agreement will affect the right of any party to
this Agreement or any other Loan Document to serve process in any other manner
permitted by law.

 

(d)                                 Each Loan Party party hereto irrevocably and
unconditionally appoints (i) prior to the Spinoff Date, JCI, with an office on
the date hereof at CT CORPORATION SYSTEM, 8020 EXCELSIOR DRIVE, SUITE 200,
MADISON, WI 53717, and its successors hereunder and (ii) on and after the
Spinoff Date, the Subsidiary Borrower, with an office on the date hereof at THE
CORPORATION COMPANY, 30600 TELEGRAPH ROAD STE 2345, BINGHAM FARMS, MI 48025, and
its successors hereunder (in each case, the “Process Agent”), as its agent to
receive on behalf of each such Loan Party and its property all writs, claims,
process, and summonses in any action or proceeding brought against it in the
State of New York; provided that to the extent the Process Agent is incorporated
or organized under the laws of any jurisdiction other than the United States of
America, any state thereof or the District of Columbia, the Process Agent agrees
to maintain an office in the United States (which may be effected through a
sub-agent)  for service of process.  Such service may be made by mailing or
delivering a copy of such process to the respective Loan Party in care of the
Process Agent at the address specified above for the Process Agent, and such
Loan Party irrevocably authorizes and directs the Process Agent to accept such
service on its behalf.  Failure by the Process Agent to give notice to the
respective Loan Party, or failure of the respective Loan Party, to receive
notice of such service of process shall not impair or affect the validity of
such service on the Process Agent or any such Loan Party, or of any judgment
based thereon.  Each Loan Party party hereto covenants

 

157

--------------------------------------------------------------------------------


 

and agrees that it shall take any and all reasonable action, including the
execution and filing of any and all documents, that may be necessary to continue
the designation of the Process Agent above in full force and effect, and to
cause the Process Agent to act as such.  Nothing herein shall in any way be
deemed to limit the ability to serve any such writs, process or summonses in any
other manner permitted by applicable law.  The Borrower Representative hereby
represents and warrants that JCI has, and the Subsidiary Borrower will, consent
to serve as such agent at such times set forth above.

 

Section 9.16                             Confidentiality.  Each of the Lenders,
each Issuing Bank and each of the Agents agrees that it shall maintain in
confidence any information relating to Parent, any Borrower and any Subsidiary
or their respective businesses furnished to it by or on behalf of Parent, any
Borrower or any Subsidiary (other than information that (a) has become generally
available to the public other than as a result of a disclosure by such party,
(b) has been independently developed by such Lender, such Issuing Bank or such
Agent without violating this Section 9.16 or (c) was available to such Lender,
such Issuing Bank or such Agent from a third party having, to such person’s
knowledge, no obligations of confidentiality to any Borrower or any other Loan
Party) and shall not reveal the same other than to its Related Parties and any
numbering, administration or settlement service providers or to any person that
approves or administers the Loans on behalf of such Lender (so long as each such
person shall have been instructed to keep the same confidential in accordance
with this Section 9.16), except:  (A) to the extent necessary to comply with
applicable laws or any legal process or the requirements of any Governmental
Authority purporting to have jurisdiction over such person or its Related
Parties, the National Association of Insurance Commissioners or of any
securities exchange on which securities of the disclosing party or any Affiliate
of the disclosing party are listed or traded, (B) as part of reporting or review
procedures to, or examinations by, Governmental Authorities or self-regulatory
authorities, including the National Association of Insurance Commissioners or
the National Association of Securities Dealers, Inc., (C) to its parent
companies, Affiliates and their Related Parties including auditors, accountants,
legal counsel and other advisors (so long as each such person shall have been
instructed to keep the same confidential in accordance with this Section 9.16),
(D) in connection with the exercise of any remedies under this Agreement or any
other Loan Document or any suit, action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(E) to any pledgee under Section 9.04(d) or any other prospective assignee of,
or prospective Participant in, any of its rights under this Agreement (so long
as such person shall have been instructed to keep the same confidential in
accordance with this Section 9.16), (F) to any direct or indirect contractual
counterparty (or its Related Parties) in Hedging Agreements or such contractual
counterparty’s professional advisor (so long as such contractual counterparty or
professional advisor to such contractual counterparty agrees to be bound by the
provisions of this Section 9.16), (G) on a confidential basis to (i) any rating
agency in connection with rating Parent, any Borrower or their Subsidiaries or
the facilities evidenced by this Agreement or (ii) the CUSIP Service Bureau or
any similar agency in connection with the issuance and monitoring of CUSIP
numbers with respect to the facilities evidenced by this Agreement, (H) with the
prior written consent of any Borrower, (I) to the extent routinely provided by
arrangers to data service providers, including league table providers, that
serve the lending industry and (J) to any other party to this Agreement.

 

Section 9.17                             Platform; Borrower Materials.  The
Borrowers hereby acknowledge that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the Issuing Banks materials
and/or information provided by or on behalf of the Borrowers hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
Intralinks or another similar electronic system (the “Platform”), and
(b) certain of the Lenders may be “public-side” Lenders (i.e., Lenders that do
not wish to receive material non-public information with respect to the
Borrowers or their respective Subsidiaries or any of their respective
securities) (each, a “Public Lender”). The Borrowers hereby agree that it will
identify that portion of the Borrower Materials that may be distributed to the
Public Lenders and that (i) all such Borrower Materials shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof, (ii) by marking
Borrower Materials “PUBLIC,” the Borrowers shall be deemed to have authorized
the Administrative Agent, the Arrangers, the Issuing Banks and the Lenders to
treat such Borrower Materials as solely containing information that is either
(A) publicly available information or (B) not material (although it may be
sensitive and proprietary) with respect to Parent or the Subsidiaries or any of
their respective securities for purposes of United States Federal securities
laws (provided, however, that such Borrower Materials shall be treated as set
forth in Section 9.16, to the extent such Borrower Materials constitute
information subject to the terms thereof), (iii) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Investor”; and (iv) the Administrative Agent and the
Arrangers shall be entitled to treat any

 

158

--------------------------------------------------------------------------------


 

Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.”  THE
PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE ADMINISTRATIVE AGENT, ITS
RELATED PARTIES AND THE ARRANGERS DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY
OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE
ADMINISTRATIVE AGENT, ANY OR ITS RELATED PARTIES OR ANY ARRANGER IN CONNECTION
WITH THE BORROWER MATERIALS OR THE PLATFORM.

 

Section 9.18                             Release of Liens and Guarantees.

 

(a)                                 The Lenders, the Issuing Banks and the other
Secured Parties hereby irrevocably agree that the Liens granted to the
Collateral Agent by the Loan Parties on any Collateral shall (1) be
automatically released:  (i) in full upon the occurrence of the Termination Date
as set forth in Section 9.18(d) below; (ii) upon the Disposition (other than any
lease or license) of such Collateral by any Loan Party to a person that is not
(and is not required to become) a Loan Party in a transaction permitted by this
Agreement (and the Collateral Agent may rely conclusively on a certificate to
that effect provided to it by any Loan Party upon its reasonable request without
further inquiry), (iii) to the extent that such Collateral comprises property
leased or licensed to a Loan Party, upon termination or expiration of such lease
or license (and the Collateral Agent may rely conclusively on a certificate to
that effect provided to it by any Loan Party upon its reasonable request without
further inquiry), (iv) if the release of such Lien is approved, authorized or
ratified in writing by the Required Lenders (or such other percentage of the
Lenders whose consent may be required in accordance with Section 9.08), (v) to
the extent that the property constituting such Collateral is owned by any
Guarantor (other than the Parent or a Borrower), upon the release of such
Guarantor from its obligations under the Guarantee in accordance with the
Guarantee Agreement or clause (b) below (and the Collateral Agent may rely
conclusively on a certificate to that effect provided to it by any Loan Party
upon its reasonable request without further inquiry), (vi) as required by the
Collateral Agent to effect any Disposition of Collateral in connection with any
exercise of remedies of the Collateral Agent pursuant to the Security Documents,
(vii) in the case of Permitted Receivables Facility Assets, upon the Disposition
thereof by any Loan Party to a Receivables Entity of such Permitted Receivables
Facility Assets pursuant to a Qualified Receivables Facility, (viii) in respect
of all Liens on any assets of Adient Global Holdings Ltd, to the extent it is
liquidated, dissolved or transfers all its assets to Loan Parties or is
otherwise wound up at any time on or after the Borrower Transfer Date in a
transaction otherwise permitted by this Agreement, and (ix) in the case of the
pledge of the Equity Interests of Adient Global Holdings Ltd under the Jersey
Law All Assets Pledge Agreement, upon the date on which Adient Global Holdings
Ltd is liquidated, dissolved or transfers all its assets to Loan Parties or is
otherwise wound up at any time on or after the Borrower Transfer Date in a
transaction otherwise permitted by this Agreement, and (2) be released in the
circumstances, and subject to the terms and conditions, provided in Section 8.11
(and the Collateral Agent may rely conclusively on a certificate to that effect
provided to it by any Loan Party upon its reasonable request without any further
inquiry).  Any such release shall not in any manner discharge, affect, or impair
the Obligations or any Liens (other than those being released) upon (or
obligations (other than those being released) of the Loan Parties in respect of)
all interests retained by the Loan Parties, including the proceeds of any
Disposition, all of which shall continue to constitute part of the Collateral
except to the extent otherwise released in accordance with the provisions of the
Loan Documents.

 

(b)                                 In addition, the Lenders, the Issuing Banks
and the other Secured Parties hereby irrevocably agree that any Guarantor (other
than JCI, New JCI and Parent) shall be released from its respective Guarantee
(i) automatically upon consummation of any transaction permitted hereunder
(x) resulting in such Subsidiary ceasing to constitute a Subsidiary or (y) in
the case of any Guarantor (other than Parent and the Borrowers) which would not
be required to be a Guarantor because it is or has become an Excluded
Subsidiary, in each case following a written request by the Borrowers to the
Administrative Agent requesting that such person no longer constitute a
Guarantor and certifying its entitlement to the requested release (and the
Collateral Agent may rely conclusively on a certificate to the foregoing effect
without further inquiry); provided, that any such release pursuant to preceding
clause (y) shall only be effective if (A) no Default or Event of Default has
occurred and is continuing or would result therefrom, (B) such Subsidiary owns
no assets which were previously transferred to it by another Loan Party which
constituted Collateral or proceeds of Collateral (or any such transfer of any
such assets would be permitted hereunder

 

159

--------------------------------------------------------------------------------


 

immediately following such release), (C) at the time of such release (and after
giving effect thereto), all outstanding Indebtedness of, and Investments
previously made in, such Subsidiary would then be permitted to be made in
accordance with the relevant provisions of Sections 6.01 and 6.04 (for this
purpose, with the Borrowers being required to reclassify any such items made in
reliance upon the respective Subsidiary being a Guarantor on another basis as
would be permitted by such applicable Section), and any previous Dispositions
thereto pursuant to Section 6.05 shall be re-characterized and would then be
permitted as if same were made to a Subsidiary that was not a Guarantor (and all
items described above in this clause (C) shall thereafter be deemed
recharacterized as provided above in this clause (C)) and (D) such Subsidiary
shall not be (or shall be simultaneously be released as) a guarantor with
respect to any Refinancing Notes, Permitted Debt or any Permitted Refinancing
Indebtedness with respect to the foregoing or (ii) if the release of such
Guarantor is approved, authorized or ratified by the Required Lenders (or such
other percentage of Lenders whose consent is required in accordance with
Section 9.08).  The Lenders, the Issuing Banks and the other Secured Parties
hereby agree that JCI and New JCI shall automatically cease to be Guarantors on
the Spinoff Date subject to the satisfaction of the conditions set forth in the
definition of “Spinoff Date.”  In addition, the Lenders, the Issuing Banks and
the other Secured Parties hereby irrevocably agree that Adient Global Holdings
Ltd to the extent it is liquidated, dissolved or transfers all of its assets to
Loan Parties or is otherwise wound up at any time on or after the Borrower
Transfer Date in a transaction otherwise permitted by this Agreement, shall be
automatically released from its Guarantee pursuant to the Guarantee Agreement.

 

(c)                                  The Lenders, the Issuing Banks and the
other Secured Parties hereby authorize the Administrative Agent and the
Collateral Agent, as applicable, to execute and deliver any instruments,
documents, and agreements necessary or desirable to evidence and confirm the
release of any Guarantor or Collateral pursuant to the foregoing provisions of
this Section 9.18, all without the further consent or joinder of any Lender or
any other Secured Party.  Upon the effectiveness of any such release, any
representation, warranty or covenant contained in any Loan Document relating to
any such Collateral or Guarantor shall no longer be deemed to be made.  In
connection with any release hereunder, the Administrative Agent and the
Collateral Agent shall promptly (and the Secured Parties hereby authorize the
Administrative Agent and the Collateral Agent to) take such action and execute
any such documents as may be reasonably requested by the Borrowers and at the
Borrowers’ expense in connection with the release of any Liens created by any
Loan Document in respect of such Loan Party, property or asset; provided, that
(i) the Administrative Agent shall have received a certificate of a Responsible
Officer of Parent containing such certifications as the Administrative Agent
shall reasonably request, (ii) the Administrative Agent or the Collateral Agent
shall not be required to execute any such document on terms which, in the
applicable Agent’s reasonable opinion, would expose such Agent to liability or
create any obligation or entail any consequence other than the release of such
Liens without recourse or warranty, and (iii) such release shall not in any
manner discharge, affect or impair the Obligations or any Liens upon (or
obligations of any Loan Party in respect of) all interests retained by any Loan
Party, including (without limitation) the proceeds of the sale, all of which
shall continue to constitute part of the Collateral.  Any execution and delivery
of documents pursuant to this Section 9.18(c) shall be without recourse to or
warranty by the Administrative Agent or Collateral Agent.

 

(d)                                 Notwithstanding anything to the contrary
contained herein or any other Loan Document, on the Termination Date, upon
request of the Borrower Representative, the Administrative Agent and/or the
Collateral Agent, as applicable, shall (without notice to, or vote or consent
of, any Secured Party) take such actions as shall be required to release its
security interest in all Collateral, and to release all obligations under any
Loan Document, including, without limitation, original executed releases of the
Mortgages in recordable or registerable form and any reasonable assistance as
may be required to make any applicable recording, filing or registration of such
releases, whether or not on the date of such release there may be any
(i) obligations in respect of any Secured Hedge Agreements, Secured Supply Chain
Financing or any Secured Cash Management Agreements and (ii) any contingent
indemnification obligations or expense reimbursement claims not then due;
provided, that the Administrative Agent shall have received a certificate of a
Responsible Officer of the Borrower Representative containing such
certifications as the Administrative Agent shall reasonably request. Any such
release of obligations shall be deemed subject to the provision that such
obligations shall be reinstated if after such release any portion of any payment
in respect of the obligations guaranteed thereby shall be rescinded, avoided or
must otherwise be restored or returned upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of any Borrower or any Guarantor, or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, any Borrower or any Guarantor or any
substantial part of its property, or otherwise, all as though such payment had
not been made.  The Borrower Representative agrees to pay all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent or the
Collateral Agent (and their respective

 

160

--------------------------------------------------------------------------------

 

representatives) in connection with taking such actions to release security
interests in all Collateral and all obligations under the Loan Documents as
contemplated by this Section 9.18(d).

 

(e)                                  Obligations of Parent or any of its
Subsidiaries under any Secured Cash Management Agreement, Secured Supply Chain
Financing or Secured Hedge Agreement (after giving effect to all netting
arrangements relating to such Secured Hedge Agreements) shall be secured and
guaranteed pursuant to the Security Documents only to the extent that, and for
so long as, the other Obligations are so secured and guaranteed.  No person
shall have any voting rights under any Loan Document solely as a result of the
existence of obligations owed to it under any such Secured Hedge Agreement,
Secured Supply Chain Financing or Secured Cash Management Agreement.  For the
avoidance of doubt, no release of Collateral or Guarantors effected in the
manner permitted by this Agreement shall require the consent of any holder of
obligations under Secured Hedge Agreements, Secured Supply Chain Financing or
any Secured Cash Management Agreements.

 

Section 9.19                             USA PATRIOT Act Notice.  Each Lender
that is subject to the USA PATRIOT Act and the Administrative Agent (for itself
and not on behalf of any Lender) hereby notifies each Loan Party that pursuant
to the requirements of the USA PATRIOT Act, it is required to obtain, verify and
record information that identifies such Loan Party, which information includes
the name and address of such Loan Party and other information that will allow
such Lender or the Administrative Agent, as applicable, to identify each Loan
Party in accordance with the USA PATRIOT Act.

 

Section 9.20                             Agency of Parent for the Loan Parties. 
Each of the other Loan Parties hereby appoints the Borrower Representative as
its agent for all purposes relevant to this Agreement and the other Loan
Documents, including the giving and receipt of notices and the execution and
delivery of all documents, instruments and certificates contemplated herein and
therein and all modifications hereto and thereto.

 

Section 9.21                             No Liability of the Issuing Banks.  The
Borrowers assume all risks of the acts or omissions of any beneficiary or
transferee of any Letter of Credit with respect to its use of such Letter of
Credit.  Neither the Administrative Agent, the Revolving Facility Lenders nor
any Issuing Bank, nor any of their Related Parties shall be liable or
responsible for:  (a) the use that may be made of any Letter of Credit or any
acts or omissions of any beneficiary or transferee in connection therewith;
(b) the validity, sufficiency or genuineness of documents, or of any endorsement
thereon, even if such documents should prove to be in any or all respects
invalid, insufficient, fraudulent or forged; (c) payment by such Issuing Bank
against presentation of documents that do not comply with the terms of a Letter
of Credit, including failure of any documents to bear any reference or adequate
reference to the Letter of Credit; or (d) any other circumstances whatsoever in
making or failing to make payment under any Letter of Credit, except that the
Borrowers shall have a claim against such Issuing Bank, and such Issuing Bank
shall be liable to the Borrowers, to the extent of any direct, but not
consequential, damages suffered by the Borrowers that the Borrowers proves were
caused by (i) such Issuing Bank’s willful misconduct or gross negligence as
determined in a final, non-appealable judgment by a court of competent
jurisdiction in determining whether documents presented under any Letter of
Credit comply with the terms of the Letter of Credit or (ii) such Issuing Bank’s
willful failure to make lawful payment under a Letter of Credit after the
presentation to it of a draft and certificates strictly complying with the terms
and conditions of the Letter of Credit.  In furtherance and not in limitation of
the foregoing, such Issuing Bank may, in its sole discretion, either accept and
make payment upon documents that appear on their face to be in substantial
compliance with a Letter of Credit, without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

 

Section 9.22                             Acknowledgement and Consent to Bail-In
of EEA Financial Institutions.  Notwithstanding anything to the contrary in any
Loan Document or in any other agreement, arrangement or understanding among any
such parties, each party hereto acknowledges that any liability of any EEA
Financial Institution arising under any Loan Document may be subject to the
write-down and conversion powers of an EEA Resolution Authority and agrees and
consents to, and acknowledges and agrees to be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

161

--------------------------------------------------------------------------------


 

(b)                                 the effects of any Bail-In Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent entity, or a bridge institution that may be issued to it
or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the write-down and conversion powers of any
EEA Resolution Authority.

 

Section 9.23                             Judgment Currency.  If, for the
purposes of obtaining judgment in any court, it is necessary to convert a sum
due hereunder or any other Loan Document in one currency into another currency,
the rate of exchange used shall be that at which in accordance with normal
banking procedures the Administrative Agent could purchase the first currency
with such other currency on the Business Day preceding that on which final
judgment is given.  The obligation of the Borrowers in respect of any such sum
due from either of them to the Administrative Agent or any Lender hereunder or
under the other Loan Documents shall, notwithstanding any judgment in a currency
(the “Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent or such Lender, as the case may be, of any
sum adjudged to be so due in the Judgment Currency, the Administrative Agent or
such Lender, as the case may be, may in accordance with normal banking
procedures purchase the Agreement Currency with the Judgment Currency.  If the
amount of the Agreement Currency so purchased is less than the sum originally
due to the Administrative Agent or any Lender from either Borrower in the
Agreement Currency, the Borrowers agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss.  If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
the Borrowers.

 

Section 9.24                             Distributable Reserves.  Nothing in
this Agreement or any other Loan Document will prevent any of Parent, the
Borrowers or any of the Subsidiaries from reducing its company capital in any
way permitted by applicable law and the Lenders hereby consent to any such
reduction of company capital and, without limiting the foregoing, consent to and
agree not to object to any such reduction of company capital by way of court or
other procedure required to implement any such reduction of company capital. 
Notwithstanding the foregoing, nothing in this Section 9.24 shall diminish the
applicability of the covenants contained in Article VI hereof.

 

Section 9.25                             Restricted Lenders.  With respect to
each Lender that qualifies as a resident party domiciled in Germany (Inländer)
within the meaning of section 2 paragraph 15 of the German Foreign Trade and
Payments Act (Außenwirtschaftsgesetz) (each a “Restricted Lender”), Section 3.23
and, solely as it relates to compliance with Section 3.23, Article IV shall only
apply to the extent that such provision would not result in (a) any violation
of, conflict with or liability under EU Regulation (EC) 2271/96 or (b) a
violation or conflict with section 7 of the German Foreign Trade and Payments
Ordinance (Außenwirtschaftsverordnung) or a similar anti-boycott statute. In
connection with any amendment, waiver, determination or direction relating to
any part of Section 3.23 and, solely as it relates to compliance with
Section 3.23, Article IV of which a Restricted Lender does not have the benefit,
to the extent that on or prior to the date of such amendment, waiver,
determination or direction (and until such time as Lender shall advise the
Administrative Agent and Company in writing otherwise), such Lender has advised
the Administrative Agent and Company in writing that it does not have such
benefit, the Commitments of that Restricted Lender will be excluded for the
purpose of determining whether the consent of the Required Lenders has been
obtained or whether the determination or direction by the Required Lenders has
been made.

 

162

--------------------------------------------------------------------------------


 

Section 9.26                             No Advisory or Fiduciary
Responsibility.

 

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each of the Borrowers acknowledge and agrees
that:  (i) (A) the arranging and other services regarding this Agreement
provided by the Administrative Agent, the Lenders, the Documentation Agents and
the Arrangers are arm’s-length commercial transactions between the Borrowers,
Parent and their respective Affiliates, on the one hand, and the Administrative
Agent, the Lenders, the Documentation Agents and the Arrangers, on the other
hand, (B) each of the Borrowers and Parent have consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) each of the Borrowers and Parent are capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent, each Lender, each Documentation Agent and each Arranger is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Borrowers, Parent or any of their respective
Affiliates, or any other person and (B) neither the Administrative Agent, nor
any Lender, Documentation Agent or Arranger has any obligation to the Borrower,
Parent or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Administrative Agent, each Lender, each
Documentation Agent and each Arranger and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrowers, Parent and their respective Affiliates, and neither the
Administrative Agent nor any Lead Arranger, Lender or documentation agent has
any obligation to disclose any of such interests to the Borrowers, Parent or any
of their respective Affiliates. Each of the Borrowers agrees that it will not
take any position or bring any claim against any of the Administrative Agent,
Lenders, Documentation Agents or Arrangers that is contrary to the preceding
sentence.

 

[Signature Pages Follow]

 

163

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

 

ADIENT GLOBAL HOLDINGS LTD

 

 

 

 

 

 

 

By:

/s/ Steven T. Mielke

 

 

Name: Steven T. Mielke

 

 

Title:   Authorized Representative

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.

 

as Administrative Agent, Collateral Agent and Issuing Bank and as a Lender

 

 

 

 

 

 

 

By:

/s/ Robert P. Kellas

 

 

Name: Robert P. Kellas

 

 

Title:   Executive Director

 

 

 

 

 

 

 

BANK OF AMERICA, N.A.,

 

as Syndication Agent, a Lender and Issuing Bank

 

 

 

 

 

 

 

By:

/s/ Christopher Wozniak

 

 

Name: Christopher Wozniak

 

 

Title:   Director

 

 

 

 

 

 

 

Barclays Bank PLC,

 

as a Lender and Issuing Bank

 

 

 

 

 

 

 

By:

/s/ Vanessa Kurbatskiy

 

 

Name: Vanessa Kurbatskiy

 

 

Title:   Vice President

 

 

 

 

 

 

 

CITIBANK, N.A.,

 

as a Lender and Issuing Bank

 

 

 

 

By:

/s/ Stephanie Bowker

 

 

Name: Stephanie Bowker

 

 

Title:   Director / Vice President

 

--------------------------------------------------------------------------------


 

 

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

 

as a Lender and Issuing Bank

 

 

 

 

 

 

 

By:

/s/ Gary Herzog

 

 

Name: GARY HERZOG

 

 

Title:   MANAGING DIRECTOR

 

 

 

 

 

 

 

By:

/s/ Kaye Ea

 

 

Name: KAYE EA

 

 

Title:   MANAGING DIRECTOR

 

 

 

 

 

 

 

COMMERZBANK AG, NEW YORK BRANCH,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Diane Pockaj

 

 

Name: Diane Pockaj

 

 

Title:   Managing Director

 

 

 

 

 

 

 

By:

/s/ Vanessa De La Ossa

 

 

Name: Vanessa De La Ossa

 

 

Title:   Assistant Vice President

 

 

 

 

 

 

 

GOLDMAN SACHS BANK USA

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Rebecca Kratz

 

 

Name: Rebecca Kratz

 

 

Title:   Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

ING Bank N.V., Dublin Branch,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Barry Fehily

 

 

Name: Barry Fehily

 

 

Title:   Country Manager

 

 

 

 

 

 

 

By:

/s/ Sean Hassett

 

 

Name: Sean Hassett

 

 

Title:   Director

 

 

 

 

 

 

 

Intesa Sanpaolo S.p.A., as a Lender

 

 

 

 

 

 

 

By:

/s/ Jordan Schweon

 

 

Name: Jordan Schweon

 

 

Title:   Global Relationship Manager

 

 

 

 

 

 

 

By:

/s/ Francesco Di Mario

 

 

Name: Francesco Di Mario

 

 

Title:   F.V.P. & Head of Credit

 

 

 

 

 

 

Status of Lender under Section 2.17(g)(vi) of the credit agreement: UK
Qualifying Lender

(other than a UK Treaty Lender) through INTESA SANPAOLO S.p.A., London Branch.

 

 

 

 

 

 

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Thomas Danielson

 

 

Name: Thomas Danielson

 

 

Title:   Authorized Signatory

 

 

 

 

 

 

The Toronto-Dominion Bank, New York Branch,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Annie Dorval

 

 

Name: Annie Dorval

 

 

Title:   Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

U.S. Bank National Association,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Brett M. Justman

 

 

Name: Brett M. Justman

 

 

Title:   Vice President

 

 

 

 

 

 

 

UniCredit Bank AG, New York Branch,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Ken Hamilton

 

 

Name: Ken Hamilton

 

 

Title:   Managing Director

 

 

 

 

 

 

 

By:

/s/ Thilo Huber

 

 

Name: Thilo Huber

 

 

Title:   Director

 

 

 

 

 

 

 

Wells Fargo Bank, N.A.

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Charles W. Reed

 

 

Name: Charles W. Reed

 

 

Title:   Managing Director

 

 

 

 

 

 

 

Industrial and Commercial Bank of China Limited,

 

New York Branch

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Linjia Zhou

 

 

Name: Linjia Zhou

 

 

Title:   Executive Director

 

 

 

 

 

 

 

By:

/s/ Kan Chen

 

 

Name: Kan Chen

 

 

Title:   Vice President

 

--------------------------------------------------------------------------------


 

 

BMO Harris Bank, N.A.

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Josh Hovermale

 

 

Name: Josh Hovermale

 

 

Title:   Vice President

 

 

 

 

 

 

 

Bank of China, Chicago Branch

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Chengxiang Li

 

 

Name: Chengxiang Li

 

 

Title:   Senior Vice President & Deputy Branch Manager

 

 

 

 

 

 

 

Standard Chartered Bank

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Rebecca Shen

 

 

Name: Rebecca Shen

 

 

Title:   Executive Director

 

 

 

 

 

 

 

BANCO BILBAO VIZCAYA ARGENTARIA, S.A.

 

NEW YORK BRANCH

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Brian Crowley

 

 

Name: Brian Crowley

 

 

Title:   Managing Director

 

 

 

 

 

 

 

By:

/s/ Cara Younger

 

 

Name: Cara Younger

 

 

Title:   Director

 

--------------------------------------------------------------------------------


 

 

UBS AG, STAMFORD BRANCH,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Craig Pearson

 

 

Name: Craig Pearson

 

 

Title:   Associate Director

            Banking Product Services, US

 

 

 

 

 

 

 

By:

/s/ Kenneth Chin

 

 

Name: Kenneth Chin

 

 

Title:   Director

            Banking Products Services, US

 

 

 

 

 

 

 

DBS Bank Ltd.

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Yeo How Ngee

 

 

Name: Yeo How Ngee

 

 

Title:   Managing Director

 

 

 

 

 

 

 

PNC Bank, National Association

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Chris Hermann

 

 

Name: Chris Hermann

 

 

Title:   Senior Vice President

 

 

 

 

 

 

 

State Bank of India, New York,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Manoranjan Panda

 

 

Name: Manoranjan Panda

 

 

Title:   VP & Head, Credit Management Cell

 

 

 

 

 

 

 

The Huntington National Bank,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Michael Kiss

 

 

Name: Michael Kiss

 

 

Title:   Vice President

 

--------------------------------------------------------------------------------


 

 

Associated Bank, N.A.,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Dan Holzhauer

 

 

Name: Dan Holzhauer

 

 

Title:   Senior Vice President

 

 

 

 

 

 

 

Chang Hwa Commercial Bank New York Branch,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Stella Lu

 

 

Name: Stella Lu

 

 

Title:   AVP and AGM

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

ASSIGNMENT AND ACCEPTANCE

 

This Assignment and Acceptance (the “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee.  The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Acceptance as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (the “Effective Date”) (i) all of the
Assignor’s rights and obligations in its capacity as a Lender under the Credit
Agreement and any other documents or instruments delivered pursuant thereto to
the extent related to the amount and percentage interest identified below of all
of such outstanding rights and obligations of the Assignor under the respective
facilities identified below (including any letters of credit and guarantees
included in such facilities) and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
the Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”).  Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Acceptance, without representation or warranty by the Assignor.

 

1.

Assignor:

 

 

 

 

 

2.

Assignee:

 

 

 

 

[and is an Affiliate/Approved Fund of [identify Lender](1)][and whose
jurisdiction of incorporation is [identify jurisdiction] and scheme reference
number is [identify scheme reference number]](2)

 

 

 

3.

Borrower[s]:

The Initial Borrower[and the Subsidiary Borrower](3)

 

 

 

4.

Administrative Agent:

JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement

 

--------------------------------------------------------------------------------

(1)                                 Select as applicable.

 

(2)                                 To be completed in the event the Assignee is
a Treaty Lender.

 

(3)                                 From and after the Spinoff Date, to the
extent revolving loans are being assigned.

 

--------------------------------------------------------------------------------


 

5.

Credit Agreement:

The Credit Agreement dated as of July [27], 2016 among Adient Global

 

 

 

 

 

Holdings Ltd, a public company organized under the Companies (Jersey) Law 1991,
the other Borrowers from time to time party thereto, the lenders party thereto
from time to time, the Issuing Banks party thereto from time to time, and
JPMorgan Chase Bank, N.A., as Administrative Agent and Collateral Agent.

 

 

 

6.

Assigned Interest:

 

 

Facility Assigned

 

Aggregate Amount of
Commitment/Loans for
all Lenders

 

Amount of
Commitment/Loans
Assigned

 

Percentage Assigned of
Commitment/Loans(4)

 

Initial Term A Loan Commitments/Initial Term A Loans

 

$

 

 

$

 

 

 

%

Revolving Facility Commitments/Revolving Facility Loans

 

$

 

 

$

 

 

 

%

 

Effective Date:                   , 20    [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more Credit
Contacts to whom all syndicate-level information (which may contain material
non-public information about the Loan Parties and their Related Parties or their
respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including Federal and state securities laws.

 

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

 

ASSIGNOR

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

ASSIGNEE

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

--------------------------------------------------------------------------------

(4)                                 Set forth, to at least 9 decimals, as a
percentage of the Commitment/Loans of all Lenders thereunder.

 

A-I-2

--------------------------------------------------------------------------------


 

 

Name:

 

Title:

 

 

[Consented to and](5)  Accepted:

 

 

 

[JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

[                        ],

 

as Issuing Bank]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------

(5)                                 To be completed to the extent consents are
required under the Credit Agreement.

 

A-I-3

--------------------------------------------------------------------------------


 

[[Adient Global Holdings Ltd][Wholly Owned Subsidiary of Parent organized under
the laws of England],

as Borrower Representative]

 

By:

 

 

Name:

 

Title:

 

 

A-I-1

--------------------------------------------------------------------------------


 

ADIENT GLOBAL HOLDINGS LTD CREDIT AGREEMENT

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ACCEPTANCE

 

1.  Representations and Warranties.

 

1.1  Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement or any collateral
thereunder, (iii) the financial condition of the Loan Parties, any of their
Subsidiaries or Affiliates or any other Person obligated in respect of the
Credit Agreement or (iv) the performance or observance by any Borrower, any of
its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under the Credit Agreement.

 

1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Acceptance and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.04(a) or 5.04(b) thereof,
as applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, (v) attached to the Assignment
and Acceptance is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee
and (vi) it is not a Disqualified Institution under the Credit Agreement; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender.

 

2.  Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

 

3.  General Provisions. This Assignment and Acceptance shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument.  Acceptance and
adoption of the terms of this Assignment and Acceptance by the Assignee

 

A-I-1

--------------------------------------------------------------------------------


 

and the Assignor by Electronic Signature (as defined below) or delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
any Electronic System (as defined below) shall be effective as delivery of a
manually executed counterpart of this Assignment and Acceptance.  This
Assignment and Acceptance shall be governed by, and construed in accordance
with, the law of the State of New York.

 

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a person with
the intent to sign, authenticate or accept such contract or record.

 

“Electronic System” means any electronic system, including e-mail,
e-fax, Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and any of its respective Related Parties or any
other person, providing for access to data protected by passcodes or other
security system.

 

A-I-2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

[Reserved]

 

B-1

--------------------------------------------------------------------------------

 

EXHIBIT C

 

SOLVENCY CERTIFICATE
of
PARENT
AND ITS SUBSIDIARIES

 

Pursuant to the definition of “Spinoff Date” in Section 1.01 of the Credit
Agreement dated as of [          ], 2016 (the “Credit Agreement”) terms defined
therein being used herein as therein defined), among Adient Global Holdings Ltd,
a public company organized under the Companies (Jersey) Law 1991, the other
Borrowers from time to time party thereto, the Lenders and Issuing Banks from
time to time party thereto, and JPMorgan Chase Bank, N.A., as Administrative
Agent and Collateral Agent, the undersigned hereby certifies, solely in such
undersigned’s capacity as [chief financial officer][specify other officer with
equivalent duties meeting the definition of Financial Officer of the Credit
Agreement] of the Parent, and not individually, as follows:

 

As of the date hereof, after giving effect to the consummation of the
Transactions, including the making of the Loans under the Credit Agreement on or
prior to the date hereof, and after giving effect to the application of the
proceeds of such Loans:

 

a.              The fair value of the assets of the Parent and its Subsidiaries,
on a consolidated basis, exceeds, on a consolidated basis, their debts and
liabilities, subordinated, contingent or otherwise;

 

b.              The present fair saleable value of the property of the Parent
and its Subsidiaries, on a consolidated basis, is greater than the amount that
will be required to pay the probable liability, on a consolidated basis, of
their debts and other liabilities, subordinated, contingent or otherwise, as
such debts and other liabilities become absolute and matured;

 

c.               The Parent and its Subsidiaries, on a consolidated basis, are
able to pay their debts and liabilities, subordinated, contingent or otherwise,
as such liabilities become absolute and matured; and

 

d.              The Parent and its Subsidiaries, on a consolidated basis, are
not engaged in, and are not about to engage in, business for which they have
unreasonably small capital.

 

For purposes of this Certificate, the amount of any contingent liability at any
time shall be computed as the amount that would reasonably be expected to become
an actual and matured liability. Capitalized terms used but not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement.

 

The undersigned is familiar with the business and financial position of the
Parent and its Subsidiaries. In reaching the conclusions set forth in this
Certificate, the undersigned has made such other investigations and inquiries as
the undersigned has deemed appropriate, having taken into account the nature of
the particular business anticipated to be conducted by the Parent and its
Subsidiaries after consummation of the Transactions.

 

[Signature Page Follows]

 

C-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Certificate in such
undersigned’s capacity as [chief financial officer][specify other officer with
equivalent duties] of the Parent, on behalf of the Parent, and not individually,
as of the date first stated above.

 

 

[PARENT]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Form of Solvency Certificate]

 

--------------------------------------------------------------------------------


 

EXHIBIT D-1

 

FORM OF BORROWING REQUEST

 

 

Date:(1)                 ,

 

To:                             JPMorgan Chase Bank, N.A., as administrative
agent (in such capacity, the “Administrative Agent”) and Collateral Agent under
that certain Credit Agreement dated as of [         ], 2016 (as the same may be
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Adient Global Holdings Ltd, a
public company organized under the Companies (Jersey) Law 1991, the other
Borrowers from time to time party thereto, the lenders party thereto from time
to time (the “Lenders”), the Issuing Banks party thereto from time to time, and
the Administrative Agent.

 

Ladies and Gentlemen:

 

Reference is made to the above-described Credit Agreement. Terms defined in the
Credit Agreement, wherever used herein, unless otherwise defined herein, shall
have the same meanings herein as are prescribed by the Credit Agreement. The
undersigned hereby notifies you, pursuant to Section 2.03 of the Credit
Agreement, of the Borrowing specified below:

 

1.              The Borrowing will be a Borrowing of           Loans.(2)

 

2.              The aggregate amount of the proposed Borrowing is:
[$][€][£]         .(3)

 

3.              The currency of the proposed Borrowing is:          .(4)

 

4.              The Business Day of the proposed Borrowing is:              .

 

5.              The Borrowing is a[n] [ABR Borrowing][Eurocurrency Borrowing].

 

6.              [The duration of the initial Interest Period for the
[Eurocurrency Borrowing] included in the Borrowing shall be             
month(s).](5)

 

--------------------------------------------------------------------------------

(1)  The Borrower Representative must notify the Administrative Agent (a) in the
case of a Eurocurrency Borrowing denominated in Dollars, not later than
12:00 noon, Local Time, three (3) Business Days before the date of the proposed
Borrowing, (b) in the case of Eurocurrency Borrowing denominated in an
Alternative Currency, not later than 11:00 a.m., Local Time, four (4) Business
Days before the date of the proposed Borrowing (or five (5) Business Days in the
case of a Special Notice Currency or (b) in the case of an ABR Borrowing, by
telephone, not later than 10:00 a.m., Local Time, on the Business Day of the
proposed Borrowing. Any notice of an ABR Revolving Facility Borrowing to finance
the reimbursement of an L/C Disbursement as contemplated by Section 2.05(e) of
the Credit Agreement may be given no later than 12:00 noon, Local Time, on the
date of the proposed Borrowing.  Each Borrowing Request will be irrevocable and
(in the case of telephonic requests) must be confirmed promptly by hand delivery
or electronic means of this form, signed by the Borrower Representative, to the
Administrative Agent.

 

(2)  Specify whether the Borrowing is of Initial Term A Loans, Other Term Loans,
Revolving Facility Loans or Other Revolving Loans of a particular Class.

 

(3)  Alternative currencies available for Eurocurrency Revolving Facility
Borrowings.

 

(4)  Insert for Eurocurrency Borrowings.

 

D-1-1

--------------------------------------------------------------------------------


 

7.              The Borrower to which the Loan requested hereby is to be made is
[the Initital Borrower][the Subsidiary Borrower.].(6)

 

8.              The location and number of the applicable Borrower’s account to
which the proceeds of such Borrowing are to be disbursed is                  .

 

[The Borrower Representative hereby represents and warrants to the
Administrative Agent and the Lenders that, on and as of the date of the
Borrowing contemplated by this Borrowing Request, the conditions to lending
specified in Sections 4.03(b) and, to the extent applicable, 4.03(c) of the
Credit Agreement shall have been satisfied.](7)

 

[Remainder of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------

(5)  Insert in the case of a Borrowing of Eurocurrency Loans 1, 2, 3 or 6 months
(or 12 months or periods shorter than 1 month, if agreed to by all relevant
Lenders).

 

(6)  Insert for Revolving Facility Borrowings.

 

(7)  Include for borrowing requests made after the Closing Date.

 

D-1-2

--------------------------------------------------------------------------------


 

This Borrowing Request is issued pursuant to and is subject to the Credit
Agreement, executed as of the date first written above.

 

 

[        ], as Borrower Representative

 

 

 

By:

 

 

 

Name:

 

 

 Title:

 

[Signature Page to Borrowing Request]

 

--------------------------------------------------------------------------------


 

EXHIBIT D-2

 

[Reserved]

 

D-2-1

--------------------------------------------------------------------------------

EXHIBIT D-3

FORM OF LETTER OF CREDIT REQUEST

 

Date:(1)                 ,

 

To:                             JPMorgan Chase Bank, N.A., as administrative
agent (in such capacity, the “Administrative Agent”) and Collateral Agent under
that certain Credit Agreement dated as of [       ], 2016 (as the same may be
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Adient Global Holdings Ltd, a
public company organized under the Companies (Jersey) Law 1991, the other
Borrowers from time to time party thereto, the lenders party thereto from time
to time (the “Lenders”), the Issuing Banks party thereto from time to time, and
the Administrative Agent.

 

270 Park Avenue

New York, New York 10017

Attention: [               ]

 

[[    (2)     ], as Issuing Bank
under the Credit Agreement
                           
                           
                           ]

 

Attention: [               ]

 

Ladies and Gentlemen:

 

[Pursuant to Section 2.05(b) of the Credit Agreement, we hereby request that the
Issuing Bank referred to above issue a [Trade] [Standby] Letter of Credit for
the account of the [  ](3) on [      (4)     ] (the “Date of Issuance”) in the
aggregate amount of [      (5)      ].](6) [[           ] is

 

--------------------------------------------------------------------------------

(1)                   The Borrower Representative must hand deliver or telecopy
(or transmit by electronic transmission, if arrangements for doing so have been
approved by the applicable Issuing Bank) to the applicable Issuing Bank and the
Administrative Agent at least 3 Business Days in advance of the requested date
of issuance, amendment or extension (or such shorter period as the
Administrative Agent and the Issuing Bank in their sole discretion may agree).

 

(2)                   Insert name and address of Issuing Bank.

 

(3)                   Insert Borrower or Subsidiary for which Letter of Credit
is to be issued.

 

(4)                   Insert date of requested issuance/amendment/extensions
which shall be (x) a Business Day and (y) at least 3 Business Days after the
date hereof (or such earlier date as the Administrative Agent and the applicable
Issuing Bank in their sole discretion may agree).

 

(5)                   Insert aggregate initial amount of the Letter of Credit.

 

(6)                   Insert for requests for issuance of a Letter of Credit.

 

D-3-1

--------------------------------------------------------------------------------


 

responsible for making payments with respect to such Letter of Credit under the
Credit Agreement.](7)

 

[Pursuant to Section 2.05(b) of the Credit Agreement, we hereby request that the
Issuing Bank referred to above [amend][extend] that certain [Trade] [Standby]
Letter of Credit issued on [   (8)    ] for the account of [  ] on
[      (3)     ] (the “Date of [Amendment][Extension]”) in the aggregate amount
of [     (4)      ].](9)

 

For purposes of this Letter of Credit Request, unless otherwise defined herein,
each capitalized term used herein which is defined in the Credit Agreement shall
have the respective meaning provided therein.

 

The beneficiary of the requested Letter of Credit will be [      (10)      ],
and will have a stated expiration date of [      (11)      ].

 

The Borrower Representative hereby represents and warrants to the Administrative
Agent and the Lenders that, on and as of the date of the Credit Event
contemplated by this Letter of Credit Request, the conditions to lending
specified in Sections 4.03(b) and 4.03(c) of the Credit Agreement shall have
been satisfied.

 

[Remainder of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------

(7)                   Insert applicable Borrower if issued for the benefit of
Parent or a Subsidiary that is not a Borrower.

 

(8)                   Insert initial issuance date of Letter of Credit being
requested to be amended/extended.

 

(9)                   Insert for requests for amendments/extensions to a Letter
of Credit.

 

(10)            Insert name and address of beneficiary.

 

(11)            Insert the last date upon which drafts may be presented which
may not be later than the earlier of (x) one year after the date of
issuance/extension/renewal and (y) the 3rd Business Day preceding the applicable
Revolving Facility Maturity Date.

 

D-3-2

--------------------------------------------------------------------------------


 

This Letter of Credit Request is issued pursuant to and is subject to the Credit
Agreement, executed as of the date first written above.

 

 

[       ], as Borrower Representative

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Letter of Credit Request]

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF INTEREST ELECTION REQUEST

 

Date:(1)                 ,

 

To:                             JPMorgan Chase Bank, N.A., as administrative
agent (in such capacity, the “Administrative Agent”) and Collateral Agent under
that certain Credit Agreement dated as of [       ], 2016 (as the same may be
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Adient Global Holdings Ltd, a
public company organized under the Companies (Jersey) Law 1991, the other
Borrowers from time to time party thereto, the lenders party thereto from time
to time (the “Lenders”), the Issuing Banks party thereto from time to time, and
the Administrative Agent.

 

Ladies and Gentlemen:

 

Reference is made to the above-described Credit Agreement. Terms defined in the
Credit Agreement, wherever used herein, unless otherwise defined herein, shall
have the same meanings herein as are prescribed by the Credit Agreement. This
notice constitutes an Interest Election Request and the undersigned Borrower
hereby makes an election with respect to Loans under the Credit Agreement, and
in that connection the Borrower Representative specifies the following
information with respect to such election:

 

1.              Borrowing to which this request applies (including Facility,
Class, principal amount and Type of Loans subject to election):
                 .(2)

 

2.              Effective date of election (which shall be a Business Day):
             .

 

3.              The Borrowing is to be [converted into] [continued as] [an ABR
Borrowing]
[a Eurocurrency Borrowing].

 

4.              The duration of the Interest Period for the Eurocurrency
Borrowing, if any, included in the election shall be                months.(3)

 

[Remainder of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------

(1)                   The Borrower Representative must notify the Administrative
Agent of such election (by telephone or irrevocable written notice) by the time
that a Borrowing Request would be required under Section 2.03 if the Borrower
Representative were requesting a Borrowing of the Type and Class resulting from
such election to be made on the effective date of such election. Each telephonic
Interest Election Request will be irrevocable and must be confirmed promptly by
hand delivery or electronic means of this form, signed by the Borrower
Representative, to the Administrative Agent.

 

(2)                   If different options are being elected with respect to
different portions of the Borrowing, the portions thereof must be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to Paragraphs 3 and 4 shall be specified for each resulting Borrowing).

 

(3)                   1, 2, 3 or 6 months (or 12 months or periods shorter than
1 month, if agreed to by all relevant Lenders).

 

E-1

--------------------------------------------------------------------------------


 

This Interest Election Request is issued pursuant to and is subject to the
Credit Agreement, executed as of the date first written above.

 

 

[       ], as Borrower Representative

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Interest Election Request]

 

--------------------------------------------------------------------------------


 

EXHIBIT F

[Reserved]

 

F-1

--------------------------------------------------------------------------------


 

EXHIBIT G

[Reserved]

 

G-1-1

--------------------------------------------------------------------------------

 

EXHIBIT H

 

[Form of] [TERM][REVOLVING] NOTE

 

$[              ]

 

New York, New York

[Date]

 

FOR VALUE RECEIVED, [BORROWER] hereby promises to pay to [LENDER] or its
registered assigns (the “Lender”), in lawful money of the United States of
America in immediately available funds, to the Administrative Agent’s payment
office initially located at 500 Stanton Christiana Road, Newark, Delaware,
19173, Attention: Dan Lougheed on the [Term][Revolving] Facility Maturity Date
(as defined in the Agreement) the principal sum of [         ] DOLLARS ($[      
]) or, if less, the unpaid principal amount of all [Term][Revolving Facility]
Loans (as defined in the Agreement) made by the Lender pursuant to the
Agreement, payable at such times and in such amounts as are specified in the
Agreement.

 

The undersigned Borrower also promises to pay interest on the unpaid principal
amount of each [Term] [Revolving Facility] Loan made by the Lender in like money
at said office from the date hereof until paid at the rates and at the times
provided in Section 2.13 of the Agreement.

 

This Note is one of the Notes referred to in Section 2.09(e) of the Credit
Agreement, dated as of [           ], 2016, among Adient Global Holdings Ltd, a
public company organized under the Companies (Jersey) Law 1991, the other
Borrowers from time to time party thereto, the lenders from time to time party
thereto (including the Lender), the Issuing Banks from time to time party
thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent and Collateral
Agent (as amended, restated, modified and/or supplemented from time to time, the
“Agreement”) and is entitled to the benefits thereof and of the other Loan
Documents (as defined in the Agreement). This Note is secured in accordance with
the Security Documents (as defined in the Agreement) and is entitled to the
benefits of the Guarantees (as defined in the Agreement) provided by the
Guarantors pursuant to the Loan Documents (as each such term is defined in the
Agreement). As provided in the Agreement, this Note is subject to voluntary
prepayment and mandatory repayment prior to the [Term] [Revolving] Facility
Maturity Date, in whole or in part, and [Term] [Revolving Facility] Loans may be
converted from one Type (as defined in the Agreement) into another Type to the
extent provided in the Agreement.

 

In case an Event of Default (as defined in the Agreement) shall occur and be
continuing, the principal of and accrued interest on this Note may be declared
to be due and payable in the manner and with the effect provided in the
Agreement.

 

The undersigned Borrower hereby waives presentment, demand, protest or notice of
any kind in connection with this Note.

 

THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
AGREEMENT.

 

H-1

--------------------------------------------------------------------------------


 

THIS NOTE AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSES OF ACTION (WHETHER IN
CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE
OF NEW YORK.

 

H-2

--------------------------------------------------------------------------------


 

EXHIBIT I

 

FORM OF PERFECTION CERTIFICATE

 

[See attached]

 

--------------------------------------------------------------------------------


 

[FORM OF]

 

PERFECTION CERTIFICATE

 

[     ], 2016

 

Reference is hereby made to (i) that certain U.S. Collateral Agreement dated as
of [  ], 2016 (the “U.S. Collateral Agreement”), among Adient Global Holdings
Ltd., a public company organized under the Companies (Jersey) Law 1991, Adient
US LLC, a Michigan limited liability company, the Guarantors party thereto and
J.P. Morgan Chase Bank, N.A., as Collateral Agent (in such capacity, the
“Collateral  Agent”) and (ii) that certain Credit Agreement dated as of [  ],
2016 (the “Credit Agreement”) among Adient Global Holdings Ltd., a public
company organized under the Companies (Jersey) Law 1991, the other Borrowers
from time to time party thereto, certain other parties thereto and J.P. Morgan
Chase Bank, N.A., as Administrative Agent and Collateral Agent.  Capitalized
terms used but not defined herein have the meanings assigned in the Credit
Agreement.

 

As used herein, the term “Companies” means Adient plc, a public limited company
incorporated under the laws of Ireland (the “Parent”), the Borrowers and the
other Guarantors.

 

The undersigned hereby certify to the Collateral Agent as follows:

 

1.1.1.                  Names.

 

1.1.1.1.        The exact legal name of each Company, as such name appears in
its respective certificate of incorporation or any other organizational or
constitutional document, is set forth in Schedule 1(a). Each Company is (i) the
type of entity disclosed next to its name in Schedule 1(a) and (ii) a registered
organization or company except to the extent disclosed in Schedule 1(a). Also
set forth in Schedule 1(a) is the organizational identification or company
number, if any, of each Company that is a registered organization or company,
the Federal Taxpayer Identification Number of each Company and the jurisdiction
of formation or incorporation of each Company.

 

1.1.1.2.        Set forth in Schedule 1(b) hereto is a list of any other
corporate, organizational or registered names each Company has had in the past
five years, together with the date of the relevant change.

 

1.1.1.3.        Set forth in Schedule 1(c) is a list of all other names (if any)
used by each Company, or any other business or organization to which each
Company became the successor by merger, consolidation, acquisition, change in
form, nature or jurisdiction of organization or otherwise, on any filings with
the Internal Revenue Service at any time within the five years preceding the
date hereof. Except as set forth in Schedule 1(c), no Company has changed its
jurisdiction of organization or incorporation at any time during the past four
months.

 

--------------------------------------------------------------------------------


 

1.1.2.                  Current Locations.  The chief executive office of each
Company (or registered office of each Company incorporated in Jersey, England
and Wales or Ireland) is located at the address set forth in Schedule 2 hereto.

 

1.1.3.                  Extraordinary Transactions.  Except for those purchases,
acquisitions and other transactions described in Schedule 3 attached hereto, all
of the Collateral has been originated or acquired by each Company in the
ordinary course of business or consists of goods which have been acquired by
such Company in the ordinary course of business from a person in the business of
selling goods of that kind.

 

1.1.4.                  File Search Reports.  Attached hereto as Schedule
4(a) is a true and accurate summary of file search reports from the Uniform
Commercial Code (or other similar legislation including, without limitation, a
search of the Jersey Security Interest Register in respect of Companies
incorporated in Jersey) filing offices (i) in each jurisdiction identified in
Section 1(a) or Section 2 with respect to each legal name set forth in Section 1
and (ii) in each jurisdiction described in Schedule 1(c) or Schedule 3 relating
to any of the transactions described in Schedule (1)(c) or Schedule 3 with
respect to each legal name of the person or entity from which each Company
purchased or otherwise acquired any of the Collateral. A true copy of each
financing statement, including judgment and tax liens, bankruptcy and pending
lawsuits or other filing identified in Uniform Commercial Code file search
reports has been delivered to the Collateral Agent.(27) Attached hereto as
Schedule 4(b) is a true and accurate summary of the register of charges from the
UK Companies House in respect of each company whose shares are the subject of
the English Law Debenture.

 

1.1.5.                  UCC Filings.  The financing statements (duly authorized
by each Company constituting the debtor therein), including the indications of
the collateral, attached as Schedule 5 relating to the U.S. Collateral Agreement
or the applicable Mortgage located in the United States, are in the appropriate
forms for filing in the filing offices in the jurisdictions identified in
Schedule 6 hereof.(28)

 

1.1.6.                  Schedule of Filings.  Attached hereto as Schedule 6 is a
schedule of (i) the appropriate filing offices for the financing statements
attached hereto as Schedule 5, (ii) the appropriate filing offices for the
filings described in Schedule 11(d), (iii) the appropriate filing offices for
the Mortgages and fixture filings relating to the Mortgaged Property set forth
in Schedule 7(a)  and (iv) any other actions required to create, preserve,
protect and perfect the security interests in the Collateral granted to the
Collateral Agent pursuant to the Security Documents. No other filings or actions
are required to create, preserve, protect and perfect the security interests in
the Collateral granted to the Collateral Agent pursuant to the Security
Documents.

 

1.1.7.                  Real Property.  Attached hereto as Schedule 7(a) is a
list of all (i) real property to be encumbered by a Mortgage and fixture filing,
which real property includes all real property

 

--------------------------------------------------------------------------------

(27)                          To include DC searches for foreign entities.

 

(28)                          To include DC UCC’s for foreign entities.

 

--------------------------------------------------------------------------------


 

located in the United States or England and Wales owned by each Company as of
the Spinoff Date having a value in excess of $10,000,000 (or the Alternative
Currency Equivalent thereof) (such real property, the “Mortgaged Property”),
(ii) common names, addresses and uses of each Mortgaged Property and (iii) other
information relating thereto required by such Schedule. Except as described in
Schedule 7(b) attached hereto: (i) no Company has entered into any leases,
subleases, tenancies, franchise agreements, licenses or other occupancy
arrangements as owner, lessor, sublessor, licensor, franchisor or grantor with
respect to any of the real property described in Schedule 7(a) and (ii) no
Company has any leases which require the consent of the landlord, tenant or
other party thereto in order to grant a mortgage on any of the real property
described in Schedule 7(a).  Attached hereto as Schedule 7(c) is a UK Land
Registry priority search of whole in the name of the Collateral Agent of each
Mortgaged Property located in England or Wales, showing in respect of registered
property a priority period of not less than 20 Business Days from the Spinoff
Date.

 

1.1.8.                  [Reserved]

 

1.1.9.                  Stock Ownership and Other Equity Interests.  Attached
hereto as Schedule 9(a) is a true and correct list of each of the issued and
outstanding, stock, shares, partnership interests, limited liability company
membership interests or other equity interest of each Company and its
Subsidiaries and the record and beneficial owners of such stock, shares,
partnership interests, membership interests or other equity interests setting
forth the percentage of such equity interests pledged under the Security
Documents.  Also set forth in Schedule 9(b) is each equity investment of each
Company that represents 50% or less of the equity of the entity in which such
investment was made setting forth the percentage of such equity interests
pledged under the Security Agreement.

 

1.1.10.           Instruments and Tangible Chattel Paper.  Attached hereto as
Schedule 10 is a true and correct list of all promissory notes, instruments
(other than checks to be deposited in the ordinary course of business), tangible
chattel paper, electronic chattel paper and other evidence of indebtedness held
by each Company as of the date hereof, including all intercompany notes between
or among any two or more Companies or any of their Subsidiaries, stating if such
instruments, chattel paper or other evidence of indebtedness is pledged under
the Security Agreement.

 

1.1.11.           Intellectual Property.

 

1.1.11.1. Attached hereto as Schedule 11(a) is a schedule setting forth all of
the Companies’ Patents, Trademarks (each as defined in the U.S. Collateral
Agreement) and Designs (as defined in the English Law Debenture) applied for or
registered with the United States Patent and Trademark Office, European Union
Intellectual Property Office, European Patent Office, United Kingdom
Intellectual Property Office and all other Patents, Trademarks (each as defined
in the U.S. Collateral Agreement) and Designs (as defined in the English Law
Debenture), including, where applicable, the name of the registered owner or
applicant and the registration, application, or publication number, as
applicable, of each Patent, Trademark or Design owned by each Company.

 

--------------------------------------------------------------------------------


 

1.1.11.2. Attached hereto as Schedule 11(b) is a schedule setting forth all of
each Company’s United States Copyrights (as defined in the U.S. Collateral
Agreement), and all other registered Copyrights, including, where applicable,
the name of the registered owner and the registration number of each Copyright
owned by each Company.

 

1.1.11.3. Attached hereto as Schedule 11(c) is a schedule setting forth all
Patent Licenses, Trademark Licenses, Copyright Licenses and Design Licenses,
whether or not recorded with the USPTO, USCO, the European Union Intellectual
Property Office, the United Kingdom Intellectual Property Office, as applicable,
including, but not limited to, the relevant signatory parties to each license
along with the date of execution thereof and, if applicable, a recordation
number or other such evidence of recordation.

 

1.1.11.4. Attached hereto as Schedule 11(d) in proper form for filing with the
United States Patent and Trademark Office (the “USPTO”) and United States
Copyright Office (the “USCO”) are the filings necessary to preserve, protect and
perfect the security interests in the United States Trademarks, Trademark
Licenses, Patents, Patent Licenses, Copyrights and Copyright Licenses set forth
in Schedule 11(a), Schedule 11(b), and Schedule 11(c), including duly signed
copies of each of the Patent Security Agreement, Trademark Security Agreement
and the Copyright Security Agreement, as applicable.

 

1.1.12.           Commercial Tort Claims.  Attached hereto as Schedule 12 is a
true and correct list of all Commercial Tort Claims (as defined in the U.S.
Collateral Agreement) in excess of $10,000,000 held by each Company, including a
brief description thereof and stating if such commercial tort claims are
required to be pledged under the Collateral Agreement.

 

1.1.13.           Insurance.  Attached hereto as Schedule 13 is a true and
correct list of all insurance policies of the Companies.

 

[The remainder of this page has been intentionally left blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, we have hereunto signed this Perfection Certificate as of
the date first written above.

 

 

ADIENT PLC

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

ADIENT GLOBAL HOLDINGS LTD.

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

[    ]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

[Each of the Guarantors]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

 

Schedule 1(a)

 

Legal Names, etc.

 

Legal Name

 

Type of
Entity

 

Registered
Organization/Company
(Yes/No)

 

Organizational
or Company
Number

 

Federal
Taxpayer
Identification
Number

 

Jurisdiction of
Formation or
Incorporation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule 1(b)

 

Prior Corporate, Organizational or Registered Names

 

Company/Subsidiary

 

Prior Name

 

Date of Change

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule 1(c)

 

Changes in Corporate Identity; Other Names

 

3. Company/Subsidiary

 

4. Corporate
Name
of Entity

 

5. Action

 

6. Date of
Action

 

7. Jurisdiction
of Formation
or
Incorporation

 

8. List of All
Other Names
Used on
Any Filings
with the
Internal
Revenue
Service
During
Past Five
Years

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule 2

 

Chief Executive Offices/ Registered Offices

 

Company/Subsidiary

 

Address

 

County(29)

 

State(30)

 

Country

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(29)  As applicable.

 

(30)  As applicable.

 

--------------------------------------------------------------------------------


 

Schedule 3

 

Transactions Other Than in the Ordinary Course of Business

 

Company/Subsidiary

 

Description of Transaction Including Parties Thereto

 

Date of Transaction

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule 4(a)

 

File Search Reports from UCC Filing Offices

 

Company/Subsidiary

 

Search Report dated

 

Prepared by

 

Jurisdiction

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

See attached.

 

--------------------------------------------------------------------------------


 

Schedule 4(b)

 

Register of Charges from UK Companies House

 

See attached.

 

--------------------------------------------------------------------------------


 

Schedule 5

 

Copy of Financing Statements To Be Filed

 

See attached.

 

--------------------------------------------------------------------------------


 

Schedule 6

 

Filings/Filing Offices

 

Type of Filing(31)

 

Entity

 

Applicable Collateral
Document
[Mortgage, Security
Agreement or Other]

 

Jurisdictions

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(31)                          UCC-1 financing statement, fixture filing,
mortgage, intellectual property filing or other necessary filing.

 

--------------------------------------------------------------------------------

 

Schedule 7(a)

 

Real Property

 

I.  Owned Real Property

 

Entity of
Record

 

Common
Name,
Address and
Tax Parcel

ID No(s)

 

Title Number
(if applicable)

 

Purpose/Use

 

Approximate
Square
Footage

 

Legal
Description
(if
Encumbered
by Mortgage
and/or
Fixture
Filing)

 

To be
Encumbered
by Mortgage
and Fixture
Filing

 

Option to
Purchase/
Right of First
Refusal

[ ]

 

[ ]
[COUNTY, STATE, ZIP CODE]
[Tax Parcel ID No(s)]

 

 

 

[ ]

 

[ ]

 

[See Schedule A to Mortgage and/or fixture filing encumbering this property.]

 

[YES/NO]

 

[YES/NO]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule 7(b)

 

Required Consents; Company Held Landlord’s/ Grantor’s Interests

 

I. Landlord’s / Grantor’s Consent Required

 

1. [LIST EACH LEASE OR OTHER INSTRUMENT WHERE LANDLORD’S / GRANTOR’S CONSENT IS
REQUIRED].

 

II. Leases, Subleases, Tenancies, Franchise Agreements, Licenses or Other
Occupancy Agreements Pursuant to which any Company holds Landlord’s / Grantor’s
Interest

 

1.                                      [LIST EACH LEASE OR OTHER INSTRUMENT
WHERE COMPANY HOLDS LANDLORD’S / GRANTOR’S INTEREST]

 

--------------------------------------------------------------------------------


 

Schedule 9

 

(a) Equity Interests of Companies and Subsidiaries

 

Current Legal
Entities Owned

 

Record Owner

 

Certificate No.

 

No. Shares/Interest

 

Percent Pledged

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(b) Other Equity Interests

 

9.

 

Current Legal
Entities Owned

 

Record Owner

 

Certificate No.

 

No. Shares/Interest

 

Percent Pledged

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10.

 

--------------------------------------------------------------------------------


 

Schedule 10

 

Instruments and Tangible Chattel Paper

 

1.                                      Promissory Notes:

 

Payee

 

Payor

 

Principal
Amount

 

Date of
Issuance

 

Interest Rate

 

Maturity
Date

 

Pledged
[Yes/No]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.                                      Chattel Paper:

 

Description

 

Pledged
[Yes/No]

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule 11(a)

 

Patents and Trademarks

 

UNITED STATES PATENTS:

 

Registrations:

 

OWNER

 

REGISTRATION
NUMBER

 

DESCRIPTION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Applications:

 

OWNER

 

APPLICATION
NUMBER

 

DESCRIPTION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OTHER PATENTS:

 

Registrations:

 

OWNER

 

REGISTRATION
NUMBER

 

COUNTRY/STATE

 

DESCRIPTION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Applications:

 

OWNER

 

APPLICATION
NUMBER

 

COUNTRY/STATE

 

DESCRIPTION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

UNITED STATES TRADEMARKS:

 

Registrations:

 

OWNER

 

REGISTRATION
NUMBER

 

TRADEMARK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Applications:

 

OWNER

 

APPLICATION
NUMBER

 

TRADEMARK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OTHER TRADEMARKS:

 

Registrations:

 

OWNER

 

REGISTRATION
NUMBER

 

COUNTRY/STATE

 

TRADEMARK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Applications:

 

OWNER

 

APPLICATION
NUMBER

 

COUNTRY/STATE

 

TRADEMARK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule 11(b)

 

Copyrights

 

UNITED STATES COPYRIGHTS

 

Registrations:

 

OWNER

 

TITLE

 

REGISTRATION NUMBER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Applications:

 

OWNER

 

APPLICATION NUMBER

 

 

 

 

 

 

 

 

 

 

OTHER COPYRIGHTS

 

Registrations:

 

OWNER

 

COUNTRY/STATE

 

TITLE

 

REGISTRATION NUMBER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Applications:

 

OWNER

 

COUNTRY/STATE

 

APPLICATION NUMBER

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule 11(c)

 

Intellectual Property Licenses

 

Patent Licenses:

 

LICENSEE

 

LICENSOR

 

COUNTRY/STATE

 

REGISTRATION/
APPLICATION
NUMBER

 

DESCRIPTION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Trademark Licenses

 

LICENSEE

 

LICENSOR

 

COUNTRY/STATE

 

REGISTRATION/
APPLICATION
NUMBER

 

TRADEMARK

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Copyright Licenses:

 

LICENSEE

 

LICENSOR

 

COUNTRY/STATE

 

REGISTRATION/
APPLICATION
NUMBER

 

DESCRIPTION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule 11(d)

 

Intellectual Property Filings

 

[See attached]

 

--------------------------------------------------------------------------------

 

Schedule 12

 

Commercial Tort Claims

 

Description

 

Pledged
[Yes/No]

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule 13

 

Insurance

 

J-1-1

--------------------------------------------------------------------------------


 

EXHIBIT J-1

 

UNITED STATES TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Treated As Partnerships For
U.S. Federal Income Tax Purposes)

 

Reference is made to the Credit Agreement, dated as of
[                              ], 2016 (as the same may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Adient Global Holdings Ltd, a public company
organized under the Companies (Jersey) Law 1991, the other Borrowers from time
to time party thereto, the lenders party thereto from time to time (the
“Lenders”), the Issuing Banks party thereto from time to time, and JPMorgan
Chase Bank, N.A., as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”) and Collateral Agent.  Capitalized terms used but not
otherwise defined herein shall have the meanings assigned to them in the Credit
Agreement.

 

Pursuant to the provisions of Section 2.17(f)(ii)(A) of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record and beneficial
owner of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect
of which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of any of the Borrowers within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a “controlled foreign
corporation” related to any of the Borrowers as described in
Section 881(c)(3)(C) of the Code, and (v) no payments in connection with any
Loan Document are effectively connected with the undersigned’s conduct of a U.S.
trade or business.

 

The undersigned has furnished the Administrative Agent and the Borrower
Representative with a certificate of its non-U.S. person status on IRS
Form W-8BEN or W-8BEN-E, as applicable.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower Representative
and the Administrative Agent in writing and (2) the undersigned shall furnish
the Borrower Representative and the Administrative Agent a properly completed
and currently effective certificate in either the calendar year in which payment
is to be made by the Borrower Representative or the Administrative Agent to the
undersigned, or in either of the two calendar years preceding each such payment.

 

[Signature Page Follows]

 

J-1-1

--------------------------------------------------------------------------------


 

 

[Foreign Lender]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

[Address]

 

Dated:                                 , 20[  ]

 

J-1-2

--------------------------------------------------------------------------------


 

EXHIBIT J-2

 

UNITED STATES TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Treated As Partnerships For
U.S. Federal Income Tax Purposes)

 

Reference is made to the Credit Agreement, dated as of [           ], 2016 (as
the same may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Adient
Global Holdings Ltd, a public company organized under the Companies (Jersey) Law
1991, the other Borrowers from time to time party thereto, the lenders party
thereto from time to time (the “Lenders”), the Issuing Banks party thereto from
time to time, and JPMorgan Chase Bank, N.A., as administrative agent for the
Lenders (in such capacity, the “Administrative Agent”) and Collateral Agent.
Capitalized terms used but not otherwise defined herein shall have the meanings
assigned to them in the Credit Agreement.

 

Pursuant to the provisions of Section 2.17(f)(ii)(A) of the Credit Agreement,
the undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to the
Credit Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a “bank” extending credit pursuant to
a loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of any of the
Borrowers within the meaning of Section 871(h)(3)(B) of the Code, (v) none of
its direct or indirect partners/members is a “controlled foreign corporation”
related to any of the Borrowers as described in Section 881(c)(3)(C) of the
Code, and (vi) no payments in connection with any Loan Document are effectively
connected with the undersigned’s or its direct or indirect partners/members’
conduct of a U.S. trade or business.

 

The undersigned has furnished the Administrative Agent and the Borrower
Representative with IRS Form W-8IMY accompanied by one of the following forms
from each of its partners/members claiming the portfolio interest exemption:
(i) an IRS Form W-8BEN or W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower Representative and the Administrative Agent in
writing and (2) the undersigned shall have at all times furnished the Borrower
Representative and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding each such payment.

 

[Signature Page Follows]

 

J-2-1

--------------------------------------------------------------------------------


 

 

[Foreign Lender]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

[Address]

 

Dated:                                 , 20[  ]

 

J-2-2

--------------------------------------------------------------------------------


 

EXHIBIT J-3

 

UNITED STATES TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Treated As Partnerships For
U.S. Federal Income Tax Purposes)

 

Reference is made to the Credit Agreement, dated as of [             ], 2016 (as
the same may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Adient
Global Holdings Ltd, a public company organized under the Companies (Jersey) Law
1991, the other Borrowers from time to time party thereto, the lenders party
thereto from time to time (the “Lenders”), the Issuing Banks party thereto from
time to time, and JPMorgan Chase Bank, N.A., as administrative agent for the
Lenders (in such capacity, the “Administrative Agent”) and Collateral Agent.
Capitalized terms used but not otherwise defined herein shall have the meanings
assigned to them in the Credit Agreement.

 

Pursuant to the provisions of Section 2.17(f)(ii)(A) and Section 9.04(c) of the
Credit Agreement, the undersigned hereby certifies that (i) it is the sole
record and beneficial owner of the participation in respect of which it is
providing this certificate, (ii) it is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder of
any of the Borrowers within the meaning of Section 871(h)(3)(B) of the Code,
(iv) it is not a “controlled foreign corporation” related to any of the
Borrowers as described in Section 881(c)(3)(C) of the Code, and (v) no payments
in connection with any Loan Document are effectively connected with the
undersigned’s conduct of a U.S. trade or business.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on IRS Form W-8BEN or W-8BEN-E, as applicable.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding each such payment.

 

[Signature Page Follows]

 

J-3-1

--------------------------------------------------------------------------------


 

 

[Foreign Participant]

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

[Address]

 

Dated:                                 , 20[  ]

 

J-3-2

--------------------------------------------------------------------------------


 

EXHIBIT J-4

 

UNITED STATES TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Treated As Partnerships For
U.S. Federal Income Tax Purposes)

 

Reference is made to the Credit Agreement, dated as of [               ], 2016
(as the same may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Adient
Global Holdings Ltd, a public company organized under the Companies (Jersey) Law
1991, the other Borrowers from time to time party thereto, the lenders party
thereto from time to time (the “Lenders”), the Issuing Banks party thereto from
time to time, and JPMorgan Chase Bank, N.A., as administrative agent for the
Lenders (in such capacity, the “Administrative Agent”) and Collateral Agent.
Capitalized terms used but not otherwise defined herein shall have the meanings
assigned to them in the Credit Agreement.

 

Pursuant to the provisions of Section 2.17(f)(ii)(A) and 9.04(c) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record owner
of the participation in respect of which it is providing this certificate,
(ii) its direct or indirect partners/members are the sole beneficial owners of
such participation, (iii) with respect to the extension of credit pursuant to
the Credit Agreement or any other Loan Document, neither the undersigned nor any
of its direct or indirect partners/members is a “bank” extending credit pursuant
to a loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of any of the
Borrowers within the meaning of Section 871(h)(3)(B) of the Code, (v) none of
its direct or indirect partners/members is a “controlled foreign corporation”
related to any of the Borrowers as described in Section 881(c)(3)(C) of the
Code, and (vi) no payments in connection with the Loan Document are effectively
connected with the undersigned’s or its direct or indirect partners/members’
conduct of a U.S. trade or business.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members
claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E,
as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or
W-8BEN-E, as applicable, from each of such partner’s/member’s beneficial owners
that is claiming the portfolio interest exemption.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding each such payment.

 

[Signature Page Follows]

 

J-4-1

--------------------------------------------------------------------------------


 

 

[Foreign Participant]

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

[Address]

 

Dated:                                 , 20[  ]

 

J-1-2

--------------------------------------------------------------------------------

 

EXHIBIT K

 

[Reserved]

 

K-1

--------------------------------------------------------------------------------


 

EXHIBIT L

 

FORM OF

 

U.S. COLLATERAL AGREEMENT

 

[See attached]

 

--------------------------------------------------------------------------------


 

EXHIBIT L

 

[FORM OF]

 

U.S. COLLATERAL AGREEMENT

 

dated and effective as of

 

[  ], 2016

 

among

 

ADIENT GLOBAL HOLDINGS LTD.,
as the Initial Borrower,

 

ADIENT US LLC,

as the Subsidiary Borrower,

 

each other Loan Party
party hereto

 

and

 

JPMORGAN CHASE BANK, N.A.,
as Collateral Agent

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

ARTICLE I

 

 

 

Definitions

 

 

 

 

SECTION 1.1.

Credit Agreement

1

SECTION 1.2.

Other Defined Terms

1

 

 

ARTICLE II

 

 

 

Pledge of Securities

 

 

 

 

SECTION 2.1.

Pledge

5

SECTION 2.2.

Delivery of the Pledged Collateral

7

SECTION 2.3.

Representations, Warranties and Covenants

8

SECTION 2.4.

Certification of Limited Liability Company and Limited Partnership Interests

9

SECTION 2.5.

Registration in Nominee Name; Denominations

10

SECTION 2.6.

Voting Rights; Dividends and Interest, Etc.

10

 

 

ARTICLE III

 

 

 

Security Interests in Other Personal Property

 

 

 

 

SECTION 3.1.

Security Interest

12

SECTION 3.2.

Representations and Warranties

13

SECTION 3.3.

Covenants

16

SECTION 3.4.

Other Actions

18

SECTION 3.5.

Covenants Regarding Patent, Trademark and Copyright Collateral

19

 

 

ARTICLE IV

 

 

 

Remedies

 

 

 

 

SECTION 4.1.

Remedies Upon Default

20

SECTION 4.2.

Application of Proceeds

22

SECTION 4.3.

Securities Act, Etc.

23

SECTION 4.4.

Collection of Receivables Assets

23

SECTION 4.5.

Special Collateral Account

24

SECTION 4.6.

Pledgors’ Obligations Upon Event of Default

24

 

i

--------------------------------------------------------------------------------


 

 

 

Page

 

 

ARTICLE V

 

 

 

Miscellaneous

 

 

 

 

SECTION 5.1.

Notices

24

SECTION 5.2.

Security Interest Absolute

25

SECTION 5.3.

Limitation By Law

25

SECTION 5.4.

Binding Effect; Several Agreements

25

SECTION 5.5.

Successors and Assigns

25

SECTION 5.6.

Collateral Agent’s Fees and Expenses; Indemnification

26

SECTION 5.7.

Collateral Agent Appointed Attorney-in-Fact

26

SECTION 5.8.

Governing Law

27

SECTION 5.9.

Waivers; Amendment

27

SECTION 5.10.

WAIVER OF JURY TRIAL

28

SECTION 5.11.

Severability

28

SECTION 5.12.

Counterparts

28

SECTION 5.13.

Headings

29

SECTION 5.14.

Jurisdiction; Consent to Service of Process

29

SECTION 5.15.

Termination or Release

29

SECTION 5.16.

Additional Subsidiaries

30

SECTION 5.17.

General Authority of the Collateral Agent

31

SECTION 5.18.

Subject to Intercreditor Agreements; Conflicts

31

SECTION 5.19.

[Reserved]

32

SECTION 5.20.

Person Serving as Collateral Agent

32

SECTION 5.21.

Survival of Agreement

32

SECTION 5.22.

Secured Cash Management Agreements, Secured Hedge Agreements and Supply Chain
Financings

34

 

ii

--------------------------------------------------------------------------------


 

Schedules

 

 

 

Schedule I

Loan Parties

Schedule II

Pledged Stock; Pledged Debt

Schedule III

Intellectual Property

Schedule IV

Commercial Tort Claims

 

 

Exhibits

 

 

 

Exhibit I

Form of Supplement to the U.S. Collateral Agreement

Exhibit II

Form of Notice of Grant of Security Interest in Intellectual Property

 

iii

--------------------------------------------------------------------------------

 

U.S. COLLATERAL AGREEMENT dated and effective as of [  ], 2016, (this
“Agreement”), is among ADIENT GLOBAL HOLDINGS LTD., a public company organized
under the Companies (Jersey) Law 1991 (the “Initial Borrower”), ADIENT US LLC, a
Michigan limited liability company (the “Subsidiary Borrower” and together with
the Initial Borrower, the “Borrowers”), each other Pledgor (as defined below)
from time to time party hereto and JPMorgan Chase Bank, N.A., as collateral
agent for the Secured Parties referred to herein (together with its successors
and assigns in such capacity, the “Collateral Agent”).

 

PRELIMINARY STATEMENT

 

Reference is made to the Credit Agreement, dated as of July [  ], 2016 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Initial Borrower, the Lenders party thereto from
time to time, the Issuing Banks party thereto from time to time, JPMorgan Chase
Bank, N.A., as Administrative Agent and Collateral Agent, and the other parties
party thereto.

 

The Lenders and the Issuing Banks have agreed to extend credit to the Borrowers
subject to the terms and conditions set forth in the Credit Agreement. The
obligations of the Lenders and the Issuing Banks to extend such credit from time
to time are conditioned upon, among other things, the execution and delivery of
this Agreement on or prior to the Spinoff Date.  The Borrowers and the Loan
Parties, as affiliates of the Borrowers, will derive substantial benefits from
the extension of credit to the Borrowers pursuant to the Credit Agreement.  The
Borrowers and the Loan Parties are willing to execute and deliver this Agreement
in order to induce the Lenders and the Issuing Banks to extend such credit under
the Credit Agreement.

 

Therefore, to induce the Lenders and the Issuing Banks to make their respective
extensions of credit under the Credit Agreement from time to time, the parties
hereto agree as follows:

 

1.

 

Definitions

 

2.                                   Credit Agreement.

 

3.             Capitalized terms used in this Agreement and not otherwise
defined herein have the respective meanings assigned thereto in the Credit
Agreement.  All terms defined in the Uniform Commercial Code (as defined herein)
and not defined in this Agreement or the Credit Agreement have the meanings
specified therein.  The term “instrument” shall have the meaning specified in
the Uniform Commercial Code.

 

4.             The rules of construction specified in Section 1.02 of the Credit
Agreement also apply to this Agreement.

 

5.                                   Other Defined Terms.  As used in this
Agreement, the following terms have the meanings specified below:

 

--------------------------------------------------------------------------------


 

“Account Debtor” means any person who is or who may become obligated to any U.S.
Pledgor under, with respect to or on account of an Account, Chattel Paper or
General Intangibles.

 

“Agreement” has the meaning assigned to such term in the introductory paragraph
of this agreement, as amended, restated, supplemented or otherwise modified from
time to time.

 

“Article 9 Collateral” has the meaning assigned to such term in Section 3.1.

 

“Collateral” means Article 9 Collateral, Pledged Collateral and U.S. Pledged
Collateral.  For the avoidance of doubt, the term Collateral does not include
any Excluded Property or Excluded Securities.

 

“Collateral Agent” has the meaning assigned to such term in the introductory
paragraph of this Agreement.

 

“Copyright License” means any written agreement, now or hereafter in effect,
granting any right to any U.S. Pledgor under any Copyright now or hereafter
owned by any third party, and all rights of any U.S. Pledgor under any such
agreement (including any such rights that such U.S. Pledgor has the right to
license).

 

“Copyrights” means all of the following now directly owned or hereafter directly
acquired by any U.S. Pledgor: (a) all copyright rights in any work subject to
the copyright laws of the United States or any other country, whether as author,
assignee, transferee or otherwise; (b) all registrations and applications for
registration of any such Copyright in the United States or any other country,
including registrations, supplemental registrations and pending applications for
registration in the United States Copyright Office and the right to obtain all
renewals thereof, including those listed on Schedule III; (c) all claims for,
and rights to sue for, past or future infringements of any of the foregoing; and
(d) all income, royalties, damages and payments now or hereafter due and payable
with respect to any of the foregoing, including damages and payments for past or
future infringement thereof.

 

“Credit Agreement” has the meaning assigned to such term in the preliminary
statement of this Agreement.

 

“Equity Interests” of any person means any and all shares, interests, rights to
purchase or otherwise acquire, warrants, options, participations or other
equivalents of or interests in (however designated) equity or ownership of such
person, including any preferred stock, any limited or general partnership
interest and any limited liability company membership interest, and any
securities or other rights or interests convertible into or exchangeable for any
of the foregoing.

 

“Federal Securities Laws” has the meaning assigned to such term in Section 4.3.

 

“Foreign Pledgor” means each Pledgor that is incorporated or organized under the
laws of any jurisdiction other than the United States of America, any state
thereof or the District of Columbia.

 

2

--------------------------------------------------------------------------------


 

“General Intangibles” means all “general intangibles” as defined in the Uniform
Commercial Code, including all choses in action and causes of action and all
other intangible personal property of any U.S. Pledgor of every kind and nature
(other than Accounts) now owned or hereafter acquired by any U.S. Pledgor,
including corporate or other business records, indemnification claims, contract
rights (including rights under leases, whether entered into as lessor or lessee,
swap agreements and other agreements), Intellectual Property, goodwill,
registrations, franchises, tax refund claims and any guarantee, claim, security
interest or other security held by or granted to any U.S. Pledgor to secure
payment by an Account Debtor of any of the Accounts.

 

“Governmental Authority” means any federal, state, local or foreign court or
governmental agency, authority, instrumentality or regulatory or legislative
body.

 

“Intellectual Property” means all intellectual property of every kind and nature
of any U.S. Pledgor, whether now owned or hereafter acquired by any U.S.
Pledgor, including, inventions, designs, Patents, Copyrights, Trademarks, Patent
Licenses, Copyright Licenses, Trademark Licenses, trade secrets, domain names,
confidential or proprietary technical and business information, know-how,
show-how or other data or information and all related documentation.

 

“Intellectual Property Collateral” has the meaning assigned to such term in
Section 3.2.

 

“IP Agreements” means all material Copyright Licenses, Patent Licenses and
Trademark Licenses, including, without limitation, the agreements set forth on
Schedule III hereto.

 

“Notices of Grant of Security Interest in Intellectual Property” means the
notices of grant of security interest substantially in the form attached hereto
as Exhibit II or such other form as shall be reasonably acceptable to the
Collateral Agent.

 

“Patent License” means any written agreement, now or hereafter in effect,
granting to any U.S. Pledgor any right to make, use or sell any invention
covered by a Patent, now or hereafter owned by any third party (including any
such rights that such U.S. Pledgor has the right to license).

 

“Patents” means all of the following now directly owned or hereafter directly
acquired by any U.S. Pledgor: (a) all letters patent of the United States or the
equivalent thereof in any other country or jurisdiction, including those listed
on Schedule III, and all applications for letters patent of the United States or
the equivalent thereof in any other country or jurisdiction, including those
listed on Schedule III; (b) all provisionals, reissues, extensions,
continuations, divisions, continuations-in-part, reexaminations or revisions
thereof, and the inventions disclosed or claimed therein, including the right to
make, use, import and/or sell the inventions disclosed or claimed therein;
(c) all claims for, and rights to sue for, past or future infringements of any
of the foregoing and (d) all income, royalties, damages and payments now or
hereafter due and payable with respect to any of the foregoing, including
damages and payments for past or future infringement thereof.

 

3

--------------------------------------------------------------------------------


 

“Permitted Liens” means Liens that are permitted pursuant to Section 6.02 of the
Credit Agreement.

 

“Pledged Collateral” has the meaning assigned to such term in Section 2.1.

 

“Pledged Debt” has the meaning assigned to such term in Section 2.1

 

“Pledged Securities” means any promissory notes, stock certificates or other
certificated securities now or hereafter included in the Pledged Collateral,
including all certificates, instruments or other documents representing or
evidencing any Pledged Collateral.

 

“Pledged Stock” has the meaning assigned to such term in Section 2.1.

 

“Pledgor” means each Loan Party set forth on Schedule I and any other Loan Party
that becomes a party hereto pursuant to Section 5.16.  Notwithstanding anything
to the contrary set forth herein, any entity that ceases to be a Loan Party in
accordance with the terms of Section 9.18 of the Credit Agreement shall
automatically cease to be a Pledgor.

 

“Proceeds” means all “Proceeds” as defined in the Uniform Commercial Code,
including all proceeds of, and all other profits, products, rents or receipts,
in whatever form, arising from the collection, sale, lease, exchange,
assignment, licensing or other disposition of, or other realization upon, any
Collateral, including all claims of the relevant Pledgor against third parties
for loss of, damage to or destruction of, or for proceeds payable under, or
unearned premiums with respect to, policies of insurance in respect of, any
Collateral, and any condemnation or requisition payments with respect to any
Collateral.

 

“Security Interest” has the meaning assigned to such term in Section 3.1.

 

“Trademark License” means any written agreement, now or hereafter in effect,
granting to any U.S. Pledgor any right to use any Trademark now or hereafter
owned by any third party (including any such rights that such U.S. Pledgor has
the right to license).

 

“Trademarks” means all of the following now directly owned or hereafter directly
acquired by any U.S. Pledgor: (a) all trademarks, service marks, corporate
names, company names, business names, fictitious business names, trade styles,
trade dress, logos, other source or business identifiers, designs and general
intangibles of like nature, now existing or hereafter adopted or acquired, all
registrations thereof (if any), and all registration and recording applications
filed in connection therewith, including registrations and registration
applications in the United States Patent and Trademark Office or any similar
offices in any State of the United States or any other country or any political
subdivision thereof, and all renewals thereof, including those listed on
Schedule III; (b) all goodwill associated with or symbolized by the foregoing;
(c) all claims for, and rights to sue for, past or future infringements,
dilutions or other violations of any of the foregoing and (d) all income,
royalties, damages and payments now or hereafter due and payable with respect to
any of the foregoing, including damages and payments for past or future
infringement, dilutions or other violations thereof.”U.S. Equity Interests” has
the meaning assigned to such term in Section 2.1.

 

“U.S. Pledged Collateral” has the meaning assigned to such term in Section 2.1.

 

4

--------------------------------------------------------------------------------


 

“U.S. Pledged Securities” means any stock certificates or other certificated
securities now or hereafter included in the U.S. Pledged Collateral, including
all certificates, instruments or other documents representing or evidencing any
U.S. Pledged Collateral.

 

“U.S. Pledged Stock” has the meaning assigned to such term in Section 2.1.

 

“U.S. Pledgor” means each Pledgor other than a Foreign Pledgor.

 

6.

 

Pledge of Securities

 

7.                                   Pledge.  As security for the payment or
performance when due (whether at the stated maturity, by acceleration or
otherwise), as the case may be, in full of the Obligations, each U.S. Pledgor
hereby assigns and pledges to the Collateral Agent, its successors and permitted
assigns, for the benefit of the Secured Parties, and hereby grants to the
Collateral Agent, its successors and permitted assigns, for the benefit of the
Secured Parties, a security interest in all of such U.S. Pledgor’s right, title
and interest in, to and under (whether now owned or hereafter acquired):

 

8.             all Equity Interests directly owned by it (including those listed
on Schedule II) and any other Equity Interests obtained in the future by such
U.S. Pledgor and any certificates representing all such Equity Interests (any
such Equity Interests, the “Pledged Stock”); provided that the Pledged Stock
shall not include any Excluded Securities or Excluded Property;

 

9.             (i) the debt obligations owed to such U.S. Pledgor listed
opposite the name of such U.S. Pledgor on Schedule II, (ii) all other debt
obligations existing on the Spinoff Date or in the future issued to such
Pledgor, and (iii) the certificates, promissory notes and any other instruments,
if any, evidencing such debt obligations (the property described in clauses
(b)(i), (ii) and (iii) above, the “Pledged Debt”); provided that the Pledged
Debt shall not include any Excluded Securities or Excluded Property;

 

10.          subject to Section 2.6, all payments of principal or interest,
dividends, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of, in exchange for or upon the
conversion of, and all other Proceeds received in respect of the Pledged Stock
and the Pledged Debt;

 

11.          subject to Section 2.6, all rights and privileges of such U.S.
Pledgor with respect to the Pledged Stock, Pledged Debt and other property
referred to in clause (c) above; and

 

12.          all Proceeds of any of the foregoing (the Pledged Stock, Pledged
Debt and other property referred to in this clause (e) and in clauses
(c) through (d) above being collectively referred to as the “Pledged
Collateral”); provided that the Pledged Collateral shall not include any
Excluded Securities or Excluded Property;

 

5

--------------------------------------------------------------------------------


 

TO HAVE AND TO HOLD, the Pledged Collateral together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent, its successors and permitted assigns, for the benefit
of the Secured Parties, forever; subject, however, to the terms, covenants and
conditions hereinafter set forth.

 

As security for the payment or performance when due (whether at the stated
maturity, by acceleration or otherwise), as the case may be, in full of the
Obligations, each Foreign Pledgor hereby assigns and pledges to the Collateral
Agent, its successors and permitted assigns, for the benefit of the Secured
Parties, and hereby grants to the Collateral Agent, its successors and permitted
assigns, for the benefit of the Secured Parties, a security interest in all of
such Foreign Pledgor’s right, title and interest in, to and under (whether now
owned or hereafter acquired):

 

(a)           all Equity Interests directly owned by it (including those listed
on Schedule II) of any Person organized under the laws of the United States, any
state thereof or the District of Columbia (Equity Interests in any such Person,
the “U.S. Equity Interests”) and any other U.S. Equity Interests obtained in the
future by such Foreign Pledgor and any certificates representing all such U.S.
Equity Interests (any such U.S. Equity Interests, the “U.S. Pledged Stock”);
provided that the U.S. Pledged Stock shall not include any Excluded Securities
or Excluded Property; and

 

(b)           subject to Section 2.6, all payments of dividends, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of, in exchange for or upon the conversion of,
and all other Proceeds received in respect of the U.S. Pledged Stock, except to
the extent the foregoing is subject to a valid, perfected (or equivalent under
applicable foreign law) and enforceable security interest in favor of the
Collateral Agent for the benefit of the Secured Parties to secure the
Obligations pursuant to a Security Document governed by the laws of the
jurisdiction of incorporation of the applicable Foreign Pledgor, which Security
Document shall govern in the event of a conflict with respect to such U.S.
Pledged Collateral of such Foreign Pledgor described in this clause (b);

 

(c)           subject to Section 2.6, all rights and privileges of such Foreign
Pledgor with respect to the U.S. Pledged Stock and other property referred to in
clause (b) above;

 

13.         all Proceeds of any of the foregoing, except to the extent such
Proceeds are subject to a valid, perfected (or equivalent under applicable
foreign law) and enforceable security interest in favor of the Collateral Agent
for the benefit of the Secured Parties to secure the Obligations pursuant to a
Security Document governed by the laws of the jurisdiction of incorporation of
the applicable Foreign Pledgor, which Security Document shall govern in the
event of a conflict with respect to such Proceeds with respect to such Foreign
Pledgors described in this clause (d) (the U.S. Pledged Stock, and other
property referred to in this clause (d) and in clauses (b) and (c) above being
collectively referred to as the “U.S. Pledged Collateral”); provided that the
U.S. Pledged Collateral shall not include any Excluded Securities or Excluded
Property;

 

TO HAVE AND TO HOLD, the U.S. Pledged Collateral together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the

 

6

--------------------------------------------------------------------------------


 

Collateral Agent, its successors and permitted assigns, for the benefit of the
Secured Parties, forever; subject, however, to the terms, covenants and
conditions hereinafter set forth.

 

14.                                 Delivery of the Pledged Collateral.

 

15.          Each U.S. Pledgor agrees promptly to deliver or cause to be
delivered to the Collateral Agent, for the benefit of the Secured Parties, any
and all certificates or other instruments (if any) representing any Pledged
Securities, to the extent such Pledged Securities are either (i) Pledged Stock
or (ii) in the case of promissory notes or other instruments evidencing Pledged
Debt, are required to be delivered pursuant to paragraph (b) of this
Section 2.2.  Each Foreign Pledgor agrees promptly to deliver or cause to be
delivered to the Collateral Agent, for the benefit of the Secured Parties, any
and all certificates or other instruments (if any) representing any U.S. Pledged
Securities, to the extent such U.S. Pledged Securities are U.S. Pledged Stock.

 

16.          To the extent any Indebtedness for borrowed money constituting
Pledged Collateral owed to any U.S. Pledgor (other than intercompany
Indebtedness owed to such U.S. Pledgor by another U.S. Pledgor or other Loan
Party that has pledged substantially all of its assets to the Collateral Agent
for the benefit of the Secured Parties pursuant to a Security Document governed
by the Specified Foreign Laws) is evidenced by a duly executed promissory note
in an individual principal amount in excess of $5,000,000, such U.S. Pledgor
shall promptly cause such promissory note to be pledged and delivered to the
Collateral Agent, for the benefit of the Secured Parties, pursuant to the terms
hereof (except to the extent that delivery of such promissory note would violate
applicable law). To the extent any such promissory note is a demand note, each
U.S. Pledgor party thereto agrees, if requested by the Collateral Agent, to
immediately demand payment thereunder upon the occurrence and during the
continuance of an Event of Default specified under Section 7.01(b), (c), (h) or
(i) of the Credit Agreement, unless such demand would not be commercially
reasonable or would otherwise expose U.S. Pledgor to liability to the maker of
such promissory note.

 

17.          Upon delivery to the Collateral Agent, (i) any Pledged Securities
or U.S. Pledged Securities, as applicable, required to be delivered pursuant to
the foregoing paragraphs (a) and (b) of this Section 2.2 shall be accompanied by
stock powers or allonges, as applicable, duly executed in blank or other
instruments of transfer reasonably satisfactory to the Collateral Agent, and by
such other instruments and documents as the Collateral Agent may reasonably
request and (ii) all other property comprising part of the Pledged Collateral or
U.S. Pledged Collateral, as applicable, delivered pursuant to the terms of this
Agreement shall be accompanied to the extent necessary to perfect the security
interest in or allow realization on the Pledged Collateral or U.S. Pledged
Collateral, as applicable, by proper instruments of assignment duly executed by
the applicable Pledgor and such other instruments or documents (including issuer
acknowledgments in respect of uncertificated securities that are created
pursuant to Section 2.4(b)) as the Collateral Agent may reasonably request. 
Each delivery of Pledged Securities or U.S. Pledged Securities, as applicable,
shall be accompanied by a schedule describing the securities, which schedule
shall be deemed to be attached hereto as Schedule II (or a supplement to
Schedule II, as applicable) and made a part hereof; provided that failure to
attach any such schedule hereto shall not affect the validity of such pledge of
such Pledged Securities or U.S.

 

7

--------------------------------------------------------------------------------


 

Pledged Securities, as applicable.  Each schedule so delivered shall supplement
any prior schedules so delivered.

 

18.                                 Representations, Warranties and Covenants. 
Each Pledgor, as applicable represents, warrants and covenants to and with the
Collateral Agent, for the benefit of the Secured Parties, that:

 

19.    Schedule II correctly sets forth (or, with respect to any Pledged Stock
or U.S. Pledged Stock, as applicable, issued by an issuer that is not a
subsidiary of Parent, correctly sets forth, to the knowledge of the relevant
Pledgor), as of the Spinoff Date, the percentage of the issued and outstanding
units of each class of the Equity Interests of the issuer thereof represented by
the Pledged Stock or U.S. Pledged Stock, as applicable, and includes (i) all
Equity Interests pledged hereunder and (ii) Pledged Debt pledged hereunder and
in an individual principal amount in excess of $5,000,000;

 

20.    the Pledged Stock, U.S. Pledged Stock and Pledged Debt (with respect to
any Pledged Stock, U.S. Pledged Stock or Pledged Debt issued by an issuer that
is not a subsidiary of Parent, to the knowledge of the relevant Pledgor), as of
the Spinoff Date, (x) have been duly and validly authorized and issued by the
issuers thereof and (y) (i) in the case of Pledged Stock and U.S. Pledged Stock,
are fully paid and, with respect to Equity Interests constituting capital stock
of a corporation, nonassessable and (ii) in the case of Pledged Debt, are legal,
valid and binding obligations of the issuers thereof, subject to the effects of
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights generally, general
equitable principles (whether considered in a proceeding at law or in equity)
and any implied covenant of good faith and fair dealing;

 

21.    except for the security interests granted hereunder (and other security
interests not prohibited by the Loan Documents), each Pledgor (i) is and,
subject to any transfers not in violation of the Credit Agreement, will continue
to be the direct owner, beneficially and of record, of the Pledged Securities
and U.S. Pledged Securities, as applicable, indicated on Schedule II (as may be
supplemented from time to time pursuant to Section 2.2(c)) as owned by such
Pledgor, (ii) holds the same free and clear of all Liens, other than Permitted
Liens, (iii) will make no assignment, pledge, hypothecation or transfer of, or
create or permit to exist any security interest in or other Lien on, the Pledged
Collateral or U.S. Pledged Collateral, as applicable, other than pursuant to a
transaction not prohibited by the Credit Agreement and other than Permitted
Liens and (iv) subject to the rights of such Pledgor under the Loan Documents to
Dispose of Pledged Collateral or U.S. Pledged Collateral, as applicable, will
use commercially reasonable efforts to defend its title or interest thereto or
therein against any and all Liens (other than Permitted Liens), however arising,
of all persons;

 

22.    other than as set forth in the Credit Agreement, and except for
restrictions and limitations imposed by the Loan Documents or securities laws
generally or otherwise not prohibited by the Credit Agreement, the Pledged Stock
and U.S. Pledged Stock (other than partnership interests), is and will continue
to be freely transferable and assignable, and none of the Pledged Stock or U.S.
Pledged Stock, is or will be subject to any option,

 

8

--------------------------------------------------------------------------------


 

right of first refusal, shareholders agreement, charter, by-law, memorandum of
association or articles of association provisions or contractual restriction of
any nature that might prohibit, impair, delay or otherwise affect the pledge of
such Pledged Stock or U.S. Pledged Stock hereunder, the Disposition thereof
pursuant hereto or the exercise by the Collateral Agent of rights and remedies
hereunder other than under applicable Requirements of Law;

 

23.    each Pledgor has the power and authority to pledge the Pledged Collateral
and U.S. Pledged Collateral, pledged by it hereunder in the manner hereby done
or contemplated;

 

24.    other than as set forth in the Credit Agreement, as of the Spinoff Date,
no consent or approval of any Governmental Authority, any securities exchange or
any other person was or is necessary to the validity of the pledge effected
hereby other than such as have been obtained and are in full force and effect;

 

25.    by virtue of the execution and delivery by the respective Pledgors of
this Agreement or any supplement hereto, when any Pledged Securities or U.S.
Pledged Securities, as applicable, are delivered to the Collateral Agent, for
the benefit of the Secured Parties, in accordance with this Agreement (to the
extent required hereunder) and financing statements naming the Collateral Agent
as the secured party described in Section 3.2 are filed in the appropriate
filing office, the Collateral Agent will obtain, for the benefit of the Secured
Parties, a legal, valid and perfected lien upon and security interest in the
Pledged Collateral or U.S. Pledged Collateral, as applicable, under the Uniform
Commercial Code or its equivalent in any applicable jurisdiction, subject only
to Permitted Liens; and

 

26.    each Pledgor that is an issuer of the Pledged Collateral or U.S. Pledged
Collateral, as applicable, confirms that it has received notice of the security
interest granted hereunder and consents to such security interest and, subject
to the terms of any applicable Intercreditor Agreement, agrees to transfer
record ownership of the securities issued by it in connection with any request
by the Collateral Agent if an Event of Default has occurred and is continuing.

 

27.                                 Certification of Limited Liability Company
and Limited Partnership Interests.

 

28.          As of the Spinoff Date, except as set forth on Schedule II, the
Equity Interests in limited liability companies and limited partnerships that
are pledged by the Pledgors hereunder and do not have a certificate described on
Schedule II do not constitute a security under Section 8-103 of the Uniform
Commercial Code or the corresponding code or statute of any other applicable
jurisdiction.

 

29.          The Pledgors shall at no time elect to treat any interest in any
limited liability company or limited partnership Controlled by a Pledgor and
pledged hereunder as a “security” within the meaning of Article 8 of the Uniform
Commercial Code or its equivalent in any jurisdiction or issue any certificate
representing such interest, unless promptly thereafter

 

9

--------------------------------------------------------------------------------


 

(and in any event within 30 days or such longer period as the Collateral Agent
may permit in its sole discretion) the applicable Pledgor provides notification
to the Collateral Agent of such election and delivers, as applicable, any such
certificate to the Collateral Agent pursuant to the terms hereof.

 

30.                                 Registration in Nominee Name;
Denominations.  Subject to any applicable Intercreditor Agreement, the
Collateral Agent, on behalf of the Secured Parties, shall have the right (in its
sole and absolute discretion) to hold the Pledged Securities and U.S. Pledged
Securities in the name of the applicable Pledgor, endorsed or assigned in blank
or in favor of the Collateral Agent or, if an Event of Default shall have
occurred and be continuing, in its own name as pledgee or the name of its
nominee (as pledgee or as sub-agent).  If an Event of Default shall have
occurred and be continuing, each Pledgor will promptly give to the Collateral
Agent copies of any notices or other communications received by it with respect
to Pledged Securities or U.S. Pledged Securities, as applicable, registered in
the name of such Pledgor.  If an Event of Default shall have occurred and be
continuing, the Collateral Agent shall have the right to exchange the
certificates representing Pledged Securities or U.S. Pledged Securities, as
applicable held by it for certificates of smaller or larger denominations for
any purpose consistent with this Agreement, subject to any applicable
Intercreditor Agreement.  Subject to any applicable Intercreditor Agreement,
each Pledgor shall cause any Subsidiary that is not a party to this Agreement to
comply with a request by the Collateral Agent, pursuant to this Section 2.5, to
exchange certificates representing Pledged Securities or U.S. Pledged
Securities, as applicable, of such Subsidiary for certificates of smaller or
larger denominations.

 

31.                                 Voting Rights; Dividends and Interest, Etc.

 

32.          Unless and until an Event of Default shall have occurred and be
continuing and the Collateral Agent shall have given written notice to the
relevant Pledgors of the Collateral Agent’s intention to exercise its rights
hereunder:

 

33.    Each Pledgor shall be entitled to exercise any and all voting and/or
other consensual rights and powers inuring to an owner of Pledged Collateral or
U.S. Pledged Collateral, as applicable, or any part thereof for any purpose not
prohibited by the terms of this Agreement or the Loan Documents; provided that,
except as not prohibited by the Credit Agreement, such rights and powers shall
not be exercised in any manner that would materially and adversely affect the
rights and remedies of any of the Collateral Agent or any other Secured Parties
under this Agreement or any Loan Document or the ability of the Secured Parties
to exercise the same.

 

34.    The Collateral Agent shall promptly execute and deliver to each Pledgor,
or cause to be executed and delivered to such Pledgor, all such proxies, powers
of attorney and other instruments as such Pledgor may reasonably request for the
purpose of enabling such Pledgor to exercise the voting and/or consensual rights
and powers it is entitled to exercise pursuant to subparagraph (i) above.

 

35.    Subject to Section 2.2 and paragraph (b) below, each Pledgor shall be
entitled to receive and retain any and all dividends, interest, principal and
other

 

10

--------------------------------------------------------------------------------

 

distributions paid on or distributed in respect of the Pledged Collateral or
U.S. Pledged Collateral, as applicable.

 

(d)           Notwithstanding anything to the contrary in any other Loan
Document, upon the occurrence and during the continuance of an Event of Default
and after written notice by the Collateral Agent to the relevant Pledgor or
Pledgors of the Collateral Agent’s intention to exercise its rights hereunder,
all rights of any Pledgor to receive dividends, interest, principal or other
distributions that such Pledgor is authorized to receive pursuant to paragraph
(a)(iii) of this Section 2.6 shall cease, and all such rights shall thereupon
become vested, for the benefit of the Secured Parties, in the Collateral Agent
which shall have the sole and exclusive right and authority to receive and
retain such dividends, interest, principal or other distributions.  All
dividends, interest, principal or other distributions received by any Pledgor
contrary to the provisions of this Section 2.6 shall not be commingled by such
Pledgor with any of its other funds or property but shall be held separate and
apart therefrom, shall be held in trust for the benefit of the Collateral Agent,
for the benefit of the Secured Parties, and shall be forthwith delivered to the
Collateral Agent, for the benefit of the Secured Parties, in the same form as so
received (endorsed in a manner reasonably satisfactory to the Collateral
Agent).  Any and all money and other property paid over to or received by the
Collateral Agent pursuant to the provisions of this paragraph (b) shall be
retained by the Collateral Agent in an account to be established by the
Collateral Agent upon receipt of such money or other property and shall be
applied in accordance with the provisions of Section 4.2.  After all Events of
Default have been cured or waived and the Borrower Representative has delivered
to the Collateral Agent a certificate of a Responsible Officer to that effect,
the Collateral Agent shall promptly repay to each Pledgor (without interest) all
dividends, interest, principal or other distributions that such Pledgor would
otherwise be permitted to retain pursuant to the terms of paragraph (a)(iii) of
this Section 2.6 and that remain in such account.

 

Upon the occurrence and during the continuance of an Event of Default and after
written notice by the Collateral Agent to the Borrower Representative of the
Collateral Agent’s intention to exercise its rights hereunder, all rights of any
Pledgor to exercise the voting and/or consensual rights and powers it is
entitled to exercise pursuant to paragraph (a)(i) of this Section 2.6, and the
obligations of the Collateral Agent under paragraph (a)(ii) of this Section 2.6,
shall cease, and all such rights shall thereupon become vested in the Collateral
Agent, for the benefit of the Secured Parties, which shall have the sole and
exclusive right and authority to exercise such voting and consensual rights and
powers; provided that the Collateral Agent shall have the right from time to
time following and during the continuance of an Event of Default to permit the
Pledgors to exercise such rights.  After all Events of Default have been cured
or waived and the Borrower Representative has delivered to the Collateral Agent
a certificate of a Responsible Officer to that effect, each Pledgor shall have
the right to exercise the voting and/or consensual rights and powers that such
Pledgor would otherwise be entitled to exercise pursuant to the terms of
paragraph (a)(i) above and the obligations of the Collateral Agent under
paragraph (a)(ii) shall be in effect.

 

11

--------------------------------------------------------------------------------


 

36.

 

Security Interests in Other Personal Property

 

37.                                 Security Interest.

 

38.          As security for the payment or performance when due (whether at the
stated maturity, by acceleration or otherwise), as the case may be, in full of
the Obligations, each U.S. Pledgor hereby assigns and pledges to the Collateral
Agent, its successors and permitted assigns, for the benefit of the Secured
Parties, and hereby grants to the Collateral Agent, its successors and permitted
assigns, for the benefit of the Secured Parties, a security interest (the
“Security Interest”) in all right, title and interest in, to and under any and
all of the following assets and properties now owned or at any time hereafter
acquired by such U.S. Pledgor or in which such U.S. Pledgor now has or at any
time in the future may acquire any right, title or interest (collectively, the
“Article 9 Collateral”):

 

39.    all Accounts;

 

40.    all Chattel Paper;

 

41.    all cash and Deposit Accounts;

 

42.    all Documents;

 

43.    all Equipment;

 

44.    all Fixtures;

 

45.    all General Intangibles (including, without limitation, all Intellectual
Property);

 

46.    all Instruments (other than Pledged Debt which is governed by
Article II);

 

47.    all Inventory and all other Goods not otherwise described above;

 

48.    all Investment Property (other than the Pledged Collateral, which is
governed by Article II);

 

49.    all Letters of Credit and Letter of Credit Rights;

 

50.    all Commercial Tort Claims, as described on Schedule IV (as may be
supplemented from time to time pursuant to Section 3.4 or the Supplement hereto
substantially in the form of Exhibit I);

 

51.    all books and records, customer lists, credit files, programs, printouts
and other computer materials and records pertaining to the Article 9 Collateral;
and

 

12

--------------------------------------------------------------------------------


 

52.    to the extent not otherwise included, all Proceeds, Supporting
Obligations and products of any and all of the foregoing and all collateral
security and guarantees given by any person with respect to any of the
foregoing.

 

Notwithstanding anything to the contrary in this Agreement or the other Loan
Documents, this Agreement shall not constitute a grant of a security interest in
(and the Article 9 Collateral shall not include), and the other provisions of
the Loan Documents with respect to Collateral need not be satisfied with respect
to, the Excluded Property or the Excluded Securities.

 

53.          Each Pledgor hereby irrevocably authorizes the Collateral Agent at
any time and from time to time to file in any relevant United States
jurisdiction any initial financing statements (including fixture filings) with
respect to the Article 9 Collateral, the Pledged Collateral, the U.S. Pledged
Collateral or any part thereof, and amendments thereto and continuations thereof
that contain the information required by Article 9 of the Uniform Commercial
Code or its equivalent in each applicable jurisdiction for the filing of any
financing statement or amendment, including (i) whether such Pledgor is an
organization, the type of organization and any organizational identification
number issued to such Pledgor, (ii) in the case of a financing statement filed
as a fixture filing, a sufficient description of the real property to which such
Article 9 Collateral relates and (iii) a description of collateral that
describes such property in any other manner as the Collateral Agent may
reasonably determine is necessary or advisable to ensure the perfection of the
security interest in the Collateral granted under this Agreement, including
describing such property as “all assets” or “all personal property” or words of
similar effect.  Each Pledgor agrees to provide such information to the
Collateral Agent promptly upon request.

 

The Collateral Agent is further authorized to file with the United States Patent
and Trademark Office or United States Copyright Office (or any successor office)
such documents as may be reasonably necessary or advisable for the purpose of
perfecting, confirming, continuing, enforcing or protecting the Security
Interest granted by each U.S. Pledgor in such U.S. Pledgor’s Patents, Trademarks
and Copyrights, without the signature of such U.S. Pledgor, and naming such U.S.
Pledgor or the U.S. Pledgors as debtors and the Collateral Agent as secured
party.

 

54.          The security interest granted hereunder is security only and shall
not subject the Collateral Agent or any other Secured Party to, or in any way
alter or modify, any obligation or liability of any Pledgor with respect to or
arising out of the Collateral.

 

55.          Notwithstanding anything to the contrary in this Agreement, in no
event shall (A) any control agreements or control, lockbox or similar agreements
or arrangements be required with respect to any Deposit Accounts, Securities
Accounts, Commodities Accounts (B) any landlord, mortgagee and bailee waivers or
subordination agreements be required (other than subordination agreements
expressly required by Section 6.01(a), (e) or (m) of the Credit Agreement) or
(C) notices be required to be sent to account debtors or other contractual third
parties unless an Event of Default has occurred and is continuing.

 

56.                                 Representations and Warranties.  Each of the
Pledgors, as applicable, represents and warrants to the Collateral Agent, for
the benefit of the Secured Parties, that:

 

13

--------------------------------------------------------------------------------


 

57.          Each Pledgor has good and valid rights in and title to the
Collateral with respect to which it has purported to grant a security interest
hereunder, except where the failure to have such rights and title would not
reasonably be expected to have individually or in the aggregate, a Material
Adverse Effect.  Each of (i) the U.S. Pledgors has full power and authority to
grant to the Collateral Agent the Security Interest in such Article 9 Collateral
pursuant hereto, and (ii) the Pledgors has full power and authority to execute,
deliver and perform its obligations in accordance with the terms of this
Agreement (or any supplement hereto, as applicable), in each case, without the
consent or approval of any other person as of the Spinoff Date other than any
consent or approval that has been obtained and is in full force and effect or
has otherwise been disclosed herein or in the Credit Agreement.

 

58.          Each U.S. Pledgor represents that the Perfection Certificate has
been duly prepared, completed and executed with respect thereto and the
information set forth therein, including the exact legal name of such Pledgor,
is correct and complete, in all material respects, as of the Spinoff Date.  Each
Foreign Pledgor represents that, as it relates to such Foreign Pledgor and the
U.S. Pledged Collateral, the Perfection Certificate has been duly prepared,
completed and executed with respect thereto and the information set forth
therein, including the exact legal name of such Pledgor, is correct and
complete, in all material respects, as of the Spinoff Date.  Except as provided
in Section 5.10 of the Credit Agreement or in the definition of “Collateral and
Guarantee Requirement” contained in the Credit Agreement, the Uniform Commercial
Code financing statements or other appropriate filings, recordings or
registrations containing a description of the Collateral that have been prepared
for filing in each governmental, municipal or other office specified in the
Perfection Certificate constitute all the filings, recordings and registrations
(other than filings required to be made in the United States Patent and
Trademark Office and the United States Copyright Office in order to perfect the
Security Interest in Article 9 Collateral consisting of United States Patents,
United States registered Trademarks and United States registered Copyrights)
that are necessary as of the Spinoff Date to publish notice of and protect the
validity of and to establish a legal, valid and perfected security interest in
favor of the Collateral Agent (for the benefit of the Secured Parties) in
respect of all Collateral in which a security interest may be perfected by
filing, recording or registration in the United States (or any political
subdivision thereof), and no further or subsequent filing, refiling, recording,
rerecording, registration or reregistration is necessary in any such
jurisdiction, except as provided under applicable law with respect to the filing
of continuation statements or amendments.  Except as provided in Section 5.10 of
the Credit Agreement, each U.S. Pledgor represents and warrants that the Notices
of Grant of Security Interest in Intellectual Property executed by the
applicable U.S. Pledgors containing descriptions of all Article 9 Collateral
that consists of United States federally issued Patents (and Patents for which
United States federal registration applications are pending), United States
federally registered Trademarks (and Trademarks for which United States federal
registration applications are pending) and United States federally registered
Copyrights (and Copyrights for which United States federal registration
applications are pending) have been delivered to the Collateral Agent for
recording with the United States Patent and Trademark Office and the United
States Copyright Office pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060 or
17 U.S.C. § 205 and the regulations thereunder, as applicable, and reasonably
requested by the Collateral Agent, to protect the validity of and to establish a
legal, valid and perfected security interest (or, in the case of Patents and
Trademarks, notice thereof) in favor of the Collateral Agent, for the benefit of
the Secured Parties, in respect of all Article 9 Collateral consisting of such
Intellectual Property

 

14

--------------------------------------------------------------------------------


 

described in such Notices of Grant of Security Interest in Intellectual Property
as of the Spinoff Date in which a security interest may be perfected by
recording with the United States Patent and Trademark Office and the United
States Copyright Office, and no further or subsequent filing, refiling,
recording, rerecording, registration or reregistration is necessary (other than
such actions as are necessary to perfect the Security Interest with respect to
any Article 9 Collateral consisting of United States federally issued,
registered or pending Patents, Trademarks and Copyrights acquired or developed
after the Spinoff Date).

 

59.          The Security Interest constitutes (i) a legal and valid security
interest in all the Article 9 Collateral securing the payment and performance of
the Obligations, as applicable, (ii) subject to the filings described in
Section 3.2(b), as of the Spinoff Date a perfected security interest in all
Article 9 Collateral in which a security interest may be perfected by filing,
recording or registering a financing statement or analogous document in the
United States (or any political subdivision thereof) pursuant to the Uniform
Commercial Code or other applicable law in such jurisdictions and (iii) a
security interest that shall be perfected in all Article 9 Collateral in which a
security interest may be perfected upon the receipt and recording of the Notices
of Grant of Security Interest in Intellectual Property with the United States
Patent and Trademark Office and the United States Copyright Office, as
applicable, upon the making of such filings with such offices.  The Security
Interest is and shall be prior to any other Lien on any of the Article 9
Collateral other than Permitted Liens.

 

60.          The Collateral is owned by the Pledgors free and clear of any Lien,
other than Permitted Liens.  None of the Pledgors has filed or consented to the
filing of (i) any financing statement or analogous document under the Uniform
Commercial Code or any other applicable laws covering any Collateral, (ii) any
assignment in which any U.S. Pledgor assigns any Article 9 Collateral or any
security agreement or similar instrument covering any Article 9 Collateral with
the United States Patent and Trademark Office or the United States Copyright
Office for the benefit of a third party or (iii) any assignment in which any
U.S. Pledgor assigns any Article 9 Collateral or any security agreement or
similar instrument covering any Article 9 Collateral with any foreign
governmental, municipal or other office, which financing statement or analogous
document, assignment, security agreement or similar instrument is still in
effect, except, in each case, for Permitted Liens.

 

61.          No Pledgor holds any Commercial Tort Claim individually reasonably
estimated to exceed $10,000,000 as of the Spinoff Date except as indicated on
Schedule IV.

 

62.          As to itself and its Article 9 Collateral consisting of
Intellectual Property (the “Intellectual Property Collateral”), to each U.S.
Pledgor’s knowledge:

 

63.    The Intellectual Property Collateral set forth on Schedule III includes a
true and complete list of all of the issued and applied for United States
federal Patents, registered and applied for United States federal Trademarks and
material United States federal registered Copyrights owned by such U.S. Pledgor
as of the date hereof (other than Excluded Property).

 

64.    The Intellectual Property Collateral is subsisting and has not been
adjudged invalid or unenforceable in whole or in part and, to the best of such
U.S.

 

15

--------------------------------------------------------------------------------


 

Pledgor’s knowledge, is valid and enforceable, except as would not reasonably be
expected to have a Material Adverse Effect.  Such U.S. Pledgor is not aware of
any current uses of any item of Intellectual Property Collateral that would be
expected to lead to such item becoming invalid or unenforceable, except as would
not reasonably be expected to have a Material Adverse Effect.

 

65.    Except as would not reasonably be expected to have a Material Adverse
Effect, (A) such U.S. Pledgor has made or performed all commercially reasonable
acts, including without limitation filings, recordings and payment of all
required fees and taxes, required to maintain and protect its interest in each
and every item of Intellectual Property Collateral in full force and effect in
the United States, and (B) such U.S. Pledgor has used proper statutory notice in
connection with its use of each Patent, Trademark and Copyright in the
Intellectual Property Collateral.

 

66.    With respect to each IP Agreement, the absence, termination or violation
of which would reasonably be expected to have a Material Adverse Effect:
(A) such U.S. Pledgor has not received any notice of termination or cancellation
under such IP Agreement; (B) such U.S. Pledgor has not received a notice of a
breach or default under such IP Agreement, which breach or default has not been
cured or waived; and (C) such U.S. Pledgor is not in breach or default thereof
in any material respect, and no event has occurred that, with notice or lapse of
time or both, would constitute such a breach or default or permit termination,
modification or acceleration under such IP Agreement.

 

67.    Except as would not reasonably be expected to have a Material Adverse
Effect, no Intellectual Property Collateral is subject to any outstanding
consent, settlement, decree, order, injunction, judgment or ruling restricting
the use of any Intellectual Property Collateral or that would impair the
validity or enforceability of such Intellectual Property Collateral.

 

68.                                 Covenants.

 

69.        [reserved]

 

70.          Subject to any rights of such Pledgor to Dispose of Collateral
provided for in the Loan Documents, each Pledgor shall, at its own expense, use
commercially reasonable efforts to defend title to the Collateral against all
persons and to defend the security interest of the Collateral Agent granted
hereunder, for the benefit of the Secured Parties, in the Collateral and the
priority thereof against any Lien that is not a Permitted Lien.

 

71.          Each Pledgor agrees, at its own expense, to execute, acknowledge,
deliver and cause to be duly filed all such further instruments and documents
and take all such actions as the Collateral Agent may from time to time
reasonably request to better assure, preserve, protect, defend and perfect the
security interest granted hereunder and the rights and remedies created hereby,
including the payment of any fees and taxes together with any interest and
penalties, if any, required in connection with the execution and delivery of
this Agreement and the granting of the security interest granted hereunder and
the filing of any financing statements (including fixture filings) or other
documents in connection herewith or therewith, all in accordance with

 

16

--------------------------------------------------------------------------------


 

the terms hereof and the terms of the Credit Agreement.  Without limiting the
generality of the foregoing, each U.S. Pledgor hereby authorizes the Collateral
Agent, with prompt notice thereof to the U.S. Pledgors, to supplement this
Agreement by supplementing Schedule III or adding additional schedules hereto to
identify specifically any asset or item that may constitute a material issued or
applied for United States federal Patent, material registered or applied for
United States Trademark or material registered United States federal Copyright;
provided that any U.S. Pledgor shall have the right, exercisable within 90 days
after the Borrower Representative has been notified by the Collateral Agent of
the specific identification of such Article 9 Collateral (or such later date as
the Collateral Agent may agree in its sole discretion), to advise the Collateral
Agent in writing of any inaccuracy of the representations and warranties made by
such U.S. Pledgor hereunder with respect to such Article 9 Collateral.  Each
U.S. Pledgor agrees that it will use its commercially reasonable efforts to take
such action as shall be necessary in order that all representations and
warranties hereunder shall be true and correct with respect to such Article 9
Collateral within 45 days after the date it has been notified by the Collateral
Agent of the specific identification of such Article 9 Collateral (or such later
date as the Collateral Agent may agree in its sole discretion).

 

72.          After the occurrence and during the continuance of an Event of
Default, each Pledgor will permit any representatives designated by the
Collateral Agent or any Secured Party (pursuant to a request made through the
Collateral Agent), at reasonable times upon reasonable prior notice, (i) to
inspect the Collateral (including to verify under reasonable procedures the
validity, amount, quality, quantity, value, condition and status of, or any
other matter relating to, the Collateral), and including, in the case of
Accounts or Article 9 Collateral in the possession of any third person, by
contacting Account Debtors or the third person possessing such Article 9
Collateral for the purpose of making such a verification, (ii) to examine and
make copies of the records of such Pledgor relating to the Collateral and
(iii) to discuss the Collateral and related records of such Pledgor with, and to
be advised as to the same by, such Pledgor’s officers and employees.  The
Collateral Agent shall have the right to share any information it gains from
such inspection or verification with any Secured Party, subject to Section 9.16
of the Credit Agreement.

 

73.          The Collateral Agent may discharge past due taxes, assessments,
charges, fees, Liens, security interests or other encumbrances at any time
levied or placed on the Collateral and not a Permitted Lien, and may pay for the
maintenance and preservation of the Collateral to the extent any Pledgor fails
to do so as required by the Credit Agreement or this Agreement, and each Pledgor
jointly and severally agrees to reimburse the Collateral Agent on demand for any
reasonable and documented payment made or any reasonable and documented
out-of-pocket expense incurred by the Collateral Agent pursuant to the foregoing
authorization; provided, however, that nothing in this Section 3.3(e) shall be
interpreted as excusing any Pledgor from the performance of, or imposing any
obligation on the Collateral Agent or any Secured Party to cure or perform, any
covenants or other promises of any Pledgor with respect to taxes, assessments,
charges, fees, Liens, security interests or other encumbrances and maintenance
as set forth herein or in the other Loan Documents.

 

74.          Each Pledgor (rather than the Collateral Agent or any Secured
Party) shall remain liable for the observance and performance of all the
conditions and obligations to be observed and performed by it under each
contract, agreement or instrument relating to the

 

17

--------------------------------------------------------------------------------


 

Collateral and each Pledgor jointly and severally agrees to indemnify and hold
harmless the Collateral Agent and the Secured Parties from and against any and
all liability for such performance.

 

75.          None of the U.S. Pledgors shall make or permit to be made an
assignment, pledge or hypothecation of the Article 9 Collateral owned by it or
in which it has an interest, and no Pledgor shall grant any other Lien in
respect of the Collateral owned by it or in which it has an interest, in each
case, except as not prohibited by the Credit Agreement.  None of the Pledgors
shall make or permit to be made any transfer of the Collateral owned by it or in
which it has an interest, except as not prohibited by the Credit Agreement or
any Intercreditor Agreement.

 

76.          Each Pledgor irrevocably makes, constitutes and appoints the
Collateral Agent (and all officers, employees or agents designated by the
Collateral Agent) as such Pledgor’s true and lawful agent (and attorney-in-fact)
for the purpose, during the continuance of an Event of Default of making,
settling and adjusting claims in respect of the Collateral under policies of
insurance, endorsing the name of such Pledgor on any check, draft, instrument or
other item of payment for the proceeds of such policies of insurance and for
making all determinations and decisions with respect thereto.  In the event that
any Pledgor at any time or times shall fail to obtain or maintain any of the
policies of insurance required by the Loan Documents or to pay any premium in
whole or part relating thereto, the Collateral Agent may, without waiving or
releasing any obligation or liability of the Pledgors hereunder or any Event of
Default, in its sole discretion, obtain and maintain such policies of insurance
and pay such premium and take any other actions with respect thereto as the
Collateral Agent reasonably deems advisable.  All sums disbursed by the
Collateral Agent in connection with this Section 3.3(h), including reasonable
and documented attorneys’ fees, court costs, expenses and other charges relating
thereto, shall be payable, upon demand, by the Pledgors to the Collateral Agent
and shall be additional Obligations secured hereby.

 

77.          Each Pledgor shall keep and maintain, in all material respects,
complete, accurate and proper books and records with respect to the Collateral
owned by such Pledgor, and, after the occurrence and during the continuance of
an Event of Default, furnish to the Collateral Agent, such reports relating to
the Collateral as the Collateral Agent shall from time to time reasonably
request.

 

78.                                 Other Actions.  In order to further ensure
the attachment, and perfection of, and the ability of the Collateral Agent to
enforce, for the benefit of the Secured Parties, the Security Interest in the
Article 9 Collateral, each U.S. Pledgor agrees, in each case at such U.S.
Pledgor’s own expense, to take the following actions with respect to the
following Article 9 Collateral:

 

79.          Instruments and Tangible Chattel Paper.  If any U.S. Pledgor shall
at any time own or acquire any Instruments or Tangible Chattel Paper (other than
debt obligations which constitute Pledged Debt which is governed by Article II
and checks received and processed in the ordinary course of business), in each
case evidencing an individual amount in excess of $10,000,000, such U.S. Pledgor
shall promptly (and in any event within 50 days of its acquisition or such
longer period as the Collateral Agent may permit in its sole discretion)
endorse, assign and deliver the same to the Collateral Agent, accompanied by
such instruments

 

18

--------------------------------------------------------------------------------


 

of transfer or assignment duly executed in blank as the Collateral Agent may
from time to time reasonably request.

 

80.          Commercial Tort Claims.  If any U.S. Pledgor shall at any time hold
or acquire a Commercial Tort Claim in an amount reasonably estimated to exceed
$10,000,000, such U.S. Pledgor shall promptly notify the Collateral Agent
thereof in a writing signed by such U.S. Pledgor, including a summary
description of such claim, and deliver to the Collateral Agent in writing a
supplement to Schedule IV including such description.

 

81.                                 Covenants Regarding Patent, Trademark and
Copyright Collateral.  Except as not prohibited by the Credit Agreement:

 

82.          Each U.S. Pledgor agrees that it will not knowingly do any act or
omit to do any act (and will exercise commercially reasonable efforts to prevent
its licensees from doing any act or omitting to do any act) whereby any Patent
that is material to the normal conduct of such U.S. Pledgor’s business may
become prematurely invalidated, abandoned, lapsed or dedicated to the public.

 

83.          Each U.S. Pledgor will, and will use its commercially reasonable
efforts to cause its licensees or its sublicensees to, for each material
Trademark necessary to the normal conduct of such U.S. Pledgor’s business,
(i) maintain such Trademark in full force free from any adjudication of
abandonment or invalidity for non-use and (ii) maintain the quality of products
and services offered under such Trademark in a manner consistent with the
operation of such Pledgor’s business.

 

84.          Each U.S. Pledgor shall notify the Collateral Agent promptly if it
knows that any United States federally issued or applied for Patent, United
States federally registered or applied for Trademark or United States federally
registered Copyright material to the normal conduct of such U.S. Pledgor’s
business may imminently become abandoned, lapsed or dedicated to the public, or
of any materially adverse determination or development, excluding office actions
and similar determinations or developments in the United States Patent and
Trademark Office, United States Copyright Office, any court or any similar
office of any country, regarding such U.S. Pledgor’s ownership of any such
material Patent, Trademark or Copyright or its right to register or to maintain
the same.

 

85.          Each U.S. Pledgor, either by itself or through any agent, employee,
licensee or designee, shall (i) inform the Collateral Agent on an annual basis
(with any such notification to be included in an updated Perfection Certificate
required pursuant to Section 5.04(f) of the Credit Agreement) of each
application for, or registration or issuance of, any Patent or Trademark with
the United States Patent and Trademark Office and each registration of any
Copyright with the United States Copyright Office filed by or on behalf of, or
issued to, or acquired by, any U.S. Pledgor during the preceding 12-month period
and (ii) upon the reasonable request of the Collateral Agent, execute, deliver
and file with the United States Patent and Trademark Office and/or United States
Copyright Office, as applicable, any and all agreements, instruments, documents
and papers necessary, or as reasonably requested by the Collateral Agent, to
evidence the Collateral Agent’s Security Interest in such Patent, Trademark or
Copyright and the perfection thereof, provided that any such Patent, Trademark
or Copyright

 

19

--------------------------------------------------------------------------------


 

created or acquired after the Spinoff Date shall automatically become subject to
the Security Interest and constitute Collateral to the extent such would have
constituted Collateral if owned at Spinoff Date without further action by any
party.

 

86.          Each U.S. Pledgor shall exercise its reasonable business judgment
consistent with its past practice in any proceeding before the United States
Patent and Trademark Office or the United States Copyright Office with respect
to maintaining and pursuing each application relating to any Patent, Trademark
and/or Copyright (and obtaining the relevant grant or registration) material to
the normal conduct of such U.S. Pledgor’s business and to maintain (i) each
United States federally issued Patent that is material to the normal conduct of
such U.S. Pledgor’s business and (ii) the registrations of each United States
federally registered Trademark and each United States federally registered
Copyright, in each case that is material to the normal conduct of such U.S.
Pledgor’s business, including, when applicable and necessary in such U.S.
Pledgor’s reasonable business judgment, timely filings of applications for
renewal, affidavits of use, affidavits of incontestability and payment of
maintenance fees, and, if any U.S. Pledgor believes necessary in its reasonable
business judgment, to initiate opposition, interference and cancellation
proceedings against third parties.

 

87.          In the event that any U.S. Pledgor knows or has reason to know that
any Article 9 Collateral consisting of a Patent, Trademark or Copyright material
to the normal conduct of its business has been materially infringed,
misappropriated or diluted by a third party, such U.S. Pledgor shall promptly
notify the Collateral Agent and shall, if such U.S. Pledgor deems it necessary
in its reasonable business judgment, promptly sue and recover any and all
damages, and take such other actions as are reasonably appropriate under the
circumstances.

 

88.          Upon and during the continuance of an Event of Default, at the
request of the Collateral Agent, each U.S. Pledgor shall use commercially
reasonable efforts to obtain all requisite consents or approvals from each
licensor under each Copyright License, Patent License or Trademark License to
effect the assignment or sub-license of all such U.S. Pledgor’s right, title and
interest thereunder to (in the Collateral Agent’s sole discretion) the designee
of the Collateral Agent or the Collateral Agent; provided, however, that nothing
contained in this Section 3.5(g) should be construed as an obligation of any
U.S. Pledgor to incur any costs or expenses in connection with obtaining such
approval.

 

89.

 

Remedies

 

90.                                 Remedies Upon Default.  In accordance with,
and to the extent consistent with, the terms of any applicable Intercreditor
Agreement, the Collateral Agent may take any action specified in this
Section 4.1.  Upon the occurrence and during the continuance of an Event of
Default, each Pledgor agrees to deliver each item of Collateral to the
Collateral Agent on demand.  It is agreed that the Collateral Agent shall have
the right to take any of or all the following actions at the same or different
times upon the occurrence and during the continuance of an Event of Default:
(a) exercise those rights and remedies provided in this Agreement, the Credit
Agreement or any other Loan Document, (b) with respect to any Article 9
Collateral consisting of Intellectual Property, on demand, to cause the Security
Interest to

 

20

--------------------------------------------------------------------------------

 

become an assignment, transfer and conveyance of any of or all such Article 9
Collateral by the applicable U.S. Pledgors to the Collateral Agent or to license
or sublicense (subject to any such licensee’s obligation to maintain the quality
of the goods and/or services provided under any Trademark consistent with the
quality of such goods and/or services provided by the Pledgors immediately prior
to the Event of Default), whether general, special or otherwise, and whether on
an exclusive or a nonexclusive basis, and on a royalty-fee basis, any such
Article 9 Collateral throughout the world on such terms and conditions and in
such manner as the Collateral Agent shall determine (other than in violation of
any then-existing licensing or trademark co-existence arrangements to the extent
that waivers thereunder cannot be obtained with the use of commercially
reasonable efforts, which each Pledgor hereby agrees to use) and (c) with or
without legal process and with or without prior notice or demand for
performance, to take possession of the Article 9 Collateral and without
liability for trespass to the applicable Pledgor to enter any premises where the
Article 9 Collateral or any records relating to the Article 9 Collateral may be
located for the purpose of taking possession of or removing the Article 9
Collateral and, generally, to exercise any and all rights afforded to a secured
party under the Uniform Commercial Code or other applicable law (including,
without limitation, any law governing the exercise of a bank’s right of setoff
or bankers’ lien) or in equity.  The Collateral Agent agrees and covenants not
to exercise any of the rights or remedies set forth in the preceding sentence
unless and until the occurrence and during the continuance of an Event of
Default.  Without limiting the generality of the foregoing, each Pledgor agrees
that the Collateral Agent shall have the right, subject to the mandatory
requirements of applicable law, to sell or otherwise Dispose of all or any part
of the Collateral at a public or private sale or at any broker’s board or on any
securities exchange, for cash, upon credit or for future delivery, as the
Collateral Agent shall deem appropriate.  The Collateral Agent shall be
authorized in connection with any sale of a security (if it deems it advisable
to do so) pursuant to the foregoing to restrict the prospective bidders or
purchasers to persons who represent and agree that they are purchasing such
security for their own account, for investment, and not with a view to the
distribution or sale thereof.  Upon consummation of any such Disposition of
Collateral pursuant to this Section 4.1 the Collateral Agent shall have the
right to assign, transfer and deliver to the purchaser or purchasers thereof the
Collateral so sold (other than in violation of any then-existing licensing or
trademark co-existence arrangements to the extent that waivers thereunder cannot
be obtained with the use of commercially reasonable efforts, which each Pledgor
hereby agrees to use).  Each such purchaser at any such Disposition shall hold
the property sold absolutely, free from any claim or right on the part of any
Pledgor, and each Pledgor hereby waives and releases (to the extent permitted by
law) all rights of redemption, stay, valuation and appraisal that such Pledgor
now has or may at any time in the future have under any rule of law or statute
now existing or hereafter enacted.

 

The Collateral Agent shall give the applicable Pledgors 10 Business Days’
written notice (which each Pledgor agrees is reasonable notice within the
meaning of Section 9-611 of the Uniform Commercial Code or its equivalent in
other jurisdictions) of the Collateral Agent’s intention to make any sale of
Collateral.  Such notice, in the case of a public sale, shall state the time and
place for such sale and, in the case of a sale at a broker’s board or on a
securities exchange, shall state the board or exchange at which such sale is to
be made and the day on which the Collateral, or portion thereof, will first be
offered for sale at such board or exchange.  Any such public sale shall be held
at such time or times within ordinary business hours and at such place or places
as the Collateral Agent may fix and state in the notice (if any) of such sale,

 

21

--------------------------------------------------------------------------------


 

and each Pledgor agrees that the internet shall constitute a “place” for
purposes of Section 9-610(b) of the Uniform Commercial Code or its equivalent in
any applicable jurisdiction.  At any such sale, the Collateral, or the portion
thereof, to be sold may be sold in one lot as an entirety or in separate
parcels, as the Collateral Agent may (in its sole and absolute discretion)
determine.  The Collateral Agent shall not be obligated to make any sale of any
Collateral if it shall determine not to do so, regardless of the fact that
notice of sale of such Collateral shall have been given.  The Collateral Agent
may, without notice or publication, adjourn any public or private sale or cause
the same to be adjourned from time to time by announcement at the time and place
fixed for sale, and such sale may, without further notice, be made at the time
and place to which the same was so adjourned.  In the case of any sale of all or
any part of the Collateral made on credit or for future delivery, the Collateral
so sold may be retained by the Collateral Agent until the sale price is paid by
the purchaser or purchasers thereof, but the Collateral Agent shall not incur
any liability in the event that any such purchaser or purchasers shall fail to
take up and pay for the Collateral so sold and, in the case of any such failure,
such Collateral may be sold again upon notice given in accordance with
provisions above.  At any public (or, to the extent permitted by law, private)
sale made pursuant to this Section 4.1, any Secured Party may bid for or
purchase for cash, free (to the extent permitted by law) from any right of
redemption, stay, valuation or appraisal on the part of any Pledgor (all such
rights being also hereby waived and released to the extent permitted by law),
the Collateral or any part thereof offered for sale and such Secured Party may,
upon compliance with the terms of sale, hold, retain and Dispose of such
property in accordance with Section 4.2 without further accountability to any
Pledgor therefor.  For purposes hereof, a written agreement to purchase the
Collateral or any portion thereof shall be treated as a sale thereof; the
Collateral Agent shall be free to carry out such sale pursuant to such agreement
and no Pledgor shall be entitled to the return of the Collateral or any portion
thereof subject thereto, notwithstanding the fact that after the Collateral
Agent shall have entered into such an agreement all Events of Default shall have
been remedied and the Obligations paid in full.  As an alternative to exercising
the power of sale herein conferred upon it, the Collateral Agent may proceed by
a suit or suits at law or in equity to foreclose this Agreement and to sell the
Collateral or any portion thereof pursuant to a judgment or decree of a court or
courts having competent jurisdiction or pursuant to a proceeding by a
court-appointed receiver.  Any sale pursuant to the provisions of this
Section 4.1 shall be deemed to conform to the commercially reasonable standards
as provided in Section 9-610(b) of the Uniform Commercial Code or its equivalent
in other jurisdictions.

 

91.                                                                                                 
Application of Proceeds.  The Collateral Agent shall, subject to any applicable
Intercreditor Agreement, promptly apply the proceeds, moneys or balances of any
collection or sale of Collateral realized through the exercise by the Collateral
Agent of its remedies hereunder, as well as any Collateral consisting of cash at
any time when remedies are being exercised hereunder, on the terms set forth in
Section 2.18(b) of the Credit Agreement.

 

The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement.  Upon the request of the Collateral Agent prior to any distribution
under this Section 4.2, the Administrative Agent shall provide to the Collateral
Agent certificates, in form and substance reasonably satisfactory to the
Collateral Agent, setting forth the respective amounts referred to in this
Section 4.2 that each applicable Secured Party or its authorized representative
believes it is entitled to receive, and the Collateral Agent shall be fully
entitled to rely on such certificates.  Upon any sale of Collateral

 

22

--------------------------------------------------------------------------------


 

by the Collateral Agent (including pursuant to a power of sale granted by
statute or under a judicial proceeding), the receipt of the purchase money by
the Collateral Agent or of the officer making the sale shall be a sufficient
discharge to the purchaser or purchasers of the Collateral so sold and such
purchaser or purchasers shall not be obligated to see to the application of any
part of the purchase money paid over to the Collateral Agent or such officer or
be answerable in any way for the misapplication thereof.

 

92.                                                                                                 
Securities Act, Etc.  In view of the position of the Pledgors in relation to the
Pledged Collateral or U.S. Pledged Collateral, as applicable, or because of
other current or future circumstances, a question may arise under the Securities
Act of 1933, as amended, or any similar federal statute hereafter enacted
analogous in purpose or effect (such Act and any such similar statute as from
time to time in effect being called the “Federal Securities Laws”) with respect
to any Disposition of the Pledged Collateral or U.S. Pledged Collateral, as
applicable, permitted hereunder.  Each Pledgor understands that compliance with
the Federal Securities Laws might very strictly limit the course of conduct of
the Collateral Agent if the Collateral Agent were to attempt to Dispose of all
or any part of the Pledged Collateral, and might also limit the extent to which
or the manner in which any subsequent transferee of any Pledged Collateral or
U.S. Pledged Collateral, as applicable, could Dispose of the same.  Similarly,
there may be other legal restrictions or limitations affecting the Collateral
Agent in any attempt to Dispose of all or part of the Pledged Collateral or U.S.
Pledged Collateral, as applicable, under applicable Blue Sky or other state
securities laws or similar laws analogous in purpose or effect.  Each Pledgor
acknowledges and agrees that in light of such restrictions and limitations, the
Collateral Agent, subject to the terms of any applicable Intercreditor
Agreement, in its sole and absolute discretion, (a) may proceed to make such a
sale whether or not a registration statement for the purpose of registering such
Pledged Collateral or U.S. Pledged Collateral, as applicable, or, in each case,
part thereof shall have been filed under the Federal Securities Laws or, to the
extent applicable, Blue Sky or other state securities laws and (b) may approach
and negotiate with a single potential purchaser to effect such sale.  Each
Pledgor acknowledges and agrees that any such sale might result in prices and
other terms less favorable to the seller than if such sale were a public sale
without such restrictions.  In the event of any such sale, the Collateral Agent
shall incur no responsibility or liability for selling all or any part of the
Pledged Collateral or U.S. Pledged Collateral, as applicable, at a price that
the Collateral Agent, subject to the terms of any applicable Intercreditor
Agreement, in its sole and absolute discretion, may in good faith deem
reasonable under the circumstances, notwithstanding the possibility that a
substantially higher price might have been realized if the sale were deferred
until after registration as aforesaid or if more than a single purchaser were
approached.  The provisions of this Section 4.3 will apply notwithstanding the
existence of a public or private market upon which the quotations or sales
prices may exceed substantially the price at which the Collateral Agent sells.

 

93.                                                                                                 
Collection of Receivables Assets.  Subject to any Intercreditor Agreement, the
Collateral Agent may at any time after the occurrence and during the continuance
of an Event of Default, by giving each U.S. Pledgor written notice, elect to
require that any Accounts of any U.S. Pledgor be paid directly to the Collateral
Agent for the benefit of the Secured Parties.  In such event, each such U.S.
Pledgor shall, and shall permit the Collateral Agent to, promptly notify the
account debtors or obligors under the Accounts owned by such U.S. Pledgor of the
Collateral Agent’s interest therein and direct such account debtors or obligors

 

23

--------------------------------------------------------------------------------


 

to make payment of all amounts then or thereafter due under such Accounts
directly to the Collateral Agent.  Upon receipt of any such notice from the
Collateral Agent, each U.S. Pledgor shall, so long as an Event of Default is
continuing, thereafter hold in trust for the Collateral Agent, on behalf of the
Secured Parties, all amounts and proceeds received by it with respect to the
Accounts and other Collateral and promptly deliver to the Collateral Agent all
such amounts and proceeds in the same form as so received, whether by cash,
check, draft or otherwise, with any necessary endorsements.  The Collateral
Agent shall hold and apply funds so received as provided by the terms of
Sections 4.2 and 4.5 hereof.

 

94.                                                                                                 
Special Collateral Account.  Subject to any Intercreditor Agreement, the
Collateral Agent may, at any time after the occurrence and during the
continuation of an Event of Default, require all cash proceeds of the Collateral
to be deposited in a special non-interest bearing cash collateral account with
the Collateral Agent promptly after receipt thereof by a Pledgor and held in
such cash collateral account as security for its Obligations.  No Pledgor shall
have any control whatsoever over such cash collateral account; provided that the
Collateral Agent shall at the request of the Borrower Representative, release
all funds in such cash collateral account (less any amounts that have been
applied in accordance with the immediately following sentence) to the applicable
Pledgor promptly upon the cure or waiver of all Events of Default.  Subject to
any Intercreditor Agreement, the Collateral Agent may (and shall, at the
direction of the Required Lenders), from time to time, apply the collected
balances in said cash collateral account to the payment of the Obligations then
due in accordance with the terms of Section 4.2 hereof and the terms of any
applicable Intercreditor Agreement.

 

95.                                                                                                 
Pledgors’ Obligations Upon Event of Default.  Upon the request of the Collateral
Agent after the occurrence and during the continuance of an Event of Default,
each Pledgor will:

 

96.                               assemble and make available to the Collateral
Agent the Collateral at a place or places specified by the Collateral Agent that
is reasonably convenient to the Collateral Agent and such Pledgor.

 

97.                               permit the Collateral Agent, by the Collateral
Agent’s representatives and agents, to enter, occupy and use any premises owned
or, to the extent lawful and permitted, leased by any of the Pledgors where all
or any part of the Collateral is located, to take possession of all or any part
of the Collateral, to remove all or any part of the Collateral, and to conduct
sales of the Collateral, without any obligation to pay the Pledgor for such use
and occupancy; provided that the Collateral Agent shall provide the applicable
Pledgor with notice thereof prior to such occupancy or use.

 

98.

 

Miscellaneous

 

99.                                                                                                 
Notices.  All communications and notices hereunder shall (except as otherwise
expressly permitted herein) be in writing and given as provided in Section 9.01
of the Credit Agreement.  All communications and notices hereunder to any
Pledgor

 

24

--------------------------------------------------------------------------------


 

shall be given to it in care of the Borrower Representative, with such notice to
be given as provided in Section 9.01 of the Credit Agreement.

 

100.                                                                                          
Security Interest Absolute.  To the extent permitted by law, all rights of the
Collateral Agent hereunder, the Security Interest in the Article 9 Collateral,
the security interest in the Pledged Collateral and U.S. Pledged Collateral and
all obligations of each Pledgor hereunder shall be absolute and unconditional
irrespective of (a) any lack of validity or enforceability of any Loan Document,
any other agreement with respect to any of the Obligations or any other
agreement or instrument relating to any of the foregoing, (b) any change in the
time, manner or place of payment of, or in any other term of, all or any of the
Obligations, or any other amendment or waiver of or any consent to any departure
from any Loan Document, any Intercreditor Agreement or any other agreement or
instrument, (c) any exchange, release or non-perfection of any Lien on other
collateral, or any release or amendment or waiver of or consent under or
departure from any guarantee, securing or guaranteeing all or any of the
Obligations or (d) any other circumstance that might otherwise constitute a
defense available to, or a discharge of, any Pledgor in respect of the
Obligations or this Agreement (other than a defense of payment or performance of
such Obligations (other than contingent indemnification and reimbursement
obligations for which no claim has been made)).

 

101.                                                                                          
Limitation By Law.  All rights, remedies and powers provided in this Agreement
may be exercised only to the extent that the exercise thereof does not violate
any applicable provision of law, and all the provisions of this Agreement are
intended to be subject to all applicable mandatory provisions of law that may be
controlling and to be limited to the extent necessary so that they shall not
render this Agreement invalid, unenforceable, in whole or in part, or not
entitled to be recorded, registered or filed under the provisions of any
applicable law.

 

102.                                                                                          
Binding Effect; Several Agreements.  This Agreement shall become effective as to
any party to this Agreement when a counterpart hereof executed on behalf of such
party shall have been delivered to the Collateral Agent and a counterpart hereof
shall have been executed on behalf of the Collateral Agent, and thereafter shall
be binding upon such party and the Collateral Agent and their respective
permitted successors and assigns, and shall inure to the benefit of such party,
the Collateral Agent and the other Secured Parties and their respective
permitted successors and assigns, except that no party shall have the right to
assign or transfer its rights or obligations hereunder or any interest herein or
in the Collateral (and any such assignment or transfer shall be void) except as
permitted under this Agreement or the Credit Agreement.  This Agreement shall be
construed as a separate agreement with respect to each party and may be amended,
modified, supplemented, waived or released in accordance with Section 5.9 or
5.15, as applicable.

 

103.                                                                                          
Successors and Assigns.  Whenever in this Agreement any of the parties hereto is
referred to, such reference shall be deemed to include the permitted successors
and assigns of such party and all covenants, promises and agreements by or on
behalf of any Pledgor or the Collateral Agent that are contained in this
Agreement shall bind and inure to the benefit of their respective permitted
successors and assigns, provided that no Pledgor may assign, transfer or
delegate any of its rights or obligations under this Agreement except as
permitted by Section 5.4.

 

25

--------------------------------------------------------------------------------


 

104.                                                                                          
Collateral Agent’s Fees and Expenses; Indemnification.

 

105.                        The parties hereto agree that the Collateral Agent
shall be entitled to reimbursement of its expenses incurred hereunder by the
Pledgors, and the Collateral Agent and other Indemnified Persons shall be
indemnified by the Pledgors, in each case of this clause (a), mutatis mutandis,
as provided in Section 9.05 of the Credit Agreement.

 

106.                        Any such amounts payable as provided hereunder shall
be additional Obligations secured hereby and by the other Security Documents. 
The provisions of this Section 5.6 shall remain operative and in full force and
effect regardless of the resignation of the Collateral Agent, the termination of
this Agreement or any other Loan Document or the consummation of the
transactions contemplated hereby, the repayment of any of the Obligations, the
invalidity or unenforceability of any term or provision of this Agreement or any
other Loan Document, or any investigation made by or on behalf of the Collateral
Agent or any other Secured Party.

 

107.                                                                                          
Collateral Agent Appointed Attorney-in-Fact.  Subject to the Intercreditor
Agreements, each Pledgor hereby appoints the Collateral Agent as the
attorney-in-fact of such Pledgor for the purpose of carrying out the provisions
of this Agreement and taking any action and executing any instrument that the
Collateral Agent may deem necessary or advisable to accomplish the purposes
hereof, in each case upon the occurrence and during the continuance of an Event
of Default, which appointment is irrevocable and coupled with an interest. 
Without limiting the generality of the foregoing, subject to applicable
Requirements of Law and any Intercreditor Agreements, the Collateral Agent shall
have the right, upon the occurrence and during the continuance of an Event of
Default and reasonable notice by the Collateral Agent to the Borrower
Representative of its intent to exercise such rights, with full power of
substitution either in the Collateral Agent’s name or in the name of such
Pledgor, (a) to receive, endorse, assign or deliver any and all notes,
acceptances, checks, drafts, money orders or other evidences of payment relating
to the Collateral or any part thereof; (b) to demand, collect, receive payment
of, give receipt for and give discharges and releases of all or any of the
Collateral; (c) to ask for, demand, sue for, collect, receive and give
acquittance for any and all moneys due or to become due under and by virtue of
any Collateral; (d) to sign the name of any Pledgor on any invoice or bill of
lading relating to any of the Collateral; (e) to send verifications of Accounts
to any Account Debtor; (f) to commence and prosecute any and all suits, actions
or proceedings at law or in equity in any court of competent jurisdiction to
collect or otherwise, realize on all or any of the Collateral or to enforce any
rights in respect of any Collateral; (g) to settle, compromise, compound, adjust
or defend any actions, suits or proceedings relating to all or any of the
Collateral; (h) to notify, or to require any U.S. Pledgor to notify, Account
Debtors to make payment directly to the Collateral Agent as contemplated by
Section 4.4; and (i) to use, sell, assign, transfer, pledge, make any agreement
with respect to or otherwise deal with all or any of the Collateral, and to do
all other acts and things necessary to carry out the purposes of this Agreement,
as fully and completely as though the Collateral Agent were the absolute owner
of the Collateral for all purposes; provided that nothing herein contained shall
be construed as requiring or obligating the Collateral Agent to make any
commitment or to make any inquiry as to the nature or sufficiency of any payment
received by the Collateral Agent, or to present or file any claim or notice, or
to take any action with respect to the Collateral or any part thereof or the
moneys due or to become due in respect thereof or any property covered thereby.

 

26

--------------------------------------------------------------------------------


 

Notwithstanding anything in this Section 5.7 to the contrary, the Collateral
Agent agrees that it will not exercise any rights under the power of attorney
provided for in this Section 5.7 unless an Event of Default shall have occurred
and be continuing.  The Collateral Agent and the other Secured Parties shall be
accountable only for amounts actually received as a result of the exercise of
the powers granted to them herein, and neither they nor their officers,
directors, employees or agents shall be responsible to any Pledgor for any act
or failure to act hereunder, except for their own or their Related Parties’
gross negligence or willful misconduct, as determined by a court of competent
jurisdiction in a final and non-appealable judgment.  For the avoidance of
doubt, Section 8.03 of the Credit Agreement shall apply to the Collateral Agent
as agent for the Secured Parties hereunder.

 

108.                                                                                          
Governing Law.  THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSES OF
ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK.

 

109.                                                                                          
Waivers; Amendment.

 

110.                        No failure or delay by the Collateral Agent or any
other Secured Party in exercising any right, power or remedy hereunder or under
any other Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right, power or remedy, or any abandonment or
discontinuance of steps to enforce such a right, power or remedy, preclude any
other or further exercise thereof or the exercise of any other right, power or
remedy.  The rights, powers and remedies of the Collateral Agent and the other
Secured Parties hereunder and under the other Loan Documents are cumulative and
are not exclusive of any rights, powers or remedies that they would otherwise
have.  No waiver of any provision of this Agreement or consent to any departure
by any Pledgor therefrom shall in any event be effective unless the same shall
be permitted by paragraph (b) of this Section 5.9, and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given.  Without limiting the generality of the foregoing, the making of a
Loan or the issuance of a Letter of Credit shall not be construed as a waiver of
any Default or Event of Default, regardless of whether the Collateral Agent or
any other Secured Party may have had notice or knowledge of such Default or
Event of Default at the time.  No notice or demand on any Pledgor in any case
shall entitle any Pledgor to any other or further notice or demand in similar or
other circumstances.

 

111.                        Neither this Agreement nor any provision hereof may
be waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by the Collateral Agent and the Pledgor or Pledgors with
respect to which such waiver, amendment or modification is to apply, subject to
any consent required in accordance with Section 9.08 of the Credit Agreement,
and except as otherwise provided in any applicable Intercreditor Agreement.  For
the avoidance of doubt, the Collateral Agent is authorized to amend, supplement
or other modify this Agreement without further consent of any Lender in the
circumstances expressly contemplated by the definitions of “Junior Liens” or
“Other First Liens” in the Credit Agreement.  The Collateral Agent may
conclusively rely on a certificate of an officer of the

 

27

--------------------------------------------------------------------------------


 

Borrower Representative as to whether any amendment contemplated by this
Section 5.9(b) is permitted.

 

112.                        Notwithstanding anything to the contrary contained
herein, the Collateral Agent may (in its sole discretion) grant extensions of
time or waivers of the requirement for the creation or perfection of security
interests in or the obtaining of insurance (including title insurance) or
surveys with respect to particular assets (including extensions beyond the
Spinoff Date for the perfection of security interests in the assets of the
Pledgors on such date) where it reasonably determines, in consultation with the
Borrower Representative, that perfection or obtaining of such items cannot be
accomplished without undue effort or expense by the time or times at which it
would otherwise be required by this Agreement or the other Loan Documents.

 

113.                                                                                          
WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (WHETHER BASED ON CONTRACT, TORT
OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 5.10.

 

114.                                                                                          
Severability.  In the event any one or more of the provisions contained in this
Agreement or any other Loan Document should be held invalid, illegal or
unenforceable in any respect in any jurisdiction, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby as to such jurisdiction, and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.  The parties shall endeavor
in good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

 

115.                                                                                          
Counterparts.  This Agreement may be executed in two or more counterparts, each
of which shall constitute an original but all of which, when taken together,
shall constitute but one contract, and shall become effective as provided in
Section 5.4.  Delivery of an executed counterpart of a signature page of this
Agreement by telecopy, emailed pdf. or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Agreement.  The words
“execution,” “signed,” “signature,” “delivery,” and words of like import in or
relating to any document to be signed in connection with this Agreement and the
transactions contemplated hereby shall be deemed to include Electronic
Signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the

 

28

--------------------------------------------------------------------------------


 

Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act; provided that nothing herein
shall require the Administrative Agent to accept electronic signatures in any
form or format without its prior written consent.

 

116.                                                                                          
Headings.  Article and Section headings and the Table of Contents used herein
are for convenience of reference only, are not part of this Agreement and are
not to affect the construction of, or to be taken into consideration in
interpreting, this Agreement.

 

117.                                                                                          
Jurisdiction; Consent to Service of Process.

 

118.                        Each Pledgor hereby irrevocably and unconditionally
agrees that it will not commence any action, litigation or proceeding of any
kind or description, whether in law or equity, whether in contract or in tort or
otherwise, against any other party to this Agreement or any Affiliate thereof,
in any way relating to this Agreement, any other Loan Document or the
transactions relating hereto or thereto, in any forum other than the courts of
the State of New York sitting in New York County, Borough of Manhattan, and of
the United States District Court of the Southern District of New York, sitting
in New York County, Borough of Manhattan, and any appellate court from any
thereof, and each of the parties hereto irrevocably and unconditionally submits
to the jurisdiction of such courts and agrees that all claims in respect of any
such action, litigation or proceeding may be heard and determined in such New
York State court or, to the fullest extent permitted by applicable law, in such
federal court.  Each of the parties hereto agrees that a final judgment in any
such action, litigation or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Agreement or in any other Loan Document shall affect any
right that the Collateral Agent or any other Secured Party may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against any Pledgor or its properties in the courts of any
jurisdiction.

 

119.                        Each party to this Agreement hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
any other Loan Document in any court referred to in paragraph (a) of this
Section 5.14.  Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

Each party to this Agreement irrevocably consents to service of process in the
manner provided for notices in Section 5.1.  Nothing in this Agreement will
affect the right of any party to this Agreement or any other Loan Document to
serve process in any other manner permitted by law.

 

120.        Termination or Release.

 

  In each case subject to the terms of the Intercreditor Agreements:

 

121.                        This Agreement and the pledges made by the Pledgors
herein and all other security interests granted by the Pledgors hereby shall
automatically terminate and be released upon the occurrence of the Termination
Date.

 

29

--------------------------------------------------------------------------------


 

122.                        (i) A Pledgor shall automatically be released from
its obligations hereunder if such Pledgor is released from its obligations under
the Guarantee Agreement in accordance with Section 9.18(a)(1)(v) of the Credit
Agreement and/or (ii) the security interest granted hereunder in any portion of
the Collateral shall be automatically released upon the occurrence of any of the
circumstances set forth in Section 9.18(a) of the Credit Agreement (other than
Section 9.18(a)(1)(v) thereof) with respect to such portion of the Collateral,
in the case of each of preceding clauses (i) and (ii), in accordance with the
requirements of such Section (or clause thereof, as applicable), and all rights
to the applicable Collateral shall revert to any applicable Pledgor.

 

123.                        The security interest granted hereunder in any
portion of the Collateral shall be automatically released upon such portion of
the Collateral becoming Excluded Property or Excluded Securities (and the
Collateral Agent may rely conclusively on a certificate to that effect provided
to it by any Pledgor upon its reasonable request without any further inquiry).

 

124.                        In connection with any termination or release
pursuant to this Section 5.15, the Collateral Agent shall execute and deliver to
any Pledgor all documents that such Pledgor shall reasonably request to evidence
such termination or release (including Uniform Commercial Code termination
statements), and will duly assign and transfer to such Pledgor, any of such
released Collateral that is in the possession of the Collateral Agent and has
not theretofore been sold or otherwise applied or released pursuant to this
Agreement; provided that the Collateral Agent shall not be required to execute
any such document on terms which, in the Collateral Agent’s reasonable opinion,
would expose the Collateral Agent to liability or create any obligation or
entail any consequence other than such termination or release without
representation or warranty.  Any execution and delivery of documents pursuant to
this Section 5.15 shall be made without recourse to or warranty by the
Collateral Agent.  In connection with any release pursuant to this Section 5.15,
the applicable Pledgor shall be permitted to take any action in connection
therewith consistent with such release including, without limitation, the filing
of Uniform Commercial Code partial release amendments or termination statements,
as applicable, in each case, as may be reasonably acceptable to the Collateral
Agent with respect to the released portion of the Collateral.  Upon the receipt
of any necessary or proper instruments of termination, satisfaction or release
prepared by the Borrower Representative, the Collateral Agent shall execute,
deliver or acknowledge such instruments or releases to evidence the release of
any Collateral permitted to be released pursuant to this Agreement; provided
that the Collateral Agent shall not be required to execute, deliver or
acknowledge any such document on terms which, in the Collateral Agent’s
reasonable opinion, would expose the Collateral Agent to liability or create any
obligation or entail any consequence other than such termination or release
without representation or warranty.  The Pledgors agree to pay all reasonable
and documented out-of-pocket expenses incurred by the Collateral Agent (and its
representatives and counsel) in connection with the execution and delivery of
such release documents or instruments.

 

125.                                                                                          
Additional Subsidiaries.  Upon execution and delivery by any Subsidiary that is
required or permitted to become a party hereto by Section 5.10 of the Credit
Agreement or the Collateral and Guarantee Requirement of the Credit Agreement of
a Supplement hereto substantially in the form of Exhibit I hereto (or another
instrument reasonably satisfactory to the Collateral Agent and the Borrower
Representative), such subsidiary shall become a U.S. Pledgor or Foreign Pledgor,
as applicable, hereunder with the same force and

 

30

--------------------------------------------------------------------------------

 

effect as if originally named as a Pledgor herein.  The execution and delivery
of any such instrument shall not require the consent of any other party to this
Agreement.  The rights and obligations of each party to this Agreement shall
remain in full force and effect notwithstanding the addition of any new party to
this Agreement.

 

126.                                                                                          
General Authority of the Collateral Agent.

 

127.                        By acceptance of the benefits of this Agreement and
any other Security Documents, each Secured Party (whether or not a signatory
hereto) shall be deemed irrevocably (i) to consent to the appointment of the
Collateral Agent as its agent hereunder and under such other Security Documents,
(ii) to confirm that the Collateral Agent shall have the authority to act as the
exclusive agent of such Secured Party for the enforcement of any provision of
this Agreement and such other Security Documents against any Pledgor, the
exercise of remedies hereunder or thereunder and the giving or withholding of
any consent or approval hereunder thereunder relating to any Collateral or any
Pledgor’s obligations with respect thereto, (iii) to agree that it shall not
take any action to enforce any provisions of this Agreement or any other
Security Document against any Pledgor, to exercise any remedy hereunder or
thereunder or to give any consents or approvals hereunder or thereunder except
as expressly provided in this Agreement or any other Security Document and
(iv) to agree to be bound by the terms of this Agreement and any other Security
Documents and any applicable Intercreditor Agreement then in effect.

 

128.                        Each Pledgor acknowledges that the rights and
responsibilities of the Collateral Agent under this Agreement with respect to
any action taken by the Collateral Agent or the exercise or non-exercise by the
Collateral Agent of any option, voting right, request, judgment or other right
or remedy provided for herein or resulting or arising out of this Agreement
shall, as between the Collateral Agent and the Secured Parties, be governed by
Article VIII of the Credit Agreement, any Permitted First Lien Intercreditor
Agreement and such other agreements with respect thereto as may exist from time
to time among them, but, as between the Collateral Agent and the Pledgors, the
Collateral Agent shall be conclusively presumed to be acting as agent for the
applicable Secured Parties with full and valid authority so to act or refrain
from acting, and no Pledgor shall be under any obligation, or entitlement, to
make any inquiry respecting such authority.

 

129.                        It is expressly understood and agreed that the
obligations of the Collateral Agent as holder of the Collateral and interests
therein and with respect to the disposition thereof, and otherwise under this
Agreement, are only those expressly set forth in this Agreement and Article VIII
of the Credit Agreement.  The Collateral Agent shall act hereunder on the terms
and conditions set forth herein and in Article VIII of the Credit Agreement.

 

130.                                                                                          
Subject to Intercreditor Agreements; Conflicts.  Notwithstanding anything herein
to the contrary, (i) the Liens and security interests granted to the Collateral
Agent for the benefit of the Secured Parties pursuant to this Agreement and
(ii) the exercise of any right or remedy by the Collateral Agent hereunder or
the application of proceeds (including insurance and condemnation proceeds) of
any Collateral, in each case, are subject to the limitations and provisions of
any applicable Intercreditor Agreement to the extent provided therein.  In the
event of any conflict between the terms of such applicable Intercreditor

 

31

--------------------------------------------------------------------------------


 

Agreement and the terms of this Agreement, the terms of such applicable
Intercreditor Agreement shall govern.  In the event of any conflict between the
terms of the Credit Agreement and the terms of this Agreement, the terms of the
Credit Agreement shall govern.

 

131.                                                                                          
[Reserved].

 

132.                                                                                          
Person Serving as Collateral Agent.  On the Spinoff Date, the Collateral Agent
hereunder is also the Administrative Agent.  Written notice of resignation by
the Administrative Agent under (and as defined in) the Credit Agreement pursuant
to the Credit Agreement shall also constitute notice of resignation as the
Collateral Agent under this Agreement.  Upon the acceptance of any appointment
as the Administrative Agent under (and as defined in) the Credit Agreement by a
successor, that successor shall thereupon succeed to and become vested with all
the rights, powers, privileges and duties of the retiring Collateral Agent
pursuant hereto.  The Collateral Agent immediately prior to any change in
Collateral Agent pursuant to this Section 5.20 (the “Prior Collateral Agent”)
shall be deemed to have assigned all of its rights, powers and duties hereunder
to the successor Collateral Agent determined in accordance with this
Section 5.20 (the “Successor Collateral Agent”) and the Successor Collateral
Agent shall be deemed to have accepted, assumed and succeeded to such rights,
powers and duties.  The Prior Collateral Agent shall cooperate with the Pledgors
and such Successor Collateral Agent to ensure that all actions are taken that
are necessary or reasonably requested by the Successor Collateral Agent to vest
in such Successor Collateral Agent the rights granted to the Prior Collateral
Agent hereunder with respect to the Collateral, including (a) the filing of
amended financing statements in the appropriate filing offices, (b) to the
extent that the Prior Collateral Agent holds, or a third party holds on its
behalf, physical possession of or “control” (as defined in the New York UCC or
the Uniform Commercial Code or its equivalent in any other applicable
jurisdiction) (or any similar concept under foreign law) over Collateral
pursuant to this Agreement or any other Security Document, the delivery to the
Successor Collateral Agent of the Collateral in its possession or control
together with any necessary endorsements to the extent required by this
Agreement, and (c) the execution and delivery of any further documents,
financing statements or agreements and the taking of all such further action
that may be required under any applicable law, or that the Successor Collateral
Agent may reasonably request, all without recourse to, or representation or
warranty by, the Collateral Agent, and at the sole cost and expense of the
Pledgors.

 

133.                                                                                          
Survival of Agreement.  All covenants, agreements, representations and
warranties made by the Pledgors in the Loan Documents and in the certificates or
other instruments delivered in connection with or pursuant to this Agreement or
any other Loan Document shall be considered to have been relied upon by the
Secured Parties and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and issuance of any Letters of Credit
under the Loan Documents, regardless of any investigation made by or on behalf
of any Secured Party or any other person and notwithstanding that any Secured
Party or any other person may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any Loan Document is executed
and delivered or any credit is extended under the Credit Agreement, and shall
continue in full force and effect until the Termination Date.

 

32

--------------------------------------------------------------------------------


 

134.                                                                                          
Secured Cash Management Agreements, Secured Hedge Agreements and Supply Chain
Financings.  No Secured Party that obtains the benefit of this Agreement shall
have any right to notice of any action or to consent to, direct or object to,
any action hereunder or otherwise in respect of the Collateral (including,
without limitation, the release or impairment of any Collateral) other than in
its capacity as a Lender, a Issuing Bank or the Administrative Agent or
Collateral Agent, and, in any such case, only to the extent expressly provided
in the Loan Documents, including without limitation Article VIII of the Credit
Agreement.  Each Secured Party not a party to the Credit Agreement that obtains
the benefit of this Agreement shall be deemed to have acknowledged and accepted
the appointment of the Collateral Agent pursuant to the terms of the Credit
Agreement, including, without limitation, under Article VIII of the Credit
Agreement and the appointment.

 

[Signature Pages Follow]

 

33

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the day
and year first above written

 

 

ADIENT GLOBAL HOLDINGS LTD.

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

ADIENT US LLC

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to U.S. Collateral Agreement]

 

--------------------------------------------------------------------------------


 

 

[GUARANTORS]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to U.S. Collateral Agreement]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as Collateral Agent

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to U.S. Collateral Agreement]

 

--------------------------------------------------------------------------------


 

Schedule I to the

U.S. Collateral Agreement

 

Loan Parties

 

--------------------------------------------------------------------------------


 

Schedule II to the

U.S. Collateral Agreement

 

Pledged Stock; Pledged Debt

 

--------------------------------------------------------------------------------


 

Schedule III to the

U.S. Collateral Agreement

 

Intellectual Property

 

--------------------------------------------------------------------------------


 

Schedule IV to the

U.S. Collateral Agreement

 

Commercial Tort Claims

 

--------------------------------------------------------------------------------

 

Exhibit I to the
U.S. Collateral Agreement

 

Form of Supplement to the U.S. Collateral Agreement

 

SUPPLEMENT NO. [·] (this “Supplement”), dated as of [·], 20[·] to the U.S.
Collateral Agreement dated as of [  ], 2016 (as amended, restated, supplemented
or otherwise modified from time to time, the “Collateral Agreement”), among
ADIENT GLOBAL HOLDINGS LTD. (the “Initial Borrower”), ADIENT US LLC, a Michigan
limited liability company (the “Subsidiary Borrower”), each other Pledgor and
JPMORGAN CHASE BANK, N.A., as collateral agent (together with its successors and
assigns in such capacity, the “Collateral Agent”) for the Secured Parties (as
defined therein).

 

A.            Reference is made to the Credit Agreement, dated as of
[          ], 2016 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among the Initial Borrower, the
Lenders party thereto from time to time, the Issuing Banks party thereto from
time to time, JPMorgan Chase Bank, N.A., as administrative agent, and the other
parties party thereto.

 

B.            Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Collateral Agreement.

 

C.            The Pledgors have entered into the Collateral Agreement pursuant
to the requirements set forth in Section 5.10 of the Credit Agreement. 
Section 5.16 of the Collateral Agreement provides that additional Loan Parties
may become Pledgors under the Collateral Agreement by execution and delivery of
an instrument in the form of this Supplement.  The undersigned (the “New
Pledgor”) is executing this Supplement in accordance with the requirements of
the Credit Agreement to become a Pledgor under the Collateral Agreement.

 

Accordingly, the New Pledgor agrees as follows:

 

SECTION 1.  In accordance with Section 5.16 of the Collateral Agreement, the New
Pledgor by its signature below becomes a [U.S.][Foreign]Pledgor under the
Collateral Agreement with the same force and effect as if originally named
therein as a Pledgor and the New Pledgor hereby (a) agrees to all the terms and
provisions of the Collateral Agreement applicable to it as a
[U.S.][Foreign]Pledgor thereunder and (b) represents and warrants that the
representations and warranties made by it as a [U.S.][Foreign]Pledgor thereunder
are true and correct in all material respects on and as of the date hereof.  In
furtherance of the foregoing, the New Pledgor, as security for the payment and
performance in full of its Obligations, does hereby create and grant to the
Collateral Agent, its successors and assigns, for the benefit of the Secured
Parties, their successors and assigns, a security interest in and lien on all of
the New Pledgor’s right, title and interest in and [to the Collateral (as
defined in the Collateral Agreement) of the New Pledgor][to the U.S. Pledged
Collateral (as defined in the Collateral Agreement of the New Pledgor)];
provided that, for the avoidance of doubt, the [Collateral][U.S. Pledged
Collateral] shall not include any Excluded Property or Excluded Securities. 
Each reference to a “Pledgor” and “[U.S.][Foreign] Pledgor” in the Collateral
Agreement shall be deemed to include the New

 

--------------------------------------------------------------------------------


 

Pledgor (except as otherwise provided in clause (ii) of the definition of
Pledgor to the extent applicable).  The Collateral Agreement is hereby
incorporated herein by reference.

 

SECTION 2.  The New Pledgor represents and warrants to the Collateral Agent and
the other Secured Parties that this Supplement has been duly authorized,
executed and delivered by it and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, subject to
(i) the effects of bankruptcy, insolvency, fraudulent conveyance or other
similar laws affecting creditors’ rights generally, (ii) general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law) and (iii) implied covenants of good faith and fair dealing.

 

SECTION 3.  This Supplement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  This Supplement shall become effective when the Collateral Agent
shall have received a counterpart of this Supplement that bears the signature of
the New Pledgor.  Delivery of an executed signature page to this Supplement by
facsimile or other electronic transmission shall be as effective as delivery of
a manually signed counterpart of this Supplement.

 

SECTION 4.  The New Pledgor hereby represents and warrants that, as of the date
hereof, [(a) set forth on Schedule I attached hereto is a true and correct
schedule of any and all of (and, with respect to any U.S. Pledged Stock issued
by an issuer that is not a subsidiary of Parent, correctly sets forth, to the
knowledge of the New Pledgor) the percentage of the issued and outstanding units
of each class of the U.S. Equity Interests of the issuer thereof represented by
the U.S. Pledged Stock and includes all Equity Interests pledged hereunder and
(b) set forth under its signature hereto is the true and correct legal name of
the New Pledgor, its jurisdiction of organization and the location of its chief
executive office](32)[(a) set forth on Schedule I attached hereto is a true and
correct schedule of any and all of (and, with respect to any Pledged Stock
issued by an issuer that is not a subsidiary of Parent, correctly sets forth, to
the knowledge of the New Pledgor) the percentage of the issued and outstanding
units of each class of the Equity Interests of the issuer thereof represented by
the Pledged Stock and includes (i) all Equity Interests pledged hereunder and
(ii) all Pledged Debt pledged hereunder in an individual principal amount in
excess of $5,000,000 now owned by the New Pledgor required to be pledged in
order to satisfy the Collateral and Guarantee Requirement or delivered pursuant
to Section 2.2(a) and 2.2(b) of the Collateral Agreement, (b) set forth on
Schedule II attached hereto is a list of any and all Intellectual Property now
owned by the New Pledgor consisting of material Patents and Trademarks applied
for or registered with the United States Patent and Trademark Office and
material Copyrights registered with the United States Copyright Office, (c) set
forth on Schedule III attached hereto is a list of any and all Commercial Tort
Claims individually in excess of $10,000,000 and (d) set forth under its
signature hereto is the true and correct legal name of the New Pledgor, its
jurisdiction of organization and the location of its chief executive office. 
Schedule III hereto shall supplement Schedule IV to the Collateral
Agreement](33).

 

--------------------------------------------------------------------------------

(32) To be included if New Pledgor is joining the Collateral Agreement as a
Foreign Pledgor.

 

(33) To be included if New Pledgor is joining the Collateral Agreement as a U.S.
Pledgor.

 

2

--------------------------------------------------------------------------------


 

SECTION 5.  Except as expressly supplemented hereby, the Collateral Agreement
shall remain in full force and effect.

 

SECTION 6.  THIS SUPPLEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSES OF
ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 7.  In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Collateral Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction).  The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

SECTION 8.  All communications and notices hereunder shall (except as otherwise
expressly permitted by the Collateral Agreement) be in writing and given as
provided in Section 5.1 of the Collateral Agreement.

 

SECTION 9.  The New Pledgor agrees to reimburse the Collateral Agent for its
reasonable and documented out-of-pocket expenses in connection with this
Supplement, including the reasonable and documented fees, other charges and
disbursements of counsel for the Collateral Agent.

 

IN WITNESS WHEREOF, the New Pledgor has duly executed this Supplement to the
Collateral Agreement as of the day and year first above written.

 

[Signature Page Follows]

 

3

--------------------------------------------------------------------------------


 

 

[NAME OF NEW PLEDGOR]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Address:

 

Legal Name:

 

Jurisdiction of Formation:

 

[Signature Page to Supplement to U.S. Collateral Agreement]

 

--------------------------------------------------------------------------------


 

Schedule I to
Supplement No.    to the
U.S. Collateral Agreement

 

Pledged Stock[; Pledged Debt](34)

 

A.            Pledged Stock

 

Issuer

 

Record
Owner

 

Certificate No. 

 

Number
and Class

 

Percentage of
Equity Interest
Owned

 

Percent
Pledged

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B.            Pledged Debt

 

Payee

 

Payor

 

Principal

 

Date of Issuance

 

Maturity Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(34) Exclude for New Pledgor that is a Foreign Pledgor.

 

--------------------------------------------------------------------------------


 

Schedule II to
Supplement No.    to the
U.S. Collateral Agreement

 

Intellectual Property(35)

 

A.            U.S. Federally Issued or Applied for Patents Owned by [New
Pledgor]

 

U.S. Patent Registrations

 

Title

 

Patent No.

 

Issue Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

U.S. Patent Applications

 

Title

 

Application No.

 

Filing Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(35) Exclude for New Pledgor that is a Foreign Pledgor.

 

--------------------------------------------------------------------------------


 

B.            U.S. Federally Registered Copyrights Owned by [New Pledgor]

 

U.S. Copyright Registrations

 

Title

 

Registration No.

 

Registration Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

C.            U.S. Federally Registered or Applied for Trademarks Owned by [New
Pledgor]

 

U.S. Trademark Registrations

 

Mark

 

Registration No.

 

Registration Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

U.S. Trademark Applications

 

Mark

 

Application No.

 

Filing Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule I to
Supplement No.    to the
U.S. Collateral Agreement

 

Commercial Tort Claims(36)

 

--------------------------------------------------------------------------------

(36) Exclude for New Pledgor that is a Foreign Pledgor.

 

--------------------------------------------------------------------------------

 

Exhibit II to the
U.S. Collateral Agreement

 

Form of Notice of Grant of Security Interest in Intellectual Property

 

[FORM OF] NOTICE OF GRANT OF SECURITY INTEREST IN [COPYRIGHTS] [PATENTS]
[TRADEMARKS], dated as of [DATE] (this “Agreement”), made by [·], a [·] [·] (the
“Granting Pledgor”), in favor of JPMORGAN CHASE BANK, N.A., as Collateral Agent
(as defined below).

 

Reference is made to the U.S. Collateral Agreement dated as of [         ], 2016
(as amended, restated, supplemented or otherwise modified from time to time, the
“Collateral Agreement”), among ADIENT GLOBAL HOLDINGS LTD. (the “Initial
Borrower”), ADIENT US LLC, a Michigan limited liability company (the “Subsidiary
Borrower”), each other Pledgor and JPMORGAN CHASE BANK, N.A., as collateral
agent (together with its successors and assigns in such capacity, the
“Collateral Agent”) for the Secured Parties (as defined therein).  The parties
hereto agree as follows:

 

SECTION 1.         Terms.  Capitalized terms used in this Agreement and not
otherwise defined herein have the meanings specified in the Collateral
Agreement.  The rules of construction specified in Section 1.1(b) of the
Collateral Agreement also apply to this Agreement.

 

SECTION 2.         Grant of Security Interest.  As security for the payment and
performance, as applicable, in full of its Obligations, the Granting Pledgor[s]
pursuant to the Collateral Agreement did, and hereby [does][do], assign and
pledge to the Collateral Agent, its successors and permitted assigns, for the
benefit of the Secured Parties, a continuing security interest in all of such
Granting Pledgor[‘]s[‘] right, title and interest in, to and under any and all
of the following assets now owned or at any time hereafter acquired by such
Granting Pledgor[s] or in which such Granting Pledgor[s] now [has][have] or at
any time in the future may acquire any right, title or interest (collectively,
but excluding any Excluded Property, the “IP Collateral”):

 

[all Patents of the United States of America, including those listed on Schedule
I;]

 

[all Copyrights of the United States of America, including those listed on
Schedule I;]

 

[all Trademarks of the United States of America, including those listed on
Schedule I;]

 

[provided, however, that the foregoing pledge, assignment and grant of security
interest will not cover any Excluded Property, including, without limitation,
any “intent-to-use” trademark applications, to the extent that the grant of a
security interest therein would impair the validity or enforceability of, or
render void or voidable or result in the cancellation of the applicable
grantor’s right, title or interest therein or in any trademark issued as a
result of such application under applicable federal law.]

 

--------------------------------------------------------------------------------


 

SECTION 3.         Collateral Agreement.  The security interests granted to the
Collateral Agent herein are granted in furtherance, and not in limitation of,
the security interests granted to the Collateral Agent pursuant to the
Collateral Agreement.  [Each][The] Granting Pledgor hereby acknowledges and
affirms that the rights and remedies of the Collateral Agent with respect to the
IP Collateral are more fully set forth in the Collateral Agreement, the terms
and provisions of which are hereby incorporated herein by reference as if fully
set forth herein.  In the event of any conflict between the terms of this
Agreement and the Collateral Agreement, the terms of the Collateral Agreement
shall govern.

 

SECTION 4.         Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract.  Delivery of an executed
counterpart to this Agreement by facsimile or other electronic transmission
shall be as effective as delivery of a manually signed original.

 

SECTION 5.         Governing Law.  THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY,
DISPUTE OR CAUSES OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED
UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

[Signature Pages Follow]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

[NAME OF PLEDGOR[S]]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Notice of Grant of Security Interest in
[Patents][Trademarks][Copyrights]]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as Collateral Agent,

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Notice of Grant of Security Interest in
[Patents][Trademarks][Copyrights]]

 

--------------------------------------------------------------------------------


 

Schedule I
to Notice of Grant of Security Interest in Patents

 

Patents Owned by [Name of Pledgor]

 

U.S. Patent Registrations

 

Title

 

Patent No.

 

Issue Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

U.S. Patent Applications

 

Title

 

Application No.

 

Filing Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule I
to Notice of Grant of Security Interest in Copyrights

 

Copyrights Owned by [Name of Pledgor]

 

U.S. Copyright Registrations

 

Title

 

Registration No.

 

Registration Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule I
to Notice of Grant of Security Interest in Trademarks

 

Trademarks Owned by [Name of Pledgor]

 

U.S. Trademark Registrations

 

Mark

 

Registration No.

 

Registration Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

U.S. Trademark Applications

 

Mark

 

Application No.

 

Filing Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT M

 

FORM OF
GUARANTEE AGREEMENT

 

[See attached]

 

M-1

--------------------------------------------------------------------------------

 

GUARANTEE AGREEMENT

 

dated and effective as of

 

[     ], 2016,

 

among

 

The Guarantors named herein

 

and

 

JPMORGAN CHASE BANK, N.A., as Collateral Agent

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

1.

DEFINITIONS

1

2.

REPRESENTATIONS AND WARRANTIES

1

3.

THE GUARANTY

3

4.

FURTHER ASSURANCES

6

5.

PAYMENTS FREE AND CLEAR OF TAXES

6

6.

OTHER TERMS

7

7.

INDEMNITY; SUBROGATION AND SUBORDINATION

9

8.

GOVERNING LAW

10

9.

JURISDICTION; CONSENT TO SERVICE OF PROCESS

10

10.

WAIVER OF JURY TRIAL

11

11.

RIGHT OF SET-OFF

11

12.

ADDITIONAL GUARANTORS

12

13.

AGENCY

12

14.

COMMODITY EXCHANGE ACT ACKNOWLEDGEMENT

12

15.

JERSEY LAW WAIVERS

13

16.

INCORPORATION OF EU BAIL-IN PROVISIONS

13

 

--------------------------------------------------------------------------------


 

This GUARANTEE AGREEMENT, dated as of [·], 2016 (as amended, restated,
supplemented or otherwise modified from time to time, this “Guaranty”), by and
among JOHNSON CONTROLS, INC., a Wisconsin corporation (“JCI”) and each other
person that becomes a party hereto after the date hereof (together with JCI, the
“Guarantors”) and JPMORGAN CHASE BANK, N.A., as collateral agent (in such
capacity, together with any successor thereto, the “Collateral Agent”) for the
Secured Parties.

 

WITNESSETH:

 

WHEREAS, Adient Global Holdings Ltd., a public company under the Companies
(Jersey) Law 1991 (the “Initial Borrower”), the lenders party thereto from time
to time (the “Lenders”) and JPMorgan Chase Bank, N.A., as Administrative Agent
and Collateral Agent, have entered into that certain Credit Agreement, dated as
of [   ], 2016 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), providing for the extension of credit to
(i) the Initial Borrower and (ii) following the Spinoff Date, the Subsidiary
Borrower and the Initial Borrower;

 

WHEREAS, it is a condition to the Signing Date under the Credit Agreement that
JCI shall have executed and delivered this Guaranty to guarantee the
Obligations; and

 

WHEREAS, it is a condition to the Successor JCI Credit Agreement Effectiveness
Date that New JCI shall have executed and delivered a Guaranty Supplement (as
defined below).

 

WHEREAS, it is a condition to the Spinoff Date that Parent, the Initial
Borrower, the Subsidiary Borrower and the other Guarantors (as defined in the
Credit Agreement) shall have executed and delivered a Guaranty Supplement.

 

WHEREAS, each Guarantor will obtain benefits from the extension of credit to
each Borrower, as the case may be, and accordingly desires to execute this
Guaranty in order to satisfy the conditions described in the preceding paragraph
and to induce the Lenders to extend credit to any Borrower.

 

Accordingly, the parties hereto agree as follows:

 

1.                                      DEFINITIONS

 

Capitalized terms used herein shall have the meanings assigned to them in the
Credit Agreement unless otherwise defined herein.  References to this “Guaranty”
shall mean this Guaranty, including all amendments, modifications and
supplements and any annexes, exhibits and schedules to any of the foregoing, and
shall refer to this Guaranty as the same may be in effect at the time such
reference becomes operative.

 

2.                                      REPRESENTATIONS AND WARRANTIES

 

JCI represents and warrants as of the Signing Date, and each Guarantor that
becomes a party to this Guaranty pursuant to the execution of a supplement
hereto in the form of Exhibit A hereto (with such modifications as shall be
reasonably acceptable to the Administrative Agent, each, a “Guaranty
Supplement”) represents and warrants as of the date of execution of such
Guaranty Supplement, in each case, which representations and warranties shall be
deemed to

 

--------------------------------------------------------------------------------


 

have been renewed at the time of the making of any Loan or issuance of any
Letter of Credit, to the Collateral Agent and the Secured Parties as follows:

 

(a)                                 Such Guarantor (i) is a partnership, public
limited company, public company, limited liability company, corporation or other
entity duly organized/incorporated, validly existing and, where applicable, in
good standing under the laws of the jurisdiction of its organization or
incorporation, as the case may be, (ii) has all requisite power and authority to
own its property and assets and to carry on its business as now conducted,
(iii) is qualified to do business in each jurisdiction where such qualification
is required, except in each case where the failure to do so, individually or in
the aggregate, would not reasonably be expected to have a Material Adverse
Effect, and (iv) has the power and authority to execute, deliver and perform its
obligations under this Guaranty (or any Guaranty Supplement hereto, as
applicable) and each other agreement or instrument contemplated hereby to which
it is or will be a party.

 

(b)                                 The execution, delivery and performance by
such Guarantor of this Guaranty (or any Guaranty Supplement hereto, as
applicable) (i) have been duly authorized by all corporate, stockholder,
partnership, limited liability company or other organizational action required
to be obtained by such Guarantor and (ii) will not (A) violate (1) any provision
of law, statute, rule or regulation applicable to such Guarantor, (2) the
certificate or articles of incorporation or other constitutional documents
(including any partnership, limited liability company or operating agreements),
by-laws or articles of association of such Guarantor, (3) any applicable order
of any court or any law, rule, regulation or order of any Governmental Authority
applicable to such Guarantor or (4) any provision of any indenture, certificate
of designation for preferred stock, agreement or other instrument to which such
Guarantor is a party or by which it or any of its property is or may be bound,
(B) result in a breach of or constitute (alone or with due notice or lapse of
time or both) a default under, give rise to a right of or result in any
cancellation or acceleration of any right or obligation (including any payment)
under any such indenture, certificate of designation for preferred stock,
agreement or other instrument, where any such conflict, violation, breach or
default referred to in clause (ii)(A) or (ii)(B) of this Section 2(b), would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, or (C) result in the creation or imposition of any Lien upon or
with respect to any property or assets now owned or hereafter acquired by such
Guarantor, other than the Liens created by the Loan Documents and Permitted
Liens.

 

(c)                                  This Guaranty (or any Guaranty Supplement
hereto, as applicable) has been duly executed and delivered by such Guarantor
and constitutes a legal, valid and binding obligation of such Guarantor
enforceable against such Guarantor in accordance with its terms, subject to
(i) the effects of bankruptcy, insolvency, moratorium, reorganization,
fraudulent conveyance or other similar laws affecting creditors’ rights
generally, (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law), (iii) implied
covenants of good faith and fair dealing, and (iv) the need for filings and
registrations necessary to perfect the Liens on the Collateral granted by the
Loan Parties in favor of the Collateral Agent.

 

(d)                                 In the case of any Guarantor incorporated
under the laws of Ireland, the entry by such Guarantor into this Guaranty (or
any Guaranty Supplement hereto, as applicable), exercise of its rights and / or
performance of or compliance with its obligations hereunder (or any

 

2

--------------------------------------------------------------------------------


 

Guaranty Supplement hereto, as applicable) does not violate, or exceed any
guaranteeing, borrowing or other power or restriction granted or imposed by,
(i) any law to which it is subject (including, without prejudice to the
generality of the foregoing, sections 82 or 239 of the Companies Act 2014 of
Ireland) or (ii) its constitution.

 

3.                                      THE GUARANTY

 

(a)                                 Guaranty of Guaranteed Obligations.  Each
Guarantor unconditionally guarantees to the Collateral Agent for the benefit of
the Secured Parties, jointly and severally with the other Guarantors, as a
primary obligor and not merely as a surety, the due and punctual payment and
performance when due of the Obligations (the “Guaranteed Obligations”);
provided, that the Guaranteed Obligations of each Guarantor shall exclude
(i) any Obligations of such Guarantor as a counterparty or direct obligor under
any Secured Cash Management Agreement, Secured Supply Chain Financing or Secured
Hedge Agreement and (ii) if such Guarantor is a Borrower, the Loan Obligations
of such Guarantor. Each Guarantor further agrees that the Guaranteed Obligations
may be extended, renewed or increased, in whole or in part, without notice to or
further assent from it, and that it will remain bound upon its guarantee
notwithstanding any extension, renewal or increase of any Guaranteed Obligation.
Each Guarantor waives presentment to, demand of payment from and protest to any
Borrower or any other Loan Party of any of the Guaranteed Obligations, and also
waives notice of acceptance of its guarantee and notice of protest for
nonpayment.

 

(b)                                 Guaranty of Payment.  Each Guarantor further
agrees that its guarantee hereunder constitutes an unconditional guarantee of
payment when due (whether at stated maturity, by acceleration or otherwise) and
not of collection, and waives any right to require that any resort be had by the
Collateral Agent or any other Secured Party to any security held for the payment
of the Guaranteed Obligations or to any balance of any deposit account or credit
on the books of the Collateral Agent or any other Secured Party in favor of any
Borrower or any other person.

 

(c)                                  No Limitations.  Except for termination or
release of a Guarantor’s obligations hereunder as expressly provided for in
Section 6(g) and subject to the provisions of Section 3(g), the obligations of
each Guarantor hereunder shall not be subject to any reduction, limitation,
impairment or termination for any reason, including any claim of waiver,
release, surrender, alteration or compromise, and shall not be subject to any
defense or set-off, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of the Guaranteed Obligations
or otherwise (other than defense of payment or performance).  Without limiting
the generality of the foregoing, the obligations of each Guarantor hereunder, to
the fullest extent permitted by applicable law, shall not be discharged or
impaired or otherwise affected by: (i) the failure of the Collateral Agent or
any other Secured Party to assert any claim or demand or to exercise or enforce
any right or remedy under the provisions of any Loan Document or otherwise;
(ii) the failure of any other Guarantor to sign or become party to this Guaranty
or any rescission, waiver, amendment or modification of, or any release from any
of the terms or provisions of, any Loan Document or any other agreement,
including with respect to any other Guarantor under this Guaranty; (iii) the
failure to perfect any security interest in, or the exchange, substitution,
release or any impairment of, any security held by the Collateral Agent or any
other Secured Party for the Guaranteed Obligations; (iv) any default, failure or
delay, willful

 

3

--------------------------------------------------------------------------------


 

or otherwise, in the performance of the Guaranteed Obligations; (v) any other
act or omission that may or might in any manner or to any extent vary the risk
of any Guarantor or otherwise operate as a discharge of any Guarantor as a
matter of law or equity (other than the occurrence of the Termination Date);
(vi) any illegality, irregularity, invalidity or unenforceability of any
Guaranteed Obligation or any part thereof or the genuineness, enforceability or
validity of any agreement relating thereto or with respect to any collateral
securing the Guaranteed Obligations or any part thereof, or any other invalidity
or unenforceability relating to or against any Borrower or any other guarantor
of any of the Guaranteed Obligations, for any reason related to the Credit
Agreement, any other Loan Document, any Secured Cash Management Agreement, any
Secured Supply Chain Financing, any Secured Hedge Agreement or any provision of
applicable law, decree, order or regulation of any jurisdiction purporting to
prohibit the payment by any Borrower or any other guarantor of the Guaranteed
Obligations, of any of the Guaranteed Obligations or otherwise affecting any
term of any of the Guaranteed Obligations; (vii) any change in the corporate
existence, structure or ownership of any Borrower or any other guarantor of any
of the Guaranteed Obligations, or any insolvency, bankruptcy, reorganization or
other similar proceeding affecting any Borrower or any other guarantor of the
Guaranteed Obligations, or any of their respective assets or any resulting
release or discharge of any Guaranteed Obligation (other than the occurrence of
the Termination Date); (viii) the existence of any claim, set-off or other
rights that such Guarantor may have at any time against any Borrower, any other
guarantor of any of the Guaranteed Obligations, the Collateral Agent, or any
other corporation or person, whether in connection herewith or any unrelated
transactions; provided that nothing herein will prevent the assertion of any
such claim by separate suit or compulsory counterclaim; (ix) any extension,
renewal, settlement, indulgence, compromise, waiver or release of or with
respect to the Guaranteed Obligations or any part thereof or any agreement
relating thereto, or with respect to any obligation of any other guarantor of
any of the Guaranteed Obligations, whether (in any such case) by operation of
law or otherwise, or any failure or omission to enforce any right, power or
remedy with respect to the Guaranteed Obligations or any part thereof or any
agreement relating thereto, or with respect to any obligation of any other
guarantor of any of the Guaranteed Obligations; (x) any modification or
amendment of or supplement to the Credit Agreement or any other Loan Document,
any Secured Cash Management Agreement, any Secured Supply Chain Financing or any
Secured Hedge Agreement, including, without limitation, any such amendment which
may increase the amount of, or the interest rates applicable to, any of the
Guaranteed Obligations; (xi) any release, surrender, compromise, settlement,
waiver, subordination or modification, with or without consideration, of any
collateral securing the Guaranteed Obligations or any part thereof, any other
guaranties with respect to the Guaranteed Obligations or any part thereof, or
any other obligation of any person or entity with respect to the Guaranteed
Obligations or any part thereof, or any nonperfection or invalidity of any
direct or indirect security for the Guaranteed Obligations; (xii) the election
by, or on behalf of, any one or more of the Secured Parties, in any proceeding
instituted under the Bankruptcy Code, of the application of
Section 1111(b)(2) of the Bankruptcy Code (or any equivalent or similar
provisions under any Debtor Relief Law); (xiii) any borrowing or grant of a
security interest by Parent, any Borrower or any of their respective
Subsidiaries, as debtor-in-possession, under Section 364 of the Bankruptcy Code
(or any equivalent or similar provisions under any Debtor Relief Law) or in any
other bankruptcy or insolvency proceeding; and (xiv) any other circumstance
(including, without limitation, any statute of limitations) or any existence of
or reliance on any representation by the Collateral Agent that might otherwise

 

4

--------------------------------------------------------------------------------


 

constitute a defense to, or a legal or equitable discharge of, any Borrower or
any other Loan Party or any other guarantor or surety (other than defense of
payment or performance).

 

Except as otherwise set forth herein or in the Credit Agreement, each Guarantor
party to any of the Security Documents expressly authorizes the Secured Parties
(or the Collateral Agent on behalf of the Secured Parties) to take and hold
security for the payment and performance of the Guaranteed Obligations, to
exchange, waive or release any or all such security (with or without
consideration), to enforce or apply such security and direct the order and
manner of any sale thereof in their sole discretion or to release or substitute
any one or more other guarantors or obligors upon or in respect of the
Guaranteed Obligations, all without affecting the obligations of any Guarantor
hereunder.  To the fullest extent permitted by applicable law, each Guarantor
waives any defense based on or arising out of any defense of any other Guarantor
or the unenforceability of the Guaranteed Obligations or any part thereof from
any cause, or the cessation from any cause of the liability of any other
Guarantor, other than the occurrence of the Termination Date or the release of
such Guarantor from this Guaranty pursuant to Section 6(g). The Collateral Agent
and the other Secured Parties may, at their election, foreclose on any security
held by one or more of them by one or more judicial or nonjudicial sales, accept
an assignment of any such security in lieu of foreclosure, compromise or adjust
any part of the Guaranteed Obligations, make any other accommodation with any
Borrower or any other Loan Party or exercise any other right or remedy available
to them against any Borrower or any other Loan Party, without affecting or
impairing in any way the liability of any Guarantor hereunder except to the
extent the Termination Date shall have occurred.  To the fullest extent
permitted by applicable law, each Guarantor waives any defense arising out of
any such election even though such election operates, pursuant to applicable
law, to impair or to extinguish any right of reimbursement or subrogation or
other right or remedy of such Guarantor against any other Guarantor, as the case
may be, or any security.

 

(d)                                 Reinstatement.  Notwithstanding the
provisions of Section 6(g)(i), each Guarantor agrees that its guarantee
hereunder shall continue to be effective or be reinstated, as the case may be,
if at any time payment, or any part thereof, of any Guaranteed Obligation is
rescinded or must otherwise be restored or returned by the Collateral Agent or
any other Secured Party upon the insolvency, bankruptcy, administration,
dissolution, liquidation, examinership or reorganization of any Borrower or any
other Loan Party, or upon or as a result of the appointment of a receiver,
administrator, intervenor or conservator of, examiner or trustee or similar
officer for, any Borrower or any other Loan Party or any substantial part of its
property, or otherwise, all as though such payment had not been made.

 

(e)                                  Agreement To Pay; Subrogation.  In
furtherance of the foregoing and not in limitation of any other right that the
Collateral Agent or any other Secured Party has at law or in equity against any
Guarantor by virtue hereof, upon the failure of any Borrower or any other Loan
Party to pay any Guaranteed Obligation when and as the same shall become due,
whether at maturity, by acceleration, after notice of prepayment or otherwise,
each Guarantor hereby promises to and will forthwith pay, or cause to be paid,
to the Collateral Agent for distribution to the applicable Secured Party in cash
in immediately available funds the amount of such unpaid Guaranteed Obligation. 
Upon payment by any Guarantor of any sums to the Collateral Agent as provided
above, all rights of such Guarantor against any Borrower or any other Loan Party

 

5

--------------------------------------------------------------------------------


 

arising as a result thereof by way of right of subrogation, contribution,
reimbursement, indemnity or otherwise shall in all respects be subject to
Section 7.

 

(f)                                   Information.  Each Guarantor assumes all
responsibility for being and keeping itself informed of the financial condition
and assets of each Borrower, as the case may be, each other Loan Party and their
respective subsidiaries and any and all endorsers and/or other Guarantors of all
or any part of the Guaranteed Obligations, and of all other circumstances
bearing upon the risk of nonpayment of the Guaranteed Obligations, or any part
thereof, and the nature, scope and extent of the risks that such Guarantor
assumes and incurs hereunder, and agrees that neither the Collateral Agent nor
any other Secured Party will have any duty to advise such Guarantor of
information known to it or any of them regarding such circumstances or risks. In
the event any Secured Party (including the Collateral Agent), in its sole
discretion, undertakes at any time or from time to time to provide any such
information to a Guarantor, such Secured Party (including the Collateral Agent)
shall be under no obligation (i) to undertake any investigation, (ii) to
disclose any information which such Secured Party (including the Collateral
Agent), pursuant to accepted or reasonable commercial finance or banking
practices, wishes to maintain confidential or (iii) to make any other or future
disclosures of such information or any other information to such Guarantor.

 

(g)                                  Maximum Liability.  Each Guarantor, and by
its acceptance of this Guaranty, the Collateral Agent and each Secured Party
hereby confirms that it is the intention of all such persons that this Guaranty
and the Guaranteed Obligations of each Guarantor hereunder not constitute a
fraudulent transfer or conveyance for purposes of the Bankruptcy Code, the
Companies Act 2014 of Ireland or any other federal, state or foreign bankruptcy,
insolvency, receivership or similar law, the Uniform Fraudulent Conveyance Act,
the Uniform Fraudulent Transfer Act or any similar foreign, federal or state law
to the extent applicable to this Guaranty and the Guaranteed Obligations of each
Guarantor hereunder.  To effectuate the foregoing intention, the Collateral
Agent, the Secured Parties and the Guarantors hereby irrevocably agree that the
Guaranteed Obligations of each Guarantor under this Guaranty at any time shall
be limited to the maximum amount as will result in the Guaranteed Obligations of
such Guarantor under this Guaranty not constituting a fraudulent transfer or
conveyance.

 

4.                                      FURTHER ASSURANCES

 

Each Guarantor agrees, upon the written request of the Collateral Agent, to
execute and deliver to the Collateral Agent, from time to time, any additional
instruments or documents reasonably considered necessary by the Collateral Agent
to cause this Guaranty to be, become or remain valid and effective in accordance
with its terms.

 

5.                                      PAYMENTS FREE AND CLEAR OF TAXES

 

Each Guarantor agrees that (a) it will perform or observe all of the terms,
covenants and agreements that Section 2.17 of the Credit Agreement requires such
Guarantor to perform or observe, subject to the qualifications set forth therein
and (b) any payment required to be made by it hereunder shall be subject to
Section 2.17 of the Credit Agreement, subject to the conditions and
qualifications set forth therein.

 

6

--------------------------------------------------------------------------------


 

6.                                      OTHER TERMS

 

(a)                                 Entire Agreement.  This Guaranty, together
with the other Loan Documents, constitutes the entire agreement between the
parties with respect to the subject matter hereof and thereof and supersedes all
prior agreements relating to a guaranty of the Loans and other extensions of
credit under the Loan Documents.

 

(b)                                 Headings.  The headings in this Guaranty are
for convenience of reference only and are not part of the substance of this
Guaranty.

 

(c)                                  Severability.  Whenever possible, each
provision of this Guaranty shall be interpreted in such a manner to be effective
and valid under applicable law, but if any provision of this Guaranty shall be
prohibited by or invalid under applicable law in any jurisdiction, such
provision shall, as to such jurisdiction, be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Guaranty and the invalidity of a particular
provision in a particular jurisdiction shall not invalidate such provision in
any other jurisdiction.

 

(d)                                 Notices.  All communications and notices
hereunder shall (except as otherwise expressly permitted herein) be given as
provided in Section 9.01 of the Credit Agreement.

 

(e)                                  Successors and Assigns.  This Guaranty is
for the benefit of the Collateral Agent and the other Secured Parties and their
respective successors and permitted assigns. Whenever in this Guaranty any
Guarantor is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party and all covenants, promises and
agreements by any Guarantor that are contained in this Guaranty shall bind and
inure to the benefit of its respective permitted successors and assigns;
provided, that no Guarantor shall have any right to assign its rights or
obligations hereunder unless expressly permitted by the Credit Agreement or with
such consents required by Section 9.08 of the Credit Agreement.

 

(f)                                   No Waiver; Cumulative Remedies;
Amendments.  No failure or delay by the Collateral Agent or any other Secured
Party in exercising any right, power or remedy hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right, power or remedy.  The rights, powers and remedies of the
Collateral Agent and each other Secured Party provided in this Guaranty, the
Credit Agreement, each other Loan Document, any Secured Cash Management
Agreement, any Secured Supply Chain Financing, any Secured Hedge Agreement are
cumulative and are not exclusive of any rights, powers or remedies that it would
otherwise have.  No waiver of any provision of this Guaranty or consent to any
departure by any Guarantor therefrom shall in any event be effective unless the
same shall be permitted by this Section 6(f), and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given.  Without limiting the generality of the foregoing, the making of any Loan
or the issuance, amendment, extension or renewal of any Letter of Credit shall
not be construed as a waiver of any Default or Event of Default, regardless of
whether the Collateral Agent or any other Secured Party may have had notice or
knowledge of such Default or Event of Default at the time.  No notice or demand
on any Guarantor in any case shall entitle any Guarantor to any other or further
notice or demand in similar or other circumstances.  When

 

7

--------------------------------------------------------------------------------


 

making any demand hereunder against any of the Guarantors, the Collateral Agent
or any other Secured Party may, but shall be under no obligation to, make a
similar demand on any Borrower or any other Guarantor or guarantor, and any
failure by the Collateral Agent or any other Secured Party to make any such
demand or to collect any payments from any Borrower or any other Guarantor or
guarantor or any release of any Borrower or any other Guarantor or guarantor
shall not relieve any of the Guarantors in respect of which a demand or
collection is not made or any of the Guarantors not so released of their several
obligations or liabilities hereunder, and shall not impair or affect the rights
and remedies, express or implied, or as a matter of law, of the Collateral Agent
or any other Secured Party against any of the Guarantors.  For the purposes
hereof “demand” shall include the commencement and continuance of any legal
proceedings.  Neither this Guaranty nor any provision hereof may be waived,
amended or modified (other than termination or release of this Guaranty pursuant
to Section 6(g)) except pursuant to an agreement or agreements in writing
entered into by the Collateral Agent and the Guarantor or Guarantors with
respect to which such waiver, amendment or modification is to apply, subject to
any consent required in accordance with Section 9.08 of the Credit Agreement.

 

(g)                                  Termination and Release.

 

(i)                                     This Guaranty shall automatically
terminate on the Termination Date.

 

(ii)                                  A Guarantor shall automatically be
released from its obligations hereunder in accordance with Section 9.18 of the
Credit Agreement.

 

(iii)                               In connection with any termination or
release pursuant to this Section 6(g), the Collateral Agent shall execute and
deliver to the Borrower Representative all documents that the Borrower
Representative shall reasonably request to evidence such termination or release;
provided, that (i) the Administrative Agent shall have received a certificate of
a Responsible Officer of the Borrower Representative containing such
certifications as the Administrative Agent shall reasonably request, (ii) the
Administrative Agent or the Collateral Agent shall not be required to execute
any such document on terms which, in the applicable Agent’s reasonable opinion,
would expose such Agent to liability or create any obligation or entail any
consequence other than the applicable termination or release without recourse or
warranty and (iii) in the case of a release under Section 6(g)(ii), such release
shall not in any manner discharge, affect or impair the Guaranteed Obligations
or the obligations of any other Guarantor hereunder. Any execution and delivery
of documents pursuant to this Section 6(g) shall be made without recourse to or
warranty by the Collateral Agent. The Borrower Representative agrees to pay all
reasonable and documented out-of-pocket expenses incurred by the Collateral
Agent in connection with the execution and delivery of such documents.

 

(h)                                 Counterparts.  This Guaranty may be executed
in two or more counterparts, each of which shall constitute an original but all
of which, when taken together, shall constitute but one contract. Delivery of an
executed counterpart to this Guaranty by facsimile or other electronic
transmission shall be as effective as delivery of a manually signed original.

 

(i)                                     No Strict Construction.  The parties
hereto have participated jointly in the negotiation and drafting of this
Guaranty. In the event an ambiguity or question of intent or interpretation
arises, this Guaranty shall be construed as if drafted jointly by the parties
hereto

 

8

--------------------------------------------------------------------------------

 

and no presumption or burden of proof shall arise favoring or disfavoring any
party by virtue of the authorship of any provisions of this Guaranty.

 

(j)                                    Credit Agreement.  Each Guarantor hereby
expressly agrees to observe and perform and be bound by all of the terms,
covenants, representations, warranties and agreements contained in the Credit
Agreement and each other Loan Document which are binding upon, and to be
observed or performed by, such Guarantor (including in its role as JCI, New JCI
or Parent, as applicable) or any “Loan Party” thereunder.

 

7.                                      INDEMNITY; SUBROGATION AND SUBORDINATION

 

(a)                                 Indemnity and Subrogation.  In addition to
all such rights of indemnity and subrogation as the Guarantors may have under
applicable law (but subject to Section 7(c)), each Borrower agrees that (i) in
the event a payment shall be made by any Guarantor under this Guaranty in
respect of any Guaranteed Obligation of such Borrower, such Borrower shall
indemnify such Guarantor for the full amount of such payment and such Guarantor
shall be subrogated to the rights of the person to whom such payment shall have
been made to the extent of such payment and (ii) in the event any assets of any
Guarantor shall be sold pursuant to any Security Document to satisfy in whole or
in part a Guaranteed Obligation of any Borrower, such Borrower shall indemnify
such Guarantor in an amount equal to the greater of the book value or the fair
market value of the assets so sold.

 

(b)                                 Contribution and Subrogation.  Each
Guarantor (a “Contributing Guarantor”) agrees (subject to Section 7(c)) that, in
the event a payment shall be made by any other Guarantor hereunder in respect of
any Guaranteed Obligation or assets of any other Guarantor shall be sold
pursuant to any Security Document to satisfy any Guaranteed Obligation owed to
any Secured Party and such other Guarantor (the “Claiming Guarantor”) shall not
have been fully indemnified by the applicable Borrower as provided in Section
7(a) hereof, the Contributing Guarantor shall indemnify the Claiming Guarantor
in an amount equal to the amount of such payment or the greater of the book
value or the fair market value of such assets, as applicable, in each case
multiplied by a fraction of which the numerator shall be the net worth of such
Contributing Guarantor on the date hereof and the denominator shall be the
aggregate net worth of all the Guarantors on the date hereof (or, in the case of
any Guarantor becoming a party hereto pursuant to Section 5.10 of the Credit
Agreement, the date of the supplement hereto executed and delivered by such
Guarantor). Any Contributing Guarantor making any payment to a Claiming
Guarantor pursuant to this Section 7(b) shall be subrogated to the rights of
such Claiming Guarantor under Section 7(a) hereof to the extent of such
payment.  The provisions of this Section 7(b) shall in no respect limit the
obligations and liabilities of any Guarantor to the Collateral Agent and the
other Secured Parties, and each Guarantor shall remain liable to the Collateral
Agent and the other Secured Parties for the full amount guaranteed by such
Guarantor hereunder.

 

(c)                                  Subordination, etc.  Notwithstanding any
provision of this Guaranty to the contrary, all rights of the Guarantors under
Sections 7(a) and 7(b) and all other rights of indemnity, contribution or
subrogation of any Guarantor under applicable law or otherwise shall be fully
subordinated to the Guaranteed Obligations until the occurrence of the
Termination

 

9

--------------------------------------------------------------------------------


 

Date.  Notwithstanding any payment or payments made by any of the Guarantors
hereunder or any set-off or appropriation or application of funds of any of the
Guarantors by any Secured Party, no Guarantor shall be entitled to be subrogated
to any of the rights of the Collateral Agent or any other Secured Party against
any Borrower or any other Guarantor or any collateral security or guarantee or
right of set-off held by any Secured Party for the payment of the Guaranteed
Obligations until the Termination Date shall have occurred, nor shall any
Guarantor seek or be entitled to seek any contribution or reimbursement from any
Borrower or any other Guarantor in respect of payments made by such Guarantor
hereunder until the Termination Date shall have occurred.  If any amount shall
be paid to any Guarantor on account of such subrogation rights at any time prior
to the Termination Date of the Guaranteed Obligations, such amount shall be held
by such Guarantor in trust for the Collateral Agent and the other Secured
Parties, segregated from other funds of such Guarantor, and shall, forthwith
upon receipt by such Guarantor, be paid to the Collateral Agent to be credited
and applied against the Guaranteed Obligations, whether matured or unmatured, in
accordance with the terms of the Credit Agreement.  No failure on the part of
any Borrower or any Guarantor to make the payments required by Sections 7(a) and
7(b) (or any other payments required under applicable law or otherwise) shall in
any respect limit the obligations and liabilities of such Borrower with respect
to the Obligations or any Guarantor with respect to its obligations hereunder,
and each Borrower shall remain liable for the full amount of the Obligations and
each Guarantor shall remain liable for the full amount of the obligations of
such Guarantor hereunder. The parties hereto acknowledge that the rights of
contribution and indemnification hereunder shall constitute assets of the
Guarantor or Guarantors to which such contribution and indemnification is owing.

 

Notwithstanding anything to the contrary contained above, upon the sale of all
of the Equity Interests of any Guarantor and the release of such Guarantor from
the provisions hereof (whether by the Collateral Agent in connection with an
exercise of its remedies or in accordance with the relevant provisions of the
Credit Agreement), then any indemnification and contribution obligations
otherwise provided above in this Section 7 with respect to the Guarantor which
was so released shall terminate and be of no further force and effect, and if
any other Guarantors have theretofore made payments hereunder with respect to
the Guaranteed Obligations which have not yet been reimbursed in full, then any
amount which would have otherwise been payable under this Section 7 by the
Guarantor which has been released herefrom shall be reallocated to the remaining
Guarantors based on their respective net worths as re-determined on such date.

 

8.                                      GOVERNING LAW

 

THIS GUARANTY AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSES OF ACTION (WHETHER
IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, OR ARISING OUT OF OR RELATING TO
THIS GUARANTY. SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK.

 

9.                                      JURISDICTION; CONSENT TO SERVICE OF
PROCESS

 

(a)                                 Each Guarantor irrevocably and
unconditionally agrees that it will not commence any action, litigation or
proceeding of any kind or description, whether in law or equity, whether

 

10

--------------------------------------------------------------------------------


 

in contract or in tort or otherwise, against the Collateral Agent, any other
Secured Party, or any Affiliate of the foregoing, in any way relating to this
Guaranty or the transactions relating hereto, in any forum other than the courts
of the State of New York sitting in New York County, Borough of Manhattan, and
of the United States District Court of the Southern District of New York,
sitting in New York County, Borough of Manhattan, and any appellate court from
any thereof, and each of the parties hereto irrevocably and unconditionally
submits to the jurisdiction of such courts and agrees that all claims in respect
of any such action, litigation or proceeding may be heard and determined in such
New York State court or, to the fullest extent permitted by applicable law, in
such federal court. Each of the parties hereto agrees that a final judgment in
any such action, litigation or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Guaranty shall affect any right that the
Collateral Agent or any other Secured Party may otherwise have to bring any
action or proceeding relating to this Guaranty against any Guarantor or its
properties in the courts of any jurisdiction.

 

(b)                                 Each of the parties hereto hereby
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Guaranty in any court referred to in paragraph (a) of this Section 9.  Each
of the parties hereto hereby irrevocably waives, to the fullest extent permitted
by law, the defense of an inconvenient forum to the maintenance of such action
or proceeding in any such court.

 

(c)                                  Each party to this Guaranty irrevocably
consents to service of process in the manner provided for in Section 9.15 of the
Credit Agreement.  Nothing in this Guaranty will affect the right of any party
to this Guaranty to serve process in any other manner permitted by law.

 

10.                               WAIVER OF JURY TRIAL

 

EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS GUARANTY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTY BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 10.

 

11.                               RIGHT OF SET-OFF

 

If an Event of Default shall have occurred and be continuing, each Lender, each
Issuing Bank and each of their respective Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final and in whatever currency denominated)

 

11

--------------------------------------------------------------------------------


 

at any time held and other obligations at any time owing by such Lender or such
Issuing Bank to or for the credit or the account of any Guarantor against any of
and all the obligations of such Guarantor now or hereafter existing under this
Guaranty held by such Lender or such Issuing Bank, irrespective of whether or
not such Lender or such Issuing Bank shall have made any demand under this
Guaranty and although such obligations may be unmatured; provided, that (x) any
recovery by any Lender, any Issuing Bank or any Affiliate pursuant to its
set-off rights under this Section 11 is subject to the provisions of
Section 2.18(c) of the Credit Agreement and (y) any Defaulting Lender’s set-off
right hereunder shall be subject to Section 9.06 of the Credit Agreement. Each
Lender and each Issuing Bank agrees promptly to notify the Borrower
Representative and the Collateral Agent, in each case, after any such set-off
and application made by such Lender or such Issuing Bank, as applicable;
provided that the failure to give such notice shall not affect the validity of
such set-off and application.  The rights of each Lender and each Issuing Bank
under this Section 11 are in addition to other rights and remedies (including
other rights of set-off) that such Lender or such Issuing Bank may have.

 

12.                               ADDITIONAL GUARANTORS

 

Upon execution and delivery by New JCI, Parent, the Initial Borrower, the
Subsidiary Borrower and any direct or indirect Subsidiary of Parent that is
required to become a party hereto by Section 5.10 of the Credit Agreement or in
the definition of “Collateral and Guarantee Requirement” in the Credit
Agreement, of a Guaranty Supplement, such person shall become a Guarantor
hereunder with the same force and effect as if originally named as a Guarantor
herein.  The execution and delivery of any such instrument shall not require the
consent of any other party to this Guaranty.  The rights and obligations of each
party to this Guaranty shall remain in full force and effect notwithstanding the
addition of any new party to this Guaranty. Each reference to “Guarantor” in
this Guaranty shall be deemed to include such person. Notwithstanding anything
to the contrary herein, in no circumstance shall an Excluded Subsidiary be
required to become a Guarantor.

 

13.                               AGENCY

 

Each of the Guarantors hereby appoints the Borrower Representative as its agent
for all purposes relevant to this Guaranty and the other Loan Documents,
including the giving and receipt of notices and the execution and delivery of
all documents, instruments and certificates contemplated herein and therein and
all modifications hereto and thereto.

 

14.                               COMMODITY EXCHANGE ACT ACKNOWLEDGEMENT

 

Each Qualified ECP Guarantor intends that this Guaranty constitute, and this
Guaranty shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Guarantor for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

In this Guaranty, “Qualified ECP Guarantor” shall mean, in respect of any Swap
Obligation, each Guarantor that has total assets exceeding $10,000,000 at the
time its guarantee hereunder becomes effective with respect to such Swap
Obligation or such other person as constitutes an “eligible contract
participant” as defined in the Commodity Exchange Act and the

 

12

--------------------------------------------------------------------------------


 

regulations thereunder (an “ECP”) and can cause another person to qualify as an
ECP at such time by entering into a keepwell, support or other agreement under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

15.                               JERSEY LAW WAIVERS

 

Without prejudice to the generality of any waiver granted in any Loan Document,
each Guarantor irrevocably and unconditionally abandons and waives any right
which it may have at any time under the laws of Jersey:

 

(a)                                 whether by virtue of the droit de discussion
or otherwise to require that recourse be had to the assets of any other
Guarantor or any other person before any claim is enforced against it in respect
of the obligations or liabilities assumed by it under this Guaranty or any other
Loan Document; and

 

(b)                                 whether by virtue of the droit de division
or otherwise to require that any obligation or liability under this Guaranty or
any other Loan Document be divided or apportioned with any other Guarantor or
any other person or reduced in any manner whatsoever.

 

16.                               INCORPORATION OF EU BAIL-IN PROVISIONS

 

The parties hereto hereby agree that the provisions set forth in Section 9.22 of
the Credit Agreement (Acknowledgement and Consent to Bail-In of EEA Financial
Institutions) are incorporated by reference herein, mutatis mutandis.

 

[remainder of page intentionally left blank; signature pages follow]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Guaranty to be executed and
delivered as of the date first above written.

 

 

 

JOHNSON CONTROLS, INC.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Guaranty]

 

--------------------------------------------------------------------------------


 

 

Accepted and Agreed to:

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Collateral Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Signature Page to Guaranty]

 

--------------------------------------------------------------------------------


 

Exhibit A

to the Guarantee Agreement

 

SUPPLEMENT NO.

TO GUARANTEE AGREEMENT

 

SUPPLEMENT NO.   , dated as of          ,      (as amended, restated,
supplemented or otherwise modified from time to time, this “Supplement”), to the
Guarantee Agreement, dated as of [·], 2016 (as amended, restated, supplemented
or otherwise modified from time to time, the “Guaranty”), by and among JOHNSON
CONTROLS, INC., a Wisconsin corporation and each other Guarantor (as defined in
the Guaranty) that became a party thereto after the date thereof (together, the
“Existing Guarantors”) and JPMORGAN CHASE BANK, N.A., as collateral agent (in
such capacity, together with any successor thereto, the “Collateral Agent”) for
the Secured Parties.

 

A.                                    Reference is made to the Credit Agreement
dated as of [   ], 2016 (as amended, supplemented, waived or otherwise modified
from time to time, the “Credit Agreement”), among Adient Global Holdings Ltd., a
public company under the Companies (Jersey) Law 1991 (the “Initial Borrower”),
the lenders party thereto from time to time (the “Lenders”), JPMorgan Chase
Bank, N.A., as Administrative Agent and Collateral Agent and the other parties
thereto.

 

B.                                    Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement.

 

C.                                    Each Existing Guarantor has entered into
the Guaranty in order to induce the Lenders to make Loans and each Issuing Bank
to issue Letters of Credit.  Section 12 of the Guaranty provides that additional
parties may become Guarantors under the Guaranty by execution and delivery of an
instrument in the form of this Supplement.  The undersigned person[s] (each a
“New Guarantor Party”) is executing this Supplement in accordance with the
requirements of the Credit Agreement to become a Guarantor under the Guaranty in
order to induce the Lenders to maintain and/or make additional Loans and each
Issuing Bank to maintain and/or issue additional Letters of Credit, and as
consideration for Loans previously made and Letters of Credit previously issued.

 

Accordingly, each New Guarantor Party agrees as follows:

 

SECTION 1.  In accordance with Section 12 of the Guaranty, such New Guarantor
Party by its signature below becomes a Guarantor under the Guaranty with the
same force and effect as if originally named therein as a Guarantor and such New
Guarantor Party hereby agrees to all the terms and provisions of the Guaranty
applicable to it as a Guarantor thereunder. In furtherance of the foregoing,
such New Guarantor Party does hereby guarantee to the Collateral Agent the due
and punctual payment of the Guaranteed Obligations (as defined in the Guaranty)
as set forth in the Guaranty.  Each reference to a “Guarantor” in the Guaranty
and in this Supplement shall be deemed to include such New Guarantor Party.  The
Guaranty is hereby incorporated herein by reference.

 

A-1

--------------------------------------------------------------------------------


 

SECTION 2.  Such New Guarantor Party represents and warrants (as to itself) to
the Collateral Agent and the other Secured Parties that each of the
representations and warranties set forth in Section 2 of the Guaranty are true
and correct in all respects as of the date hereof.

 

SECTION 3.  This Supplement may be executed in two or more counterparts, each of
which shall constitute an original but all of which, when taken together, shall
constitute but one contract.  This Supplement shall become effective when the
Collateral Agent shall have received a counterpart of this Supplement that bears
the signature of such New Guarantor Party.  Delivery of an executed counterpart
to this Supplement by facsimile or other electronic transmission shall be as
effective as delivery of a manually signed original.

 

SECTION 4.  Except as expressly supplemented hereby, the Guaranty shall remain
in full force and effect.

 

SECTION 5.  THIS SUPPLEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSES OF
ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, OR ARISING OUT OF
OR RELATING TO THIS SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 6.  In the event any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Guaranty shall not in any way be affected or impaired
thereby.  The parties shall endeavor in good-faith negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

 

SECTION 7.  All communications and notices hereunder shall be in writing and
given as provided in Section 6(d) of the Guaranty.

 

SECTION 8.  Such New Guarantor Party agrees to reimburse the Collateral Agent
for its reasonable and documented out-of-pocket expenses in connection with this
Supplement, including the reasonable and documented fees, disbursements and
other charges of counsel to the Collateral Agent.

 

[remainder of page intentionally left blank; signature page follows]

 

A-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each New Guarantor Party has duly executed this Supplement
to the Guaranty as of the day and year first above written.

 

[It is intended that this Supplement to the Guaranty takes effect as a
deed.](37)

 

 

 

[Name of New Guarantor Party]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[Name of New Guarantor Party]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

(37)  Any New Guarantor Party which is an entity incorporated under the laws of
Ireland, shall execute this Supplement to Guarantee Agreement as a Deed (under
seal).

 

--------------------------------------------------------------------------------

 

EXHIBIT N

 

FORM OF
JOINDER AGREEMENT

 

[See attached]

 

[

 

N-1

--------------------------------------------------------------------------------


 

[Form of]
JOINDER AGREEMENT

 

Reference is made to the Credit Agreement, dated as of July 27, 2016 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”) among Adient Global Holdings Ltd., a
public company organized under the Companies (Jersey) Law 1991 (“Initial
Borrower”), the other Borrowers from time to time party thereto, the lenders
from time to time party thereto and JPMorgan Chase Bank, N.A., as Administrative
Agent.  Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.

 

W I T N E S S E T H:

 

WHEREAS, the Initial Borrower has entered into the Credit Agreement in order to
induce the Lenders to make the Loans to or for the benefit of the Borrowers;

 

WHEREAS, as a condition to the Spinoff Date, the Subsidiary Borrower is required
to execute a joinder agreement to the Credit Agreement.  The Subsidiary Borrower
is executing this joinder agreement (“Joinder Agreement”) to the Credit
Agreement in order to induce the Lenders to make additional Loans and the
Issuing Banks to issue Letters of Credit and as consideration for the Loans
previously made.

 

NOW, THEREFORE, the Administrative Agent, Collateral Agent and the Subsidiary
Borrower hereby agree as follows:

 

1.                                      Credit Agreement.  In accordance with
the Credit Agreement, the Subsidiary Borrower by its signature below becomes a
Borrower under the Credit Agreement with the same force and effect as if
originally named therein as a Borrower. The Subsidiary Borrower hereby
(i) expressly agrees to observe and perform and be bound by all of the terms,
covenants, representations, warranties and agreements contained in the Credit
Agreement and each other Loan Document to which it is a party which are binding
upon, and to be observed or performed by, the Subsidiary Borrower or a
“Borrower” thereunder and (ii) ratifies and confirm the validity of, and all of
its obligations and liabilities (including, without limitation, the applicable
Loan Obligations) under, the Credit Agreement and such other Loan Documents to
which it is a party.

 

2.                                      Representations and Warranties.  The
Subsidiary Borrower hereby (i) agrees to all the terms and provisions of the
Credit Agreement applicable to it as Borrower thereunder and (ii) represents and
warrants that after giving effect to this Agreement, each of the representations
and warranties contained in Article III of the Credit Agreement and made by it
as a Borrower is true and correct in all material respects on and as of the date
hereof.  Each reference to “Borrowers” or “Subsidiary Borrower” in the Credit
Agreement shall be deemed to include the Subsidiary Borrower.

 

--------------------------------------------------------------------------------


 

3.                                      Severability.  Any provision of this
Joinder Agreement which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such prohibition
or unenforceability without invalidating the remaining provisions hereof, and
any such prohibition or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

 

4.                                      Counterparts.  This Joinder Agreement
may be executed in two or more counterparts, each of which shall constitute an
original but all of which, when taken together, shall constitute but one
contract. Delivery of an executed counterpart of a signature page of this
Agreement by telecopy, emailed .pdf or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Agreement. The words
“execution,” “signed,” “signature,” “delivery,” and words of like import in or
relating to any document to be signed in connection with this Agreement and the
transactions contemplated hereby shall be deemed to include electronic
signatures, deliveries or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided that nothing herein shall require the Administrative
Agent to accept electronic signatures in any form or format without its prior
written consent.

 

5.                                      No Waiver.  Except as expressly
supplemented hereby, the Credit Agreement shall remain in full force and effect.

 

6.                                      Notices.  All notices, requests and
demands to or upon the Subsidiary Borrower shall be governed by the terms of
Section 9.01 of the Credit Agreement.

 

7.                                      Governing Law, Waiver of Jury
Trial, etc.  The provisions of the Credit Agreement regarding applicable law,
waiver of jury trial, jurisdiction and consent to service of process set forth
in Sections 9.07, 9.11 and 9.15 are incorporated herein mutatis mutandis.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

 

 

 

ADIENT US LLC,

 

 

 

as Subsidiary Borrower

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

 

 

JPMORGAN CHASE BANK, N.A., as

 

 

 

Administrative Agent and Collateral Agent

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT O

 

FORM OF
BORROWER ASSUMPTION AGREEMENT

 

[See attached]

 

O-1

--------------------------------------------------------------------------------


 

BORROWER ASSUMPTION AGREEMENT

 

BORROWER ASSUMPTION AGREEMENT, dated as of [    ], 201[  ] (this “Agreement”),
made by Adient Global Holdings Ltd. a public company organized under the
Companies (Jersey) Law 1991 (the “Initial Borrower”), [    ], a [    ]
incorporated under the laws of England and Wales (the “Assumed Borrower”) and
acknowledged by, JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) and collateral agent (in such capacity,
the “Collateral Agent”) for the banks and other financial institutions (the
“Lenders”) from time to time parties to the Credit Agreement (as hereinafter
defined).

 

W I T N E S S E T H:

 

WHEREAS, the Initial Borrower, the other Borrowers from time to time party
thereto, the Lenders and the Administrative Agent have entered into that certain
Credit Agreement dated as of July 27, 2016 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”); and

 

WHEREAS, pursuant to Section 2.25 of the Credit Agreement, the Initial Borrower
desires to assign to the Assumed Borrower, and the Assumed Borrower desires to
accept and assume, all of the rights, obligations and liabilities of the Initial
Borrower under the Credit Agreement.

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

1.                                      Defined Terms.  Unless otherwise defined
herein, terms defined in the Credit Agreement and used herein shall have the
meanings given to them in the Credit Agreement.

 

·                                          Credit Agreement.  Upon the Borrower
Transfer Date, without further act or deed, (a) the Initial Borrower hereby
assigns to the Assumed Borrower, and the Assumed Borrower hereby assumes, all
obligations and liabilities (including the Obligations) and all rights of the
Initial Borrower as “Borrower” under the Credit Agreement and under the other
Loan Documents, (b) the Assumed Borrower shall hereby become a party to the
Credit Agreement as a “Borrower,” the “Initial Borrower” and the “Borrower
Representative” with the same force and effect as if originally named therein as
a Borrower, the Initial Borrower and Borrower Representative and, without
limiting the generality of the foregoing, hereby expressly assumes all
obligations and liabilities (including the Obligations) and rights of the
Initial Borrower in such capacities, (c) the Assumed Borrower shall hereby be
bound by the covenants, representations, warranties and agreements contained in
the Credit Agreement and each other Loan Document to which it is a party and
which are binding upon, and to be observed or performed by, the Initial
Borrower, a “Borrower” or the “Borrower Representative” under the Credit
Agreement and the other Loan Documents to which it is a party , (d) the Assumed
Borrower hereby ratifies and confirms the validity of, and all of its
obligations and liabilities (including, without limitation, the applicable
Obligations) under, the Credit Agreement and such other Loan Documents to which
it is a party, (e) each reference to the “Borrower Representative,” “Borrower”
and “Initial Borrower” in the Credit Agreement and in any other Loan Document
shall hereby be deemed to refer to the Assumed Borrower and (f) the Initial
Borrower shall hereby be released from any obligations and liabilities
(including the Loan Obligations) under the Credit Agreement or any other Loan
Document (in each case, solely in its capacity as the Initial Borrower, a
Borrower or as the Borrower Representative, and not in any other capacity
(including as a Guarantor), unless on such date Adient Global Holdings Ltd. is
liquidated, dissolved or transfers all its assets to Loan Parties or is
otherwise wound up in a transaction

 

--------------------------------------------------------------------------------


 

otherwise permitted by the Credit Agreement, in which case it shall also be
released from any other obligations thereof under the Loan Documents in
accordance with Section 9.18 of the Credit Agreement) (clauses (a) through (f),
the “Assumption”).  The Assumed Borrower hereby represents and warrants that
after giving effect to this Agreement, each of the representations and
warranties contained in Article III of the Credit Agreement is true and correct
in all material respects on and as of the date hereof.

 

·                                          Effectiveness. This Agreement shall
become effective on the date that:

 

·                                          counterparts of this Agreement signed
on behalf of the Initial Borrower and the Assumed Borrower; and

 

·                                          the requirements set forth in clauses
(ii)-(iv) of Section 2.25 of the Credit Agreement have been satisfied.

 

·                                          Amendment to Credit Agreement and
Loan Documents.  The Credit Agreement and each of the other Loan Documents is
hereby deemed to be amended to the extent, but only to the extent, necessary to
effect the Assumption.  Except as expressly amended, modified and supplemented
hereby, the provisions of the Credit Agreement and the other Loan Documents are
and shall remain in full force and effect. This Agreement shall be deemed to be
a Loan Document for all purposes of the Credit Agreement.

 

·                                          Governing Law, Waiver of Jury
Trial, etc.  The provisions of the Credit Agreement regarding applicable law,
waiver of jury trial, jurisdiction and consent to service of process set forth
in Sections 9.07, 9.11 and 9.15 are incorporated herein mutatis mutandis.

 

·                                          Counterparts.  This Agreement may be
executed in two or more counterparts, each of which shall constitute an original
but all of which, when taken together, shall constitute but one contract.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy, emailed .pdf or any other electronic means that reproduces an image of
the actual executed signature page shall be effective as delivery of a manually
executed counterpart of this Agreement. The words “execution,” “signed,”
“signature,” “delivery,” and words of like import in or relating to any document
to be signed in connection with this Agreement and the transactions contemplated
hereby shall be deemed to include electronic signatures, deliveries or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature, physical
delivery thereof or the use of a paper-based recordkeeping system, as the case
may be, to the extent and as provided for in any applicable law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act; provided that nothing herein
shall require the Administrative Agent to accept electronic signatures in any
form or format without its prior written consent.

 

·                                          Severability.  Any provision of this
Agreement which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the undersigned has caused this Agreement to be duly executed
and delivered by its proper and duly authorized officer as of the day and year
first above written.

 

 

ADIENT GLOBAL HOLDINGS LTD, as the Initial Borrower

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

[        ], as the Assumed Borrower

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

Acknowledged by:

 

JPMORGAN CHASE BANK, N.A.

as Administrative Agent and Collateral Agent

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT P

 

Form of QPP Certificate

 

To:                             [             ] the Borrower

 

From:               [Name of Lender]

 

Dated:

 

Adient Global Holdings Ltd — Credit Agreement

dated [                   ] (the “Agreement”)

 

We refer to the Agreement.  This is a QPP Certificate.  Terms defined in the
Agreement have the same meaning in this QPP Certificate unless given a different
meaning in this QPP Certificate.

 

We confirm that:

 

(a)                                      we are beneficially entitled to all
interest payable to us as a Lender under the Loan;

 

(b)                                      we are a resident of a qualifying
territory; and

 

(c)                                       we are beneficially entitled to the
interest which is payable to us on the Loan for genuine commercial reasons, and
not as part of a tax advantage scheme.

 

These confirmations together form a creditor certificate.

 

In this QPP Certificate the terms “resident”, “qualifying territory”, “scheme”,
“tax advantage scheme” and “creditor certificate” have the meaning given to them
in the Qualifying Private Placement Regulations 2015 (2015 No. 2002).

 

 

[Name of Lender]

 

 

 

By:

 

 

[This QPP Certificate is required where a lender is a person eligible for the UK
withholding tax exemption for qualifying private placements; a separate QPP
Certificate should be provided by each such lender.]

 

1

--------------------------------------------------------------------------------

 

PRICING SCHEDULE

 

The Applicable Margins and the Applicable Commitment Fee shall be based on the
Total Net Leverage Ratio pursuant to the following grid:

 

Level

 

Total Net Leverage Ratio

 

Applicable
Margin for
Eurocurrency
Loans

 

Applicable
Margin for ABR
Loans

 

Applicable
Commitment
Fee

 

I

 

Less than 1.00 to 1.00

 

1.25

%

0.25

%

0.15

%

II

 

Greater than or equal to 1.00 to 1.00 but less than 1.50 to 1.00

 

1.50

%

0.50

%

0.20

%

III

 

Greater than or equal to 1.50 to 1.00 but less than 2.50 to 1.00

 

1.75

%

0.75

%

0.25

%

IV

 

Greater than or equal to 2.50 to 1.00 but less than 3.25 to 1.00

 

2.00

%

1.00

%

0.30

%

V

 

Greater than or equal to 3.25 to 1.00

 

2.25

%

1.25

%

0.35

%

 

For purposes of determining the Applicable Margin and the Applicable Commitment
Fee:

 

(a)           The Applicable Margin and the Applicable Commitment Fee shall be
set at Level III until the date the certificate for the first full fiscal
quarter after the Spinoff Date is due to be delivered under Section 5.04(c).

 

(b)           The Applicable Margin and the Applicable Commitment Fee shall be
recomputed as of the end of each fiscal quarter ending after the Spinoff Date
based on the Total Net Leverage Ratio as of such quarter end.  Any increase or
decrease in the Applicable Margin or the Applicable Commitment Fee computed as
of a quarter end shall be effective on the date on which the certificate
evidencing such computation is due to be delivered under Section 5.04(c).  If a
certificate is not delivered when due in accordance with such Section 5.04(c),
then the rates in Level V shall apply as of the first Business Day after the
date on which such certificate was required to have been delivered and shall
remain in effect until the date on which such certificate is delivered.

 

(c)           If, as a result of any restatement of or other adjustment to the
financial statements of Parent or for any other reason, the Borrower
Representative or the Lenders determine that (i) the Total Net Leverage Ratio as
calculated by the Borrower Representative as of any applicable date was
inaccurate and (ii) a proper calculation of the Total Net Leverage Ratio would
have resulted in higher pricing for such period, the Borrowers shall immediately
and retroactively be obligated to pay to the Administrative Agent for the
account of the applicable Lenders, promptly on demand by the Administrative
Agent, an amount equal to the excess of the amount of interest and fees that
should have been paid for such period over the amount of interest and fees
actually paid for such period.  The Borrowers’ obligations under this paragraph
shall survive the termination of the Commitments and the repayment of all other
Obligations hereunder.

 

--------------------------------------------------------------------------------


 

PREDECESSOR JCI PRICING SCHEDULE

 

The “Applicable Margin” means, for any day, the rate set forth below, in basis
points per annum, in the row opposite such term and in the column corresponding
to the Pricing Level that applies for such day:

 

 

 

LEVEL I

 

LEVEL II

 

LEVEL III

 

LEVEL IV

 

LEVEL V

 

LEVEL VI

 

Applicable Margin for Eurocurrency Loans

 

69.0

 

79.5

 

90.0

 

100.5

 

110.0

 

127.5

 

Applicable Margin for ABR Loans

 

0.0

 

0.0

 

0.0

 

0.5

 

10.0

 

27.5

 

 

For purposes of this Schedule, the following terms have the following meanings,
subject to the concluding paragraph of this Schedule:

 

“Fitch” means Fitch, Inc.

 

“Level I” status exists at any date if, at such date, the Credit Rating is A+ or
higher by S&P or A1 or higher by Moody’s or A+ or higher by Fitch.

 

“Level II” status exists at any date if, at such date, (i) Level I status does
not exist and (ii) the Credit Rating is A or higher by S&P or A2 or higher by
Moody’s or A or higher by Fitch.

 

“Level III” status exists at any date if, at such date, (i) neither Level I
status nor Level II status exists and (ii) the Credit Rating is A- or higher by
S&P or A3 or higher by Moody’s or A- or higher by Fitch.

 

“Level IV” status exists at any date if, at such date, (i) none of Level I
status, Level II status or Level III status exists and (ii) the Credit Rating is
BBB+ or higher by S&P or Baa1 or higher by Moody’s or BBB+ or higher by Fitch.

 

“Level V” status exists at any date if, at such date, (i) none of Level I
status, Level II status, Level III status or Level IV status exists and (ii) the
Credit Rating is BBB or higher by S&P or Baa2 or higher by Moody’s or BBB or
higher by Fitch.

 

“Level VI” status exists at any date if, at such date, no other Pricing Level
status exists.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Pricing Level” refers to the determination of which of Level I, Level II, Level
III, Level IV, Level V or Level VI status exists at any date.

 

--------------------------------------------------------------------------------


 

“S&P” means Standard & Poor’s Ratings Services, a division of McGraw-Hill
Financial, Inc.

 

“Credit Rating” means the rating assigned to JCI’s senior unsecured long-term
debt.

 

The rating in effect at any date is that in effect at the close of business on
such date. If JCI is split-rated and the ratings differential between the
highest rating and the next highest rating is one notch, the highest of the
ratings will apply. If JCI is split-rated and the ratings differential between
the highest rating and the next highest rating is more than one notch, a rating
that is one notch lower than the highest of the ratings shall be used. In the
event that the JCI does not have a Credit Rating by any two of S&P, Moody’s or
Fitch, then Level VI shall apply.

 

--------------------------------------------------------------------------------


 

SUCCESSOR JCI PRICING SCHEDULE

 

The “Applicable Margin” means, for any day, the rate set forth below, in basis
points per annum, in the row opposite such term and in the column corresponding
to the Pricing Level that applies for such day:

 

 

 

LEVEL I

 

LEVEL II

 

LEVEL III

 

LEVEL IV

 

LEVEL V

 

LEVEL VI

 

Applicable Margin for Eurocurrency Loans

 

69.0

 

79.5

 

90.0

 

100.5

 

110.0

 

127.5

 

Applicable Margin for ABR Loans

 

0.0

 

0.0

 

0.0

 

0.5

 

10.0

 

27.5

 

 

For purposes of this Schedule, the following terms have the following meanings,
subject to the concluding paragraph of this Schedule:

 

“Fitch” means Fitch, Inc.

 

“Level I” status exists at any date if, at such date, the Credit Rating is A+ or
higher by S&P or A1 or higher by Moody’s or A+ or higher by Fitch.

 

“Level II” status exists at any date if, at such date, (i) Level I status does
not exist and (ii) the Credit Rating is A or higher by S&P or A2 or higher by
Moody’s or A or higher by Fitch.

 

“Level III” status exists at any date if, at such date, (i) neither Level I
status nor Level II status exists and (ii) the Credit Rating is A- or higher by
S&P or A3 or higher by Moody’s or A- or higher by Fitch.

 

“Level IV” status exists at any date if, at such date, (i) none of Level I
status, Level II status or Level III status exists and (ii) the Credit Rating is
BBB+ or higher by S&P or Baa1 or higher by Moody’s or BBB+ or higher by Fitch.

 

“Level V” status exists at any date if, at such date, (i) none of Level I
status, Level II status, Level III status or Level IV status exists and (ii) the
Credit Rating is BBB or higher by S&P or Baa2 or higher by Moody’s or BBB or
higher by Fitch.

 

“Level VI” status exists at any date if, at such date, no other Pricing Level
status exists.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Pricing Level” refers to the determination of which of Level I, Level II, Level
III, Level IV, Level V or Level VI status exists at any date.

 

“S&P” means Standard & Poor’s Ratings Services, a division of McGraw-Hill
Financial, Inc.

 

“Credit Rating” means the rating assigned to the Principal Borrower’s (as
defined in the Successor JCI Credit Agreement) senior unsecured long-term debt.

 

--------------------------------------------------------------------------------


 

The rating in effect at any date is that in effect at the close of business on
such date. If the Principal Borrower is split-rated and the ratings differential
between the highest rating and the next highest rating is one notch, the highest
of the ratings will apply. If the Principal Borrower is split-rated and the
ratings differential between the highest rating and the next highest rating is
more than one notch, a rating that is one notch lower than the highest of the
ratings shall be used. In the event that the Principal Borrower does not have a
Credit Rating by any two of S&P, Moody’s or Fitch, then Level VI shall apply.

 

--------------------------------------------------------------------------------

 

Adient

 

Senior Secured Credit Facilities — Schedules

 

--------------------------------------------------------------------------------


 

Schedule 1.01(B)

 

Mortgaged Property

 

 

 

Entity of Record

 

Common Name and
Address

 

Purpose/Use

 

Approx.
Square
Footage

 

Legal Description

1.

 

Adient US LLC

 

Plymouth CTU, MI

 

49200 Halyard Drive
Plymouth, MI 48170

 

Headquarters

 

356,000

 

10A1A 1B1A 1B2A 2A1A 20C1A PT OF LOT 1 AMD 2 HILL ESTATES SU B T15 R8E L67 P22
WCR ALSO PT OF SW ¼ SEC 20 DESC AS BEG N 89 DEG 49M 07S E 60FT FROM W ¼ COR SEC
20 TH N 89DEG 49 M 07S E 1095FT TH S 00DEG 21M 50S W 597.55FT TH ON A CURVE TO
LEFT RAD 543FT ARC 157.82FT CH S 55DEG 49M 50S W 157.26FT TH S 47DEG 30M 15S W
255.49FT TH ON A CURVE TO RIGHT RAD 45 7FT ARC 197.37FT CH S 59DEG 52M 37S W
195.84FT TH S 72DEG 14M 59SW 439.03FT TH ON A CURVE TO RIGHT RAD 457 FT ARC
144.84 FT CH S 81DEG 18M 245 W 50FT TH N 00D 21M 50S E 1105.57 FT TO POB, K23.33

 

--------------------------------------------------------------------------------


 

 

 

Entity of Record

 

Common Name and
Address

 

Purpose/Use

 

Approx.
Square
Footage

 

Legal Description

2.

 

Adient US LLC

 

Holland Tech Center

701 Waverly Road
Holland, MI 49424

 

Office/Engineering

 

765,066

 

PART OF SW ¼ COM S ¼ COR, TH S 89D 39M 5 1S W 2148.28 FT, N 0D 24M 37S W 811 FT,
TH S 89D 39M 51S W 150 FT, S 0D 24M 37S E 191 FT, TH S 89D 39M 51S W 363 FT TO W
LI OF SW 1/4 , TH N 0D 24M 37S W 1017.42 FT ALG SD LI, TH N 89D 40M 02S E
1331.97 FT ALG S LI OF N 339.48 FT OF S ½ OF NW ¼ OF SW ¼ TH N 0D 21M 50S W
339.48 FT, TH N 89D 40M 02S E 998.24 FT, N 0D 19M 03S W 658.92 FT, TH N 89D 40M
05S E 90 FT ALG N LI OF SW ¼, TH S 0D 19M 03S E 658.92 FT, N 89D 40M 02S E 244
FT, TH S 0D 19M 03S E 1976.76 FT ALG E LI OF SW ¼ TO BEG. SEC 34 TSN R15W FROM
16-34-300-010,-009,-13,-021,-022,-023 4/95

 

 

 

 

 

 

 

 

 

 

 

3.

 

Johnson Controls Automotive (UK) Limited

 

Sunderland, UK

Cherry Blossom Way
Sunderland
United Kingdom
SR5 3TW

 

Manufacturing

 

247,570

 

The land and buildings at Cherry Blossom Way, Sunderland, Tyne & Wear, SR5 3TW
registered at HM Land Registry under title number TY201735

 

--------------------------------------------------------------------------------

 

 

Schedule 2.01

 

Commitments

 

Lender

 

U.K. Revenue and Customs Double
Taxation Treaty Passport Scheme
Reference Number and Jurisdiction
of Tax Residence

 

Revolver

 

Term Loan A

 

Total

 

Letter of Credit
Commitment

 

J.P. Morgan Chase Bank, N.A.

 

013/M/0268710/DTTP

 

USA

 

$

125,000,000.00

 

$

95,000,000.00

 

$

220,000,000.00

 

$

40,000,000.00

 

Bank of America, N.A.

 

13/B/7418/DTTP

 

USA

 

$

125,000,000.00

 

$

95,000,000.00

 

$

220,000,000.00

 

$

40,000,000.00

 

Barclays Bank PLC

 

N/A

 

$

125,000,000.00

 

$

95,000,000.00

 

$

220,000,000.00

 

$

40,000,000.00

 

Citibank, N.A.

 

N/A

 

$

125,000,000.00

 

$

95,000,000.00

 

$

220,000,000.00

 

$

40,000,000.00

 

Credit Agricole Corporate and Investment Bank

 

5/C/222082/DTTP

 

France

 

$

125,000,000.00

 

$

95,000,000.00

 

$

220,000,000.00

 

$

40,000,000.00

 

Commerz Bank AG, New York Branch

 

7/C/25382/DTTP

 

Germany

 

$

75,000,000.00

 

$

64,000,000.00

 

$

139,000,000.00

 

—

 

Goldman Sachs Bank USA

 

13/G/0351779/DTTP

 

USA

 

$

75,000,000.00

 

$

64,000,000.00

 

$

139,000,000.00

 

—

 

ING Bank N.V., Dublin Branch

 

N/A

 

$

75,000,000.00

 

$

64,000,000.00

 

$

139,000,000.00

 

—

 

Intesa Sanpaolo S.p.A. — New York Branch

 

N/A

 

$

75,000,000.00

 

$

64,000,000.00

 

$

139,000,000.00

 

—

 

 

--------------------------------------------------------------------------------


 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

43/B/322072/DTTP

 

Japan

 

$

75,000,000.00

 

$

64,000,000.00

 

$

139,000,000.00

 

—

 

The Toronto-Dominion Bank, New York Branch

 

3/T/80000/DTTP

 

Canada

 

$

75,000,000.00

 

$

64,000,000.00

 

$

139,000,000.00

 

—

 

U.S. Bank National Association

 

13/U/62184/DTTP

 

USA

 

$

75,000,000.00

 

$

64,000,000.00

 

$

139,000,000.00

 

—

 

Unicredit Bank AG, New York Branch

 

7/U/237605/DTTP

 

Germany

 

$

75,000,000.00

 

$

64,000,000.00

 

$

139,000,000.00

 

—

 

Wells Fargo Bank, National Association

 

13/W/61173/DTTP

 

USA

 

$

75,000,000.00

 

$

64,000,000.00

 

$

139,000,000.00

 

—

 

Industrial and Commercial Bank of China Limited, New York Branch

 

23/I/358686/DTTP

 

China

 

$

50,000,000.00

 

$

64,000,000.00

 

$

114,000,000.00

 

—

 

BMO Harris Bank, N.A.

 

13/B/359708/DTTP

 

USA

 

—

 

$

95,000,000.00

 

$

95,000,000.00

 

—

 

Bank of China, Chicago Branch

 

23/B/368424/DTTP

 

China

 

—

 

$

60,000,000.00

 

$

60,000,000.00

 

—

 

Standard Chartered Bank

 

N/A

 

U.K.

 

$

50,000,000.00

 

—

 

$

50,000,000.00

 

—

 

 

--------------------------------------------------------------------------------


 

Banco Bilbao Vizcaya Argentaria, S.A. New York Branch

 

9/B/75354/DTTP

 

Spain

 

$

50,000,000.00

 

—

 

$

50,000,000.00

 

—

 

UBS AG, Stamford Branch

 

6/U/00582/DTTP

 

Switzerland

 

$

50,000,000.00

 

—

 

$

50,000,000.00

 

—

 

DBS Bank Ltd.

 

67/D/363894

 

Singapore

 

—

 

$

50,000,000.00

 

$

50,000,000.00

 

—

 

PNC Bank, National Association

 

13/P/63904/DTTP

 

USA

 

—

 

$

50,000,000.00

 

$

50,000,000.00

 

—

 

State Bank of India, New York

 

N/A

 

USA

 

—

 

$

50,000,000.00

 

$

50,000,000.00

 

—

 

The Huntington National Bank

 

13/H/216377/DTTP

 

USA

 

—

 

$

40,000,000.00

 

$

40,000,000.00

 

—

 

Associated Bank, N.A.

 

N/A

 

—

 

$

30,000,000.00

 

$

30,000,000.00

 

—

 

Chang Hwa Commercial Bank, New York Branch

 

126/C/358942/DTTP

 

Taiwan

 

—

 

$

10,000,000.00

 

$

10,000,000.00

 

—

 

Total:

 

 

 

$

1,500,000,000.00

 

$

1,500,000,000.00

 

$

3,000,000,000.00

 

$

200,000,000.00

 

 

--------------------------------------------------------------------------------

 

Schedule 2.05(a)

 

Existing Letters of Credit

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 3.04

 

Governmental Approvals

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 3.05

 

Financial Statements

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 3.08(a)

 

Subsidiaries

 

Name of Subsidiary

 

Jurisdiction of
Organization
of
Subsidiary

 

Parent

 

% owned

Johnson Controls Automotive Systems SRL

 

Argentina

 

Adient Global Holdings Ltd — 95%

Adient Luxembourg Asia Holding S.à.r.l. — 5%

 

100%

Michel Thierry de Argentina S.A.

 

Argentina

 

Johnson Controls Automotive Systems SRL — 86.72%

JC Queretaro SRL — 7.77%

Adient Global Holdings Ltd — 5.51%

 

100%

Adient Automotive GmbH & Co OG

 

Austria

 

Adient Automotive Holding GmbH — 99.9361788%

Adient Financial Luxembourg S.a.r.l. — 0.06382118%

 

100%

Adient Automotive Holding GmbH

 

Austria

 

Adient Global Holdings Ltd

 

100%

Johnson Controls Automotive BVBA

 

Belgium

 

Adient Global Holdings Ltd

 

100%

Johnson Controls do Brasil Automotive Ltda.

 

Brazil

 

Adient Inc. — 99.9999999%

Adient Holdign Brazil LLC — 0.0000001%

 

100%

Michel Thierry do Brasil Indústria Têxtil Ltda.

 

Brazil

 

Adient Luxembourg Asia Holding S.a.r.l

 

100%

Michel Thierry Unit Components do Brasil Ltda.

 

Brazil

 

Michel Thierry do Brasil Indústria Têxtil Ltda. — 79.98%

Adient Luxembourg Asia Holding S.a.r.l — 21.02%

 

100%

2220664 Ontario Limited

 

Canada

 

JCIM Canada ULC

 

100%

2389505 Ontario Inc.

 

Canada

 

Adient Canada ULC

 

100%

2389508 Ontario Inc.

 

Canada

 

Adient Canada ULC

 

100%

Johnson Controls Automotive Canada LP

 

Canada

 

Adient Global Holdings Ltd — 99.005%

Adient Canada ULC — 0.995%

 

100%

Adient Canada ULC

 

Canada

 

Adient Global Holdings Ltd

 

100%

JCIM Canada Holdings ULC

 

Canada

 

Adient Global Holdings Ltd

 

100%

JCIM Canada ULC

 

Canada

 

JCIM Canada Holdings ULC — 16.81%

Adient Global Holdings Ltd — 83.19%

 

100%

Adient Management (China) Co., Ltd.

 

China

 

Adient Hong Kong Limited

 

100%

Guangzhou GACC - Johnson Controls Automotive Interiors Systems Co. Ltd.

 

China

 

Johnson Controls Asia Holdings Co. Limited

 

52.00000%

Changsha GACC-Johnson Controls Automotive Interiors Systems Co., Ltd.

 

China

 

Johnson Controls Asia Holdings Co. Limited

 

52.00000%

Johnson Controls (Shanghai) Automotive Co., Ltd

 

China

 

Johnson Controls Asia Holdings Co. Limited

 

100%

Johnson Controls Interiors Asia

 

China

 

Hoover — 90%

 

100%

 

--------------------------------------------------------------------------------


 

 

 

 

 

Adient Luxembourg Asia Holding S.a.r.l.

 

 

Johnson Controls Automotive Interior Investment Co., Limited

 

China-Hong Kong

 

Johnson Controls Asia Holdings Co. Limited

 

80.00000%

Adient Hong Kong Limited

 

China-Hong Kong

 

Johnson Controls Asia Holdings Co. Limited

 

100%

Johnson Controls Asia Holdings Co., Limited

 

China-Hong Kong

 

Adient Global Holdings Ltd

 

100%

Johnson Controls Interior Hong Kong Limited

 

China-Hong Kong

 

Johnson Controls Interiors Holding Luxembourg SCS

 

100%

JOHNSON CONTROLS AUTOMOBILOVÉ SOUČÁSTKY, k.s.

 

Czech Republic

 

Adient Financial Luxembourg S.a.r.l. — 0.03%

Johnson Controls Automotive Holding Czech Republic s.r.o. — 99.97%

 

100%

JOHNSON CONTROLS FABRICS STRAKONICE s.r.o.

 

Czech Republic

 

Johnson Controls Automotive Holding Czech Republic s.r.o.

 

100%

Johnson Controls Automotive Bor s.r.o.

 

Czech Republic

 

Johnson Controls Automotive Holding Czech Republic s.r.o.

 

100%

Johnson Controls Automotive Holding Czech Republic s.r.o.

 

Czech Republic

 

Adient Global Holdings Ltd

 

100%

Adient s.r.o.

 

ERP

 

Adient Global Holdings Ltd — 99.99%

Adient European Holdings LLC — 0.01%

 

100%

Johnson Controls Automotive SAS

 

France

 

Johnson Controls Automotive Holding France SAS

 

100%

Johnson Controls Automotive Holding France SAS

 

France

 

Adient Global Holdings Ltd

 

100%

Johnson Controls Roth SAS

 

France

 

Johnson Controls Automotive Holding France SAS

 

100%

Société Industrielle Johnson Controls Roth SARL

 

France

 

Johnson Controls Automotive Holding France SAS

 

100%

Johnson Controls Interiors France SAS

 

France

 

Johnson Controls Automotive Holding France SAS

 

100%

Johnson Controls Fabrics SAS

 

France

 

Johnson Controls Automotive Holding France SAS

 

100%

Johnson Controls Olympus SAS

 

France

 

Johnson Controls Automotive Holding France SAS

 

100%

Adient Ltd. & Co. KG

 

Germany

 

Adient Holding Ltd. — 1%

Adient Holding Germany Ltd. & Co. KG — 99%

 

100%

Johnson Controls Schwalbach GmbH

 

Germany

 

Johnson Controls GmbH & Co.KG — 94%

Adient Holding Ltd. — 6%

 

100%

Adient Germany Ltd. & Co. KG

 

Germany

 

Adient Europe Holding Ltd. — 99%

Adient Holding Germany Ltd. — 1%

 

100%

Adient Zwickau GmbH

 

Germany

 

Adient Germany Ltd. & Co. KG

 

100%

Adient Saarlouis Ltd. & Co. KG

 

Germany

 

Adient Germany Ltd. & Co. KG

 

100%

Adient Automotive Components GmbH

 

Germany

 

Adient Germany Ltd. & Co. KG

 

100%

Adient Interiors Ltd. & Co. KG

 

Germany

 

Adient Germany Ltd. & Co. KG

 

100%

Adient Metals & Mechanisms GmbH

 

Germany

 

Adient Germany Ltd. & Co. KG

 

100%

Johnson Controls Automotive Verwaltungs GmbH

 

Germany

 

Adient Germany Ltd. & Co. KG

 

100%

 

--------------------------------------------------------------------------------


 

Johnson Controls Metals and Mechanisms Beteiligungs GmbH

 

Germany

 

Adient Real Estate Holding Germany GmbH

 

100%

Adient Metal Forming Technologies GmbH

 

Germany

 

Adient Germany Ltd. & Co. KG

 

100%

Adient Components Ltd. & Co. KG

 

Germany

 

Adient Germany Ltd. & Co. KG

 

100%

Recaro Automotive Seating GmbH

 

Germany

 

Adient Germany Ltd. & Co. KG

 

100%

Adient Real Estate Holding Germany GmbH

 

Germany

 

Adient Germany Ltd. & Co. KG — 94%

Adient Global Holdings Ltd — 6%

 

100%

Johnson Controls Objekt Bochum GmbH & Co. KG

 

Germany

 

Adient Holding Ltd — 1%

Adient Germany Ltd. & Co. KG — 99%

 

100%

JC Interiors Engineering GmbH

 

Germany

 

Adient Germany Ltd. & Co. KG

 

100%

Johnson Controls GmbH & Co.KG

 

Germany

 

Adient Germany Ltd. & Co. KG

 

100%

Johnson Controls European Interiors Engineering GmbH

 

Germany

 

Johnson Controls Engineering GmbH

 

100%

Johnson Controls Engineering GmbH

 

Germany

 

Adient Germany Ltd. & Co. KG

 

100%

Johnson Controls Peine GmbH

 

Germany

 

Adient Germany Ltd. & Co. KG

 

100%

Johnson Controls Interiors Management GmbH

 

Germany

 

Adient Germany Ltd. & Co. KG

 

100%

Johnson Controls Fibrit GmbH & Co. KG

 

Germany

 

Adient Germany Ltd. & Co. KG

 

100%

Johnson Controls Mezőlak Fémalkatrész Gyártó Korlátolt Felelősségű Társaság

 

Hungary

 

Adient Global Holdings Ltd

 

100%

Adient Hungary Kft.

 

Hungary

 

Adient Global Holdings Ltd

 

100%

Johnson Controls Automotive Private Limited

 

India

 

Adient Automotive Holding India Private Limited

 

100%

Adient Holding India Private Limited

 

India

 

Adient Financial III Luxembourg S.à r.l.

 

100.00000%

PT Armada Johnson Controls

 

Indonesia

 

Adient Global Holdings Ltd

 

75.00000%

Adient IP Holding Germany GmbH

 

IP

 

Adient Germany Ltd. & Co. KG

 

100%

Adient Automotive Ireland Limited

 

Ireland

 

Adient Global Holdings Ltd

 

100%

Johnson Controls Interiors S.r.l.

 

Italy

 

Adient Global Holdings Ltd

 

100%

Kinryo Kogyo Co. Ltd.

 

Japan

 

Johnson Controls Automotive Japan GK

 

75.00000%

Recaro Japan Co. Ltd.

 

Japan

 

Johnson Controls Automotive Holding Japan GK

 

100%

Johnson Controls Automotive Japan GK

 

Japan

 

Adient Global Holdings Ltd

 

100%

Johnson Controls Automotive Holding Japan GK

 

Japan

 

Adient Global Holdings Ltd

 

100%

Adient Holding GK

 

Japan

 

Adient Global Holdings Ltd

 

100%

Adient Global Holdings Ltd

 

Jersey

 

Adient plc

 

100%

Johnson Controls Automotive Interiors Korea, Inc.

 

Korea

 

Johnson Controls Interiors Hong Kong Limited

 

100%

Johnson Controls Automotive Korea, Inc.

 

Korea

 

Johnson Controls Asia Holdings Co. Limited

 

100%

Johnson Controls Dongsung Automotive Seating Co. Ltd

 

Korea

 

Johnson Controls Automotive Korea, Inc. - 99.88% + Johnson Controls Automotive
Interiors Korea, Inc. - 0.12%

 

60.00000%

 

--------------------------------------------------------------------------------


 

Branch of Johnson Controls Automotive South Africa Proprietary Limited

 

Lesotho

 

Johnson Controls Automotive South Africa Proprietary Limited

 

100%

Johnson Controls Interiors Holding EU S.à r.l.

 

Luxembourg

 

Adient Global Holdings Ltd — 90%

Adient Luxembourg Asia Holding S.à.r.l. — 10%

 

100%

Adient Luxembourg Asia Holding S.à.r.l.

 

Luxembourg

 

Adient Global Holdings Ltd

 

100%

Adient Financial Luxembourg S.à r.l.

 

Luxembourg

 

Adient Global Holdings Ltd

 

100%

Adient Luxembourg Poland Holding S.à r.l.

 

Luxembourg

 

Adient Global Holdings Ltd

 

100%

Adient Luxembourg Global Finance S.à r.l.

 

Luxembourg

 

Adient Global Holdings Ltd

 

100%

Adient Luxembourg Holding S.à r.l.

 

Luxembourg

 

Adient Global Holdings Ltd

 

100%

Adient Financial III Luxembourg S.à r.l.

 

Luxembourg

 

Adient Global Holdings Ltd

 

100%

Johnson Controls Interiors Holding Luxembourg SCS

 

Luxembourg

 

Adient Global Holdings Ltd

 

100%

Johnson Controls Stip Dooel Stip

 

Macedonia

 

Adient Global Holdings Ltd

 

100%

JOHNSON CONTROLS AUTOMOTIVE STRUMICA DOOEL Strumica

 

Macedonia

 

Adient Global Holdings Ltd

 

100%

Johnson Controls Automotive Holding (M) Sdn. Bhd.

 

Malaysia

 

Adient Holding GK

 

81.00000%

Johnson Controls Automotive Seating (M) Sdn. Bhd.

 

Malaysia

 

Johnson Controls Automotive Holding (M) Sdn. Bhd.

 

100%

Johnson Controls Automotive Components (M) Sdn. Bhd.

 

Malaysia

 

Johnson Controls Automotive Holding (M) Sdn. Bhd. — 58%

Tarumas Padu Sdn. Bhd. — 42%

 

100%

Tarumas Padu Sdn. Bhd.

 

Malaysia

 

Johnson Controls Asia Holsings Co. Limited — 0.002% Adient Holding GK

 

100%

Johnson Controls Industries Mexico, S. de R.L. de C.V.

 

Mexico

 

JCIM Mexico Properties & de RL de CV — 99.97%

Adient Global Holdings Ltd — 0.03%

 

100%

Johnson Controls Services Industries, S. de R.L. de C.V.

 

Mexico

 

JCIM Mexico Properties & de RL de CV — 99.97%

Adient Global Holdings Ltd — 0.03%

 

100%

Adient Shared Services Mexico S. de R.L. de C.V.

 

Mexico

 

Adient Global Holdings Ltd

 

100%

Ensamble de Interiores Automotrices, S. de R.L. de C.V.

 

Mexico

 

Adient Global Holdings Ltd

 

100%

Adient Mexico S. de R.L. de C.V.

 

Mexico

 

Adient Global Holdings Ltd — 99.97%

Adient Holding Mexico, LLC — 0.03%

 

100%

TechnoTrim de México, S. de R.L. de C.V.

 

Mexico

 

TechnoTrim, Inc.

 

100%

Johnson Controls Servicios, S. de R.L. de C.V.

 

Mexico

 

Adient Global Holdings Ltd

 

100%

JCIM Mexico Properties, S. de R.L. de C.V.

 

Mexico

 

Adient Global Holdings Ltd

 

100%

Recaro Automotive México, S. de R.L. de C.V.

 

Mexico

 

Adient Global Holdings Ltd

 

100%

Johnson Controls Leasing Mexico, S. de R.L. de C.V

 

Mexico

 

Adient Global Holdings Ltd

 

100%

 

--------------------------------------------------------------------------------


 

Johnson Controls Queretaro, S. de R.L. de C.V.

 

Mexico

 

Adient Global Holdings Ltd

 

100%

Johnson Controls Subholding Leasing, S. de R.L. de C.V.

 

Mexico

 

Adient Global Holdings Ltd

 

100%

Johnson Controls Siemianowice sp. z o.o.

 

Poland

 

Adient Luxembourg Poland Holding S.a.r.l.

 

100%

Johnson Controls Foam sp. z o.o.

 

Poland

 

Adient Luxembourg Poland Holding S.a.r.l.

 

100%

Johnson Controls Polska sp. z o.o.

 

Poland

 

Adient Luxembourg Poland Holding S.a.r.l.

 

100%

Johnson Controls Portugal - Serviços e Equipamentos, Lda.

 

Portugal

 

Adient Global Holdings Ltd

 

100%

Adient Automotive Romania SRL

 

Romania

 

Adient Financial Luxembourg S.a.r.l.

 

100%

Adient SRL

 

Romania

 

Adient Global Holdings Ltd — 99.993%

Adient Financial Luxembourg S.a.r.l.

 

100%

Johnson Controls International ZAO

 

Russia

 

Adient Global Holdings Ltd

 

100%

Johnson Controls Automotive Limited Liability Company

 

Russia

 

Adient Global Holdings Ltd — 99.9%

Adient Financial Luxembourg S.a.r.l. — 0.1%

 

100%

Johnson Controls Automotive d.o.o.

 

Serbia

 

Adient Global Holdings Ltd

 

100%

TRIM LEADER, a.s.

 

Slovakia

 

Adient Global Holdings Ltd

 

51.00000%

JP foam manufacturing s.r.o.

 

Slovakia

 

Adient Global Holdings Ltd

 

100%

JOHNSON CONTROLS SLOVAKIA, s.r.o.

 

Slovakia

 

Adient Global Holdings Ltd

 

100%

Johnson Controls Innotec Technologies, s.r.o.

 

Slovakia

 

Adient Global Holdings Ltd

 

100%

Adient Slovakia s.r.o.

 

Slovakia

 

Adient Global Holdings Ltd — 99.99%

Adient Holding Slovakia LLC

 

100%

Johnson Controls Slovenj Gradec tovarna za izdelavo izdelkov za avtomobilsko in
pohištveno industrijo d.o.o.

 

Slovenia

 

Adient Global Holdings Ltd

 

100%

Johnson Controls Novo Mesto, podjete za proizvodnjo in trženje notranje opreme
za avtomobile, d.o.o.

 

Slovenia

 

Adient Global Holdings Ltd

 

100%

Johnson Controls Automotive South Africa Proprietary Limited

 

South Africa

 

Adient Holding South Africa, LLC

 

100%

CRH Africa Automotive (Proprietary) Limited

 

South Africa

 

CRH Ltd

 

69.14000%

Johnson Controls AE Spain, S.L.

 

Spain

 

Adient Global Holdings Ltd

 

100%

Johnson Controls AE International, S.L.

 

Spain

 

Adient Global Holdings Ltd

 

100%

Johnson Controls Holding Spain, S.L.

 

Spain

 

Adient Global Holdings Ltd

 

100%

Adient Real Estate Holding Spain, S.L.

 

Spain

 

Adient Global Holdings Ltd

 

100%

Johnson Controls Iberica, S.A.

 

Spain

 

Adient Global Holdings Ltd

 

100%

Michel Thierry Unit Components, S.L.

 

Spain

 

Adient Global Holdings Ltd

 

100%

Michel Thierry Unit Components Iberica, S.L.

 

Spain

 

Adient Global Holdings Ltd

 

100%

Johnson Controls Integrated Facility Management Nordic Aktiebolag

 

Sweden

 

Adient Global Holdings Ltd

 

100%

 

--------------------------------------------------------------------------------


 

Johnson Controls & Summit Interiors Ltd.

 

Thailand

 

Adient Global Holdings Ltd

 

57.00000%

Johnson Controls Automotive (Thailand) Company, Limited

 

Thailand

 

Adient Luxembourg Finance II S.a.r.l.

 

100%

Adient Interiors Ltd. & Co. KG Merkezi Almanya Gebze Merkez Şubesi

 

Turkey

 

Adient Interiors Ltd. & Co KG

 

100%

Johnson Controls Gebze Otomotiv Sanayi ve Ticaret Limited Şirketi

 

Turkey

 

Adient Holding Turkey LLC

 

100%

Johnson Controls Automotive (UK) Ltd.

 

UK

 

Johnson Controls (UK) Ltd.

 

100%

Michel Thierry UK Limited

 

UK

 

Johnson Controls Fabrics SAS

 

100%

CR Hammerstein Limited

 

UK

 

Adient Global Holdings Ltd

 

100%

Johnson Controls Properties UK Limited

 

UK

 

Adient Global Holdings Ltd

 

100%

Adient Holding Germany Ltd

 

UK

 

Adient Global Holdings Ltd

 

100%

Adient Europe Holding Ltd

 

UK

 

Adient Holding Germany Ltd

 

100%

Adient Holding Ltd

 

UK

 

Adient Germany Ltd. & Co. KG

 

100%

Johnson Controls (UK) Ltd.

 

UK

 

Johnson Controls Properties UK Limited

 

100%

Johnson Controls UK Pension Scheme Trustee Ltd

 

UK

 

Johnson Controls Automotive (UK) Ltd.

 

100%

Adient Holdings LLC

 

US

 

Adient Global Holdings Ltd

 

100%

Adient European Holding LLC

 

US

 

Adient Global Holdings Ltd

 

100%

Adient US LLC

 

US

 

Adient Global Holdings Ltd

 

100%

Becker Group Alabama, L.L.C.

 

US

 

Adient US LLC

 

100%

MegaHoldings

 

US

 

Adient US LLC — 99%

Becker Group Alabama, L.L.C. — 1%

 

100%

Recaro North America, Inc.

 

US

 

Adient US LLC

 

100%

Johnson Controls Eldon, Inc.

 

US

 

Adient US LLC

 

100%

Adient Holding Mexico LLC

 

US

 

Adient Global Holdings Ltd

 

100%

Adient Holding Brazil LLC

 

US

 

Adient Inc.

 

100%

Adient Holding Slovakia LLC

 

US

 

Adient Global Holdings Ltd

 

100%

Adient Holding Turkey LLC

 

US

 

Adient Global Holdings Ltd

 

100%

Adient Holding South Africa LLC

 

US

 

Adient Global Holdings Ltd

 

100%

Johnson Controls Clanton, Inc.

 

US

 

Adient US LLC

 

100%

Johnson Controls Setex Holding LLC

 

US

 

Adient US LLC

 

100%

Adient Inc.

 

US

 

Adient US LLC

 

100%

Adient Properties LLC

 

US

 

Adient US LLC

 

100%

TechnoTrim, Inc.

 

US

 

Adient US LLC

 

51.00000%

Johnson Controls Systems Engineering, LLC

 

US

 

Johnson Controls Automotive Private Limited

 

100%

Bridgewater Interiors, LLC

 

US

 

Adient US LLC

 

49%

Avanzar Interior Technologies, Ltd.

 

US

 

Adient US LLC

 

48.51%

Johnson Controls Services Vietnam Limited Company

 

Vietnam

 

Adient Global Holdings Ltd

 

100%

 

--------------------------------------------------------------------------------

 

Schedule 3.08(b)

 

Subscriptions

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 3.16

 

Environmental Matters

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 3.20

 

Insurance

 

Note: Adient’s standalone insurance programs will incept on October 1, 2016. The
below summary represents the expected outcome of the negotiations currently
underway between Adient, its brokers and insurance carriers.

 

Coverage

 

Deductible/Retention

 

Territory of
Coverage

 

General Description
of What is Covered

 

Limits

 

Primary
Insurer

 

Policy
Inception

Automobile Liability

 

$Nil

 

US/Canada

 

BI, PD from ownership and operation of autos

 

$2,000,000 (US/CAD)

 

Chubb #

 

10/01/2016

General Liability

 

$5,000,000

$10,000,000

 

US, Canada, Territories, Possessions

 

BI, PD, PI, AI from premises, operations, Products, completed operations
exposures

 

$5,000,000 per occurrence
$10,000,000 aggregate

 

Old Republic

 

10/01/2016

Workers Compensation & Employers Liability

 

$2,500,000

 

US

 

Work related Injury and death to employees

 

Statutory and $1,000,000 EL

 

Old Republic

 

10/01/2016

International Casualty

 

$1,000 + Various

 

International (non-US and Canada

 

BI, PD, PI, AI from premises, operations, products, completed operations
exposures, auto liability, and employers liability

 

$3,000,000 per occurrence
$6,000,000 aggregate

 

XL Group

 

10/01/2016

Excess Liability

 

Underlying Retentions on

Domestic & International Casualty Programs

 

Worldwide

 

BI, PD, PI, AI from premises, operations, products, completed operations, auto,
EL, IAA exposures

 

$250,000,000

 

Allianz lead,
various excess

 

10/01/2016

Hull & Aviation Liability

 

$0

 

Worldwide

 

BI and PD caused by aircraft incident, incl. hull damage

 

$250,000,000

 

Global Aerospace

 

10/01/2016

UK Auto

 

0-1000 €

 

UK

 

BI, PD from ownership and operation of autos

 

Statutory

 

Zurich

 

10/01/2016

Ocean Marine

 

$25,000

 

Worldwide

 

Loss of Adient assets while in transit

 

$25,000,000

 

AIG

 

10/01/2016

Property

 

$5,000,000 per

$10,000,000 annual aggregate

 

Worldwide

 

Property and resulting business income loss

 

$2,000,000,000

 

FM Global

 

10/01/2016

Crime

 

$1,500,000

 

Worldwide

 

Employee and client coverage

 

$50,000,000

 

Zurich # lead, various excess

 

10/01/2016

D&O

 

$1,000,000 per indemnifiable claim
$0 Side A

 

Worldwide

 

Side A, Side B and Side C coverage’s

 

$125,000,000 Side A/B/C
$75,000,000 Side A

 

Zurich lead, various excess

 

10/01/2016

Fiduciary

 

$500,000 each claim
$2,500,000 securities

 

Worldwide

 

Plan misconstruction or misrepresentation

 

$50,000,000

 

AIG # lead, various excess

 

10/01/2016

 

--------------------------------------------------------------------------------

# Indicates carrier options still being evaluated as of 07/27/16.

 

--------------------------------------------------------------------------------


 

Schedule 3.21

 

Intellectual Property

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 5.12

 

Post-Closing Items

 

--------------------------------------------------------------------------------


 

Schedule 6.01

 

Indebtedness

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 6.02(a)

 

Liens

 

None.

 

--------------------------------------------------------------------------------

 

Schedule 6.04

 

Investments

 

Minority Equity Interests

 

Investment

 

Record Owner

 

% Ownership

 

Zhejiang Johnson Controls Wanfang Textile Technology Co., Ltd.

 

Johnson Controls Asia Holdings Co. Limited

 

25.0000

%

Anhui New Nangang Johnson Controls Automotive Trim Co., Ltd.

 

Johnson Controls Asia Holdings Co. Limited

 

30.0000

%

Shanghai Yanfeng Johnson Controls Seating Co. Ltd.

 

Johnson Controls Asia Holdings Co. Limited

 

49.9900

%

Changchun Xuyang Faway Johnson Controls Automotive Seat Frame Co., Ltd.

 

Chengdu FAWAY-Johnson Controls Automotive Systems Co. Ltd.

 

20.0000

%

Beijing Johnson Controls Automotive Components Co., Ltd.

 

Johnson Controls Automotive Interior Investment Co., Limited

 

40.8000

%

Wuhan Tachi-S Johnson Controls Automotive Seat Co., Ltd.

 

Shanghai Yanfeng Johnson Controls Seating Co. Ltd. - 20% + Johnson Controls Asia
Holdings Co. Limited - 10%

 

9.9980

%

Changchun Delta - Faway - Johnson Controls High - Technology Co., Ltd.

 

Changchun FAWAY - Johnson Controls Automotive Systems Co. Ltd.

 

20.0000

%

Tianjin Kahou Automobile Decoration Co., Ltd

 

Changchun FAWAY - Johnson Controls Automotive Systems Co. Ltd.

 

24.0000

%

GAZ Technik GmbH - Gründer- und Anwendungszentrum Espelkamp

 

Johnson Controls GmbH & Co.KG

 

6.9000

%

Technologiezentrum Wuppertal W-tec

 

Adient Interiors Ltd.  & Co. KG

 

2.3000

%

Setex Automotive Mexico, S.A. de C.V.

 

Adient Global Holdings Ltd

 

5.0000

%

Prevent Lamitex Kaširanje tekstilij d.o.o. — v stečaju

 

Johnson Controls Fabrics SAS

 

34.0000

%

Uni-Auto Parts Manufacture Co., Ltd.

 

 Adient Global Holdings Ltd

 

10.0000

%

Diniz Johnson Controls Oto Donanım Sanayi ve Ticaret A.Ş.

 

Adient Global Holdings Ltd

 

49.9400

%

Avanzar Interior Technologies GP, LLC

 

Adient US LLC

 

49.0000

%

Trim Masters Inc.

 

Adient US LLC

 

49.0000

%

Setex, Inc.

 

Adient US LLC

 

49.0000

%

Intertec Systems

 

Johnson Controls Automotive Canada LP

 

50.00000

%

Shenyang Jinbei Johnson Controls Automotive Interior Co., Ltd.

 

Johnson Controls Asia Holdings Co. Limited

 

50.00000

%

Changchun FAWAY - Johnson Controls Automotive Systems Co. Ltd.

 

Johnson Controls Asia Holdings Co. Limited

 

50.00000

%

Changchun FAW FAWAY - Johnson Controls Automotive Metal

 

Johnson Controls Asia Holdings Co. Limited

 

50.00000

%

 

--------------------------------------------------------------------------------


 

Components Co., Ltd.

 

 

 

 

 

Shanghai Johnson Controls Yanfeng Seating Mechanism Co., Ltd.

 

Johnson Controls Asia Holdings Co. Limited

 

50.00000

%

Steel Automotive Engineering Beteiligungsgesellschaft GmbH

 

Adient Germany Ltd. & Co. KG

 

50.00000

%

Steel Automotive Engineering Besitzgesellschaft GmbH & Co. KG

 

Adient Germany Ltd. & Co. KG

 

50.00000

%

ISRI TJC Automotive Seating Limited

 

Johnson Controls Automotive Private Limited

 

50.00000

%

Italthierry Auto Leather S.p.A.

 

Johnson Controls Fabrics SAS

 

50.00000

%

Vanpro - Assentos, Lda

 

Johnson Controls Portugal - Serviços e Equipamentos, Lda.

 

50.00000

%

Glencove Corporation LXXVIII - Consultadoria E Serviços, Lda.

 

Johnson Controls Fabrics SAS

 

50.00000

%

JCMM Automotive d.o.o. Kragujevac

 

Johnson Controls Slovenj Gradec tovarna za izdelavo izdelkov za avtomobilsko in
pohištveno industrijo d.o.o.

 

50.00000

%

Thierry Diniz Otomotiv Sanayi ve Ticaret Anonim Şirketi

 

Johnson Controls Fabrics SAS

 

50.00000

%

Intertec Systems, L.L.C.

 

Adient US LLC

 

50.00000

%

DAS-Johnson Controls, LLC

 

Johnson Controls Clanton, Inc.

 

50.00000

%

 

--------------------------------------------------------------------------------


 

Schedule 6.07

 

Transactions with Affiliates

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 9.01

 

Notice Information

 

Administrative Agent

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Road

Ops Building 2, 3rd Floor

Newark, DE 19713-2107

Attn: Dan Lougheed

Fax: 302-634-1417

Phone: 302-634-1956

Email: dan.p.lougheed@jpmorgan.com

Telecopy: 302-634-4250

 

Loan Parties

To:

Steve Mielke

VP & Treasurer

833 E Michigan Street

Suite 1100

Milwaukee, WI 53202

Phone (414) 220-8992

Email: steven.t.mielke@jci.com

 

With a copy to:

Chris Schmidt

Treasurer, Americas

833 E Michigan Street

Suite 1100

Milwaukee, WI 53202

Phone (414) 220-8998

Email: chris.e.schmidt@jci.com

 

Issuing Banks

 

JPMorgan Chase Bank, N.A.

10420 Highland Manor Drive, 4th floor

Tampa, FL 33610-9120

Attn: Global Trade Services

Telecopy: 813-432-5161

 

With a copy to:

JPMorgan Chase Bank, N.A.

500 Stanton Christiana Road

Ops Building 2, 3rd Floor

Newark, DE 19713-2107

 

--------------------------------------------------------------------------------


 

Attn: Dan Lougheed

Telecopy: 302-634-4250

 

Bank of America

Attn: Durgam Lingaiah, Credit Service Rep

Phone: 415-436-3685 Ext 64675

Fax: 214-290-8379

E-mail: durgam.lingaiah@bankofamerica.com

 

Citibank, N.A.

Attn: Mary Abisha Beslin Augustin Pro, Securities Processing Analyst

Attn: Gavaskar Selvaraj, Team Lead

1615 Brett Road, Building III

New Castle, DE 19720

Phone: 201 472-4414

Fax: 646-274-5000

E-mail address: GLOriginationOps@citi.com

 

Credit Agricole Corporate and Investment Bank

1301 Avenue of the Americas

New York, N.Y. 10019-6022

Attn: Kaye EA

Phone: 212-261-3533

 

Barclays Bank PLC

Attn: US Loan Operations

700 Prides Crossing

Newark, DE 19713

Phone: 201-499-0040

Fax: 972-535-5728

Email: 19725355728@tls.ldsprod.com

 

--------------------------------------------------------------------------------
